Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                  Entered 02/12/21 16:34:29           Page 1 of 461



      Gerrit M. Pronske                                     James Sheehan
      State Bar No. 16351640                                Pro Hac Vice
      Eric M. Van Horn                                      Emily Stern
      State Bar No. 24051465                                Pro Hac Vice
      Jason P. Kathman                                      Monica Connell
      State Bar No. 24070036                                Pro Hac Vice
      SPENCER FANE LLP                                      Stephen Thompson
      2200 Ross Avenue, Suite 4800 West                     Pro Hac Vice
      Dallas, TX 75201                                      OFFICE OF THE ATTORNEY GENERAL
      (214) 750-3610 – Telephone                            OF THE STATE NEW OF NEW YORK
      (214) 750-3612 – Telecopier                           28 Liberty Street
      -and-                                                 New York, NY 10005
      5700 Granite Parkway, Suite 650                       (212) 416-8401 – Telephone
      Plano, TX 75024                                       Email: James.Sheehan@ag.ny.gov
      (972) 324-0300 – Telephone                            Email: Emily.Stern@ag.ny.gov
      (972) 324-0301 – Telecopier                           Email: Monica.Connell@ag.ny.gov
      Email: gpronske@spencerfane.com                       Email: Stephen.Thompson@ag.ny.gov
      Email: ericvanhorn@spencerfane.com
      Email: jkathman@spencerfane.com                       COUNSEL FOR THE PEOPLE OF
                                                            THE STATE OF NEW YORK, BY
      COUNSEL FOR THE PEOPLE OF                             LETITIA JAMES, ATTORNEY GENERAL
      THE STATE OF NEW YORK, BY
      LETITIA JAMES, ATTORNEY GENERAL
      OF THE STATE OF NEW YORK

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

  IN RE:                                                §
                                                        §     CASE NO. 21-30085-hdh-11
  NATIONAL RIFLE ASSOCIATION                            §
  OF AMERICA and SEA GIRT LLC,                          §     CHAPTER 11
                                                        §
                    Debtors.1                           §     Jointly Administered

              APPENDIX TO THE STATE OF NEW YORK’S MOTION TO DISMISS,
               OR, IN THE ALTERNATIVE, TO APPOINT CHAPTER 11 TRUSTEE




  1
   The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
  Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


  APPENDIX TO MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT CHAPTER 11
  TRUSTEE – PAGE 1
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29     Page 2 of 461




                                       APPENDIX

   EXHIBIT DOCUMENT DESCRIPTION                                        PAGE NUMBER
      1.   NYAG State Enforcement Action Complaint                     Appx. 1-169
           People v. NRA, No. 451625/2020 (Sup. Ct. N.Y. Cnty.)
      2.   Transcript containing order on motions to change venue or   Appx. 170-271
           dismiss
           People v. NRA, No. 451625/2020 (Sup. Ct. N.Y. Cnty.)
      3.   Order Denying Transfer                                      Appx. 272-275
           In re: NRA Business Expenditures Litigation, MDL No. 2979
      4.   “Letter from Wayne” dated Jan. 15, 2021,                    Appx. 276-278
           www.NRAForward.org
      5.   Press Release dated Jan. 15, 2021, www.NRAForward.org       Appx. 279-282
      6.   “Questions & Answers”, www.NRAForward.org                   Appx. 283-286
      7.   NRA IRS Form 990 for 2018                                   Appx. 286-394
      8.   NRA IRS Form 990 for 2019                                   Appx. 395-459




  APPENDIX TO MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT CHAPTER 11
  TRUSTEE – PAGE 2

                                                                                DA 2037867.1
                                                                                INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                11         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVEDPage 3 of 461
                                                                                   NYSCEF:   08/10/2020




                                                                                    Appx. 1
                                             1 of 169
                                                                                INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                11         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVEDPage 4 of 461
                                                                                   NYSCEF:   08/10/2020




                                                                                    Appx. 2
                                             2 of 169
                                                                                 INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                11         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVEDPage 5 of 461
                                                                                    NYSCEF:   08/10/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

          PEOPLE OF THE STATE OF NEW YORK, BY
          LETITIA JAMES, ATTORNEY GENERAL OF
          THE STATE OF NEW YORK,
                                                               Index No.
                                         Plaintiff,

                                v.                             Verified Complaint

          THE NATIONAL RIFLE ASSOCIATION OF
          AMERICA, INC., WAYNE LAPIERRE,
          WILSON PHILLIPS, JOHN FRAZER, and
          JOSHUA POWELL

                                         Defendants.




                                                                                     Appx. 3
                                               3 of 169
                                                                                                                                          INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                11         Doc 156-1 Filed 02/12/21                                       Entered 02/12/21 16:34:29
                                                                                                              RECEIVEDPage 6 of 461
                                                                                                                       NYSCEF:   08/10/2020




                                                               TABLE OF CONTENTS


          PRELIMINARY STATEMENT .....................................................................................................1
          PART ONE - THE PARTIES ..........................................................................................................6
          PART TWO - JURISDICTION AND VENUE...............................................................................8
          PART THREE - APPLICABLE LAW ............................................................................................9
          I.      Attorney General’s Statutory Authority to Bring Actions to Dissolve Not-for-Profit
                  Corporations, to Remove Board Members, and to Seek an Accounting of Misspent
                  Funds...................................................................................................................................... 9
          II.     Legal Requirements for New York Not-for-Profit Corporations and their Officers,
                  Directors and Key Persons................................................................................................... 10
          III.    Registration and Reporting Requirements for New York Not-for-Profit Corporations ...... 13
          IV. Legal Obligations Under the New York Prudent Management of Institutional Funds
              Act........................................................................................................................................ 14
          PART FOUR - THE NRA’S HISTORY AND INTERNAL GOVERNANCE ............................15
          I.      The NRA’s History .............................................................................................................. 15
          II.     The NRA’s Internal Structure and Governance ................................................................... 16
                  A.      The NRA’s Organizational Structure.......................................................................... 16
                  B.      The NRA’s Bylaws ..................................................................................................... 17
                  C.      The NRA’s Policy and Procedures on Hiring, Spending, Procurement, Travel
                          Reimbursement, Conflicts of Interest, and Related Party Transactions ..................... 25
          PART FIVE - DEFENDANTS’ VIOLATIONS OF NEW YORK LAW .....................................34
          I.      Widespread Violations of Law of the NRA’s Senior Management under the Leadership
                  and Direction of Wayne LaPierre ........................................................................................ 34
                  A.      LaPierre’s Improper Spending and Expensing ........................................................... 35
                  B.      Wilson “Woody” Phillips’s Conflicts of Interest, Related Party Transactions, and
                          Self-Dealing ................................................................................................................ 52
                  C.      Joshua Powell’s Conflicts of Interest, Related Party Transactions, and Negligence.. 58
                  D.      John Frazer’s Negligence and Certifications of False or Misleading Annual Filings 65
                  E.      Improper Expenditures by LaPierre’s Senior Assistant and Direct Report ................ 68
          II.     The NRA’s Use of Longtime Vendors and Consulting Agreements to Hide Improper
                  Expenditures, Self-Dealing, and Related Party Transactions .............................................. 71
                  A.      Ackerman McQueen and Mercury Group .................................................................. 71
                  B.      Consulting Agreements with Former Employees ....................................................... 80
                  C.      Related Party Transactions with Board Members ...................................................... 86
          III.    The Individual Defendants Received Excessive Compensation that the NRA Did Not
                  Accurately Disclose ............................................................................................................. 93

                                                                                   i

                                                                                                                                                  Appx. 4
                                                                            4 of 169
                                                                                                                                   INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                11         Doc 156-1 Filed 02/12/21                                   Entered 02/12/21 16:34:29
                                                                                                          RECEIVEDPage 7 of 461
                                                                                                                   NYSCEF:   08/10/2020




                 A.      The NRA Board Failed to Follow an Appropriate Process to Determine Reasonable
                         Compensation for NRA Executives ............................................................................ 93
                 B.      The Officers Compensation Committee and the NRA Board Failed to Consider or
                         Approve LaPierre’s and Phillips’s Complete Compensation Prior to Making
                         Compensation Determinations .................................................................................... 98
                 C.      LaPierre Failed to Properly Determine Powell’s Compensation .............................. 101
                 D.      The NRA’s Compensation Disclosures to the Attorney General and the Internal
                         Revenue Service Were False or Misleading ............................................................. 102
          IV. The NRA’s Retaliation Against Dissidents on the Board ................................................. 106
                 A.      Dissident No. 1.......................................................................................................... 106
                 B.      Dissident Board Members......................................................................................... 113
          V.      The NRA Board’s Failures Resulting in Violations of Law.............................................. 114
                 A.      Audit Committee’s Failure to Respond Adequately to Whistleblowers ................... 116
                 B.      Audit Committee’s Failure to Appropriately Review and Approve Related Party
                         Transactions and Conflicts of Interest ...................................................................... 119
                 C.      Audit Committee’s Failure to Oversee Adequately the External Auditors .............. 125
                 D.      The Audit Committee Acted Ultra Vires in Indemnifying Officers, Directors, and
                         Employees ................................................................................................................. 128
          VI. The NRA’s Failure to Institute an Effective Compliance Program ................................... 129
          VII. The NRA’s False Regulatory Filings ................................................................................ 131
          VIII. The NRA’s Violation of its Duties under the New York Prudent Management of
                Institutional Funds Act ...................................................................................................... 135
          CAUSES OF ACTION ................................................................................................................138
          PRAYER FOR RELIEF ..............................................................................................................161
          VERIFICATION..........................................................................................................................164




                                                                               ii

                                                                                                                                           Appx. 5
                                                                        5 of 169
                                                                                                 INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                11         Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVEDPage 8 of 461
                                                                                              NYSCEF:   08/10/2020




                         The People of the State of New York, by their attorney, Letitia James, Attorney

          General of the State of New York, respectfully allege as follows:

                                            PRELIMINARY STATEMENT

                 1.      For 149 years, the National Rifle Association of America, Inc. (the “NRA” or the

          “Association”) has operated as a New York not-for-profit, charitable membership corporation. As

          a New York charity, the NRA is legally required to serve the interests of its membership and

          advance its charitable mission.

                 2.      For nearly three decades, Wayne LaPierre has served as the chief executive officer

          of the NRA and has exploited the organization for his financial benefit, and the benefit of a close

          circle of NRA staff, board members, and vendors. Contrary to his statutory duties of care, loyalty

          and obedience to the mission of the charity, LaPierre has undertaken a series of actions to

          consolidate his position; to exploit that position for his personal benefit and that of his family; to

          continue, by use of a secret “poison pill contract,” his employment even after removal and ensuring

          NRA income for life; and to intimidate, punish, and expel anyone at a senior level who raised

          concerns about his conduct. The effect has been to divert millions of dollars away from the

          charitable mission, imposing substantial reductions in its expenditures for core program services,

          including gun safety, education, training, member services and public affairs. During the period

          2015 to 2018, the NRA has reported a reduction in unrestricted net assets by $63 million.

                 3.      In his role as Executive Vice President, LaPierre has significant discretion and

          authority in hiring, promoting, and retaining NRA employees, in nominating directors to the NRA

          Board, and in contracting with vendors. LaPierre has a fiduciary obligation to exercise that

          discretion and authority in the best interests of the organization. Instead, LaPierre often hired and

          retained individuals in senior positions at the NRA, or as NRA contractors, whom he believed


                                                            1

                                                                                                       Appx. 6
                                                       6 of 169
                                                                                                     INDEX NO. 451625/2020
       CaseNO.
NYSCEF DOC. 21-30085-hdh11
                11         Doc 156-1 Filed 02/12/21                Entered 02/12/21 16:34:29
                                                                                       RECEIVEDPage 9 of 461
                                                                                                NYSCEF:   08/10/2020




          would aid and enable him to control the organization, regardless of their skills, experience,

          integrity or contribution to the charitable mission.

                  4.      Among the senior executives that LaPierre handpicked to facilitate his misuse of

          charitable assets were Defendants Wilson “Woody” Phillips, Joshua Powell, and John Frazer

          (together with LaPierre, the “Individual Defendants”). LaPierre hired and retained each of them

          despite their lack of skills or experience for their respective roles and responsibilities. Despite their

          lack of experience, LaPierre entrusted them with substantial authority for managing and

          administering the NRA’s charitable assets and bearing responsibility for the NRA’s legal

          compliance. In accordance with the NRA bylaws, each of them was under LaPierre’s authority

          and within the scope of his responsibility. Like LaPierre, each of them regularly ignored, overrode

          or otherwise violated the bylaws and internal policies and procedures that they were charged with

          enforcing. As a result of these repeated violations, charitable assets were diverted to benefit NRA

          insiders and favored vendors.

                  5.      At LaPierre’s direction, Phillips, the former Treasurer and Chief Financial Officer,

          instituted a practice whereby millions of dollars in entertainment and travel expenses incurred by

          NRA executives were billed to the NRA as disbursements by the NRA’s largest vendor. This

          practice evaded both the NRA’s own accounting and Board-established expense reimbursement

          process, and IRS requirements for proper expense reimbursement. LaPierre, Phillips, and Powell

          regularly used this pass-through arrangement to conceal private travel and other costs that were

          largely personal in nature, wasting substantial charitable resources and exposing the NRA to

          millions of dollars of potential liability for violation of IRS reporting requirements.

                  6.      Powell, Chief of Staff and the Executive Vice President of Operations, was given

          pay increases, at LaPierre’s direction, that nearly tripled his salary in a less than three years, despite



                                                              2

                                                                                                          Appx. 7
                                                         7 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 10 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          complaints of abusive behavior, and evidence of illegal conduct and inappropriate spending.

          Within a year after LaPierre designated Powell to lead the NRA’s compliance program, he was

          fired for falsifying his travel expenses.

                 7.      LaPierre’s choice as General Counsel, Frazer, had only a brief 18-month tenure in

          private practice and was unprepared to manage the legal and regulatory affairs of the NRA. Frazer

          also serves as the corporation’s Secretary but has little apparent knowledge of the requirements of

          New York law governing not-for-profit corporations. For example, Frazer repeatedly failed to

          ensure that the NRA’s many related party transactions with NRA insiders were being reviewed or

          properly considered by NRA officers and directors in accordance with New York law. He also

          failed to maintain and enforce whistleblower and conflict of interest policies that met the

          requirements of applicable law.

                 8.      With the assistance of Phillips, Powell and Frazer, LaPierre abused his position as

          a fiduciary to the NRA to obtain millions of dollars in personal benefits in the form of undisclosed,

          excessive compensation, which includes in-kind benefits and reimbursements from the NRA and

          its vendors. For example,

                 a. LaPierre has spent millions of dollars of the NRA’s charitable assets for private plane
                    trips for himself and his family, including trips for his family when he was not present.

                 b. In the last five years, LaPierre and his family have visited the Bahamas by private air
                    charter on at least eight occasions, at a cost of more than $500,000 to the NRA. On
                    many of those trips, LaPierre and his family were gifted the use of a 107-foot yacht
                    owned by an NRA vendor.

                 c. LaPierre received hundreds of thousands of dollars in gifts from another NRA vendor
                    in the form of complimentary safaris in Africa and other world-wide locations for
                    himself and his spouse.

                 9.      LaPierre, with the aid of Phillips, Powell and Frazer, procured personal financial

          benefits for board members, vendors and even former employees. In doing so, they violated NRA



                                                           3

                                                                                                      Appx. 8
                                                       8 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 11 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          policy on contracting and business ethics, as well as legal mandates on conflicts of interest, related

          party transactions, and prohibitions on ex gratia payments. For instance, LaPierre and Phillips

          entered into post-employment agreements with departing officers and employees that provided

          excessive payments in exchange for little, if any, services and non-disclosure/non-disparagement

          agreements. Powell secured contracts that benefited his family members without disclosure of his

          familial relationship. And Frazer permitted the NRA to secretly pay millions of dollars to several

          board members through consulting arrangements that were neither disclosed to, nor approved by,

          the NRA Board.

                 10.     Efforts to question or challenge LaPierre’s leadership were quashed or ignored.

          LaPierre retaliated against the NRA President after personally lobbying him to take on the position.

          LaPierre withdrew his critical support after the President began to independently assess the

          governance of the NRA upon learning of complaints by whistleblowers, senior staff and donors.

          Senior members of the NRA’s financial staff jointly made a formal whistleblower complaint to the

          Audit Committee of the NRA Board in 2018 itemizing numerous practices that abused NRA assets.

          Employees also complained about Powell’s practices and behavior, which LaPierre, himself,

          described as “abusive.” But these complaints were never properly investigated or meaningfully

          addressed. Defendants failed to comply with, maintain, and ensure compliance with whistleblower

          policies consistent with New York law and permitted or personally retaliated against those who

          questioned their wrongdoing.

                 11.     As a result of these failures, the NRA, at the direction of the Individual Defendants

          and with a series of failures of required oversight by its Board, has persistently engaged in illegal

          and unauthorized activities in the conduct and transaction of its business. Individual Defendants—

          in their roles as officers and directors—routinely circumvented internal controls; condoned or



                                                            4

                                                                                                       Appx. 9
                                                       9 of 169
                                                                                                    INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 12 of
                                                                                               NYSCEF: 08/10/2020
                                                 461



          partook in expenditures that were an inappropriate and wasteful use of charitable assets; and

          concealed or misreported relevant information, rendering the NRA’s annual reports filed with the

          Attorney General materially false and misleading. Defendants abdicated all responsibility for

          ensuring that the NRA’s assets were managed prudently and in good faith.

                  12.     As a result of these persistent violations of law by the Defendants, the Attorney

          General seeks a finding by this Court that the NRA is liable to be dissolved pursuant to (a) N-PCL

          § 1101(a)(2) based upon the NRA’s pattern of conducting its business in a persistently fraudulent

          or illegal manner, abusing its powers contrary to public policy of New York and its tax exempt

          status, and failing to provide for the proper administration of its trust assets and institutional funds;

          and/or (b) N-PCL § 1102(a)(2) because directors or members in control of the NRA have looted

          or wasted the corporation assets, have operated the NRA solely for their personal benefit, or have

          otherwise acted in an illegal, oppressive or fraudulent manner. The Attorney General requests that

          this Court determine, in the exercise of its discretion under Section 1109(b)(1) of the N-PCL, that

          the interest of the public and the members of the NRA supports a decision to dissolve the NRA.

                  13.     The Attorney General also seeks an order, pursuant to the Not-for-Profit

          Corporation Law (“N-PCL”), Estates Powers & Trusts Law (“EPTL”), and Executive Law (“Exec.

          Law”) (i) directing the Individual Defendants to account, make restitution and pay all penalties

          resulting from the breach of fiduciary duties and their misuse of charitable assets for their own

          benefit and interests; (ii) removing LaPierre for cause as a director and as Executive Vice President

          of the NRA; (iii) removing Frazer for cause as a director and Secretary of the NRA; (iv) enjoining

          the Individual Defendants from future service as an officer, director or trustee, or in any other

          capacity as a fiduciary of any not-for-profit or charitable organization incorporated or authorized

          to conduct business in the State of New York, or which solicits charitable donations in the State



                                                             5

                                                                                                        Appx. 10
                                                        10 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 13 of
                                                                                               NYSCEF: 08/10/2020
                                                 461



          of New York, or which holds charitable assets in New York; (v) rescinding related party

          transactions by the Defendants and directing the Individual Defendants to account for their profits

          and to pay the NRA up to double the value of each benefit improperly bestowed by such

          transactions; (vi) directing the NRA to account for its official conduct with respect to management

          of the NRA’s institutional funds; and (vii) ordering restitution from the Individual Defendant to

          recover illegal, unauthorized or ultra vires compensation, reimbursements, benefits or amounts

          unjustly paid to the Individual Defendants.

                                           PART ONE - THE PARTIES

                 14.     The Attorney General is responsible for overseeing the activities of New York not-

          for-profit corporations and the conduct of their officers and directors, in accordance with the N-

          PCL, the EPTL, the New York Prudent Management of Institutional Funds Act (“NYPMIFA”),

          and the New York Executive Law.

                 15.     The National Rifle Association of America, Inc. is a charitable not-for-profit

          corporation chartered by a special act of the State of New York Legislature on November 17, 1871.

          Throughout its history, it has been legally domiciled in the State of New York and is subject to

          New York law in the governance of its internal affairs. The NRA has members and engages in

          fundraising throughout the United States, including in New York, where it is registered with the

          Charities Bureau of the Office of the Attorney General to conduct business and solicit donations.

                 16.     The NRA’s principal place of business is at 11250 Waples Mill Road, Fairfax,

          Virginia 22030. The NRA is recognized as tax-exempt under Section 501(c)(4) of the Internal

          Revenue Code.

                 17.     As set forth in its bylaws, the NRA’s stated mission is comprised of five purposes

          and objectives:



                                                           6

                                                                                                  Appx. 11
                                                        11 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 14 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 a. “To protect and defend the Constitution of the United States, especially with reference
                    to the God-given inalienable right of the individual American citizen guaranteed by
                    such Constitution to acquire, possess, collect, exhibit, transport, carry, transfer
                    ownership of, and enjoy the right to use, keep and bear arms, in order that the people
                    may exercise their individual rights of self-preservation and defense of family, person,
                    and property, and to serve in the militia of all law-abiding men and women for the
                    defense of the Republic and the individual liberty of the citizens of our communities,
                    our states and our great nation;

                 b. To promote public safety, law and order, and the national defense;

                 c. To train members of law enforcement agencies, the armed forces, the National Guard,
                    the militia, and people of good repute in marksmanship and in the safe handling and
                    efficient use of small arms;

                 d. To foster, promote and support the shooting sports, including the advancement of
                    amateur and junior competitions in marksmanship at the local, state, regional, national,
                    international, and Olympic levels; and

                 e. To promote hunter safety, and to promote and defend hunting as a shooting sport, for
                    subsistence, and as a viable and necessary method of fostering the propagation, growth
                    and conservation, and wise use of our renewable wildlife resources.”

                 18.     Defendant Wayne LaPierre is the Executive Vice President (“EVP”) of the NRA

          and has held that position since the early 1990s. He acts as the Chief Executive Officer of the NRA.

          As EVP, LaPierre is responsible, pursuant to the NRA bylaws, Article V, Section 2(c), to “direct

          all of the affairs of the Association in accordance with the programs and policies established by the

          Board of Directors.” Defendant LaPierre is and has been at all relevant times an ex officio member

          of the Board of Directors, and of the Executive Committee. LaPierre maintains an office address at

          National Rifle Association of America, 11250 Waples Mill Road, Fairfax, VA 22030.

                 19.     Defendant Joshua Powell was formerly and at all times relevant herein an officer,

          de facto officer or “key person” within the meaning of N-PCL § 102(a)(25), of the NRA and held

          the positions of Chief of Staff, Executive Director of General Operations, head of Compliance,

          and “Senior Strategist.” As Executive Director of General Operations, Defendant Powell served




                                                           7

                                                                                                    Appx. 12
                                                      12 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 15 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          as an ex officio member of the Board of Directors. Defendant Powell’s employment with the NRA

          was terminated in January 2020. Powell retains a residence in Michigan.

                 20.     Defendant Wilson “Woody” Phillips served as ex officio Director, Treasurer and

          Chief Financial Officer and key person of the NRA between 1993 and 2018, when he retired.

          Phillips maintains a residence in Texas.

                 21.     Defendant John Frazer has been the Secretary and General Counsel and ex officio

          director of the NRA since 2015 and has worked at the NRA since 1993. Frazer maintains an office

          address at National Rifle Association of America, 11250 Waples Mill Road, Fairfax, VA 22030.

                                  PART TWO - JURISDICTION AND VENUE

                 22.     The Attorney General brings this action on behalf of the People of the State of New

          York under the EPTL, the N-PCL, NYPMIFA, and the Executive Law.

                 23.     This Court has personal jurisdiction over the NRA because it is a New York not-

          for-profit corporation and has purposely availed itself of the opportunity to do business, solicit

          funds, recruit members and serve its charitable mission and beneficiaries in New York.

                 24.     This Court has personal jurisdiction over Defendants LaPierre, Powell, Phillips and

          Frazer pursuant to N-PCL § 309 because “by becoming a director, officer, key person or agent of

          a corporation [each Individual Defendant] is subject to the personal jurisdiction of the supreme

          court of the state of New York, and in an action or proceeding by the attorney general under [the

          N-PCL] the process may be served….as provided in [CPLR § 313].”

                 25.     This Court also has personal jurisdiction over the Individual Defendants pursuant

          to CPLR § 302(a). Each of the Individual Defendants, in their roles as officers, directors and key

          persons of the NRA, has transacted business within the state on behalf of a New York chartered

          corporation and purposefully availed themselves of the privileges and protections, and assumed

          the obligations, of New York law. Plaintiff’s claims in this matter, as alleged herein against each
                                                          8

                                                                                                   Appx. 13
                                                     13 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 16 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          of the Individual Defendants, including for breach of their fiduciary duties to the NRA, waste of

          the NRA’s charitable assets, participation in prohibited related party transactions, and causing false

          and materially misleading filings to be made in New York State, among others, arise out of the

          Individual Defendants’ purposeful conduct and transaction of business in New York, and each of

          the Individual Defendants’ conduct has caused harm in New York.

                  26.    Venue is properly set in New York County pursuant to (a) CPLR § 503 because the

          Attorney General has an office in the county; and (b) N-PCL §§ 1110 and 102(a)(11), because the

          office of the NRA is in New York County as set forth in the NRA’s certificate of incorporation.

                                       PART THREE - APPLICABLE LAW

          I.      Attorney General’s Statutory Authority to Bring Actions to Dissolve Not-for-Profit
                  Corporations, to Remove Board Members, and to Seek an Accounting of Misspent
                  Funds

                  27.    The Attorney General has a wide range of supervisory powers over charitable

          corporations, and over the trustees of property held for charitable purposes, including over a not-

          for-profit corporation, such as the NRA, organized in New York as a charity. The NRA, as a

          501(c)(4) corporation under the Internal Revenue Code, is a charity under the N-PCL, subject to

          the authority of the Attorney General. Citizens United v. Schneiderman, 882 F. 3d 374 (2d Cir.

          2018)

                  28.    The Attorney General’s regulatory oversight of charitable nonprofit corporations,

          and their officers, directors, and key persons, includes the authority to bring actions under Section

          112 and Article 7 of the N-PCL, to dissolve a corporation, remove officers and directors, obtain

          relief as a result of prohibited related party transactions, ensure adequate protections for

          whistleblowers, to enforce any right given to members, or an officer or a director of a charitable

          corporation and, under Section 623(a) of the N-PCL, to bring a derivative action “in the right of a



                                                            9

                                                                                                     Appx. 14
                                                       14 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 17 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          domestic or foreign corporation” to procure a judgment in favor of the corporation and against

          officers, directors, or third parties.

                  29.     New York law further provides the Attorney General with authority over any

          “trustee” of any not-for-profit corporation organized under the laws of New York for charitable

          purposes. EPTL § 8-1.4. The Individual Defendants are each a trustee under New York law. The

          Attorney General has the legal authority “to institute appropriate proceedings…to secure the

          proper administration of any trust, corporation, or other relationship to which this section applies.”

          EPTL § 8-1.4(m).

                  30.     In addition, the EPTL provides that the Attorney General is authorized to regulate

          and investigate trustees and the trustees’ administration of property held for charitable purposes,

          and that authority “shall apply regardless of any contrary provisions of any instrument and shall

          be liberally construed so as to effectuate its general purposes of protecting the public interest in

          charitable uses, purposes, and dispositions.” EPTL § 8-1.4(n).

          II.     Legal Requirements for New York Not-for-Profit Corporations and their Officers,
                  Directors and Key Persons

                  31.     New York law sets forth the duties and powers of the NRA as a charitable not-for-

          profit corporation, and the duties, powers, and liabilities of the NRA’s officers, directors, key

          persons, and members.

                  32.     The NRA’s use of its assets and institutional funds, and the fiduciary duties of its

          officers and directors with respect to those assets and institutional funds are governed by the N-

          PCL and the EPTL. The governance and fiduciary duties of its officers and directors generally are

          governed by the N-PCL; oversight of its charitable assets is generally governed by the EPTL; and

          its fundraising activities by the Executive Law.




                                                             10

                                                                                                     Appx. 15
                                                       15 of 169
                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 18 of
                                                                                               NYSCEF: 08/10/2020
                                                 461



                 33.     Pursuant to N-PCL §§ 701, 713 and 714, a not-for-profit corporation “shall be

          managed by its board of directors,” which has the power to elect officers and remove them, with

          or without cause.

                 34.     Pursuant to N-PCL § 717(a), directors, officers and key persons of not-for-profit

          entities such as the NRA are required to “discharge the duties of their respective positions in good

          faith and with the care an ordinarily prudent person in a like position would exercise under similar

          circumstances.”

                 35.     In addition, N-PCL § 552 require directors and officers of a not-for-profit

          corporation such as the NRA to act with undivided loyalty to the corporation in the management

          and investment of the institutional funds of the corporation.

                 36.     Under N-PCL § 720, directors, officers, or key persons may be compelled to

          explain or be liable for the “neglect of, or failure to perform, or other violation of [ ] duties in the

          management and disposition of corporate assets committed to his charge” or “[t]he acquisition by

          himself, transfer to others, loss or waste of corporate assets due to any neglect of, or failure to

          perform, or other violation of his duties.”

                 37.     As a New York not-for-profit corporation, the NRA may only pay “compensation

          in a reasonable amount” to officers, directors, or members for services actually rendered. N-PCL

          § 515(a).

                 38.     As a New York not-for-profit corporation, the NRA is barred by law from paying

          dividends and from distributing “any part of its income or profit to its members, directors, or

          officers.” N-PCL § 515(a). Such distributions exceed the authority conferred upon the NRA by

          law, is beyond the capacity or power of the NRA under the N-PCL, and could subject it to

          annulment or dissolution under Sections 112(a)(1) and 1101(a)(2) of the N-PCL.



                                                            11

                                                                                                       Appx. 16
                                                        16 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 19 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 39.     Under N-PCL § 715 and EPTL § 8-1.9, the NRA is prohibited from entering into

          any related party transaction unless the transaction is determined and documented by the Board or

          an authorized committee of the Board to be fair, reasonable, and in the corporation’s best interest

          at the time of the determination in compliance with that section.

                 40.     In addition, every director, officer, trustee, or key employee who has an interest in

          a related party transaction must disclose in good faith to the Board or an authorized committee of

          the Board “the material facts concerning such interest,” and the corporation must conduct a process

          before approving a related party transaction and document that process. N-PCL § 715; EPTL § 8-

          1.9

                 41.     Similarly, the NRA’s Board is required to adopt, implement and assure compliance

          with a conflict of interest policy that ensures that the NRA’s trustees, directors, officers and key

          persons act in the corporation’s best interest and comply with applicable legal requirements,

          including those concerning related party transactions. N-PCL § 715-a; EPTL § 8-1.9. The policy

          must provide for annual conflict of interest disclosures by trustees and directors, and procedures

          for the disclosure and determination of conflicts of interest, which must prevent the person with

          the conflict from influencing the determination. Id. The policy also imposes recordkeeping

          requirements on the existence and resolution of conflicts. Id.

                 42.     The NRA and its Board of Directors are also legally required to adopt, oversee and

          ensure compliance with a policy providing for an effective process to receive and consider

          whistleblower concerns and for protecting whistleblowers. N-PCL § 715-b; EPTL § 8-1.9. This

          policy must provide that no director, officer, trustee, employee or volunteer of a corporation who

          in good faith reports any action or suspected action taken by the corporation that is illegal,

          fraudulent, or in violation of any adopted policy of the corporation shall suffer, intimidation,



                                                          12

                                                                                                   Appx. 17
                                                      17 of 169
                                                                                                     INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21                Entered 02/12/21 16:34:29
                                                                                       RECEIVED Page 20 of
                                                                                                NYSCEF: 08/10/2020
                                                 461



          harassment, discrimination, or other retaliation. Id. The law further requires that a trustee, director,

          officer or employee be designated to administer the whistleblower policy and to report to the board

          or an authorized committee. Id.

          III.    Registration and Reporting Requirements for New York Not-for-Profit
                  Corporations

                  43.     Under New York law, certain not-for-profit organizations, including the NRA,

          holding charitable assets and operating in New York must register and file accurate and complete

          reports with the Attorney General. See EPTL §§ 8-1.4(d) and (f). The Charities Bureau oversees

          that function on behalf of the Attorney General. In addition to these registration requirements,

          charitable organizations soliciting contributions in New York must also register and file accurate

          and complete annual reports under Article 7-A of the Executive Law. These annual reports,

          commonly referred to as CHAR500s, must include copies of an organization’s annual information

          return, the IRS Form 990, and, for organizations like the NRA, copies of the organization’s audited

          financial statements.

                  44.     The annual reports filed with the Charities Bureau must also include the identities

          of the fundraisers with whom an entity contracts, as well as information about the services they

          provide and the compensation they receive.

                  45.     CHAR500s must be signed by: (i) the organization’s President or Authorized

          Officer and (ii) its Chief Financial Officer or Treasurer, both of whom, by their signatures

          expressly certify, under penalties of perjury, that the report, including all attachments, is true and

          accurate.

                  46.     Registration with the Charities Bureau enables the Attorney General to exercise her

          statutory oversight of not-for-profit entities that conduct activities, hold charitable assets, or solicit

          charitable contributions in New York. Registration is further required to ensure that any funds


                                                             13

                                                                                                         Appx. 18
                                                        18 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 21 of
                                                                                               NYSCEF: 08/10/2020
                                                 461



          entrusted to such organizations are properly administered and to discourage and prevent misuse of

          charitable assets and fraud.

                  47.     In addition, the Attorney General’s registry serves as an important source to the

          public of information concerning not-for-profit organizations. The failure of an organization to file

          accurate reports impedes the Attorney General’s exercise of her statutory authority to oversee such

          organizations and further deprives New Yorkers of access to truthful information about not-for-

          profits operating in this State.

                  48.     Pursuant to Executive Law § 172-d, no person shall “[m]ake any material statement

          which is untrue in…[a] financial report or any other forms or documents required to be filed” with

          the Attorney General’s office pursuant to Executive Law, Article 7-A.

                  49.     Pursuant to Executive Law § 175(2), the Attorney General is authorized to bring an

          action against a charitable organization or any other persons acting for or on its behalf, to, in

          relevant part, “enjoin such organization and/or persons from continuing the solicitation or

          collection of funds,” whenever “the [A]ttorney [G]eneral shall have reason to believe that the

          charitable organization or other person has made a material false statement in an application,

          registration or statement required to be filed pursuant to this article.”

          IV.     Legal Obligations Under the New York Prudent Management of Institutional
                  Funds Act

                  50.     Article 5-a of the N-PCL, NYPMIFA establishes the standard of conduct applicable

          to the NRA in managing and investing an institutional fund. The NRA is an “institution” as that

          term is used in NYPMIFA, which holds and manages “institutional funds” as that term is used in

          NYPMIFA. N-PCL § 551(d) & (e).

                  51.     Under NYPMIFA, the obligations of the NRA are also imposed upon the governing

          Board of Directors of the NRA.


                                                            14

                                                                                                    Appx. 19
                                                       19 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 22 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 52.     In managing institutional funds, pursuant to NYPMIFA, the NRA, through its

          directors and officers, (a) must, subject to the intent of a donor expressed in a gift instrument,

          consider the purposes of the NRA and the purposes of its institutional funds; and (b) shall manage

          institutional funds “in good faith and with care an ordinarily prudent person in a like position

          would exercise under similar circumstances. N-PCL § 552. Each person responsible for the

          management of institutional funds also has a duty of loyalty to the mission of the corporation,

          imposed by law. Id.

                 53.     In managing institutional funds, under NYPMIFA, the NRA and the governing

          Board shall make a reasonable effort to verify facts relevant to management of the fund.

                 54.     The “institutional funds” of the NRA include investments, cash balances, funds

          derived from pledging NRA assets or credit, income derived from rents to third parties, and funds

          held by or paid out to vendors. “Institutional funds” also include funds in the hands of third parties

          in which the NRA has a valid claim, such as improper payments of personal expenses, funds

          diverted from the NRA, and funds paid ultra vires.

                  PART FOUR - THE NRA’S HISTORY AND INTERNAL GOVERNANCE

          I.     The NRA’s History

                 55.     The NRA was founded in 1871, immediately following the Civil War “to promote

          the introduction of a system of army drill and rifle practice, as part of the military drill of the

          National Guard of this and other states, and for those purposes to provide a suitable range…In the

          vicinity of the City of New York.”

                 56.     In addition to creating the NRA’s corporate existence by a special act, the New

          York Legislature provided a grant to the NRA of $25,000 of public funds for purchase in 1872 of

          the Creed farm in Queens County, New York, later known as Creedmoor, as a rifle range for the

          NRA and the New York National Guard.

                                                           15

                                                                                                     Appx. 20
                                                       20 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 23 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



                 57.     Over the course of 149 years, the NRA established itself as one of the largest, and

          oldest, social-welfare charitable organizations in the country. The NRA is exempt from federal

          and certain state taxation pursuant to Section 501(c)(4) of the Internal Revenue Code and New

          York law. This tax exemption is conditioned upon compliance with certain statutory requirements.

          As relevant here, the NRA, as a 501(c)(4) organization, cannot be organized for profit; must be

          operated exclusively or primarily to further the common good and general welfare of the

          community; and cannot permit its income to inure to the benefit of any private individual. 26 U.S.C

          § 501(c)(4).

                 58.      The NRA has four affiliated tax-exempt charitable organizations that were set up

          under Section 501(c)(3) of the Internal Revenue Code: the NRA Foundation, the Civil Rights

          Defense Fund, the Freedom Action Foundation, and the Special Contribution Fund. As 501(c)(3)

          organizations, each of these affiliated entities must be organized and operated exclusively for

          charitable purposes and must refrain from engaging in political activities. 26 USC § 501(c)(3). The

          NRA also has a political action committee, the Political Victory Fund, which contributes money

          to political candidates.

                 59.     The NRA’s history as an organization is well documented and need not be recited

          here. For purposes of this complaint, the focus is on the governance of the organization under the

          leadership of Wayne LaPierre, who over the course of his nearly 30-year tenure as the chief

          executive of the organization, has consolidated his power and control over the organization.

          II.    The NRA’s Internal Structure and Governance

                         A. The NRA’s Organizational Structure

                 60.     The NRA is comprised of several divisions, all of which are overseen by the

          Executive Vice President. The NRA divisions are: (a) Membership; (b) Affinity and Licensing

          Programs; (c) Information Services; (d) Publications; (e) Public Affairs; (f) Advancement;

                                                          16

                                                                                                  Appx. 21
                                                     21 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 24 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          (g) Office of the Treasurer; (h) Institute for Legislative Action (“NRA-ILA”); (i) General

          Operations; (j) Office of the General Counsel, and (k) Human Resources.

                 61.     NRA-ILA has “sole responsibility to administer the legislative, legal, informational

          and fundraising activities of the Association relating to the defense or furtherance of the right to

          keep and bear arms.” Funds donated to or designated to be used by NRA-ILA are kept separate

          from the NRA’s General Operations accounts. NRA-ILA is prohibited from making contributions

          to political campaigns, candidates, and political committees.

                         B. The NRA’s Bylaws

                 62.     Not-for-profit corporations in New York may adopt bylaws under the N-PCL. N-

          PCL § 602. Bylaws govern the internal affairs of the corporation. For membership organizations

          like the NRA, bylaws are both a contract between the organization and its members, and among

          the members themselves. Once properly adopted, bylaws carry the force of law with respect to the

          corporation’s internal affairs. Officers and directors have a legal duty to adhere to a corporation’s

          bylaws. Failure to do so constitutes a breach of the fiduciary duties owed to the corporation and

          the corporation’s members and violates New York law. N-PCL § 717,

                 63.     Under its bylaws, the NRA has established the following governance structure. The

          description below is current with the bylaws, as amended, adopted by the NRA Board in September

          2019 and annexed as Exhibit 1 to this complaint. The provisions of the bylaws are materially the

          same from the period of 2014 to 2019, unless otherwise indicated:

                                 i. Board of Directors

                 64.     In accordance with the N-PCL § 701 and the NRA’s certificate of incorporation,

          the NRA is managed by a Board of Directors comprised of 76 directors, 75 of whom are elected

          for three-year terms, and one of whom is elected for a one-year term at the annual meeting of NRA



                                                           17

                                                                                                    Appx. 22
                                                      22 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 25 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          members. The Board “shall formulate the policies and govern and have general oversight of the

          affairs and property of the Association.”

                 65.     The NRA bylaws provide that “[n]o director or member of the Executive Council

          shall receive any salary or other private benefit unless specifically authorized by resolution of the

          Board of Directors or an authorized committee thereof, but all such persons shall be entitled to

          reimbursement for expenses incurred on behalf of the [NRA].”

                                 ii. NRA Officers

                 66.     The NRA’s bylaws establish a leadership structure consisting of eight officers: a

          President, two Vice Presidents, an Executive Vice President, a Secretary, a Treasurer, and an

          Executive Director each of General Operations and NRA-ILA. With the exception of the two

          Executive Directors, the officers are elected annually by the Board.

                 67.     The Executive Vice President, the Secretary, the Treasurer, the Executive Director

          of General Operations, and the Executive Director of NRA-ILA are ex officio members, with voice

          but without vote, on all Board committees, except for the Nominating Committee, the Committee

          on Hearings, the Officers Compensation Committee, and the Committee on Elections.

                 68.     Officers must “conduct the affairs of their organization…in accordance with their

          organization bylaws, and such programs and regulations … adopted by the organization.” Officers

          must also “maintain proper records and shall properly render such reports concerning membership,

          finances, facilities, and activities as may be requested … by the NRA.”

                                 a.      Executive Vice President

                 69.     The Executive Vice President is functionally the chief executive of the NRA and is

          elected annually by the NRA Board. The bylaws provide that the Executive Vice President “shall

          direct all the affairs of the Association in accordance with the programs and policies established

          by the Board of Directors.” The Executive Vice President is empowered to appoint, suspend, or

                                                           18

                                                                                                    Appx. 23
                                                      23 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 26 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          remove the Executive Directors of General Operations and NRA-ILA; to suspend with pay the

          Secretary or Treasurer; and to employ, suspend, or dismiss any employee. The Executive Vice

          President is an ex officio member, but without voting power, of the NRA Board and its Committees

          except for the Nominating Committee, the Committee on Hearings, the Officers Compensation

          Committee, and the Committee on Elections.

                 70.     In 2016, the NRA bylaws were amended to expressly provide the Executive Vice

          President with the authority to set the compensation for the Executive Directors of General

          Operations and NRA-ILA. Before 2016, there was no explicit statement regarding the Executive

          Director compensation in the bylaws.

                 71.     Wayne LaPierre has been the Executive Vice President since he was elected by the

          Board of Directors to that position in the early 1990s. He has been with the NRA since 1978, where

          he started with NRA-ILA, the NRA’s lobbying arm. LaPierre started out as a state liaison and was

          subsequently promoted to be NRA-ILA’s Director of State & Local Affairs and then its Director

          of Federal Affairs. In 1986, LaPierre became the Executive Director of NRA-ILA.

                 72.     In his almost thirty years of leadership, LaPierre has established himself as the

          individual who is responsible for the affairs of the NRA at every level. Among other

          responsibilities, LaPierre oversees the charitable assets that the NRA is responsible for managing,

          in accordance with New York law. On its most recent audited financial statement, the NRA

          reported responsibility for $197,212,080 in total assets as of December 31, 2018, which, as a New

          York charity, it is required to use to serve the interests of its membership and to advance its

          charitable mission.

                                b.      President

                 73.     The President is an ex officio member, with voting power, of the NRA Board and

          its Committees with the exception of the Nominating Committee, the Committee on Hearings, and
                                                          19

                                                                                                  Appx. 24
                                                     24 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 27 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          the Committee on Elections. The President is empowered, with some exceptions, to appoint

          members of all of the NRA Board’s standing and special committees, and to “establish such special

          committees…as may be deemed necessary.” The President also serves as the Chair of the Officers

          Compensation Committee, which determines, on an annual basis, the compensations of the

          Executive Vice President, Secretary, and Treasurer.

                 74.     The President is also responsible for designating members of the Committee on

          Elections.

                 75.     The President serves in an unpaid capacity and has responsibility for oversight of

          the NRA management, including the Executive Vice President, who manages the day-to-day

          affairs of the organization.

                                 c.      Vice Presidents

                 76.     The NRA’s Vice Presidents perform the President’s duties in his or her absence or

          at the request of the President, and, in the event that the Presidency is vacant for whatever reason,

          the First Vice President takes the Presidency until the next election. The Vice Presidents also serve

          as ex officio members, with voting power, of all committees except the Nominating Committee,

          the Committee on Hearings, and the Committee on Elections.

                                 d.      Treasurer / Secretary / Executive Directors

                 77.     The Treasurer is an ex officio member of the NRA Board, and “operate[s] in

          accordance with the financial policies set forth by the Board of Directors or the Executive

          Committee, and shall have charge of the books of account and financial operations of the [NRA].”

          The Treasurer is obligated to regularly report to the NRA Board, Finance Committee, Executive

          Vice President, and Executive Committee on the financial affairs of the NRA and must also assist

          the NRA’s external auditor with the annual audit. The Treasurer is also required to perform an



                                                           20

                                                                                                    Appx. 25
                                                      25 of 169
                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21                Entered 02/12/21 16:34:29
                                                                                       RECEIVED Page 28 of
                                                                                                NYSCEF: 08/10/2020
                                                 461



          internal audit of the NRA-ILA once per year and report on its financial condition. Defendant

          Phillips served as the Treasurer until 2018.

                  78.     The Secretary is elected by the Board annually and serves under the Executive Vice

          President. The Secretary is an ex officio member of the NRA Board, tasked with having “charge

          of the archives” of the NRA and attending “to the proper publication of official notices and

          reports,” and also serves as the secretary of the NRA Board’s Executive Committee, Nominating

          Committee, and Committee on Elections. Defendant Frazer has served as the Secretary since 2015.

                  79.     The Executive Director of General Operations is under the supervision of the

          Executive Vice President and has “such powers and duties as delegated to him from time to time

          by the Executive Vice President.”

                  80.     The Executive Director of NRA-ILA is charged with conducting the “legislative,

          legal, informational, fund raising activities, operational, administrative and financial affairs” of the

          NRA-ILA under the direction of the Executive Vice President and in accordance with the programs

          and policies established by the Board. The Executive Director of NRA-ILA also is charged with

          appointing a fiscal officer to oversee NRA-ILA’s finances, which are segregated from the NRA’s

          General Operations accounts, and assist in the annual audit of the NRA.

                  81.     Both Executive Directors are ex officio members, but without voting power, of the

          Board of Directors and of all NRA Board Committees except for the Nominating Committee,

          Committee on Hearings, Officers Compensation Committee, and Committee on Elections. They

          are also not authorized to attend the executive session of any committee unless invited to do so.

                                 iii. Standing and Special Committees

                  82.     The NRA has dozens of standing and special Committees of the Board, but a select

          few hold the primary governing authority.



                                                            21

                                                                                                       Appx. 26
                                                         26 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 29 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                                 a.      Officers Compensation Committee

                 83.     The Officers Compensation Committee, which consists of the President and Vice

          Presidents, must establish by resolution each Fall the authorized compensation for all “elected

          salaried officers.” That is, the Executive Vice President, the Secretary, and the Treasurer. All

          deliberations by the Board about the compensation for these officers “shall be held in an executive

          session, at which none of the officers whose compensation is to be or is being established may

          attend, except for the limited time and limited purpose of answering questions asked by any

          member of the Board of Directors at the meeting.”

                                 b.      Executive Committee and Executive Council

                 84.     The Executive Committee is composed of the President, Vice Presidents, and 20

          board members nominated by the Nominating Committee or from the floor at any meeting of the

          Board. The members are elected annually. The Executive Committee exercises all of the powers

          of the full Board—with exceptions for powers that are restricted to the full Board, such as the

          power to repeal or amend the bylaws or authorize indemnification of officers or directors. These

          limitations are extended to all standing and special committees of the Board.

                 85.     The Executive Council serves an advisory role to the Executive Committee and is

          composed of “[a]ny member of [the NRA] whose advice and counsel, in the opinion of the Board

          of Directors, will be valuable to the continuing welfare of the [NRA].” Members are elected by

          the Board for life, subject to removal for cause.

                                 c.      Nominating Committee

                 86.     The NRA Board’s Nominating Committee is composed of nine members—only six

          of whom can be members of the Board or the Executive Council—elected by the Board by secret

          ballot after the NRA’s annual meeting of members.



                                                              22

                                                                                                  Appx. 27
                                                      27 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21                Entered 02/12/21 16:34:29
                                                                                       RECEIVED Page 30 of
                                                                                                NYSCEF: 08/10/2020
                                                 461



                 87.     The Nominating Committee is responsible for receiving recommendations from the

          NRA membership for candidates for the Board, and ultimately prepares the ballot from which the

          NRA membership votes on board members. Members may also petition to have a candidate added

          to the ballot by having a sponsor obtain the signatures from members totaling 0.5% of the number

          of ballots cast in the most recent election.

                                 d.      Audit Committee

                 88.     The Audit Committee’s responsibilities are set forth in N-PCL § 712, the Audit

          Committee Charter, the NRA’s bylaws, and internal policy. Among the Audit Committee’s

          primary responsibilities are managing external audits, overseeing internal controls, evaluating

          potential conflicts of interest, and addressing whistleblower complaints.

                 89.     The Audit Committee Charter, which was adopted by Board resolution, prescribes

          that the Committee “shall be comprised of five NRA Directors.” Members of the Committee are

          to be independent and should possess a “working familiarity with basic finance and accounting

          practices.” Members are selected annually by the NRA President.

                 90.     Pursuant to the Audit Committee Charter Mission Statement, “the primary function

          of the Audit Committee is to assist the Board of Directors in its oversight of the integrity of

          financial information, its review of the adequacy of the system of internal controls established by

          the Association, and it’s monitoring of the audit process.”

                 91.     In carrying out these functions, the Audit Committee must “review the

          Association’s financial reporting process and internal controls, review and appraise the audit

          efforts of the Association’s independent auditors, and provide open means of communication

          between the Directors, the independent auditors, and the financial and senior management of the

          Association.” The Charter also sets forth the Audit Committee’s responsibility for overseeing

          compliance with both regulatory and business ethics requirements.
                                                            23

                                                                                                  Appx. 28
                                                         28 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 31 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 92.     Pursuant to the Audit Committee’s charter and the NRA’s Policy Manual, the Audit

          Committee is charged with the oversight of conflicts of interest and related party transactions.

          “The NRA Audit Committee will review all transactions that involve potential conflicts of interest

          and determine whether to approve or ratify such transactions.”

                 93.     The Audit Committee is also responsible for collecting and reviewing disclosures

          of financial interests of officers and directors on a regular basis. NRA policy requires that such

          disclosures be made “in advance, before any action is taken on the matter.” In its 2017 IRS 990,

          the NRA represents that “Regardless of how they are reported, related party issues and issues of

          apparent conflict of interest are presented to the body designated by the Board of Directors (the

          Audit Committee) for approval, disapproval, or precautionary measures as needed.”

                 94.     The Audit Committee is designated as one of several recipients of whistleblower

          complaints within the NRA under the Statement of Corporate Ethics. The Statement provided the

          following: “Employees who in good faith believe that an officer or a member of the Board of

          Directors is engaged in any financial irregularity affecting the Association or has a conflict of

          interest are encouraged to bring the information on which their belief is based to the attention of

          the Audit Committee.” It also provides that whistleblowers may contact either the Head of Human

          Resources or the General Counsel.

                                iv. Disclosure Requirements and Prohibitions on Private Benefits and
                                    Reimbursements Absent Board Approval

                 95.     The NRA’s bylaws require “[a]ny Director, officer, or employee of [the NRA] who

          is also a member of the governing body of any business, corporate, or other entity (whether as

          trustee, director, sole-owner, officer, partner, or the like) which receives from [the NRA] any

          payment(s) for goods or services which total in excess of $2,000 either within a year or pursuant

          to any contract or contracts originating within a year shall immediately file a written statement of


                                                          24

                                                                                                   Appx. 29
                                                      29 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 32 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          all such business as to the nature and amount thereof, to the best of his or her knowledge, with the

          Secretary who shall transmit such statement to the Board of Directors at its next meeting and who

          shall include all such statements in the Secretary’s report at the next Annual Meeting of Members.”

                 96.     The NRA’s bylaws further provide that “[n]o Director or member of the Executive

          Council shall receive any salary or other private benefit unless specifically authorized by resolution

          of the Board of Directors or an authorized committee thereof, but all such persons shall be entitled

          to reimbursement for expenses incurred on behalf of the Association, to such extent as may be

          authorized or approved by the Board of Directors.”

                 97.     Under the NRA’s bylaws, officers, directors, and members of the Executive

          Council “shall be entitled to reimbursement for expenses incurred on behalf of the Association,”

          but only “to such extent as may be authorized or approved by the Board of Directors.”

                         C. The NRA’s Policy and Procedures on Hiring, Spending, Procurement,
                            Travel Reimbursement, Conflicts of Interest, and Related Party
                            Transactions

                 98.     Most of the NRA’s policies and procedures are found in one of two documents—

          the NRA Employee Handbook or the NRA Policy Manual. (A copy of each of the Employee

          Handbook and the Policy Manual are annexed as, respectively, Exhibits 2 and 3). The Employee

          Handbook sets out the NRA’s policies and procedures on employee selection, compensation, time

          off, work environment standards, and insurance and pension benefits. The Policy Manual is a

          compendium of resolutions passed by the NRA Board since the 1960s. Annexed to the Policy

          Manual are several policies ratified by the Board, including the Audit Committee Charter,

          Statement of Corporate Ethics, NRA Purchase Policy, and Officer and Board of Directors Policy

          on Disclosure of Financial Interests.




                                                           25

                                                                                                     Appx. 30
                                                       30 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 33 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                                 i. Contract Review Policy

                 99.     In a series of resolutions between 1988 and 1998, the Board adopted a policy on

          contracts and agreements entered into by the NRA and its agents. (“Contract Review Policy”).

          Under this policy, beginning in 1988, any agreement by the NRA or NRA-ILA in excess of

          $50,000—later raised in 1991 to $100,000—cannot be executed without the “approval” of the

          President and one of the two Vice Presidents.

                 100.    In 1997, the Board adopted a policy that “all contracts involving over $100k in a

          12-month period are required to have a business case analysis performed and no contract will begin

          before the required sign-off approval as is required.”

                 101.    In 1998, the Board adopted a policy that “[a]ll purchase agreements or contracts

          requiring payments greater than $100,000 in any twelve-month period, must have the prior written

          approval of the President and the First or Second Vice Presidents before execution or renewal.”

          Certain exceptions exist for routine expenses, but the President, Vice President(s), and Finance

          Committee chair must be provided with updates about any such exceptions on a quarterly basis.

                 102.    In 2012, LaPierre issued a memorandum to all NRA staff codifying the procedures

          for complying with these Board resolutions:

                 a. When a contract is in excess of $100,000, “a packet consisting of a copy of the contract,
                    a completed business case analysis, and a contract review signature sheet will be
                    prepared.”

                 b. Once all of the appropriate in-house approvals are secured, the packet will be presented
                    by the Office of the Secretary to the President and the First and Second Vice Presidents.

                 c. The packet will then be returned to the responsible NRA officer for finalization and
                    distribution of the original and/or copies of the packet to (1) the Office of General
                    Counsel; (2) the Office of the Treasurer; (3) the Chief of Staff; and (4) the Office of
                    the Secretary.

                 103.    These requirements have not changed since the memorandum was issued in 2012.



                                                          26

                                                                                                  Appx. 31
                                                      31 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 34 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                                 ii. Employment Policies

                 104.    The NRA has several policies on hiring, evaluating, and retaining employees. As

          relevant here, these policies provide:

                 a. Only the Executive Vice President and the Human Resources Division (with approval
                    of the Executive Vice President) has the authority to extend job offers.

                 b. The NRA policy is to “conduct reference checks on applicants who are under serious
                    consideration for employment.” In certain cases, credit and full background checks of
                    the applicant will also be conducted, depending on the duties and responsibilities of the
                    position.

                 c. The reimbursement of relocation expenses for new hires is expressly limited to a 30-
                    day temporary living allowance and $7,500 in moving expenses.

                 105.    The NRA has no written policy on employee bonuses. Bonuses are generally

          awarded on a discretionary basis.

                                 iii. Independent Contractors

                 106.    NRA policy provides that an independent contractor should only be retained when

          (i) the existing staff does not have the requisite skills to achieve the task; (ii) the nature of the

          assignment can be paid by the project, day, or hour; and (iii) the General Counsel has been

          consulted and has established that they qualify after being provided a draft contract agreement for

          review and sign-off.

                                 iv. Travel and Business Expense Reimbursement Policy

                 107.    The stated purpose of the NRA’s Travel and Business Expense Reimbursement

          Policy is to “incur the lowest practical and reasonable expense while completing the travel process

          in an efficient and timely manner. Persons traveling on NRA business have the duty to exercise

          care and avoid impropriety, or even the appearance of impropriety in any travel expense.” This

          policy applies to all employees and non-employees (including volunteers and paid consultants)

          traveling on NRA business.


                                                           27

                                                                                                    Appx. 32
                                                      32 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 35 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 108.     Under this policy, expenses must be business related—that is, “necessary to meet

          organizational objectives”—and must be in the NRA’s interest. The person authorized to approve

          an employee’s expense report is responsible for understanding the need for the expense,

          substantiating the expense, and determining whether it is appropriate and correctly reported.

          Furthermore, “[t]ravelers are expected to use the same care in incurring expenses that a prudent

          person would use while traveling for personal reasons, considering the purpose and amount of the

          expenditure.”

                 109.     With respect to airfare, “[o]nly coach class tickets … are generally reimbursable

          for domestic travel.” Exceptions must be explained, approved in writing and submitted with the

          expense report.

                 110.     With respect to rental cars, “[e]mployees should use public transportation (taxicabs,

          airport limousines, and local transits) in preference to renting a car when such means of

          transportation is cost-effective, and there are no other business reasons for renting a car.”

                 111.     As to lodging and meals, “[d]aily expenses are reasonable charges for lodging,

          meals, tips and other incidental expenses necessary to sustain an employee while…is away from

          home.” Original receipts for expenses over $50.00 must be attached to the expense report.

                 112.     Reimbursable entertainment expenses “must be directly and principally related to

          NRA’s business, expected to produce a specific business benefit, and attended by both the

          employee and business associate.”

                                 v. Statement of Corporate Ethics

                 113.     Adopted in 2006, the Statement of Corporate Ethics prohibits conflicts of interest,

          illegal or unethical actions, and requires the maintenance of accurate books and records. The policy

          requires “[e]mployees who are officers, directors, division directors or activity supervisor[s]” to

          “insure that these policies are annually communicated to the employees reporting to them”;
                                                           28

                                                                                                     Appx. 33
                                                       33 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 36 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          “clarify and explain said policies when necessary”; “monitor compliance there with”; and “report

          all known (or suspected violations of said policies to the Executive Vice President of the

          Association, the Treasurer of the Association, and to other persons whom they designate as

          appropriate.”

                 114.     The policy, which the NRA considered to be its whistleblower policy, provides that

          “[e]mployees who in good faith believe that a fellow employee, supervisor, manager, or director

          is in violation of this policy are encouraged to bring the information on which their belief is based

          to the attention of the General Counsel. Employees who in good faith believe that an officer or

          member of the Board of Directors is engaged in any financial irregularity affecting the Association

          or has a conflict of interest are encouraged to bring the information on which their belief is based

          to the Audit Committee…The taking of such action in good faith will not result in retribution or

          reprisal against the employment of any employee.”

                 115.     In January 2020, nine months after the Attorney General commenced its

          investigation, the NRA Board adopted a new version of the Statement of Corporate Ethics that

          separated out and expanded upon the whistleblower protections therein. Until it did so, the policy

          was missing provisions required by N-PCL § 715-b regarding whistleblower policies, such as a

          procedure for maintaining the confidentiality of whistleblower complaints and a requirement that

          the person who is the subject of a whistleblower complaint not be present during discussions of

          the complaint. The updated policy is annexed as Exhibit 4.

                                vi. Purchasing Policy

                 116.     Adopted in 2006, the Purchasing Policy was created to “provide[] general policy

          guidance for efficient and cost-effective procurement of goods and services necessary to support

          the goals, objectives and work of the [NRA] while ensuring [NRA] resources are protected and

          maximized.” The policy’s stated goal is to provide a system that delivers reasonably priced, high-
                                                           29

                                                                                                    Appx. 34
                                                      34 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 37 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          quality goods and services to end users, while preserving organizational, financial and ethical

          responsibility.”

                  117.    The policy prohibits NRA employees, officers, and directors from using “their

          position with the [NRA] in a manner that may create a conflict, or the appearance of a conflict,

          between the individual’s personal interest and those of the Association,” and directs that they

          “refrain from knowingly engaging in any outside matters of financial interest incompatible with

          the impartial, objective, and effective performance of their duties.” The policy also prohibits

          related party transactions without written authorization by the NRA.

                  118.    It also provides that “[a]nyone who suspects violations of this code has an

          obligation to report their concerns to their immediate supervisor, the Office of the Treasurer, the

          Audit Committee Chair or NRA’s General Counsel,” and that “[n]o adverse action shall be taken

          or permitted against anyone for communicating legitimate concerns to the appropriate persons.

          However, malicious and unfounded accusations will not be tolerated and will be dealt with

          accordingly.”

                  119.    The policy is missing provisions required by N-PCL § 715-a regarding conflict of

          interest policies, such as:

                  a. The policy does not require that the person with a conflict of interest not be present at
                     or participate in Board or committee deliberations or vote on the matter giving rise to
                     the conflict of interest;

                  b. The policy does not contain a prohibition against any attempt by the person with the
                     conflict of interest from improperly influencing the deliberation or voting on the matter
                     giving rise to the conflict of interest.

                  120.    The policy requires the use of a “request for proposal” process when a purchase is

          contemplated that is equal to or above $100,000, but certain types of purchases are exempt from

          that process—namely, “[p]urchases or services directly related to legal counsel, political strategy,



                                                          30

                                                                                                   Appx. 35
                                                      35 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 38 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          public relations, membership, fundraising and marketing.” Exempt purchases and services do not

          require a request for proposal or competitive bid, but must “be reported to Finance Committee on

          an annual basis.”

                  121.    The Purchasing Policy also sets out levels of approval necessary for contracts

          exceeding certain thresholds:

                  a. If the contract requires payments equal to or greater than $100,000 in any twelve month
                     period, it must have the written approval of the appropriate NRA division director, the
                     Executive Vice President, and the Treasurer, with signatures acknowledging the
                     contract by the President and one Vice President.

                  b. If the contract requires payments between $50,000 and $100,000, it must have the
                     written approval of the appropriate NRA division director and one officer (the
                     Executive Vice President, Treasurer, Secretary, or one of the Executive Directors of
                     NRA-ILA or General Operations).

                  c. If the contract requires payments under $50,000, it requires the approval of the
                     appropriate NRA division director or his or her staff designated with such approval
                     authority.

                                 vii. Officers and Board of Directors Policy – Disclosure of Financial
                                      Interests

                  122.    Adopted in 2007, the “Officers and Board of Directors Policy – Disclosure of

          Financial Interests” requires NRA officers, board members, and members of the Executive Council

          to file with the Audit Committee a disclosure of their own and their immediate family members’

          financial interests.

                  123.    The Policy requires disclosure of the following:

                  a. Any remuneration received from the NRA other than for routine expense
                     reimbursements;

                  b. Any relationship with an entity that has a business relationship with, or receives any
                     funds from, the NRA that does or could result in the receipt of remuneration other than
                     routine expense reimbursements;

                  c. Any relationship with an entity that is seeking to have a business relationship with or
                     receive funds from the NRA;


                                                          31

                                                                                                  Appx. 36
                                                      36 of 169
                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21                Entered 02/12/21 16:34:29
                                                                                       RECEIVED Page 39 of
                                                                                                NYSCEF: 08/10/2020
                                                 461



                  d. Any gift, gratuity, personal favor or entertainment with either a retail price or fair-
                     market value in excess of $300 received from any entity or person associated with any
                     entity that has a business relationship with, or is seeking to do business with, or receives
                     any funds from the NRA;

                  e. Any ownership interest in excess of 10% of its class in any entity that has or is seeking
                     to have a business relationship with, or that does or is seeking to receive funds from,
                     the NRA.

                  124.    The policy requires that disclosures related to any of the above be filed in January

          of each year. Since at least 2008, the NRA has required all officers and directors to fill out and

          submit a standard questionnaire each year reporting any related party transactions or conflicts of

          interest that require disclosure under this policy (“Financial Disclosure Questionnaire”). In

          addition to these annual disclosures, the Executive Vice President has an independent obligation

          to “report to the Audit Committee any financial interest of an officer or director (or immediate

          family member) that comes to his knowledge or the knowledge of his office as well as any financial

          transactions between the NRA…and other individuals and/or organizations that present or might

          present the possibility of a conflict of interest.”

                  125.    The NRA has represented in public filings that the Secretary and General Counsel

          is responsible for receiving and reviewing the annual conflict of interest questionnaires.

                  126.    The policy does not comply with the requirements of N-PCL § 715-a regarding

          conflict of interest policies for the same reasons as described in Part Four, Section II(C)(vi) above

          regarding the NRA’s Purchasing Policy.

                                viii. Conflict of Interest and Related Party Transaction Policy

                  127.    It was not until January 2016 that the NRA Board adopted a comprehensive

          Conflict of Interest and Related Party Transaction Policy. The policy is not included in the NRA’s

          Employee Handbook and, upon information and belief, is not provided to new employees at the

          time of hire.


                                                                32

                                                                                                       Appx. 37
                                                        37 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 40 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 128.    With respect to related party transactions, the 2016 policy hews closely to the

          requirements of N-PCL § 715, and defines conflicts of interest more broadly as any situation where

          “the interests of the NRA come into conflict with a financial or personal interest of [an officer,

          director, or key employee], or otherwise whenever [an officer, director, or key employee’s]

          personal or financial interest could be reasonably viewed as affecting his or her objectivity or

          independence in fulfilling their duties to the NRA.”

                 129.    The policy provides that “[t]he NRA Audit Committee is responsible for providing

          oversight of the adoption and implementation of, and compliance with this policy.”

                 130.    Under the policy, the Audit Committee must “review all transactions that involve

          potential conflicts of interest” to “determine whether to approve or ratify such transactions,” and

          “may only approve the [] transaction if it determines that such transaction, under the terms and

          within the circumstances presented, is fair, reasonable, and in the best interests of the NRA.”

                 131.    The Audit Committee must document its consideration of any conflicts of interest

          and related party transactions, including, but not limited to, (1) “[a]lternative transactions to the

          extent available,” (2) “[t]he NRA’s mission and resources,” (3) “[t]he possibility of creating an

          appearance of impropriety that might impair the confidence in, or the reputation of, the NRA (even

          if there is no actual conflict or wrongdoing),” and (4) “[w]hether the conflict may result in any

          private inurement, excess benefit transaction, or impermissible private benefit under laws

          applicable to tax-exempt organizations.”

                 132.    The Audit Committee’s meeting minutes are required to contain certain information

          concerning the consideration of conflicts of interest and related party transactions, including “the

          name of the [officer, director, or key employee], the nature of the conflict, and details of the

          deliberations of the disinterested directors (such as documents reviewed, any alternatives



                                                           33

                                                                                                    Appx. 38
                                                      38 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 41 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          considered, comparative costs or bids, market value information, and other factors considered in

          deliberations).”

                      PART FIVE - DEFENDANTS’ VIOLATIONS OF NEW YORK LAW

          I.      Widespread Violations of Law of the NRA’s Senior Management under the
                  Leadership and Direction of Wayne LaPierre

                  133.   Wayne LaPierre has been the Executive Vice President of the NRA since the early

          1990s. As the Executive Vice President, LaPierre is responsible for overseeing all of the divisions

          and the day-to-day affairs of the NRA.

                  134.   The head of each NRA division reports directly to LaPierre. LaPierre’s direct

          reports include the Treasurer, the Executive Director of NRA-ILA; the Executive Director of

          General Operations; the Secretary; the General Counsel; the Executive Director of Advancement;

          the Executive Director of Publications; the Managing Director of Public Affairs; the Executive

          Director of Membership & Affinity Licensing Programs; the Director of Security; and the

          Executive Director of Human Resources.

                  135.   Until recent cuts to its workforce, the NRA had approximately 550 full-time

          employees.

                  136.   One of LaPierre’s first acts as Executive Vice President was to hire Defendant

          Wilson “Woody” Phillips to serve as Treasurer—a position that Phillips would hold for the next

          26 years, until his retirement in 2018. At all times, LaPierre was responsible for oversight of

          Phillips.

                  137.   LaPierre also hired Defendant John Frazer as the NRA’s General Counsel in 2015.

          Frazer was elected Secretary of the NRA by the NRA Board that same year. At all times, LaPierre

          has been responsible for oversight of Frazer who continues in the role of General Counsel.




                                                          34

                                                                                                  Appx. 39
                                                     39 of 169
                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 42 of
                                                                                               NYSCEF: 08/10/2020
                                                 461



                 138.       LaPierre hired Defendant Joshua Powell as his Chief of Staff in 2016 and appointed

          him the Executive Director of General Operations in January 2017. In December 2018, LaPierre

          gave Powell the newly created title of “Senior Strategist.” Powell was employed by the NRA until

          he was terminated in January 2020. At all times, LaPierre was responsible for oversight of Powell.

                 139.       LaPierre, together with his direct reports, including Defendants Phillips, Frazer and

          Powell, instituted a culture of self-dealing, mismanagement, and negligent oversight at the NRA.

          They overrode and evaded internal controls to allow themselves, their families, favored board

          members, employees and vendors to benefit through reimbursed expenses, related party

          transactions, excess compensation, side deals, and waste of charitable assets without regard to the

          NRA’s best interests.

                            A. LaPierre’s Improper Spending and Expensing

                 140.       LaPierre routinely abused his authority as Executive Vice President of the NRA to

          cause the NRA to improperly incur and reimburse LaPierre for expenses that were entirely for

          LaPierre’s personal benefit and violated NRA policy, including private jet travel for purely

          personal reasons; trips to the Bahamas to vacation on a yacht owned by the principal of numerous

          NRA vendors; use of a travel consultant for costly black car services; gifts for favored friends and

          vendors; lucrative consulting contracts for ex-employees and board members; and excessive

          security costs.

                 141.       LaPierre’s misuse of NRA funds involve the Women’s Leadership Forum, a special

          recognition society within the Office of Advancement. LaPierre’s wife is the founder and

          permanent co-chair of the Women’s Leadership Forum. LaPierre testified that his wife has served

          in this role as a volunteer for 15 years. In December 2015, at his wife’s behest, LaPierre hired his

          niece to work on Women’s Leadership Forum events and projects.



                                                             35

                                                                                                      Appx. 40
                                                        40 of 169
                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 43 of
                                                                                               NYSCEF: 08/10/2020
                                                 461



                 142.    LaPierre had access to, and abused, the budget allocated to the Office of the

          Executive Vice President (“EVP Office”) to fund personal expenses and consulting contracts for

          NRA insiders. The EVP Office, like each division of the NRA, has its own budget, cost center,

          and staff. The EVP Office includes LaPierre, his Chief of Staff, and a handful of senior advisors

          and office assistants. Expenditures associated with the EVP Office, such as EVP Office staff

          salaries, are allocated to the EVP Office budget. In 2018, the overall EVP Office budget was

          approximately $16 million.

                                  i. LaPierre’s Private Flights

                 143.    The NRA incurs substantial costs for LaPierre’s private air travel. LaPierre testified

          that it is NRA policy that he travel by private aircraft at all times for security reasons. He testified

          further that he is not aware of any limits under this policy on the kind of plane he can charter, how

          far he can go, or the amount of money he can spend on the flights.

                 144.    NRA records show that between June 2016 and February 2018, the organization

          paid for numerous private flights for LaPierre’s wife and extended family when he was not a

          passenger. LaPierre admitted that he authorized at least some of these flights. Upon information

          and belief, none of these flights was approved for security reasons, nor were they approved by the

          NRA Board. Several examples of these flights are highlighted below:

                 145.    In August 2016, LaPierre authorized a private flight for his niece and her husband

          to fly from Dallas, TX, to North Platte, NE. LaPierre’s niece and her family live in Nebraska about

          60 miles from North Platte. Asked why he authorized this flight, LaPierre did not identify any

          security issues, but testified “I think it's hard. There are not many flights to Kearney….She had a

          child and I think that [the travel agent] had -- probably NRA, probably me, said that, okay, in this

          instance, it's okay to get her back that way. Our annual meeting was coming up down there. She



                                                            36

                                                                                                       Appx. 41
                                                       41 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 44 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          was working on the Women's Leadership Forum with people in Dallas and … it’s the advantage

          of the NRA to have her … do that work.” The cost of the flight was more than $11,435.

                 146.    In July 2017, LaPierre authorized a private flight for his niece and her daughter to

          fly from Dallas, TX, to Orlando, FL. LaPierre testified that this “was another example where I was

          getting [my niece] together with my wife to work on the Women's Leadership Forum events. She

          had tried to travel commercial. All the commercial flights they had – there was a mechanical

          problem. She was stuck there at the airport until 12:30 or 1:00 at night with a child trying to fly

          commercial.” The cost of the flight was more than $26,995.

                 147.    In October 2016, LaPierre authorized a private flight for his wife to fly alone from

          Madison, WI, to Kearney, NE. Asked why she did not use a commercial airline, LaPierre testified

          “I think it was probably easier to fly private, more convenient, and probably the flights -- there

          probably are not many flights into Kearney from that area and we wanted to get her there, and I

          thought it was appropriate given the return NRA is getting on” the Women’s Leadership Forum

          program. The cost of the flight was more than $8,800.

                 148.    In January 2017, LaPierre authorized a private jet to pick up his niece’s husband in

          North Platte, NE, on the way to Las Vegas for a Safari Club convention. LaPierre testified that his

          niece “was working the entire time” attending various donor meetings at the convention, so he

          authorized a flight to bring her husband “over [to] help babysit the child while the mother was

          working because there was nobody else to do it.” LaPierre also authorized a private flight to fly

          his niece’s husband back to Nebraska two days before his niece was ready to return. Asked whether

          this flight, which cost about $15,000, was in the NRA’s best interest, LaPierre testified that it was.

          “[I]t’s really almost very hard to get commercial flights back,” LaPierre explained, and his niece’s




                                                           37

                                                                                                     Appx. 42
                                                       42 of 169
                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 45 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          husband “had to get back to work.” LaPierre later authorized a private jet to fly his niece back to

          Nebraska two days later.

                 149.    In February 2017, LaPierre authorized a private flight for his niece and her daughter

          to fly from Atlanta, GA, to Kearney, NE. LaPierre testified his niece was in Atlanta for a “planning

          meeting on the Women’s Leadership Forum,” and he is “sure [he] authorized it … to get them

          back.” The cost of the flight was more than $15,000.

                 150.    LaPierre has also repeatedly directed private aircraft to make additional stops in

          Nebraska to pick up or drop off family members. Upon information and belief, additional stops

          and additional passengers on a private flight usually increase the cost of the flight.

                 151.    For example, in November 2018, LaPierre and his wife took a private roundtrip

          flight from Washington D.C. to Dallas, TX, and stopped in North Platte, NE, on each leg of the

          trip to pick up and drop off LaPierre’s niece and grandniece. These flights cost $59,790.

                 152.    In March 2019, LaPierre and his wife took a private flight from Washington D.C.

          to Orlando, FL, and stopped in North Platte, NE, on the way back to drop off his niece and

          grandniece. These flights cost $78,900. In April 2019, LaPierre and his wife took a private flight

          from Washington D.C. to Tulsa, OK, making additional stops in Omaha and North Platte, NE.

          These flights cost $49,535.

                 153.    The current Treasurer testified that he did not know of any NRA business purpose

          that would be served by private flights to or from North Platte, NE.

                 154.    LaPierre has also authorized private flights for NRA employees when he was not a

          passenger. For example, in February 2018, LaPierre authorized a private flight for an NRA

          spokesperson, her husband, and an employee of a vendor from Dallas, TX to Fort Lauderdale, FL

          and Washington D.C. These flights cost $107,775.



                                                           38

                                                                                                      Appx. 43
                                                       43 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 46 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                  155.    From May 2015 to April 2019, the NRA incurred over one million dollars in

          expenses for private flights when LaPierre was not a passenger. Upon information and belief, these

          expenditures were neither authorized by nor consented to by the NRA Board.

                  156.    The current Treasurer testified that, in the fall of 2018, the NRA eliminated “all

          non-mission-critical travel” to reduce the NRA’s expenses. Following the elimination of non-

          mission critical travel, payments to LaPierre’s Travel Consultant dropped by nearly 50%—from

          $2.9 million in 2017 to $1.5 million in 2019.

                  157.    In its annual filings with the Attorney General for 2014 to 2018, the NRA asserted

          that it required substantiation prior to reimbursing these expenses. The Attorney General has not

          found any evidence that the private flights and related business uses were substantiated prior to

          reimbursement.

                  158.    In fact, the current Treasurer learned for the first time that LaPierre’s wife travels

          alone by private charter at the NRA’s expense when counsel informed him the night before he was

          examined by the Attorney General in June 2020.

                                  ii. LaPierre’s Bahamas and Yachting Trips

                  159.    Since June 2015, LaPierre and his family took private flights to and from the

          Bahamas on at least eight occasions. On most of those trips, LaPierre stopped in Nebraska on each

          leg of the trip to pick up and drop off his niece and her family. The NRA paid over half a million

          dollars for these flights.

                  160.    LaPierre testified that he often visits the Bahamas in December to attend a

          “celebrity retreat” organized by an individual who is, upon information and belief, the principal

          stakeholder in several businesses that have business relationships with the NRA (“MMP

          Principal”). These businesses include Associated Television International, Inc. (“ATI”),



                                                           39

                                                                                                     Appx. 44
                                                       44 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 47 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          Membership Marketing Partners (“MMP”), Allegiance Creative Group (“Allegiance”), and

          Concord Social & Public Relations (“Concord”).

                 161.    Upon information and belief, MMP, Allegiance, and Concord entered into contracts

          with the NRA on the same day in December 2011. They also share the same Chief Executive

          Officer and business address, which is located in the same Fairfax, VA office building where the

          NRA is headquartered.

                 162.    Together, MMP, Concord, Allegiance, and ATI have received over $100 million

          from the NRA.

                 163.    In recent years, MMP and Concord have been among the NRA’s largest vendors.

          Since 2014, the NRA has paid MMP over $60 million for fundraising, printing, and mailing

          services. Over the same period, the NRA paid Concord over $22 million for public relations

          services.

                 164.    Allegiance has been reported as a professional fundraiser in the NRA’s regulatory

          filings for many years. In its 2018 Form 990, the NRA described Allegiance’s services as providing

          “counsel and promotion planning for marketing and direct response mail and phone programs.”

          Since 2014, the NRA has paid Allegiance over $4.5 million.

                 165.    ATI partnered with the NRA from 1997 to 2019 to produce and distribute a

          television series called Crime Strike. Since 2014, the NRA has paid ATI nearly $17 million. For

          most of its run, Crime Strike was hosted by LaPierre. LaPierre testified he last hosted the program

          in 2017 or 2018. From January 2018 to May 2019, the NRA paid ATI $4.7 million.

                 166.    From 2012 to 2018, the NRA paid MMP, Allegiance, Concord, and ATI more than

          $10 million in fees not contemplated by the terms of the underlying contracts. LaPierre denied




                                                          40

                                                                                                  Appx. 45
                                                     45 of 169
                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 48 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          having any role in negotiating the contracts with these businesses, but he personally signed most

          of the contracts on behalf of the NRA.

                 167.    LaPierre frequently meets with the MMP Principal. According to his

          reimbursement requests, LaPierre took private flights to California on at least 20 occasions

          between late 2013 and early 2017—usually staying several days at a five-star historic hotel on

          Sunset Boulevard in Beverly Hills—to meet with the MMP Principal, often over lunch or dinner.

          Between 2013 and 2016, the MMP Principal, his wife, and their daughter received over $6,700 in

          Christmas and birthday gifts from the LaPierres, at the NRA’s expense.

                 168.    LaPierre also regularly attends “celebrity retreats” organized by the MMP

          Principal. When LaPierre attends these retreats, which are normally held annually in the Bahamas

          in December, he stays at the Atlantis resort on Paradise Island. His lodging is paid for by the MMP

          Principal. LaPierre testified that the MMP Principal does not pass these expenses on to the NRA.

                 169.    LaPierre often visits the Bahamas in the summer as well. During these trips, he

          stays on a 108-foot yacht owned by the MMP Principal. The yacht, named Illusions, is equipped

          with four staterooms, a 16-foot jet boat, and two jet skis. LaPierre described Illusions as “a big,

          big yacht” with a crew that includes a chef. LaPierre testified that “[o]ccasionally one of our other

          family members” has stayed on the yacht with him and his wife, including his sister and her

          husband, and perhaps others.

                 170.    LaPierre has never disclosed his use of the MMP Principal’s yacht on the NRA

          Financial Disclosure Questionnaires that he, as an officer and ex officio director of the NRA, must

          submit to the NRA Secretary annually. Question 4 of this questionnaire asks:

                 Have you or any relative received, or do you or any relative expect to receive, any
                 gift, gratuity, personal favor, or entertainment with either a retail price or fair market
                 value in excess of $250 from any person or entity that has or is seeking to have a
                 business relationship with, or received funds from, NRA or any NRA Entity?

                                                           41

                                                                                                      Appx. 46
                                                      46 of 169
                                                                                                     INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21                Entered 02/12/21 16:34:29
                                                                                       RECEIVED Page 49 of
                                                                                                NYSCEF: 08/10/2020
                                                 461




                  171.    LaPierre answered no to this question in every questionnaire he submitted from

          2008 to 2018 (the most recent questionnaire produced by the NRA to the Attorney General).

          LaPierre similarly testified that he has never received a gift of value in excess of $250 from an

          NRA contractor or employee of an NRA contractor.

                  172.    LaPierre’s use of the MMP Principal’s yacht constituted a gift from an NRA

          contractor in excess of $250 requiring disclosure under NRA policy. It also constituted a private

          benefit to LaPierre in violation of NRA policy.

                  173.    In his testimony to the Attorney General, LaPierre said that the reason he failed to

          disclose the use of the yacht was for security reasons and because he considered the yacht to have

          been used for a legitimate business purpose. Though LaPierre acknowledged that the NRA

          questionnaires only go to the NRA Secretary, he said he “was concerned about everybody on

          security, everything leaks.” LaPierre also testified that he considered the use of the yacht as “a safe

          place to do [business], and [] didn’t consider it a gift.” LaPierre further testified that these trips to

          the Bahamas were beneficial to the NRA because they provided an opportunity for his wife and

          niece to discuss the Women’s Leadership Forum:

                  … any time I get the two of them together anywhere, there is a benefit for the NRA.
                  It could be in Nebraska, it could be like a corporate retreat in Aspen. It could be a
                  -- you know, I mean, I consider it a good thing to get them together. Yeah, they got
                  together in the Bahamas. They – it could have been in Washington. It just -- it's --
                  it -- but keeping [his wife’s] head [in] the game on this and getting her with [my
                  niece], there is a substantial benefit to the NRA that is -- that is in the -- proof is in
                  the dollars that come into the NRA. I mean, did they enjoy being there, yeah. I
                  mean, on the other hand, did NRA get a benefit of them being together, yes,
                  absolutely.

                  174.    LaPierre testified that neither he nor the NRA paid the MMP Principal for the use

          of Illusions. He also testified that he has stayed on Illusions during two European trips for the

          purpose of recruiting celebrities for the NRA.


                                                             42

                                                                                                         Appx. 47
                                                        47 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 50 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 175.    LaPierre claimed without identifying any evidentiary support that many of the costs

          incurred in connection with his travel and entertainment expenses—like the trips to the Bahamas

          and other locations with his wife, niece and family members—were justified as an investment in

          donor cultivation.

                                iii. LaPierre’s Personal Travel Consultant

                 176.    LaPierre uses his own personal travel consultant to arrange his private air travel and

          other accommodations. This practice deviates from NRA policy and results in substantial

          additional expenses to the NRA.

                 177.    The NRA Travel Policy provides that employees must use the NRA’s official travel

          agent to make travel reservations unless otherwise approved by the Executive Vice President.

                 178.    Since being elected Executive Vice President, LaPierre has not used the NRA’s

          official travel agent to make his travel arrangements for decades, if ever. Instead, since the 1990s,

          LaPierre has booked his travel through a travel consultant based in Woodland Hills, CA. The travel

          consultant bills the NRA through two companies: Inventive Incentive & Insurance Services Inc.

          and GS2 Enterprises (collectively, “LaPierre’s Travel Consultant”). LaPierre testified that when

          his travel consultant bills services to the NRA, it is for NRA business and in furtherance of the

          NRA’s mission.

                 179.    Upon information and belief, LaPierre, one of his senior advisors, and the Executive

          Director of Advancement are the only current NRA employees who have used LaPierre’s Travel

          Consultant to make travel arrangements. LaPierre testified that “some of the [NRA-ILA] people

          have used her,” as well as some board members and donors, but he did not recall who specifically.

          Asked who would need to authorize that, LaPierre testified “I would usually.”

                 180.    For several years, the NRA has paid LaPierre’s Travel Consultant on a fixed-fee

          basis. In 2014, the fixed fee for the travel agent’s services was $15,000 a month, which was billed
                                                           43

                                                                                                    Appx. 48
                                                      48 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 51 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          through separate monthly invoices to the NRA (for $10,000) and NRA-ILA (for $5,000). Upon

          information and belief, these invoices were for the same travel booking services. Beginning in

          May 2015, LaPierre’s Travel Consultant’s monthly fee increased to $19,000, which continued to

          be billed through separate monthly invoices to the NRA ($12,000) and NRA-ILA ($7,000). Upon

          information and belief, the nature and scope of the travel consultant’s services remained

          unchanged during this period.

                 181.    Upon information and belief, no competitive bidding process was conducted for the

          services provided by the LaPierre’s Travel Consultant until 2019, and no written contract was

          executed memorializing this increase in her compensation until 2020. From 2016 to early 2019,

          the NRA paid LaPierre’s Travel Consultant a fixed fee of $19,000 a month. The Director of

          Purchasing testified that, under NRA policy, the procurement of transportation services should go

          through a competitive bidding process administered by the Purchasing Department, but that during

          her 27 years at the NRA, that had never occurred.

                 182.    From 2005 to 2019, the NRA paid LaPierre’s Travel Consultant more than

          $100,000 annually without a written contract, and without written authorization from the NRA

          President or a Vice President. This arrangement violated the NRA Purchasing Policy. Upon

          information and belief, LaPierre and Phillips were aware of this arrangement.

                 183.    From February 2013 to July 2018, Ackerman McQueen (“Ackerman”), the NRA’s

          public relations and advertising marketing firm, also paid LaPierre’s Travel Consultant a $4,000

          monthly fee at the direction of LaPierre and Phillips, which was in addition to the monthly fees

          the NRA paid to her directly. Ackerman passed these expenses on to the NRA. Upon information

          and belief, LaPierre was repeatedly told that his travel consultant charged excessive fees for the

          services she provided and for the vendors she engaged on behalf of the NRA.



                                                         44

                                                                                                  Appx. 49
                                                     49 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 52 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 184.    After Defendant Phillips stepped down as Treasurer, in March 2019, the NRA

          entered into a one-year contract with LaPierre’s Travel Consultant increasing her annual pay to

          $318,000. Upon information and belief, this was the first written contract the NRA entered into

          with LaPierre’s Travel Consultant. In an accompanying business case analysis, it provides that

          “[f]or the security of our principals, in this sensitive environment we sometimes face, we believe

          there is no other company that can provide the service and discretion that [LaPierre’s Travel

          Consultant] offers.” There is no evidence that the NRA considered bids from competing

          companies.

                 185.    The analysis does not address the increase in LaPierre’s Travel Consultant’s

          monthly fixed fee from $19,000 to $26,500. Services under the contract “include making travel

          arrangements as directed by the NRA’s Executive Vice President or his designee.” On March 15,

          2019, LaPierre authorized this contract.

                 186.    Less than a year later, in early 2020, the NRA conducted a competitive bidding

          process for the services offered by LaPierre’s Travel Consultant. Upon information and belief, the

          NRA accepted LaPierre’s Travel Consultant’s bid, under which she provides the same services she

          previously provided for a fixed monthly fee of $7,000.

                 187.    LaPierre testified that he was not involved in the business case analysis prepared in

          early 2019, or the competitive bidding process that was conducted. “[T]he treasurer’s office

          handled it. … I stayed completely, completely out of it.”

                 188.    From August 2014 to January 2020, the NRA paid LaPierre’s Travel Consultant

          more than $13.5 million. In 2018, the NRA paid LaPierre’s Travel Consultant $2,630,531.71. In

          the first six months of 2019 alone, the NRA paid LaPierre’s Travel Consultant $1,007,597.80.




                                                          45

                                                                                                   Appx. 50
                                                     50 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 53 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                                iv. LaPierre’s Personal Expense Reimbursements

                 189.    At LaPierre’s instigation, the NRA reimbursed him for other expenses that were

          personal, including gifts to friends and favored employees.

                 190.    Between 2013 and 2017, LaPierre was reimbursed for more than $1.2 million in

          expenses.

                 191.    From 2013 to 2017, LaPierre was reimbursed over $65,000 for Christmas gifts for

          his staff, various donors, and friends. Most of his direct reports and executive staff would receive

          an ice cream gift basket each year from a retailer called Graeters. But those in his inner circle

          received gifts from retailers like Neiman Marcus and Bergdorf Goodman. For example, at the

          NRA’s expense, in December 2015, LaPierre sent gifts from Neiman Marcus to his travel

          consultant ($648.55), his senior assistant ($349.80), and his prior Chief of Staff ($413.40). In

          December 2016, LaPierre sent Christmas gifts to the co-founder of Ackerman ($1,590), his travel

          consultant ($350), his senior assistant ($350), and Phillips ($377.79). In November 2017, LaPierre

          expensed gifts to his travel consultant ($443.48), his prior Chief of Staff ($310.65), Phillips

          ($282.53), and his senior assistant ($238.50), among others. Each of these gifts was substantially

          in excess of the $25 limit permitted by the IRS for business gifts, and reimbursement for such gifts

          should have been reported as W-2 income to LaPierre.

                 192.    Gifts were especially common for those affiliated with the Women’s Leadership

          Forum. In December 2014, for example, the executive assistant to LaPierre’s spouse received a

          $381 birthday gift expensed to the NRA. In September 2016, LaPierre expensed $1,500 in

          birthday, wedding anniversary, and baby shower gifts for five Women’s Leadership Forum

          volunteers. In May 2017, LaPierre expensed a $418.70 gift for the wife of the MMP Principal for

          her support of the Women’s Leadership Forum.



                                                          46

                                                                                                   Appx. 51
                                                      51 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 54 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                  193.   In May 2017, LaPierre’s wife was appointed to the Board of Directors of the

          National Park Service Foundation (NPSF). Over the next few months, LaPierre submitted expense

          reports for $13,874.46 in expense reimbursements for trips taken with his wife and niece to NPSF

          events in Alaska and Arizona. This was in addition to the private flights used to get them to the

          NPSF events, which cost in excess of $150,000.

                  194.   LaPierre has routinely submitted expense reports seeking reimbursements for his

          niece’s lodging and airfare for events that are allegedly related to NRA business. As an NRA

          employee, LaPierre’s niece was required to follow NRA policies and procedures for seeking

          approval and reimbursement for her work-related expenses. Instead, LaPierre submitted

          reimbursement requests for his niece’s travel expenses on numerous occasions. For example, in

          early 2017, LaPierre expensed $12,332.75 for his niece’s 8-night stay at the Four Seasons Hotel

          in Dallas, TX. The nightly rate for the room was $1,350. In 2016 and 2017, LaPierre was

          reimbursed over $38,000 in expenses for his niece’s airfare and lodging.

                  195.   LaPierre has also been reimbursed for expenses incurred travelling to and from film

          shoots for Under Wild Skies—a television program discussed in detail in Part V, Section II(A)

          below—in Europe and Africa. LaPierre had a decades-long friendship with the principal of Under

          Wild Skies, Inc. (“UWS”), the corporate entity that produces the program. For example, in 2013,

          LaPierre was reimbursed by the NRA $37,084.66 for airfare, lodging, and related expenses that he

          and his wife incurred travelling to Botswana and Mozambique for an Under Wild Skies film shoot

          on safari.

                  196.   Between 2009 and 2017, LaPierre expensed over a hundred thousand dollars in

          membership fees for a golf club located in the Washington D.C. area. LaPierre testified that he

          uses the golf course for both personal and business reasons. In its annual filings with the Attorney



                                                          47

                                                                                                   Appx. 52
                                                      52 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 55 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          General for 2014 to 2018, the NRA asserted that it required substantiation prior to reimbursing

          these expenses. The Attorney General has not found any evidence that the golf membership fees

          and related business uses were substantiated prior to reimbursement.

                 197.     In early 2019, the current Treasurer learned from LaPierre that LaPierre’s expense

          reimbursements were historically handled by NRA-ILA, regardless of whether they related to the

          activities of that division. Pursuant to the bylaws, NRA-ILA’s finances are maintained separately

          from those of NRA General Operations. LaPierre’s expenses were also processed by a lower level

          employee in NRA-ILA. Because that employee was out of the office on sick leave, the current

          Treasurer took the opportunity to “reengineer” the process for reviewing LaPierre’s expenses to

          “make it as robust and appropriate” as possible.

                 198.     But this new process does not capture any personal expenses incurred by LaPierre

          that are billed by vendors directly to the NRA. So, when LaPierre’s travel expenses are billed

          directly to the NRA, such as by LaPierre’s Travel Consultant, as discussed above in Part Five,

          Section I(A)(iii), they are only subject to review by a lower level employee.

                                 v. LaPierre’s Consulting Budget

                 199.     Since at least 1999, the EVP Office has had its own consulting budget (“EVP

          Consulting Budget”). Historically, this budget has included 20 to 30 consulting arrangements the

          NRA has entered into at the direction of LaPierre or Phillips, while Phillips was Treasurer. In

          recent years, the budget has included consulting arrangements totaling $2 to $3 million in annual

          expenditures.

                 200.     Upon information and belief, the EVP Consulting Budget is prepared each year by

          the Financial Services Division (“FSD”) based on historical data on what the consultants were paid

          in the previous calendar year, and guidance from the Finance Director and the Treasurer on what

          LaPierre wants to keep in the budget for the upcoming calendar year.
                                                          48

                                                                                                  Appx. 53
                                                     53 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 56 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 201.     Under the NRA Contract Policy in effect since 2012, copies of all contracts in

          excess of $100,000 annually must be distributed to the Office of the General Counsel and the FSD.

          Upon information and belief, during Woody Phillips’s tenure as Treasurer, such contracts were

          routinely withheld from the FSD. Consequently, the FSD processed invoices without having

          access to or knowledge of the terms of the underlying contract, if a contract existed at all. Upon

          information and belief, when staff in the FSD requested copies of contracts, Phillips often directed

          his staff to refuse the request on privacy grounds, or on the basis that there was no requirement to

          furnish them.

                 202.     For this reason, during Woody Phillips’s time as Treasurer, the FSD did not have

          copies of several consulting agreements that were included in the EVP Consulting Budget.

                 203.     Upon information in belief, the invoices for several consultants included in the EVP

          Consulting Budget were processed and paid for several years without written contracts in place or

          access to contracts if they existed. EVP Office consultants who were regularly paid without written

          contracts included the consulting firm, McKenna & Associates, Inc. (“McKenna”), several board

          members, consultants who worked with LaPierre’s wife on Women’s Leadership Forum-related

          events, and LaPierre’s Travel Consultant. LaPierre disclaimed knowledge of several of the

          consulting arrangements in the EVP Consulting Budget during his examination by the Attorney

          General, testifying that the budget and negotiations for those agreements were handled by Phillips.

                 204.     The EVP Consulting Budget includes several Women’s Leadership Forum staff

          members who worked closely with LaPierre’s wife. For example, from 2014 to 2018, a Women’s

          Leadership Forum staff member serving as the executive assistant to LaPierre’s wife was paid

          $594,711.53 for consulting services. From 2016 to 2018, a Women’s Leadership Forum staff




                                                           49

                                                                                                   Appx. 54
                                                      54 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 57 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          member with the title of “Communications Consultant/NRA Special Projects” was paid

          approximately $250,000 for consulting work.

                 205.    The EVP Consulting Budget also includes consulting arrangements with several

          former NRA presidents and board members, which are discussed in detail in Part Five, Section

          II(C) below. In several instances, the board members were paid for consulting services without a

          written contract in place. These arrangements were not reviewed and approved by the Audit

          Committee in advance of their execution, as required by New York law governing related party

          transactions and NRA policy.

                                vi. LaPierre’s Security Costs

                 206.    From 2013 to 2018, the EVP Office budget allocated several million dollars each

          year to LaPierre’s personal and home security. LaPierre testified that he does not “control the

          people that manage my security … I let the Director of Security run that and make the decisions.”

          The Director of Security reports directly to LaPierre. LaPierre testified that he does not “know

          everything [the Director of Security]’s spending money on,” but that the “treasurer does.”

                 207.    Upon information and belief, the Director of Security procured an armored vehicle

          for LaPierre without notifying the Purchasing Division or complying with the NRA Purchasing

          Policy. The Director of Purchasing testified that this was not the first time the Director of Security

          had made procurements in contravention of NRA policy, noting that he “has a habit of—he will

          just go and do whatever he needs to get done.”

                 208.    LaPierre testified that, after the Parkland, FL shooting in February 2018, his

          Director of Security advised him to leave the Washington D.C. area because of a number of threats

          that had been made against him. Shortly thereafter, according to LaPierre, the co-founder of

          Ackerman proposed having a real-estate investment company that he owned purchase a house that

          LaPierre and his wife could “use … as a safe house from time to time.”
                                                           50

                                                                                                     Appx. 55
                                                       55 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 58 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 209.      Over a three-week period in April 2018, LaPierre and his wife looked at several

          homes in the Dallas, TX area with a realtor and an Ackerman executive. LaPierre and his wife

          identified a home in the suburb of Westlake that, at the time, was valued at approximately $6.5

          million.

                 210.      On May 11, 2018, Phillips and an Ackerman executive executed an agreement to

          establish a limited liability company named WBB Investments, LLC. Under this agreement, the

          NRA agreed to invest $6,500,000 for a 99% interest in the company.

                 211.      On May 21, 2018, an Ackerman executive sent an email to the Ackerman CFO,

          copying LaPierre’s wife, stating “[LaPierre’s wife] (copied here) and I spoke this morning.

          Following are my notes from the conversation to assist you in the offer document.” The email lists

          “Equipment/Furnishings to retain as part of offer” on the Westlake home and then provides:

                 Also, can we request from owner a listing of all service vendors for various aspects
                 of the house. When we last looked, it appeared the homeowner was making a binder
                 of all relevant information-we would like that documentation.

                         Home Improvements Prior to move-in:

                        This wouldn't affect the offer, but a security gate needs to be designed and
                         installed for the driveway.
                        The men's master bathroom and closet need some changes. There isn't much
                         closet space and the cabinetry needs to be changed. [LaPierre’s wife] will
                         have specific input here and can probably work with the eventual Interior
                         Designer to get this work accomplished.

                 We need to discuss how to acquire a Social Membership to the Club. Is a July 1
                 Closing possible so that an August move-in could be anticipated (time to get some
                 rooms furnished and the above improvements completed prior to move-in). Two
                 vehicles will need to be purchased prior to move in as well.

                 212.      The same day, WBB Investments, LLC sent an invoice to the NRA for $70,000 for

          “Investment in Security Assets.” Under NRA policy, the FSD cannot issue payment to a vendor

          without having a valid Form W-9 on file.



                                                           51

                                                                                                   Appx. 56
                                                       56 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 59 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



                 213.    Upon receipt of the invoice from WBB Investments, LLC, on May 25, 2018, staff

          in the FSD informed staff in the Treasurer’s Office that a W-9 was needed for WBB Investments

          before the invoice could be processed.

                 214.    In response, Phillips and his successor, who had become the CFO by that time, told

          FSD staff, in sum and substance, that payment was urgent, and to cut the check immediately. The

          Director of Financial Reporting and Accounting wrote in an email, “[a]s we discussed, cut without

          w9 for now even though it’s against policy per treasurer’s office.”

                 215.    On May 30, 2018, WBB Investments, LLC deposited the NRA’s check for $70,000.

          Shortly thereafter, the deal was called off, and the money was returned. LaPierre and Ackerman

          dispute the reasons why the house sale was not completed. LaPierre claims that it was because he

          realized that Ackerman wanted the NRA to pay for the house. LaPierre did not explain why

          Ackerman would have invested in the property for his use.

                         B. Wilson “Woody” Phillips’s Conflicts of Interest, Related Party
                            Transactions, and Self-Dealing

                 216.    From 1992 to 2018, Phillips served as the Treasurer of the NRA. The Treasurer is

          responsible for overseeing the financial affairs of the NRA. In addition to his own staff, the

          Treasurer oversees several divisions, including Purchasing, Financial Services, and Information

          Services. At all times during his tenure at the NRA, Phillips was supervised by and reported

          directly to LaPierre. As detailed below and throughout this complaint, Phillips failed as Treasurer

          to adhere to internal financial controls and misused NRA assets to enrich himself and other NRA

          officers and directors.

                 217.    In the course of Phillips’s successor’s transition into the position of Treasurer, he

          found that Phillips was an absentee Treasurer, and felt that the NRA did not have “boots on the

          ground as it relates to finance.” Phillips’s successor also described his predecessor as having a


                                                          52

                                                                                                   Appx. 57
                                                     57 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 60 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          “non-robust process” for reviewing NRA employees’ credit card expenditures, which included

          having junior employees responsible for reviewing and signing off on the expenses of more senior

          employees.

                 218.    In early 2018, an FSD staffer reported to her supervisor that she was worried about

          being fired for requesting missing receipts from certain NRA staff, and that she would frequently

          be told, “Woody said to pay this as submitted,” or “Josh [Powell] will throw a fit,” or “We don’t

          want this to reach Wayne [LaPierre].” Her supervisor handed this report to the head of Human

          Resources, but was not aware of any action taken by Human Resources in response.

                 219.    Under Phillips, FSD staff had complaints about being frequently directed to process

          payments in contravention of NRA policy on the basis that “Woody wants this done,” or “Wayne

          [LaPierre] or Woody or Josh [Powell] said that these are okay.”

                 220.    Ultimately, and as detailed in Part Five, Section V below, several of Phillips’s staff

          became whistleblowers in the summer of 2018, disclosing to the NRA Audit Committee

          longstanding failures by NRA senior executives, including Phillips and Powell, to comply with

          NRA financial policies and procedures, and to ensure adequate internal controls. These

          whistleblowers are collectively referred to hereafter as the “NRA Whistleblowers.”

                                 i. Phillips’s Conflict of Interest with Respect to HomeTelos

                 221.    From 2014 to 2017, the NRA paid $1.4 million to HomeTelos, L.P, an information

          technology company based in Dallas, TX. At the time of the contract, Phillips had a longstanding

          personal relationship with HomeTelos’s CEO. Phillips did not disclose that relationship despite

          NRA policy, which requires that all material facts related to conflicts of interest be disclosed in

          good faith and in writing to the Audit Committee before any related action.




                                                          53

                                                                                                    Appx. 58
                                                      58 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 61 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 222.    In September 2014, LaPierre and Phillips authorized the HomeTelos contract.

          Neither LaPierre nor Phillips disclosed Phillips’s potential conflict of interest to the Board before

          the contract was executed.

                 223.    LaPierre and Phillips similarly failed to disclose Phillips’s potential conflict of

          interest to those tasked with vetting the HomeTelos contract. Upon information and belief,

          LaPierre and Phillips failed to disclose this conflict to the then NRA President and First Vice

          President at the time they provided written authorization for the contract. The Managing Director

          of Information Services, who assisted Phillips in the contract negotiation, was unaware of the

          relationship between Phillips and the HomeTelos CEO when he agreed to engage HomeTelos.

                 224.    Phillips also failed to disclose his personal relationship with the HomeTelos CEO

          on his conflict of interest disclosure forms for 2016, 2017, and 2018. Phillips answered ‘no’ to the

          form’s question, “To the best of your knowledge, is there any transaction…in which the NRA is a

          participant and in which you might have a conflicting interest.”

                 225.    The NRA first questioned the propriety of the HomeTelos contract in spring 2018,

          after the current Treasurer replaced Phillips as CFO and the agreement ended.

                 226.    In July 2018, the NRA Whistleblowers identified Phillips’s relationship with the

          HomeTelos CEO as an example of a “‘Financial Conflict of Interest at the Senior Management

          and Board of Directors Level.”

                 227.    Upon information and belief, Phillips disclosed this relationship for the first time

          in September 2018. On September 6, 2018, the Audit Committee retroactively approved the

          NRA’s engagement of HomeTelos for the period from September 2014 to May 2017, for total

          compensation of approximately $1.36 million. The Audit Committee acknowledged that Phillips’s




                                                           54

                                                                                                    Appx. 59
                                                      59 of 169
                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 62 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          relationship with the HomeTelos CEO “posed [a] potential conflict of interest” and “should have

          been disclosed and approved in advance.”

                                  ii. Phillips’s July 2018 Trip on Grand Illusion

                  228.    In July 2018, while Phillips was still the NRA Treasurer, he organized a trip with

          several people he knew in the Dallas/Fort Worth area. Part of this trip involved spending one week

          (July 12-19, 2018) on the Grand Illusion—a yacht owned by the MMP Principal. Although

          LaPierre testified that Phillips negotiated the millions of dollars of contracts with the MMP

          Principal’s companies, Phillips neither disclosed nor received Board approval for this trip in

          advance.

                  229.    In August 2018, after the trip had already occurred, Phillips disclosed the trip in his

          annual Financial Disclosure Questionnaire, stating that in July 2018 he organized a trip involving

          the use of “a boat belonging to [the MMP Principal], a contractor in our membership renewal

          programs.” Phillips explained that “[t]he boat is not available for charter,” but that he “purchased

          its use through a $25,000 donation to the MS (Multiple Sclerosis Society).”

                  230.    Phillips’s references to a “boat” in his Financial Disclosure Questionnaire was to

          the Grand Illusion. In September 2018, the Audit Committee retroactively ratified and approved

          Phillips’s “participation in the July 2018 sailing trip.” However, the Audit Committee’s approval

          did not disclose any material details about the trip, including the name of the contractor, the length

          of the trip, or the value of the trip.

                                  iii. Phillips’s Consulting Agreement

                  231.    In 2017, the NRA began to plan for Phillips’s retirement and the introduction of his

          replacement. As ex officio director, Treasurer and CFO, Phillips’s compensation was required to

          be set by the NRA Board or an authorized committee. He was not permitted to receive any

          additional compensation without specific Board authorization. However, the NRA’s President and

                                                            55

                                                                                                      Appx. 60
                                                       60 of 169
                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 63 of
                                                                                               NYSCEF: 08/10/2020
                                                 461



          First Vice President gave Phillips a post-employment compensation benefit in the form of a

          consulting agreement without such authorization.

                 232.    On May 5, 2018, while Phillips was still the Treasurer of the NRA, Phillips entered

          into an independent consulting agreement to continue to be paid by the NRA following his

          retirement. The contract was executed by the NRA President and First Vice President. Pursuant to

          the contract, the NRA agreed to pay Phillips $30,000 per month for five years for consulting

          services. In exchange for this monthly payment, Phillips was to “provide advisory services and the

          benefit of his expertise in all appropriate areas, including, but not limited to, areas related to his

          prior duties as CFO and Treasurer of the Organization.” As a consultant, Phillips would

          “coordinate activities with the NRA’s Executive Vice President, Treasurer and CFO, and

          Executive Director, Office of Advancement to build and maintain relationships with major gifts

          donors, identify and cultivate relationships with fundraising partners, and identify prospective high

          net worth individuals to solicit for major gifts.” The contract was signed by the NRA President

          and one Vice President.

                 233.    There is no evidence that the Audit Committee reviewed or approved Phillips’s

          consulting contract prior to its execution. The Vice Chair testified that he did not recall the contract

          coming before the Audit Committee for approval. The Chair did not recall seeing the contract

          either; he testified that he believed that “it would not be a related party transaction…so, it would

          not come to the Audit Committee vis-à-vis that.” He further testified, “If, in fact, that were a related

          party transaction…and come to the Audit Committee, I can guarantee you my committee would

          not have approved that.”




                                                            56

                                                                                                       Appx. 61
                                                       61 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 64 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 234.    Upon information and belief, Phillips has provided no consulting services to the

          NRA under this agreement. Payments made to Phillips under this agreement are ex gratia

          payments and a waste of charitable assets.

                 235.    The current Treasurer testified, “[Woody] wasn’t my consultant…Woody never

          consulted for me….I don’t have direct conversations with Woody about anything.” His

          understanding was that Phillips was being paid to consult with the Office of Advancement.

          LaPierre, for his part, claimed he “didn’t even know about” the contract until his lawyers told him

          about it several months after Phillips’s departure, and that he did not know whether Phillips

          provided any consulting services under the contract. The Vice Chair of the Audit Committee

          testified that Phillips was engaged as a consultant because “he has a lot of institutional knowledge,

          and that is helpful to… the current treasurer,” but admitted that he did not know whether the current

          Treasurer actually consults with Phillips. He acknowledged that he did not have any knowledge of

          work performed under the contract.

                 236.    The Chair of the Audit Committee also testified that Phillips is not paid a flat

          monthly rate as the May 2018 agreement suggests, but is instead paid a minimal hourly fee that is

          only for work performed. He testified, “I personally don’t like flat-rate contracts unless someone

          is going to be working a lot…if someone has a flat-rate contract and someone is going to

          be…working a good number of hours to justify that, that’s okay. But as I understood Woody’s

          deal, it was going to be—he was going to be there as—as a consultant for [the Current Treasurer]

          if and when he ran into issues.” The Chair’s understanding was that the flat-rate contract was

          “never triggered,” and that it was replaced by an hourly contract.

                 237.    Phillips has continued to submit monthly invoices to the NRA for $33,500 to be

          paid to Phillips through a corporate entity called WHIP LLC. These invoices specify that they are



                                                           57

                                                                                                    Appx. 62
                                                       62 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 65 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          for monthly billing under the original contract dated May 5, 2018. In the first 7 months of 2019,

          NRA records reflect payments to WHIP LLC for $170,692.37.

                         C. Joshua Powell’s Conflicts of Interest, Related Party Transactions, and
                            Negligence

                 238.    In 2016, LaPierre hired Powell—who had been a board member of the NRA shortly

          before he was hired—to be his Chief of Staff. Powell was hired to oversee business practice

          changes and improvements within the NRA. LaPierre testified that he hired Powell as a “change

          agent” who would “modernize the NRA” and “improve business practices.” LaPierre explained

          that his “former chief of staff had retired and we were specifically looking for someone with a

          business background to bring in to work on the … various business aspects of the NRA ….”

          LaPierre believed Powell had good ideas on potential areas of growth for the NRA, and that “along

          with [his] other business experience,” Powell was a “good choice for the NRA.” Asked about this

          other business experience, LaPierre testified that Powell “had a catalog that he had worked with

          and … as far as I knew, [it] was successful.” The catalogues were not successful. Upon information

          and belief, both ventures were short-lived, neither was profitable, and Powell has been sued

          numerous times in connection with the catalogues over the non-payment of debt.

                 239.    Powell came to be—along with NRA outside counsel Brewer, Attorneys &

          Counselors (the “Brewer firm”)—in charge of the NRA’s compliance efforts. This was despite

          Powell’s routine disregard for and violation of NRA policies and procedures regarding contracts

          and expenses, as well as his abusive behavior towards NRA and vendor staff.

                 240.    Powell held the position of Executive Director of General Operations until

          December 2018, when he was removed from that position. At that time, he was named “Senior

          Strategist”—a newly created position—to coordinate with the Brewer firm “in its campaign




                                                         58

                                                                                                  Appx. 63
                                                     63 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21                Entered 02/12/21 16:34:29
                                                                                       RECEIVED Page 66 of
                                                                                                NYSCEF: 08/10/2020
                                                 461



          against the State of New York.” Upon information and belief, Powell retained his then salary, and

          also retained his position as LaPierre’s Chief of Staff.

                 241.    LaPierre acknowledged that, by the end of 2018, it had become “obvious to [him]

          that” Powell was “abusive to the way he was treating some employees, and he was not well liked

          among a lot of employees based on that treatment.” But instead of terminating Powell, LaPierre

          gave him the position of Senior Strategist, which LaPierre described as a promotion in a firmwide

          announcement.

                 242.    In January 2020, Powell was terminated for, among other things, misappropriating

          NRA funds during his entire tenure at the NRA.

                                  i. Powell’s Compensation

                 243.    Powell’s salary was set at the discretion of LaPierre. When he first joined the NRA

          in June 2016, Powell’s salary was set at $250,000. A month later, it was retroactively increased to

          $500,000 by Phillips and LaPierre. A revised employment agreement memorializing the $500,000

          salary was signed by Powell, Phillips, and LaPierre in November 2017. In comparison, Powell’s

          predecessor as Chief of Staff, who had been at the NRA for over 35 years, had a base salary of

          approximately $350,000 at the time of her retirement.

                 244.    Powell’s November 2017 employment contract included a housing allowance to be

          negotiated by the NRA and Powell annually. From August 2016 to June 2019, the NRA paid or

          reimbursed Powell for over $130,000 in rent for his Virginia residence. In 2018 alone, Phillips

          approved lease payments of $54,000 to Powell’s landlord. Powell was also regularly reimbursed

          for his cellphone, as well as his utilities, parking, cable, and internet charges for his Virginia

          residence. The NRA policy on relocation expenses provides for a maximum temporary living

          expense allowance of thirty days and a maximum $7,500 in relocation expense reimbursement.



                                                           59

                                                                                                  Appx. 64
                                                       64 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 67 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



                 245.    After Powell had been at the NRA for approximately a year, in the third quarter of

          2017, Powell’s salary was increased to $650,000, again by Phillips and LaPierre.

                 246.    In March 2018, Phillips and LaPierre retroactively raised Powell’s salary again to

          $800,000 as of January 1, 2018. There was no change in his position at that time.

                                ii. Powell’s Spending and Reimbursement Requests

                 247.    Powell routinely violated the NRA’s expense reimbursement requirements and

          policies concerning travel expenses, both on his NRA-issued credit card and by passing expenses

          through NRA vendors.

                 248.    Powell charged expenses for travel and entertainment to his NRA-issued credit

          card. For example, between mid-February and mid-March 2019 alone, Powell charged

          approximately $13,000 in lodging, food, and travel to his NRA credit card.

                 249.    One of the NRA’s vendors, Ackerman, in a letter to the current Treasurer also

          detailed approximately $32,000 in food and travel expenses incurred by Powell—the vast majority

          of which were incurred at a high-end Italian restaurant in Alexandria, VA—that Ackerman passed

          through to the NRA between October 2016 and December 2018. After receiving this letter, the

          current Treasurer sent it to the Brewer firm and did nothing to follow up on the spending

          allegations.

                 250.    It was not until October 2019 that the current Treasurer began examining Powell’s

          expenses himself, which, upon information and belief, he did independently of any investigation

          the Brewer firm was conducting in response to the allegations of excessive spending and

          reimbursement alleged in the press and the May 2019 Ackerman letter.

                 251.    The NRA terminated Powell in January 2020 after it claims to have found that,

          between 2016 and 2019, Powell had charged the NRA over $33,000 in improper travel expenses,

          including travel for his wife and children; an average of approximately $500 per month in AT&T
                                                         60

                                                                                                 Appx. 65
                                                     65 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 68 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          expenses; and over $4,000 in improper technology expenses, in addition to miscellaneous

          improper housing, parking, relocation, utility, and other expenses.

                 252.    Powell ultimately paid the NRA $40,760.20 to settle the dispute over his expenses.

                                iii. Powell’s and Phillips’s Negligence in Entering into Multimillion-
                                     Dollar Verbal Contracts

                 253.    In or about mid-2017, Powell, Phillips, and LaPierre engaged in discussions with

          longtime NRA fundraising consultant McKenna about a large-scale project that would encompass

          (1) a search for a new NRA CFO in anticipation of Phillips’s retirement in 2018; (2) a search for

          a new or refreshed banking relationship for the NRA; and (3) a possible restructuring of the NRA’s

          corporate structure and advancement of its affinity insurance program. The name for the project

          that encompassed all of this work ultimately became “Project Ben-Hur.”

                 254.    At the direction of Powell, the NRA engaged McKenna to perform the services

          contemplated by Project Ben-Hur without entering into a written contract or obtaining written

          approval in advance from the NRA President or Vice Presidents.

                 255.    McKenna was a consultant for the NRA from approximately 2012 until 2019. Up

          until the Project Ben-Hur discussions in 2017, McKenna’s consulting for the NRA had mostly

          consisted of donor cultivation work with high net worth individuals. Between 2013 and 2017, the

          NRA paid McKenna anywhere from approximately $800,000 to $1.8 million per year. In or about

          June 2017, the NRA and McKenna entered into an amended agreement that lowered the monthly

          consulting fee paid to McKenna from $40,000 to $20,000 per month.

                 256.    The fees paid under that written agreement, however, represented a small fraction

          of what the NRA was paying McKenna.

                 257.    Upon information and belief, most of the services that McKenna performed for the

          NRA (and the fees that it charged) were based on oral agreements entered into by LaPierre,


                                                          61

                                                                                                  Appx. 66
                                                     66 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 69 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          Phillips, and Powell. For example, no written contract regarding Project Ben-Hur was ever

          executed—instead, Powell and Phillips entered into an oral contract to pay McKenna between

          $160,000 and $250,000 per month in 2018, in violation of the NRA’s contract approval and

          conflict of interest policies. This monthly fee did not include an additional, approximately

          $375,000 in legal fees and $200,000 in food, travel, and other out of pocket expenses that McKenna

          requested reimbursement for from the NRA in 2018.

                 258.    In 2018, Powell also approved a verbal contract with LookingGlass, a cybersecurity

          firm that McKenna recommended to him—and in which McKenna is an investor. That verbal

          contract violated the NRA’s contract approval requirements and was for services that were later

          found to be overpriced. The contract ultimately cost the NRA approximately $500,000 before it

          could be terminated.

                                 iv. Powell’s Conflict of Interest Concerning His Wife’s Employment

                 259.    After Powell became an NRA executive, his wife was employed by McKenna.

                 260.    As the Project Ben-Hur discussions described above in Part Five, Section I(C)(iii)

          progressed, on or about December 15, 2017, McKenna hired Powell’s wife as an independent

          contractor, through a newly formed company called SPECTRE, to assist with the project. Although

          Powell’s wife worked on McKenna client accounts apart from the NRA, her monthly consulting

          fee of $30,000 was passed through in its entirety to the NRA with a $5,000 markup for McKenna

          beginning in or about January 2018 through approximately December 2018.

                 261.    Shortly after Powell’s wife was hired as an independent consultant for McKenna,

          Powell authorized a contractual amendment to increase McKenna’s monthly retainer for donor

          cultivation from $20,000 to $25,000 per month for 2018. That written amendment was signed by

          Phillips and Powell in January 2018.



                                                         62

                                                                                                  Appx. 67
                                                     67 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 70 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 262.    Prior to signing the amendment, Powell did not disclose the conflict of interest

          posed by his wife’s work for McKenna to the NRA General Counsel or the Audit Committee. In

          fact, upon information and belief, Powell instructed his wife not to attend meetings when Frazer

          would be present to avoid drawing Frazer’s attention to the fact that she worked at McKenna. In

          doing so, Powell not only disregarded his disclosure obligations under the NRA’s conflict-of-

          interest policy, but took affirmative steps to hide the conflict from the NRA officer he was

          supposed to disclose it to.

                 263.    Upon information and belief, it was not until the current Treasurer confronted

          Powell about the relationship in mid-2018—as the NRA Whistleblowers were preparing to

          disclose the conflict to the Audit Committee—that Powell disclosed it to Frazer.

                 264.    On July 26, 2018—four days before the NRA Whistleblowers presented the NRA

          Audit Committee with evidence of Powell’s conflicts of interest—Powell introduced a “refresher”

          presentation to NRA upper management on compliance and governance issues, which included

          training on conflicts of interest and related party transactions.

                 265.    While NRA officers and board members are required by NRA policy to disclose

          conflicts of interest on at least an annual basis, Powell did not submit a completed Financial

          Disclosure Questionnaire for 2018 until September 6, 2018—the date that the NRA Audit

          Committee discussed and voted on Powell’s conflicts.

                                 v. Powell’s Related Party Transaction with His Father

                 266.    In 2017, Powell requested that Ackerman add his father, a photographer based in

          Colorado, to its photographer rotation for NRA events. Ackerman complied with Powell’s request,

          and proceeded to pass through at least $93,000 in expenses for his father’s services to the NRA.

          Shortly thereafter, in or about September 2017, Powell instructed NRA personnel to pay his father

          for his services directly, ultimately resulting in approximately $10,000 being paid to his father.
                                                            63

                                                                                                  Appx. 68
                                                       68 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 71 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          According to NRA personnel, Powell’s father’s services were more expensive than the quote

          provided by another photographer. It was not until the NRA Whistleblowers brought the

          relationship to the attention of the Audit Committee in July 2018 that it was disclosed as a conflict.

          The Audit Committee then summarily ratified the transaction in September 2018.

                                vi. Powell’s Record of Alleged Sexual Harassment and Discrimination

                 267.    On June 8, 2017, after having been terminated a week earlier, a former NRA

          employee, through counsel, lodged a sex discrimination complaint against Powell with the NRA

          Human Resources Director. The NRA Human Resources Director forwarded the complaint to the

          General Counsel’s Office for investigation.

                 268.    The complainant, a former NRA employee, alleged that Powell disparaged her in

          front of her colleagues by stating that she sounded like Powell’s wife when she asked a question

          during a meeting. The complainant also alleged that Powell had frozen her out of the NRA by

          outsourcing her job duties to vendors after she raised concerns about Ackerman’s fees during a

          meeting with its CEO. According to the complainant, Powell directed her to meet him at a bar the

          following day, where he berated her, accused her of being “emotional,” and told her that Ackerman

          could spend as much money as it wanted, even if the charges were “made up.”

                 269.    In or about June 2018, the NRA settled the potential sexual discrimination claim

          made against the NRA for Powell’s conduct for $89,000.

                 270.    Powell was also accused by at least one Ackerman employee of sexual harassment

          in or about October 2018. That Ackerman employee raised her accusation with LaPierre, which

          resulted in Powell being removed as the NRA’s designated point of contact for Ackerman but

          otherwise, upon information and belief, did not result in any investigation or disciplinary action

          regarding Powell’s behavior.



                                                           64

                                                                                                     Appx. 69
                                                       69 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 72 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                         D. John Frazer’s Negligence and Certifications of False or Misleading
                            Annual Filings

                 271.    John Frazer has been the Secretary and General Counsel of the NRA since 2015.

          LaPierre hired Frazer as General Counsel in January 2015 and the Board appointed him as

          Secretary in April 2015. In his capacities as Secretary and General Counsel, Frazer reports directly

          to LaPierre.

                 272.    Frazer began his career with the NRA in 1993 as an information specialist in the

          research and information division of NRA-ILA. Frazer was not a lawyer at the time and he was

          primarily responsible for “answering mail and phone calls from members and the general public

          about legislative and Second Amendment issues.”

                 273.    Frazer obtained his law degree in 2008 from George Mason University and became

          licensed to practice in Virginia that same year. While attending law school, Frazer continued his

          non-legal work for the NRA. Once he became a licensed attorney in 2008, Frazer remained in a

          non-legal position at the NRA until 2013. During that period, Frazer served as the Director of the

          research and information division of NRA-ILA.

                 274.    In September 2013, Frazer left the NRA to work in private practice as a solo

          practitioner. He practiced independently for approximately a year-and-a-half. During his brief time

          working in private practice, Frazer practiced firearms-related law. Frazer left private practice in

          January 2015 and returned to the NRA full-time as General Counsel. Frazer was subsequently

          appointed by the NRA Board as Secretary in April 2015. At that time, Frazer received a salary of

          $272,578, along with additional compensation of $55,870. In or around September 2017, Frazer’s

          salary was increased to $360,000, with additional compensation of $54,100.

                 275.    At the time of his appointment as Secretary and General Counsel, Frazer had been

          licensed as an attorney for seven years, and had been in private practice in his own firm for 18


                                                          65

                                                                                                   Appx. 70
                                                      70 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 73 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          months. There is no indication from Frazer’s seven years with a law license—only 18 months of

          which entailed representing clients—that he had relevant legal experience in corporate

          governance, corporate compliance, tax exempt organization requirements, not-for-profit

          organization requirements, or the law governing boards and board procedure. There is also no

          indication that Frazer, based on his experience, had familiarity or legal experience with the N-

          PCL, the governance requirements of the New York Nonprofit Revitalization Act, the EPTL, the

          requirements of the Internal Revenue Code with respect to 501(c)(3) or (c)(4) nonprofits, reporting,

          transactions with disqualified persons, or excise tax reporting and payment obligations.

                 276.    LaPierre hired Frazer as General Counsel without reviewing his qualifications or

          determining whether he had sufficient legal expertise and experience for the role. LaPierre

          admitted that he “didn’t know” that Frazer hadn’t graduated from law school until 2008. LaPierre

          further admitted that he did not know how familiar Frazer was with New York nonprofit law, or

          with the law governing tax exempt organizations. LaPierre did not make any inquiry of Frazer to

          determine whether he had those areas of expertise when hiring him as General Counsel. Instead,

          LaPierre “assumed, as any other attorney, he would be aware of…general things like that.”

                 277.    LaPierre did not consult an executive search firm to assist in identifying qualified

          candidates for the General Counsel position prior to hiring Frazer. LaPierre did not ask that a

          search be conducted of Frazer’s prior legal writings or of lawsuits in which he was involved. Nor

          did LaPierre take steps to ensure that a credit or social-media check was conducted for Frazer

          before hiring him as General Counsel. LaPierre testified, “I assumed that stuff is done by our

          human resources department. I didn’t do it.”

                                 i. Failure to Comply with Relevant Governance Requirements

                 278.    As of July 1, 2014, the New York Nonprofit Revitalization Act of 2013 imposed

          significant governance requirements on New York charitable corporations, including the NRA.
                                                          66

                                                                                                     Appx. 71
                                                      71 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 74 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          These requirements concerned, among other things, audit oversight by a committee of independent

          directors, the substance and procedures for addressing related party transactions, and requirements

          to have conflict of interest and whistleblower policies. In his capacity as Secretary and General

          Counsel, Frazer had the duty to be aware of these legal requirements, determine what the NRA

          was required to do to comply with these governance requirements, and ensure that appropriate

          changes were timely made in the NRA’s governance procedures to comply with these

          requirements.

                 279.     From 2014 to 2018, Frazer failed to make the necessary changes to board

          governance procedures, or to advise officers and directors of the needed changes. Frazer repeatedly

          failed to ensure that related party transactions were being addressed by NRA officers and directors

          in accordance with N-PCL § 715; failed to enforce compliance with the NRA’s Conflict of Interest

          Policy for years; and failed to ensure that the NRA was in compliance with laws and policies

          governing whistleblowers. For example, in connection with related party transactions, the Audit

          Committee Chair testified, “there were some [related party transactions] that should have been

          given to us, should have been captured into the [disclosure of financial interest] forms, should have

          been presented to us by Frazer and they weren’t.”

                                 ii. Certification of False or Misleading Annual Filings

                 280.     In his capacity as Secretary, Frazer is responsible for executing and certifying the

          NRA’s annual CHAR 500, which includes the NRA’s IRS Form 990, with the New York Charities

          Bureau. On an annual basis, Frazer certified under penalty of perjury that he “reviewed this report,

          together with all attachments,” and that to the best of his knowledge and belief “they are true,

          correct, and complete in accordance with the laws of the State of New York applicable to this

          report.”



                                                           67

                                                                                                    Appx. 72
                                                      72 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 75 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 281.    In each year from 2015 until the NRA’s most recent filing in 2019, Frazer executed

          an identical certification attesting to the accuracy of the NRA’s annual filings. As detailed in Part

          Five, Section VII below, the NRA made materially false and misleading statements and omissions

          in its 2016 and 2017 filings with the Attorney General, which Frazer falsely certified were true,

          correct, and complete. Frazer either knew or negligently failed to learn that the filings of the NRA

          with the New York Charities Bureau were not “true, correct, and complete in accordance with laws

          of State of New York applicable to this report.”

                         E. Improper Expenditures by LaPierre’s Senior Assistant and Direct Report

                 282.    LaPierre hired one of his longest serving and key employees in 1995 to work in the

          EVP Office as his assistant. For the last 25 years, this employee has been one of LaPierre’s closest

          and most trusted advisors. This employee is hereinafter referred to as “LaPierre’s Senior

          Assistant.”

                 283.    LaPierre’s Senior Assistant joined the NRA with a criminal record of embezzling

          from a non-profit where she had worked in the 1980s.

                 284.    LaPierre’s Senior Assistant has held various job titles during her NRA career, all

          of which have entailed working closely with and reporting directly to LaPierre. In general,

          LaPierre’s Senior Assistant acts as a liaison between LaPierre and the NRA Board, attends

          meetings with LaPierre and also speaks about the NRA or acts as a representative of the NRA at

          events around the country. LaPierre’s Senior Assistant’s current salary is $250,000.

                 285.    At some point in the 2000s, LaPierre’s Senior Assistant was accused of diverting

          money from the NRA to use for personal expenses. This prompted an investigation by the NRA

          Board and an external auditor, which resulted in LaPierre’s Senior Assistant’s NRA credit card

          being taken away. However, even though her corporate credit card was taken away, she continued

          to have access to and use of other NRA employees’ corporate credit cards, including the CFO’s.
                                                           68

                                                                                                    Appx. 73
                                                      73 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 76 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 286.    After LaPierre’s Senior Assistant’s credit card privileges were revoked, LaPierre

          and Phillips tasked an executive assistant in the Treasurer’s Office (“Executive Assistant No. 1”)

          with the responsibility of reviewing LaPierre’s Senior Assistant’s expenses and reimbursement

          requests. Executive Assistant No. 1 was more junior than LaPierre’s Senior Assistant and lacked

          sufficient supervision and institutional authority to rein in LaPierre’s Senior Assistant’s

          inappropriate spending.

                 287.    LaPierre’s Senior Assistant still had the authority to incur up to approximately

          $15,000 to $20,000 per month for business travel expenses, sponsorships, and event attendance.

                 288.    In 2012, upon information and belief, LaPierre’s Senior Assistant had the NRA pay

          for approximately $18,000 in expenses incurred in connection with her son’s wedding in

          Minnesota. Executive Assistant No. 1, who was responsible for processing these expenses,

          testified that this was consistent with LaPierre’s Senior Assistant’s longstanding practice of

          expensing personal items to the NRA that she would later ostensibly reimburse. According to

          Executive Assistant No. 1, these wedding expenses never were reimbursed by LaPierre’s Senior

          Assistant. In fact, LaPierre’s Senior Assistant directed Executive Assistant No. 1 to remove

          information from the wedding invoices that would identify them as being personal in nature.

                 289.    LaPierre also authorized his Senior Assistant to book flights and black car services

          through LaPierre’s Travel Consultant, which she frequently did. LaPierre’s Senior Assistant

          abused this privilege and violated the NRA’s travel policy. She routinely hired black cars to ferry

          her to and from airports and NRA events at substantial expense, and often extended this courtesy

          to her family as well.

                 290.    As one example, on a single day, LaPierre’s Senior Assistant incurred over $1,100

          in black car bills for her husband’s trips to and from airports.



                                                           69

                                                                                                  Appx. 74
                                                       74 of 169
                                                                                                  INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 77 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 291.    On another occasion, the employee incurred almost $1,300 in black car bills on a

          single day for her son, to transport him from New York to Washington D.C.

                 292.    In August 2018, over the course of a two-week fundraising excursion in France,

          LaPierre’s Senior Assistant authorized approximately $100,000 in black car expenses for two

          chauffeured vehicles.

                 293.    In January 2019, the Audit Committee learned that LaPierre’s Senior Assistant’s

          son had been paid on two occasions as a sound stage manager for the NRA’s annual conventions

          in 2017 and 2018, and on one occasion as a performer at an NRA Advancement event. While the

          Audit Committee retroactively approved that arrangement—along with approving her son’s future

          services on similar terms—there is no evidence that the Committee reviewed any information that

          would support its determination that his employment was “fair, reasonable, and in the best interest

          of the NRA.” For example, the Report of the Audit Committee fails to document any review of

          the usual and customary price for these services, or the price for LaPierre’s Senior Assistant’s

          son’s travel in connection with his work for the NRA.

                 294.    LaPierre’s Senior Assistant’s expenditures were recently called into question again.

          The current Treasurer learned that LaPierre’s Senior Assistant used other NRA employees’ credit

          cards—including the CFO’s—to charge personal expenses. When asked about this, LaPierre

          admitted that there “are some things right now that we are investigating that look to be suspicious.”

                 295.    For the past 25 years, LaPierre’s Senior Assistant has reported directly to LaPierre.

          Her salary and expenses are included in the budget for EVP Office, and she has never answered to

          a different supervisor. In his role as his Senior Assistant’s direct supervisor and the chief executive

          of the NRA, LaPierre has a fiduciary duty to oversee her. LaPierre’s Senior Assistant’s




                                                            70

                                                                                                      Appx. 75
                                                       75 of 169
                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 78 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          misconduct, including her long history of inappropriate spending, reflects negligent oversight on

          the part of LaPierre.

          II.     The NRA’s Use of Longtime Vendors and Consulting Agreements to Hide Improper
                  Expenditures, Self-Dealing, and Related Party Transactions

                  296.   For decades, LaPierre has retained vendors and contractors without appropriate

          oversight of contract performance, expenses, or payments. During Phillips’s tenure at the NRA,

          he aided and supported LaPierre in these efforts.

                         A. Ackerman McQueen and Mercury Group

                                  i. The NRA’s Decades-Long Relationship with Ackerman

                  297.   The NRA worked with Ackerman, an Oklahoma-based advertising and public

          relations firm, for over three decades. The NRA also worked with Mercury Group, a wholly owned

          subsidiary of Ackerman that is headquartered in Alexandria, VA, since the mid-1990s.

                  298.   From 1992 to 2018, Ackerman was the NRA’s largest vendor. The NRA reported

          paying Ackerman $20,324,364, in 2017, and $31,994,168, in 2018 for “public relations and

          advertising” services. Mercury Group separately received over $5.5 million from the NRA in 2017.

          The NRA did not publicly disclose the fees it paid the Mercury Group in 2018.

                  299.    In addition, the NRA paid Ackerman $11,739,668 in 2017, and $6,337,508 in 2018

          for “out of pocket expenditures” on behalf of the NRA for “media, outside vendor costs, and

          reimbursement of travel and business expenses.” These expenses were incurred in violation of

          NRA policy, without proper oversight, and in many instances for the personal benefit of NRA

          insiders.

                  300.   At the heart of this business relationship was the personal relationship between

          LaPierre and the co-founder of Ackerman. For decades, LaPierre relied on the Ackerman co-

          founder for advice on organizational branding, strategic communication, and crisis management.


                                                          71

                                                                                                 Appx. 76
                                                     76 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 79 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          Until the co-founder’s death in 2019, he and LaPierre would often speak on a daily basis and,

          depending on current events, they might speak multiple times per day.

                 301.    LaPierre similarly had a close relationship with the president of Mercury Group,

          who was a personal friend and advisor of LaPierre, dating back 30 years. LaPierre considered him

          a “brother” and enjoyed a lucrative business relationship with him for years through the entities he

          led, including Mercury Group and UWS. LaPierre also hired him as a paid consultant to the NRA.

                 302.    In mid-to-late 2018, the relationship between the NRA and Ackerman/Mercury

          Group eroded and the NRA and Ackerman/Mercury Group are now engaged in litigation.

                                ii. The NRA’s Practices Concerning Ackerman’s Budgeting and
                                    Invoicing

                 303.    For at least two decades, the relationship between the NRA and Ackerman was

          formalized through a written agreement (the “Services Agreement”). The most recent iteration of

          the Services Agreement was entered into in April 2017 and amended in May 2018.

                 304.    The Services Agreement provided that LaPierre or his designee were the “only

          persons within the NRA” with the authority to issue written communications upon which

          Ackerman was authorized to act.

                 305.    Upon information and belief, LaPierre was directly involved in managing the scope

          and cost of Ackerman’s services. Upon information and belief, he met annually with Ackerman’s

          co-founder to negotiate the budget for the upcoming fiscal year and Phillips typically joined these

          meetings.

                 306.    Ackerman would then develop a budget document that would govern its

          relationship with the NRA for the upcoming fiscal year. Upon information and belief, the budget

          was reviewed and approved each year by LaPierre and Phillips.




                                                          72

                                                                                                   Appx. 77
                                                      77 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 80 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



                 307.    Once the annual budget was finalized, Ackerman initiated projects and invoiced the

          NRA monthly for services rendered. Upon information and belief, LaPierre requested that invoices

          from Ackerman to the NRA FSD contain very little detail about the work performed or services

          rendered.

                 308.    Upon information and belief, the NRA failed to conduct adequate oversight of

          Ackerman’s activities and billing. As the NRA itself pleaded in its complaint against Ackerman,

          “[o]ver the parties’ decades-long course of dealing, underlying receipts and other support for

          [Ackerman’s] expenses were not transmitted to the NRA alongside [Ackerman’s] invoices, but,

          rather, were supposedly maintained at [Ackerman’s] offices.” The NRA agreed to the arrangement,

          abrogating its oversight responsibility over its primary vendor and facilitating a process whereby

          it paid invoices with minimal detail and little supporting documentation.

                               iii. NRA Executives’ Misuse of Out of Pocket Expenses

                 309.    In addition to the services that Ackerman provided to the NRA pursuant to the

          Services Agreement, Ackerman also paid for a variety of unrelated out of pocket expenses and

          passed those expenses through to the NRA. The NRA used this arrangement to conceal

          expenditures by NRA executives—including LaPierre and Powell—many of which were personal

          or lacked documentation required by IRS publication 463 to permit the NRA to avoid reporting

          such expenses as taxable income.

                 310.    Upon information and belief, the practice of passing expenses through Ackerman

          started decades ago as an informal agreement between LaPierre and Ackerman’s co-founder, and

          continued until the two companies severed ties in 2019.

                 311.    Ackerman billed the NRA for out of pocket expenses by submitting non-

          particularized invoices that aggregated the expenses into a lump sum amount and provided no

          details on the nature or purpose of the expenses. The invoices that Ackerman submitted to the
                                                         73

                                                                                                  Appx. 78
                                                     78 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 81 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          NRA typically included a one-line description that read “Out of Pocket Expenses” and a total

          amount. Upon information and belief, Ackerman took no steps to verify whether the out of pocket

          expenses were compliant with NRA policies governing travel and entertainment.

                 312.    The expenses billed to the NRA for out of pocket expenses did not comply with

          IRS requirements governing “accountable plans.” As a result, all such expenses should have been

          included by the NRA in the taxable personal income for each recipient.

                 313.    The NRA’s annual budget with Ackerman included an aggregate line-item for

          “Pass-through Expenses.” The amount earmarked for this purpose in the Ackerman/NRA budget

          increased over time. In 2018, the annual budget allocated $950,000 exclusively for this purpose.

                 314.    The effect of the pass-through expense arrangement was that these expenses would

          be paid for by the NRA without written approvals, receipts, or supporting business purpose

          documentation in accordance with NRA policies and procedures, and without disclosure to or

          internal review by the NRA FSD. Payment of these expenses also violated IRS rules governing

          reporting of income for each of the recipients on their W-2 forms, exposing the NRA to penalties

          for false filings and for under-withholding of taxes due. In addition, with respect to LaPierre, the

          false reporting exposed the NRA to tax and penalty liability for 21% of the amount of his income

          exceeding $1 million pursuant to the Tax Cuts and Jobs Act, and permitted him to file false

          personal tax returns with the IRS.

                 315.    Under the umbrella of “Pass-through Expenses,” the NRA paid for millions of

          dollars in entertainment and travel expenses incurred by NRA executives and associates—

          including LaPierre and Powell—without scrutiny from within the organization. Examples of this

          practice include, without limitation, the following:




                                                          74

                                                                                                   Appx. 79
                                                      79 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 82 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



                 316.    The NRA used the pass-through arrangement with Ackerman to pay for expensive

          meals for NRA executives at an upscale Italian restaurant in Alexandria, VA. NRA executives—

          including Powell and the Executive Director of Advancement—regularly charged these meals to

          the Mercury Group president’s account. The charges were then passed on to the NRA. The NRA

          also directed Ackerman to purchase several memberships to a members-only cigar bar affiliated

          with the upscale Italian restaurant in Alexandria, VA.

                 317.    Upon information and belief, over a five-year period, Ackerman paid, and the NRA

          reimbursed, more than $250,000—at a rate of $4,000 per month—in access fees to LaPierre’s

          Travel Consultant. Like the other expenses passed through Ackerman, this $4,000 monthly fee

          was unrelated to the services that Ackerman provided to the NRA under the Services Agreement.

          Upon information and belief, Ackerman itself rarely used LaPierre’s Travel Consultant’s services.

                 318.    The NRA used the pass-through arrangement to pay for extensive travel expenses,

          including via private aircraft, incurred by the president of Mercury Group on behalf of LaPierre.

          Upon information and belief, when the president of Mercury Group travelled with LaPierre, he

          travelled by private aircraft at the direction of LaPierre. LaPierre would also direct the president

          of Mercury Group to incur various charges—including hotel rooms, meals, cars, tips, and gifts for

          himself and VIP donors—and to submit those expenses to the NRA for reimbursement through

          the ‘out of pocket’ arrangement.

                 319.    In relation to the NRA annual meetings, LaPierre asked the president of Mercury

          Group to pay for LaPierre and others—including LaPierre’s family—to stay at a luxury private

          hotel, apart from the host hotel at which NRA employees and board members were staying. These

          costs were paid for by Ackerman and billed to the NRA as pass-through expenses. For example,

          in 2016, the president of Mercury Group—at LaPierre’s direction—paid $37,337 for “Guest



                                                          75

                                                                                                   Appx. 80
                                                      80 of 169
                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 83 of
                                                                                               NYSCEF: 08/10/2020
                                                 461



          Lodging confidential per WLP” at a boutique hotel in Louisville, KY for LaPierre’s family, guests,

          and his security guards.

                  320.    LaPierre also used the pass-through arrangement to conceal private travel and trips

          that were largely personal in nature. Upon information and belief, LaPierre directed Ackerman to

          pay for expenses related to NASCAR events, country music events, and even medical visits, and

          bill those through to the NRA. For example, in 2018, LaPierre asked the president of Mercury

          Group to accompany him on a visit to a medical clinic. In connection with this visit, the president

          of Mercury Group and LaPierre flew on a private charter and stayed at the Four Seasons for several

          days. The cost of this hotel for both the president of Mercury Group and LaPierre was paid for by

          Ackerman, but ultimately borne by the NRA. The lodging alone cost the NRA $9,550. The NRA

          also directly paid for the private travel associated with this visit to the medical clinic.

                  321.    The NRA also directed Ackerman to pay for a variety of other costs in connection

          with LaPierre’s travel and bill those costs to the NRA as pass-through expenses. When he travelled,

          LaPierre often required an individual from Ackerman to travel with him to provide logistical and

          administrative support. That individual would be responsible for the payment of meals and

          gratuities for waiters, drivers, bellhops, hotel concierges, housekeepers, and others. Upon

          information and belief, the individuals who travelled with LaPierre instituted a practice of taking

          large cash advances—often several thousand dollars each at a time—to cover the cost of gratuities

          that LaPierre would direct him to pay.

                  322.    The NRA’s Executive Director of Advancement used the pass-through

          arrangement to pay for travel and entertainment-related expenses. He possessed an Ackerman-

          issued corporate credit card and the charges that he incurred on this card were billed to Ackerman

          and passed through to the NRA. Among other charges, the credit-card statements for the Executive



                                                            76

                                                                                                        Appx. 81
                                                        81 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 84 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          Director of Advancement frequently included stays at luxury hotels like the Four Seasons, the St.

          Regis, the Ritz Carlton, and the Beverly Hills Hotel. He routinely stayed in suites costing over

          $1,500 a night. Upon information and belief, LaPierre was aware of and endorsed these expenses

          being billed through Ackerman.

                 323.    In connection with NRA annual meetings and Women’s Leadership Forum

          meetings, LaPierre’s wife would incur thousands of dollars of expenses per event for hair and

          makeup services, which were billed through Ackerman as out of pocket expenses. For example,

          between May 2016 and May 2017, the NRA paid one artist $16,359 for three events for LaPierre’s

          wife. Upon information and belief, both LaPierre and his wife were aware of the cost of these

          makeup services.

                 324.    The NRA also used the pass-through arrangement with Ackerman to pay for

          expenses related to a charity whose affiliation to the NRA was not through its mission, but rather

          through LaPierre’s wife, who served as the president of its Board of Trustees in 2017 and 2018.

                                 iv. The NRA’s Failure to Conduct Proper Oversight of Ackerman
                                     Billing

                 325.    Upon information and belief, LaPierre, Phillips, and Powell were fully aware of

          both the process of passing expenses through Ackerman to the NRA and the nature of the charges

          that fell into this category of expenses.

                 326.    Upon information and belief, the NRA’s oversight of the out of pocket expenses

          routed through Ackerman was limited to annual audits by Phillips and the Managing Director of

          Finance at Ackerman’s headquarters in Oklahoma City, OK. This review was conducted off-site

          at the direction of LaPierre. The NRA did not inform its Audit Committee or its external auditors

          about the out of pocket arrangement.




                                                         77

                                                                                                  Appx. 82
                                                      82 of 169
                                                                                             INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21           Entered 02/12/21 16:34:29
                                                                                  RECEIVED Page 85 of
                                                                                           NYSCEF: 08/10/2020
                                                 461



                                v. The Benefits of Under Wild Skies Television Programming

                 327.   The president of the Mercury Group was also the president of UWS.

                 328.   UWS produces a television program of the same name that is focused on hunting

          and is hosted by the president of Mercury Group and UWS. Upon information and belief, since

          2010, the NRA has paid UWS over $18 million.

                 329.   In 2016, the NRA entered into concurrent advertising and sponsorship agreements

          with UWS that would govern the relationship for the next nine years. These agreements were both

          negotiated and executed by LaPierre. These agreements provided for significant payments to UWS

          in exchange for sponsorships and various forms of advertising during the televised program. For

          the fiscal year 2019 alone, the NRA’s internal records report that it paid UWS $1,957,500 for

          advertising and sponsorship of the program. UWS also enjoyed the right to free airing of Under

          Wild Skies on NRA-TV.

                 330.   LaPierre and his wife regularly appeared in episodes of Under Wild Skies, traveling

          to and participating in big game hunts in the United States, Botswana, Tanzania, South Africa,

          Zimbabwe, Mozambique, Argentina, and Uruguay. The expenses associated with these trips—

          including professional hunter costs, camps, chartered in-continent travel, food and beverages,

          hunting licenses, trophy fees, and taxidermy—were incurred by UWS. According to the president

          of Mercury Group and UWS, a single game hunt of this nature could cost upwards of $100,000.

                 331.   LaPierre also directed the president of Mercury Group and UWS to pay for various

          NRA board members and officers and their spouses—including the former Executive Director of

          NRA-ILA and his spouse, current board members, and the Executive Director of Advancement—

          to participate in big game hunts around the world. Upon information and belief, these trips were

          not authorized by resolution of the NRA Board or an authorized committee.



                                                        78

                                                                                                 Appx. 83
                                                    83 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 86 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



                 332.    These expenses constituted private benefits and gifts in excess of authorized

          amounts pursuant to NRA policy to LaPierre and his wife. These expenses also constituted private

          benefits to NRA board members in violation of Article V, Section 5(a) of the NRA bylaws.

                               vi. The NRA’s Supplemental Income Payments to Under Wild Skies’
                                   Principal

                 333.    In addition to payments related to the Under Wild Skies program, the NRA, with

          the knowledge and consent of LaPierre and Phillips, also paid the president of Mercury Group and

          UWS close to $50,000 a month, or approximately $600,000 annually, in “supplemental” fees to

          identify and cultivate high dollar donors for the NRA. Upon information and belief, the president

          of Mercury Group and UWS received these fees from approximately 2009 to 2019.

                 334.    At the instruction of Phillips, this supplemental payment was made to the president

          of Mercury Group and UWS through the UWS entity, even though the services did not relate to

          the Under Wild Skies program.

                 335.    Upon information and belief, this supplemental agreement was never formalized as

          a written contract. The amount paid to the president of Mercury Group and UWS under this

          agreement was negotiated exclusively between the president of Mercury Group and UWS,

          LaPierre and Phillips. No formal bidding process was conducted for the services that the president

          of Mercury Group and UWS provided under this oral agreement, and the agreement was never

          approved in writing by either the NRA President or the Vice Presidents.

                 336.    Payments to the president of Mercury Group and UWS under this supplemental

          agreement were made every two months, in installments of $97,500. Upon information and belief,

          Phillips instructed the president of Mercury Group and UWS as to the language to use in the

          invoices for such payments. The invoices each contain a one-line description that reads

          “Supplemental Invoice.”


                                                         79

                                                                                                  Appx. 84
                                                     84 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 87 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 337.    In negotiating and approving this arrangement, LaPierre and Phillips violated the

          NRA’s internal policy concerning contracts over $10,000, which are required to be in writing.

                         B. Consulting Agreements with Former Employees

                 338.    In the last 15 years, LaPierre has directed the NRA to pay officers, directors, and

          former employees millions of dollars in “consulting” agreements without Board approval and in

          violation of the bylaw prohibition on salary or other private benefits to directors without Board

          authorization. In some instances, officers executed such agreements without Board authorization.

          Such agreements were frequently entered into in violation of NRA policy concerning contract

          approvals, independent contractors, and procurement and without proper documentation and sign-

          off. In some cases, former employees were paid far in excess of reasonable compensation and did

          not actually provide the NRA with corresponding consulting services. In other cases, the NRA

          failed to properly disclose the compensation in its regulatory filings.

                                 i. Consulting Agreement with Former Executive Director of General
                                    Operations

                 339.    In late 2016, Powell, with the authorization of LaPierre, terminated the then

          Executive Director of General Operations, who had been in that role from 2012 to 2016. Upon

          information and belief, NRA security personnel publicly escorted him out of the building.

                 340.    After the Executive Director was terminated, LaPierre directed the NRA to enter

          into an agreement under which the NRA agreed to pay the former Executive Director $60,000 a

          month over a two-year period (January 2017 to December 2018) for “consulting services.” The

          agreement also provided for a “final payment for consulting services” of $240,000 to be made by

          January 31, 2019. In all, the Executive Director was paid approximately $1.8 million under the

          agreement.




                                                           80

                                                                                                  Appx. 85
                                                      85 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 88 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



                 341.    The agreement did not define what the term “consulting services” entailed, nor did

          it provide any justification for the engagement of the former Executive Director to provide such

          services, in violation of the NRA’s policy on independent contractors, which specifies that such

          contracts “should be well defined in content, duration and outcome.”

                 342.    The agreement did not undergo a competitive bid process, in violation of the NRA

          Purchasing Policy, which requires buyers and users “to solicit competitive bids/pricing for goods

          or services valued at or above $5,000” unless an exception applies, in which case the contract must

          still be reported to the Finance Committee on an annual basis.

                 343.    The agreement was signed by Phillips on November 8, 2016. Upon information and

          belief, the agreement was not supported by a business case analysis and was not approved by the

          NRA’s President and one of the two Vice Presidents, in violation of NRA policy. It also did not

          receive written approval of the Executive Vice President, as required by NRA policy.

                 344.    The agreement states: “NRA agrees to make twenty-four (24) monthly payments,

          payable January 2017 through December 2018, in the amount of $60,000 per month for consulting

          services.” LaPierre, however, testified that he was under the impression that it was a severance

          agreement, and that he authorized it out of concern that the former Executive Director might

          disparage the NRA. The agreement had a non-disparagement clause, binding the former NRA

          officer, his spouse and children, and also imposed a confidentiality obligation. The agreement

          expressly provided that “Confidentiality and Non-Disparagement are among the important terms

          of this Agreement. Violation by the Executive Director of [these] terms…shall require [the former

          Executive Director] to return all payments made” under the agreement. LaPierre explained, “even

          though…I didn’t think he was the right guy, I wanted to treat him fair, so we retained goodwill

          with him.” When asked about the $1.8 million paid under this agreement, he maintained, “I think



                                                          81

                                                                                                  Appx. 86
                                                     86 of 169
                                                                                                 INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 89 of
                                                                                              NYSCEF: 08/10/2020
                                                 461



          it…was a prudent use of NRA funds to retain that goodwill on the part of [the former Executive

          Director] and prevent damage from happening that he could have done in the outdoor community

          to the NRA.”

                 345.    LaPierre was not aware of any consulting services provided to the NRA pursuant

          to this agreement. When asked directly whether the former Executive Director provided services

          after his termination, LaPierre testified, “I don’t know whether he did or didn’t. I think it was just

          more of a severance.” When the current Treasurer was asked the same question about what

          consulting services, if any, were provided to the NRA in 2018, he testified, “I don’t know if that

          was consulting or some sort of severance or what it was. I just don’t know.” Upon information and

          belief, no consulting services were provided to the NRA under this agreement.

                                 ii. Consulting Agreement with Former NRA Employee / NRA
                                     Foundation Executive Director

                 346.    H.W.S. Consulting, Inc. (“H.W.S.”) is an entity through which the NRA paid a

          former NRA employee, who assumed the role of Executive Director of the NRA Foundation after

          he retired from the NRA in 2008 after more than 35 years as an employee (the “Foundation

          Executive”). Under a post-retirement consulting agreement, the NRA paid the Foundation

          Executive $30,000 a month, as a fundraising consultant through H.W.S. In addition to the monthly

          payment, the consulting agreement provided for a “Variable Success Fee.” The minimum amount

          of the Variable Success Fee was $125,000 annually, according to the consulting agreement. The

          Foundation Executive was unaware of how this fee was calculated but understood that it was paid

          to him every year during the term of the agreement. Additionally, the Foundation Executive’s

          “actual reasonable and necessary expenditures, which are directly related to the consulting

          services” were to be reimbursed.




                                                           82

                                                                                                     Appx. 87
                                                       87 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 90 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                  347.    The consulting agreement was entered into without engaging in a competitive

          bidding process, without proper approval or sign-off, and in violation of NRA policy concerning

          contract approvals for independent contractors or consultants.

                  348.    The payments made under the consulting agreement were not disclosed on the

          NRA’s IRS Form 990 as fundraising expenses between 2008 and 2015. The payments made under

          the agreement were first disclosed on the NRA’s IRS Form 990 for the year 2016.

                  349.    The consulting agreement states that the Foundation Executive was engaged to

          “provide services in connection with fundraising efforts of the NRA … to build relationships with

          major gifts donors, identify and cultivate relationships with fundraising partners and identify

          prospective high net worth individuals to solicit for major gifts.”

                  350.    On July 25, 2016, for the first time, H.W.S. filed a Fundraising Counsel

          Registration Statement on Form CHAR014 with New York State as a Fundraising Counsel. A

          fundraising counsel is retained to advise with respect to strategy of fundraising but not to conduct

          actual solicitation.

                  351.    The Foundation Executive testified that he conducted fundraising and solicited

          contributions. He identified three major areas of duties: (1) relationship maintenance or

          development, (2) strategy around fundraising, and (3) fundraising itself.

                  352.    The Foundation Executive admitted that he did not keep accurate records of

          fundraising he conducted. He agreed that his position was not subject to quantifiable outcomes or

          any form of metrics even though he was paid a success fee.

                  353.    At the direction of Phillips, from the outset of his consulting agreement, the

          Foundation Executive would submit a form for expense reimbursements without providing

          specific receipts (other than a credit card statement) or business purpose for the expense. H.W.S.



                                                           83

                                                                                                   Appx. 88
                                                      88 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 91 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          did not prepare invoices to the NRA, instead, an NRA employee would prepare the invoice and

          pay H.W.S. for the amount identified in the invoice. The monthly payments would also be paid in

          advance of each month.

                 354.    Under the consulting agreement, “actual reasonable and necessary expenditures,

          which are directly related to the consulting services” were to be reimbursed. As an example, in

          2016, according to H.W.S.’s records, $148,314 worth of expenses were submitted and reimbursed

          by the NRA. The NRA reimbursed H.W.S for expenses including monthly truck leases, internet

          service at the Foundation Executive’s home, the costs of membership in fraternal organizations

          including the International Order of St. Hubertus and the Camp Fire Club, and the costs and

          expenses of attending various hunting trips both domestically and internationally.

                 355.    When the expense reimbursement policy changed in 2018, the Foundation

          Executive had difficulty providing receipts for expenses incurred prior to the change in policy.

          Despite not providing receipts for certain expense reimbursement requests in mid-2018, his

          expense reimbursements were never denied, only delayed. Finally, the Foundation Executive

          decided to end his consulting agreement at the conclusion of 2018.

                               iii. Consulting Agreement with Former NRA Managing Director of
                                    Affinity and Licensing

                 356.    The NRA entered into a post-employment incentive compensation agreement with

          its Managing Director of Affinity and Licensing, which provided for him to receive payments from

          both the NRA and Lockton Affinity LLC (“Lockton Affinity”), the insurance broker that the NRA

          had engaged for various purposes over many years, including to administer its Carry Guard

          program. While at the NRA, the Managing Director was responsible for overseeing the NRA’s

          relationship with Lockton Affinity.




                                                         84

                                                                                                  Appx. 89
                                                     89 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 92 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



                 357.      The Managing Director retired from the NRA in January 2016. According to the

          NRA’s Form 990 for that year, he was paid a full year’s salary—approximately $630,000. He was

          also paid by the NRA after his retirement—$713,000 in 2017 and $535,000 in 2018.

                 358.      During this same period, the Managing Director was also being paid by Lockton

          Affinity. In 2016, Lockton Affinity paid the Managing Director $455,753, and in 2017, he was

          paid $522,426.

                 359.      Payments from the NRA were made pursuant to a July 2014 agreement with the

          Managing Director. This agreement, which was signed by Phillips, superseded an agreement from

          October 2012 (signed by both LaPierre and Phillips) and was entered into over a year before the

          Managing Director retired. The draft of the agreement had a signature line for LaPierre, which was

          removed prior to being finalized. The agreement provided for an “Employment Longevity

          Incentive” where the Managing Director would receive “3% of gross affinity revenue for a five

          year period.” In exchange, he agreed to “give assistance to the Director, Affinity and Licensing

          programs or other related associates at their request, not to exceed 7.5 hours a month.” The

          agreement also recognized that the “NRA has encouraged [you] to and recognizes that you will be

          consulting for Lockton Affinity on the NRA Program for a 5 year period after your official

          retirement” and provided that a portion of the money owed under his agreement with the NRA

          would “be paid monthly to [the Managing Director] by Lockton Affinity under [his] consulting

          arrangement with them.”

                 360.      This agreement was amended twice and ultimately entitled the Managing Director

          to receive $43,000 per month starting in February 2018 and ending in January 2022. It also

          confirmed that prior payments had been “made by Lockton Affinity at our direction.”




                                                         85

                                                                                                  Appx. 90
                                                     90 of 169
                                                                                               INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 93 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 361.    Payments from Lockton Affinity to the Managing Director were made pursuant to

          an agreement between Lockton and the NRA that was executed on January 7, 2016. That

          agreement acknowledged that Lockton Affinity entered into an agreement with the Managing

          Director to pay him fees and provided that “Client [the NRA] agrees that Lockton shall receive

          credits against amounts it owes client pursuant to [this agreement] in amounts equal to the

          [Managing Director’s] Fees at such times as [such] Fee is paid to [the Managing Director].”

                 362.    When LaPierre was asked whether he thought it was prudent for a charitable

          nonprofit organization to have an executive negotiate with a vendor while also being paid by that

          vendor, he admitted, “there are serious questions surrounding that type of situation.” He further

          testified, “I think there were problems with that whole area [with the Managing Director].”

                 363.    In November 2017, the NRA’s external tax preparer reviewed the agreement with

          the Managing Director and commented, “This agreement is not a good agreement and I have never

          seen such an agreement before and I bet [the NRA employee] who preps the 990 knows nothing

          about this agreement either…..I think that they got a lot bigger issues than trying to get out of NY

          State with this agreement alone….”

                 364.    In 2018, the NRA’s external auditors tested the Managing Director’s consulting

          contract as part of test work to see whether the NRA Purchasing Policy was being followed and

          found, “Approval signatures not identifiable. No business case support available.”

                         C. Related Party Transactions with Board Members

                 365.    The NRA routinely entered into agreements with board members without adhering

          to applicable requirements under NRA policy and New York law requiring a Board determination

          in advance that the transaction was fair, reasonable and in the NRA’s best interest. Some examples

          of the many related party transactions that the NRA executed with board members are discussed



                                                          86

                                                                                                   Appx. 91
                                                      91 of 169
                                                                                            INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21           Entered 02/12/21 16:34:29
                                                                                  RECEIVED Page 94 of
                                                                                           NYSCEF: 08/10/2020
                                                 461



          below. Additional transactions with board members are discussed in Part Five, Section V below,

          addressing the Audit Committee’s failures to comply with required procedures.

                                 i. Board Member No. 1

                 366.     Board Member No. 1 is a former professional football player who played in the

          National Football League from 1973 to 1988. Since his retirement from the NFL, Board Member

          No. 1 has worked as a freelance motivational speaker and product spokesperson.

                 367.     Board Member No. 1 has served as an NRA board member since at least 2009. For

          most of his tenure as an NRA director, Board Member No. 1 has been paid $150,000 per year as

          an “independent contractor.” In addition to the flat fee, Board Member No. 1 was also reimbursed

          for expenses.

                 368.     The agreement between Board Member No. 1 and the NRA was entered into in

          2002 and extended in 2016. The 2002 contract was signed by Phillips on behalf of the NRA. It

          provided that, in exchange for a monthly flat fee of $12,500, Board Member No. 1 would provide

          consulting services, including conducting fundraising activities and identifying and cultivating

          new or potential donors.

                 369.     Upon information and belief, Board Member No. 1 never registered as a

          professional fundraiser or fundraising counsel in New York State.

                 370.     Under the terms of the 2002 contract, Board Member No. 1 was supposed to

          provide the NRA with “Monthly Status Reports” on his fundraising activities. In response to a

          subpoena, the NRA failed to provide the Attorney General with any documentation regarding the

          services actually provided by Board Member No. 1 pursuant to the 2002 contract.

                 371.     Upon information and belief, Board Member No. 1’s consulting agreement with the

          NRA was not approved in advance by the Audit Committee as a related party transaction or by



                                                         87

                                                                                                Appx. 92
                                                    92 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 95 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          any other committee of the Board. The unapproved agreement violated the bylaw prohibition on

          salary or other private benefits to directors unless specifically authorized by the Board.

                 372.    According to draft meeting minutes for a September 2016 Audit Committee

          meeting, the Audit Committee considered Board Member No. 1’s contract as part of a review of

          “substantial” related party transactions. The draft minutes reflect the Committee’s conclusion that

          Board Member No. 1 was “uniquely well suited” to perform the tasks set out in his annual contract

          with the NRA, which, according to the Committee, were “to provide services related to public

          relations, training, and outreach … to collegiate and professional athletes.” The draft minutes do

          not reflect any discussion or consideration of Board Member No. 1’s purported fundraising

          services. The draft minutes are also silent on the services Board Member No. 1 actually provided

          to the NRA and on the amount of the contract. The Audit Committee did not issue a resolution at

          the September 2016 meeting approving the agreement with Board Member No. 1.

                 373.    In 2018, the NRA reduced Board Member No. 1’s annual fee to $100,000.

                 374.    In February 2019, the Audit Committee passed a resolution to modify Board

          Member No. 1’s compensation from an annual flat-fee basis to a daily event fee of $7,000.

          According to the Audit Committee Report, “the officers of the NRA have evaluated [Board

          Member No. 1’s] services and determined that a per-appearance fee is more suited to the variable

          need for [his] services.” There is no evidence that the Audit Committee considered whether a daily

          fee of $7,000 was reasonable in light of the services being performed.

                                 ii. Board Member No. 2

                 375.    Board Member No. 2 is a retired police officer from Iowa. He has served as an NRA

          board member since at least 2009. Among other positions, Board Member No. 2 has served as

          Chair of the Gun Collectors Committee, Vice Chair of the Military and Veteran Affairs



                                                           88

                                                                                                       Appx. 93
                                                      93 of 169
                                                                                                INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 96 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



          Committee, and as a member of the Finance Committee. Board Member No. 2 was not re-

          nominated in 2020.

                 376.    Beginning in July 2009, Board Member No. 2 has been paid by the NRA for the

          provision of consulting services. Under his agreement with the NRA, Board Member No. 2’s

          services were “limited to development activities with potential gifts of firearms on behalf of

          NRA’s Office of Advancement and the National Firearms Museum.” In exchange for such

          services, the NRA agreed to pay Board Member No. 2 a monthly flat fee of $7,500, along with

          payment for out of pocket business expenses. The agreement provided that, Board Member No. 2

          would “act under the direction of and report to the NRA Executive Vice President and the

          Executive Director, Office of Advancement.”

                 377.    While the NRA’s contract with Board Member No. 2 provided for a term that began

          in January 2010, upon information and belief, it was not signed until January 2016.

                 378.    Upon information and belief, Board Member No. 2’s consulting agreement with the

          NRA was not approved in advance by the Audit Committee as a related party transaction or by

          any other committee of the Board. The unapproved agreement violated the bylaw prohibition on

          salary or other private benefits to directors unless specifically authorized by the Board.

                 379.    Upon information and belief, the Audit Committee did not consider the Board

          Member No. 2 arrangement until a September 2016 review of related party transactions. The draft

          minutes from the meeting reflect the Committee’s finding that Board Member No. 2 “has personal

          relationships in [the gun collecting community] that uniquely qualify him to provide these services,

          and that his services have been important to the NRA’s outreach and related fundraising efforts.”

          The Audit Committee did not issue a resolution at the September 2016 meeting approving the

          agreement with Board Member No. 2.



                                                           89

                                                                                                       Appx. 94
                                                      94 of 169
                                                                                                   INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 97 of
                                                                                             NYSCEF: 08/10/2020
                                                 461



                 380.    At the January 11, 2018 Audit Committee meeting, the Audit Committee approved

          the following motion: “the Committee finds the transaction with [Board Member No. 2] for

          outreach to gun collectors is fair, reasonable, and in the best interests of the NRA.”

                                iii. Board Member No. 3

                 381.    Board Member No. 3 is a political consultant and NRA Board member. Board

          Member No. 3 served as NRA president from 2011 to 2013.

                 382.    Beginning in March 2017, Board Member No. 3 received $4,000 per month for

          public speaking and consulting. The NRA reported that it paid [Board Member No. 3] $32,000 in

          2017 and $40,000 in 2018.

                 383.    A Consultant List prepared by the NRA for 2019 allocated $48,000 from the EVP

          budget for Board Member No. 3 for 2019 and indicated that “no contract information” was

          available for the arrangement.

                 384.    Upon information and belief, the Audit Committee did not review the arrangement

          with Board Member No. 3 until after it was already under way. At the January 11, 2018 Audit

          Committee meeting, the Committee approved the minutes of the December 7, 2017 meeting at

          which the following motion was adopted: “The Committee finds the transaction with [Board

          Member No. 3] for public speaking appearances is fair, reasonable, and in the best interest of the

          NRA.” The motion did not document a basis for the Committee’s finding—other than the fact that

          [Board Member No. 3] was “frequently requested as a speaker by NRA-affiliated and outside

          groups”—and did not document whether any alternative transactions had been considered, as

          required under New York Law.

                 385.    On May 15, 2019, another Board Member reached out to the current Treasurer to

          ask, “What ‘back up’ is there for [Board Member No. 3’s] monthly invoices of $4,000?” Executive

          Assistant No. 1 informed the current Treasurer, “I do not receive anything. It was reviewed by
                                                           90

                                                                                                      Appx. 95
                                                      95 of 169
                                                                                           INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21           Entered 02/12/21 16:34:29
                                                                                  RECEIVED Page 98 of
                                                                                           NYSCEF: 08/10/2020
                                                 461



          Audit [Committee] and John Frazer told me we were good to pay. I assumed this had been

          discussed and he was providing info to the EVP’s [O]ffice or Secretary’s [O]ffice as to what he

          was doing each month.” When the current Treasurer followed up to ask whether there was a

          contract between the NRA and Board Member No. 3, the assistant explained, “No contract that I

          have been privileged to see. That is why the invoice went to John [Frazer] originally when we

          began the compliance refresh.”

                               iv. Board Member No. 4

                 386.   Board Member No. 4 is a lawyer, lobbyist, and NRA Board Member. She has

          served on the Board since 1992 and is a former president of the NRA.

                 387.   From 2011 to 2016, the NRA paid Board Member No. 4 $45,180 per year for public

          speaking services. The NRA paid Board Member No. 4 $39,680 and $13,060 for public speaking

          services in 2017 and 2018 respectively.

                 388.   In May 2016, Frazer requested a copy of Board Member No. 4’s compensation

          agreement which was “missing from the contracts safe.” The accounts payable manager reported,

          “We were not furnished a copy of her contract. We pay her $3,765.04 monthly based on invoices

          submitted by the Treasurer’s office, which are approved by Woody/[Woody’s assistant].”

                 389.   Upon information and belief, the Audit Committee did not review the transaction

          before it was entered into by the NRA. The Committee reviewed the transaction in September

          2016 and highlighted Board Member No. 4’s “unique qualifications” as justification for why she

          was properly being compensated by the NRA. The Audit Committee did not issue a resolution at

          the September 2016 meeting approving the agreement with Board Member No. 4.

                 390.   At the January 11, 2018 Audit Committee meeting, the Audit Committee approved

          the minutes of the December 7, 2017 meeting at the following motion was adopted: “the

          Committee finds that the transaction with [Board Member No. 4] for public speaking services is
                                                        91

                                                                                               Appx. 96
                                                    96 of 169
                                                                                              INDEX NO. 451625/2020
         Case
NYSCEF DOC.   21-30085-hdh11
            NO. 11           Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 99 of
                                                                                            NYSCEF: 08/10/2020
                                                 461



          fair, reasonable, and in the best interests of the NRA.” The Committee claimed that Board Member

          No. 4 had “unique qualifications to provide these outreach services to the NRA.” The Committee

          did not document whether it considered alternative transactions.

                 391.    Board Member No. 4 also serves as a compensated member of the Board of

          Directors of Sturm, Ruger & Co. (“Ruger”), “a well-known manufacturer of firearms, which has

          dealt with the National Rifle Association for many years.” Among its dealings with the NRA,

          Ruger purchases advertising in NRA publications and provides donations and support to NRA

          programs. The NRA also licenses its logo for use on special promotion Ruger firearms, which

          results in royalties to the NRA.

                 392.    At its meeting on April 28, 2019, the Audit Committee resolved that it had reviewed

          Board Member No. 4’s relationship with Ruger and found “no conflict of interest in her continuing

          service on both Boards,” so long as she exerts no control over decisions of the Ruger Board

          involving the NRA and recuses herself from relevant deliberations or voting.

                                 v. Board Member No. 5

                 393.    Board Member No. 5 is a past NRA President and current NRA board member and

          has been paid under the EVP Consulting Budget since 2004. From 2014 to 2017, Board Member

          No. 5 was paid an average of approximately $150,000 a year. In December 2017, LaPierre and

          Board Member No. 5 executed a one-year contract for $168,000 annually. In April 2018, LaPierre

          and Board Member No. 5 executed a 10-year contract for $220,000 annually. LaPierre testified

          that he negotiated these contracts.

                 394.    Upon information and belief, LaPierre did not notify or receive approval from the

          Audit Committee in advance of executing the April 2018 contract. Upon information and belief,

          LaPierre did not receive written approval in advance from the President or a Vice President before

          executing the December 2017 or April 2018 contracts. Board Member No. 5 also receives
                                                         92

                                                                                                  Appx. 97
                                                     97 of 169
                                                                                             INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21           Entered 02/12/21 16:34:29
                                                                                  RECEIVED Page 100 08/10/2020
                                                                                            NYSCEF: of
                                                461



          compensation from NRA-ILA and through grants paid to an organization called the Unified

          Sportsmen of Florida. LaPierre testified that, combined, Board Member No. 5 receives about

          $400,000 in annual compensation from the NRA.

                 395.    LaPierre did not follow appropriate legal and internal procedures, including

          obtaining proper review and approval by the Audit Committee, in advance of executing contracts

          with Board Member No. 5.

          III.   The Individual Defendants Received Excessive Compensation that the NRA Did Not
                 Accurately Disclose

                         A. The NRA Board Failed to Follow an Appropriate Process to Determine
                            Reasonable Compensation for NRA Executives

                 396.    Pursuant to New York law, the NRA may only pay “compensation in a reasonable

          amount” to its employees for services actually rendered.

                 397.    Federal law similarly limits the NRA to payment of reasonable compensation. The

          NRA and individual defendants (defined as “disqualified persons”) are subject to excise taxes

          pursuant to 26 U.S.C. § 4958 for compensation that is unreasonable, that is, where “the value of

          the economic benefit provided exceeds the value of the consideration (including the performance

          of services) received for providing such benefit.”

                 398.    The Internal Revenue Service (“IRS”) creates a rebuttable presumption that

          compensation is reasonable if (1) the authorized body within the organization made up of

          independent individuals approves the compensation in advance; (2) the authorized body relies on

          appropriate data as to comparability; and (3) the authorized body adequately and timely documents

          the basis for their determination concurrently with making that determination. The documentation

          “should include the terms of the transaction and the date of its approval, the members of the

          authorized body present during the debate and vote on the transaction, the comparability data



                                                          93

                                                                                                 Appx. 98
                                                     98 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 101 08/10/2020
                                                                                              NYSCEF: of
                                                461



          obtained and relied upon, the actions of any members of the authorized body having a conflict of

          interest, and documentation of the basis for the determination.”

                 399.    The NRA bylaws require the NRA Board to set annually the authorized

          compensation for the Executive Vice President, Treasurer and Secretary. Under the bylaws, the

          Officers Compensation Committee (“OCC”), which consists of the NRA President and First and

          Second Vice Presidents, is responsible for making a recommendation as to the officers’

          compensation to the full Board at the fall board meeting each year. At that same meeting, the Board

          must establish by resolution the authorized compensation for the next budget year.

                 400.    In its official filings, the NRA made misleading representations regarding its

          practices for setting executive compensation. For example, in its IRS Form 990 for each year from

          2015 to 2018, the NRA represented that “compensation of the NRA’s top management officials is

          established by methods including independent compensation consultants, compensation surveys

          and studies, and comparability data.” The NRA further represented in its filings that “[i]n addition,

          under the NRA Bylaws, compensation of certain elected officers (including the Executive Vice

          President) must be approved by the Board of Directors, based on recommendations by the

          compensation committee. All decisions are properly documented.”

                 401.    Upon information and belief, contrary to the NRA’s representations, the NRA

          Board set the compensation for LaPierre, Phillips and Frazer during the period 2015 to 2018

          without relying upon or properly consulting a compensation consultant, considering reliable

          compensation surveys or obtaining appropriate comparability data. The Board also did not

          maintain adequate documentation of the process of determining officer compensation.

                 402.    For example, in or about late August 2017, the OCC hired an executive

          compensation consultant to prepare a report which would, among other things, compile



                                                           94

                                                                                                    Appx. 99
                                                      99 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 102 08/10/2020
                                                                                              NYSCEF: of
                                                461



          competitive market compensation levels for NRA executives based on comparable positions in

          comparable organizations. The report was to be completed for consideration by the OCC at its

          September 7, 2017 meeting in preparation for making 2018 officer compensation

          recommendations to the Board as provided in the NRA bylaws. The OCC, however, made a

          recommendation on salary and bonus awards for LaPierre, Phillips and Frazer without awaiting a

          report or even comparability data from the consultant prior to making a recommendation.

                 403.    On September 5, 2017, even though his own salary was being considered, defendant

          Phillips provided the OCC Chair with compensation information that he prepared for the OCC’s

          analysis and consideration. Phillips’s proposal consisted of a handful of trade and business-related

          entities that he selected for salary comparisons for each executive position. No charitable

          organizations were considered. Phillips provided his comparability data and “peer comparison”

          noting to the OCC Chair, “[f]or CEO, we can change some out if you like others instead.”

                 404.    Phillips additionally prepared and provided to the OCC Chair talking points for the

          Board’s consideration of the OCC’s recommendations, including a statement that the OCC

          considered outside compensation consultant reports “[i]n developing its recommendation to the

          Board,” without disclosing that it did not have an executive compensation consultant report for

          2017. Upon information and belief, Phillips’s proposals were used by the OCC in preparation of

          its recommendation and presentation to the Board, including the representation that in conducting

          its due diligence, the OCC relied upon executive compensation consultant reports.

                 405.    On September 7, 2017, the OCC met and recommended increases in cash

          compensation for each of LaPierre, Phillips and Frazer. It recommended that LaPierre’s

          compensation be increased from approximately $1.43 million in 2017, to approximately $1.78

          million in 2018, which included an increase in his bonus from $150,000, the amount he had been



                                                          95

                                                                                                  Appx. 100
                                                     100 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 103 08/10/2020
                                                                                              NYSCEF: of
                                                461



          awarded each year from 2015 to 2017, to $455,000 in 2018. The OCC recommended that Phillips’s

          total compensation be increased from approximately $669,000 in 2017, to approximately $830,000

          in 2018, which included a bonus of $210,000. It also recommended that Frazer’s compensation be

          increased from 2017 levels, when his reported total compensation was $375,000 to approximately

          $414,000 for 2018, which included a bonus of $54,100. No benchmarks or specific performance

          achievements were set out in regard to the recommended bonuses. Furthermore, as detailed below,

          the amount reported as compensation in the NRA’s IRS Form 990 for 2018 paid to LaPierre,

          Phillips, and Frazer was more than what was authorized by the OCC. In addition, as also discussed

          below, the reported amounts did not reflect the full compensation for LaPierre, Phillips, and Frazer.

                 406.    At the September 9, 2017 meeting of the NRA Board, the directors went into

          executive session for 35 minutes to consider the reports of three committees: the OCC, the

          Committee on Hearings and the Finance Committee. Board minutes reflect merely that it entirely

          adopted the OCC’s recommendations, including a pay raise of more than $300,000 for LaPierre.

          There is no evidence that LaPierre’s, Phillips’s, or Frazer’s performance or the overall state of the

          NRA were considered or that the Board was presented with information about any other aspects

          of the officers’ compensation beyond their base salary and bonus, such as reimbursement for

          personal expenses and in kind benefits, as discussed below.

                 407.    Upon information and belief, the process that the OCC and the Board followed to

          determine 2018 officer compensation is just one example of the lack of due diligence, full

          disclosure, and proper documentation in regard to senior officer compensation at the NRA. Neither

          the OCC nor the Board performed adequate due diligence in assessing the reasonableness of NRA

          senior officer compensation or relied upon appropriate comparability data. Nor did they adequately

          and contemporaneously document the basis for their determinations.



                                                           96

                                                                                                   Appx. 101
                                                      101 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 104 08/10/2020
                                                                                              NYSCEF: of
                                                461



                 408.      A review of NRA records between 2013 and 2018 demonstrates cursory OCC

          reports to the Board, usually less than a full page, pro forma approval of OCC recommendations,

          and little time for debate or consideration in executive sessions at Board meetings.

                 409.      The OCC did not carry out its duties under the NRA bylaws, New York or federal

          law in regard to ensuring that only reasonable compensation is paid, and exposed the NRA to

          liability for federal excise tax based upon unreasonable and excessive compensation and

          distributions to disqualified persons.

                 410.      Pursuant to the NRA bylaws, the Board has the obligation at the fall Board meeting

          to approve all compensation, emoluments, or other income paid to certain of its executives. The

          majority of the Board of Directors in each year alleged herein participated in, authorized, or

          approved the transactions described herein. Here, the NRA Board did not fully inform themselves

          about the executive compensation recommendations to the extent reasonably appropriate under the

          circumstances.

                 411.      The majority of the NRA Board disregarded their responsibilities under the bylaws

          and governing law concerning oversight of compensation of corporate officers for the purpose of

          accommodating defendant LaPierre and his senior officers. Upon information and belief, the NRA

          Board failed to inquire into excessive and inappropriate payments to LaPierre and Phillips.

                 412.      Furthermore, LaPierre effectively dominates and controls the NRA Board as a

          whole through his control of business, patronage and special payment opportunities for board

          members, and his public allegations to the NRA membership of a “criminal conspiracy” against

          board members and officers who question his activities.




                                                           97

                                                                                                  Appx. 102
                                                      102 of 169
                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 105 08/10/2020
                                                                                             NYSCEF: of
                                                461



                         B. The Officers Compensation Committee and the NRA Board Failed to
                            Consider or Approve LaPierre’s and Phillips’s Complete Compensation
                            Prior to Making Compensation Determinations

                 413.    The OCC and the NRA Board also did not take into account the entirety of

          LaPierre’s compensation when assessing the reasonableness of his compensation.

                 414.    Reimbursement or payment for expenses for NRA employees, including officers,

          may only be treated as nontaxable if the NRA maintains and complies with an IRS-mandated

          “Accountable Plan.” The plan must, at a minimum, (1) require that reimbursed expenses have a

          documented business connection; (2) require employees to account for such expenses within a

          reasonable period of time; and (3) require employees to return any excess reimbursements or

          allowance within a reasonable period of time.

                 415.    When determining LaPierre’s compensation during the period 2015 to 2018, the

          OCC did not consider the benefits that LaPierre received for the value of personal travel for

          LaPierre and his family to vacation on the yacht Illusions in the Bahamas, as described above, and

          other expense reimbursements to LaPierre or on LaPierre’s behalf. As discussed above, the NRA

          paid these expenses without complying with the Accountable Plan requirements of documenting

          the business purpose of the expense, requiring LaPierre to account for the expense within a

          reasonable time and requiring him to return excess expense allowances within a reasonable time.

          The value of the benefit that LaPierre received for payment or reimbursement of these expenses,

          in whole or substantial part, constituted taxable compensation to LaPierre.

                 416.    The NRA also failed to enforce a reasonable time period for LaPierre to submit

          other expense reimbursement requests. LaPierre was permitted to submit his expense

          reimbursement requests months or years after the fact. For example, in June 2019, the employee

          responsible for handling LaPierre’s expenses was still waiting to receive receipts from April of



                                                          98

                                                                                                Appx. 103
                                                    103 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 106 08/10/2020
                                                                                               NYSCEF: of
                                                461



          2018. These late reimbursements failed to meet the requirements of an Accountable Plan, and

          should have been considered taxable income to LaPierre.

                  417.    The OCC also did not consider payments or expense reimbursements to or on behalf

          of LaPierre that were passed-through Ackerman McQueen or the Mercury Group, as described in

          Part Five, Section II(A)(iii).

                  418.    In addition, the OCC did not consider or disclose the value of a post-employment

          contract that the NRA gave defendant LaPierre, which provides for payments in excess of $1

          million per year after LaPierre’s tenure as EVP ends due to retirement or losing a re-election bid.

                  419.    This post-employment contract was signed in 2013 by the then-NRA President,

          Phillips, and LaPierre (hereinafter, together with any subsequent amendments or reiterations, the

          “LaPierre Post-Employment Contract”). Neither the First nor Second Vice President signed the

          contract, as required by NRA policy governing procurement. There is no evidence that the NRA

          Board or a designated committee reviewed or approved the LaPierre Post-Employment Contract.

          LaPierre testified that he did not know whether his post-employment contract was approved by the

          OCC, or whether it was disclosed to NRA membership or the NRA Board.

                  420.    Under the terms of the LaPierre Post-Employment Contract, if LaPierre retired or

          lost reelection in 2014, his annual compensation from the NRA would increase. In each

          amendment to LaPierre’s Post-Employment Contract, which extended the terms and the amount

          of compensation, the NRA was obligated to continue to pay LaPierre for years after he lost re-

          election or retired and at a higher rate than his compensation as Executive Vice President. LaPierre

          testified that he was aware of this feature of the contract: “I noticed that and kind of shook my

          head at it when I saw it,” LaPierre recalled, “I didn’t ask for this contract. It’s what was presented

          to me and I signed it and it never went into effect because I stayed on as EVP.”



                                                           99

                                                                                                    Appx. 104
                                                      104 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 107 08/10/2020
                                                                                              NYSCEF: of
                                                461



                 421.    By letter agreement dated March 16, 2015, the NRA President extended the term

          of the LaPierre Post-Employment Contract by two years, to 2020, with annual compensation in

          2019 of $1,150,000, and in 2020 of $1,200,000. The letter was signed by the NRA President and

          Phillips. There is no evidence that any other NRA officer, the NRA Board, the OCC, the Audit

          Committee or any other Board committee reviewed or approved this letter agreement.

                 422.    By memorandum dated April 30, 2018, the NRA President advised LaPierre that

          the NRA “would like to extend and modify” the LaPierre Post-Employment Contract due to,

          among other things, “security concerns.” The memorandum proposes a 7-year compensation

          schedule paying $1,300,000 in 2019, and $1,500,000 for the next 6 years (2020-2025).

                 423.    The memorandum further provides that “we continue to believe it is in the best

          interest of the NRA that we maintain control over your name and likeness. For that reason we seek

          to contract with you for an additional five years (2026-2030) as a consultant. During this five year

          period, the NRA will have use of your name and likeness as mutually agreed upon. You agree to

          make personal appearances that are reasonable in terms of advance notice and convenience of the

          location.” The annual compensation for these consulting services is $1,500,000 per year for three

          years (2026-2028), followed by $1,300,000 per year for two years (2029-2030). The memorandum

          agreement is signed by LaPierre, Phillips, the then NRA President, and then NRA Second Vice

          President. There is no evidence that any other NRA officer, the NRA Board, the OCC, the Audit

          Committee or any other Board committee reviewed or approved this 2018 extension of the

          memorandum agreement.

                 424.    LaPierre testified that this contract extension and modification was prompted by a

          desire to retain rights over his name and likeness. “They wanted to tie my likeness, my name, my

          brand, my signature up for years given the fact that the signature raises so much money in terms



                                                          100

                                                                                                  Appx. 105
                                                     105 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 108 08/10/2020
                                                                                              NYSCEF: of
                                                461



          of the identity with sportsmen and Second Amendment enthusiasts and all that.” LaPierre testified

          that he did not have any plans to use his likeness for any other purpose after his departure from the

          NRA. The unapproved contracts, and their promise of post-employment payments, violated New

          York law and the NRA’s bylaws and policies.

                  425.   The OCC did not consider or disclose the value of Phillips’s post-employment

          contract with the NRA as described in Part Five, Section I(B)(iii) above. Like LaPierre, there is no

          evidence that the NRA Board, including by the OCC, the Audit Committee or any other Board

          committee reviewed or approved Phillips’s post-employment contract.

                  426.   Phillips had an NRA-issued credit card, which he allowed other NRA employees

          to use to incur personal expenses. Upon information and belief, Phillips may have also used the

          credit card for personal uses that were inappropriately reimbursed by the NRA and not reported as

          taxable income.

                  427.   Because of the failure of the OCC and the NRA Board to consider the value of all

          of the components of LaPierre’s and Phillips’s compensation packages, the Board’s approval of

          their compensation is not entitled to a presumption of reasonableness.

                         C. LaPierre Failed to Properly Determine Powell’s Compensation

                  428.   Pursuant to the NRA bylaws, LaPierre was authorized to determine and approve

          Powell’s compensation as Chief of Staff, Executive Director of General Operations and Senior

          Strategist.

                  429.   As discussed in Part Five, Section I(C)(i) above, in the course of less than a two-

          year period, Powell’s salary increased from his June 2016 starting salary, which was $250,000

          annually, to $800,000 annually. This salary does not include other benefits and compensation

          received by Powell, including those passed through Ackerman as described in Part Five, Section

          II(A)(iii) above.
                                                          101

                                                                                                   Appx. 106
                                                      106 of 169
                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 109 08/10/2020
                                                                                             NYSCEF: of
                                                461



                 430.    The NRA represented in Schedule O to the 2017 IRS Form 990, the first year that

          the NRA disclosed Powell’s compensation as an NRA officer, that “compensation of NRA’s top

          management officials is established by methods including compensation consultants,

          compensation surveys and studies, and comparability data.” The NRA made a similar

          representation in its IRS Form 990 for 2018. There is no evidence that any such methodology was

          used by LaPierre in determining Powell’s compensation, that all of his benefits and sources of

          compensation were considered, or that LaPierre adequately and timely documented the basis for

          his determination of Powell’s compensation concurrently with making determinations to raise

          Powell’s compensation.

                         D. The NRA’s Compensation Disclosures to the Attorney General and the
                            Internal Revenue Service Were False or Misleading

                 431.    As a charitable nonprofit, the NRA is required to “report [on the IRS Form 990]

          compensation for both current and former officers, directors, key employees, and highest

          compensated employees.” The IRS compensation disclosure requirements include, without

          limitation, base salary, bonuses (paid or deferred during the reporting period), incentive

          compensation, contributions to retirement plans, the value of benefits such as health, disability,

          long term care, and life insurance (including split dollar plans), housing and automobile

          allowances, and taxable travel, meals and entertainment expenses.

                 432.    The NRA certifies the accuracy of its compensation disclosures in its annual

          CHAR500 filing with the Attorney General, which annexes the organization’s annual IRS Form

          990 and all accompanying schedules, including Schedule J, which specifically addresses aspects

          of the organization’s compensation scheme.




                                                         102

                                                                                                Appx. 107
                                                    107 of 169
                                                                                                       INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21                  Entered 02/12/21 16:34:29
                                                                                         RECEIVED Page 110 08/10/2020
                                                                                                   NYSCEF: of
                                                461



                 433.    From 2015 to 2018, the NRA reported paying LaPierre $10,191,728 in total

          compensation, an average of $2,547,932 a year. In its annual IRS Form 990 filings, the NRA

          reported the following breakdown of LaPierre’s compensation for 2015 through 2018:

                     Breakdown of W-2 and/or 1099-MISC compensation           Retirement &
                                                                              other deferred     Nontaxable   Total
                     Base            Bonus & incentive     Other reportable                      benefits     compensation
                                                                              compensation
                     compensation    compensation          compensation
             2015    $1,090,515      $150,000              $3,810,734         $19,605            $40,131      $5,110,985
             2016    $1,165,062      $150,000              $43,904            $19,610            $43,763      $1,422,339
             2017    $1,172,166      $150,000              $44,522            $19,680            $47,609      $1,433,977
             2018    $1,267,878      $455,000              $427,756           $20,280            $53,513      $2,224,427


                 434.    But, as discussed in Part Five, Section I(A)(i), the NRA pays or reimburses

          LaPierre’s personal travel by charter plane, and personal travel for family members. LaPierre is

          also reimbursed for other expenses that are not submitted within a reasonable time. The value of

          these travel and other reimbursed expenses constitutes taxable income to LaPierre that was

          required to be reported.

                 435.    With respect to Powell, from 2017 and 2018, the NRA reported paying Powell

          $1,699,035 in total compensation, an average of $849,517.50 a year. In its annual IRS Form 990

          filings, the NRA reported the following breakdown of Powell’s compensation for 2017 and 2018:

                         Breakdown of W-2 and/or 1099-MISC compensation         Retirement &
                                                                                                 Nontaxable      Total
                         Base         Bonus & incentive    Other reportable     other deferred
                                                                                                  benefits    compensation
                      compensation      compensation        compensation        compensation
             2017    $557,172        $50,000               $104,224           $15,900            $51,770      $779,066
             2018    $782,739        $0                    $61,398            $16,500            $59,332      $919,969


                 436.    As noted above in Part Five, Section I(C)(ii), Powell similarly failed to provide

          sufficient justification for his reimbursement requests for travel and meal expenditures, and those




                                                              103

                                                                                                           Appx. 108
                                                          108 of 169
                                                                                                     INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21                  Entered 02/12/21 16:34:29
                                                                                         RECEIVED Page 111 08/10/2020
                                                                                                   NYSCEF: of
                                                461



          expenditures should have been included as taxable income in his compensation because they were

          paid or reimbursed without complying with an Accountable Plan.

                   437.   From 2015 to 2018, the NRA reported paying Phillips $3,090,256 in total

          compensation, an average of $772,564 a year. In its annual IRS Form 990 filings, the NRA reported

          the following breakdown of Phillips’s compensation for 2015 through September 13, 2018:

                            Breakdown of W-2 and/or 1099-MISC compensation     Retirement &
                             Base      Bonus & incentive          Other        other deferred   Nontaxable      Total
                          compensation   compensation           reportable     compensation      benefits    compensation
                                                              compensation
             2015         $423,048        $94,265             $31,956         $19,610           $22,328      $591,207
             2016         $524,396        $100,000            $172,490        $19,610           $23,788      $840,284
             2017         $525,942        $100,000            $38,371         $19,680           $26,003      $709,996
             2018         $573,567        $210,000            $116,970        $20,280           $27,952      $948,769
             (ending
             9/13/2018)



                   438.   From 2015 to 2018, the NRA reported paying Frazer $1,702,798 in total

          compensation, an average of $425,699.50 a year. In its annual IRS Form 990 filings, the NRA

          reported the following breakdown of Frazer’s compensation for 2015 through 2018:

                          Breakdown of W-2 and/or 1099-MISC compensation       Retirement &
                                                                                                Nontaxable      Total
                         Base         Bonus & incentive    Other reportable    other deferred
                                                                                                 benefits    compensation
                      compensation      compensation        compensation       compensation
             2015     $264,879       $0                    $7,697             $15,208           $40,662      $328,446
             2016     $317,716       $25,000               $30,557            $15,900           $50,295      $439,468
             2017     $318,621       $25,000               $31,711            $15,900           $53,999      $445,231
             2018     $325,953       $54,100               $33,023            $16,500           $60,077      $489,653


                   439.   The NRA’s compensation disclosures in its IRS Form 990s for the period 2015 to

          2018 as they related to each of the Individual Defendants’ compensation falsely represented the

          NRA Board’s process and deliberations on setting their compensation as officers as described

          above.

                                                              104

                                                                                                          Appx. 109
                                                          109 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 112 08/10/2020
                                                                                               NYSCEF: of
                                                461



                 440.    The NRA’s filings included false or misleading statements relating to compensation

          and benefits conveyed to top employees and officers. For example, the IRS requires that certain

          employment benefits provided to persons listed on the IRS Form 990 Part VI as officers or highly

          compensated employees be reported on Schedule J. The benefits include “first class or charter

          travel”, “travel for companions,” and health or social club dues. On Schedule J to the 2018 IRS

          Form 990, the NRA represented that it provided “first class travel,” “travel for companions,” and

          “health or social club dues.” For each such benefit the NRA represented that the “organization

          follow(ed) a written policy regarding payment or reimbursement or provision of all the expenses”

          listed. This representation, certified by defendant Frazer, was false.

                 441.    In another example of a false or misleading representation in the NRA’s employee

          benefit disclosures, in the NRA 2017 IRS Form 990, the NRA acknowledged providing “first class

          or charter travel” and “health or social club dues.” “Travel for companions” was not acknowledged

          as an employee benefit even though the NRA provided “travel for companions” during 2017. For

          each such benefit, the NRA represented on the 2017 IRS Form 990 that the “organization

          follow(ed) a written policy regarding payment or reimbursement or provision of all the expenses”

          listed. This representation, certified by defendant Frazer, was false.

                 442.    The IRS requires that any “diversion of assets” in excess of $250,000 be reported

          on IRS Form 990, Section VI. A “diversion of assets” under IRS rules includes “any unauthorized

          conversion or use of the organization’s assets other than for the organization’s authorized

          purposes.” The IRS further notes that “[a] diversion of assets can in some cases be inurement of

          the organization’s net earnings. … [I]t can also be an excess benefit transaction under section 4958

          and reportable on Schedule L” of the IRS Form 990.




                                                          105

                                                                                                  Appx. 110
                                                      110 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 113 08/10/2020
                                                                                             NYSCEF: of
                                                461



                 443.    During the period 2015 to 2018, the NRA has not reported on its IRS Form 990 a

          diversion of assets in the form of an excess benefit transactions despite having paid unreasonable

          compensation to some or all of the Individual Defendants, as alleged in Part Five, Section I above.

          IV.    The NRA’s Retaliation Against Dissidents on the Board

                         A. Dissident No. 1

                                 i. LaPierre Recruits Dissident No. 1 as President and Negotiates
                                    Ackerman Contract

                 444.    In spring 2018, LaPierre recruited Dissident No. 1 to run for NRA President. At the

          time, the plan was for Dissident No. 1 to complete the remainder of the outgoing President’s term.

          He would then be re-nominated by the Board to serve out a full term as President.

                 445.    At the time Dissident No. 1 was recruited by LaPierre, he had a contract at Fox

          News to provide multiple episodes of a program called “American Heroes” under which he

          received significant compensation and health benefits. The NRA bylaws did not permit Dissident

          No. 1 to receive a salary from the NRA as NRA President, and Fox News was unwilling to retain

          Dissident No. 1’s contract for “American Heroes” if he became President of the NRA.

                 446.    To persuade Dissident No. 1 to accept the unpaid position, LaPierre negotiated a

          contract with Ackerman to take over the “American Heroes” program. Under this contract,

          Dissident No. 1 would be guaranteed a salary and benefits comparable to what he was receiving

          from Fox. In a December 2019 deposition, Dissident No. 1 testified, “LaPierre suggested as the

          means of making me the president of the NRA that I take the job with Ackerman McQueen.” He

          further testified that, had he not received a contract from Ackerman providing the requisite

          benefits, “I would not have taken on the mantle of president of the NRA.”

                 447.    On at least two occasions, LaPierre met with Dissident No. 1 about the request for

          him to become NRA President and the associated plan for him to be employed by Ackerman. On


                                                         106

                                                                                                 Appx. 111
                                                     111 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 114 08/10/2020
                                                                                              NYSCEF: of
                                                461



          April 22, 2018, Dissident No. 1 sent LaPierre’s Senior Assistant a fax containing the “Deal Points

          for NRA & [Dissident No. 1]” and requested that the message be passed “only to the parties we

          agreed on 22 April 2018.” The deal points articulated a “two phase plan” for Dissident No. 1 to

          become employed by Ackerman while also stepping into the role of NRA President, and included

          options for employment status, compensation, and benefits. In a December 2019 deposition,

          Dissident No. 1 testified that this term sheet “had been discussed twice now at that point with

          Wayne LaPierre,” and “reflected what [he] wanted me to do for the specified amount of money as

          an employee of … Ackerman [] working for NRA-TV … these are the points that came out of

          those discussions with Wayne LaPierre in April [2018] before we got to the annual meeting in

          May [2018] and they were very well known to certainly the people closest to Wayne.”

                 448.    Before entering into a contract with Dissident No. 1, Ackerman required the NRA

          to contractually guarantee it would pay the compensation owed under the contract. On May 6,

          2018, the NRA and Ackerman amended their 2017 Services Agreement to provide: “All service

          fee billing under this Service Agreement for talent and employees who work through [Ackerman]

          for NRA and its affiliates, including, but not limited to [Dissident No. 1] shall be invoiced by

          Ackerman …which invoice shall be payable by NRA to Ackerman.” The amendment was signed

          by Phillips and the outgoing President, and was attested to by the First and Second Vice Presidents.

                 449.    Eight days later, on May 15, 2018, Dissident No. 1 entered into an employment

          contract with Ackerman. Under the terms of the contract, Dissident No. 1 agreed to serve as the

          host of an NRA-TV documentary series also titled “American Heroes” for twelve episodes per

          year for three years. He would receive a base salary of $2,100,000 in year one, $2,300,000 in year

          two, and $2,500,000 in year three. As an employee, Dissident No. 1 would also be entitled to

          healthcare and life insurance benefits.



                                                          107

                                                                                                  Appx. 112
                                                     112 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 115 08/10/2020
                                                                                              NYSCEF: of
                                                461



                 450.    Upon information and belief, Phillips and LaPierre were aware of the material terms

          of Dissident No. 1’s employment agreement with Ackerman at the time it was executed.

                 451.    In May 2018, Dissident No. 1 was nominated, with LaPierre’s support, to be NRA

          President and was elected by the Board. Dissident No. 1 did not immediately take office because

          he needed to address outstanding issues concerning his contracts with Fox and Ackerman. Between

          May 2018, when Dissident No. 1 was elected president, and September 2018, when he took office,

          an interim President served in his place.

                                 ii. Dissident No. 1 Undertakes His Fiduciary Responsibilities as NRA
                                     President

                 452.    As duly elected President, Dissident No. 1 viewed it as his fiduciary duty to ensure

          that the finances of the NRA were being managed prudently.. Almost immediately after taking

          charge as NRA President in September 2018, Dissident No. 1 started looking closely at the

          operations of the NRA. At this time, he was also alerted to certain problems by internal

          whistleblowers, NRA board members, and major donors.

                 453.    In October 2018, Dissident No. 1 convened a group of advisors to “provid[e] advice

          and recommendations to the President and Executive Vice President on matters crucial to the good

          governance of the Association.” In an agenda for an October 24, 2018 meeting of its members,

          Dissident No. 1 identified a series of key questions, including: “(a) where did Josh [Powell] come

          from? who vetted Josh? are rumors about Josh and sexual harassment true; (b) what is the status

          of the ‘whistleblower’ accusations; and (d) how is [the current Treasurer] working out as

          Treasurer?” This agenda provides insight into the types of issues that Dissident No. 1 was trying

          to address in the performance of his responsibilities as President.




                                                          108

                                                                                                 Appx. 113
                                                      113 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 116 08/10/2020
                                                                                               NYSCEF: of
                                                461



                 454.    As his presidency progressed, Dissident No. 1 became concerned about the fact that

          the NRA was paying the Brewer firm about $2 million per month in fees that were not properly

          authorized or reviewed.

                 455.    The Brewer firm was initially retained by the NRA in March 2018 to address issues

          involving NRA affinity partners.

                 456.    Later in 2018, LaPierre, with the assistance of Frazer and NRA Board Counsel,

          expanded the mandate of the Brewer Firm, selecting it to undertake a top-down “compliance

          review” of the NRA. LaPierre did not seek alternative bids to perform this work. LaPierre did not

          ask any other clients of the firm about their experience. He did not identify any metrics or analytics

          that he applied in making the decision to retain the Brewer firm for this compliance review. He

          did not review the financial terms of the Brewer engagement and did not “get into” any

          consideration of project-based pricing as opposed to hourly-based pricing. Instead, he left any

          inquiry into these issues to the discretion of the General Counsel’s Office.

                 457.    Despite having less than two years of experience in private practice, and little

          experience engaging or negotiating with outside counsel for large-scale litigation and internal

          investigation work, Frazer was responsible for negotiating the engagement letter and the pricing.

          Frazer prepared the business case analysis, which estimated monthly charges of approximately

          $1.25 million, based on hourly billing, and indicated that there were no other bidders for the legal

          services. Frazer was also responsible for reviewing and approving the Brewer firm’s invoices

          while the engagement was ongoing. Between March 2018 and February 2019, the Brewer firm

          charged the NRA approximately $19,000,000 in legal fees.

                 458.    By Board resolution adopted on March 8, 2019, the Audit Committee determined

          that the original contract between the NRA and the Brewer firm did not “comply with the internal



                                                           109

                                                                                                    Appx. 114
                                                      114 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 117 08/10/2020
                                                                                              NYSCEF: of
                                                461



          controls and policies established by the NRA.” When executing the original engagement letter

          with the Brewer firm, Frazer did not obtain written approval from the President and a Vice

          President, as required by NRA policy. When asked why he did not comply with NRA policy in

          entering into this contract with the Brewer firm, Frazer testified, “It was an error on my part.”

                 459.    In light of the internal control issues with the Brewer firm’s engagements and the

          fees being charged and paid under those engagements, Dissident No. 1 began to demand more

          comprehensive reviews of the firm’s retainer agreements and invoices.

                 460.    In March 2019, Dissident No. 1 sent a series of letters and memoranda to the NRA

          Board Counsel, Audit Committee, and General Counsel raising concerns about the Brewer firm’s

          engagement and its billing practices. In a March 11, 2019 letter, Dissident No. 1 directed the NRA

          Board Counsel to notify the Brewer firm that none of its retainer agreements with the NRA had

          been reviewed or approved by the NRA’s elected non-salaried officers. A few days later, Dissident

          No. 1 sent a similar letter to Frazer asking him to request from the Brewer firm copies of “all

          relevant engagement letters.”

                 461.    On March 22, 2019, Dissident No. 1 sent a memo to the Audit Committee raising

          concerns about the reasonableness and basis of the Brewer firm’s legal fees, and requesting that it

          “initiate an outside, independent review of these expenditures to ensure that such services and fees

          charged are reasonable and appropriate.” And on April 18, 2019, Dissident No. 1, along with the

          First Vice President, wrote to Frazer and the Audit Committee Chair about the “extraordinary legal

          fees the NRA has incurred” by the Brewer firm, and reiterating his request that the NRA engage

          an outside, independent expert to review the payments to Brewer.

                 462.    Despite Dissident No. 1’s demands, neither the Audit Committee nor others on the

          NRA Board were permitted to conduct a review of the Brewer firm’s invoices. Instead, Frazer



                                                          110

                                                                                                   Appx. 115
                                                      115 of 169
                                                                                                   INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 118 08/10/2020
                                                                                                NYSCEF: of
                                                461



          retained an outside law firm to review the Brewer engagement. However, the firm’s review was

          limited to determining whether NRA management had the authority to hire the Brewer firm. It did

          not examine the reasonableness of the legal fees that the firm was charging, or whether the legal

          services performed were consistent with the scope of the engagement. The firm concluded that the

          NRA’s payments “to the Brewer firm and the services the Brewer firm have provided to the

          Association to date are … authorized, absent a finding that the legal services were not in fact

          performed or legal services were performed that exceeded the scope of the engagement.” The firm

          also noted that the NRA “is entitled to review the services … incurred on its behalf by the firm to

          determine whether they are accurate and within the scope of the engagement,” and advised “it may

          well be in the [NRA]’s interest to obtain a full accounting of the Brewer firm’s time charges to

          date.”

                                 iii. LaPierre Voices Concern about Dissident No. 1’s Contract

                   463.   When Dissident No. 1 began making inquiries into the Brewer firm’s billings and

          the operations of the NRA, LaPierre impeded his participation in the NRA’s affairs, and took steps

          to ensure he would not be reelected as President.

                   464.   LaPierre believed that Dissident No. 1’s inquiries into the NRA’s affairs exceeded

          the purview of the NRA President, which LaPierre sees as a “largely ceremonial” position.

          LaPierre testified that Dissident No. 1 “started to interfere in … in a lot of things that weren’t under

          the role of the president. They were actually more the day-to-day management stuff.” In a

          September 2019 deposition, LaPierre recalled telling Dissident No. 1 that he “cannot keep

          interfering in all of the day-to-day affairs … of the NRA. That’s my job. And you need to stay out

          of it to protect yourself, but it’s also my job, not yours ….”

                   465.   In late 2018, LaPierre started raising concerns about Dissident No. 1’s relationship

          with Ackerman, which LaPierre had been instrumental in arranging. LaPierre claimed to have been
                                                            111

                                                                                                     Appx. 116
                                                       116 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 119 08/10/2020
                                                                                              NYSCEF: of
                                                461



          unaware of Dissident No. 1’s employment at Ackerman, and ultimately used it to retaliate against

          Dissident No. 1 and to prevent any scrutiny of Brewer’s legal fees.

                 466.    LaPierre repeatedly denied Dissident No. 1 access to Brewer’s retention

          agreements and invoices. On at least two occasions, LaPierre sent cease-and-desist letters to

          Dissident No. 1 demanding he stop looking into the matter. LaPierre also repeatedly denied

          Dissident No. 1’s request for an independent audit of Brewer.

                 467.    In a February 26, 2019 letter to Dissident No. 1, LaPierre wrote that it was his “duty

          as CEO and EVP to direct the day-to-day affairs of the Association,” including to oversee the

          Brewer investigation, and that Dissident No 1’s status as an Ackerman employee posed a “conflict

          of interest” that precluded him from seeking information about the Brewer engagement. One

          month later, in late March, LaPierre sent a follow-up letter demanding that Dissident No. 1, as a

          “highly compensated full-time employee of Ackerman McQueen” with an “obvious conflict of

          interest, … desist immediately” from his attempts to “burden or obstruct the NRA’s engagement

          of outside counsel on matters pertaining to Ackerman.”

                 468.    On April 24, 2019, LaPierre’s Senior Assistant informed Dissident No. 1 that

          LaPierre “will not support you in [your] term as NRA President.” In a September 2019 deposition,

          LaPierre testified that he withdrew his support after learning that Dissident No. 1 “was working to

          stack” the Audit Committee to “get[] rid of Brewer,” which LaPierre “wasn’t going to let []

          happen.” While the Nominating Committee has formal responsibility under the bylaws for

          nominating NRA officers, in practice, LaPierre wields tremendous influence over who was elected

          to the officer positions. As such, his decision not to support Dissident No. 1’s re-nomination

          effectively guaranteed that Dissident No. 1 would not be re-nominated.




                                                          112

                                                                                                   Appx. 117
                                                     117 of 169
                                                                                                    INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21                Entered 02/12/21 16:34:29
                                                                                       RECEIVED Page 120 08/10/2020
                                                                                                 NYSCEF: of
                                                461



                  469.    On April 25, 2019, Dissident No. 1 wrote to the Executive Committee. He asserted

          that the NRA was facing “a crisis that could affect its ability to operate as a nonprofit organization”

          and that it was his “fiduciary duty to respond to this crisis.” He stated his intention to form a “Crisis

          Management Committee” pursuant to NRA bylaw Article V, Section 2. One of the tasks the

          proposed Crisis Management Committee would undertake would be to “supervise an outside

          independent review of the invoices submitted by Brewer Attorneys & Counselors, which total

          more than $24 million over a short period of time.”

                  470.    Just days later, Dissident No. 1 announced his resignation during the NRA’s annual

          meeting in Indianapolis. In a letter read to NRA members, Dissident No. 1 stated, “I hoped to be

          with you today as NRA president endorsed for re-election. I’m now informed that that will not

          happen. … There is clearly a crisis. It needs to be dealt with immediately and responsibly, so the

          NRA can continue to focus on protecting the 2nd Amendment.”

                  471.    Despite resigning from his position as NRA President, Dissident No. 1 did not

          resign from the NRA wholesale; rather, he continued on the NRA Board and remained part of the

          NRA’s membership. The NRA is currently conducting an internal expulsion proceeding against

          Dissident No. 1, which, upon information and belief, was undertaken in retaliation for his exercise

          of fiduciary responsibilities in violation of its whistleblower policy. In June 2020, the NRA filed

          an action in New York State Court seeking a declaratory judgement that the expulsion of Dissident

          No. 1 is proper. Litigation related to that action is ongoing.

                          B. Dissident Board Members

                  472.    By a July 22, 2019 letter, four NRA board members requested that an independent

          audit be conducted into allegations of financial misconduct at the NRA and the payments made to

          the Brewer firm for legal fees. The board members also requested pursuant to Article IV, Section

          2 of the NRA bylaws, that an outside independent special committee be formed to investigate and
                                                            113

                                                                                                      Appx. 118
                                                       118 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 121 08/10/2020
                                                                                              NYSCEF: of
                                                461



          address issues the board members describe in their letter. Upon information and belief, the

          dissenting board members requested additional information concerning compensation paid to other

          board members, salaries paid to executive officers including Powell, and the justification for

          expanding the scope of the Brewer firm’s engagement.

                 473.    Upon information and belief, those inquiries were not answered to the satisfaction

          of the dissenting board members. According to those board members, their requests were rebuffed

          or ignored and they were “stonewalled, accused of disloyalty, stripped of committee assignments,

          and denied effective counsel necessary to properly discharge [their] responsibilities as board

          members.”

                 474.    Upon information and belief, those board members who publicly (either through

          correspondence or social media posts) expressed concern about the NRA’s actions or who called

          for an independent audit of the NRA, were subsequently denied the committee assignments they

          requested following the NRA’s annual member meeting in 2019.

                 475.    Subsequently, several board members resigned in the summer of 2019.

          V.     The NRA Board’s Failures Resulting in Violations of Law

                 476.    The culture of noncompliance and disregard for the internal controls was evident

          within the NRA Audit Committee, which similarly failed to fulfill its obligation to oversee internal

          controls. This lack of oversight resulted in waste and loss of the NRA’s charitable assets and

          contributed to the NRA reaching its currently deteriorated financial state.

                 477.    Under New York law, the Audit Committee is responsible for overseeing the

          accounting and financial reporting processes of the organization and the audit of its financial

          statements. The Audit Committee may also be the committee designated to oversee the

          implementation of an organization’s conflict of interest and whistleblower policies, and to review

          and vote on proposed related party transactions. The NRA’s Audit Committee was subject to New
                                                          114

                                                                                                  Appx. 119
                                                     119 of 169
                                                                                                   INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 122 08/10/2020
                                                                                                NYSCEF: of
                                                461



          York law, and, under the NRA’s internal policies, was the committee designated with oversight of

          those policies.

                 478.       Further, the Mission Statement for the NRA’s Audit Committee, set out in its

          Charter, provides that:

                 The primary function of the Audit Committee is to assist the Board of Directors in its
                 oversight of the integrity of financial information, its review of the adequacy of the system
                 of internal controls established by the Association, and its monitoring of the audit process.
                 In performing these functions, the Audit Committee shall review the Association’s
                 financial reporting process and internal controls, review and appraise the audit efforts of
                 the Association’s independent auditors, and provide open means of communication
                 between the Directors, the independent auditors, and the financial and senior management
                 of the Association. In addition, the Audit Committee will provide oversight of regulatory
                 compliance and business ethics compliance.

                 479.       In his testimony to the Attorney General, the Audit Committee Chair said that he

          had no knowledge of New York law governing audit committees, whistleblowers, or conflicts of

          interest, and could not recall the last time he had seen the Charter. He also testified that, in his

          view and contrary to the Charter, the Audit Committee had no role in oversight of internal controls

          and that its role was significantly more limited than the role set out for the Committee in its Charter.

          He testified, “Responsibility of the audit committee is to interact with the external auditors. And

          by that, I mean meet with them, planning the audit. We have one meeting during the pendency of

          the audit. And then when the audit is over, we have what I refer to as an exit meeting. We discuss

          their findings. We discuss anything that might be in the management letter, just to see if there’s

          anything that we need to follow up on after they’re through auditing.”

                 480.       In practice, the Audit Committee failed to oversee the organization’s internal

          controls. The Committee Chair testified that “there is no internal auditing” within the NRA. When

          asked why, he testified, “[i]f there is a specific reason, I don’t know it. It hasn’t had [an internal

          auditor] the whole nineteen years I’ve been on the Board.”



                                                           115

                                                                                                     Appx. 120
                                                       120 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 123 08/10/2020
                                                                                                NYSCEF: of
                                                461



                 481.       The Audit Committee Vice Chair testified that on at least two occasions prior to

          2018, he had a discussion with Phillips and the Managing Director of Finance in which he proposed

          creating an internal audit function. The Vice Chair testified that “the thought process was that was

          very expensive, and I received assurances from both of them that we had solid documentation …”

          He recalled being told by Phillips and the Managing Director of Finance, “we don’t necessarily

          see a cost benefit to it, and with … the assurances we received from a top tier national accounting

          firm … they were able to render an opinion based on our system of internal control.”

                 482.       This explanation ignores the fact that the opinions rendered by the NRA’s auditors

          always explicitly stated that the auditors “express no opinion” on the adequacy of the entity’s

          internal controls.

                 483.       The Vice Chair also testified that discussions about establishing an internal audit

          function have been “ongoing” between himself, the Audit Committee Chair, and the current

          Treasurer since whistleblowers came forward in 2018. He admitted, however, that the Audit

          Committee has not taken any steps to recommend that the Board direct the creation of an internal

          audit function.

                            A. Audit Committee’s Failure to Respond Adequately to Whistleblowers

                 484.       Under New York law, an organization of the NRA’s size must “adopt, and oversee

          the implementation of, and compliance with, a whistleblower policy to protect from retaliation

          persons who report suspected improper conduct.” N-PCL § 715-b.

                 485.       Under the NRA’s Statement of Corporate Ethics, the Audit Committee was tasked

          with receiving whistleblower complaints concerning any financial irregularities or conflicts of

          interest related to NRA employees or board members.

                 486.       In violation of its obligations under New York law and NRA policy, the Audit

          Committee failed to respond adequately to whistleblowers. Along with Defendants Powell, Frazer,
                                                            116

                                                                                                   Appx. 121
                                                       121 of 169
                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 124 08/10/2020
                                                                                               NYSCEF: of
                                                461



          and Phillips, members of the Audit Committee were on notice of serious complaints by the NRA

          Whistleblowers and failed to take appropriate action.

                 487.    While the Audit Committee Chair acknowledged that it was the Committee’s

          responsibility to address whistleblower complaints, when pressing issues concerning the financial

          mismanagement and failure to follow internal controls of the NRA were brought to its attention,

          the Audit Committee failed to take appropriate action, instead referring the complaints to their

          outside counsel, with no effort to follow up thereafter in a timely or meaningful manner.

                 488.    As detailed above, in late 2017, a group of senior level staff in the Office of the

          Treasurer (who would go on to become the NRA Whistleblowers) began an independent review

          of certain transactions and violations of NRA policy. Their work culminated in a memo titled “List

          of Top Concerns for the Audit Committee” that they prepared in July 2018 (the “Top Concerns

          Memo”). The Top Concerns Memo enumerated the NRA Whistleblowers’ concerns related to

          financial conflicts of interest, senior management override of internal controls, and vague and

          deceptive billing practices.

                 489.    On July 30, 2018, the Audit Committee held an emergency meeting at which the

          concerns raised in the Top Concerns Memo were presented. According to both the Chair and the

          Vice Chair of the Audit Committee, there was no dispute that the individuals who presented these

          concerns had come forward in the capacity of whistleblowers. Wayne LaPierre also testified that

          he regarded these individuals as whistleblowers.

                 490.    The Audit Committee Chair testified that he was aware that serious whistleblower

          concerns would be raised at the July 30, 2018 meeting. Despite this awareness, the Chair left the

          meeting prior to the presentation from the NRA Whistleblowers.




                                                         117

                                                                                                Appx. 122
                                                    122 of 169
                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 125 08/10/2020
                                                                                             NYSCEF: of
                                                461



                 491.    In connection with this July 30, 2018 meeting, one of the NRA Whistleblowers

          penned a “personal statement” in which she formally announced herself as a whistleblower and

          documented her belief that the meeting was “being manipulated in a way as to try to explain away

          our issues or try to claim the items on the list are ‘fixed’ before we can present them as

          whistleblowing.” The personal statement described the items in the Top Concerns Memo as “a

          sample of the types of issues we face daily and not to be considered all inclusive.” The personal

          statement also asserted that, “in the past, our complaints and concerns were dismissed or

          ‘explained away.’”

                 492.    The Report of the Audit Committee documenting the July 30, 2018 meeting makes

          no mention of the fact that whistleblowers came forward. In contrast, it was the usual practice of

          the Audit Committee to expressly note in its committee reports when “there were no instances of

          whistleblowing reported.”

                 493.    Upon information and belief, NRA personnel took affirmative steps to conceal the

          nature and scope of the NRA Whistleblower’ concerns from its external auditors.

                 494.    No one from RSM, the NRA’s external audit firm, was present at the July 30, 2018

          meeting, although the official report of the meeting erroneously indicates that the RSM Audit

          Partner attended. The Audit Committee also did not inform the NRA’s external auditors about the

          nature and scope of the whistleblowers’ complaints, nor did it alert them to the existence, or

          provide them with a copy, of the Top Concerns Memo. This was in spite of the fact that, as the

          current Treasurer testified, external auditors would routinely ask about whistleblower concerns

          during the audit process.

                 495.    In connection with its audit of the NRA’s 2018 financial statements (the “2018

          Audit”), RSM conducted interviews of Audit Committee members and finance staff regarding the



                                                         118

                                                                                                Appx. 123
                                                    123 of 169
                                                                                                  INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 126 08/10/2020
                                                                                                NYSCEF: of
                                                461



          risk of fraud and internal control deficiencies. All of the interviews occurred after the July 30, 2018

          meeting, so NRA personnel were well aware of the whistleblowers concerns. According to RSM’s

          work papers, none of the NRA personnel interviewed reported any instances of whistleblowing or

          suspicious activity to the auditors.

                 496.    In the period following the July 30, 2018 meeting, the Audit Committee relied

          exclusively on the Brewer firm to investigate the NRA Whistleblowers’ claims.

                 497.    Upon information and belief, the Vice Chair was made aware that at least one of

          the NRA Whistleblowers felt threatened and harassed because of the whistleblower complaints.

          The Vice Chair admitted that the Audit Committee did not undertake any measures to determine

          whether any of the NRA Whistleblowers who came forward at the July 30, 2018 meeting were

          subject to threats or harassment, including by anyone from the Brewer firm. The Vice Chair further

          testified that the Brewer firm did not engage in an inquiry as to whether the NRA Whistleblowers

          were threatened or harassed.

                         B. Audit Committee’s Failure to Appropriately Review and Approve
                            Related Party Transactions and Conflicts of Interest

                 498.    The Audit Committee failed to exercise proper duty of care in reviewing and

          approving related party transactions and conflicts of interest between the NRA and its officers,

          directors, and key employees.

                 499.    The Audit Committee is responsible for supervising the NRA’s compliance with its

          Conflicts of Interest and Related Party Transaction Policy. A “conflict of interest” under the

          NRA’s internal policy is broader than a “related party transaction” as that term is defined in the

          N-PCL, and encompasses all situations where an officer’s, director’s, or key employee’s “personal

          or financial interest could be reasonably viewed as affecting his or her objectivity or independence

          in fulfilling their duties to the NRA.”


                                                           119

                                                                                                     Appx. 124
                                                      124 of 169
                                                                                                  INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 127 08/10/2020
                                                                                                NYSCEF: of
                                                461



                 500.    The Audit Committee is responsible for reviewing “all transactions that involve

          potential conflicts of interest” in order to “determine whether to approve or ratify such transactions.

          The NRA Audit Committee may only approve the underlying transaction if it determines that such

          transaction, under the terms and within the circumstances and conditions presented, is fair,

          reasonable, and in the best interests of the NRA.”

                 501.    When determining the fairness and reasonableness of a transaction, the Audit

          Committee is required to consider, among other things, alternative transactions to the extent

          available and the NRA’s mission and resources.

                 502.    The Audit Committee is required to document the disclosure of potential and actual

          conflicts of interest in its meeting minutes, and must include (1) the name of the person whose

          conflict is disclosed, (2) the nature of the conflict, and (3) details of the deliberations of the

          disinterested directors, such as documents reviewed, any alternatives considered, comparative

          costs or bids, market value information, and other factors considered in deliberations.

                 503.    Under Section 715 of the N-PCL, the NRA is prohibited from entering into any

          related party transaction unless the transaction is determined and documented by the Board or a

          designated committee of the Board to be fair, reasonable, and in the corporation’s best interest at

          the time of the determination. The law also requires that every director, officer, or key person who

          has an interest in a related party transaction “shall disclose in good faith to the [B]oard … the

          material facts concerning such interest,” and the corporation must undertake a process before

          approving a related party transaction and document that process.

                 504.    For years, the Audit Committee failed to adequately address related party

          transactions or conflicts of interest, in violation of both the N-PCL and the NRA’s internal policy

          governing conflicts of interest. Upon information and belief, the Audit Committee also failed to



                                                           120

                                                                                                     Appx. 125
                                                      125 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 128 08/10/2020
                                                                                              NYSCEF: of
                                                461



          put in place procedures to ensure that the NRA would comply with New York Law governing

          related party transactions in the future. N-PCL § 715(j).

                 505.       In 2016, for example, according to records of the Audit Committee and the

          Secretary of the Board, the Audit Committee apparently had notice of at least eight related party

          transactions amounting to approximately $668,000 to be paid to NRA board members. Among the

          transactions the Audit Committee had notice of were:

                 a. Payments totaling $150,000 to Board Member No. 1;

                 b. Payments totaling $45,180 to Board Member No. 4’s law firm; and

                 c. Payments totaling $256,000 to Board Member No. 5.

                 506.       Upon information and belief, the Audit Committee maintained no records in 2016

          establishing whether the Committee considered market value information, alternative transactions

          or other information in its deliberations concerning the conflicts of interest and related party

          transactions. There is no resolution by the Audit Committee approving the transactions on a finding

          that the transactions were fair, reasonable and in the best interests of the NRA.

                 507.       According to the NRA’s internal documents, in 2017, the Audit Committee had

          notice of multiple substantive related party transactions amounting to at least $730,000 to be paid

          to NRA board members and employees in 2017. Among the transactions the Audit Committee had

          notice of were:

                 a. Payments totaling $150,000 to Board Member No. 1;

                 b. Payments totaling $123,248.43 to RCR Enterprises, which is owned by a former NRA

                     Vice President;

                 c. Payments totaling $40,000 to Board Member No. 3;

                 d. Payments totaling $45,180 to Board Member No. 4’s law firm; and



                                                          121

                                                                                                 Appx. 126
                                                     126 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 129 08/10/2020
                                                                                              NYSCEF: of
                                                461



                 e. Payments totaling $134,000 to Board Member No. 5.

                 508.    In September 2018, the Audit Committee acknowledged in a committee report that

          there were “[s]everal instances in which transactions that posed conflicts of interest (and thus,

          should have been disclosed and approved in advance) were disclosed after the fact.” The Audit

          Committee Chair also testified, “there were some [related party transactions] that should have been

          given to us, should have been captured into the [disclosure of financial interest] forms, should have

          been presented to us by Frazer and they weren’t. That’s the reason we [had] to do them after the

          fact.” He suggested, “It may be that some of these contracts were entered into, and John [Frazer]

          never knew. They never disclosed it on the form.”

                 509.    The Audit Committee then purported to ratify seven related party transactions and

          conflicts of interest at its September 2018 meeting, in contravention of both N-PCL § 715 and

          internal NRA policy. In attempting to retroactively approve the transactions at this meeting, the

          Audit Committee did not review any documents, including any underlying contracts, before

          purportedly determining that each was “fair, reasonable, and in the best interest of the NRA.”

          There is no evidence that the Audit Committee considered alternative transactions, the NRA’s

          need for the particular transactions, or whether the amounts NRA directors were charging was

          comparable to other vendors or to what those directors generally charged for those services.

                 510.    One of the related party transactions that the Audit Committee ratified at its

          September 2018 meeting was the contract between Dissident No. 1 and Ackerman.

                 511.    While the fact of this contract with Ackerman, along with its material terms, was

          known to both LaPierre and Phillips at the time it was executed, the Audit Committee was not

          made aware of the arrangement at that time. The Audit Committee did not review the contract

          prior to its execution as required by the N-PCL § 715 and the NRA Policy Manual.



                                                          122

                                                                                                   Appx. 127
                                                      127 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 130 08/10/2020
                                                                                              NYSCEF: of
                                                461



                  512.    The Audit Committee Chair also admitted to relying on only a summary of the

          contract terms presented to it by the NRA Board Counsel. Members of the Audit Committee could

          not recall whether they were informed of the value of the contract at the time they purported to

          formally ratify it.

                  513.    The Audit Committee concluded that it was “fair, reasonable, and in the best

          interest of the NRA to approve and ratify [Dissident No. 1’s] continued participation in the

          [Ackerman] Contract during his service on the NRA Board and as an NRA officer.” When asked

          how the Audit Committee could determine whether the contract was in the best interest of the

          NRA if it didn’t know the contract’s value, the Chair of the Audit Committee testified, “it was a

          contract between [Ackerman] and [Dissident No. 1], not the NRA” and stated, “We don’t care

          what [Ackerman] was paying [Dissident No. 1].

                  514.    This characterization of the contract was false, since the payments to the

          incoming president were ultimately paid for by the NRA, not Ackerman.

                  515.    At the same meeting on September 6, 2018, the Audit Committee also purported

          to ratify several other transactions without considering market rate information for the contracted

          services or otherwise making anything other than a conclusory determination of the fairness,

          reasonableness and benefits of the transactions to the NRA. These transactions included:

                  a. A consulting agreement between the NRA and Board Member No. 5, increasing the
                     board member’s fee from $168,000 to $220,000 per year.

                  b. The payment of $1.36 million to HomeTelos between September 2014 and May 2017,
                     which, as discussed above, should have been previously disclosed to and approved by
                     the Audit Committee due to Phillips’s long term personal relationship with the vendor’s
                     Chief Executive Officer.

                  c. The engagement of McKenna as a vendor despite Powell’s belated disclosure, as
                     discussed above, that his wife had been an independent contractor for McKenna since
                     late 2017. The NRA paid McKenna $25,000 per month pursuant to a written contract
                     in 2018 signed by Powell, and between $160,000 and $250,000 per month pursuant to


                                                          123

                                                                                                  Appx. 128
                                                      128 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 131 08/10/2020
                                                                                              NYSCEF: of
                                                461



                     a verbal contract agreed to by Powell, exclusive of other expenses passed through to
                     the NRA by McKenna.

                 516.    In 2019 and 2020, the Audit Committee again purported to retroactively approve

          existing NRA contracts with related parties or that presented conflicts of interest, some dating back

          to their inception more than fifteen years ago. At the same time, the Committee approved new

          contracts with many of the same vendors. The Committee, however, did not comply with the

          requirements of NRA policy and applicable law requiring consideration of alternative transactions

          and it did not properly document the Audit Committee’s determination. The Committee also did

          not put in place procedures to prevent future related party transactions occurring without obtaining

          prior Board approval. Examples of the related party transactions and conflicts of interest that were

          improperly approved by the Audit Committee include:

                 a. On April 28, 2019, the Committee retroactively approved approximately $3,692,000
                    paid by the NRA to Unified Sportsmen of Florida over a nineteen-year period. Board
                    Member No. 5 is the Executive Director of Unified Sportsmen of Florida. At the same
                    meeting, the Committee also prospectively approved future payments by the NRA to
                    Unified Sportsmen of Florida.

                 b. On April 28, 2019, the Committee retroactively approved approximately $326,000 in
                    grants from the NRA to the New Jersey Rifle and Pistol Clubs, Inc. over a fourteen-
                    year period. The president of the New Jersey Rifle and Pistol Clubs, Inc. is a board
                    member of the NRA. At the same meeting, the Committee also prospectively approved
                    new transactions between the New Jersey Rifle and Pistol Clubs, Inc. and the NRA.

                 c. On April 28, 2019, the Audit Committee retroactively approved transactions between
                    SpiritWild Productions and the NRA amounting to approximately $120,000 over a two-
                    year period. The President and Director of SpiritWild Productions is the wife of a board
                    member of the NRA. On May 30, 2019, and again on January 9, 2020, the Audit
                    Committee prospectively approved new transactions with SpiritWild Productions.

                 517.    Upon information and belief, since 2016, with the exception of the agreement with

          Dissident No. 1, none of the official reports of the Audit Committee reflect a consideration and

          rejection of a conflict of interest or related party transaction presented to it, and the Audit




                                                          124

                                                                                                   Appx. 129
                                                      129 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 132 08/10/2020
                                                                                              NYSCEF: of
                                                461



          Committee has never refused to approve prospectively any conflict of interest or related party

          transaction presented to it.

                         C. Audit Committee’s Failure to Oversee Adequately the External Auditors

                 518.    The Audit Committee failed to properly oversee and supervise the NRA’s external

          auditors as mandated by the Committee’s Charter and by the requirements of the N-PCL.

                 519.    The Audit Committee Charter sets forth the Committee’s specific responsibilities

          with respect to “review[ing] and apprais[ing] the audit efforts of the Association’s independent

          auditors.” The Charter places the responsibility for “review[ing] the performance of the external

          auditors” squarely within the purview of the Audit Committee.

                 520.    RSM was the NRA’s external auditor between 2008 and 2019. Over the course of

          the decade-long relationship, the Audit Committee failed to exercise the requisite level of oversight

          or accountability prescribed in its Charter and by the N-PCL.

                 521.    While, pursuant to its Charter, the Audit Committee is supposed to “provide open

          means of communication between the Directors, the independent auditors, and the financial and

          senior management of the Association,” the Audit Committee itself failed to communicate

          essential information to RSM that may have materially impacted the quality of the audit.

                 522.    For example, as detailed above, the Audit Committee never informed RSM about

          the existence of whistleblower allegations in July 2018. RSM was not invited to participate in the

          July 30, 2018 emergency Audit Committee meeting. Following the meeting, the Audit Committee

          failed to inform RSM of the concerns raised by the NRA Whistleblowers and failed to provide

          RSM with a copy of the Top Concerns Memo. The only information that the Committee conveyed

          to RSM about the meeting was the fact that various related party transactions had been raised and

          would be addressed further at the September 2018 meeting. The Audit Committee failed to provide

          information to RSM relevant to its audit. As the RSM audit partner who was in charge of the
                                                          125

                                                                                                   Appx. 130
                                                      130 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 133 08/10/2020
                                                                                              NYSCEF: of
                                                461



          engagement acknowledged, had his team been aware of the Top Concerns Memo while the 2018

          Audit was ongoing, it likely would have performed additional audit testing around certain

          transactions.

                 523.     Additionally, upon information and belief, the Audit Committee never

          communicated to RSM anything about the NRA’s practice of passing expenses incurred by NRA

          executives through Ackerman. RSM was not aware that Ackerman was covering substantial

          expenses for NRA executives, including travel-related costs incurred by NRA executives and

          charges on credit cards billed to Ackerman, which the NRA was then reimbursing Ackerman for

          as “out of pocket expenses.”

                 524.     Both the Chair and the Vice Chair of the Audit Committee testified that they were

          not aware—even as of the dates of their testimony before the Attorney General in June 2020—that

          RSM never interviewed LaPierre during the course of their external audits. Both expected that a

          standard audit would include an interview of the CEO. The Audit Committee Chair testified that,

          as a former auditor, he “[couldn’t] imagine that [RSM] would not interview the CEO.” The Vice

          Chair testified that, as a CPA who has conducted audits, he “can’t see … not meeting with the

          chief executive officer. To me, that would not be appropriate.”

                 525.     Similarly, both the Chair and the Vice Chair claimed to be unfamiliar with the

          NRA’s practice of not having its CEO sign the management representation letter. They also were

          unaware that the basis for RSM not insisting that LaPierre sign the letter was because of a standing

          memo in RSM’s work papers, which stated that LaPierre functions only as the NRA’s “leading

          lobbyist”, and “is not involved in the daily operations or finances” of the NRA.




                                                          126

                                                                                                  Appx. 131
                                                     131 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 134 08/10/2020
                                                                                              NYSCEF: of
                                                461



                 526.    The Audit Committee further failed to ensure that RSM was undertaking

          appropriate audit testing, particularly with respect to oversight of senior management, related party

          transactions, employee expenses and reimbursements, and major vendors.

                 527.    For example, the Vice Chair of the Audit Committee testified that he did not feel

          the need to ask RSM for external oversight of LaPierre’s expenses because he “personally [had] a

          great deal of trust in Wayne LaPierre” and he didn’t believe that LaPierre “expends money

          unnecessarily.” The Chair of the Audit Committee claimed to have no knowledge of whether RSM

          ever tested LaPierre’s expenses, although he also insisted that he “couldn’t imagine” that RSM

          would not have selected LaPierre’s expenses for testing. He also had no recollection of whether

          the Audit Committee ever asked the external auditors to test LaPierre’s expenses, nor did he have

          a recollection of whether the external auditors ever reported to the Audit Committee on Mr.

          LaPierre’s expenses. In fact, RSM failed to conduct any comprehensive expense testing related to

          LaPierre.

                 528.    The Chair of the Audit Committee did not know whether the NRA’s external

          auditors ever tested Ackerman invoices, even though he testified that he would have expected them

          to be tested in the ordinary course of an audit. He also did not recall ever telling the external

          auditors to conduct testing on Ackerman.

                 529.    RSM’s annual audit planning presentations informed the Audit Committee that

          “[a]n audit is not designed to provide assurance on internal control or to identify significant

          deficiencies or material weaknesses. Our review and understanding of NRA’s internal control is

          not undertaken for the purpose of expressing an opinion on the effectiveness of internal control.”

                 530.    Despite the fact that RSM affirmatively did not test the effectiveness of the NRA’s

          internal controls as part of its annual audits, the Audit Committee Chair and Vice Chair relied on



                                                          127

                                                                                                   Appx. 132
                                                      132 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 135 08/10/2020
                                                                                              NYSCEF: of
                                                461



          them to do so; the Audit Committee itself did little or nothing else to oversee internal controls

          themselves. In the testimony that he provided in connection with the Attorney General’s

          investigation, the Vice Chair of the Committee testified, “It is the role of the audit committee to

          insist that proper controls be followed over any expenditure.” When asked what the Committee

          did to fulfill that role, he explained, “We have an external audit that verifies based on their study

          and analysis of internal controls that procedures are, in fact, followed.” When pressed as to whether

          the Audit Committee did anything to verify whether policy is followed, he reiterated, “Engage

          external auditors to do the testing of our transactions.” He testified that the Committee did not do

          anything other than engage the external auditors because it “did not feel the need.” As a result, the

          Audit Committee failed to take adequate action.

                 531.    The Audit Committee failed to perform its statutory, bylaw, and charter

          responsibilities as set forth in the preceding paragraphs. As a result, the Board was unable to

          exercise its responsibilities to maintain a system that was reasonably effective in identifying

          violations of law. In turn, the Board displayed a sustained and systematic failure to exercise their

          oversight function and stood by as various laws were violated by the NRA, including violations of

          the NRA’s tax exempt status, false reporting on annual filings with the IRS and the Attorney

          General’s Charities Bureau, improper expense documentation, improper wage reporting, improper

          income tax withholding, failure to make required excise tax reporting and payment, payments in

          excess of reasonable compensation to disqualified persons, and waste of NRA assets.

                         D. The Audit Committee Acted Ultra Vires in Indemnifying Officers,
                            Directors, and Employees

                 532.    On March 8, 2019, the Audit Committee met and acted ultra vires by resolving to

          indemnify board members, officers, and employees for legal fees in connection with an

          investigation being conducted by the U.S. Department of Justice. In accordance with the NRA’s


                                                          128

                                                                                                   Appx. 133
                                                      133 of 169
                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 136 08/10/2020
                                                                                             NYSCEF: of
                                                461



          bylaws, the decision to indemnify board members and officers cannot be made by the Audit

          Committee as a standing committee.

                 533.    On August 7, 2019, the Audit Committee met and acted ultra vires by resolving to

          indemnify a board member for legal fees. In accordance with the NRA’s bylaws, the decision to

          indemnify a board member cannot be made by the Audit Committee as a standing committee.

          VI.    The NRA’s Failure to Institute an Effective Compliance Program

                 534.    Since at least 2014, the NRA has failed to put in place an effective compliance

          program to ensure that NRA officers, directors, and employees comply with New York law and

          the NRA’s internal policy.

                 535.    Upon information and belief, the NRA does not have and has never had a dedicated

          compliance officer. However, in or about late 2018, LaPierre tasked Powell with handling

          “compliance issues.” Upon information and belief, Powell’s tenure in that role lasted until he was

          suspended in October 2019 from working at the NRA pending an investigation into his improper

          use of NRA money. The NRA’s current Treasurer testified that Powell “certainly … was not a

          good choice for compliance.”

                 536.    Neither the Chair nor Vice Chair of the Audit Committee could identify or describe

          an existing compliance program at the NRA. The Vice Chair identified a single presentation

          developed by the Brewer firm, the Chair referred to “compliance seminars, ethics seminars,

          whatever you want to call it. We do that,” and both the Chair and Vice Chair were not familiar

          with who in the organization bore responsibility for compliance. The Chair of the Audit Committee

          identified Defendant Frazer as responsible for “regulatory compliance,” whereas the Vice Chair

          of the Committee admitted “no specific knowledge” of the placement of a compliance function.

                 537.    Upon information and belief, NRA employees did not receive meaningful training

          on compliance with the NRA’s conflicts of interest or whistleblower policies and procedures. And,
                                                         129

                                                                                                Appx. 134
                                                    134 of 169
                                                                                                  INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 137 08/10/2020
                                                                                                NYSCEF: of
                                                461



          upon information and belief, the Brewer firm’s presentation mentioned by the Audit Committee

          Vice Chair was given to NRA staff by Defendants Powell and Frazer, both of whom, as detailed

          above in Part 5, Sections I(C) and (D), were ill equipped to train anyone on compliance with New

          York law, IRS requirements for nonprofit organizations, and the NRA’s policy. Both Powell and

          Frazer lacked the necessary knowledge, training, experience, skills and temperament for senior

          roles overseeing compliance. Each and failed to comply or enforce NRA policies and procedures,

          including concerning conflicts of interest.

                 538.    As detailed in Part Five, Section V(B), the NRA Audit Committee failed to comply

          with its obligations to diligently review and approve (and document such review and approval of)

          related party transactions and conflicts of interest between the NRA and NRA officers, directors,

          and key persons.

                 539.    In fact, as detailed in Part V, Section V(B), the NRA Audit Committee failed in its

          basic duty to put in place policies and procedures to ensure (1) that conflicts of interest and related

          party transactions would be reported to the Audit Committee in the first instance before

          transactions occurred, and (2) that failures to report any such conflicts of interest or related party

          transactions to the Audit Committee would not be repeated in the future.

                 540.    For example, for years, Defendant Frazer failed to comply with his obligation under

          the NRA bylaws and internal policy to collect and submit to the NRA Audit Committee the annual

          Financial Disclosure Questionnaires that NRA board members and officers are required to fill out.

          As the Audit Committee Chair testified, “there were some [related party transactions] that should

          have been given to us, should have been captured into the [disclosure of financial interest] forms,

          should have been presented to us by Frazer and they weren’t. That’s the reason we [had] to [ratify]

          them after the fact.”



                                                           130

                                                                                                     Appx. 135
                                                        135 of 169
                                                                                                    INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 138 08/10/2020
                                                                                               NYSCEF: of
                                                461



                 541.    Relatedly, as detailed in Part Five, Sections I and II, Defendant LaPierre failed in

          his obligation to “independently report to the Audit Committee any financial interest of an officer

          or director (or immediate family member) that comes to his knowledge or the knowledge of his

          office as well as any financial transactions between the NRA … and other individuals and/or

          organizations that present or might present the possibility of a conflict of interest.”

                 542.    As detailed in Part Four, Section II(C), until 2020, the NRA did not have a

          whistleblower policy that complied with New York law. For example, the Audit Committee was

          designated to address whistleblower complaints, but the Chair of the Committee testified that he

          did not know whether there was a procedure through which whistleblowers could submit their

          complaints anonymously to the Audit Committee.

                 543.    And even with respect to the deficient whistleblower policy that was not modified

          until the NRA was under investigation by the Attorney General, as detailed in Part Four, Section

          II(C), the NRA Audit Committee failed to adequately supervise the implementation of that policy.

          For example, two of the five Audit Committee members—the Chair and the interim President of

          the NRA—left the July 30, 2018 Audit Committee meeting before the whistleblowers gave their

          presentation. Also, the minutes for that meeting fail to record the fact and substance of the

          complaints from whistleblowers. The Committee Chair was not even provided a copy of the Top

          Concerns Memo by the Vice Chair after the meeting. The Audit Committee has not maintained

          any record of steps taken to investigate and address the whistleblower complaints, other than to

          state that the Brewer firm was conducting an investigation.

          VII.   The NRA’s False Regulatory Filings

                 544.    As a New York not-for-profit corporation holding charitable assets and operating

          in New York, the NRA must register and file accurate and complete annual reports with the

          Charities Bureau. In addition to these registration requirements, charitable organizations soliciting
                                                           131

                                                                                                     Appx. 136
                                                      136 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 139 08/10/2020
                                                                                               NYSCEF: of
                                                461



          contributions in New York must also register and file accurate and complete annual reports under

          Article 7-A of the Executive Law. These annual reports, commonly referred to as CHAR500s,

          must include copies of an organization’s annual IRS Form 990, and, for organizations like the

          NRA, copies of the organization’s audited financial statements.

                 545.    CHAR500s must be signed by: (i) the organization’s President or Authorized

          Officer and (ii) its Chief Financial Officer or Treasurer, both of whom, by their signatures, certify

          under penalties of perjury that the report, including all attachments, is true and accurate.

                 546.    Phillips signed the NRA’s CHAR500s for 2015 and 2016. Frazer signed the NRA’s

          CHAR500s for 2015, 2016, 2017, and 2018. Frazer and Phillips knew that those CHAR500s, and

          their attachments, included materially misleading information concerning the NRA’s financial

          condition, and falsely attested to the accuracy of the information provided, under penalty of

          perjury.

                 547.    Defendant NRA made materially false and misleading statements and omissions in

          its 2015, 2016, 2017, and 2018 CHAR500 filings with the Attorney General. These statements

          included, but were not limited to, false statements about compensation and benefits for officers

          and directors, false statements about diversion of corporate assets, false statements about

          enforcement of its conflict of interest policy, false statements about its processes for determining

          compensation of officers, false statements about compensation and benefits to directors, false

          statements about compensation policies and reviews, and false statements about transactions with

          interested persons.

                 548.    The false and misleading statements or omissions included, without limitation:

                 a. False statements and omissions about transactions with interested persons. For
                    example:




                                                           132

                                                                                                    Appx. 137
                                                      137 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 140 08/10/2020
                                                                                             NYSCEF: of
                                                461



                      i. Defendant NRA never disclosed any of the numerous payments to officers and
                         directors in the “Related Party Transactions” note to its audited financial
                         statements.

                      ii. In its Forms 990 for 2015, 2016, 2017, and 2018, the NRA falsely reported that
                          it was not a party to business transactions with current or former officers,
                          directors, relatives thereof or entities affiliated therewith and failed to disclose
                          those transactions on Schedules L and/or R of its IRS Forms 990. As set forth
                          above, the NRA has been a party to multiple business transactions with current
                          or former officers, directors, relatives thereof or entities affiliated therewith that
                          the NRA failed to report.

                     iii. In its Forms 990 before 2017, the NRA overstated the number of independent
                          board members because it did not properly omit all board members engaged in
                          a business transaction with the organization for which payments of over
                          $100,000 were received, or board members who were paid more than $10,000
                          as independent contractors, or board members engaged in a single transaction
                          with the organization over $10,000.

                b. False statements and omissions regarding compensation and to Officers and
                   Directors. For example:

                      i. In its Forms 990 for the relevant time period, Defendant NRA failed to disclose
                         the complete amounts paid to LaPierre in the form of gifts from vendors, “out
                         of pocket” expenses originally paid for by Ackerman and then paid for by the
                         NRA, and other forms of compensation.

                      ii. In its Forms 990 for at least 2014 to 2018, the NRA failed to disclose taxable
                          personal income for LaPierre, Phillips, and Powell. For example, as set forth
                          above, LaPierre and Phillips permitted NRA executives and personnel to use
                          vendor credit cards, alter ego accounts, and vendor charges to disguise
                          payments to LaPierre, on LaPierre’s behalf, for LaPierre’s personal benefit, and
                          as reimbursements of LaPierre’s personal and family expenses, inconsistent
                          with the reporting requirements of Section 527 of the Internal Revenue Code.

                     iii. In its Forms 990 for the relevant time period, the NRA failed to disclose in
                          response to question 25a in Part IV of the IRS 990 for each relevant year that it
                          engaged in an excess benefit transaction with a disqualified person during the
                          year, and failed to file Form 4720 reporting such transactions pursuant to
                          Section 4958 of the Internal Revenue Code, which governs excise taxes for
                          excess benefit transactions.

                     iv. Until 2017, Defendant NRA failed to disclose payments made to a former NRA
                         president in the form of payments to Crow Shooting, an entity owned by the
                         former president. While these payments were disclosed in the NRA



                                                        133

                                                                                                   Appx. 138
                                                    138 of 169
                                                                                           INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21         Entered 02/12/21 16:34:29
                                                                                RECEIVED Page 141 08/10/2020
                                                                                          NYSCEF: of
                                                461



                          Foundation’s Form 990 for 2017, the NRA failed to properly disclose these
                          payments in its 2017 Form 990.

                      v. In its Form 990 for 2016, Defendant NRA failed to disclose a $455,753 payment
                         by Lockton Affinity to the NRA’s Managing Director of Licensing and
                         Marketing.

                      vi. In its Forms 990 for 2015, 2016, 2017, and 2018, Defendant NRA answered
                          “No” to the question “Did the organization engage in an excess benefit
                          transaction with a disqualified person during the year?” In fact, Defendant NRA
                          engaged in multiple excess benefit transactions, including without limitation
                          the compensation paid to Defendants LaPierre and Powell, and a former
                          President.

                     vii. In its Forms 990 for 2015, 2016, 2017, and 2018, Defendant NRA made false
                          statements in Part VI, line 16 about its process for determining the
                          compensation of officers and directors.

                c. False statements and omissions regarding payments to vendors. For example:

                       i. In its Forms 990 prior to 2017, Defendant NRA failed to disclose the amount
                          paid to Ackerman McQueen for “out of pocket” expenditures. In in Form 990
                          for 2017, the NRA disclosed that this amount was over $11 million. At that
                          time, the NRA also disclosed that it had paid over $5 million to Mercury Group,
                          a company wholly owned by Ackerman McQueen. Previous filings therefore
                          significantly underrepresented the total amount that the NRA paid to Ackerman
                          McQueen on an annual basis.

                      ii. Until 2017, the NRA failed to disclose in its Form 990 the amount it paid to
                          Under Wild Skies, Inc., even though Defendant LaPierre and his spouse were
                          receiving free services in the form of hunting trips from the company. In its
                          Form 990 for 2017, the NRA disclosed on Schedule O that it had paid
                          $2,635,000 to Under Wild Skies.

                d. Additional false statements in Part VI of the Form 990 regarding governance,
                   management and disclosure. For example:

                       i. In its Form 990 for 2018, Defendant NRA answered “No” to the question “Did
                          the organization become aware of a significant diversion of the organization’s
                          assets.” This statement was false, since the organization did become aware of
                          significant diversions through whistleblower reports and its own inquiries into
                          billing by Ackerman and McKenna.

                      ii. In its Forms 990 for the relevant time period, Defendant NRA answered “Yes”
                          to the question “Did the organization regularly and consistently monitor
                          enforcement with [its conflict of interest policy].” Based on the evidence

                                                      134

                                                                                             Appx. 139
                                                  139 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 142 08/10/2020
                                                                                               NYSCEF: of
                                                461



                            gathered in the Attorney General’s investigation, as set forth above, this
                            statement was false, as Defendant NRA repeatedly permitted violations of its
                            conflict of interest policy, including, without limitation, by Defendant LaPierre.

                        iii. In its Forms 990 for the relevant time period, the NRA filed false and/or
                             materially incomplete responses on Schedule J, which reports information on
                             compensation for officers, directors, key employees, and highly compensated
                             employees, including without limitation:

                                  1. Failing to report that the NRA paid for travel for companions until its
                                     2018 Form 990, when in fact the NRA repeatedly paid for travel for
                                     LaPierre’s wife and other family members;

                                  2. Failing to report that it provided a housing allowance until its 2017 Form
                                     990, when in fact it paid for housing for certain officers; and

                                  3. Reporting that it in fact had a policy regarding tax indemnification and
                                     gross-up payments, when, upon information and belief, the NRA had no
                                     such written policy.

                 e. Failure to disclose all fundraising expenses, fundraisers and amounts paid thereto.
                    For example:

                         i. Upon information and belief, in its Forms 990 for the relevant time period, the
                            NRA underreported its spending on fundraising in its allocation of functional
                            expenses, since it failed to fully report fundraising expenses that were routed
                            through third party vendors.

                        ii. In its 2016 Form 990, the NRA failed to disclose MMP as a fundraiser. MMP
                            is not registered with the OAG as a fundraiser to solicit in New York State. In
                            its 2016 Form 990, the NRA reported that it had paid MMP $10 million in 2016
                            for fundraising, printing, and mailing, but failed to report MMP or any amounts
                            raised by it in the section dedicated to the NRA’s top ten fundraisers. Instead,
                            the NRA listed MMP, which also shares a physical address at NRA
                            Headquarters, as an independent contractor.

          VIII. The NRA’s Violation of its Duties under the New York Prudent Management of
                Institutional Funds Act

                 549.   The NRA is an “institution” as that term is used in Article 5-A, Section 551(d) of

          NYPMIFA since it is “a person, other than an individual, organized and operated exclusively for

          charitable purposes.”




                                                           135

                                                                                                   Appx. 140
                                                      140 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 143 08/10/2020
                                                                                               NYSCEF: of
                                                461



                 550.    Under NYPMIFA, the obligations of the NRA are also imposed upon the governing

          board of directors of the NRA.

                 551.    The NRA holds and manages “institutional funds” as that term is used in

          NYPMIFA, Section 551(e).

                 552.    In managing institutional funds, the NRA must consider the purposes of the NRA

          and the purposes of its institutional funds.

                 553.    In managing institutional funds, pursuant to NYPMIFA, the NRA must manage

          institutional funds in good faith and with the care an ordinarily prudent person in a like position

          would exercise under similar circumstances.

                 554.    In managing institutional funds, under NYPMIFA, the NRA must make a

          reasonable effort to verify facts relevant to management of the funds.

                 555.    Each person at the NRA with responsibility for managing and investing

          institutional funds must comply with the duty of loyalty in exercising that responsibility.

                 556.    Each person responsible for managing and investing institutional funds is required

          to manage and invest the funds in good faith and with the care an ordinarily prudent person in a

          like position would exercise under similar circumstances

                 557.    The institutional funds of the NRA include investments, cash balances, funds

          derived from pledging NRA assets, funds obtained by pledging the credit of the NRA, income

          derived from rents to third parties, and funds held by or paid out to vendors.

                 558.    The NRA has failed to manage its institutional funds in accordance with the

          standards set forth in Section 552 of NYPMIFA. Specifically:

                 a. It has permitted unrestricted net assets on its balance sheet to decrease from a surplus
                    (unrestricted assets less liabilities) of $27,802,714 at year-end 2015, to a net deficit at
                    year-end 2016 of $14 million, to a net deficit at year-end 2017 of $31,779,599, to a net
                    deficit at year-end 2018 of $36,276,779. The total reduction in unrestricted assets over

                                                            136

                                                                                                   Appx. 141
                                                         141 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29
                                                                                   RECEIVED Page 144 08/10/2020
                                                                                             NYSCEF: of
                                                461



                   the three-year period exceeds $63 million. The Board minutes of the NRA do not reflect
                   any consideration of this precipitous decline, or consideration of the factors set forth in
                   NYPMIFA, with respect to this use of institutional funds. The Attorney General, upon
                   information and belief, alleges that this decline in unrestricted assets continues to the
                   present time.

                b. The NRA, during the period 2015 to the present, did not manage its institutional funds
                   in good faith, or with the care and prudence an ordinarily prudent person would exercise
                   under similar circumstances.

                c. The NRA has failed to incur only costs that are appropriate and reasonable in relation
                   to its assets and the purposes of the NRA.

                d. The NRA has failed to make reasonable efforts to verify facts relevant to management
                   of its institutional funds.

                e. The NRA has failed to make reasonable efforts to keep its Board and relevant
                   committees of the Board apprised of the financial status, risks, and commitments of
                   institutional funds.

                f. The NRA has authorized and expended significant institutional funds (in excess of $54
                   million) for payments to the Brewer firm without consideration of the factors set forth
                   in 552(e)(1).

                g. The NRA has imprudently pledged capital assets to obtain loans for current expenses.

                h. The NRA has undertaken covenants associated with its credit agreement and lines of
                   credit agreements, requiring minimum cash and investment balances, and breached
                   such covenants.

                i. The NRA has taken loans in excess of $5 million from the separately maintained funds
                   of the NRA-ILA, in violation of its bylaws.

                j. The NRA has permitted the use of NRA-ILA funds for payment of travel expenses of
                   LaPierre, outside the NRA expense reimbursement system.

                k. The NRA has twice pledged its accounts receivable as collateral in order to obtain two
                   $5 million loans from the related entity NRA Foundation. The second loan has not been
                   repaid, and the NRA has permitted its officers to engage in related party transactions
                   with respect to those transactions, exposing them to liability to the NRA Foundation.

                l. The NRA has permitted its Audit Committee to fail to evaluate or report on the
                   requirements of NYPMIFA, and the NRA’s compliance with those requirements.

                m. The NRA has permitted its auditor to fail to evaluate or report on the requirements of
                   NYPMIFA, and the NRA’s compliance with those requirements

                                                        137

                                                                                                  Appx. 142
                                                   142 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 145 08/10/2020
                                                                                               NYSCEF: of
                                                461




                 n. The NRA has failed to assure that institutional funds are not subject to waste or
                    misappropriation.

                 o. The NRA has engaged “faithless fiduciaries” including Defendants LaPierre, Powell,
                    and Phillips, who were given authority to manage and invest institutional funds, but
                    failed to do so prudently.

                 p. The NRA has committed the NRA to undertake undisclosed future obligations to senior
                    executives, including a ten-year post-employment obligation to Defendant LaPierre at
                    an amount per year in excess of $1 million, a no-show consulting contract with
                    Defendant Phillips, and a no-show consulting contract with the former Executive
                    Director of General Operations.

                 559.    The failure of the NRA to perform its duties under NYPMIFA, as described here,

          require that this Court enter an appropriate order to secure the proper administration of these

          charitable funds, and to order an accounting by the NRA and appropriate officers, directors or key

          employees for their official conduct with respect to institutional funds.

                                                CAUSES OF ACTION

                                        FIRST CAUSE OF ACTION
                    Dissolution of the NRA – N-PCL §§ 112(a)(1), 112(a)(5), 1101(a)(2)
                                         (Against Defendant NRA)

                 560.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 559 above as though fully set forth herein.

                 561.    Under N-PCL § 112(a)(1), the Attorney General is authorized to maintain an action

          or special proceeding to dissolve a corporation that has acted beyond its capacity or power or to

          restrain it from carrying on unauthorized activities.

                 562.    Under N-PCL § 112(a)(5), the Attorney General is authorized to maintain an action

          or special proceeding to dissolve a corporation under Article 11 (Judicial dissolution).

                 563.    Under N-PCL § 1101(a)(2), the Attorney General may bring an action seeking the

          dissolution of a charitable corporation when “the corporation has exceeded the authority conferred

          upon it by law, or … has carried on, conducted or transacted its business in a persistently fraudulent

                                                           138

                                                                                                     Appx. 143
                                                      143 of 169
                                                                                                   INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 146 08/10/2020
                                                                                                NYSCEF: of
                                                461



          or illegal manner, or by the abuse of its powers contrary to public policy of the state has become

          liable to be dissolved.”

                  564.    N-PCL § 102(a)(5) bars a not-for-profit corporation from permitting its assets,

          income or profit to inure to the benefit of an officer or director of the corporation. N-PCL§ 515(a)

          of the N-PCL prohibits the distribution of any part of the income of a not-for-profit corporation to

          the directors or officers of the corporation. The NRA violated these provisions by permitting its

          assets to be used for the benefit of its officers and directors, their families and other insiders.

                  565.    N-PCL § 515(b) limits a not-for-profit corporation to the payment of reasonable,

          not excessive, compensation to directors and officers and prohibits any person who may benefit

          from such compensation from being present or participating in the deliberation or vote to approve

          compensation. The NRA, through its Compensation Committee as it relates to LaPierre, Phillips

          and Frazer, and through LaPierre as it relates to Powell, violated these provisions in determining

          the compensation of the Individual Defendants. The salary, bonuses, other cash and non-cash

          compensation and other benefits to the Individual Defendants were excessive and constitute a

          waste of NRA’s charitable assets, and an illegal and unauthorized activity under the N-PCL.

                  566.    Under N-PCL § 715-a and EPTL § 8-1.9(d), the NRA was required to adopt a

          conflict of interest policy to ensure that its directors and officers act in the corporation’s best

          interest. The NRA failed to adopt and enforce a policy that met the statutory requirements and,

          accordingly, the NRA violated N-PCL § 715-a and EPTL § 8-1.9(d).

                  567.    Under N-PCL § 715-b and EPTL § 8-19(e), the NRA was required to adopt a

          whistleblower policy to protect people who report improper conduct from retaliation. The NRA

          failed to adopt and enforce a policy that met the statutory requirements and, accordingly, violated

          N-PCL § 715-b and EPTL § 8-1.9(e).



                                                            139

                                                                                                      Appx. 144
                                                       144 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 147 08/10/2020
                                                                                               NYSCEF: of
                                                461



                   568.   Pursuant to EPTL §§ 8-1.4(d) and (f), not-for-profit organizations holding

          charitable assets and operating in New York must register and file annual reports with the Charities

          Bureau. Charitable organizations soliciting contributions in New York must also register and file

          annual reports called “CHAR 500s” under Article 7-A of the Executive Law. The CHAR500s must

          include copies of an organization’s annual IRS Form 990, and, for organizations such as the NRA,

          copies of the organization’s audited financial statements. CHAR500s must be signed by: (i) the

          organization’s President or Authorized Officer and (ii) its Chief Financial Officer or Treasurer,

          both of whom, by their signatures certify, under penalties of perjury, that the report, including all

          attachments, is true and accurate.

                   569.   The annual reports filed with the Charities Bureau must also include the identities

          of the fundraisers with whom an entity contracts, as well as information about the services they

          provide and the compensation they receive.

                   570.   Sections 172 and 175 of the Executive Law prohibit material false statements in

          any application, or any registration required to be filed with the Attorney General pursuant to

          Article 7-A of the Executive Law.

                   571.   From 2015 to 2018, the CHAR500s, with accompanying IRS Form 990s, filed by

          the NRA with the Attorney General contained numerous material false statements.

                   572.   As detailed in preceding paragraphs, the NRA and its individual trustees, as that

          term is used in the EPTL, failed to secure the proper administration of the charitable assets in their

          possession and control, and violated the duties of prudence in the management of institutional

          funds.

                   573.   As a result of the foregoing, the NRA has acted beyond its capacity by persistently

          disregarding the limitations in its certificate of incorporation and the law, and it has conducted its



                                                           140

                                                                                                    Appx. 145
                                                      145 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 148 08/10/2020
                                                                                               NYSCEF: of
                                                461



          business in a persistently illegal manner and abused its powers contrary to the public policy of the

          State of New York by operating without effective oversight or control by its officers and directors.

                 574.    Accordingly, this Court should dissolve the NRA pursuant to N-PCL § 1109(b)(1)

          and distribute its remaining and future assets to be applied to charitable uses consistent with the

          mission set forth in the NRA’s certificate of incorporation, pursuant to N-PCL §§ 1115(a) and

          1008(a)(15).

                                         SECOND CAUSE OF ACTION
                         Dissolution of the NRA – N-PCL §§ 112(a)(7), 1102(a)(2)(D)
                                           (Against Defendant NRA)

                 575.    The Attorney General repeats and re-alleges the allegations in paragraphs 1 through

          574 above as though fully set forth herein.

                 576.    Under N-PCL § 112(a)(7), the Attorney General is authorized to maintain an action

          or special proceeding to enforce rights granted by statute to a director or officer of a charitable

          corporation.

                 577.    Pursuant to N-PCL § 1102(a)(2)(D), directors or members, as authorized, may

          petition the court for judicial dissolution where the “directors or members in control of the

          corporation have “looted or wasted the corporate assets, have perpetuated the corporation solely

          for their personal benefit, or have otherwise acted in an illegal, oppressive or fraudulent manner.”

                 578.    Directors or members in control of the NRA have looted or wasted the corporate

          assets, have perpetuated the corporation solely for their personal benefit, or have otherwise acted

          in an illegal, oppressive or fraudulent manner.

                 579.    Accordingly, this Court should dissolve the NRA pursuant to N-PCL § 1109(b)(1)

          and Order that that its remaining and future assets should be applied to charitable uses consistent




                                                            141

                                                                                                  Appx. 146
                                                        146 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 149 08/10/2020
                                                                                               NYSCEF: of
                                                461



          with the mission set forth in the NRA’s certificate of incorporation, pursuant to N-PCL §§ 1115(a)

          and 1008(a)(15).

                                     THIRD CAUSE OF ACTION
            For Breach of Fiduciary Duty Under N-PCL §§ 717 and 720 and Removal Under
                                     N- PCL §§ 706(d) and 714(c)
                                    (Against Defendant LaPierre)

                 580.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 579 above as though fully set forth herein.

                 581.    LaPierre breached his fiduciary duties of loyalty, care and obedience to the NRA

          by using his powers as an officer and ex officio director of the NRA to obtain illegal compensation

          and benefits, to convert NRA funds for his own benefit, and to dominate, control, and direct the

          NRA to obtain private benefit for himself, his family members and for certain other insiders,

          including Defendants Phillips and Powell in contravention of NRA bylaws, policies and

          procedures, and applicable laws.

                 582.    LaPierre’s breaches of fiduciary duty have damaged the NRA by, among other

          things, causing its assets to be diverted for non-NRA purposes and be wasted and by exposing the

          NRA to liability for failure to report taxable income, failure to withhold payroll taxes, failure to

          report and pay excise taxes due pursuant to Section 4958 of the Internal Revenue Code, and

          jeopardizing the NRA’s tax exempt status and authority to conduct business for failure to comply

          with regulatory reporting obligations.

                 583.    Accordingly, LaPierre is liable under N-PCL § 720(a)(l) to account and pay

          restitution and/or damages, including returning the salary he received while breaching his fiduciary

          duties to the NRA, plus interest at the statutory rate of 9%, and rescission of any agreements

          providing for compensation following his employment as Executive Vice President of the NRA,

          for his conduct in the neglect and violation of his duties in the management and disposition of the

                                                          142

                                                                                                  Appx. 147
                                                     147 of 169
                                                                                                   INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 150 08/10/2020
                                                                                                NYSCEF: of
                                                461



          NRA’s charitable assets and in causing loss and waste of those assets by his breaches of fiduciary

          duty.

                   584.   LaPierre should be removed for cause under N-PCL §§ 706 and 714 and be barred

          from re-election of reappointment as a director or officer of the NRA.

                                       FOURTH CAUSE OF ACTION
                  For Breach of Fiduciary Duty to the NRA Under N-PCL §§ 717 and 720 and
                                 Removal Under N-PCL §§ 706(d) and 714(c)
                                         (Against Defendant Frazer)

                   585.   The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 584 above as though more fully set forth herein.

                   586.   Frazer is an attorney who owes a fiduciary duty to the NRA and is also bound by

          professional ethics in his conduct towards his client. Frazer failed to discharge his duties as an

          officer of the NRA, both as General Counsel and as Secretary, with the degree of care, skill,

          prudence, diligence and undivided loyalty required. Frazer breached his fiduciary duties of loyalty,

          care and obedience to the NRA.

                   587.   Upon information and belief, and based on his actions or failures to act on the

          matters detailed above, Frazer violated his professional responsibility to his client, the NRA, by

          failing to provide competent representation, in that he failed to act with reasonable diligence in

          representing the NRA and to use the thoroughness and preparation reasonably necessary for the

          representation of the NRA throughout his tenure, including by failing to make sufficient inquiry

          into and analysis of the factual and legal problems under his responsibility, and by failing to use

          methods and procedures meeting the standards of competent practitioners.

                   588.   Frazer’s breaches of fiduciary duty have damaged the NRA by, among other things,

          causing its assets to be diverted for non-NRA purposes and be wasted; exposing the NRA to

          liability for failure to report taxable income, failure to withhold payroll taxes, and failure to report

                                                           143

                                                                                                     Appx. 148
                                                       148 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 151 08/10/2020
                                                                                               NYSCEF: of
                                                461



          and pay excise taxes due pursuant to Section 4958 of the Internal Revenue Code; and jeopardizing

          the NRA’s tax exempt status and authority to conduct business for failure to comply with

          regulatory reporting obligations.

                 589.    Accordingly, Frazer is liable under N-PCL § 720(a)(l) to account and pay restitution

          and/or damages, including the return of salary he received while breaching his fiduciary duties to

          the NRA, plus interest at the statutory rate of 9%, for his conduct in the neglect and violation of

          his duties in the management and disposition of the NRA’s charitable assets and in causing loss

          and waste of those assets by his breaches of fiduciary duty. Frazer should be removed for cause

          under N-PCL §§ 706 and 714 and barred from re-election or reappointment as an officer or director

          of the NRA.

                                      FIFTH CAUSE OF ACTION
                 For Breach of Fiduciary Duty to the NRA Under N-PCL §§ 717 and 720
                                      (Against Defendant Phillips)

                 590.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 589 above as though fully set forth herein.

                 591.    Phillips breached his fiduciary duties of loyalty, care and obedience to the NRA by

          using his powers as an officer and ex officio director of the NRA to obtain illegal compensation

          and benefits, to convert NRA funds for his own benefit, and to dominate, control, and direct the

          NRA to obtain private benefit for himself, his personal friends, and other NRA insiders, including

          Defendants LaPierre and Powell, in contravention of NRA bylaws, policies and procedures and

          applicable laws.

                 592.    Phillips’s breaches of fiduciary duty have damaged the NRA by, among other

          things, causing its assets to be diverted for non-NRA purposes and be wasted; exposing the NRA

          to liability for failure to report taxable income, failure to withhold payroll taxes, and failure to



                                                          144

                                                                                                  Appx. 149
                                                     149 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 152 08/10/2020
                                                                                               NYSCEF: of
                                                461



          report and pay excise taxes due pursuant to Section 4958 of the Internal Revenue Code; and

          jeopardizing the NRA’s tax exempt status and authority to conduct business for failure to comply

          with regulatory reporting obligations.

                 593.    Accordingly, Phillips is liable under N-PCL § 720(a)(l) to account and pay

          restitution and/or damages, including the return of salary he received while breaching his fiduciary

          duties to the NRA, plus interest at the statutory rate of 9%, the rescission of any agreements

          providing for compensation following his employment as Treasurer and Chief Financial Officer

          of the NRA, for his conduct in the neglect and violation of his duties in the management and

          disposition of the NRA’s charitable assets and in causing loss and waste of those assets by his

          breaches of fiduciary duty.

                                        SIXTH CAUSE OF ACTION
                    For Breach of Fiduciary Duty to the NRA Under N-PCL §§ 717 and 720
                                         (Against Defendant Powell)

                 594.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 593 above as though fully set forth herein.

                 595.    Powell breached his fiduciary duties of loyalty, care and obedience to the NRA by

          using his powers as an officer and senior executive of the NRA to obtain illegal compensation and

          benefits, to convert NRA funds for his own benefit, and to dominate, control, and direct the NRA

          to obtain private benefit for himself and for his family members in contravention of NRA bylaws,

          policies and procedures and applicable.

                 596.    Powell’s breaches of fiduciary duty have damaged the NRA by, among other

          things, causing its assets to be diverted for the benefit of Powell and other individuals and be

          wasted.




                                                          145

                                                                                                  Appx. 150
                                                     150 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 153 08/10/2020
                                                                                               NYSCEF: of
                                                461



                 597.    Accordingly, Powell is liable under N-PCL §§ 720(a)(l) to account and pay

          restitution and/or damages, including the return of salary he received while breaching his fiduciary

          duties to the NRA, plus interest at the statutory rate of 9%, for his conduct in the neglect and

          violation of his duties in the management and disposition of the NRA’s charitable assets and in

          causing loss and waste of those assets by his breaches of fiduciary duty.

                                        SEVENTH CAUSE OF ACTION
                                          For Breach of EPTL § 8-1.4
                                         (Against Defendant LaPierre)

                 598.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 597 above as though fully set forth herein.

                 599.    Section 8-1.4(m) of the EPTL authorizes the Attorney General to institute

          appropriate proceedings to secure the proper administration of any not-for-profit corporation

          organized under the laws of this State for charitable purposes.

                 600.    LaPierre, in his capacity as the Executive Vice President of the NRA was a trustee

          pursuant to EPTL § 8-1.4 because he held and administered property for charitable purposes in the

          State of New York.

                 601.    As set forth in the preceding paragraphs, LaPierre failed to administer the charitable

          assets of the NRA entrusted to his care properly and, as a result, should be ordered to account for

          his breaches and to make restitution and/or pay damages, plus interest at the statutory rate of 9%,

          to the NRA. In addition, LaPierre should be permanently barred from serving as an officer, director

          or trustee of any not-for-profit or charitable organization incorporated or authorized to conduct

          business in the State of New York.




                                                          146

                                                                                                   Appx. 151
                                                     151 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 154 08/10/2020
                                                                                               NYSCEF: of
                                                461



                                         EIGHTH CAUSE OF ACTION
                                          For Breach of EPTL § 8-1.4
                                          (Against Defendant Frazer)

                 602.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 601 above as though fully set forth herein.

                 603.    Section 8-1.4(m) of the EPTL authorizes the Attorney General to institute

          appropriate proceedings to secure the proper administration of any not-for-profit corporation

          organized under the laws of this State for charitable purposes.

                 604.    Frazer, in his capacity as the Secretary and General Counsel of the NRA, was at all

          times a trustee pursuant to EPTL § 8-1.4 because he was responsible for holding and administering

          property for charitable purposes in the State of New York.

                 605.    As set forth in the preceding paragraphs, Frazer failed to administer the charitable

          assets of the NRA entrusted to his care properly and, as a result, should be ordered to account for

          his breaches and to make restitution and/or pay damages, plus interest at the statutory rate of 9%,

          to the NRA. In addition, Frazer should be permanently barred from serving as an officer, director

          or trustee of any not-for-profit or charitable organization incorporated or authorized to conduct

          business in the State of New York.

                                          NINTH CAUSE OF ACTION
                                          For Breach of EPTL § 8-1.4
                                          (Against Defendant Phillips)

                 606.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 605 above as though fully set forth herein.

                 607.    Section 8-1.4(m) of the EPTL authorizes the Attorney General to institute

          appropriate proceedings to secure the proper administration of any not-for-profit corporation

          organized under the laws of this State for charitable purposes.



                                                         147

                                                                                                 Appx. 152
                                                     152 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 155 08/10/2020
                                                                                               NYSCEF: of
                                                461



                 608.    Phillips, in his capacity as the Treasurer and Chief Financial Officer of the NRA

          was a trustee pursuant to EPTL § 8-1.4 because he held and administered property for charitable

          purposes in the State of New York.

                 609.    As set forth in the preceding paragraphs, Phillips failed to administer the charitable

          assets of the NRA entrusted to his care properly and, as a result, should be ordered to account for

          his breaches and to make restitution and/or pay damages, plus interest at the statutory rate of 9%,

          to the NRA. In addition, Phillips should be permanently barred from serving as an officer, director

          or trustee of any not-for-profit or charitable organization incorporated or authorized to conduct

          business in the State of New York.

                                          TENTH CAUSE OF ACTION
                                           For Breach of EPTL § 8-1.4
                                           (Against Defendant Powell)

                 610.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 609 above as though fully set forth herein.

                 611.    Section 8-1.4(m) of the EPTL authorizes the Attorney General to institute

          appropriate proceedings to secure the proper administration of any not-for-profit corporation

          organized under the laws of this State for charitable purposes.

                 612.    Powell, in his capacity as an officer and a de facto officer, was a trustee pursuant

          to EPTL § 8-1.4 because he was responsible for holding and administering property for charitable

          purposes in the State of New York.

                 613.    As set forth in the preceding paragraphs, Powell failed to administer the charitable

          assets of the NRA entrusted to his care properly and, as a result, should be ordered to account for

          his breaches and to make restitution and/or pay damages, plus interest at the statutory rate of 9%,

          to the NRA. In addition, Powell should be permanently barred from serving as an officer, director



                                                          148

                                                                                                   Appx. 153
                                                     153 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 156 08/10/2020
                                                                                               NYSCEF: of
                                                461



          or trustee of any not-for-profit or charitable organization incorporated or authorized to conduct

          business in the State of New York.

                                      ELEVENTH CAUSE OF ACTION
                        Wrongful Related-Party Transactions – N-PCL §§ 112(a)(10), 715(f)
                                            and EPTL § 8-1.9(c)(4)
                                         (Against Defendant LaPierre)

                 614.     The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 613 above as though fully set forth herein.

                 615.     As described in detail in the preceding paragraphs, LaPierre caused the NRA to

          enter into a post-employment contract and amendments thereto as described above (collectively,

          the “LaPierre Post Employment Contract”) in which he had a financial interest without obtaining

          authorization from the Board or a determination by the Board that the transaction was fair,

          reasonable and in the NRA’s best interest at the time of the transactions.

                 616.     LaPierre’s conduct was willful and intentional with respect to the Post-Employment

          Contract in that as an officer of the NRA, he fully understood and intended the financial benefits

          he would derive from the transaction.

                 617.     By the foregoing acts and omissions, LaPierre is liable under N-PCL § 715(f) and

          EPTL § 8-1.9(c), to account for profits from the LaPierre Post Employment Contract not already

          accounted for; to the extent not already paid, pay the NRA the value of charitable assets used in

          the LaPierre Post Employment Contract; return assets lost to the NRA as a result of the Post

          Employment Contract, to the extent not already returned; pay the NRA an amount up to double

          the value of the amount of each benefit improperly bestowed by the LaPierre Post Employment

          Contract; and should be enjoined from serving as an officer, director or trustee, or in any similar

          capacity, of any not-for-profit charitable organization incorporated or authorized to conduct

          business or solicit charitable donations in the State of New York.

                                                          149

                                                                                                 Appx. 154
                                                     154 of 169
                                                                                                  INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 157 08/10/2020
                                                                                                NYSCEF: of
                                                461



                                       TWELFTH CAUSE OF ACTION
                         Wrongful Related-Party Transactions – N-PCL §§ 112(a)(10), 715(f)
                                             and EPTL § 8-1.9(c)(4)
                                           (Against Defendant Powell)

                  618.     The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 617 above as though fully set forth herein.

                  619.     Powell caused the NRA to enter into transactions in which he or his family

          members had a financial interest without obtaining authorization from the Board for those

          transactions or a determination by the Board that the transactions were fair, reasonable and in the

          NRA’s best interest at the time of the transactions.

                  620.     Powell’s conduct was willful and intentional with respect to these transactions in

          that as an officer and senior executive of the NRA, he fully understood and intended the financial

          benefits he and his family members would derive from the transactions.

                  621.     By the foregoing acts and omissions, Powell is liable under N-PCL § 715(f) and

          EPTL § 8-1.9(c), to account for profits from related party transactions not already accounted for;

          to the extent not already paid, pay the NRA the value of charitable assets used in such transactions;

          to return assets lost to the NRA as a result of the transactions, to the extent not already returned;

          to pay the NRA an amount up to double the value of the amount of each benefit improperly

          bestowed by a transaction occurring after July 1, 2014; and should be enjoined from serving as an

          officer, director or trustee, or in any similar capacity, of any not-for-profit charitable organization

          incorporated or authorized to conduct business or solicit charitable donations in the State of New

          York.




                                                           150

                                                                                                     Appx. 155
                                                      155 of 169
                                                                                                   INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 158 08/10/2020
                                                                                                NYSCEF: of
                                                461



                                     THIRTEENTH CAUSE OF ACTION
                         Wrongful Related-Party Transactions – N-PCL §§ 112(a)(10), 715(f)
                                             and EPTL § 8-1.9(c)(4)
                                           (Against Defendant Phillips)

                  622.     The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 621 above as though fully set forth herein.

                  623.     As described in detail in the preceding paragraphs, Phillips caused the NRA to enter

          into a consulting agreement with the NRA following his retirement (the “Phillips Post-

          Employment Consulting Agreement”), in which he had a financial interest without obtaining

          authorization from the Board or a determination by the Board that the Phillips Post-Employment

          Consulting Agreement was fair, reasonable and in the NRA’s best interest at the time of the

          transactions.

                  624.     Phillips’s conduct was willful and intentional with respect to the Phillips Post-

          Employment Consulting Agreement in that as an officer of the NRA, he fully understood and

          intended the financial benefits he would derive from the transaction.

                  625.     By the foregoing acts and omissions, Phillips is liable under N-PCL § 715(f) and

          EPTL § 8-1.9(c), to account for profits from the Phillips Post-Employment Consulting Agreement

          not already accounted for; to the extent not already paid, pay the NRA the value of charitable assets

          used in the Phillips Post-Employment Consulting Agreement; to return assets lost to the NRA as

          a result of the Phillips Post-Employment Consulting Agreement, to the extent not already returned;

          to pay the NRA an amount up to double the value of the amount of each benefit improperly

          bestowed by Phillips Post-Employment Consulting Agreement; and should be enjoined from

          serving as an officer, director or trustee, or in any similar capacity, of any not-for-profit charitable

          organization incorporated or authorized to conduct business or solicit charitable donations in the

          State of New York.

                                                            151

                                                                                                     Appx. 156
                                                       156 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 159 08/10/2020
                                                                                               NYSCEF: of
                                                461



                                    FOURTEENTH CAUSE OF ACTION
                        Wrongful Related-Party Transactions – N-PCL §§ 112(a)(10), 715(f)
                                            and EPTL § 8-1.9(c)(4)
                                          (Against Defendant NRA)

                 626.      The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 625 above as though fully set forth herein.

                 627.      Pursuant to N-PCL § 112(a)(10), the Attorney General may bring an action to

          “enjoin, void or rescind any related party transaction, seek damages and other appropriate

          remedies, in law or equity.”

                 628.      N-PCL § 715 and EPTL § 8-1.9 provide that no corporation shall enter into any

          related party transaction unless the transaction is determined by the Board or an authorized

          committee to be fair, reasonable, and in the corporation’s best interest at the time of the

          determination.

                 629.      Under N-PCL § 715 and EPTL § 8-1.9, every director, trustee, officer, and key

          employee of the NRA who has an interest in a related party transaction is required to disclose in

          good faith to the Board or an authorized committee the material facts concerning such interest.

                 630.      Under N-PCL § 715 and EPTL § 8-1.9, the NRA must conduct a process prior to

          approving a related party transaction and to contemporaneously document that process. For related

          party transactions that were not subject to advance approval, N-PCL § 715 and EPTL § 8-1.9

          require that the NRA conduct a process for ratification of the transaction, to contemporaneously

          document in writing the nature of the violations of N-PCL § 715 and EPTL 8-1.9, and to put in

          place procedures to ensure that the NRA complies with the statutory requirements governing

          related party transactions in the future. For the related party transactions described in this

          complaint, the processes required by N-PCL § 715 and EPTL § 8-1.9 were not followed prior to




                                                           152

                                                                                                  Appx. 157
                                                      157 of 169
                                                                                                  INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 160 08/10/2020
                                                                                                NYSCEF: of
                                                461



          entering the transaction, or in an effort to ratify the transaction, and each such transaction violated

          these provisions, and was not reasonable and in the best interests of the NRA.

                 631.    The NRA entered into numerous unlawful related party transactions in violation of

          N-PCL § 715 and EPTL § 8-1.9, including those detailed above. These transactions were outside

          of the NRA’s authorized corporate purposes.

                 632.    The Court should enjoin, void or rescind the unlawful related party transactions,

          and award damages and such other appropriate remedies, in law or equity to ensure compliance

          with the requirements of the law.

                                   FIFTEENTH CAUSE OF ACTION
             Violation of the Whistleblower Protections of N-PCL § 715-b and EPTL § 8-1.9
                                        (Against Defendant NRA)

                 633.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 632 above as though fully set forth herein.

                 634.    N-PCL § 715-b and EPTL § 8-1.9(e) require that the NRA adopt and maintain a

          policy protecting whistleblowers, and providing that no director, officer, trustee, employee or

          volunteer of the corporation who in good faith reports any action or suspected action taken by the

          corporation that is illegal, fraudulent, or in violation of any adopted policy of the corporation shall

          suffer, intimidation, harassment, discrimination, or other retaliation.

                 635.    N-PCL § 715-b and EPTL § 8-1.9(e) require that a trustee, director, officer, or

          employee be designated by the NRA to administer the whistleblower policy and to report to the

          Audit Committee.

                 636.    The NRA did not adopt a policy protecting whistleblowers as required. Although

          the NRA had a purported policy, the NRA and its officers and directors did not comply with the

          policy. In fact, whistleblowers were harassed and retaliated against. Board members who raised



                                                           153

                                                                                                     Appx. 158
                                                      158 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 161 08/10/2020
                                                                                               NYSCEF: of
                                                461



          issues covered by the policy suffered intimidation, harassment, discrimination, or other retaliation,

          including attempted revocation of NRA membership. Defendant Powell retaliated against

          suspected whistleblowers. Defendant Frazer failed to perform his responsibilities as the dedicated

          employee with responsibility for whistleblower reporting. Defendant LaPierre retaliated against

          directors, including Dissident No.1, who raised issues covered by the policy, by opposing their

          reelection or by stripping them of committee assignments. The Audit Committee failed to make

          any record or take any action responding to whistleblower concerns.

                 637.    The Attorney General seeks removal for cause of each officer, director, and trustee

          who violated the whistleblower policy required by N-PCL § 715-b and EPTL § 8-1.9.

                                    SIXTEENTH CAUSE OF ACTION
                             For Breach of NYPMIFA, Article 5-A of the N-PCL
                                          (Against Defendant NRA)

                 638.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 637 above as though fully set forth herein.

                 639.    Pursuant to Article 5-A of the N-PCL Prudent Management of Institutional Funds

          Act (“NYPMIFA”), “each person responsible for managing and investing an institutional fund

          shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a

          like position would exercise under similar circumstances.” N-PCL § 552. Pursuant to Section 557

          of the N-PCL, NYPMIFA applied to all institutional funds in existence at the time of its enactment.

          NYPMIFA, in Section 551 of the N-PCL, defines an institutional fund to include any funds held

          by a charity, but excludes program-related assets, such as real property owned by a charity that is

          used for its operations (and not as an investment).

                 640.    The NRA is an “institution” as that term is used in NYPMIFA and holds and

          manages “institutional funds” as that term is used in NYPMIFA.



                                                          154

                                                                                                   Appx. 159
                                                      159 of 169
                                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 162 08/10/2020
                                                                                               NYSCEF: of
                                                461



                 641.    As set discussed above, the NRA has failed to manage its institutional funds in

          accordance with the standards set forth in Section 552 of NYPMIFA.

                 642.    The failure of the NRA to perform its duties under NYPMIFA, as described here,

          requires that this Court enter an appropriate order to secure the proper administration of these

          charitable funds, and to order an accounting by the NRA and appropriate officers, directors or key

          employees for their official conduct with respect to institutional funds.

                                   SEVENTEENTH CAUSE OF ACTION
                     For False Filings Under Executive Law §§ 172-d(1) and 175(2)(d)
                                   (Against Defendant NRA and Frazer)

                 643.     The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 642 above as though fully set forth herein.

                 644.    The NRA made materially false and misleading statements and omissions in the

          annual reports the organization filed with the Attorney General. Defendant Frazer signed and

          certified such reports notwithstanding the number of falsehoods therein, of which he was or should

          have been aware.

                 645.    As a result, the NRA and Frazer violated Section 172-d(1) of the Executive Law

          and, pursuant to Section 175(2)(d) of the Executive Law should be enjoined from soliciting or

          collecting funds on behalf of any charitable organization operating in this State and Frazer should

          be enjoined from serving as an officer, director or trustee of any not-for-profit or charitable

          organization incorporated or authorized to conduct business in the State of New York.

                                    EIGHTEENTH CAUSE OF ACTION
                        For Unjust Enrichment Derivatively in Favor of the NRA Under
                                       N-PCL § 623 and common law
                               (Against LaPierre, Phillips, Frazer and Powell)

                 646.    The Attorney General repeats and re-alleges the allegations set forth in paragraphs

          1 through 645 above as though fully set forth herein.


                                                          155

                                                                                                  Appx. 160
                                                     160 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 163 08/10/2020
                                                                                              NYSCEF: of
                                                461



                    647.   Under N-PCL § 112(a)(7), the Attorney General may bring an action to enforce any

          right given under the N-PCL to members of the Corporation.

                    648.   Under N-PCL § 623, the Attorney General may bring an action to enforce rights

          given to members of the corporation to procure a judgment in favor of the Corporation. The

          Attorney General, acting as a member pursuant to N-PCL § 623, may call upon the Board to secure

          the initiation of an action by the Board of the corporation on behalf of the corporation.

                    649.   Acting pursuant to her authority under N-PCL § 623, the Attorney General initiates

          this action pursuant to N-PCL § 515, on behalf of the NRA and against Defendants LaPierre,

          Phillips, Frazer, and Powell for the illegal conduct set forth in this Complaint, including conduct

          set forth in N-PCL § 720(a).

                    650.   This unjust enrichment claim seeks to recover excessive, unreasonable, and/or

          unauthorized compensation to Defendants LaPierre, Phillips, Frazer, and Powell, as well as

          payments or reimbursements to them made in violation of IRS requirements and NRA bylaws and

          policy.

                    651.   Defendants LaPierre, Phillips, Frazer, and Powell were “disqualified persons” as

          that term is used in the Internal Revenue Code. Each received payments in excess of reasonable

          compensation from the NRA.

                    652.   Under Internal Revenue Code Section 4958, “disqualified persons” in a 501 (c)(4)

          organization who participate in an “excess benefit” transaction are subject to a federal excise tax.

          The tax on the disqualified person is 25% of the “excess benefit.” A tax will also be imposed on

          an “organization manager” who participated in the excess benefit transaction.

                    653.   Under the Internal Revenue Code Section 4958, the term “disqualified person”

          means, with respect to any transaction— (a) any person who was, at any time during the 5-year



                                                          156

                                                                                                  Appx. 161
                                                      161 of 169
                                                                                                 INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 164 08/10/2020
                                                                                                NYSCEF: of
                                                461



          period ending on the date of such transaction, in a position to exercise substantial influence over

          the affairs of the organization. Defendants LaPierre, Phillips, and Frazer were at all relevant times

          between 2015 and the present date, disqualified persons under Section 4958. Defendant Powell

          has been a disqualified person under Section 4958 at least since July 2016, and continues to be a

          disqualified person.

                 654.    Payments or reimbursements of travel and entertainment expenses which are not

          made pursuant to an accountable plan are reportable and treated by the IRS as taxable income.

          Upon information and belief, a substantial portion of the travel expenses for defendants LaPierre,

          Phillips, and Powell were not made pursuant to an accountable plan.

                 655.    Under Section 53-4958-4 of the Internal Revenue Service regulations, amounts

          paid for travel and entertainment for a disqualified person other than under an accountable plan as

          that term is used in IRS Publication 463, and the reimbursements or payments to disqualified

          persons that are not based upon written contemporaneous substantiation are to be treated as

          automatic “excess benefit transactions” by the Internal Revenue Service. IRS Regulation 53.4958-

          4(c)(1). In equity and in law, a disqualified person may not receive or retain the proceeds of excess

          benefits transactions.

                 656.    The excise tax is due, and the excise tax return must be filed by the organization

          and each disqualified person owing the tax, whenever an excess benefit is provided by the

          organization, directly or indirectly to, or for the use of, any disqualified person.

                 657.    Schedule I of Form IRS 4720 requires reporting of the excess benefit transaction

          and computation of the tax liability due, a signature under penalty of perjury, and payment of the

          amount of the excise tax due to the IRS. Defendants were required to file Form 4720 and pay the

          excise tax due by May 15 following the completion of the calendar year.



                                                           157

                                                                                                   Appx. 162
                                                       162 of 169
                                                                                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29
                                                                                    RECEIVED Page 165 08/10/2020
                                                                                              NYSCEF: of
                                                461



                 658.    For each year 2015 to 2018, the NRA represented in response to IRS 990 question

          25(a) of Part IV that it was not a party to an excess benefit transaction during the year. Each such

          representation was false. Plaintiff alleges, upon information and belief, that neither the NRA nor

          any of Defendants LaPierre, Powell, Phillips, or Frazer filed forms 4720 nor paid the excise tax

          due on excess benefit transactions.

                 659.    Defendants LaPierre, Phillips, Powell, and Frazer received illegal compensation by

          causing the NRA to pay, or permitting themselves to receive, compensation or reimbursements in

          excess of amounts permitted by law or by the bylaws and policies of the NRA.

                 660.    Defendants LaPierre, Phillips, Powell, and Frazer obtained a benefit that in equity

          and good conscience should be paid to the NRA.

                 661.    As the result of compensation, including salary, bonuses, expense payments,

          reimbursements and other benefits, which were paid in violation of law and NRA bylaws and

          policies, Defendants LaPierre, Phillips, Powell, and Frazer were unjustly enriched.

                 662.    The Attorney General brings this derivative action on behalf of the NRA against

          Defendants LaPierre, Phillips, Frazer, and Powell to recover excessive, unreasonable

          compensation and excess benefits.

                 663.    The Attorney General represents and avers that making demand upon the NRA

          Board for the initiation of an action by the Board for the benefit of the NRA would be futile, as

          that term is used in Section 623 of the N-PCL based upon the following facts:

                 a. The Board of Directors and its committees did not fully inform themselves about the

                     challenged transactions to the extent reasonably appropriate under the circumstances.

                     These failures to obtain information about the transactions included:

                        i.   The failure to inquire into excessive and inappropriate payments to or on behalf
                             of Defendant LaPierre, and his family members, even after notice of allegations

                                                          158

                                                                                                  Appx. 163
                                                     163 of 169
                                                                                             INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21          Entered 02/12/21 16:34:29
                                                                                 RECEIVED Page 166 08/10/2020
                                                                                           NYSCEF: of
                                                461



                           of such payments in media reports, complaints from some NRA board
                           members, complaints from NRA members, and complaints from NRA
                           employees;

                     ii.   The failure of the Audit Committee, as set forth in Part Five, Section V to
                           conduct or assure any system of internal controls at the NRA, and the failure of
                           the Board to assure that a system was in place and was being reasonably
                           complied with, including internal controls over payments and expenditures for
                           LaPierre, Phillips, and Powell;

                    iii.   The failure of the Audit Committee or the Board to address adequately the 2018
                           memorandum from the NRA Whistleblowers—the Top Concerns Memo—
                           detailing concerns with insider transactions;

                     iv.   The failure of the OCC to conduct compensation reviews and determinations in
                           the manner described in the NRA’s IRS Form 990 reports, as detailed in Part
                           Five, Section III above, the failure of the Board to confirm and document that
                           such reviews and determinations were appropriately conducted and the failure
                           of the Board to set reasonable compensation;

                     v.    The failure of the NRA Board to address the improper reimbursement of
                           expenses for NRA officers by Ackerman even after being put on notice by the
                           vendor;

                     vi.   The failure of the NRA Board to address the improper use of credit cards by
                           defendant Phillips even after being put on notice that Phillips had approved
                           improper expenditures on such cards for others;

                    vii.   The failure to evaluate the necessity for and the lack of oversight of,
                           expenditures made outside the existing contracting and accounts payable
                           process at the discretion of the Director of Security;

                   viii.   The failure to inquire into the false representations set forth on Schedule J of
                           IRS 990s during 2015 to 2018, concerning written policies and reviews relating
                           to charter travel, travel for companions, and social club dues; and

                     ix.   The failure to record or report in any minutes of any board committee, or the
                           board itself, of the complaints of the NRA Whistleblowers presented to the
                           Audit Committee in July 2018.

             b. The Board of Directors, including allegedly “independent directors” and the relevant

                committees of the Board, passively rubberstamped the decisions of the officer-defendants,

                to the detriment of the NRA. For example:



                                                       159

                                                                                               Appx. 164
                                                   164 of 169
                                                                                                  INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29
                                                                                      RECEIVED Page 167 08/10/2020
                                                                                                NYSCEF: of
                                                461



                          i.   Defendant LaPierre effectively dominates and controls the Board of Directors
                               as a whole through his control of business, patronage and special payment
                               opportunities for board members, and his public allegations to the NRA
                               membership of a “criminal conspiracy” against board members and officers
                               who question his activities.

                         ii.   As set forth in Part Five, Section III, the board members and the members of
                               the OCC did nothing to evaluate the full extent of the compensation paid to or
                               on behalf of Defendants LaPierre and Phillips;

                        iii.   The failure to conduct reviews of related party transactions specifically required
                               by the N-PCL until September 2018, followed by an Audit Committee “review”
                               and approval of all related party transactions before them, with minimal inquiry
                               or detail;

                        iv.    The failure of the Board to respond to requests by Dissenter No. 1, as well as
                               the First and Second Vice Presidents for an audit or outside review of the bills
                               submitted and compensation paid to its primary outside law firm; and

                         v.    The threats and retaliation by the NRA against Dissenter No. 1, including an
                               action to remove him from membership in the NRA, based upon his requesting
                               an audit or review of the outside law firm payments.

                 664.      The allegations of this complaint involve wrongdoing of substantial magnitude and

          duration.

                 665.      The NRA exceeded the scope of its authority pursuant to N-PCL § 202, and violated

          N-PCL§ 515, by paying compensation to officers LaPierre, Phillips, Frazer and Powell, in excess

          of a reasonable amount during the periods of time and for the reasons detailed in the preceding

          paragraphs.

                 666.      Accordingly, this Court should require Defendants LaPierre, Phillips, Frazer and

          Powell to repay to the NRA all excessive, unreasonable, and/or unauthorized compensation paid

          to them, as well as payments or reimbursements to them made in violation of IRS requirements

          and the NRA’s bylaws, policy and procedures, and/or without the authorizations required by the

          NRA’s bylaws, policy, and procedures.




                                                            160

                                                                                                     Appx. 165
                                                       165 of 169
                                                                                                  INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29
                                                                                     RECEIVED Page 168 08/10/2020
                                                                                               NYSCEF: of
                                                461



                                              PRAYER FOR RELIEF

                  WHEREFORE, the Attorney General requests judgment against the Defendants for the

          following relief:

             A.     Dissolving the NRA and directing that its remaining assets and any future assets be

                    applied to charitable uses consistent with the mission set forth in the NRA’s certificate

                    of incorporation pursuant to N-PCL §§ 112(a)(1), 112(a)(5), 112(a)(7), 1101(a)(2),

                    1102(a)(2)(D) and 1109.

             B.     Declaring that the NRA has exceeded the authority conferred upon it by law, has carried

                    on, conducted, or transacted its business in a persistently fraudulent or illegal manner,

                    or has abused its powers contrary to the public policy of the State of New York, and

                    determining, in the court’s discretion, that it is in the interest of the public to dissolve

                    the NRA pursuant to N-PCL §§ 112(a)(1), 112(a)(5), 1101(a)(2), 1109, and

                    C.P.L.R. § 3001;

             C.     Declaring that directors or members in control of the NRA have looted or wasted the

                    NRA’s charitable assets, have perpetuated the corporation solely for their personal

                    benefit, or have otherwise acted in an illegal, oppressive or fraudulent manner, and

                    determining, in the court’s discretion, that it is in the interest of the members to dissolve

                    the NRA pursuant to N-PCL §§ 112(a)(7), 1102(a)(2)(D), 1109 and C.P.L.R. § 3001;

             D.     Removing LaPierre for cause from his position as Executive Vice President of the NRA,

                    and permanently barring his re-election or appointment as an NRA officer or director

                    pursuant to N-PCL §§ 706(d), 714(c), and 717 and EPTL §8-1.4;

             E.     Removing Frazer for cause from his position as General Counsel and Secretary of the

                    NRA, and permanently barring his re-election or appointment as an NRA officer or

                    director pursuant to N-PCL §§ 706(d), 714(c), and 717, EPTL § 8-1.4, and Executive
                                                          161

                                                                                                    Appx. 166
                                                      166 of 169
                                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21           Entered 02/12/21 16:34:29
                                                                                  RECEIVED Page 169 08/10/2020
                                                                                            NYSCEF: of
                                                461



                  Law § 175(2)(d);

             F.   Permanently barring the Individual Defendants from serving as officers, directors, or

                  trustees of any not-for-profit or charitable organization incorporated or authorized to

                  conduct business or solicit charitable donations in the State of New York pursuant to

                  EPTL §8-1.4;

             G.   Directing the Individual Defendants to account for their conduct in failing to perform

                  their duties in managing the NRA’s charitable assets; to pay full restitution to the NRA

                  for the waste and misuse of its charitable assets, including the return of salary received

                  while breaching their fiduciary duties to the NRA, plus interest at the statutory rate; and

                  to pay damages to the NRA arising from the breach of fiduciary duties pursuant to N-

                  PCL §§ 720 and EPTL §8-1.4;

             H.   Enjoining, voiding or rescinding the related party transactions entered into or proposed

                  by Defendants; directing the Individual Defendants to account for profits made from

                  and the value of charitable assets used in those transactions, to the extent not already

                  paid; and due to their willful and intentional conduct as alleged, directing the Individual

                  Defendants to pay the NRA an amount up to double the value of each benefit improperly

                  bestowed by such transactions occurring after July 1, 2014 pursuant to pursuant to N-

                  PCL §§ 112(a)(10), 715(f) and EPTL § 8-1.9(c)(4);

             I.   Enjoining the NRA and Frazer from soliciting or collecting funds on behalf of any

                  charitable organization operating in this State pursuant to Executive Law § 175(2)(d);

             J.   Directing the Individual Defendants to pay the NRA restitution for all excessive,

                  unreasonable, and excess benefits that were paid to and unjustly enriched the Individual

                  Defendants in violation of law and NRA bylaws and policies;



                                                        162

                                                                                                 Appx. 167
                                                   167 of 169
                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 170 08/10/2020
                                                                                    NYSCEF: of
                                                461




                                                                                  Appx. 168
                                            168 of 169
                                                                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                11          Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 171 08/10/2020
                                                                                    NYSCEF: of
                                                461




                                                                                  Appx. 169
                                            169 of 169
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 172 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                   1


               1   SUPREME COURT OF THE STATE OF NEW YORK
                   COUNTY OF NEW YORK - CIVIL TERM - PART 3
               2   - - - - - - - - - - - - - - - - - - - - - -X

               3    PEOPLE OF THE STATE OF NEW YORK, BY LETITIA
                    JAMES, ATTORNEY GENERAL OF THE STATE OF NEW
               4    YORK,
                                                                                INDEX
               5                            Plaintiff,                          NUMBER:
                                                                                451625/2020
               6    v.

               7    THE NATIONAL RIFLE ASSOCIATION OF AMERICA,
                    INC., WAYNE LAPIERRE, WILSON PHILLIPS, JOHN
               8    FRAZER, and JOSHUA POWELL,

               9                        Defendants.
                   - - - - - - - - - - - - - - - - - - - - - -X
             10
                                                          Teams Meeting
             11      Motions                              New York, New York
                                                          January 21, 2021
             12

             13    B E F O R E :

             14                HON. JOEL M. COHEN, J.S.C.

             15
                   A P P E A R A N C E S :
             16
                               NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL
             17                Attorneys for the Plaintiff
                               28 Liberty Street
             18                New York, New York 10005
                               BY: JAMES SHEEHAN, ESQ.
             19                    EMILY STERN, ESQ.
                                   JONATHAN CONLEY, ESQ.
             20                    MONICA CONNELL, ESQ.

             21                BREWER, ATTORNEYS AND COUNSELORS
                               Attorneys for the Defendant - NRA
             22                750 Lexington Avenue, `14th Floor
                               New York, New York 10022
             23                BY: SARAH B. ROGERS, ESQ.
                                    JENNIFER BLECHER, ESQ.
             24
                   (Continues)
             25
                                                          cb
                                                                                   Appx. 170
                                             1 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 173 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                   2


               1   A P P E A R A N C E S: (Continued)

               2              CORRELL LAW GROUP
                              Attorneys for the Defendant - W. LaPierre
               3              250 Park Avenue - 7th Floor
                              New York, New York 10177
               4              BY: P. KENT CORRELL, ESQ.

               5              GAGE SPENCER & FLEMING
                              Attorneys for the Defendant - J. Frazer
               6              410 Park Avenue, Suite 810
                              New York, New York 10022
               7              BY: WILLIAM B. FLEMING, ESQ.

               8              WINSTON & STRAWN LLP
                              Attorneys for the Defendant - W. Phillips
               9              Met Life Building
                              200 Park Avenue
             10               New York, New York 10166
                              BY: SETH FARBER, ESQ.
             11                    MARK WERBNER, ESQ.

             12

             13

             14

             15

             16
                                                          CAROLYN BARNA
             17                                           SENIOR COURT REPORTER

             18

             19

             20

             21

             22

             23

             24

             25
                                                          cb
                                                                                   Appx. 171
                                             2 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 174 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                    3
                                                   Proceedings
               1

               2                   THE COURT:    Counsel, I'd like to take appearances,

               3        beginning with the plaintiff.

               4                   MR. SHEEHAN:        This is Jim Sheehan, Chief of the

               5        Charities Bureau, Assistant Attorney General.

               6                   Thank you for having the hearing today.

               7                   MS. STERN:    Good morning, your Honor.

               8                   This is Emily Stern, Assistant Attorney General and

               9        Co-Section Chief of the Enforcement Section of the Charities

             10         Bureau.

             11                    THE COURT:    Good morning.

             12                    MR. CONLEY:     Good morning, your Honor.

             13                    This is Jonathan Conley, Assistant Attorney

             14         General, with the New York State Attorney General's Office.

             15                    THE COURT:    Good morning.

             16                    MS. CONNELL:        Good morning, your Honor.

             17                    Monica Connell, Assistant Attorney General, Special

             18         Counsel for the plaintiff.          Thank you.

             19                    THE COURT:    Good morning.

             20                    And who is going to be the principal spokesperson

             21         for the State this morning?

             22                    MR. CONLEY:     Your Honor, Jonathan Conley.           I'll be

             23         handling the argument today.

             24                    THE COURT:    Okay.

             25                    Your video doesn't seem to be operating, which will
                                                          cb
                                                                                   Appx. 172
                                             3 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 175 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                   4
                                                   Proceedings
               1        make it a little difficult for the court reporters.

               2                    Anybody else see Mr. Conley or is it just me?

               3                    THE COURT REPORTER:        I don't see him, Judge.

               4                    MR. SHEEHAN:       We can see him.

               5                    MS. CONNELL:       Your Honor, this is Monica Connell.

               6        We saw him by video until a second ago and now I see just a

               7        picture.

               8                    THE COURT:    In the meantime, let's take appearances

               9        for the defendant, starting with the NRA.

             10                     MS. ROGERS:    Good morning.

             11                     This is Sarah Rogers.        I'm appearing today on

             12         behalf of the defendant, The National Rifle Association.

             13                     I'm joined by my colleague, who you may also be

             14         able to see to my left, Jennifer Blecher.

             15                     MS. BLECHER:       Good morning, your Honor.

             16                     THE COURT:    Good morning.

             17                     MS. ROGERS:    And we are also joined separately by

             18         counsel for Mr. LaPierre, who will make his appearance.

             19                     MR. CORRELL:       Your Honor, Kent Correll, for Wayne

             20         LaPierre.

             21                     THE COURT:    Good morning.

             22                     MR. FLEMING:       Your Honor, William Fleming, for

             23         defendant John Frazer.

             24                     THE COURT:    Good morning, Mr. Fleming.

             25                     MR. FLEMING:       Good morning.
                                                          cb
                                                                                   Appx. 173
                                             4 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 176 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                   5
                                                   Proceedings
               1                   MR. FARBER:     Good morning, your Honor.          Seth Farber

               2        from Winston & Strawn.

               3                   I'm joined by my colleague Mark Werbner, who is

               4        also on separately from Winston & Strawn, on behalf of

               5        defendant Wilson Phillips.

               6                   THE COURT:    Okay.

               7                   Mr. Farber, you cut out a little bit.

               8                   MR. FARBER:     Is this better?

               9                   THE COURT:    Yes.

             10                    MR. FARBER:     What I was saying, Seth Farber from

             11         Winston & Strawn.

             12                    Also on separately is my colleague Mark Werbner

             13         from Winston and Strawn, for the defendant Wilson Phillips.

             14                    THE COURT:    Okay.

             15                    Anyone else?        I hear some echos which is par for

             16         the course today so far.         Let's see how we do.

             17                    Good morning, everyone.

             18                    Before turning to the motions on the agenda today,

             19         I want to address briefly the NRA's Notice of Bankruptcy on

             20         Friday.    I asked the parties to submit their views on the

             21         impact of the bankruptcy filing on the issues to be decided

             22         at the hearing, which they did by letter yesterday.

             23                    The Attorney General takes the position that

             24         although bankruptcy filings usually require that any

             25         lawsuits against the debtor be stayed, this case is covered
                                                          cb
                                                                                   Appx. 174
                                             5 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 177 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                    6
                                                   Proceedings
               1        by statutory exception to that rule because it is an action

               2        by a governmental entity to enforce police or regulatory

               3        powers.

               4                   The NRA stated it had no objection to proceeding

               5        with this hearing today, but took no immediate position with

               6        respect to the bankruptcy stay and, instead, reserved the

               7        right to seek further orders from the Bankruptcy Court at a

               8        later date.     The other defendants conveyed similar

               9        positions.

             10                    So, with that, I will proceed with the argument on

             11         the pending motions.      I will say that I would not be

             12         proceeding unless I was comfortable, based on my own

             13         research, that there were reasonable grounds for doing so

             14         under federal law.

             15                    As you know, both federal and New York courts have

             16         found that state courts have authority to determine the

             17         applicability of a bankruptcy stay to cases that are pending

             18         before them.     It is not the exclusive province of the

             19         Bankruptcy Court.

             20                    With that introduction, let's proceed.             I would

             21         like to follow this agenda to keep things organized.                   Rather

             22         than doing all of the motions in series for the parties and

             23         then responses, I'd like to break it into two.

             24                    The first part would be the venue, the statutory

             25         venue motion, which, to me, is a statutory argument that
                                                          cb
                                                                                   Appx. 175
                                             6 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 178 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                     7
                                                   Proceedings
               1        dismissal or transfer to Albany is mandated by statute, and

               2        then have the back and forth on that.

               3                   And then turn to the second set of grounds which

               4        are discretionary grounds for dismissing or staying the case

               5        because of, among other things, the pendency of other

               6        litigation in Albany.

               7                   So, if we can do it that way, I would appreciate

               8        it.

               9                   So, given that these are the defendants' motions,

             10         Ms. Rogers, I don't know if you want to go first, if we can

             11         start with the statutory venue motion.

             12                    MS. ROGERS:     Thank you, your Honor.

             13                    I believe I am unmuted, so can everyone hear me?

             14                    THE COURT:    I can.

             15                    MS. ROGERS:     Thank you very much.

             16                    So, let's start with venue.          We agree that's the

             17         appropriate place to start because, as courts have held,

             18         once you determine that the case is in the wrong court, all

             19         remaining substantive issues go to the correct court.                  And

             20         this case is in the wrong court.

             21                    Now, given the choice of where to commence its

             22         capital case against this particular political target, it's

             23         no surprise that the Attorney General would prefer

             24         Manhattan, but they're not given that choice.              And, in fact,

             25         the statutory scheme that made this lawsuit possible takes
                                                          cb
                                                                                   Appx. 176
                                             7 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 179 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                   8
                                                   Proceedings
               1        that choice away.

               2                    So, it was a deliberate choice by the New York

               3        State Legislature to depart from the parallel statutory

               4        scheme of the General Corporation Law which grants the

               5        Attorney General broad discretion as to where to venue a

               6        dissolution case.

               7                    Instead, the mandatory venue for a dissolution case

               8        under the N-CPL is prescribed in N-CPL 1110 and it's very

               9        simple and it's very discrete.           And there's a verbatim

             10         definition that I will read that we've set forth in our

             11         papers.

             12                     So, this action has to venued in the judicial

             13         district in which the office of the corporation is located.

             14         And according to the definition section of the same statute,

             15         the term office means the office, the location of which is

             16         stated in the Certificate of Incorporation.

             17                     That's very simple.        That's very black and white

             18         language.    It does not call for a Gestalt contacts analysis;

             19         a principal place of business analysis.             The question is,

             20         you look at the Certificate of Incorporation, which is

             21         defined to include amendments thereto, and you identify the

             22         office stated therein.

             23                     If you look at the NRA's Certificate of

             24         Incorporation, the only office stated therein is 80 State

             25         Street in Albany.      Now, when we raised this challenge, the
                                                          cb
                                                                                   Appx. 177
                                             8 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 180 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                     9
                                                   Proceedings
               1        Attorney General responded with a number of, you know,

               2        creative defenses of the New York county venue, which I will

               3        get to in a moment, but you can tell that they likewise

               4        acknowledge the sort of mandatory black and white language

               5        of this venue prescription because in their complaint they

               6        verified under penalty of perjury in paragraph 26, they

               7        allege that venue is proper because:

               8                   "The office of the NRA is in New York county as set

               9        forth in the Certificate of Incorporation."

             10                    But there is no office of the NRA in New York

             11         county set forth in the Certificate of Incorporation.                  The

             12         Attorney General knew that was a mandatory condition for

             13         venuing the case here, that's why they made that verified

             14         allegation, but that verified allegation is inaccurate.

             15                    Now, this isn't a mere technicality.            It is an

             16         important substantive right that the legislature chose to

             17         confer on not-for-profit corporations when it drafted N-PCL

             18         1110.   If you're a nonprofit and you are fighting for your

             19         very existence, you have the right to have that fight in the

             20         backyard that you chose.         The location that you inscribed in

             21         your formation documents.

             22                    Now, admittedly, this case is a bit unique because

             23         if you form a nonprofit in New York nowadays, the statute

             24         requires a newly filed Certificate of Incorporation

             25         designate both an office location and a registered agent.
                                                          cb
                                                                                   Appx. 178
                                             9 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 181 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 10
                                                   Proceedings
               1        But because the NRA was formed so early, so early on in the

               2        course of New York Corporate Law, there was no such

               3        requirement.

               4                   So, when the NRA lodged a Certificate of

               5        Incorporation with the Secretary of State in Albany, it did

               6        not designate an office location.          It certainly did not

               7        designate one in Manhattan.           And, over subsequent years,

               8        although the statute evolved to require a more specific

               9        designation, that requirement was never retroactive.

             10                    Now, the response to this from the Attorney

             11         General, I will characterize, is three-fold.             The first

             12         argument, as I see it, is that you sort of acted like a New

             13         York county corporation, even if you didn't designate a New

             14         York office in your certificate as the statute requires.

             15                    So, for example, in 1871, when the founders of the

             16         NRA who, by the way, were military men stationed by the

             17         government that would later try to dissolve their

             18         organization, that happened to be in Manhattan and the

             19         signatures from a judge in Manhattan, the Attorney General

             20         argues that you were an active New York City corporation

             21         then, so you're a New York City corporation now.

             22                    The Attorney General further argues that because

             23         the NRA had continued to lodge copies of items that it filed

             24         over the years such as amendments in New York county, it

             25         acted like a New York county corporation so there must be a
                                                         cb
                                                                                  Appx. 179
                                             10 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 182 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 11
                                                   Proceedings
               1        constructive office here, even if there is not an actual

               2        office here.

               3                    But none of the conducts that the Attorney General

               4        alleges amounts to a waiver by the NRA of its crucial

               5        substantive right to face and fight dissolution in the

               6        judicial district it chose and it inscribed on its governing

               7        document.

               8                    The waiver of that right would have to be a known

               9        relinquishment, that's black letter law.            And that's not

             10         what any of this amounts to.          The Attorney General cannot

             11         allege that we've waived this right and established some

             12         illusory office in New York county.

             13                     And if we have, then my question for the Attorney

             14         General would be okay, you have alleged in your verified

             15         complaint that "The office of the NRA is in New York

             16         county", so where is that office?          If you want to serve us

             17         with dissolution papers, where do you bring them?              If you

             18         want to send us mail, where do you send it?

             19                     There is literally no office in New York county,

             20         certainly none designated on the Certificate of

             21         Incorporation or any prior iterations of it.

             22                     And we have filed with the Court as exhibits to our

             23         motion papers an exhaustive record of all of the documents

             24         lodged with the Secretary of State by the NRA since the

             25         NRA's initial formation in 1871.          There's never been an
                                                         cb
                                                                                  Appx. 180
                                             11 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 183 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 12
                                                   Proceedings
               1        address in New York county designated.            By the plain terms

               2        of the statute, venue is improper in New York county.

               3                   Another cluster argument the Attorney General makes

               4        essentially is that, you know, there are other claims in

               5        this case, too.     So, even if there is a statutory mandatory

               6        venue for dissolution action in Albany or the Third Judicial

               7        District, they have also lodged claims against certain

               8        individual defendants, current and former executives, and

               9        those who form flexible venue under CPLR 503, and where

             10         there are conflicting venue provisions, the Attorney General

             11         gets more leeway.

             12                    The problem with that argument is that every single

             13         shred of authority on which the Attorney General relies

             14         involves cases where there is a genuine conflict in venue.

             15         For example, you have a case brought, you get two claims

             16         brought simultaneously, one could only have been brought in

             17         New York county, one could have only been brought in Albany

             18         County, there is no conflict here.

             19                    The Attorney General concedes it is a resident of

             20         any county, so unless there is a narrower statutory

             21         prescription as here, the Attorney General could have

             22         brought these claims anywhere it liked.            And it could bring

             23         its claims against the individual defendants in the Third

             24         Judicial District where the dissolution claim belongs.

             25                    So, we think that that dispatches with the argument
                                                         cb
                                                                                  Appx. 181
                                             12 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 184 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 13
                                                   Proceedings
               1        about conflicting venue and how even throwing in additional

               2        claims lets you bring dissolution in New York county, but

               3        we're certainly happy to discuss that further if the Court

               4        would like.

               5                   THE COURT:    Let me ask you a question.

               6                   Let's assume, hypothetically, you know, the

               7        organization was formed in 1871 and then there was not a

               8        single piece of paper filed from then until now, where would

               9        venue be appropriate?

             10                    MS. ROGERS:     That's an interesting hypothetical.

             11         Fortunately, not the one before this Court.             By the terms of

             12         the statute, venue would be appropriate at the office stated

             13         on the Certificate of Incorporation.

             14                    THE COURT:    By definition there isn't one, so then

             15         what happens?

             16                    MS. ROGERS:     So, my recommendation would be, your

             17         Honor, that you treat the NRA as sort of the way you would

             18         treat a nonresident or a corporation that does not have an

             19         office in the state.      That seems to be the closest analog in

             20         that hypothetical.

             21                    THE COURT:    And the result of that would be that

             22         the State Attorney General could sue in any county it wanted

             23         to; correct?

             24                    MS. ROGERS:     Well, or as in the Gilinsky case that

             25         we cite in our reply is that you revert to the place where
                                                         cb
                                                                                  Appx. 182
                                             13 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 185 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 14
                                                   Proceedings
               1        the registered agent is.

               2                   But I understand in your hypothetical --

               3                   THE COURT:    In other words, if there is no "office

               4        of the corporation", you just revert back to the regular

               5        venue statute; correct?

               6                   MS. ROGERS:     I think the reason you can't revert

               7        back to 503 is that by the terms of the CPLR and controlling

               8        Court of Appeals authority, the narrower prescriptive

               9        statute that overlays and supersedes 503 has to be given

             10         deference.

             11                    THE COURT:    I know, but right now I'm hypothesizing

             12         that there is no office of the corporation.             And so the way

             13         I look at 503 is it tells you where the venue is, unless

             14         another venue is prescribed by law.

             15                    So, what I'm getting at is, if there is no office

             16         of the corporation, therefore, the other statue doesn't seem

             17         to apply, then, the regular venue rules would apply.

             18                    I recognize we're going to get to the next question

             19         I have for you which is to talk about what happened in the

             20         150 years, but just analytically, if there is no office of

             21         the corporation, it seems to me that you're back to the

             22         regular venue statute.

             23                    MS. ROGERS:     Analytically, if the NRA had never

             24         amended a Certificate of Incorporation to contain an

             25         address, then I think that approach could be viable.
                                                         cb
                                                                                  Appx. 183
                                             14 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 186 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                  15
                                                   Proceedings
               1                   THE COURT:    Let's talk about the evidence that you

               2        pointed to.     I think you started with that there is an

               3        office designated in Albany.           Why don't you just walk

               4        through what that evidence is.

               5                   MS. ROGERS:     Certainly.

               6                   So, I apologize, your Honor, I don't recall which

               7        exhibit it is, but I would be happy to pull it up.                We

               8        filed, in connection with our transfer motion, copies of all

               9        of the documents we've lodged for the Secretary of State

             10         over the years.

             11                    One of those, which if memory serves, was lodged in

             12         1985, designates the address of 80 State Street in Albany --

             13         sorry, in 2002, your Honor.            It designated the State Street

             14         address for two separate purposes; that is the address of

             15         the registered agent and the address for mailing documents

             16         which are technically distinctive categories under the

             17         statute at that time.          But that is, you know, that is the

             18         address that we -- the way the Certificate of Incorporation

             19         is defined under the N-PCL, and it's inclusive of amendments

             20         and documents.     And I have that document here, your Honor.

             21                    THE COURT:    I think it's NYSCEF 109; correct?

             22                    MS. ROGERS:     I believe that is correct.          My copy,

             23         unfortunately, doesn't have the stamp on it, but I think

             24         that is correct.

             25                    THE COURT:    Okay.
                                                          cb
                                                                                   Appx. 184
                                             15 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 187 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 16
                                                   Proceedings
               1                   And so the document you're talking about, I think

               2        it's 29 or so pages in, is the one where an agent for

               3        service of process was named; is that correct?

               4                   MS. ROGERS:     Yes.    There's an agent for service of

               5        process named in the 2002 Certificate of Change, that's the

               6        official title of the document.

               7                   And there's two designations made you can see on

               8        this document.     We designate a registered agent towards the

               9        bottom of the page.      It says destination of registered

             10         agent, the corporation, service of company, 80 State Street.

             11                    And then separately, apart from your registered

             12         agent, you have to designate an address where the Secretary

             13         of State is supposed to forward documents that are addressed

             14         to you.

             15                    THE COURT:    Above those two, which I'm sure is a

             16         question that you're expecting, so the company specifically

             17         checked boxes to change the address to forward copies of

             18         process, and it specifically checked a box to designate an

             19         entity to be the registered agent, but it left blank the box

             20         directly above it in which a company is permitted to change

             21         the "county location within this state in which the office

             22         of the corporation is located", which is the exact statutory

             23         definition, that was not checked.

             24                    So, the Attorney General argues, certainly, there

             25         seems to be some force behind that if the NRA intended to
                                                          cb
                                                                                  Appx. 185
                                             16 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 188 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 17
                                                   Proceedings
               1        designate an office of the corporation, they could have

               2        easily done so, and the fact that it didn't, arguably cuts

               3        the other way.

               4                   MS. ROGERS:     Your Honor, obviously the NRA was not

               5        required to designate an office.           Again, this is just a

               6        historical anomaly.      If the NRA had been formed five or ten

               7        years later, they would have had to designate an office and

               8        that office would have been the office, unless we changed it

               9        via this form.     But that's not what happened.

             10                    THE COURT:    Right.        But this is, as I read your

             11         papers, the only piece of evidence that you rely on for an

             12         Albany address, or a principal one.

             13                    And, in this one, it very specifically, I think,

             14         does not designate an office of the corporation.              So, I

             15         don't know how you connect the two because the office of the

             16         corporation is a statutory phrase and the only thing that

             17         this provision, this form does, is it designates an agent

             18         for service of process.          Which, I understand the point that,

             19         you know it has its certain meaning, but it's not the words

             20         of the statute.

             21                    MS. ROGERS:     Your Honor, two responses to that.

             22         First, it's not technically true that the 2002 Certificate

             23         of Change is the only piece of evidence that we're citing.

             24                    We also filed a Certificate of Amendment in 1985,

             25         and that's also an exhibit to our brief.            And in the
                                                          cb
                                                                                  Appx. 186
                                             17 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 189 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 18
                                                   Proceedings
               1        Certificate of Amendment, paragraph 2 and paragraph 6, we

               2        designate the Secretary of State as the agent for service of

               3        process which, again, it's the agent for service of process,

               4        but the Secretary of State is located in Albany.              There's

               5        two separate documents that designate an address in Albany.

               6        There are zero documents that designate an address in New

               7        York City.

               8                   Now, the Court may wonder, okay, aren't a

               9        registered agent and principal office distinct concepts.

             10         And that's ideally true, but we've seen courts, in imperfect

             11         situations like this, in the Gilinsky case we cite, we've

             12         seen them look to the registered agent when there is not a

             13         designated principal office.

             14                    THE COURT:    You are using that word principal

             15         office as a careful lawyer because that is a phrase that has

             16         some relevance outside of the statutory context in trying to

             17         figure other things out for venue.           But I have a statute to

             18         apply, so principal office is not the word.             Service of

             19         process agent is not the word.          It is "office of the

             20         corporation."     So, I don't really understand how those cases

             21         are relevant.

             22                    MS. ROGERS:     Well, your Honor, I think from a

             23         straight textual approach, the actual language is, "The

             24         office, the location of which is stated in the Certificate

             25         of Incorporation."
                                                         cb
                                                                                  Appx. 187
                                             18 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 190 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  19
                                                   Proceedings
               1                   And the Certificate of Incorporation is defined to

               2        include amendments like the one that I just cited.

               3                   So, applying the statute most strictly by plain

               4        terms, you first look to the Certificate of Incorporation

               5        for an address, for a location that is stated.              And the only

               6        location that is stated in any of the documents that

               7        comprise our Certificate of Incorporation as defined under

               8        the statute is the 80 State Street, Albany address.

               9                   The statutory framework and the legislature's

             10         deliberate choice to depart from the General Corporation Law

             11         scheme which gives the AG more discretion as to where to

             12         venue a case, but we would argue should guide the Court's

             13         interpretation.

             14                    The NRA is fighting for its very existence.                And to

             15         the extent that there's any ambiguity, why not let us fight

             16         for our existence in the place we chose, not the place that

             17         is sort of constructively construed; not a place where we

             18         throw up our hands and say well, this is a historical

             19         anomaly so the AG can sue anywhere it wants.

             20                    Venue is clearly proper in Albany.           It's not

             21         clearly proper in New York county.           So, we would urge the

             22         Court to sort of vindicate the intent of 1110, which is, you

             23         know, not to resort to these other constructs that exist

             24         under 503 or that exists under the Business Corporation Law.

             25                    THE COURT:    Look, you have discretionary arguments
                                                         cb
                                                                                  Appx. 188
                                             19 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 191 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 20
                                                   Proceedings
               1        to come, and I get that, but this is not discretionary.                The

               2        venue statute says that it's the normal venue unless

               3        otherwise prescribed by law.          That is not some judge

               4        deciding what, you know, what makes sense.             It's either

               5        prescribed by law or it isn't.          It's binary, I think, on

               6        this one.

               7                    There's a discretionary venue argument that you

               8        make later, which we'll get to.          You know, I can't straddle

               9        here, this one.     This is one or the other.

             10                     MS. ROGERS:    We agree, your Honor, and we think the

             11         most straightforward reading of the text is, is there a

             12         venue prescribed by law.         Clearly, yes.     That is the obvious

             13         purpose and effect.       And it prescribes a venue as a matter

             14         of statute.     What does the statute say?         It says that

             15         dissolution can only be brought in the judicial district or

             16         the offices.     An office means the location of which is

             17         stated in the Certificate of Incorporation.

             18                     So what the statute prescribes is that this

             19         dissolution case can only be brought in the judicial

             20         district, the location of which is stated in the Certificate

             21         of Incorporation.      There is only one location stated in our

             22         Certificate of Incorporation, and that's 80 State Street,

             23         Albany.

             24                     THE COURT:    You were just reading from the

             25         statutory definition of the phrase "office of the
                                                         cb
                                                                                  Appx. 189
                                             20 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 192 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 21
                                                   Proceedings
               1        corporation"; right?

               2                   MS. ROGERS:     That's correct.      Yes.

               3                   THE COURT:    And the State gives companies a form to

               4        change the office of the corporation.           So, whatever the

               5        embedded definition of it is, there was a way to do it, and

               6        you didn't.

               7                   MS. ROGERS:     There would have been a way to be even

               8        more explicit about it, but I don't think it changes the

               9        straightforward application of the statute.             There is a

             10         location stated in the Certificate of Incorporation and

             11         that's Albany.

             12                    THE COURT:    Okay.

             13                    Anything else on this issue before I turn to the

             14         Attorney General?      Do you or any of the other defendants

             15         have anything to add?

             16                    MS. ROGERS:     One moment, your Honor.

             17                    (Pause in proceedings.)

             18                    MS. ROGERS:     One additional thing, your Honor.

             19                    We don't think this ought to be dispositive, but

             20         the New York Attorney General in its papers references, you

             21         know, if you go to the Secretary of State website, that

             22         there are certain menu options you can toggle to produce a

             23         New York county address, but -- actually, I'm just going to

             24         let my co-defendant counsel address this because he's spent

             25         more time on the website than I have.
                                                         cb
                                                                                  Appx. 190
                                             21 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 193 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                  22
                                                   Proceedings
               1                   MR. CORRELL:        Your Honor, the Certificate of

               2        Incorporation is the only document that the Court should be

               3        looking at, but if the Court wants the color on that, the

               4        Attorney General has put into the record a printout,

               5        something that purports to be a printout of the website of

               6        the New York State Department of State.

               7                   And under selected entity address, the selected

               8        entity being National Rifle Association, it shows the

               9        address 80 State Street, Albany, New York.

             10                    So, apparently, the New York State Department of

             11         State regards the address of the NRA as 80 State Street,

             12         Albany, New York and that's -- -

             13                    THE COURT:    Doesn't the website also -- and I may

             14         be confusing things in the record, and I'm sure the Attorney

             15         General will correct me, but I thought there was something

             16         on the website that you actually disputed because it lists

             17         the office of the corporation in New York county.               I may be

             18         misremembering.

             19                    MR. CORRELL:        Your Honor, we dispute the

             20         characterization that the Attorney General has put on that

             21         document, but they've read a line that says date of, I

             22         believe it's the date of filing of the original Certificate

             23         of Incorporation, and it's listed as November 20, 1871, and

             24         then below that it says county, New York.

             25                    And the fact is that the original Certificate of
                                                          cb
                                                                                   Appx. 191
                                             22 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 194 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                   23
                                                   Proceedings
               1        Incorporation was filed in New York county on November 17,

               2        1871, so that date is incorrect.          But the filing in New York

               3        county, that's an inference they are trying to draw from

               4        those two things which are not, in our view, connected.                I

               5        think it's a misreading of the information set forth on the

               6        website.

               7                   THE COURT:    Okay.     I appreciate that.

               8                   Anything else before I turn to Mr. Conley, whose

               9        image has now --

             10                    MS. ROGERS:     Vanished to me, but if you can see

             11         him, your Honor, that's the important part.

             12                    THE COURT:    I can.       It appears to be somewhat of an

             13         aberration.

             14                    Anyway, as long as Carolyn, can you see Mr. Conley?

             15                    THE COURT REPORTER:        I can.   Thank you.

             16                    THE COURT:    All right.

             17                    Fire away.

             18                    MR. CONLEY:     Thank you, your Honor.

             19                    To take a step back, the defendants do not dispute

             20         16 of the 18 causes of action asserted in the complaint are

             21         properly venued in this court.          The defendants are

             22         challenging venue for the two dissolution causes of action

             23         which are governed by a separate venue provision and N-PCL

             24         1110.

             25                    Under N-PCL 1110, the proper venue for a
                                                         cb
                                                                                  Appx. 192
                                             23 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 195 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 24
                                                   Proceedings
               1        dissolution action is in the Supreme Court in the judicial

               2        district in which the office of the corporation is located.

               3                   And for purposes of this statute, the location of

               4        the office of the corporation is determined by an

               5        organization Certificate of Incorporation.             As we

               6        established in our opposition papers, the NRA's office of

               7        the corporation is, and has always been, located in New York

               8        county.

               9                   Under the law in effect at the time of its

             10         formation, the NRA was required to file a Certificate of

             11         Incorporation in the office of the clerk of the county in

             12         which the office of such society shall be situated.

             13                    In accordance with this law, the NRA filed a

             14         Certificate of Incorporation in New York county, thereby

             15         designating it the county location of its office of the

             16         corporation.     The NRA repeatedly reaffirmed that choice in

             17         later amendments to its Certificates of Incorporation which

             18         were filed in New York county and approved by justices of

             19         the First Department.

             20                    This designation of New York county is also

             21         reflected in current Department of State records for the

             22         NRA, the accuracy of which the defendants did not dispute in

             23         their reply papers.

             24                    And I do contest a couple of points made about the

             25         database records, which I'll get to in a moment.               But, in
                                                         cb
                                                                                  Appx. 193
                                             24 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 196 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 25
                                                   Proceedings
               1        any event, venue is a matter of the plaintiff's choice.                And

               2        on a motion to change venue, it's the defendant's burden to

               3        establish that the plaintiff's choice of venue is improper

               4        and that the defendant's choice of venue is proper.               And the

               5        defendants have not established either here.

               6                   They put forth no credible evidence to establish

               7        that its office of corporation is in Albany county.               To the

               8        contrary, the NRA's incorporations, both its historical and

               9        modern, reflected its office of corporation as in New York

             10         county.

             11                    Now, the defendants argue that the NRA has never

             12         had a physical office in the State of New York and the venue

             13         should, therefore, default to where its registered agent is

             14         located in Albany county, but this argument is flawed in

             15         several respects.

             16                    First, the N-PCL expressly states that an entity's

             17         office of the corporation is distinct from the physical

             18         location where an entity engages in business.             That the NRA

             19         never had a physical location in New York has no bearing on

             20         venue.

             21                    Second, the defendant's argument that the NRA was

             22         never required to designate a county location for its office

             23         of the corporation ignores the legal effect of filing its

             24         original certificate in New York county.            The act of filing

             25         its incorporation papers in the county where its office was
                                                         cb
                                                                                  Appx. 194
                                             25 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 197 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 26
                                                   Proceedings
               1        to be located was a condition precedent to the NRA's

               2        creation and corporate existence.          It is as essential to its

               3        formation as setting out its name and core purposes.

               4                   THE COURT:    The difficulty -- the difficulty with

               5        relying on an 1871 Act or action is that the statute I'm

               6        dealing with now didn't exist then and it references a

               7        statutory phrase, "office of the corporation", that didn't

               8        exist as a statutory definition until later.

               9                   So, I'm not sure how much value you get out of, you

             10         know, the initial thing.         But I understand the point.          It is

             11         some piece of evidence.

             12                    MR. CONLEY:     Yes, your Honor.

             13                    And, again, in later amendments to its Certificate

             14         of Incorporation, the NRA was required to get approvals for

             15         changes to amendments to its Certificate of Incorporation by

             16         getting approval from justices in the judicial district in

             17         which its office was located.         And the NRA got approval for

             18         those amendments from justices of the First Department.

             19                    Also, while the defendants focus a great deal on

             20         the location of the NRA's registered agent, they fail to

             21         cite to any legal authority that says the location of a

             22         corporation's registered agent is relevant, let alone

             23         conclusive evidence of where an entity's office of the

             24         corporation is located under N-PCL 1110.

             25                    And, as your Honor noted, if the NRA had wanted to
                                                         cb
                                                                                  Appx. 195
                                             26 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 198 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 27
                                                   Proceedings
               1        change its county location by designating a registered agent

               2        in Albany, it could have easily done so. The 2002 form had

               3        an option for changing its county location, but the NRA

               4        declined to make that change.

               5                   Since its formation, the NRA has been able to

               6        change its county location to wherever it wanted, but never

               7        has, instead electing to keep it fixed in New York county.

               8                   The Attorney General brought this action in New

               9        York county because venue is proper here.            All along, the

             10         Attorney General has adhered to the statutory venue

             11         provision in the N-PCL by bringing and defending its choice

             12         to bring dissolution claims here.

             13                    THE COURT:    Well, let me ask you the same question

             14         I asked Ms. Rogers.      What if there is no office of the

             15         corporation, you know, it didn't have to have one when it

             16         first started, and let's just assume that all of these

             17         shreds of evidence that both sides sort of bring up don't

             18         really establish an office of the corporation, what do I do

             19         then?

             20                    MR. CONLEY:     Your Honor, under the venue citing

             21         provisions in Article 5 of the CPLR, it would be treated

             22         like a foreign corporation and venue would be proper in any

             23         county that the Attorney General chose.

             24                    THE COURT:    Okay.

             25                    Anything else on the venue motion?
                                                         cb
                                                                                  Appx. 196
                                             27 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 199 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 28
                                                   Proceedings
               1                   MR. CONLEY:     I will just note that the Court can

               2        resolve the instant venue motions without determining the

               3        location of the office of the corporation.             Even if venue

               4        were improper for the two dissolution claims, which they are

               5        not, the Court may and should retain this entire action.

               6                   N-PCL 1110 doesn't deprive this Court over

               7        jurisdiction over the dissolution claims.            And in the

               8        interest of judicial economy and efficiency, it plainly

               9        weighs in favor of retaining this entire case.

             10                    THE COURT:    That argument I don't understand as

             11         well.   I mean, if the statute has a mandatory venue

             12         provision for claims A and B, how do I just ignore that?

             13         I'm not aware of anything in here that says I have

             14         discretion to ignore something that's prescribed by law.

             15                    MR. CONLEY:     If the Court were to find that the two

             16         dissolution claims were improperly venued, the Court may

             17         still find that because of the other 16 of 18 causes of

             18         actions are proper in New York county, the Court does have

             19         the ability and the authority to keep the entire action.

             20         It's not robbed of jurisdiction as the defendants insinuate.

             21                    THE COURT:    The cases you cite for this

             22         proposition, at least my recollection is all or almost all

             23         of them, they did not have a mandatory venue provision that

             24         the Court was just sort of riding rough shot over.               This one

             25         does.
                                                         cb
                                                                                  Appx. 197
                                             28 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 200 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 29
                                                   Proceedings
               1                   MR. CONLEY:     I believe the Tashenberg decision in

               2        the Third Department, your Honor, did involve a dissolution

               3        claim.    And in that case it held that if venue was proper

               4        for one claim, it's proper for all of them.

               5                   THE COURT:    Okay.     All right.

               6                   Why don't I see if Ms. Rogers has anything to add

               7        and then she can move on to the other branches of the

               8        motion.

               9                   MS. ROGERS:     Yes, your Honor.       I would like to

             10         address the Tashenberg case.          This is a 38 year old cursory

             11         opinion in another judicial department and it's

             12         distinguishable on a number of grounds.

             13                    THE COURT:    I now have lost your picture, but I can

             14         --

             15                    MS. ROGERS:     Hold on.     Let me see if I can --

             16                    THE COURT:    I'll do the best I can to imagine it.

             17                    MS. ROGERS:     I'm here.

             18                    THE COURT:    Okay.     There you go.

             19                    MS. ROGERS:     Your Honor, I want to address the

             20         Tashenberg case because it is the only case that defendant

             21         -- I'm sorry, that the plaintiff marshals that you could

             22         struggle to construe as being apposite and there are severe

             23         flaws in plaintiff's reliance on it.

             24                    So, Tashenberg is a 38 year old cursory opinion in

             25         another judicial department.          We actually tried to track
                                                         cb
                                                                                  Appx. 198
                                             29 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 201 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 30
                                                   Proceedings
               1        down the underlying papers and submissions that led to this

               2        ruling and we couldn't because the case is so old.

               3                   In Tashenberg, it's important that the Court notes

               4        that this is an action by a stockholder, director and

               5        officer, so an insider action for dissolution, not an

               6        adversarial one by the State, was essentially -- the essence

               7        of the case was that it sought various types of relief for

               8        the stockholder, director and officer and, therefore, you

               9        know, it can be brought in a district where the stockholder,

             10         director and officer resides.

             11                    But that's not the case here.          Here, we are dealing

             12         with a statutory mandatory venue provision that, when it was

             13         drafted, the legislature made a decision to strip the

             14         discretion that the AG would have as for for profit

             15         corporations.

             16                    But the nonprofit corporation, unlike under the

             17         General Corporation Law, you can't bring it in any county in

             18         which you want.     It has to be the location of the office,

             19         the location of which is stated in the Certificate of

             20         Incorporation.     That's one reason Tashenberg is inapposite.

             21                    I also want to point to you, this is a case we cite

             22         on page 7 of our reply, controlling Court of Appeals

             23         authority in Lazarow, Rettig, & Sundel v. Castle, and that's

             24         at 49 NY2D 508, and that's construing --

             25                    THE COURT REPORTER:        Excuse me.
                                                         cb
                                                                                  Appx. 199
                                             30 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 202 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 31
                                                   Proceedings
               1                   THE COURT:    You faded out a bit.

               2                   MS. ROGERS:     I'm sorry.

               3                   The Lazarow case, which is controlling Court of

               4        Appeals authority, construes a different statutory mandatory

               5        venue provision, one applying to banks, but it provides some

               6        insight on how the Court of Appeals treats these provisions.

               7        They treat them as this protection that is afforded to the

               8        entity being sued.

               9                   The Court of Appeals says in Lazarow:

             10                    "The rule that an actual bank may only be sued in

             11         the district or the county in which it is established was

             12         prescribed for the convenience of those institutions and to

             13         prevent interruption in their business that might result

             14         from their books being sent to distant counties.              The

             15         mandatory character of the statute may not be blunted by

             16         judicially created exceptions."

             17                    This is pretty similar.        The N-PCL 1110 was derived

             18         very closely from a parallel provision of the General

             19         Corporation Law, but the allowance was intentionally

             20         narrowed so that a nonprofit could only face the prospect of

             21         a corporate death sentence in the judicial district where it

             22         identifies where there is an office, the location of which

             23         is stated in the Certificate of Incorporation.

             24                    THE COURT:    Okay.

             25                    Why don't you move on to the other branches of the
                                                         cb
                                                                                  Appx. 200
                                             31 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 203 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                  32
                                                   Proceedings
               1        motion.

               2                   MS. ROGERS:     Certainly, your Honor.

               3                   MR. CORRELL:        Your Honor, if I may address this one

               4        narrow point going to Tashenberg before we move on.

               5                   The Tashenberg opinion was four sentences long.

               6        And saying that it's cryptic is an understatement.                It's

               7        really hard to know exactly what the Court was doing there,

               8        but the Court did cite Section 503 of the CPLR without

               9        quoting the language and without referencing the exception

             10         in that provision.

             11                    And it also cited, I believe, CPLR 502 without

             12         acknowledging the limiting language of that provision which

             13         specifically limits its application to situations where

             14         there is a conflict of provisions under Article 5 of the

             15         CPLR.

             16                    So, our view is that CPLR 502 operates to give the

             17         Court discretion to resolve conflicts between venue

             18         provisions in Article 5 of the CPLR, but it doesn't give a

             19         court discretion to basically ignore a mandatory

             20         jurisdiction provision in another statute.

             21                    And that analysis is consistent with CPLR Section

             22         101 which says the CPLR applies except where its procedure

             23         is regulated by an inconsistent statute.

             24                    We don't view the Not-for-Profit Corporation Law as

             25         inconsistent with the CPLR.            If you read them properly,
                                                          cb
                                                                                   Appx. 201
                                             32 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 204 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                   33
                                                   Proceedings
               1        they're consistent.      But the Attorney General seems to be

               2        reading them in a way that produces a conflict, and if

               3        that's so, then they run up against the bar of CPLR 101

               4        which is if there is conflict, then the Not-for-Profit

               5        Corporation Law preempts the CPLR and takes precedence.

               6                   On that basis, all of the cases they have relied on

               7        are distinguishable in that the parties did not raise those

               8        issues and did not cite CPLR Section 101.

               9                   And there is Supreme Court authority on that point

             10         that where a separate statute sets forth a comprehensive

             11         procedural scheme, as the not-for-profit corporation does

             12         here, that the Court must give precedence to that other

             13         scheme.

             14                    And that's kind of an extension of the old rule

             15         that if you have a general statute and a specific statute,

             16         the specific one applies, not the general one.

             17                    THE COURT:    Right.

             18                    MR. CORRELL:        Thank you, your Honor.

             19                    THE COURT:    I think I have what I need on the venue

             20         motion.

             21                    Now, the remaining motions, I think we can argue as

             22         a group.    Ms. Rogers, you can take us -- and it's hard to

             23         group them together, but it's forum non conveniens and, you

             24         know, dismissal based on the pending federal action.                   Those

             25         are somewhat related.          So, I'll let you argue them however
                                                          cb
                                                                                   Appx. 202
                                             33 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 205 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 34
                                                   Proceedings
               1        you would like, but --

               2                   MS. ROGERS:     Your Honor, it seems that the concepts

               3        implicated in the motions are overlapping and it makes sense

               4        to argue them simultaneously.

               5                   So, we now depart the land of strict statutory

               6        construction to analyze a number of provisions where the

               7        Court has a lot of discretion to determine what the interest

               8        of substantial justice favors and where good cause exists.

               9                   So, the forum non conveniens doctrine simply

             10         requires, you know, is there a more convenient forum and

             11         would it serve the interest of substantial justice for the

             12         action to be heard there.

             13                    This action is not only technically commenced after

             14         our lawsuit against the New York AG which was commenced on

             15         August 6th, it's only the latest in a tangled nest of

             16         litigation that is pending largely in federal court, some of

             17         it in state court, that raised overlapping factual and legal

             18         issues about the NRA's business expenditures.

             19                    A lot of the transactions and events that are

             20         alleged in this complaint relate to the NRA's dealing with

             21         Ackerman McQueen.      For example, these travel expenses, these

             22         expenses that have garnered a lot of ink in the press, those

             23         were all incurred, to the extent they were indeed incurred,

             24         were incurred by Ackerman McQueen.

             25                    There is a previously pending federal litigation
                                                         cb
                                                                                  Appx. 203
                                             34 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 206 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 35
                                                   Proceedings
               1        between the NRA and Ackerman McQueen where all of the issues

               2        are in play.     And that's in the Northern District of Texas.

               3        That's one of the many federal cases that we are in the

               4        process of moving to consolidate in an MDL proceeding.

               5                   There is also an ancillary litigation.            We had a

               6        former Ackerman employee come forward and provide

               7        essentially whistleblower testimony that Ackerman was lying

               8        to the NRA about the nature of the expenditures.              He

               9        testified in that NRA Ackerman litigation.             Ackerman filed

             10         oddly a distinct lawsuit against him, and that's also

             11         pending in federal court.

             12                    Then, we have the Delatil (sic) litigation pending

             13         in the Middle District of Tennessee, exact same issues,

             14         previously filed action, already in federal court, already

             15         in discovery.

             16                    The constitutional dispute between the NRA and the

             17         New York State of the Office of the Attorney General has

             18         been brewing for a while.        It was commenced by the NRA in

             19         the Northern District of New York on August 6, 2020, and I

             20         don't need to belabor, and I won't, but I'll mention because

             21         it's so salient, you know, this is a case of historical

             22         constitutional importance because the ACLU weighed in for

             23         us.

             24                    We've had 16 amici states weigh in for us, wave a

             25         red flag and say, you know, what the AG is doing here is
                                                         cb
                                                                                  Appx. 204
                                             35 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 207 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                   36
                                                   Proceedings
               1        unusual and wrong.      Multiple constitutional scholars;

               2        Jonathan Turley; Feldman, we cite them in our brief, have

               3        come out and said look, even if some of these allegations

               4        were true, it is clear that this effort to dissolve the NRA

               5        is unconstitutional.

               6                   Now, we understand that, you know, that's going to

               7        be argued and the AG has a different view on it, but those

               8        Article 3 constitutional claims were brought in a federal

               9        forum and deserve to be heard there.           And it's not that we

             10         doubt the sophistication of the Court to hear those claims,

             11         but they were technically first filed and there are

             12         efficiencies to be gained from trying all of these

             13         interrelated cases in a federal forum, especially because

             14         some of the most salient claims here are the NRA's

             15         constitutional claims which are federal questioned claims.

             16                    There are --

             17                    THE COURT:    You said -- you may have used the words

             18         technically filed first.         I'm not sure what that means.         I

             19         think it is uncontested that the papers were filed by the

             20         Attorney General here first.          Then, later, I think in the

             21         same day, the NRA filed in federal court.

             22                    And, you know, I understand that there was an

             23         amendment or a change to the verification, but it wasn't

             24         actually filed first; right?

             25                    MS. ROGERS:     Well, so technically, your Honor, the
                                                         cb
                                                                                  Appx. 205
                                             36 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 208 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 37
                                                   Proceedings
               1        AG's case was filed first, but it wasn't commenced first.

               2        And that's the difference ---

               3                   THE COURT:    Your reference to technically filed

               4        earlier, and I'm just trying to figure out what you meant.

               5        It was technically filed here, the question is whether that

               6        matters.

               7                   MS. ROGERS:     Right.

               8                   Your Honor, it was technically filed here, but the

               9        action filed here was a nullity.          That's the term in the

             10         CPLR and we are entitled to treat that complaint as a

             11         nullity under the CPLR because it was improperly verified.

             12                    Now, the AG in its papers urges the Court to

             13         exercise its discretion to disregard what it characterizes

             14         as something in the nature of a typographical error, but, in

             15         fact, that deficit in the verification is not just

             16         technical.

             17                    It is not a technicality when the Attorney General

             18         of the State of New York files a 168 pages of corruption

             19         accusations, the statute requires it to verify it at least

             20         believes those allegations are true.           That's what was left

             21         out of the initial filing.

             22                    We were entitled to treat it as a nullity if we

             23         followed the appropriate procedure; we gave immediate

             24         notice, which we did, and an amended filing was made, but

             25         the NRA's federal action, when you consider that the
                                                         cb
                                                                                  Appx. 206
                                             37 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 209 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 38
                                                   Proceedings
               1        attempted filing of the State action on August 6th was a

               2        nullity, then the first filed of these two overlapping cases

               3        is the NRA federal case which was filed and successfully

               4        commenced the morning of August 6th a few minutes after

               5        Letitia James commenced her press conference announcing that

               6        she was going to destroy the National Rifle Association.

               7                   THE COURT:    One thing I guess I have to note,

               8        because it was in front of me, when the NRA decided to bring

               9        a lawsuit last year, it brought it in Manhattan, in fact, in

             10         front of me.     So, it didn't seem terribly inconvenient to

             11         litigate in New York City at that point.

             12                    MS. ROGERS:     Your Honor, I have a couple of

             13         responses to that.

             14                    I mean, I understand that you're raising this in

             15         the context of the forum non conveniens and dismissal

             16         arguments, but obviously that plays no role in the statutory

             17         venue analysis because you can't change the plain text of

             18         the venue provision based on some kind of purposeful

             19         availment argument.

             20                    THE COURT:    That's why I'm raising it now.

             21                    MS. ROGERS:     I apologize, your Honor.         I just

             22         wanted to cover that for the record.

             23                    But we were in a different posture then.            Several

             24         of the federal cases that we're now seeking to consolidate

             25         in a multidistrict litigation either didn't exist or were
                                                         cb
                                                                                  Appx. 207
                                             38 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 210 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  39
                                                   Proceedings
               1        much, much less advanced at the time.

               2                   Also, we have another federal constitutional case

               3        pending in Albany.      We filed ours as a related case, so the

               4        dispute that was in front of your Honor was a pretty narrow

               5        indemnity dispute with a director.           It did not implicate the

               6        broader First Amendment and the Fourteenth Amendment issues

               7        which are already being tried in a related case in Albany.

               8                   THE COURT:    So, your point is not that Manhattan is

               9        just inherently inconvenient.         It's that there's sort of a

             10         locus in Albany of other cases; is that what your argument

             11         is?

             12                    MS. ROGERS:     That's one strand of my argument, your

             13         Honor.    It's not that Manhattan is harder to fly to than

             14         Albany.

             15                    THE COURT:    That's often, when you seek forum non

             16         conveniens, it's more along those lines that we're being

             17         asked to go to a location distant and hard to get to and

             18         it's going to cost all sorts of money and the like.                That

             19         typically would send you toward a major city center that's

             20         easier to travel in and out of rather than away from.

             21                    MS. ROGERS:     We understand, your Honor.         We

             22         understand that it's not a typical forum non conveniens

             23         argument, but we think that it's one that comes within the

             24         statute and the doctrine.

             25                    Another aspect of the forum non conveniens argument
                                                         cb
                                                                                  Appx. 208
                                             39 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 211 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 40
                                                   Proceedings
               1        is that it would be more convenient to be not just in the

               2        Northern District, but in federal court where these

               3        interrelated actions are pending, where we have the

               4        efficiencies of the multidistrict litigation mechanisms and

               5        where this case, which has an incredible footprint, and we

               6        attach to our motion just a partial list, just based on the

               7        AG's allegations, but we have dozens of witnesses and

               8        documents in other states, other countries.

               9                   Now, we know that the Commercial Division in

             10         Manhattan has tried complex cases before, but it's difficult

             11         to deny, at least from my perspective, that federal court is

             12         designed for this and there are inherent efficiencies there

             13         that will make the case more efficient and least costly,

             14         among those being the ability to serve subpoenas across

             15         state lines.

             16                    So, that's another reason the federal forum is more

             17         convenient and, you know, we are already going up to Albany

             18         for two other constitutional lawsuits against the State.

             19                    THE COURT:    The federal court thing raises a sort

             20         of a different issue, sort of more under the broadened

             21         umbrella of federalism.          You know, your motion is basically

             22         saying that the Chief Law Enforcement Officer of New York

             23         potentially shouldn't be able to maintain an action in state

             24         court.

             25                    You know, we spent the first part of this argument
                                                          cb
                                                                                  Appx. 209
                                             40 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 212 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 41
                                                   Proceedings
               1        with you telling me that the statute mandated that it be

               2        filed with the state court, albeit a different one, and now

               3        your argument is well, it actually shouldn't be in state

               4        court at all, it should all be swept under the federal case.

               5        And I don't know how you square all of that.             It's a big

               6        lift to ask that the State Attorney General cannot bring

               7        suit in state court.

               8                   MS. ROGERS:     Well, your Honor, this is a unique set

               9        of circumstances.      One of those circumstances being the

             10         existence of a parallel and previously filed federal action

             11         litigating these exact same facts.           And, you know, when the

             12         State Attorney General is being, you know, is credibly

             13         alleged to unconstitutionally have targeted the defendant,

             14         perhaps the federal court is an even better forum.

             15                    Certainly, in the cases that state law enforcement

             16         officers routinely find themselves litigating in federal

             17         court against claimants and defendants and objects of their

             18         law enforcement activity who allege that they have behaved

             19         unconstitutionally, you know, that is the purpose of Section

             20         --

             21                    THE COURT:    As you know, state courts under our

             22         federal system have the ability to address and resolve

             23         federal constitutional claims unless congress has granted

             24         exclusive jurisdiction to the federal court.             So, you do

             25         have a forum for it in state court as well.
                                                         cb
                                                                                  Appx. 210
                                             41 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 213 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 42
                                                   Proceedings
               1                   But, look, I get your point.         You're not saying

               2        that it is mandated to go to federal court.             You're saying

               3        that I should exercise my discretion to essentially cause it

               4        to be put in a position where it might be consolidated with

               5        the federal action.

               6                   You're making a discretionary argument, but to the

               7        extent it's based on you need a different forum to raise

               8        constitutional arguments, I don't think that's accurate.

               9        This may not be the preferred forum, but it's, you know, our

             10         doors are open.

             11                    MS. ROGERS:     Well, certainly, your Honor, we would

             12         never contend that the Court isn't equipped or couldn't hear

             13         federal constitutional arguments, only that the interest of

             14         substantial justice designate federal court as the optimal

             15         most convenient forum.

             16                    I also wanted to address the idea of a

             17         contradictory and inconsistency between the venue argument

             18         and the jurisdiction argument.          We are already locked in

             19         multiple federal lawsuits against the State of New York

             20         based on conduct that highly placed New York State officials

             21         announced in the press years before we got to court that

             22         they were going to target the NRA; they were going to go

             23         after the NRA and investors; the NRA is a terrorist

             24         organization.     And that's what the State of New York did.

             25                    Unsurprisingly, we are now up in Albany in our case
                                                         cb
                                                                                  Appx. 211
                                             42 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 214 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 43
                                                   Proceedings
               1        against Governor Cuomo and the Department of Financial

               2        Services and we have our case about, you know, gun stores

               3        and COVID and now we have this one.           So, we're already in

               4        federal court in Albany on several of these actions.

               5                   The latest case is technically, the AG's claim is

               6        technically a compulsory counterclaim.            They're claiming

               7        they are technically compulsory counterclaims in our federal

               8        action, makes sense to put it there, and although the state

               9        court can hear federal constitutional claims, it is also

             10         clear that a federal court can adjudicate issues under state

             11         corporate law.

             12                    THE COURT:    Your position is that the dissolution

             13         claims in this case would be a compulsory counterclaim in

             14         your federal case?

             15                    MS. ROGERS:     Well, if you read the language of

             16         Federal Rule 13, they arise from the same facts and

             17         circumstances as the previously filed claims.

             18                    We do cite a case, and I'll find it right now, that

             19         basically argues that where the New York court basically

             20         determines, that is the Mosdos Chofetz case that's cited on

             21         page 16 of our motion to dismiss, where the Southern

             22         District of New York determined that Section 1983 claims

             23         were compulsory counterclaims in a state enforcement action.

             24         This involved, I believe it was the health department

             25         against an Orthodox Jewish Organization.
                                                         cb
                                                                                  Appx. 212
                                             43 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 215 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 44
                                                   Proceedings
               1                    And so if our claims are compulsory counterclaims

               2        in their first- filed case, then their claims should be

               3        compulsory counterclaims in our first-filed case is another

               4        argument.

               5                    But just to get back briefly to this idea that our

               6        forum and venue arguments are inconsistent, we think the

               7        best optimal place for these claims is the place where the

               8        same facts, the same legal issues are already being

               9        litigated, and that's our Third District of New York action.

             10                     It is also, you know, consistent with, even though

             11         technically -- because it's federal court, it's not

             12         technically, but it is consistent with the mandatory venue

             13         provision.    The only location we have identified in our

             14         Certificate of Incorporation was Albany, that needs to be

             15         litigated in Albany, it would fit.

             16                     Now, if the case were going to be in state court,

             17         obviously we would oppose that, but we think that the best

             18         and most rational state court would be the Albany state

             19         court consistent with 1110 and it would be, as we previously

             20         requested, the Commercial Division given the breadth and the

             21         complexity of the matter.

             22                     THE COURT:   Okay.

             23                     I'd like to give Carolyn's fingers a few minutes to

             24         cool down, so why don't we take five and then we'll pick up

             25         with the rest of the defendants and then back to the
                                                         cb
                                                                                  Appx. 213
                                             44 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 216 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                  45
                                                   Proceedings
               1        Attorney General and see if we can't get close to finishing

               2        up.

               3                   Let's reconvene at 11:30.          Don't sign off.      You can

               4        just turn your microphones off and your cameras off.

               5                   (Brief recess is held.)

               6                   THE COURT:    Ms. Rogers, before I leave you and go

               7        to see if any other defendants want to discuss, are there

               8        any cases that you are aware of where a forum non conveniens

               9        motion was granted on the ground that a federal forum in the

             10         same state is more convenient than a state forum?

             11                    MS. ROGERS:     Not that we've identified, your Honor.

             12         We also haven't identified any authority opposing that.

             13                    THE COURT:    All right.

             14                    Are there any other defense counsel who want to be

             15         heard on the motions to dismiss or transfer?

             16                    MR. CORRELL:        Your Honor, I would just like to ask

             17         Ms. Rogers to make one point that we did discuss during the

             18         break that I thought might inform the Court on one of the

             19         issues the Court had raised.

             20                    THE COURT:    Sure.

             21                    MS. ROGERS:     Thank you.

             22                    There is a case that we cite -- actually, it's a

             23         case that the Attorney General cites on page 26 of their

             24         opposition, that's Astarita v. Acme Bus Corp.,55 Misc. 3d

             25         767, and they cite this for the proposition Secretary of
                                                          cb
                                                                                   Appx. 214
                                             45 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 217 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 46
                                                   Proceedings
               1        State --

               2                   THE COURT:    Hang on.

               3                   If folks who are not talking can go on mute; we're

               4        getting lots of feedback.        So, stay on mute until we can

               5        hear Ms. Rogers.

               6                   MS. ROGERS:     Thank you, your Honor.

               7                   So, there's actually this sort of policy analysis

               8        contained in that opinion talking about why Secretary of

               9        State records are dispositive and it's noted that

             10         corporations often failed to amend their office location

             11         over time.    So, that's not unusual.

             12                    The language is:

             13                    "Business entities often failed to amend even after

             14         relocating."

             15                    And the implication is that the sort of very

             16         straightforward black and white reliance on what the

             17         Certificate of Incorporation says is intentional by the

             18         state, even knowing that, you know, people might fail to

             19         file amendments.      There might be opportunity to say what the

             20         real location is and you fail to.

             21                    Nonetheless, under 1110, you look at the judicial

             22         district of the office, the location of which is stated in

             23         the Certificate of Incorporation under the definition

             24         section of the same statute.

             25                    The Certificate of Incorporation is defined to
                                                         cb
                                                                                  Appx. 215
                                             46 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 218 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                   47
                                                   Proceedings
               1        include amendments.      The 1985 and 2002 documents are part of

               2        that four corners that your Honor is supposed to look at.

               3        There is only one location stated there and it's 80 State

               4        Street in Albany.

               5                   MR. CORRELL:        And, your Honor, the frustration here

               6        is that the way this should have worked is the Attorney

               7        General should have typed in NRA into the website and looked

               8        at the selected entity address which would have been 80

               9        State Street, Albany, New York, and then, because they are

             10         good and careful lawyers, they should have ordered up the

             11         documents and checked to make sure that that was accurate,

             12         that's what was actually stated in the Certificate of

             13         Incorporation, and then they would be done.

             14                    And the legislature intended to create a front line

             15         task that was easily applicable, very easy to apply.                   And I

             16         think that this Court, by ruling in our favor, could create

             17         a precedent that would create clarity around that issue and

             18         encourage people to not get involved in motion practice like

             19         this that required people to go back 150 years and be

             20         reading handwritten documents from 1871 to try to discern

             21         the address of the entity.

             22                    THE COURT:    One quirky thing about this case is it

             23         may be one of a kind in that we're talking about an entity

             24         that was created before the statute even existed, and maybe

             25         there are others, that both were created before that time
                                                          cb
                                                                                   Appx. 216
                                             47 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 219 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                  48
                                                   Proceedings
               1        and where there is no clear amendment changing the office of

               2        incorporation.     And so I'm not sure if this is going to be

               3        precedent setting, really, in any direction.              But I get the

               4        point.

               5                   I suppose you could say that, you know, careful

               6        lawyers representing the company would have also been able

               7        to see on the website it does list New York county and

               8        didn't take steps to change that either.

               9                   Anyway, I guess it's over to the State to respond

             10         on the remaining motions to dismiss, stay or transfer on

             11         discretionary grounds.         Is that you again, Mr. Conley?

             12                    MR. CORRELL:        Your Honor, before we move on, if I

             13         may address that last point that you made, which is the

             14         reading of the printout on the website.

             15                    Again, if you read that printout, it is fair to

             16         read that as the New York county referring to the county in

             17         which the original Certificate of Incorporation was filed as

             18         opposed to the county in which the current office of the

             19         corporation is located.

             20                    And the statute Section 1110 is very precise in

             21         saying it's the -- you have to file in the Supreme Court in

             22         the judicial district in which the office of the corporation

             23         was located at the time of service on the corporation of the

             24         summons and the action.

             25                    So, there's a temporal component there that really
                                                          cb
                                                                                   Appx. 217
                                             48 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 220 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 49
                                                   Proceedings
               1        makes those two lines in the printout irrelevant because

               2        what happened 150 years ago in what county is sort of

               3        irrelevant under this statutory test.

               4                   The real question is what is the address of the NRA

               5        currently.    And it has been, since 2002, the only address of

               6        the NRA listed in the New York State Department of State

               7        website or information database is 80 State Street, Albany

               8        county.

               9                   THE COURT:    I mean, not to be too persnickety, but

             10         the word address is not in the statute.            It's the office of

             11         the corporation, you know.         And I'm trying to be very

             12         precise here.

             13                    Mr. Conley, I still can't see your picture; you

             14         seem to have vanished again, but why don't you start talking

             15         and we'll see if you get back on the screen; otherwise, we

             16         will make do.

             17                    MR. CONLEY:     Okay, your Honor.

             18                    Do you see me yet?

             19                    THE COURT:    No, I don't.      If others can, I will

             20         just --

             21                    MS. ROGERS:     The NRA, we can see Mr. Conley.

             22                    THE COURT:    Carolyn, can you?

             23                    THE COURT REPORTER:        I cannot.

             24                    THE COURT:    It's also more for Carolyn, but if

             25         you're the only one talking then, and hopefully we can
                                                         cb
                                                                                  Appx. 218
                                             49 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 221 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                    50
                                                   Proceedings
               1        figure this out.

               2                   So, go ahead, Mr. Conley.

               3                   MR. CONLEY:     Thank you, your Honor.

               4                   The defendants' forum non conveniens arguments boil

               5        down to their preference for federal court, but that's not a

               6        legitimate basis for dismissing or staying the State

               7        enforcement action.      This action has a substantial nexus to

               8        New York and this Court is clearly the proper forum to

               9        adjudicate this case.

             10                    Under New York law, the plaintiff's choice of forum

             11         should rarely be disturbed and the defendants have not met

             12         the heavy burden required to upset that choice here.                  The

             13         State of New York and this Court have a vital interest in

             14         retaining this State enforcement action.

             15                    The New York Attorney General brings this action in

             16         the name and on behalf of the People of The State of New

             17         York, pursuant to her supervisory authority of her New York

             18         charities and their fiduciaries.

             19                    The complaint is premised entirely on New York law.

             20         Adjudicating the merits of this action will require the

             21         interpretation and application of New York law that was

             22         enacted by the legislature to safeguard the public against

             23         fraud and misconduct and ensure New York charities and their

             24         assets are not misused or abused.

             25                    This action implicates public interest and
                                                         cb
                                                                                  Appx. 219
                                             50 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 222 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 51
                                                   Proceedings
               1        questions of state law that are of critical importance to

               2        this state and this Court.

               3                   The defendants argue that the federal countersuit

               4        pending in the Northern District of New York is a suitable

               5        alternative forum to litigate the merits of the State

               6        enforcement action, but that federal court has no nexus to

               7        jurisdiction over or interest in the merits of this case.

               8                   The defendants' unsupported argument that a federal

               9        court could, in theory, exercise supplemental jurisdiction

             10         over this case ignores what federal courts have done in

             11         practice for the last century.

             12                    The defendants have failed to identify a single

             13         instance where a federal court has exercised supplemental

             14         jurisdiction over a State enforcement action brought by a

             15         State Attorney General.

             16                    THE COURT:    Mr. Conley, can you just talk a little

             17         more slowly.     I'm watching Carolyn and I trying to --

             18                    MR. CONLEY:     Of course, your Honor.        Yes.

             19                    And every federal court that has confronted a state

             20         law dissolution claim in the Second Circuit has either

             21         declined jurisdiction on abstention grounds or noted

             22         abstention would be appropriate if jurisdiction existed in

             23         order to avoid improper interference with the strong

             24         interest that New York has in regulating corporations formed

             25         under its own laws.
                                                         cb
                                                                                  Appx. 220
                                             51 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 223 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  52
                                                   Proceedings
               1                   As this Department has recognized, business

               2        entities are creatures of state law and the state under

               3        whose law and entity was created should be the place that

               4        determines whether its existence should be terminated.

               5                   None of the other applicable factors in a forum non

               6        conveniens analysis weigh in the defendants' favor.               It is

               7        undisputed that there are no potential witnesses or relevant

               8        evidence in Albany.      None of the underlying transactions

               9        took place there.      And litigating this action in this Court

             10         will impose no hardship on the defendants.

             11                    The defendants focus a lot on the need for out of

             12         state discovery, but that's not a legitimate basis for

             13         dismissing a case in a New York State court on forum non

             14         conveniens grounds.

             15                    As your Honor observed, New York courts have

             16         procedures in place that are used every day to deal with out

             17         of state non-party witnesses and discovery.             And complex

             18         disputes frequently involve out of state discovery.

             19                    The scope and complexity of a matter has never been

             20         deemed a legitimate ground for dismissal under the forum non

             21         conveniens doctrine.      And there's a good reason for that.

             22         Because if that's all it took to upset a plaintiff's choice

             23         of forum, the doctrine would quickly morph into a de facto

             24         federal removal statute invoked any time a defendant needed

             25         an alternative vehicle to move a case to federal court.
                                                         cb
                                                                                  Appx. 221
                                             52 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 224 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 53
                                                   Proceedings
               1                   That's not what the doctrine was intended to do

               2        which is why there is no precedent for what the defendants

               3        are asking of this Court.        No New York State court has ever

               4        dismissed a case on forum non grounds in favor of a federal

               5        court located in the same State.          And this Court should

               6        reject the defendants' invitation to be the first.

               7                   And notwithstanding the defendants' claims in their

               8        motion papers, this Court is perfectly capable of

               9        adjudicating this action fairly.

             10                    Also unavailing is the defendants' false claim that

             11         this action would place unnecessary burdens on this Court.

             12         The Commercial Division routinely adjudicates complex

             13         disputes which the defendants are well aware of, given

             14         that's why they petitioned to have the action here.               And

             15         there is no reason to believe this action would place an

             16         undue burden on this Court.

             17                    The forum non conveniens doctrine is intended to

             18         give defendants hailed into a foreign jurisdiction a

             19         procedural device to move for dismissal in the interest of

             20         substantial justice.      It is not a tool to force a state

             21         court action into federal court simply because that is where

             22         the defendant would prefer to be.

             23                    This Court should reject the defendants' invitation

             24         to fundamentally alter and expand the scope of the forum non

             25         conveniens doctrine as it asks the Court to depart from
                                                         cb
                                                                                  Appx. 222
                                             53 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 225 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  54
                                                   Proceedings
               1        settled precedent and to undermine the comity of the state

               2        courts and the respect properly accorded to a sovereign

               3        state prosecuting violations of its own laws.

               4                   Turning briefly to the Rule of 3211(a)(4) motions.

               5        The same equitable factors that are relevant in a forum non

               6        conveniens analysis apply here as well.            And it similarly

               7        militate against dismissing or staying this action.               There

               8        is no legal or equitable basis for the NRA's collateral

               9        lawsuit challenging this enforcement action to take

             10         precedent over the State enforcement action itself.

             11                    The motions also fail for several independent

             12         reasons that are fully set out in our opposition papers.

             13                    But the federal countersuit that the NRA filed

             14         against the Attorney General in the Northern District of New

             15         York was filed after this action was commenced.              A necessary

             16         but not sufficient factor for moving for dismissal under

             17         3211(a)(4) is that the NRA's federal action must have been

             18         already pending.      It was not, so the defendants' motions

             19         fail.

             20                    The defendants argue that an error in the original

             21         verification somehow nullify the commencement of this

             22         action, but that's wrong as a matter of law.             The defendants

             23         were not entitled to a verified complaint, and even if they

             24         were, the CPLR provides that actions are commenced by the

             25         filing of a summons and complaint.           And an error in the
                                                         cb
                                                                                  Appx. 223
                                             54 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 226 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 55
                                                   Proceedings
               1        original verification did not change that.

               2                   The defendants have failed to rebut in their reply

               3        papers that that type of error in the verification is

               4        properly ignored under the CPLR.          CPLR 3026 provides that an

               5        error of this nature should be ignored absent a showing of

               6        substantial prejudice and does not nullify the commencement

               7        of this action.

               8                   The defendants have not identified any prejudice

               9        that resulted from the original verification and their claim

             10         that the defective verification itself affects the

             11         substantial right runs counter to the plain language of CPLR

             12         3026 and lacks any support in the case law.

             13                    The defendants' elevation of form over substance

             14         finds no home in the liberal pleading standards of the CPLR.

             15         Rule 3026 in 2001 admonished against precisely this type of

             16         rigid reading of the law by providing proof of prejudice by

             17         the defect and form which the defendants have not shown

             18         here.

             19                    THE COURT:    Let me ask you a practical question

             20         about how these two cases are going to work if they both

             21         proceed.    So, the defendants here, the plaintiffs in the

             22         federal case, are making a bunch of arguments that would

             23         undermine or undercut or outright say this present action

             24         cannot go forward.

             25                    Now, they may, if this case proceeds here, raise
                                                         cb
                                                                                  Appx. 224
                                             55 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 227 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 56
                                                   Proceedings
               1        those defenses here, but you're then going to have two

               2        courts working on the same sets of issues.             How do you --

               3        and that happens from time to time, but how do you -- why

               4        does it make sense and how would I do that?

               5                   MR. CONLEY:     Your Honor, while the NDNY action

               6        arises from and is related to this action, the two cases are

               7        not the same.     This action is brought under state law to

               8        enforce state law against an entity and individuals who are

               9        subject to state oversight.

             10                    It's a regulatory law enforcement action.             It seeks

             11         multiple forms of relief including restitution; an

             12         accounting; removal of defendants LaPierre and Frazer, and

             13         judicial dissolution.

             14                    The NDNY action involves none of the individual

             15         defendants --

             16                    THE COURT:    You're saying N-D-N-Y; right?

             17                    MR. CONLEY:     Yes.

             18                    THE COURT:    Okay.

             19                    MR. CONLEY:     The federal action involves none of

             20         the individual defendants and it raises distinct

             21         constitutional claims that collaterally challenge --

             22                    THE COURT:    You have to go slower.

             23                    MR. CONLEY:     Challenge the propriety of the

             24         Attorney General's investigation into the NRA and the

             25         propriety of bringing dissolution claims here.
                                                          cb
                                                                                  Appx. 225
                                             56 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 228 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 57
                                                   Proceedings
               1                   Now, in the NDNY action, the Attorney General has

               2        moved to dismiss on multiple dispositive grounds, including

               3        that on abstention, the NRA's constitutional claims should

               4        be raised, if at all, before this Court on a proper record.

               5                   We fully expect the federal court will dismiss the

               6        action because this court will assess and determine whether

               7        the Attorney General's claims against the NRA have merit.

               8        That federal action is a textbook case for abstention under

               9        the Younger and Burford abstention doctrines.

             10                    But to the extent there are any overlapping factual

             11         or legal issues, those can be dealt with, and that case does

             12         proceed, those can be dealt with with well settled doctrines

             13         of preclusion and res judicata.          It certainly doesn't

             14         warrant staying or dismissing this case and giving

             15         precedence to collateral challenge to the state enforcement

             16         action itself.

             17                    THE COURT:    Okay.

             18                    MR. CONLEY:     Just to turn back briefly, opposing

             19         counsel mentioned the nullity point.           I think the defendants

             20         fundamentally misunderstand the relief that is available to

             21         them in the event of a defective verification.

             22                    The defendants assume that their filing of a notice

             23         to treat the complaint as a nullity, in fact, rendered the

             24         complaint a nullity.      And this is not the case.          Instead, if

             25         the defendants were entitled to a verification and if it had
                                                         cb
                                                                                  Appx. 226
                                             57 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 229 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 58
                                                   Proceedings
               1        been defective and never corrected, then the complaint would

               2        have been susceptible to a motion to dismiss, but the

               3        defendants were not entitled to a verification.              And they

               4        did, in fact, receive a corrected verification.              So, there

               5        is no basis for dismissal on that ground.

               6                   And the defendants unsupported claim that the

               7        filing of the corrected verification altered when this case

               8        was first commenced is meritless and finds no support in the

               9        law.

             10                    THE COURT:    Thank you, Mr. Conley.

             11                    Anything further from the defense before we take a

             12         short break for me to consider and see if I have any other

             13         questions?

             14                    MS. ROGERS:     Yes, your Honor.       I would just like to

             15         respond to a few points Mr. Conley raised.

             16                    Mr. Conley argues --

             17                    THE COURT:    Can you turn your video on just so we

             18         can try to follow along?

             19                    MS. ROGERS:     Unfortunately, I have my video on.

             20         I'll try again.     Can you see me now?

             21                    THE COURT:    No.

             22                    You can Just go ahead.

             23                    MS. ROGERS:     Your Honor, Mr. Conley argues that a

             24         defective verification does not violate a substantial right.

             25         Courts have held otherwise.           We cited some of these cases.
                                                         cb
                                                                                  Appx. 227
                                             58 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 230 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  59
                                                   Proceedings
               1        One is Alden v. Gambino, that's 2016 NY Slip Op. 51394.

               2        That, in turn, cites Jack Vogel Associates v. Color Edge,

               3        2008 Slip Op. 31509.

               4                   I'll quote language from the Alden v. Gambino case:

               5                   "The failure to sign a verified complaint affects a

               6        substantial right of the defendant in that the plaintiff's

               7        claims cannot be challenged as false."

               8                   THE COURT:    When you're reading, you have to read

               9        more slowly to enable the reporter to get it down.               Sorry.

             10                    MS. ROGERS:     I apologize.

             11                    Well, I'll reread and emphasize this language.:

             12                    "The failure to sign a verified complaint affects a

             13         substantial right of the defendant."

             14                    That is the holding in multiple state cases that we

             15         have cited.     And it makes sense here.        The case was lodged

             16         with unprecedented fanfare, very lurid accusations, and did

             17         not verify in the first instance that the AG believed the

             18         accusations were true.

             19                    THE COURT:    Well, let's hang on a second.

             20                    This was not filed with no verification; right?                I

             21         mean, the verification was sort of garbled and incomplete

             22         for whatever reason, but it had a verification that just

             23         wasn't finished.      As I have it, and you tell me if I'm

             24         wrong, it says:

             25                    "To my knowledge, based on such acquaintance with
                                                         cb
                                                                                  Appx. 228
                                             59 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 231 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 60
                                                   Proceedings
               1        the fact, the complaint is true, except as to those

               2        allegations made upon information and belief.             And as to

               3        those allegations", and then it sort of ends.

               4                    You know, I don't think you can read that as saying

               5        they weren't trying to verify.          It's just something seems to

               6        have gone wrong.      This doesn't seem to be a plaintiff that

               7        is backing away from understanding that it should verify the

               8        accuracy.

               9                    So, I mean, I understand your point and sometimes

             10         technicalities matter, but I don't think you can stretch it

             11         to the point of somebody trying to distance themselves from

             12         having to stand by the allegation that they were very

             13         publicly adopting.

             14                     MS. ROGERS:    Well, your Honor, we do note that

             15         after, you know, in accordance with the CPLR, we promptly

             16         served notice of our election to treat the defectively

             17         verified complaint as a nullity, then the verification was

             18         corrected.    So, the AG obviously chose to stand behind

             19         rather than back away from its initial allegations, but,

             20         nonetheless, given the profile and the nature of the

             21         allegation, we are reluctant to reduce the verification

             22         requirement or even a partial failure to satisfy it to a

             23         mere technicality.

             24                     And it's not like this was a semi colon.           It is

             25         language that, you know, whether admitted unintentionally or
                                                         cb
                                                                                  Appx. 229
                                             60 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 232 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 61
                                                   Proceedings
               1        not, has substance of importance especially in respect to a

               2        weekend contending with media who were willing to take the

               3        AG at their word.

               4                   I also want to address that we are entitled to a

               5        verification because a petition and complaint are different

               6        under the CPLR.     Under CPLR 105, that's not true.           I can

               7        read the definition.      CPLR 105 (b), Action and Special

               8        Proceedings:

               9                   "The word action includes a special proceeding.

             10         The words plaintiff and defendant include petitioner and

             11         respondent respectfully.         Any special proceeding the word

             12         summons and complaint includes notice of petition and

             13         petition."

             14                    So, the idea that if this had been a summary

             15         proceeding, you would have had to verify the truth of the

             16         allegation, but because this is a 168 page complaint, they

             17         don't.   We don't think that's supported by the CPLR.

             18                    You know, we didn't have to bring a motion to

             19         dismiss.    We can, quote, "elect to treat a defective

             20         verified complaint as a nullity", which we did.

             21                    THE COURT:    You can elect to treat it as one; until

             22         a court says it is one, it's not.

             23                    MS. ROGERS:     We would argue that the election

             24         language sort of vests, puts the ball in our court.               Not

             25         that it, you know, the Court is deprived of discretion, but
                                                         cb
                                                                                  Appx. 230
                                             61 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 233 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 62
                                                   Proceedings
               1        that we had the election and we took it.

               2                   I separately would like to address the argument Mr.

               3        Conley made that state dissolution claims are never heard in

               4        federal court and that federal court would be an

               5        inappropriate forum.

               6                   We cite in our briefing one specific instance of a

               7        case, Nutronics Imaging v. Danan in the Second Circuit where

               8        they were entertaining a state dissolution cause of action.

               9        The Attorney General points out that abstention arguments

             10         were later made in that case.         And in other cases similarly

             11         federal courts have not indicated that they don't have

             12         jurisdiction over state law dissolution claims, but they

             13         have chosen to abstain.

             14                    The problem with that argument is that there's a

             15         giant and deliberate carve out in the Younger abstention

             16         doctrine that occurs, and I'm quoting here, 401 US 37 at

             17         pages 45, 46:

             18                    "A refusal to abstain is justified where a

             19         prosecution or proceeding has been brought to retaliate or

             20         to deter constitutionally protected conduct, or where

             21         prosecution and proceeding are otherwise brought in bad

             22         faith or for the purpose to harass."

             23                    So, this is sort of -- we are not questioning the

             24         fairness or competence of this Court, but it cannot be

             25         denied that in a situation like this one which, as the Court
                                                         cb
                                                                                  Appx. 231
                                             62 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 234 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 63
                                                   Proceedings
               1        has said, is a one of a kind case, you know, this is part of

               2        what federal courts exist for.          The situation where you have

               3        Eric Schneiderman warning the NRA that the highest level of

               4        the New York State government are going to come after it;

               5        the NRA bringing constitutional claims in response to the

               6        multi-pronged hostilities against it from multiple state

               7        agencies which ensued.

               8                   We don't impugn this Court whatsoever, but we have

               9        real constitutional claims here that we filed promptly and

             10         Mr. Conley's effort to diminish or deny the factual overlap

             11         vis-a-vis this action, I don't think, would stand scrutiny.

             12                    I mean, we've made a selective enforcement claim.

             13         And we've already got a selective enforcement claim, another

             14         one, against the State of New York based on its financial

             15         blacklisting.     It's not central here, but it's in discovery.

             16         So, we've experienced litigation; it's a recent experience.

             17                    What the State of New York is going to do is

             18         they're going to allege that all of the comparators, the,

             19         you know, five page chart of other situations we have

             20         analogized where entities that were not the form of

             21         political enemies, Governor Cuomo would treat it

             22         differently, and would distinguish the fact that the NRA was

             23         worse somehow, and they already do that in their abstention

             24         briefing in the federal case.         They argue that this case is

             25         different because the culpable executives are still at the
                                                         cb
                                                                                  Appx. 232
                                             63 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 235 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  64
                                                   Proceedings
               1        helm.

               2                   So, the factual question of the specific executive

               3        culpability is going to be litigated here, it's going to be

               4        litigated there.      We brought a First Amendment retaliation

               5        claim.    I think its highly likely that the State will argue

               6        that even, but for the NRA's constitutionally protected

               7        activity, it would have taken the same enforcement action.

               8        That's what they typically do in response to retaliation

               9        claims.

             10                    So, we're going to litigate were there real

             11         violations of the law, to what extent do they exist.                  We're

             12         going to litigate both of those factual issues in turn and

             13         implicate the intent level of the individual defendants and

             14         individual executives.

             15                    If a transaction was processed through Ackerman

             16         McQueen, who knew about it, or who directed it.              That's an

             17         issue that is being litigated in a previously filed federal

             18         case that was filed in 2018 which is the Ackerman

             19         litigation.     It's also being litigated in the Delatil (sic)

             20         litigation.

             21                    The point is it's very difficult to overt the

             22         overlapping inconsistent adjudication problem.              And the

             23         notion that we should rely on collateral estoppel and res

             24         judicata when there's two cases progressing on an almost

             25         identical timeline, is not one that is tenable to us and we
                                                         cb
                                                                                  Appx. 233
                                             64 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 236 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  65
                                                   Proceedings
               1        think it raises very thorny issues.

               2                   And the federal court is competent to hear these

               3        claims.    And perhaps state court is too.          But, again, we're

               4        not making argument that this Court is incompetent.               We're

               5        making argument that the interest of substantial justice

               6        favor litigating this latest case arising out of the same

               7        facts as all of those other cases in a forum where it can be

               8        efficiently consolidated and managed with those other cases

               9        in an Article 3 forum where the NRA's Section 1983 claims

             10         are, you know, fundamentally designed to be heard.

             11                    THE COURT:    Well, one could ask that if the main

             12         concern, and I'll put aside the state versus federal

             13         competence, I'll take you at your word that you acknowledge

             14         that I can do it, and I assume you recognize that the

             15         judiciary and executive branches are separate and

             16         independent, but if the NRA wanted to avoid litigating in

             17         two places, why didn't it just bring its case here to have

             18         them be in the same place?

             19                    The duplicativeness or the existence of a second

             20         case in a different place was the NRA's doing, not the

             21         State.

             22                    MS. ROGERS:     A couple of points, your Honor.

             23                    First, this isn't really even the second case

             24         because, as I mentioned, there are multiple federal actions

             25         that have been pending since 2018 that raise similar issues.
                                                         cb
                                                                                  Appx. 234
                                             65 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 237 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 66
                                                   Proceedings
               1        One of those is a federal action against Governor Cuomo and

               2        the Department of Financial Services that was already

               3        pending in the Northern District.          We filed this case as a

               4        related case to that one.

               5                    So, this was not arbitrary.        This was consistent

               6        with the pattern that has emerged over the course of the

               7        past few years as these same exact factual and legal issues

               8        have been contested in other forums before the AG brought

               9        its case.

             10                     THE COURT:    Okay.    All right.

             11                     I think I have everybody's argument well in hand.

             12         I can't see if Mr. Conley is waving his arms at me, so I'll

             13         assume he's not.

             14                     I'd like to take a ten-minute break to look through

             15         my notes and then I'll be back with you.

             16                     Is somebody on the -- I see a blue light flashing

             17         on Ms. Rogers' screen.         Are you trying to say something?

             18                     MS. ROGERS:    No, your Honor.      I must be some kind

             19         of aberration as well.

             20                     THE COURT:    You have some sort of a gremlin.

             21                     Anyway, I'll be back in about ten minutes, so why

             22         don't we assume 12:10.

             23                     Thank you very much.

             24                     (Brief recess is held.)

             25                     THE COURT:    Look, I appreciate everybody's hard
                                                          cb
                                                                                  Appx. 235
                                             66 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 238 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  67
                                                   Proceedings
               1        work.   Your briefs were exceptional.          Your arguments were

               2        exceptional.     I am ready to render a decision that I will

               3        describe for you now.

               4                   After a careful review of one of the larger records

               5        I've seen on motions to dismiss, the defendants' various

               6        motions to dismiss, transfer or stay this action, which

               7        involve a number of interrelated issues, are denied.                  I will

               8        file a written order, but in the meantime will provide my

               9        reasons on the record.

             10                    At the outset, I note that these motions relate

             11         only to whether the Attorney General can maintain this

             12         action in this court or some other court.            They have nothing

             13         to do with the underlying merits of the case, which are not

             14         before me today.

             15                    I'd like to start with the statutory motion to

             16         either dismiss or transfer because of venue.             Analytically,

             17         starting with the first point.          Venue is appropriate in New

             18         York county unless another venue is prescribed by law.

             19                    Under the CPLR, the place of trial of an action

             20         shall be in the county designated by the plaintiff, that's

             21         CPLR 509, and then you turn to CPLR 503(a) which provides

             22         that the place of trial shall be in the county in which one

             23         of the parties resided when it was commenced, except where

             24         otherwise prescribed by law.

             25                    So, it's undisputed that the Attorney General is
                                                         cb
                                                                                  Appx. 236
                                             67 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 239 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                  68
                                                   Proceedings
               1        deemed to be a resident of New York county as well as every

               2        other county, so venue here is proper under CPLR 509 and

               3        503, unless another venue is "prescribed by law".

               4                    So, the question here is whether the New York

               5        Not-for-Profit Corporation Law prescribes a different venue

               6        with respect to the claims for dissolution of the NRA.                I

               7        find it does not.

               8                    Under Section 1110 of the Not-for-Profit

               9        Corporation Law:

             10                     "An action or special proceeding for dissolution

             11         shall be brought in the Supreme Court in the judicial

             12         district in which the office of the corporation is located

             13         at the time of the service on the corporation."

             14                     And, as counsel had pointed out during the

             15         argument:

             16                     The "office of the corporation" is further defined

             17         as the office, the office location of which is stated in the

             18         Certificate of Incorporation.

             19                     And continuing down the line of definitions:

             20                     The Certificate of Incorporation is defined to

             21         include the original Certificate of Incorporation or any

             22         other instrument filed or issued under any statute to form a

             23         domestic or foreign corporation as amended, supplemented or

             24         restated by Certificate of amendment, merger or

             25         consolidation, or other certificate or instruments filed or
                                                         cb
                                                                                  Appx. 237
                                             68 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 240 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 69
                                                   Proceedings
               1        issued under any statute.

               2                   That's enough of the quoting.

               3                   For these purposes, the parties agree that the

               4        NRA's actual headquarters, at least currently, are in

               5        Virginia, but that that's irrelevant.           Only its statutorily

               6        designated New York office, if it has one, is relevant to

               7        which court can hear this case.

               8                   Now, both sides, exhaustively and very

               9        impressively, combed the historical records from 1871 to

             10         present to find any shred of evidence as to the location of

             11         the NRA's corporate office in New York.

             12                    While interesting, ultimately I find that all of

             13         that is beside the point.        The definition of the "office of

             14         the corporation" is statutory and very specific.              It has to

             15         be the location designated in the Certificate of

             16         Incorporation as amended.

             17                    The quirk here, as I mentioned earlier, is that the

             18         NRA was formed under an 1865 statute that didn't require

             19         designation of a specific office, so the original

             20         corporation didn't do so.        And it has not been amended to do

             21         so, based on my review of the record in the 150 years since.

             22                    Under the plain language of the statute, then, the

             23         NRA does not have an "office of the corporation", and was

             24         not required to have one, let alone that mandates venue in

             25         Albany.
                                                         cb
                                                                                  Appx. 238
                                             69 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 241 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 70
                                                   Proceedings
               1                   The NRA relies heavily on a 2002 filing which we

               2        discussed during the argument which is NYSCEF Document 109,

               3        in which it specifically changed the address to which the

               4        Secretary of State shall forward copies of process accepted

               5        on behalf of the corporation to an address in Albany, and

               6        also named CSC as its designated agent to receive process.

               7                   But in that very same form, immediately above the

               8        boxes that were checked by the NRA, includes the option to

               9        change the "county location within this state in which the

             10         office of the corporation is located."

             11                    In other words, the exact statutory language that

             12         is set forth in the Not-for-Profit Corporation Law venue

             13         provision.    The NRA left that space blank.

             14                    In my judgment, that disposes of the argument that,

             15         you know, in the remainder of the form designating an agent

             16         for service of process was intended or had the effect of

             17         designating for the first time an "office of the

             18         corporation" in any county.

             19                    So, while the defendants cite to cases that appear

             20         to equate the location of the registered agent with the

             21         residence of a party under CPLR 503, those cases are not in

             22         the context of the statutory language at issue here, which I

             23         am bound to follow.

             24                    That is especially true, given that the same form

             25         permitted the NRA to change its agent for service of
                                                         cb
                                                                                  Appx. 239
                                             70 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 242 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                    71
                                                   Proceedings
               1        process, gave it an easy means of changing the location of

               2        the office of the corporation.

               3                    So, they clearly are not the same for statutory

               4        purposes.    Service of process and agent is a different piece

               5        on the amendment of the corporate documents.             So, to argue

               6        now that they're the same, I think, just conflicts the plain

               7        language of the amendment itself.

               8                    I note, as the parties have gone back and forth,

               9        that the New York Department of State Division of

             10         Corporation lists the NRA's "county" to be New York.                  You

             11         know, the NRA presumably could have changed it if it felt it

             12         wasn't accurate, but it didn't.          I don't give tremendous

             13         weight to that.     It's just an indicia that because no

             14         changes had been made, certainly not checking the boxes I

             15         described, then there was no change in the State's records.

             16                     By contrast, as the defendants point out, there is

             17         the reference to the Albany address with respect to service

             18         of process which is, again, consistent with the 2002 form

             19         that it changed.

             20                     The bottom line, in my view, is that there is no

             21         statutory basis to conclude that the NRA's "office of the

             22         corporation" is in Albany.         In fact, as far as I can tell,

             23         the NRA has never designated an office of corporation and

             24         wasn't required to.

             25                     As discussed with both counsel during the argument,
                                                         cb
                                                                                  Appx. 240
                                             71 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 243 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 72
                                                   Proceedings
               1        in the absence of any office of incorporation in any

               2        particular county, the default provisions of the CPLR

               3        control and venue in New York county is permissible.

               4                   Now, even if I were inclined to consider the

               5        historical evidence, which I, again, don't think is

               6        necessary because there is no office of the corporation, I

               7        would deny the motion to change venue anyway.

               8                   The 1865 Act under which the NRA was launched

               9        required the Certificate of Incorporation to be filed "in

             10         the office of the clerk of the county in which the office of

             11         the corporation shall be situated."

             12                    So, similar language to what ended up being in the

             13         subsequent statute.      By that measure, the NRA chose New York

             14         county as its office location by filing its certificate at

             15         the very beginning with the clerk in New York county.

             16                    There is also no evidence that the NRA chose --

             17         there was also some evidence, at least, that the NRA chose

             18         New York county as the location of its office by seeking and

             19         obtaining approval for certain corporate changes by justices

             20         in this county when the law required the approval of "a

             21         justice of the Supreme Court in the judicial district in

             22         which the office of the corporation is located."

             23                    So, again, just inferring from that language which

             24         ends up in the currently applicable statute, the NRA took

             25         certain steps long ago which indicated that if there is an
                                                         cb
                                                                                  Appx. 241
                                             72 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 244 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 73
                                                   Proceedings
               1        office of the corporation, the weight of the evidence is

               2        that it is New York county.

               3                   In 1956, for example, when the NRA first amended

               4        its corporate purposes, it sought approval of the amendment

               5        certificate from a justice in this judicial district.

               6                   The NRA did something similar in 1977 when it

               7        sought and received approval by a justice in this district

               8        as well.

               9                   The NRA argues that the probative value of these

             10         filings is limited because they were required under the 1865

             11         statute to continue making filings where they made their

             12         first one.    And, frankly, that's a fair point.            But if we're

             13         in the business of trying to define the location of the

             14         corporate office by historical precedent, these filings that

             15         I just went through tip in favor of New York county.

             16                    And, again, the main argument the NRA really raises

             17         here and relies on is the 2002 filing where they created an

             18         Albany address for service of process.            And I've already

             19         gone through why I think that is not persuasive.              And, in

             20         fact, I think it cuts the other way, the fact that they

             21         chose an Albany address for one purpose and did not choose

             22         it for purposes of designating an office of corporation, to

             23         me, cuts against them.

             24                    So, all things considered, I believe the Attorney

             25         General has the better of the argument that if we go to
                                                         cb
                                                                                  Appx. 242
                                             73 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 245 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 74
                                                   Proceedings
               1        historical precedent, the NRA has an office of the

               2        corporation, and if the NRA has an office of the

               3        corporation, then it would be New York county, unless and

               4        until the NRA amends their Certificate of Incorporation or

               5        otherwise.

               6                   So, the bottom line is that even using the

               7        historical evidence here, I don't see a mandatory venue in

               8        Albany county.     Given that ruling, I need not, and do not,

               9        reach the alternative argument that the Attorney General has

             10         made, that even if the statute mandated venue in Albany for

             11         the dissolution claims, that I could still retain all of her

             12         claims, including that one as a matter of discretion, I'm

             13         just not going to reach that, which I think is unnecessary

             14         since I'm keeping the NRA claim here anyway.

             15                    All right.    So that's the statutory venue motion.

             16                    Moving on to the motion to dismiss on grounds of

             17         forum non conveniens, the doctrine which has now been

             18         codified in CPLR 327 (a) permits a court to dismiss an

             19         action when, although it may have jurisdiction over a claim,

             20         the court determines that in the interest of substantial

             21         justice the action should be heard in another forum.

             22                    And the factors that courts consider are well

             23         established.     They include the residence of the parties; the

             24         situs of the underlying transaction; the existence of an

             25         adequate alternative forum; the location of potential
                                                         cb
                                                                                  Appx. 243
                                             74 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 246 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 75
                                                   Proceedings
               1        witnesses and relevant evidence; potential hardship to the

               2        defendant, and the burden on the New York courts.

               3                    In this setting, the plaintiff's choice of forum is

               4        entitled to strong deference.         The cases make clear that the

               5        defendants bear a heavy burden of demonstrating that the

               6        plaintiff's selection of New York was not in the interest of

               7        substantial justice, and unless the balance tips strongly in

               8        favor of the defendants, then the plaintiff's choice of

               9        forum will not be disturbed.

             10                     And here's why I don't think that the defendants

             11         meet that burden:

             12                     First, this is an action by New York's Chief Law

             13         Enforcement Officer pursuant to her supervisory authority

             14         over a New York not-for-profit corporation for violating New

             15         York law.

             16                     To be sure, some witnesses and evidence may be

             17         located outside of New York.          Albany is a great, great city.

             18         It's hard to argue that it is easier to get to Albany from

             19         out of state than it is to get to New York City.

             20                     To this extent that defendants must bear the

             21         burden, or at least the NRA must bear the burden of

             22         litigating in two New York courts at the same time, this

             23         one, and the federal court in Albany, that is something that

             24         the NRA could have chosen to do otherwise by bringing its

             25         action here.
                                                         cb
                                                                                  Appx. 244
                                             75 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 247 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 76
                                                   Proceedings
               1                   I'm not saying it had to, but if it's going to say

               2        that it's inconvenient to litigate in two places at the same

               3        time, it could have avoided that.

               4                   In many ways, the defendants are really arguing for

               5        removal of this case to federal court.            I'm not aware and

               6        the parties have not cited any case applying forum non

               7        conveniens to move a case from a state court to a federal

               8        court in the same state.         And that is not what forum non

               9        conveniens is about.

             10                    And what the defendants are really doing are moving

             11         for removal and forum non conveniens is not a removal

             12         statute.    The doctrine is concerned with geographic

             13         convenience largely, not choosing between state and federal

             14         courts within the same state.

             15                    In any event, I'm confident I'll be able to work

             16         with the parties and whatever other courts have cases that

             17         are in any way related to coordinate discovery to minimize

             18         inefficiencies and duplication of effort.            This Court does

             19         that in many, many cases and I have no doubt we can do that

             20         here.

             21                    Turning next to the motion to dismiss based on CPLR

             22         3211 (a)(4) which provides for a dismissal of a cause of

             23         action when "there is another action pending between the

             24         same parties for the same cause of action in a court of any

             25         state or the United States, the court need not dismiss upon
                                                         cb
                                                                                  Appx. 245
                                             76 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 248 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 77
                                                   Proceedings
               1        this ground, but may make such order as justice requires".

               2                   So, here, the defendant places enormous weight on

               3        the fact that the Attorney General's initial complaint

               4        omitted or garbled certain words from its verification

               5        statement.    This is, in my judgment, placing far too much

               6        weight on what was obviously a nonsubstantive error that was

               7        quickly fixed.

               8                   The original verification, which was signed,

               9        includes a sentence that sort of ends before completion.                It

             10         says, in part:

             11                    "To my knowledge, based on such acquaintance with

             12         the facts, the complaint is true, except as to those

             13         allegations made upon information and belief, and as to

             14         those allegations", and then it trails off and the rest of

             15         the words are missing.

             16                    In the defendants' view, this typo, which was

             17         promptly corrected, requires the dismissal of this action

             18         because the federal case was already pending by the time the

             19         OAG corrected it.      I just flatly disagree with that.

             20                    The Attorney General filed first.           One cannot say

             21         that the other action was pending at that time.              The fact

             22         that the verification was later amended doesn't change the

             23         priority of the filings.         The federal action was not pending

             24         when this case began.

             25                    In any event, even if one assumes contrary to those
                                                         cb
                                                                                  Appx. 246
                                             77 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 249 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 78
                                                   Proceedings
               1        facts that the federal case was pending, dismissal would not

               2        be appropriate anyway.         The first-filed rule is not a rule

               3        at all, especially when the timing of the two cases is very

               4        close in time, it's a matter of discretion.             And, here, for

               5        a variety of reasons, I don't think discretion favors

               6        dismissing or staying the case.

               7                   And some of these are similar to the forum non

               8        conveniens.     In fact, the First Department, in White Light

               9        Productions, 231 AD2d 90 {First Dept. 1997} says explicitly

             10         that the inquiry under this pending action statute is

             11         similar to that undertaking in applying the doctrine of

             12         forum non conveniens, that is, whether the litigations and

             13         the parties have sufficient contact with the State to

             14         justify burdens imposed on our system.

             15                    And, again, the first-filed factor is particularly

             16         weak when they're essentially contemporaneous.

             17                    So, here are factors I think warrant denial of this

             18         motion:

             19                    First, there are, in my opinion, basic questions of

             20         federal literature.      The Attorney General is the Chief Law

             21         Enforcement of the State of New York.           She's enforcing a New

             22         York State statute against a not-for-profit company and its

             23         officer organized under the laws of the State of New York.

             24                    Indeed, as the NRA argued, the statute under which

             25         the Attorney General sues specifically envisions filing in a
                                                         cb
                                                                                  Appx. 247
                                             78 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 250 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 79
                                                   Proceedings
               1        state court.

               2                   And I think it would be inappropriate, in these

               3        circumstances, to find that the Attorney General cannot

               4        pursue her claims in state court just because one of the

               5        defendants would prefer to proceed in federal court.

               6                   You know, again, to the point about, you know,

               7        state and federal courts, you know, I don't take any umbrage

               8        in any of those statements, but whatever one's views may be,

               9        we're all part of a federal system and the state courts have

             10         their role to play, particularly when enforcing state law.

             11         And to the extent that any constitutional arguments need to

             12         be raised or will be raised here, you know, that's something

             13         that this Court and others do on a regular basis and there's

             14         no, you know, legal requirement that that be done in federal

             15         court.

             16                    Beyond that, the federal cases that exist don't

             17         address many of the claims in this case and the individuals

             18         here are not parties in the federal case that's in Albany at

             19         least.   In light of these factors, dismissing this action as

             20         second in time would elate form over substance and would, in

             21         my view, not be appropriate.

             22                    Again, I would work with the parties to coordinate

             23         discovery and other matters and minimize inefficiency and

             24         avoid duplication of effort.

             25                    Last, and we didn't address this too much in the
                                                         cb
                                                                                  Appx. 248
                                             79 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 251 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 80
                                                   Proceedings
               1        argument, but it's in the papers, the motion to stay this

               2        case based on the pending Ackerman action in Texas, under

               3        Section CPLR 2201 is also denied.

               4                   CPLR 2201 permits me to grant a stay in a proper

               5        case upon such terms as may be just.           Obviously, it's a

               6        discretionary call.      And, as a general matter, this will be

               7        done in one action -- I'm sorry.

               8                   "In general, only where the decision in one action

               9        will determine all of the questions in the other action, and

             10         the judgment on one trial will dispose of the controversy in

             11         both, is a stay justified.         This requires the complete

             12         identity of the parties, the causes of action, and the

             13         judgment sought."

             14                    That is a quote from the 952 Associates case, 52

             15         AD3d 236 {First Dept. 2008}.

             16                    That is not an ironclad rule, but it certainly is

             17         important guidance.      Here, the AG and the individual

             18         defendants are not parties to the NRA's action against

             19         Ackerman, and the defendants failed to identify how

             20         resolution of that action will dispose of, you know, any of

             21         these issues in the complaint, let alone the entirety of the

             22         complaint.    Therefore, defendants are not entitled to a stay

             23         under CPLR 2201.

             24                    I'll file a written order confirming the result on

             25         these motions.
                                                         cb
                                                                                  Appx. 249
                                             80 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 252 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                  81
                                                   Proceedings
               1                    I'll ask the parties to upload the transcript upon

               2        receipt from the court reporter.           I'll ask you to stay on

               3        after we're done to get Carolyn's information to do so.

               4                    So, with the resolution of those motions, we now

               5        have to talk about next steps in the litigation.               I

               6        understood from one of the letters that the parties were

               7        planning to Meet and Confer, maybe as early as tomorrow,

               8        with respect to proceeding with the action.              So, why don't I

               9        hear from the parties as to what the plan would be, in light

             10         of this decision.

             11                     Let me start with the Attorney General.

             12                     MR. SHEEHAN:       Your Honor, this is Jim Sheehan, the

             13         Charities Bureau Chief.

             14                     I think what we would like to see happen, based

             15         upon the Court's decision today, is, number 1, we would like

             16         to proceed with the Meet and Confer, which is planned for

             17         tomorrow.    There are a number of issues that we addressed

             18         during that meeting and we are planning to have the

             19         parties (inaudible) --

             20                     THE COURT:    You just went on mute.         And I'm sorry,

             21         I was the culprit.       I was trying to get your picture to

             22         appear.

             23                     So, Mr. Sheehan, you're going to have to unmute

             24         yourself.

             25                     MR. SHEEHAN:       I just did, your Honor.       Thank you.
                                                          cb
                                                                                   Appx. 250
                                             81 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 253 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 82
                                                   Proceedings
               1                   Your Honor, what we would like to see, at this

               2        point, based upon the Court's decision here, is first we

               3        would like to proceed with the Meet and Confer which is

               4        scheduled for tomorrow, that the parties could proceed in

               5        good faith with the guidance we obtained from this decision

               6        today and plan out a schedule for discovery in this case

               7        that will bring the case to a trial in early 2022.

               8                   The second thing we would like to see is that an

               9        order be entered, and we would like to discuss this with the

             10         Court and the parties, if there are any additional motions

             11         to dismiss, that they be consolidated into one proceeding as

             12         opposed to seriatim.

             13                    And I think the third is that they will keep the

             14         Bankruptcy Court advised as to the current status of this

             15         litigation because it may affect other events that are going

             16         on in that court.

             17                    THE COURT:    Okay.

             18                    And for the defendants.

             19                    MS. ROGERS:     Thank you, your Honor.

             20                    I don't know if you can see me, but I hope you can

             21         hear me.

             22                    The NRA has no objection to proceeding with the

             23         Meet and Confer tomorrow.        I leave it to Mr. Fleming as to

             24         whether Mr. Frazer is in a position to discuss long term

             25         discovery and case schedules and things like that until he
                                                         cb
                                                                                  Appx. 251
                                             82 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 254 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 83
                                                   Proceedings
               1        obtains replacement counsel, but that's not an issue for the

               2        NRA, per se.

               3                   We also have no objection to informing the

               4        Bankruptcy Court of developments as appropriate.

               5                   As to whether future motions will be consolidated,

               6        we obviously think that depends upon who is bringing them

               7        and the substance of them and we would, you know, reserve

               8        our rights on that.

               9                   THE COURT:    I mean, the CPLR does not envision any

             10         sort of an endless series of motions under 3211, so I don't

             11         know what motions people are talking about, but I certainly

             12         would like to, you know, coordinate and organize so that we

             13         don't have another wave.         I would like to get moving on the

             14         case.

             15                    So, are you aware, as you sit here now, of motions

             16         to dismiss?     I mean, the complaint hasn't changed.            What are

             17         you talking about?

             18                    MS. ROGERS:     Your Honor, that's just it.         Sitting

             19         here, I don't have a discrete intention to bring a specific

             20         motion, but Mr. Sheehan has proposed that any future motions

             21         be consolidated, and I'm simply saying that I don't know

             22         what the other defendants are doing, but we would approach

             23         that on a case by case basis.

             24                    THE COURT:    Well, let me take it one step at a

             25         time.
                                                         cb
                                                                                  Appx. 252
                                             83 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29
                                                                           RECEIVED Page 255 02/03/2021
                                                                                     NYSCEF: of
                                                461
                                                                                                   84
                                                   Proceedings
               1                   And has there been an answer?

               2                   MS. ROGERS:     My understanding is one defendant or

               3        maybe two defendants have answered.

               4                   THE COURT:    I should set a schedule for answers now

               5        that the motions to dismiss have been denied.              I know it's a

               6        long complaint, but you've had it for quite a while.                   I

               7        would normally say 20 days.            Let me know if that works.

               8                   MS. ROGERS:     Given the volume of the complaint and

               9        the fact that we anticipate coordination among the

             10         defendants, and one of the defendants is currently searching

             11         for substitute counsel, we would request 30 days rather than

             12         20, if that's agreeable to the Court.

             13                    THE COURT:    30 days is fine.

             14                    MS. ROGERS:     Thank you, your Honor.

             15                    THE COURT:    And then we should also set a

             16         preliminary conference for this case.            That should not get

             17         in the way of you all meeting and conferring and working on

             18         a schedule, because that's going to be an important part of

             19         the preliminary conference anyway.

             20                    How about March 9th?          March 9th at 11:30?

             21                    MR. SHEEHAN:        That's satisfactory to the

             22         plaintiffs, your Honor.

             23                    MS. ROGERS:     That works for the NRA, your Honor.

             24                    THE COURT:    Okay.

             25                    Thank you very much.
                                                          cb
                                                                                   Appx. 253
                                             84 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                               INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29
                                                                          RECEIVED Page 256 02/03/2021
                                                                                    NYSCEF: of
                                                461
                                                                                                 85
                                                   Proceedings
               1                   Again, I will issue an order on today's decision.

               2        And I do appreciate all of your hard work and patience

               3        through the technical and other pitfalls.

               4                   Is there anything else I need to address for today

               5        for anyone?

               6                   MS. ROGERS:     Not for the NRA, your Honor.

               7                   THE COURT:    Okay.

               8                   Thank you, all.

               9                   (Record is closed.)

             10

             11                             **           **           **

             12                    This is certified to be a true and accurate

             13         transcription of my stenographic notes.

             14

             15

             16
                                                    CAROLYN BARNA
             17                                  SENIOR COURT REPORTER

             18

             19

             20

             21

             22

             23

             24

             25

                                                         cb
                                                                                  Appx. 254
                                             85 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                Entered 02/12/21 16:34:29
                                                                                                       RECEIVED Page 257 02/03/2021
                                                                                                                 NYSCEF: of
                                                461
                                                                                                                                              1

                      1               2021 [1] - 1:11                                      acknowledge [2] -        12:1, 14:25, 15:12,
                                                                           7
                                      2022 [1] - 82:7                                     9:4, 65:13                15:14, 15:15, 15:18,
                                      21 [1] - 1:11                                        acknowledging [1] -      16:12, 16:17, 17:12,
            1 [1] - 81:15             2201 [3] - 80:3, 80:4,     7 [1] - 30:22            32:12                     18:5, 18:6, 19:5, 19:8,
            10005 [1] - 1:18         80:23                       750 [1] - 1:22            ACLU [1] - 35:22         21:23, 21:24, 22:7,
            10022 [2] - 1:22, 2:6     231 [1] - 78:9             767 [1] - 45:25           Acme [1] - 45:24         22:9, 22:11, 29:10,
            101 [3] - 32:22, 33:3,    236 [1] - 80:15            7th [1] - 2:3             acquaintance [2] -       29:19, 32:3, 41:22,
           33:8                       250 [1] - 2:3                                       59:25, 77:11              42:16, 47:8, 47:21,
            10166 [1] - 2:10          26 [2] - 9:6, 45:23                  8               act [1] - 25:24          48:13, 49:4, 49:5,
            10177 [1] - 2:3           28 [1] - 1:17                                        Act [2] - 26:5, 72:8     49:10, 61:4, 62:2,
            105 [2] - 61:6, 61:7      29 [1] - 16:2                                        acted [2] - 10:12,       70:3, 70:5, 71:17,
                                                                 80 [10] - 8:24, 15:12,                             73:18, 73:21, 79:17,
            109 [2] - 15:21, 70:2                                                         10:25
                                                                16:10, 19:8, 20:22,                                 79:25, 85:4
            1110 [12] - 8:8, 9:18,                                                         action [87] - 6:1,
                                                 3              22:9, 22:11, 47:3,                                   addressed [2] -
           19:22, 23:24, 23:25,                                                           8:12, 12:6, 23:20,
                                                                47:8, 49:7
           26:24, 28:6, 31:17,                                                            23:22, 24:1, 26:5,        16:13, 81:17
                                      3 [3] - 1:1, 36:8, 65:9    810 [1] - 2:6
           44:19, 46:21, 48:20,                                                           27:8, 28:5, 28:19,         adequate [1] - 74:25
           68:8                       30 [2] - 84:11, 84:13                               30:4, 30:5, 33:24,         adhered [1] - 27:10
            11:30 [2] - 45:3,         3026 [3] - 55:4,                     9              34:12, 34:13, 35:14,       adjudicate [2] -
           84:20                     55:12, 55:15                                         37:9, 37:25, 38:1,        43:10, 50:9
            12:10 [1] - 66:22         31509 [1] - 59:3           90 [1] - 78:9            40:23, 41:10, 42:5,        adjudicates [1] -
            13 [1] - 43:16            3211 [2] - 76:22,          952 [1] - 80:14          43:8, 43:23, 44:9,        53:12
            14th [1] - 1:22          83:10                       9th [2] - 84:20          48:24, 50:7, 50:14,        adjudicating [2] -
            150 [4] - 14:20,          3211(a)(4 [2] - 54:4,                               50:15, 50:20, 50:25,      50:20, 53:9
           47:19, 49:2, 69:21        54:17                                                51:6, 51:14, 52:9,         adjudication [1] -
                                      327 [1] - 74:18
                                                                           A                                        64:22
            16 [4] - 23:20, 28:17,                                                        53:9, 53:11, 53:14,
           35:24, 43:21               37 [1] - 62:16                                      53:15, 53:21, 54:7,        admitted [1] - 60:25
            168 [2] - 37:18, 61:16    38 [2] - 29:10, 29:24      a)(4 [1] - 76:22         54:9, 54:10, 54:15,        admittedly [1] - 9:22
            17 [1] - 23:1             3d [1] - 45:24             aberration [2] -         54:17, 54:22, 55:7,        admonished [1] -
            18 [2] - 23:20, 28:17                               23:13, 66:19              55:23, 56:5, 56:6,        55:15
            1865 [3] - 69:18,                    4               ability [3] - 28:19,     56:7, 56:10, 56:14,        adopting [1] - 60:13
           72:8, 73:10                                          40:14, 41:22              56:19, 57:1, 57:6,         advanced [1] - 39:1
            1871 [8] - 10:15,                                    able [5] - 4:14, 27:5,   57:8, 57:16, 61:9,         adversarial [1] - 30:6
                                      401 [1] - 62:16           40:23, 48:6, 76:15        62:8, 63:11, 64:7,
           11:25, 13:7, 22:23,                                                                                       advised [1] - 82:14
                                      410 [1] - 2:6              absence [1] - 72:1       66:1, 67:6, 67:12,
           23:2, 26:5, 47:20,                                                                                        affect [1] - 82:15
                                      45 [1] - 62:17             absent [1] - 55:5        67:19, 68:10, 74:19,
           69:9                                                                                                      affects [3] - 55:10,
                                      451625/2020 [1] - 1:5      abstain [2] - 62:13,     74:21, 75:12, 75:25,
            1956 [1] - 73:3                                                                                         59:5, 59:12
                                      46 [1] - 62:17            62:18                     76:23, 76:24, 77:17,
            1977 [1] - 73:6                                                                                          afforded [1] - 31:7
                                      49 [1] - 30:24             abstention [8] -         77:21, 77:23, 78:10,
            1983 [2] - 43:22, 65:9                                                                                   AG [12] - 19:11,
            1985 [3] - 15:12,                                   51:21, 51:22, 57:3,       79:19, 80:2, 80:7,        19:19, 30:14, 34:14,
           17:24, 47:1                           5              57:8, 57:9, 62:9,         80:8, 80:9, 80:12,        35:25, 36:7, 37:12,
            1997 [1] - 78:9                                     62:15, 63:23              80:18, 80:20, 81:8        59:17, 60:18, 61:3,
                                                                 abused [1] - 50:24        Action [1] - 61:7        66:8, 80:17
                                      5 [3] - 27:21, 32:14,
                                                                 accepted [1] - 70:4       actions [5] - 28:18,      AG's [3] - 37:1, 40:7,
                      2              32:18
                                                                                          40:3, 43:4, 54:24,
                                                                 accordance [2] -                                   43:5
                                      502 [2] - 32:11, 32:16
                                                                24:13, 60:15              65:24                      against [24] - 5:25,
                                      503 [8] - 12:9, 14:7,
            2 [1] - 18:1                                         accorded [1] - 54:2       active [1] - 10:20       7:22, 12:7, 12:23,
                                     14:9, 14:13, 19:24,
            20 [3] - 22:23, 84:7,                                according [1] - 8:14      activity [2] - 41:18,    33:3, 34:14, 35:10,
                                     32:8, 68:3, 70:21
           84:12                                                 accounting [1] -         64:7                      40:18, 41:17, 42:19,
                                      503(a [1] - 67:21
            200 [1] - 2:9                                       56:12                      actual [4] - 11:1,       43:1, 43:25, 50:22,
                                      508 [1] - 30:24
            2001 [1] - 55:15                                     accuracy [2] - 24:22,    18:23, 31:10, 69:4        54:7, 54:14, 55:15,
                                      509 [2] - 67:21, 68:2
            2002 [9] - 15:13,                                   60:8                       actually [8] - 21:23,    56:8, 57:7, 63:6,
                                      51394 [1] - 59:1
           16:5, 17:22, 27:2,                                    accurate [4] - 42:8,     22:16, 29:25, 36:24,      63:14, 66:1, 73:23,
                                      52 [1] - 80:14
           47:1, 49:5, 70:1,                                    47:11, 71:12, 85:12       41:3, 45:22, 46:7,        78:22, 80:18
           71:18, 73:17                                          accusations [3] -        47:12                      agencies [1] - 63:7
            2008 [1] - 59:3                      6              37:19, 59:16, 59:18        AD2d [1] - 78:9           agenda [2] - 5:18,
            2008} [1] - 80:15                                    Ackerman [11] -           AD3d [1] - 80:15         6:21
            2016 [1] - 59:1           6 [2] - 18:1, 35:19       34:21, 34:24, 35:1,        add [2] - 21:15, 29:6     agent [24] - 9:25,
            2018 [2] - 64:18,         6th [3] - 34:15, 38:1,    35:6, 35:7, 35:9,          additional [3] - 13:1,   14:1, 15:15, 16:2,
           65:25                     38:4                       64:15, 64:18, 80:2,       21:18, 82:10              16:4, 16:8, 16:10,
            2020 [1] - 35:19                                    80:19                      address [41] - 5:19,     16:12, 16:19, 17:17,

                                                                          cb


                                                                                                                              Appx. 255
                                                                    86 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                        INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                             Entered 02/12/21 16:34:29
                                                                                                    RECEIVED Page 258 02/03/2021
                                                                                                              NYSCEF: of
                                                461
                                                                                                                                             2

           18:2, 18:3, 18:9,          69:20, 73:3, 77:22        applies [2] - 32:22,     asserted [1] - 23:20                B
           18:12, 18:19, 25:13,        amendment [6] -         33:16                     assess [1] - 57:6
           26:20, 26:22, 27:1,        36:23, 48:1, 68:24,       apply [5] - 14:17,       assets [1] - 50:24
           70:6, 70:15, 70:20,        71:5, 71:7, 73:4         18:18, 47:15, 54:6        Assistant [4] - 3:5,      backing [1] - 60:7
           70:25, 71:4                 Amendment [5] -          applying [4] - 19:3,    3:8, 3:13, 3:17            backyard [1] - 9:20
            ago [3] - 4:6, 49:2,      17:24, 18:1, 39:6,       31:5, 76:6, 78:11         Associates [2] -          bad [1] - 62:21
           72:25                      64:4                      apposite [1] - 29:22    59:2, 80:14                balance [1] - 75:7
            agree [3] - 7:16,          amendments [10] -        appreciate [4] - 7:7,    ASSOCIATION [1] -         ball [1] - 61:24
           20:10, 69:3                8:21, 10:24, 15:19,      23:7, 66:25, 85:2        1:7                        bank [1] - 31:10
            agreeable [1] - 84:12     19:2, 24:17, 26:13,       approach [3] - 14:25,    Association [3] -         Bankruptcy [5] -
            ahead [2] - 50:2,         26:15, 26:18, 46:19,     18:23, 83:22             4:12, 22:8, 38:6          5:19, 6:7, 6:19, 82:14,
           58:22                      47:1                      appropriate [9] -        assume [6] - 13:6,       83:4
            Albany [46] - 7:1,         amends [1] - 74:4       7:17, 13:9, 13:12,       27:16, 57:22, 65:14,       bankruptcy [4] -
           7:6, 8:25, 10:5, 12:6,      AMERICA [1] - 1:7       37:23, 51:22, 67:17,     66:13, 66:22              5:21, 5:24, 6:6, 6:17
           12:17, 15:3, 15:12,         amici [1] - 35:24       78:2, 79:21, 83:4         assumes [1] - 77:25       banks [1] - 31:5
           17:12, 18:4, 18:5,          amounts [2] - 11:4,      approval [6] - 26:16,    Astarita [1] - 45:24      bar [1] - 33:3
           19:8, 19:20, 20:23,        11:10                    26:17, 72:19, 72:20,      attach [1] - 40:6         BARNA [2] - 2:15,
           21:11, 22:9, 22:12,         analog [1] - 13:19      73:4, 73:7                attempted [1] - 38:1     85:16
           25:7, 25:14, 27:2,          analogized [1] -         approvals [1] - 26:14    Attorney [57] - 3:5,      based [14] - 6:12,
           39:3, 39:7, 39:10,         63:20                     approved [1] - 24:18    3:8, 3:13, 3:14, 3:17,    33:24, 38:18, 40:6,
           39:14, 40:17, 42:25,        analysis [7] - 8:18,     arbitrary [1] - 66:5    5:23, 7:23, 8:5, 9:1,     42:7, 42:20, 59:25,
           43:4, 44:14, 44:15,        8:19, 32:21, 38:17,       arguably [1] - 17:2     9:12, 10:10, 10:19,       63:14, 69:21, 76:21,
           44:18, 47:4, 47:9,         46:7, 52:6, 54:6          argue [12] - 19:12,     10:22, 11:3, 11:10,       77:11, 80:2, 81:14,
           49:7, 52:8, 69:25,          analytically [3] -      25:11, 33:21, 33:25,     11:13, 12:3, 12:10,       82:2
           70:5, 71:17, 71:22,        14:20, 14:23, 67:16      34:4, 51:3, 54:20,       12:13, 12:19, 12:21,       basic [1] - 78:19
           73:18, 73:21, 74:8,         analyze [1] - 34:6      61:23, 63:24, 64:5,      13:22, 16:24, 21:14,       basis [8] - 33:6, 50:6,
           74:10, 75:17, 75:18,        ancillary [1] - 35:5    71:5, 75:18              21:20, 22:4, 22:14,       52:12, 54:8, 58:5,
           75:23, 79:18                AND [1] - 1:21           argued [2] - 36:7,      22:20, 27:8, 27:10,       71:21, 79:13, 83:23
            albeit [1] - 41:2          announced [1] -         78:24                    27:23, 33:1, 35:17,        bear [3] - 75:5,
            Alden [2] - 59:1, 59:4    42:21                     argues [7] - 10:20,     36:20, 37:17, 41:6,       75:20, 75:21
            allegation [5] - 9:14,     announcing [1] -        10:22, 16:24, 43:19,     41:12, 45:1, 45:23,        bearing [1] - 25:19
           60:12, 60:21, 61:16        38:5                     58:16, 58:23, 73:9       47:6, 50:15, 51:15,        began [1] - 77:24
            allegations [8] -          anomaly [2] - 17:6,      arguing [1] - 76:4      54:14, 56:24, 57:1,        beginning [2] - 3:3,
           36:3, 37:20, 40:7,         19:19                     argument [36] - 3:23,   57:7, 62:9, 67:11,        72:15
           60:2, 60:3, 60:19,          answer [1] - 84:1       6:10, 6:25, 10:12,       67:25, 73:24, 74:9,        behalf [4] - 4:12, 5:4,
           77:13, 77:14                answered [1] - 84:3     12:3, 12:12, 12:25,      77:3, 77:20, 78:20,       50:16, 70:5
            allege [4] - 9:7,          answers [1] - 84:4      20:7, 25:14, 25:21,      78:25, 79:3, 81:11         behaved [1] - 41:18
           11:11, 41:18, 63:18         anticipate [1] - 84:9   28:10, 38:19, 39:10,      ATTORNEY [2] - 1:3,       behind [2] - 16:25,
            alleged [3] - 11:14,       anyway [7] - 23:14,     39:12, 39:23, 39:25,     1:16                      60:18
           34:20, 41:13               48:9, 66:21, 72:7,       40:25, 41:3, 42:6,        ATTORNEYS [1] -           being [13] - 22:8,
            alleges [1] - 11:4        74:14, 78:2, 84:19       42:17, 42:18, 44:4,      1:21                      29:22, 31:8, 31:14,
            allowance [1] - 31:19      apart [1] - 16:11       51:8, 62:2, 62:14,        Attorneys [5] - 1:17,    39:7, 39:16, 40:14,
            almost [2] - 28:22,        apologize [3] - 15:6,   65:4, 65:5, 66:11,       1:21, 2:2, 2:5, 2:8       41:9, 41:12, 44:8,
           64:24                      38:21, 59:10             68:15, 70:2, 70:14,       August [4] - 34:15,      64:17, 64:19, 72:12
            alone [3] - 26:22,         Appeals [5] - 14:8,     71:25, 73:16, 73:25,     35:19, 38:1, 38:4          belabor [1] - 35:20
           69:24, 80:21               30:22, 31:4, 31:6,       74:9, 80:1                authority [11] - 6:16,    belief [2] - 60:2,
            along [3] - 27:9,         31:9                      arguments [10] -        12:13, 14:8, 26:21,       77:13
           39:16, 58:18                appear [2] - 70:19,     19:25, 38:16, 42:8,      28:19, 30:23, 31:4,        believe [8] - 7:13,
            alter [1] - 53:24         81:22                    42:13, 44:6, 50:4,       33:9, 45:12, 50:17,       15:22, 22:22, 29:1,
            altered [1] - 58:7         appearance [1] -        55:22, 62:9, 67:1,       75:13                     32:11, 43:24, 53:15,
            alternative [4] - 51:5,   4:18                     79:11                     available [1] - 57:20    73:24
           52:25, 74:9, 74:25          appearances [2] -        arise [1] - 43:16        availment [1] - 38:19     believed [1] - 59:17
            although [4] - 5:24,      3:2, 4:8                  arises [1] - 56:6        Avenue [4] - 1:22,        believes [1] - 37:20
           10:8, 43:8, 74:19           appearing [1] - 4:11     arising [1] - 65:6      2:3, 2:6, 2:9              belongs [1] - 12:24
            always [1] - 24:7          applicability [1] -      arms [1] - 66:12         avoid [3] - 51:23,        below [1] - 22:24
            ambiguity [1] - 19:15     6:17                      Article [5] - 27:21,    65:16, 79:24               beside [1] - 69:13
            amend [2] - 46:10,         applicable [3] -        32:14, 32:18, 36:8,       avoided [1] - 76:3        best [3] - 29:16,
           46:13                      47:15, 52:5, 72:24       65:9                      aware [5] - 28:13,       44:7, 44:17
            amended [7] - 14:24,       application [3] -        aside [1] - 65:12       45:8, 53:13, 76:5,         better [3] - 5:8,
           37:24, 68:23, 69:16,       21:9, 32:13, 50:21        aspect [1] - 39:25      83:15                     41:14, 73:25

                                                                        cb


                                                                                                                            Appx. 256
                                                                   87 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                               Entered 02/12/21 16:34:29
                                                                                                      RECEIVED Page 259 02/03/2021
                                                                                                                NYSCEF: of
                                                461
                                                                                                                                               3

            between [6] - 32:17,     12:16, 12:17, 12:22,       by [62] - 4:6, 4:13,       carve [1] - 62:15        57:13, 71:14, 80:16,
           35:1, 35:16, 42:17,       20:15, 20:19, 27:8,       4:17, 5:3, 5:22, 6:1,       case [97] - 5:25, 7:4,   83:11
           76:13, 76:23              30:9, 36:8, 38:9,         6:2, 7:1, 8:2, 10:16,      7:18, 7:20, 7:22, 8:6,      Certificate [46] -
            beyond [1] - 79:16       51:14, 56:7, 62:19,       11:4, 11:24, 12:1,         8:7, 9:13, 9:22, 12:5,    8:16, 8:20, 8:23, 9:9,
            big [1] - 41:5           62:21, 64:4, 66:8,        13:11, 13:14, 14:7,        12:15, 13:24, 18:11,      9:11, 9:24, 10:4,
            binary [1] - 20:5        68:11                     14:14, 19:3, 20:3,         19:12, 20:19, 28:9,       11:20, 13:13, 14:24,
            bit [3] - 5:7, 9:22,      Building [1] - 2:9       20:5, 20:12, 23:23,        29:3, 29:10, 29:20,       15:18, 16:5, 17:22,
           31:1                       bunch [1] - 55:22        24:4, 24:18, 26:15,        30:2, 30:7, 30:11,        17:24, 18:1, 18:24,
            black [4] - 8:17, 9:4,    burden [8] - 25:2,       27:1, 27:11, 28:14,        30:21, 31:3, 35:21,       19:1, 19:4, 19:7,
           11:9, 46:16               50:12, 53:16, 75:2,       30:4, 30:6, 31:15,         37:1, 38:3, 39:2, 39:3,   20:17, 20:20, 20:22,
            blacklisting [1] -       75:5, 75:11, 75:21        32:23, 34:24, 35:18,       39:7, 40:5, 40:13,        21:10, 22:1, 22:22,
           63:15                      burdens [2] - 53:11,     36:19, 46:17, 47:16,       41:4, 42:25, 43:2,        22:25, 24:5, 24:10,
            blank [2] - 16:19,       78:14                     50:22, 51:14, 54:24,       43:5, 43:13, 43:14,       24:14, 26:13, 26:15,
           70:13                      Bureau [3] - 3:5,        55:16, 60:12, 61:17,       43:18, 43:20, 44:2,       30:19, 31:23, 44:14,
            BLECHER [2] - 1:23,      3:10, 81:13               67:18, 67:20, 67:24,       44:3, 44:16, 45:22,       46:17, 46:23, 46:25,
           4:15                       Burford [1] - 57:9       68:3, 68:24, 70:8,         45:23, 47:22, 50:9,       47:12, 48:17, 68:18,
            Blecher [1] - 4:14        Bus [1] - 45:24          71:16, 72:13, 72:14,       51:7, 51:10, 52:13,       68:20, 68:21, 68:24,
            blue [1] - 66:16          business [6] - 8:19,     72:18, 72:19, 73:7,        52:25, 53:4, 55:12,       69:15, 72:9, 74:4
            blunted [1] - 31:15      25:18, 31:13, 34:18,      73:14, 75:12, 75:24,       55:22, 55:25, 57:8,         certificate [5] -
            boil [1] - 50:4          52:1, 73:13               77:18, 83:23               57:11, 57:14, 57:24,      10:14, 25:24, 68:25,
            books [1] - 31:14         Business [2] - 19:24,                               58:7, 59:4, 59:15,        72:14, 73:5
            both [10] - 6:15,        46:13                                C               62:7, 62:10, 63:1,          Certificates [1] -
           9:25, 25:8, 27:17,         but [108] - 6:5, 7:24,                              63:24, 64:18, 65:6,       24:17
           47:25, 55:20, 64:12,      9:3, 9:10, 9:14, 10:1,                               65:17, 65:20, 65:23,        certified [1] - 85:12
                                                                C [2] - 1:15, 2:1         66:3, 66:4, 66:9,
           69:8, 71:25, 80:11        11:3, 13:2, 14:2,                                                                challenge [4] - 8:25,
                                                                call [2] - 8:18, 80:6     67:13, 69:7, 76:5,
            bottom [3] - 16:9,       14:11, 14:20, 15:7,                                                            56:21, 56:23, 57:15
                                                                cameras [1] - 45:4        76:6, 76:7, 77:18,
           71:20, 74:6               15:17, 15:23, 16:19,                                                             challenged [1] - 59:7
                                                                can [52] - 4:4, 7:7,      77:24, 78:1, 78:6,
            bound [1] - 70:23        17:9, 17:10, 17:19,                                                              challenging [2] -
                                                               7:10, 7:13, 7:14, 9:3,     79:17, 79:18, 80:2,
            box [2] - 16:18,         18:4, 18:10, 18:17,                                                            23:22, 54:9
                                                               16:7, 19:19, 20:15,        80:5, 80:14, 82:6,
           16:19                     19:12, 20:1, 21:8,                                                               Change [2] - 16:5,
                                                               20:19, 21:22, 23:10,       82:7, 82:25, 83:14,
            boxes [3] - 16:17,       21:19, 21:23, 22:3,                                                            17:23
                                                               23:12, 23:14, 23:15,       83:23, 84:16
           70:8, 71:14               22:15, 22:21, 23:2,                                                              change [16] - 16:17,
                                                               28:1, 29:7, 29:13,          cases [28] - 6:17,
            branches [3] - 29:7,     23:10, 24:25, 25:14,                                                           16:20, 21:4, 25:2,
                                                               29:15, 29:16, 30:9,        12:14, 18:20, 28:21,
           31:25, 65:15              26:10, 27:3, 27:6,                                                             27:1, 27:4, 27:6,
                                                               33:21, 33:22, 43:9,        33:6, 35:3, 36:13,
            breadth [1] - 44:20      29:13, 30:11, 30:16,                                                           36:23, 38:17, 48:8,
                                                               43:10, 45:3, 46:3,         38:2, 38:24, 39:10,
            break [4] - 6:23,        31:5, 31:19, 32:8,                                                             55:1, 70:9, 70:25,
                                                               46:4, 49:19, 49:21,        40:10, 41:15, 45:8,
           45:18, 58:12, 66:14       32:18, 33:1, 33:23,                                                            71:15, 72:7, 77:22
                                                               49:22, 49:25, 51:16,       55:20, 56:6, 58:25,
            BREWER [1] - 1:21        34:1, 35:20, 36:7,                                                               changed [5] - 17:8,
                                                               57:11, 57:12, 58:17,       59:14, 62:10, 64:24,
                                     36:11, 36:23, 37:1,                                                            70:3, 71:11, 71:19,
            brewing [1] - 35:18                                58:18, 58:20, 58:22,
                                     37:8, 37:14, 37:24,                                  65:7, 65:8, 70:19,        83:16
            brief [4] - 17:25,                                 60:4, 60:10, 61:6,
                                     38:16, 38:23, 39:23,                                 70:21, 75:4, 76:16,         changes [4] - 21:8,
           36:2, 45:5, 66:24                                   61:19, 61:21, 65:7,
                                     40:2, 40:7, 40:10,                                   76:19, 78:3, 79:16        26:15, 71:14, 72:19
            briefing [2] - 62:6,                               65:14, 67:11, 69:7,
                                     42:1, 42:6, 42:9, 44:5,                               Castle [1] - 30:23         changing [3] - 27:3,
           63:24                                               71:22, 76:19, 82:20
                                     44:12, 44:17, 48:3,                                   categories [1] -         48:1, 71:1
            briefly [4] - 5:19,                                 can't [7] - 14:6, 20:8,
                                     49:9, 49:14, 49:24,                                  15:16                       character [1] - 31:15
           44:5, 54:4, 57:18                                   30:17, 38:17, 45:1,
                                     50:5, 51:6, 52:12,                                    cause [5] - 34:8,          characterization [1]
            briefs [1] - 67:1                                  49:13, 66:12
                                     54:13, 54:16, 54:22,                                 42:3, 62:8, 76:22,        - 22:20
            bring [12] - 11:17,                                 cannot [8] - 11:10,       76:24
                                     56:1, 56:3, 57:10,                                                               characterize [1] -
           12:22, 13:2, 27:12,                                 41:6, 49:23, 55:24,         causes [4] - 23:20,
                                     58:2, 59:22, 60:10,                                                            10:11
           27:17, 30:17, 38:8,                                 59:7, 62:24, 77:20,
                                     60:19, 61:16, 61:25,                                 23:22, 28:17, 80:12         characterizes [1] -
           41:6, 61:18, 65:17,                                 79:3
                                     62:12, 62:24, 63:8,                                   center [1] - 39:19       37:13
           82:7, 83:19                                          capable [1] - 53:8
                                     63:15, 64:6, 65:3,                                    central [1] - 63:15        Charities [3] - 3:5,
            bringing [5] - 27:11,                               capital [1] - 7:22
                                     65:16, 67:8, 69:5,                                    century [1] - 51:11      3:9, 81:13
           56:25, 63:5, 75:24,                                  careful [4] - 18:15,
                                     70:7, 71:12, 73:12,                                   certain [6] - 12:7,        charities [2] - 50:18,
           83:6                                                47:10, 48:5, 67:4
                                     76:1, 77:1, 79:8, 80:1,                              17:19, 21:22, 72:19,      50:23
            brings [1] - 50:15                                  CAROLYN [2] - 2:15,
                                     80:16, 82:20, 83:1,                                  72:25, 77:4                 chart [1] - 63:19
            broad [1] - 8:5                                    85:16
                                     83:11, 83:20, 83:22,                                  Certainly [1] - 15:5       checked [5] - 16:17,
            broadened [1] -          84:6                       Carolyn [4] - 23:14,       certainly [11] - 10:6,   16:18, 16:23, 47:11,
           40:20                      BY [6] - 1:3, 1:18,      49:22, 49:24, 51:17        11:20, 13:3, 16:24,       70:8
            broader [1] - 39:6       1:23, 2:4, 2:7, 2:10       Carolyn's [2] - 44:23,    32:2, 41:15, 42:11,         checking [1] - 71:14
            brought [18] - 12:15,                              81:3
                                                                         cb


                                                                                                                              Appx. 257
                                                                   88 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                            INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                Entered 02/12/21 16:34:29
                                                                                                       RECEIVED Page 260 02/03/2021
                                                                                                                 NYSCEF: of
                                                461
                                                                                                                                               4

            Chief [6] - 3:4, 3:9,       clear [4] - 36:4,        61:12, 61:16, 61:20,      28:15, 29:1, 49:17,         contending [1] -
           40:22, 75:12, 78:20,       43:10, 48:1, 75:4          77:3, 77:12, 80:21,       50:3, 51:18, 56:5,         61:2
           81:13                        clearly [5] - 19:20,     80:22, 83:16, 84:6,       56:17, 56:19, 56:23,        contest [1] - 24:24
            Chofetz [1] - 43:20       19:21, 20:12, 50:8,        84:8                      57:18                       contested [1] - 66:8
            choice [15] - 7:21,       71:3                        complete [1] - 80:11       conley [7] - 48:11,       context [3] - 18:16,
           7:24, 8:1, 8:2, 19:10,       clerk [3] - 24:11,        completion [1] - 77:9    49:13, 58:10, 58:15,       38:15, 70:22
           24:16, 25:1, 25:3,         72:10, 72:15                complex [3] - 40:10,     58:16, 58:23, 66:12         continue [1] - 73:11
           25:4, 27:11, 50:10,          close [2] - 45:1, 78:4   52:17, 53:12                conley's [1] - 63:10      continued [1] - 10:23
           50:12, 52:22, 75:3,          closed [1] - 85:9         complexity [2] -           connect [1] - 17:15       Continued [1] - 2:1
           75:8                         closely [1] - 31:18      44:21, 52:19                connected [1] - 23:4      Continues [1] - 1:24
            choose [1] - 73:21          closest [1] - 13:19       component [1] -            connection [1] - 15:8     continuing [1] -
            choosing [1] - 76:13        cluster [1] - 12:3       48:25                       Connell [2] - 3:17,      68:19
            chose [10] - 9:16,          Co [1] - 3:9              comprehensive [1] -      4:5                         contradictory [1] -
           9:20, 11:6, 19:16,           co [1] - 21:24           33:10                       CONNELL [3] - 1:20,      42:17
           27:23, 60:18, 72:13,         co-defendant [1] -        comprise [1] - 19:7      3:16, 4:5                   contrary [2] - 25:8,
           72:16, 72:17, 73:21        21:24                       compulsory [6] -           consider [4] - 37:25,    77:25
            chosen [2] - 62:13,         Co-Section [1] - 3:9     43:6, 43:7, 43:13,        58:12, 72:4, 74:22          contrast [1] - 71:16
           75:24                        codified [1] - 74:18     43:23, 44:1, 44:3           considered [1] -          control [1] - 72:3
            Circuit [2] - 51:20,        COHEN [1] - 1:14          concedes [1] - 12:19     73:24                       controlling [3] -
           62:7                         collateral [3] - 54:8,    concepts [2] - 18:9,       consistent [7] -         14:7, 30:22, 31:3
            circumstances [4] -       57:15, 64:23               34:2                      32:21, 33:1, 44:10,         controversy [1] -
           41:9, 43:17, 79:3            collaterally [1] -        concern [1] - 65:12      44:12, 44:19, 66:5,        80:10
            cite [13] - 13:25,        56:21                       concerned [1] -          71:18                       convenience [2] -
           18:11, 26:21, 28:21,         colleague [3] - 4:13,    76:12                       consolidate [2] -        31:12, 76:13
           30:21, 32:8, 33:8,         5:3, 5:12                   conclude [1] - 71:21     35:4, 38:24                 conveniens [20] -
           36:2, 43:18, 45:22,          colon [1] - 60:24         conclusive [1] -           consolidated [5] -       33:23, 34:9, 38:15,
           45:25, 62:6, 70:19           color [1] - 22:3         26:23                     42:4, 65:8, 82:11,         39:16, 39:22, 39:25,
            cited [6] - 19:2,           Color [1] - 59:2          condition [2] - 9:12,    83:5, 83:21                45:8, 50:4, 52:6,
           32:11, 43:20, 58:25,         combed [1] - 69:9        26:1                        consolidation [1] -      52:14, 52:21, 53:17,
           59:15, 76:6                  come [4] - 20:1,          conduct [2] - 42:20,     68:25                      53:25, 54:6, 74:17,
            cites [2] - 45:23, 59:2   35:6, 36:3, 63:4           62:20                       constitutional [16] -    76:7, 76:9, 76:11,
            citing [2] - 17:23,         comes [1] - 39:23         conducts [1] - 11:3      35:16, 35:22, 36:1,        78:8, 78:12
           27:20                        comfortable [1] -         Confer [4] - 81:7,       36:8, 36:15, 39:2,          convenient [5] -
            city [2] - 39:19, 75:17   6:12                       81:16, 82:3, 82:23        40:18, 41:23, 42:8,        34:10, 40:1, 40:17,
            City [5] - 10:20,           comity [1] - 54:1         confer [1] - 9:17        42:13, 43:9, 56:21,        42:15, 45:10
           10:21, 18:7, 38:11,          commence [1] - 7:21       conference [3] -         57:3, 63:5, 63:9,           conveyed [1] - 6:8
           75:19                        commenced [10] -         38:5, 84:16, 84:19        79:11                       cool [1] - 44:24
            CIVIL [1] - 1:1           34:13, 34:14, 35:18,        conferring [1] -           constitutionally [2] -    coordinate [3] -
            claim [13] - 12:24,       37:1, 38:4, 38:5,          84:17                     62:20, 64:6                76:17, 79:22, 83:12
           29:3, 29:4, 43:5,          54:15, 54:24, 58:8,         confident [1] - 76:15      construction [1] -        coordination [1] -
           51:20, 53:10, 55:9,        67:23                       confirming [1] -         34:6                       84:9
           58:6, 63:12, 63:13,          commencement [2]         80:24                       constructive [1] -        copies [4] - 10:23,
           64:5, 74:14, 74:19         - 54:21, 55:6               conflict [5] - 12:14,    11:1                       15:8, 16:17, 70:4
            claimants [1] - 41:17       Commercial [3] -         12:18, 32:14, 33:2,         constructively [1] -      copy [1] - 15:22
            claiming [1] - 43:6       40:9, 44:20, 53:12         33:4                      19:17                       core [1] - 26:3
            claims [42] - 12:4,         companies [1] - 21:3      conflicting [2] -          constructs [1] -          corners [1] - 47:2
           12:7, 12:15, 12:22,          company [5] - 16:10,     12:10, 13:1               19:23                       Corp.,55 [1] - 45:24
           12:23, 13:2, 27:12,        16:16, 16:20, 48:6,         conflicts [2] - 32:17,     construe [1] - 29:22      Corporate [1] - 10:2
           28:4, 28:7, 28:12,         78:22                      71:6                        construed [1] -           corporate [8] - 26:2,
           28:16, 36:8, 36:10,          comparators [1] -         confronted [1] -         19:17                      31:21, 43:11, 69:11,
           36:14, 36:15, 41:23,       63:18                      51:19                       construes [1] - 31:4     71:5, 72:19, 73:4,
           43:9, 43:13, 43:17,          competence [2] -          confusing [1] - 22:14      construing [1] -         73:14
           43:22, 44:1, 44:2,         62:24, 65:13                congress [1] - 41:23     30:24                       Corporation [11] -
           44:7, 53:7, 56:21,                                     Conley [9] - 3:13,         contact [1] - 78:13      8:4, 19:10, 19:24,
                                        competent [1] - 65:2
           56:25, 57:3, 57:7,                                    3:22, 4:2, 23:8, 23:14,     contacts [1] - 8:18      30:17, 31:19, 32:24,
                                        complaint [26] - 9:5,
           59:7, 62:3, 62:12,                                    49:21, 50:2, 51:16,         contain [1] - 14:24      33:5, 68:5, 68:9,
                                      11:15, 23:20, 34:20,
           63:5, 63:9, 64:9, 65:3,                               62:3                        contained [1] - 46:8     70:12, 71:10
                                      37:10, 50:19, 54:23,
           65:9, 68:6, 74:11,                                     CONLEY [17] - 1:19,                                  corporation [60] -
                                      54:25, 57:23, 57:24,                                   contemporaneous
           74:12, 79:4, 79:17                                    3:12, 3:22, 23:18,        [1] - 78:16                8:13, 10:13, 10:20,
                                      58:1, 59:5, 59:12,
            clarity [1] - 47:17                                  26:12, 27:20, 28:1,         contend [1] - 42:12      10:21, 10:25, 13:18,
                                      60:1, 60:17, 61:5,
                                                                           cb


                                                                                                                               Appx. 258
                                                                     89 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                         INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                Entered 02/12/21 16:34:29
                                                                                                       RECEIVED Page 261 02/03/2021
                                                                                                                 NYSCEF: of
                                                461
                                                                                                                                             5

           14:4, 14:12, 14:16,       44:3                       41:7, 41:14, 41:17,       COVID [1] - 43:3          dealt [2] - 57:11,
           14:21, 16:10, 16:22,       countersuit [2] -         41:24, 41:25, 42:2,       CPL [2] - 8:8            57:12
           17:1, 17:14, 17:16,       51:3, 54:13                42:14, 42:21, 43:4,       CPLR [38] - 12:9,         death [1] - 31:21
           18:20, 21:1, 21:4,         counties [1] - 31:14      43:9, 43:10, 43:19,      14:7, 27:21, 32:8,         debtor [1] - 5:25
           22:17, 24:2, 24:4,         countries [1] - 40:8      44:11, 44:16, 44:18,     32:11, 32:15, 32:16,       decided [2] - 5:21,
           24:7, 24:16, 25:7,         County [1] - 12:18        44:19, 50:5, 51:6,       32:18, 32:21, 32:22,      38:8
           25:9, 25:17, 25:23,        county [68] - 9:2, 9:8,   51:9, 51:13, 51:19,      32:25, 33:3, 33:5,         deciding [1] - 20:4
           26:7, 26:24, 27:15,       9:11, 10:13, 10:24,        52:13, 52:25, 53:3,      33:8, 37:10, 37:11,        decision [9] - 29:1,
           27:18, 27:22, 28:3,       10:25, 11:12, 11:16,       53:5, 53:21, 57:5,       54:24, 55:4, 55:11,       30:13, 67:2, 80:8,
           30:16, 33:11, 48:19,      11:19, 12:1, 12:2,         57:6, 61:22, 61:24,      55:14, 60:15, 61:6,       81:10, 81:15, 82:2,
           48:22, 48:23, 49:11,      12:17, 12:20, 13:2,        62:4, 65:2, 65:3,        61:7, 61:17, 67:19,       82:5, 85:1
           68:12, 68:13, 68:16,      13:22, 16:21, 19:21,       67:12, 69:7, 74:18,      67:21, 68:2, 70:21,        declined [2] - 27:4,
           68:23, 69:14, 69:20,      21:23, 22:17, 22:24,       74:20, 75:23, 76:5,      72:2, 74:18, 76:21,       51:21
           69:23, 70:5, 70:10,       23:1, 23:3, 24:8,          76:7, 76:8, 76:24,       80:3, 80:4, 80:23,         deemed [2] - 52:20,
           70:18, 71:2, 71:22,       24:11, 24:14, 24:15,       76:25, 79:1, 79:4,       83:9                      68:1
           71:23, 72:6, 72:11,       24:18, 24:20, 25:7,        79:5, 79:15, 81:2,        create [3] - 47:14,       default [2] - 25:13,
           72:22, 73:1, 73:22,       25:10, 25:14, 25:22,       82:16                    47:16, 47:17              72:2
           74:2, 74:3, 75:14         25:24, 25:25, 27:1,         COURT [96] - 1:1,        created [5] - 31:16,      defect [1] - 55:17
            corporation's [1] -      27:3, 27:6, 27:7, 27:9,    2:15, 3:2, 3:11, 3:15,   47:24, 47:25, 52:3,        defective [5] - 55:10,
           26:22                     27:23, 28:18, 30:17,       3:19, 3:24, 4:3, 4:8,    73:17                     57:21, 58:1, 58:24,
            corporations [4] -       31:11, 48:7, 48:16,        4:16, 4:21, 4:24, 5:6,    creation [1] - 26:2      61:19
           9:17, 30:15, 46:10,       48:18, 49:2, 49:8,         5:9, 5:14, 7:14, 13:5,    creative [1] - 9:2        defectively [1] -
           51:24                     67:18, 67:20, 67:22,       13:14, 13:21, 14:3,       creatures [1] - 52:2     60:16
            correct [9] - 7:19,      68:1, 68:2, 70:9,          14:11, 15:1, 15:21,       credible [1] - 25:6       defendant [16] - 4:9,
           13:23, 14:5, 15:21,       70:18, 71:10, 72:2,        15:25, 16:15, 17:10,      credibly [1] - 41:12     4:12, 4:23, 5:5, 5:13,
           15:22, 15:24, 16:3,       72:3, 72:10, 72:14,        18:14, 19:25, 20:24,      critical [1] - 51:1      21:24, 29:20, 41:13,
           21:2, 22:15               72:15, 72:18, 72:20,       21:3, 21:12, 22:13,       crucial [1] - 11:4       52:24, 53:22, 59:6,
            corrected [6] - 58:1,    73:2, 73:15, 74:3,         23:7, 23:12, 23:15,       cryptic [1] - 32:6       59:13, 61:10, 75:2,
           58:4, 58:7, 60:18,        74:8                       23:16, 26:4, 27:13,       CSC [1] - 70:6           77:2, 84:2
           77:17, 77:19               COUNTY [1] - 1:1          27:24, 28:10, 28:21,                                Defendant [4] - 1:21,
                                                                                          culpability [1] - 64:3
            CORRELL [10] - 2:2,       couple [3] - 24:24,       29:5, 29:13, 29:16,                                2:2, 2:5, 2:8
                                                                                          culpable [1] - 63:25
           2:4, 4:19, 22:1, 22:19,   38:12, 65:22               29:18, 30:25, 31:1,
                                                                                          culprit [1] - 81:21       defendant's [3] -
           32:3, 33:18, 45:16,        course [4] - 5:16,        31:24, 33:17, 33:19,
                                                                                          Cuomo [3] - 43:1,        25:2, 25:4, 25:21
           47:5, 48:12               10:2, 51:18, 66:6          36:17, 37:3, 38:7,
                                                                                         63:21, 66:1                Defendants [1] - 1:9
            Correll [1] - 4:19        Court [61] - 6:7, 6:19,   38:20, 39:8, 39:15,
                                                                                          current [4] - 12:8,       defendants [54] -
            corruption [1] -         11:22, 13:3, 13:11,        40:19, 41:21, 43:12,
                                                                                         24:21, 48:18, 82:14       6:8, 12:8, 12:23,
           37:18                     14:8, 18:8, 19:22,         44:22, 45:6, 45:13,
                                                                                          currently [4] - 49:5,    21:14, 23:19, 23:21,
            cost [1] - 39:18         22:2, 22:3, 24:1, 28:1,    45:20, 46:2, 47:22,
                                                                                         69:4, 72:24, 84:10        24:22, 25:5, 25:11,
            costly [1] - 40:13       28:5, 28:6, 28:15,         49:9, 49:19, 49:22,
                                                                                          cursory [2] - 29:10,     26:19, 28:20, 41:17,
            could [19] - 12:16,      28:16, 28:18, 28:24,       49:23, 49:24, 51:16,
                                                                                         29:24                     44:25, 45:7, 50:11,
           12:17, 12:21, 12:22,      30:3, 30:22, 31:3,         55:19, 56:16, 56:18,
                                                                                          cut [1] - 5:7            51:3, 51:12, 52:10,
           13:22, 14:25, 17:1,       31:6, 31:9, 32:7, 32:8,    56:22, 57:17, 58:10,
                                                                                          cuts [3] - 17:2,         52:11, 53:2, 53:13,
           27:2, 29:21, 31:20,       32:17, 33:9, 33:12,        58:17, 58:21, 59:8,
                                                                                         73:20, 73:23              53:18, 54:20, 54:22,
           47:16, 48:5, 51:9,        34:7, 36:10, 37:12,        59:19, 61:21, 65:11,
                                                                                                                   55:2, 55:8, 55:17,
           65:11, 71:11, 74:11,      42:12, 45:18, 45:19,       66:10, 66:20, 66:25,
                                                                                                                   55:21, 56:12, 56:15,
           75:24, 76:3, 82:4         47:16, 48:21, 50:8,        81:20, 82:17, 83:9,                 D
                                                                                                                   56:20, 57:19, 57:22,
            couldn't [2] - 30:2,     50:13, 51:2, 52:9,         83:24, 84:4, 84:13,
                                                                                                                   57:25, 58:3, 58:6,
           42:12                     53:3, 53:5, 53:8,          84:15, 84:24, 85:7,       Danan [1] - 62:7         64:13, 70:19, 71:16,
            counsel [9] - 3:2,       53:11, 53:16, 53:23,       85:17                     database [2] - 24:25,    75:5, 75:8, 75:10,
           4:18, 21:24, 45:14,       53:25, 57:4, 61:25,         Court's [3] - 19:12,    49:7                      75:20, 76:4, 76:10,
           57:19, 68:14, 71:25,      62:24, 62:25, 63:8,        81:15, 82:2               date [4] - 6:8, 22:21,   79:5, 80:18, 80:19,
           83:1, 84:11               65:4, 68:11, 72:21,         courts [19] - 6:15,     22:22, 23:2               80:22, 82:18, 83:22,
            Counsel [1] - 3:18       76:18, 79:13, 82:10,       6:16, 7:17, 18:10,        day [2] - 36:21, 52:16   84:3, 84:10
            COUNSELORS [1] -         82:14, 83:4, 84:12         41:21, 51:10, 52:15,      days [3] - 84:7,          defendants' [12] -
           1:21                       court [69] - 4:1, 7:18,   54:2, 56:2, 58:25,       84:11, 84:13              7:9, 50:4, 51:8, 52:6,
            counter [1] - 55:11      7:19, 7:20, 23:21,         62:11, 63:2, 74:22,
                                                                                          de [1] - 52:23           53:6, 53:7, 53:10,
            counterclaim [2] -       32:19, 34:16, 34:17,       75:2, 75:22, 76:14,
                                                                                          deal [2] - 26:19,        53:23, 54:18, 55:13,
           43:6, 43:13               35:11, 35:14, 36:21,       76:16, 79:7, 79:9
                                                                                         52:16                     67:5, 77:16
            counterclaims [4] -      40:2, 40:11, 40:19,         cover [1] - 38:22
                                                                                          dealing [3] - 26:6,       defending [1] - 27:11
           43:7, 43:23, 44:1,        40:24, 41:2, 41:4,          covered [1] - 5:25
                                                                                         30:11, 34:20               defense [2] - 45:14,

                                                                          cb


                                                                                                                             Appx. 259
                                                                    90 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                               Entered 02/12/21 16:34:29
                                                                                                      RECEIVED Page 262 02/03/2021
                                                                                                                NYSCEF: of
                                                461
                                                                                                                                               6

           58:11                      70:17, 73:22              19:11, 28:14, 30:14,       distinguish [1] -        6:22, 32:7, 35:25,
            defenses [2] - 9:2,        designation [3] -        32:17, 32:19, 34:7,       63:22                     65:20, 76:10, 83:22
           56:1                       10:9, 24:20, 69:19        37:13, 42:3, 61:25,        distinguishable [2] -     domestic [1] - 68:23
            deference [2] -            designations [1] -       74:12, 78:4, 78:5         29:12, 33:7                don't [41] - 4:3, 7:10,
           14:10, 75:4                16:7                       discretionary [7] -       district [15] - 8:13,    15:3, 15:6, 17:15,
            deficit [1] - 37:15        designed [2] - 40:12,    7:4, 19:25, 20:1, 20:7,   11:6, 20:15, 20:20,       18:20, 21:8, 21:19,
            define [1] - 73:13        65:10                     42:6, 48:11, 80:6         24:2, 26:16, 30:9,        27:17, 28:10, 29:6,
            defined [7] - 8:21,        destination [1] - 16:9    discuss [5] - 13:3,      31:11, 31:21, 46:22,      31:25, 32:24, 35:20,
           15:19, 19:1, 19:7,          destroy [1] - 38:6       45:7, 45:17, 82:9,        48:22, 68:12, 72:21,      41:5, 42:8, 44:24,
           46:25, 68:16, 68:20         deter [1] - 62:20        82:24                     73:5, 73:7                45:3, 49:14, 49:19,
            definition [10] - 8:10,    determine [5] - 6:16,     discussed [2] - 70:2,     District [11] - 12:7,    60:4, 60:10, 61:17,
           8:14, 13:14, 16:23,        7:18, 34:7, 57:6, 80:9    71:25                     12:24, 35:2, 35:13,       62:11, 63:8, 63:11,
           20:25, 21:5, 26:8,          determined [2] -          dismiss [17] - 43:21,    35:19, 40:2, 43:22,       66:22, 71:12, 72:5,
           46:23, 61:7, 69:13         24:4, 43:22               45:15, 48:10, 57:2,       44:9, 51:4, 54:14,        74:7, 75:10, 78:5,
            definitions [1] -          determines [3] -         57:5, 58:2, 61:19,        66:3                      79:7, 79:16, 81:8,
           68:19                      43:20, 52:4, 74:20        67:5, 67:6, 67:16,         disturbed [2] -          82:20, 83:10, 83:13,
            Delatil [2] - 35:12,       determining [1] -        74:16, 74:18, 76:21,      50:11, 75:9               83:19, 83:21
           64:19                      28:2                      76:25, 82:11, 83:16,       Division [4] - 40:9,      done [7] - 17:2, 27:2,
            deliberate [3] - 8:2,      developments [1] -       84:5                      44:20, 53:12, 71:9        47:13, 51:10, 79:14,
           19:10, 62:15               83:4                       dismissal [10] - 7:1,     do [35] - 5:16, 7:7,     80:7, 81:3
            demonstrating [1] -        device [1] - 53:19       33:24, 38:15, 52:20,      11:17, 11:18, 21:5,        doors [1] - 42:10
           75:5                        did [20] - 5:22, 10:5,   53:19, 54:16, 58:5,       21:14, 23:19, 24:24,       doubt [2] - 36:10,
            denial [1] - 78:17        10:6, 24:22, 28:23,       76:22, 77:17, 78:1        27:18, 28:12, 29:16,      76:19
            denied [4] - 62:25,       29:2, 32:8, 33:7, 33:8,    dismissed [1] - 53:4     41:24, 43:18, 49:16,       down [5] - 30:1,
           67:7, 80:3, 84:5           37:24, 39:5, 42:24,        dismissing [7] - 7:4,    49:18, 53:1, 56:2,        44:24, 50:5, 59:9,
            deny [3] - 40:11,         45:17, 55:1, 58:4,        50:6, 52:13, 54:7,        56:3, 56:4, 60:14,        68:19
           63:10, 72:7                59:16, 61:20, 73:6,       57:14, 78:6, 79:19        63:17, 63:23, 64:8,        dozens [1] - 40:7
            depart [4] - 8:3,         73:21, 81:25               dispatches [1] -         64:11, 65:14, 67:13,       drafted [2] - 9:17,
           19:10, 34:5, 53:25          didn't [15] - 10:13,     12:25                     69:20, 74:8, 75:24,       30:13
            Department [12] -         17:2, 21:6, 26:6, 26:7,    dispose [2] - 80:10,     76:19, 79:13, 81:3,        draw [1] - 23:3
           22:6, 22:10, 24:19,        27:15, 38:10, 38:25,      80:20                     85:2                       duplication [2] -
           24:21, 26:18, 29:2,        48:8, 61:18, 65:17,        disposes [1] - 70:14      doctrine [11] - 34:9,    76:18, 79:24
           43:1, 49:6, 52:1, 66:2,    69:18, 69:20, 71:12,       dispositive [3] -        39:24, 52:21, 52:23,       duplicativeness [1] -
           71:9, 78:8                 79:25                     21:19, 46:9, 57:2         53:1, 53:17, 53:25,       65:19
            department [3] -           difference [1] - 37:2     dispute [6] - 22:19,     62:16, 74:17, 76:12,       during [5] - 45:17,
           29:11, 29:25, 43:24         different [11] - 31:4,   23:19, 24:22, 35:16,      78:11                     68:14, 70:2, 71:25,
            depends [1] - 83:6        36:7, 38:23, 40:20,       39:4, 39:5                 doctrines [2] - 57:9,    81:18
            deprive [1] - 28:6        41:2, 42:7, 61:5,          disputed [1] - 22:16     57:12
            deprived [1] - 61:25      63:25, 65:20, 68:5,        disputes [2] - 52:18,     Document [1] - 70:2                 E
            Dept [2] - 78:9, 80:15    71:4                      53:13                      document [7] - 11:7,
            derived [1] - 31:17        differently [1] -         disregard [1] - 37:13    15:20, 16:1, 16:6,
                                                                                          16:8, 22:2, 22:21          E [6] - 1:13, 1:15, 2:1
            describe [1] - 67:3       63:22                      dissolution [27] -
                                                                                           documents [14] -          earlier [2] - 37:4,
            described [1] - 71:15      difficult [3] - 4:1,     8:6, 8:7, 11:5, 11:17,
                                                                                          9:21, 11:23, 15:9,        69:17
            deserve [1] - 36:9        40:10, 64:21              12:6, 12:24, 13:2,
                                                                20:15, 20:19, 23:22,      15:15, 15:20, 16:13,       early [4] - 10:1, 81:7,
            designate [16] -           difficulty [2] - 26:4
                                                                24:1, 27:12, 28:4,        18:5, 18:6, 19:6, 40:8,   82:7
           9:25, 10:6, 10:7,           diminish [1] - 63:10
                                                                28:7, 28:16, 29:2,        47:1, 47:11, 47:20,        easier [2] - 39:20,
           10:13, 16:8, 16:12,         directed [1] - 64:16
                                                                30:5, 43:12, 51:20,       71:5                      75:18
           16:18, 17:1, 17:5,          direction [1] - 48:3
                                                                56:13, 56:25, 62:3,        does [17] - 8:18,         easily [3] - 17:2,
           17:7, 17:14, 18:2,          directly [1] - 16:20
                                                                62:8, 62:12, 68:6,        13:18, 17:14, 17:17,      27:2, 47:15
           18:5, 18:6, 25:22,          director [4] - 30:4,
                                                                68:10, 74:11              20:14, 28:18, 28:25,       easy [2] - 47:15, 71:1
           42:14                      30:8, 30:10, 39:5
                                                                 dissolve [2] - 10:17,    33:11, 48:7, 55:6,         echos [1] - 5:15
            designated [10] -          disagree [1] - 77:19
                                                                36:4                      56:4, 57:11, 58:24,        economy [1] - 28:8
           11:20, 12:1, 15:3,          discern [1] - 47:20
                                                                 distance [1] - 60:11     68:7, 69:23, 76:18,        Edge [1] - 59:2
           15:13, 18:13, 67:20,        discovery [9] -
                                                                 distant [2] - 31:14,     83:9                       effect [4] - 20:13,
           69:6, 69:15, 70:6,         35:15, 52:12, 52:17,
                                                                39:17                      doesn't [9] - 3:25,      24:9, 25:23, 70:16
           71:23                      52:18, 63:15, 76:17,
                                                                 distinct [4] - 18:9,     14:16, 15:23, 22:13,       efficiencies [3] -
            designates [2] -          79:23, 82:6, 82:25
                                                                25:17, 35:10, 56:20       28:6, 32:18, 57:13,       36:12, 40:4, 40:12
           15:12, 17:17                discrete [2] - 8:9,
                                                                 distinctive [1] -        60:6, 77:22                efficiency [1] - 28:8
            designating [5] -         83:19
                                                                15:16                      doing [7] - 6:13,         efficient [1] - 40:13
           24:15, 27:1, 70:15,         discretion [13] - 8:5,

                                                                          cb


                                                                                                                              Appx. 260
                                                                    91 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                           INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                              Entered 02/12/21 16:34:29
                                                                                                     RECEIVED Page 263 02/03/2021
                                                                                                               NYSCEF: of
                                                461
                                                                                                                                                7

            efficiently [1] - 65:8    entity [11] - 6:2,        exact [5] - 16:22,                                  43:9, 43:10, 43:14,
                                                                                                    F
            effort [4] - 36:4,       16:19, 22:7, 22:8,        35:13, 41:11, 66:7,                                  44:11, 45:9, 50:5,
           63:10, 76:18, 79:24       25:18, 31:8, 47:8,        70:11                                                51:3, 51:6, 51:8,
            either [6] - 20:4,       47:21, 47:23, 52:3,        exactly [1] - 32:7       F [1] - 1:13               51:10, 51:13, 51:19,
           25:5, 38:25, 48:8,        56:8                       example [4] - 10:15,     face [2] - 11:5, 31:20     52:24, 52:25, 53:4,
           51:20, 67:16               entity's [2] - 25:16,    12:15, 34:21, 73:3        fact [16] - 7:24, 17:2,    53:21, 54:13, 54:17,
            elate [1] - 79:20        26:23                      except [4] - 32:22,     22:25, 37:15, 38:9,         55:22, 56:19, 57:5,
            elect [2] - 61:19,        envision [1] - 83:9      60:1, 67:23, 77:12       57:23, 58:4, 60:1,          57:8, 62:4, 62:11,
           61:21                      envisions [1] - 78:25     exception [2] - 6:1,    63:22, 71:22, 73:20,        63:2, 63:24, 64:17,
            electing [1] - 27:7       equate [1] - 70:20       32:9                     77:3, 77:21, 78:8,          65:2, 65:12, 65:24,
            election [3] - 60:16,     equipped [1] - 42:12      exceptional [2] -       84:9                        66:1, 75:23, 76:5,
           61:23, 62:1                equitable [2] - 54:5,    67:1, 67:2                facto [1] - 52:23          76:7, 76:13, 77:18,
            elevation [1] - 55:13    54:8                       exceptions [1] -         factor [2] - 54:16,        77:23, 78:1, 78:20,
            embedded [1] - 21:5       Eric [1] - 63:3          31:16                    78:15                       79:5, 79:7, 79:9,
            emerged [1] - 66:6        error [6] - 37:14,        exclusive [2] - 6:18,    factors [5] - 52:5,        79:14, 79:16, 79:18
            Emily [1] - 3:8          54:20, 54:25, 55:3,       41:24                    54:5, 74:22, 78:17,          Federal [1] - 43:16
            EMILY [1] - 1:19         55:5, 77:6                 excuse [1] - 30:25      79:19                        federalism [1] -
            emphasize [1] -           especially [4] -          executive [2] - 64:2,    facts [6] - 41:11,         40:21
           59:11                     36:13, 61:1, 70:24,       65:15                    43:16, 44:8, 65:7,           feedback [1] - 46:4
            employee [1] - 35:6      78:3                       executives [3] -        77:12, 78:1                  Feldman [1] - 36:2
            enable [1] - 59:9         ESQ [10] - 1:18, 1:19,   12:8, 63:25, 64:14        factual [6] - 34:17,        felt [1] - 71:11
                                     1:19, 1:20, 1:23, 1:23,    exercise [3] - 37:13,   57:10, 63:10, 64:2,          few [4] - 38:4, 44:23,
            enacted [1] - 50:22
                                     2:4, 2:7, 2:10, 2:11      42:3, 51:9               64:12, 66:7                 58:15, 66:7
            encourage [1] -
                                      essence [1] - 30:6        exercised [1] - 51:13    faded [1] - 31:1            fiduciaries [1] -
           47:18
                                      essential [1] - 26:2      exhaustive [1] -         fail [5] - 26:20, 46:18,   50:18
            ended [1] - 72:12
                                      essentially [5] -        11:23                    46:20, 54:11, 54:19          fight [3] - 9:19, 11:5,
            endless [1] - 83:10
                                     12:4, 30:6, 35:7, 42:3,    exhaustively [1] -       failed [5] - 46:10,        19:15
            ends [3] - 60:3,
                                     78:16                     69:8                     46:13, 51:12, 55:2,          fighting [2] - 9:18,
           72:24, 77:9
                                      establish [3] - 25:3,     exhibit [2] - 15:7,     80:19                       19:14
            enemies [1] - 63:21
                                     25:6, 27:18               17:25                     failure [3] - 59:5,         figure [3] - 18:17,
            enforce [2] - 6:2,
                                      established [5] -         exhibits [1] - 11:22    59:12, 60:22                37:4, 50:1
           56:8
                                     11:11, 24:6, 25:5,         exist [7] - 19:23,       fair [2] - 48:15, 73:12     file [5] - 24:10, 46:19,
            Enforcement [4] -
                                     31:11, 74:23              26:6, 26:8, 38:25,        fairly [1] - 53:9          48:21, 67:8, 80:24
           3:9, 40:22, 75:13,
                                      estoppel [1] - 64:23     63:2, 64:11, 79:16        fairness [1] - 62:24        filed [43] - 9:24,
           78:21
                                      even [20] - 10:13,        existed [2] - 47:24,     faith [2] - 62:22, 82:5    10:23, 11:22, 13:8,
            enforcement [14] -
           41:15, 41:18, 43:23,      11:1, 12:5, 13:1, 21:7,   51:22                     false [2] - 53:10, 59:7    15:8, 17:24, 23:1,
           50:7, 50:14, 51:6,        28:3, 36:3, 41:14,         existence [8] - 9:19,    fanfare [1] - 59:16        24:13, 24:18, 35:9,
           51:14, 54:9, 54:10,       44:10, 46:13, 46:18,      19:14, 19:16, 26:2,       far [3] - 5:16, 71:22,     35:14, 36:11, 36:18,
           56:10, 57:15, 63:12,      47:24, 54:23, 60:22,      41:10, 52:4, 65:19,      77:5                        36:19, 36:21, 36:24,
           63:13, 64:7               64:6, 65:23, 72:4,        74:24                     FARBER [4] - 2:10,         37:1, 37:3, 37:5, 37:8,
            enforcing [2] -          74:6, 74:10, 77:25         exists [2] - 19:24,     5:1, 5:8, 5:10              37:9, 38:2, 38:3, 39:3,
           78:21, 79:10               event [4] - 25:1,        34:8                      Farber [2] - 5:1, 5:10     41:2, 41:10, 43:17,
                                     57:21, 76:15, 77:25        expand [1] - 53:24       farber [1] - 5:7           44:2, 44:3, 48:17,
            engages [1] - 25:18
                                      events [2] - 34:19,       expect [1] - 57:5        favor [7] - 28:9,          54:13, 54:15, 59:20,
            enormous [1] - 77:2
                                     82:15                      expecting [1] - 16:16   47:16, 52:6, 53:4,          63:9, 64:17, 64:18,
            enough [1] - 69:2
                                      ever [1] - 53:3           expenditures [2] -      65:6, 73:15, 75:8           66:3, 68:22, 68:25,
            ensued [1] - 63:7
                                      every [4] - 12:12,       34:18, 35:8               favors [2] - 34:8,         72:9, 77:20, 78:2,
            ensure [1] - 50:23
                                     51:19, 52:16, 68:1                                 78:5                        78:15
            entered [1] - 82:9                                  expenses [2] -
                                      everybody's [2] -        34:21, 34:22              federal [80] - 6:14,        files [1] - 37:18
            entertaining [1] -
                                     66:11, 66:25               experience [1] -        6:15, 33:24, 34:16,          filing [15] - 5:21,
           62:8
                                      everyone [2] - 5:17,     63:16                    34:25, 35:3, 35:11,         22:22, 23:2, 25:23,
            entire [3] - 28:5,
                                     7:13                                               35:14, 36:8, 36:13,         25:24, 37:21, 37:24,
           28:9, 28:19                                          experienced [1] -
                                      evidence [17] - 15:1,                             36:15, 36:21, 37:25,        38:1, 54:25, 57:22,
            entirely [1] - 50:19                               63:16
                                     15:4, 17:11, 17:23,                                38:3, 38:24, 39:2,          58:7, 70:1, 72:14,
            entirety [1] - 80:21                                explicit [1] - 21:8
                                     25:6, 26:11, 26:23,                                40:2, 40:11, 40:16,         73:17, 78:25
            entities [3] - 46:13,                               explicitly [1] - 78:9
                                     27:17, 52:8, 69:10,                                40:19, 41:4, 41:10,          filings [5] - 5:24,
           52:2, 63:20                                          expressly [1] - 25:16
                                     72:5, 72:16, 72:17,                                41:14, 41:16, 41:22,        73:10, 73:11, 73:14,
            entitled [8] - 37:10,                               extension [1] - 33:14
                                     73:1, 74:7, 75:1,                                  41:23, 41:24, 42:2,         77:23
           37:22, 54:23, 57:25,                                 extent [7] - 19:15,
                                     75:16                                              42:5, 42:13, 42:14,          Financial [2] - 43:1,
           58:3, 61:4, 75:4,                                   34:23, 42:7, 57:10,
                                      evolved [1] - 10:8                                42:19, 43:4, 43:7,          66:2
           80:22                                               64:11, 75:20, 79:11

                                                                        cb


                                                                                                                               Appx. 261
                                                                   92 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                             INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                   Entered 02/12/21 16:34:29
                                                                                                          RECEIVED Page 264 02/03/2021
                                                                                                                    NYSCEF: of
                                                461
                                                                                                                                                 8

            financial [1] - 63:14      16:2, 16:4, 17:11,        41:14, 41:25, 42:7,         Gambino [2] - 59:1,       21:21, 29:18, 39:17,
            find [8] - 28:15,          17:18, 18:2, 18:3,        42:9, 42:15, 44:6,         59:4                       42:2, 42:22, 45:6,
           28:17, 41:16, 43:18,        18:17, 19:5, 19:14,       45:8, 45:9, 45:10,          garbled [2] - 59:21,      46:3, 47:19, 50:2,
           68:7, 69:10, 69:12,         19:16, 23:22, 23:25,      50:4, 50:8, 50:10,         77:4                       55:24, 56:22, 58:22,
           79:3                        24:3, 24:21, 25:22,       51:5, 52:5, 52:13,          garnered [1] - 34:22      73:25
            finds [2] - 55:14,         26:14, 26:17, 27:3,       52:20, 52:23, 53:4,         gave [2] - 37:23, 71:1     going [26] - 3:20,
           58:8                        28:4, 28:12, 28:21,       53:17, 53:24, 54:5,         General [57] - 3:5,       14:18, 21:23, 32:4,
            fine [1] - 84:13           29:4, 30:5, 30:7,         62:5, 65:7, 65:9,          3:8, 3:14, 3:17, 5:23,     36:6, 38:6, 39:18,
            fingers [1] - 44:23        30:14, 31:12, 32:24,      74:17, 74:21, 74:25,       7:23, 8:4, 8:5, 9:1,       40:17, 42:22, 44:16,
            finished [1] - 59:23       33:4, 33:11, 34:11,       75:3, 75:9, 76:6, 76:8,    9:12, 10:11, 10:19,        48:2, 55:20, 56:1,
            finishing [1] - 45:1       34:21, 35:18, 35:22,      76:11, 78:7, 78:12         10:22, 11:3, 11:10,        63:4, 63:17, 63:18,
            Fire [1] - 23:17           35:24, 38:22, 40:12,       forums [1] - 66:8         11:14, 12:3, 12:10,        64:3, 64:10, 64:12,
            first [31] - 6:24, 7:10,   40:18, 41:25, 44:7,        forward [5] - 16:13,      12:13, 12:19, 12:21,       74:13, 76:1, 81:23,
           10:11, 17:22, 19:4,         45:25, 49:24, 50:5,       16:17, 35:6, 55:24,        13:22, 16:24, 19:10,       82:15, 84:18
           25:16, 27:16, 36:11,        50:6, 51:11, 52:11,       70:4                       21:14, 21:20, 22:4,         gone [3] - 60:6, 71:8,
           36:18, 36:20, 36:24,        52:12, 52:20, 52:21,       found [1] - 6:16          22:15, 22:20, 27:8,        73:19
           37:1, 38:2, 40:25,          53:2, 53:19, 54:8,         founders [1] - 10:15      27:10, 27:23, 30:17,        good [14] - 3:7, 3:11,
           44:2, 44:3, 53:6, 58:8,     54:11, 54:16, 57:8,        four [2] - 32:5, 47:2     31:18, 33:1, 35:17,        3:19, 4:10, 4:15, 4:21,
           59:17, 65:23, 67:17,        58:5, 58:12, 59:22,        Fourteenth [1] - 39:6     36:20, 37:17, 41:6,        4:24, 4:25, 5:1, 5:17,
           70:17, 73:3, 73:12,         62:22, 63:2, 64:6,         framework [1] - 19:9      41:12, 45:1, 45:23,        34:8, 47:10, 52:21,
           75:12, 77:20, 78:2,         67:3, 68:5, 68:6, 68:8,    frankly [1] - 73:12       47:7, 50:15, 51:15,        82:5
           78:15, 78:19, 82:2          68:10, 69:3, 70:12,        fraud [1] - 50:23         54:14, 57:1, 62:9,          Good [4] - 3:12,
            First [7] - 24:19,         70:16, 70:17, 70:25,       FRAZER [1] - 1:8          67:11, 67:25, 73:25,       3:15, 3:16, 4:16
           26:18, 39:6, 64:4,          71:3, 72:19, 73:3,         Frazer [4] - 2:5, 4:23,   74:9, 77:20, 78:20,         got [3] - 26:17,
           78:8, 78:9, 80:15           73:18, 73:21, 73:22,      56:12, 82:24               78:25, 79:3, 81:11         42:21, 63:13
            first-filed [3] - 44:3,    74:10, 75:14, 76:4,        frequently [1] -           GENERAL [2] - 1:3,         governed [1] - 23:23
           78:2, 78:15                 76:11, 76:22, 76:24,      52:18                      1:16                        governing [1] - 11:6
            fit [1] - 44:15            78:4, 78:22, 81:16,        Friday [1] - 5:20          general [4] - 33:15,       government [2] -
            five [3] - 17:6, 44:24,    82:4, 82:6, 82:18,                                   33:16, 80:6, 80:8          10:17, 63:4
                                                                  from [45] - 5:2, 5:4,
           63:19                       83:1, 84:4, 84:6,                                     General's [4] - 3:14,      governmental [1] -
                                                                 5:10, 5:13, 6:7, 8:3,
                                       84:11, 84:16, 84:23,                                 56:24, 57:7, 77:3          6:2
            fixed [2] - 27:7, 77:7                               10:10, 10:19, 13:8,
                                       85:4, 85:5, 85:6                                      genuine [1] - 12:14        Governor [3] - 43:1,
            flag [1] - 35:25                                     16:11, 18:22, 19:10,
                                        force [2] - 16:25,                                   geographic [1] -          63:21, 66:1
            flashing [1] - 66:16                                 20:24, 23:3, 25:17,
                                       53:20                     26:16, 26:18, 31:14,       76:12                       grant [1] - 80:4
            flatly [1] - 77:19
                                        foreign [3] - 27:22,     31:18, 36:12, 39:20,        Gestalt [1] - 8:18         granted [2] - 41:23,
            flawed [1] - 25:14
                                       53:18, 68:23              40:11, 43:16, 47:20,        get [22] - 9:3, 12:15,    45:9
            flaws [1] - 29:23
                                        form [15] - 9:23,        53:25, 55:9, 56:3,         14:18, 20:1, 20:8,          grants [1] - 8:4
            Fleming [3] - 4:22,
                                       12:9, 17:9, 17:17,        56:6, 58:11, 59:4,         24:25, 26:9, 26:14,         great [3] - 26:19,
           4:24, 82:23
                                       21:3, 27:2, 55:13,        60:7, 60:11, 60:19,        39:17, 42:1, 44:5,         75:17
            FLEMING [4] - 2:5,
                                       55:17, 63:20, 68:22,      63:6, 69:9, 72:23,         45:1, 47:18, 48:3,          gremlin [1] - 66:20
           2:7, 4:22, 4:25
                                       70:7, 70:15, 70:24,       73:5, 75:18, 76:7,         49:15, 59:9, 75:18,         ground [4] - 45:9,
            flexible [1] - 12:9
                                       71:18, 79:20              77:4, 80:14, 81:2,         75:19, 81:3, 81:21,        52:20, 58:5, 77:1
            Floor [2] - 1:22, 2:3
                                        formation [5] - 9:21,    81:6, 81:9, 82:5           83:13, 84:16                grounds [10] - 6:13,
            fly [1] - 39:13
                                       11:25, 24:10, 26:3,        front [4] - 38:8,          gets [1] - 12:11          7:3, 7:4, 29:12, 48:11,
            focus [2] - 26:19,
                                       27:5                      38:10, 39:4, 47:14          getting [3] - 14:15,      51:21, 52:14, 53:4,
           52:11
                                        formed [5] - 10:1,        frustration [1] - 47:5    26:16, 46:4                57:2, 74:16
            fold [1] - 10:11
                                       13:7, 17:6, 51:24,         fully [2] - 54:12, 57:5    giant [1] - 62:15          GROUP [1] - 2:2
            folks [1] - 46:3
                                       69:18                      fundamentally [3] -        Gilinsky [2] - 13:24,
            follow [3] - 6:21,                                                                                          group [2] - 33:22,
                                        former [2] - 12:8,       53:24, 57:20, 65:10        18:11                      33:23
           58:18, 70:23
                                       35:6                       further [5] - 6:7,         give [6] - 32:16,
            followed [1] - 37:23                                                                                        guess [2] - 38:7,
                                        forms [1] - 56:11        10:22, 13:3, 58:11,        32:18, 33:12, 44:23,       48:9
            footprint [1] - 40:5
                                        forth [9] - 7:2, 8:10,   68:16                      53:18, 71:12                guidance [2] - 80:17,
            for [133] - 1:17, 1:21,    9:9, 9:11, 23:5, 25:6,
           2:2, 2:5, 2:8, 3:6,                                    future [2] - 83:5,         given [10] - 7:9, 7:21,   82:5
                                       33:10, 70:12, 71:8        83:20                      7:24, 14:9, 44:20,
           3:18, 3:21, 4:1, 4:9,                                                                                        guide [1] - 19:12
                                        fortunately [1] -                                   53:13, 60:20, 70:24,
           4:18, 4:19, 4:22, 5:13,                                                                                      gun [1] - 43:2
                                       13:11                                                74:8, 84:8
           5:15, 6:13, 6:22, 7:4,
                                        forum [44] - 33:23,
                                                                            G
           8:7, 8:18, 9:12, 9:17,                                                            gives [2] - 19:11,                   H
                                       34:9, 34:10, 36:9,                                   21:3
           9:18, 10:15, 11:13,
                                       36:13, 38:15, 39:15,       GAGE [1] - 2:5             giving [1] - 57:14
           12:6, 12:15, 14:19,
                                       39:22, 39:25, 40:16,       gained [1] - 36:12         go [15] - 7:10, 7:19,      hailed [1] - 53:18
           15:9, 15:14, 15:15,

                                                                           cb


                                                                                                                                 Appx. 262
                                                                     93 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                            INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                Entered 02/12/21 16:34:29
                                                                                                       RECEIVED Page 265 02/03/2021
                                                                                                                 NYSCEF: of
                                                461
                                                                                                                                                9

            hand [1] - 66:11          29:2, 29:9, 29:19,          importance [3] -          incorrect [1] - 23:2       intentionally [1] -
            handling [1] - 3:23       32:2, 32:3, 33:18,         35:22, 51:1, 61:1          incredible [1] - 40:5     31:19
            hands [1] - 19:18         34:2, 36:25, 37:8,          important [5] - 9:16,     incurred [3] - 34:23,      interest [12] - 28:8,
            handwritten [1] -         38:12, 38:21, 39:4,        23:11, 30:3, 80:17,       34:24                      34:7, 34:11, 42:13,
           47:20                      39:13, 39:21, 41:8,        84:18                      indeed [2] - 34:23,       50:13, 50:25, 51:7,
            hang [2] - 46:2,          42:11, 45:11, 45:16,        impose [1] - 52:10       78:24                      51:24, 53:19, 65:5,
           59:19                      46:6, 47:2, 47:5,           imposed [1] - 78:14       indemnity [1] - 39:5      74:20, 75:6
            happen [1] - 81:14        48:12, 49:17, 50:3,         impressively [1] -        independent [2] -          interesting [2] -
            happened [4] -            51:18, 52:15, 56:5,        69:9                      54:11, 65:16               13:10, 69:12
           10:18, 14:19, 17:9,        58:14, 58:23, 60:14,        improper [4] - 12:2,      INDEX [1] - 1:4            interference [1] -
           49:2                       65:22, 66:18, 81:12,       25:3, 28:4, 51:23          indicated [2] - 62:11,    51:23
            happens [2] - 13:15,      81:25, 82:1, 82:19,         improperly [2] -         72:25                       interpretation [2] -
           56:3                       83:18, 84:14, 84:22,       28:16, 37:11               indicia [1] - 71:13       19:13, 50:21
            happy [2] - 13:3,         84:23, 85:6                 impugn [1] - 63:8         individual [7] - 12:8,     interrelated [3] -
           15:7                        hope [1] - 82:20           inaccurate [1] - 9:14    12:23, 56:14, 56:20,       36:13, 40:3, 67:7
            harass [1] - 62:22         hopefully [1] - 49:25      inapposite [1] -         64:13, 64:14, 80:17         interruption [1] -
            hard [6] - 32:7,           hostilities [1] - 63:6    30:20                      individuals [2] -         31:13
           33:22, 39:17, 66:25,        hypothesizing [1] -        inappropriate [2] -      56:8, 79:17                 introduction [1] -
           75:18, 85:2                14:11                      62:5, 79:2                 inefficiencies [1] -      6:20
            harder [1] - 39:13         hypothetical [3] -         inaudible [1] - 81:19    76:18                       investigation [1] -
            hardship [2] - 52:10,     13:10, 13:20, 14:2          INC [1] - 1:7             inefficiency [1] -        56:24
           75:1                        hypothetically [1] -       inclined [1] - 72:4      79:23                       investors [1] - 42:23
            headquarters [1] -        13:6                        include [6] - 8:21,       inference [1] - 23:3       invitation [2] - 53:6,
           69:4                                                  19:2, 47:1, 61:10,         inferring [1] - 72:23     53:23
            health [1] - 43:24                    I              68:21, 74:23               inform [1] - 45:18         invoked [1] - 52:24
            hear [10] - 5:15, 7:13,                               includes [4] - 61:9,      information [5] -          involve [3] - 29:2,
           36:10, 42:12, 43:9,                                   61:12, 70:8, 77:9         23:5, 49:7, 60:2,          52:18, 67:7
                                       idea [3] - 42:16, 44:5,
           46:5, 65:2, 69:7, 81:9,                                including [3] - 56:11,   77:13, 81:3                 involved [2] - 43:24,
                                      61:14
           82:21                                                 57:2, 74:12                informing [1] - 83:3      47:18
                                       ideally [1] - 18:10
            heard [6] - 34:12,                                    inclusive [1] - 15:19     inherent [1] - 40:12       involves [3] - 12:14,
                                       identical [1] - 64:25
           36:9, 45:15, 62:3,                                     incompetent [1] -         inherently [1] - 39:9     56:14, 56:19
                                       identified [4] - 44:13,
           65:10, 74:21                                          65:4                       initial [5] - 11:25,       ironclad [1] - 80:16
                                      45:11, 45:12, 55:8
            hearing [3] - 3:6,                                    incomplete [1] -         26:10, 37:21, 60:19,        irrelevant [3] - 49:1,
                                       identifies [1] - 31:22
           5:22, 6:5                                             59:21                     77:3                       49:3, 69:5
                                       identify [3] - 8:21,
            heavily [1] - 70:1                                    inconsistency [1] -       ink [1] - 34:22            issue [7] - 21:13,
                                      51:12, 80:19
            heavy [2] - 50:12,                                   42:17                      inquiry [1] - 78:10       40:20, 47:17, 64:17,
                                       identity [1] - 80:12
           75:5                                                   inconsistent [4] -        inscribed [2] - 9:20,     70:22, 83:1, 85:1
                                       ignore [3] - 28:12,
            held [5] - 7:17, 29:3,                               32:23, 32:25, 44:6,       11:6                        issued [2] - 68:22,
                                      28:14, 32:19
           45:5, 58:25, 66:24                                    64:22                      insider [1] - 30:5        69:1
                                       ignored [2] - 55:4,
            helm [1] - 64:1                                       inconvenient [3] -        insight [1] - 31:6         issues [19] - 5:21,
                                      55:5
            highest [1] - 63:3                                   38:10, 39:9, 76:2          insinuate [1] - 28:20     7:19, 33:8, 34:18,
                                       ignores [2] - 25:23,
            highly [2] - 42:20,                                   Incorporation [42] -      instance [3] - 51:13,     35:1, 35:13, 39:6,
                                      51:10
           64:5                                                  8:16, 8:20, 8:24, 9:9,    59:17, 62:6                43:10, 44:8, 45:19,
                                       illusory [1] - 11:12
            historical [9] - 17:6,                               9:11, 9:24, 10:5,          instant [1] - 28:2        56:2, 57:11, 64:12,
                                       image [1] - 23:9
           19:18, 25:8, 35:21,                                   11:21, 13:13, 14:24,       instead [4] - 6:6, 8:7,   65:1, 65:25, 66:7,
                                       imagine [1] - 29:16                                                            67:7, 80:21, 81:17
           69:9, 72:5, 73:14,                                    15:18, 18:25, 19:1,       27:7, 57:24
                                       Imaging [1] - 62:7                                                              items [1] - 10:23
           74:1, 74:7                                            19:4, 19:7, 20:17,         institutions [1] -
                                       immediate [2] - 6:5,                                                            iterations [1] - 11:21
            hold [1] - 29:15                                     20:21, 20:22, 21:10,      31:12
                                      37:23
            holding [1] - 59:14                                  22:2, 22:23, 23:1,         instrument [1] -           itself [4] - 54:10,
                                       immediately [1] -                                                              55:10, 57:16, 71:7
            home [1] - 55:14                                     24:5, 24:11, 24:14,       68:22
                                      70:7
            hON [1] - 1:14                                       24:17, 26:14, 26:15,       instruments [1] -
                                       impact [1] - 5:21         30:20, 31:23, 44:14,
            Honor [68] - 3:7,
                                       imperfect [1] - 18:10
                                                                                           68:25                                 J
           3:12, 3:16, 3:22, 4:5,                                46:17, 46:23, 46:25,       intended [5] - 16:25,
                                       implicate [2] - 39:5,     47:13, 48:17, 68:18,
           4:15, 4:19, 4:22, 5:1,                                                          47:14, 53:1, 53:17,
                                      64:13                      68:20, 68:21, 69:16,                                  J.S.C [1] - 1:14
           7:12, 13:17, 15:6,                                                              70:16
                                       implicated [1] - 34:3     72:9, 74:4                                            Jack [1] - 59:2
           15:13, 15:20, 17:4,                                                              intent [2] - 19:22,
                                       implicates [1] -           incorporation [3] -                                  James [1] - 38:5
           17:21, 18:22, 20:10,                                                            64:13
                                      50:25                      25:25, 48:2, 72:1                                     JAMES [2] - 1:3, 1:18
           21:16, 21:18, 22:1,                                                              intention [1] - 83:19
                                       implication [1] -          incorporations [1] -                                 January [1] - 1:11
           22:19, 23:11, 23:18,                                                             intentional [1] -
                                      46:15                      25:8                                                  Jennifer [1] - 4:14
           26:12, 26:25, 27:20,                                                            46:17
                                                                           cb


                                                                                                                                Appx. 263
                                                                     94 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                            INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                Entered 02/12/21 16:34:29
                                                                                                       RECEIVED Page 266 02/03/2021
                                                                                                                 NYSCEF: of
                                                461
                                                                                                                                          10

            JENNIFER [1] - 1:23      59:25, 77:11               79:19                      35:9, 35:12, 38:25,        31:15, 32:19, 44:12,
            Jewish [1] - 43:25        known [1] - 11:8           leave [2] - 45:6,         40:4, 63:16, 64:19,        74:7
            Jim [2] - 3:4, 81:12                                82:23                      64:20, 81:5, 82:15          Manhattan [8] - 7:24,
            JOEL [1] - 1:14                     L                led [1] - 30:1             litigations [1] - 78:12   10:7, 10:18, 10:19,
            John [1] - 4:23                                      leeway [1] - 12:11         LLP [1] - 2:8             38:9, 39:8, 39:13,
            JOHN [1] - 1:7                                       left [4] - 4:14, 16:19,    located [16] - 8:13,      40:10
                                      lacks [1] - 55:12                                    16:22, 18:4, 24:2,          March [2] - 84:20
            joined [3] - 4:13,                                  37:20, 70:13
                                      land [1] - 34:5                                      24:7, 25:14, 26:1,          Mark [2] - 5:3, 5:12
           4:17, 5:3                                             legal [8] - 25:23,
                                      language [18] - 8:18,     26:21, 34:17, 44:8,        26:17, 26:24, 48:19,        MARK [1] - 2:11
            JONATHAN [1] -
                                     9:4, 18:23, 32:9,          54:8, 57:11, 66:7,         48:23, 53:5, 68:12,         marshals [1] - 29:21
           1:19
                                     32:12, 43:15, 46:12,       79:14                      70:10, 72:22, 75:17
            Jonathan [3] - 3:13,                                                                                       matter [9] - 20:13,
                                     55:11, 59:4, 59:11,                                    location [42] - 8:15,
           3:22, 36:2                                            legislature [4] - 9:16,                              25:1, 44:21, 52:19,
                                     60:25, 61:24, 69:22,                                  9:20, 9:25, 10:6,
            JOSHUA [1] - 1:8                                    30:13, 47:14, 50:22                                   54:22, 60:10, 74:12,
                                     70:11, 70:22, 71:7,                                   16:21, 18:24, 19:5,
            judge [2] - 10:19,                                   Legislature [1] - 8:3                                78:4, 80:6
                                     72:12, 72:23                                          19:6, 20:16, 20:20,
           20:3                                                  legislature's [1] -                                   matters [2] - 37:6,
                                      LAPIERRE [1] - 1:7                                   20:21, 21:10, 24:3,
            Judge [1] - 4:3                                     19:9                                                  79:23
                                      LaPierre [4] - 2:2,                                  24:15, 25:18, 25:19,
            judgment [4] - 70:14,                                legitimate [3] - 50:6,                                McQueen [4] - 34:21,
                                     4:18, 4:20, 56:12                                     25:22, 26:20, 26:21,
           77:5, 80:10, 80:13                                   52:12, 52:20                                          34:24, 35:1, 64:16
                                      largely [2] - 34:16,                                 27:1, 27:3, 27:6, 28:3,
            judicata [2] - 57:13,                                less [1] - 39:1                                       MDL [1] - 35:4
                                     76:13                                                 30:18, 30:19, 31:22,
           64:24                                                 LETITIA [1] - 1:3                                     mean [8] - 28:11,
                                      larger [1] - 67:4                                    39:17, 44:13, 46:10,
            Judicial [2] - 12:6,                                 Letitia [1] - 38:5                                   38:14, 49:9, 59:21,
                                      last [4] - 38:9, 48:13,                              46:20, 46:22, 47:3,        60:9, 63:12, 83:9,
           12:24                                                 letter [2] - 5:22, 11:9
                                     51:11, 79:25                                          68:17, 69:10, 69:15,       83:16
            judicial [16] - 8:12,                                letters [1] - 81:6
                                      latest [3] - 34:15,                                  70:9, 70:20, 71:1,          meaning [1] - 17:19
           11:6, 20:15, 20:19,                                   level [2] - 63:3, 64:13
                                     43:5, 65:6                                            72:14, 72:18, 73:13,
           24:1, 26:16, 28:8,                                    Lexington [1] - 1:22                                  means [4] - 8:15,
                                      launched [1] - 72:8                                  74:25                      20:16, 36:18, 71:1
           29:11, 29:25, 31:21,                                  liberal [1] - 55:14
                                      Law [14] - 8:4, 10:2,                                 locked [1] - 42:18         meant [1] - 37:4
           46:21, 48:22, 56:13,                                  Liberty [1] - 1:17
                                     19:10, 19:24, 30:17,                                   locus [1] - 39:10
           68:11, 72:21, 73:5                                    Life [1] - 2:9                                        meantime [2] - 4:8,
                                     31:19, 32:24, 33:5,                                    lodge [1] - 10:23
            judicially [1] - 31:16                               lift [1] - 41:6                                      67:8
                                     40:22, 68:5, 68:9,                                     lodged [6] - 10:4,
            judiciary [1] - 65:15                                Light [1] - 78:8                                      measure [1] - 72:13
                                     70:12, 75:12, 78:20                                   11:24, 12:7, 15:9,
            jurisdiction [13] -                                  light [3] - 66:16,                                    mechanisms [1] -
                                      LAW [1] - 2:2                                        15:11, 59:15
           28:7, 28:20, 32:20,                                  79:19, 81:9                                           40:4
                                      law [33] - 6:14, 11:9,                                look [12] - 8:20, 8:23,
           41:24, 42:18, 51:7,                                   likely [1] - 64:5                                     media [1] - 61:2
                                     14:14, 20:3, 20:5,                                    14:13, 18:12, 19:4,
           51:9, 51:14, 51:21,                                   likewise [1] - 9:3                                    meet [1] - 75:11
                                     20:12, 24:9, 24:13,                                   19:25, 36:3, 42:1,
           51:22, 53:18, 62:12,                                  limited [1] - 73:10                                   Meet [4] - 81:7,
                                     28:14, 41:15, 41:18,                                  46:21, 47:2, 66:14,
           74:19                                                 limiting [1] - 32:12                                 81:16, 82:3, 82:23
                                     43:11, 50:10, 50:19,                                  66:25
            justice [11] - 34:8,                                 limits [1] - 32:13                                    Meeting [1] - 1:10
                                     50:21, 51:1, 51:20,                                    looked [1] - 47:7
           34:11, 42:14, 53:20,                                  line [5] - 22:21,                                     meeting [2] - 81:18,
                                     52:2, 52:3, 54:22,                                     looking [1] - 22:3
           65:5, 72:21, 73:5,                                   47:14, 68:19, 71:20,                                  84:17
                                     55:12, 55:16, 56:7,                                    lost [1] - 29:13
           73:7, 74:21, 75:7,                                   74:6                                                   memory [1] - 15:11
                                     56:8, 56:10, 58:9,                                     lurid [1] - 59:16
           77:1                                                  lines [3] - 39:16,                                    men [1] - 10:16
                                     62:12, 64:11, 67:18,                                   lying [1] - 35:7
            justices [4] - 24:18,                               40:15, 49:1                                            mention [1] - 35:20
                                     67:24, 72:20, 75:15,
           26:16, 26:18, 72:19                                   list [2] - 40:6, 48:7                                 mentioned [3] -
                                     79:10
            justified [2] - 62:18,
                                      law" [1] - 68:3            listed [2] - 22:23,                  M               57:19, 65:24, 69:17
           80:11                                                49:6                                                   menu [1] - 21:22
                                      laws [3] - 51:25,
            justify [1] - 78:14                                  lists [2] - 22:16,                                    mere [2] - 9:15,
                                     54:3, 78:23                                            mail [1] - 11:18
                                                                71:10                       mailing [1] - 15:15       60:23
                                      lawsuit [5] - 7:25,
                      K              34:14, 35:10, 38:9,         literally [1] - 11:19      main [2] - 65:11,          merger [1] - 68:24
                                     54:9                        literature [1] - 78:20    73:16                       merit [1] - 57:7
                                      lawsuits [3] - 5:25,       litigate [5] - 38:11,      maintain [2] - 40:23,      meritless [1] - 58:8
            keep [4] - 6:21, 27:7,
                                     40:18, 42:19               51:5, 64:10, 64:12,        67:11                       merits [4] - 50:20,
           28:19, 82:13
                                      lawyer [1] - 18:15        76:2                        major [1] - 39:19         51:5, 51:7, 67:13
            keeping [1] - 74:14
                                      lawyers [2] - 47:10,       litigated [6] - 44:9,      managed [1] - 65:8         Met [1] - 2:9
            KENT [1] - 2:4
                                     48:6                       44:15, 64:3, 64:4,          mandated [4] - 7:1,        met [1] - 50:11
            Kent [1] - 4:19
                                      Lazarow [3] - 30:23,      64:17, 64:19               41:1, 42:2, 74:10           microphones [1] -
            kind [5] - 33:14,
                                     31:3, 31:9                  litigating [6] - 41:11,    mandates [1] - 69:24      45:4
           38:18, 47:23, 63:1,
                                      least [8] - 28:22,        41:16, 52:9, 65:6,          mandatory [12] - 8:7,      Middle [1] - 35:13
           66:18
                                     37:19, 40:11, 40:13,       65:16, 75:22               9:4, 9:12, 12:5, 28:11,     might [5] - 31:13,
            knowing [1] - 46:18
                                     69:4, 72:17, 75:21,         litigation [13] - 7:6,    28:23, 30:12, 31:4,        42:4, 45:18, 46:18,
            knowledge [2] -
                                                                34:16, 34:25, 35:5,                                   46:19
                                                                          cb


                                                                                                                               Appx. 264
                                                                    95 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                         INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                               Entered 02/12/21 16:34:29
                                                                                                      RECEIVED Page 267 02/03/2021
                                                                                                                NYSCEF: of
                                                461
                                                                                                                                        11

             military [1] - 10:16     MR [34] - 3:4, 3:12,     14:8                     78:23                      24:16, 24:22, 25:11,
             militate [1] - 54:7     3:22, 4:4, 4:19, 4:22,     NATIONAL [1] - 1:7        newly [1] - 9:24         25:18, 25:21, 26:14,
             minimize [2] - 76:17,   4:25, 5:1, 5:8, 5:10,      National [3] - 4:12,      next [3] - 14:18,        26:17, 26:25, 27:3,
           79:23                     22:1, 22:19, 23:18,       22:8, 38:6               76:21, 81:5                27:5, 35:1, 35:8, 35:9,
             minute [1] - 66:14      26:12, 27:20, 28:1,        nature [4] - 35:8,        nexus [2] - 50:7,        35:16, 35:18, 36:4,
             minutes [3] - 38:4,     28:15, 29:1, 32:3,        37:14, 55:5, 60:20       51:6                       36:21, 38:3, 38:8,
           44:23, 66:21              33:18, 45:16, 47:5,        NDNY [4] - 56:5,          non [22] - 33:23,        42:22, 42:23, 47:7,
             Misc [1] - 45:24        48:12, 49:17, 50:3,       56:14, 56:16, 57:1       34:9, 38:15, 39:15,        49:4, 49:6, 49:21,
             misconduct [1] -        51:18, 56:5, 56:17,        necessary [2] -         39:22, 39:25, 45:8,        54:13, 56:24, 57:7,
           50:23                     56:19, 56:23, 57:18,      54:15, 72:6              50:4, 52:5, 52:13,         63:3, 63:5, 63:22,
             misreading [1] - 23:5   81:12, 81:25, 84:21        need [8] - 33:19,       52:17, 52:20, 53:4,        65:16, 68:6, 69:18,
             misremembering [1]       MS [60] - 3:7, 3:16,     35:20, 42:7, 52:11,      53:17, 53:24, 54:5,        69:23, 70:1, 70:8,
           - 22:18                   4:5, 4:10, 4:15, 4:17,    74:8, 76:25, 79:11,      74:17, 76:6, 76:8,         70:13, 70:25, 71:11,
             missing [1] - 77:15     7:12, 7:15, 13:10,        85:4                     76:11, 78:7, 78:12         71:23, 72:8, 72:13,
             misunderstand [1] -     13:16, 13:24, 14:6,        needed [1] - 52:24        non-party [1] - 52:17    72:16, 72:17, 72:24,
           57:20                     14:23, 15:5, 15:22,        needs [1] - 44:14         none [6] - 11:3,         73:3, 73:6, 73:9,
             misused [1] - 50:24     16:4, 17:4, 17:21,         nest [1] - 34:15        11:20, 52:5, 52:8,         73:16, 74:1, 74:2,
             modern [1] - 25:9       18:22, 20:10, 21:2,        never [12] - 10:9,      56:14, 56:19               74:4, 74:14, 75:21,
                                     21:7, 21:16, 21:18,       11:25, 14:23, 25:11,       nonetheless [2] -        75:24, 78:24, 82:22,
             moment [3] - 9:3,
                                     23:10, 29:9, 29:15,       25:19, 25:22, 27:6,      46:21, 60:20               83:2, 84:23, 85:6
           21:16, 24:25
                                     29:17, 29:19, 31:2,       42:12, 52:19, 58:1,        nonprofit [4] - 9:18,     NRA's [22] - 5:19,
             money [1] - 39:18
                                     32:2, 34:2, 36:25,        62:3, 71:23              9:23, 30:16, 31:20         8:23, 11:25, 24:6,
             MONICA [1] - 1:20
                                     37:7, 38:12, 38:21,        new [2] - 2:6, 2:10       nonresident [1] -        25:8, 26:1, 26:20,
             Monica [2] - 3:17,
                                     39:12, 39:21, 41:8,        NEW [5] - 1:1, 1:1,     13:18                      34:18, 34:20, 36:14,
           4:5
                                     42:11, 43:15, 45:11,      1:3, 1:3, 1:16             nonsubstantive [1] -     37:25, 54:8, 54:17,
             morning [16] - 3:7,
                                     45:21, 46:6, 49:21,        New [113] - 1:11,       77:6                       57:3, 64:6, 65:9,
           3:11, 3:12, 3:15, 3:16,
                                     58:14, 58:19, 58:23,      1:18, 1:22, 2:3, 2:6,      normal [1] - 20:2        65:20, 69:4, 69:11,
           3:19, 3:21, 4:10, 4:15,
                                     59:10, 60:14, 61:23,      2:10, 3:14, 6:15, 8:2,     normally [1] - 84:7      71:10, 71:21, 80:18
           4:16, 4:21, 4:24, 4:25,
                                     65:22, 66:18, 82:19,      9:2, 9:8, 9:10, 9:23,      Northern [6] - 35:2,      nullify [2] - 54:21,
           5:1, 5:17, 38:4
                                     83:18, 84:2, 84:8,        10:2, 10:12, 10:13,      35:19, 40:2, 51:4,         55:6
             morph [1] - 52:23
                                     84:14, 84:23, 85:6        10:20, 10:21, 10:24,     54:14, 66:3                 nullity [9] - 37:9,
             Mosdos [1] - 43:20
                                      multi [1] - 63:6         10:25, 11:12, 11:15,       not-for-profit [4] -     37:11, 37:22, 38:2,
             most [5] - 19:3,
                                      multi-pronged [1] -      11:19, 12:1, 12:2,       9:17, 33:11, 75:14,        57:19, 57:23, 57:24,
           20:11, 36:14, 42:15,
                                     63:6                      12:17, 13:2, 18:6,       78:22                      60:17, 61:20
           44:18
                                      multidistrict [2] -      19:21, 21:20, 21:23,       Not-for-Profit [5] -      NUMBER [1] - 1:5
             motion [25] - 6:25,
                                     38:25, 40:4               22:6, 22:9, 22:10,       32:24, 33:4, 68:5,          number [6] - 9:1,
           7:11, 11:23, 15:8,
                                      multiple [7] - 36:1,     22:12, 22:17, 22:24,     68:8, 70:12                29:12, 34:6, 67:7,
           25:2, 27:25, 29:8,
                                     42:19, 56:11, 57:2,       23:1, 23:2, 24:7,          note [5] - 28:1, 38:7,   81:15, 81:17
           32:1, 33:20, 40:6,
                                     59:14, 63:6, 65:24        24:14, 24:18, 24:20,     60:14, 67:10, 71:8          Nutronics [1] - 62:7
           40:21, 43:21, 45:9,
                                      must [6] - 10:25,        25:9, 25:12, 25:19,        noted [3] - 26:25,        NY [1] - 59:1
           47:18, 53:8, 58:2,
                                     33:12, 54:17, 66:18,      25:24, 27:7, 27:8,       46:9, 51:21                 NY2D [1] - 30:24
           61:18, 67:15, 72:7,
                                     75:20, 75:21              28:18, 34:14, 35:17,       notes [3] - 30:3,         NYSCEF [2] - 15:21,
           74:15, 74:16, 76:21,
                                      mute [3] - 46:3, 46:4,   35:19, 37:18, 38:11,     66:15, 85:13               70:2
           78:18, 80:1, 83:20
                                     81:20                     40:22, 42:19, 42:20,       nothing [1] - 67:12
             motions [24] - 5:18,
           6:11, 6:22, 7:9, 28:2,                              42:24, 43:19, 43:22,       notice [4] - 37:24,                 O
           33:21, 34:3, 45:15,                  N              44:9, 47:9, 48:7,        57:22, 60:16, 61:12
           48:10, 54:4, 54:11,                                 48:16, 49:6, 50:8,         Notice [1] - 5:19         OAG [1] - 77:19
           54:18, 67:5, 67:6,                                  50:10, 50:13, 50:15,       notion [1] - 64:23
                                      N-CPL [2] - 8:8                                                               objection [3] - 6:4,
           67:10, 80:25, 81:4,                                 50:16, 50:17, 50:19,       notwithstanding [1]
                                      N-PCL [9] - 9:17,                                                            82:22, 83:3
           82:10, 83:5, 83:10,                                 50:21, 50:23, 51:4,      - 53:7
                                     15:19, 23:23, 23:25,                                                           objects [1] - 41:17
           83:11, 83:15, 83:20,                                51:24, 52:13, 52:15,       November [2] -
                                     25:16, 26:24, 27:11,                                                           observed [1] - 52:15
           84:5                                                53:3, 54:14, 63:4,       22:23, 23:1
                                     28:6, 31:17                                                                    obtained [1] - 82:5
             Motions [1] - 1:11                                63:14, 63:17, 67:17,       nowadays [1] - 9:23
                                      name [2] - 26:3,                                                              obtaining [1] - 72:19
             move [7] - 29:7,                                  68:1, 68:4, 69:6,          NRA [83] - 1:21, 4:9,
                                     50:16                                                                          obtains [1] - 83:1
           31:25, 32:4, 48:12,                                 69:11, 71:9, 71:10,      6:4, 9:8, 9:10, 10:1,
                                      named [3] - 16:3,        72:3, 72:13, 72:15,                                  obvious [1] - 20:12
           52:25, 53:19, 76:7        16:5, 70:6                                         10:4, 10:16, 10:23,
                                                               72:18, 73:2, 73:15,                                  obviously [7] - 17:4,
             moved [1] - 57:2         narrow [2] - 32:4,                                11:4, 11:15, 11:24,
                                                               74:3, 75:2, 75:6,                                   38:16, 44:17, 60:18,
             moving [5] - 35:4,      39:4                                               13:17, 14:23, 16:25,
                                                               75:12, 75:14, 75:17,                                77:6, 80:5, 83:6
           54:16, 74:16, 76:10,       narrowed [1] - 31:20                              17:4, 17:6, 19:14,
                                                               75:19, 75:22, 78:21,                                 occurs [1] - 62:16
           83:13                      narrower [2] - 12:20,                             22:11, 24:10, 24:13,

                                                                         cb


                                                                                                                             Appx. 265
                                                                   96 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                              INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                Entered 02/12/21 16:34:29
                                                                                                       RECEIVED Page 268 02/03/2021
                                                                                                                 NYSCEF: of
                                                461
                                                                                                                                              12

            oddly [1] - 35:10         41:9, 43:3, 45:17,        75:17                      31:17                        plain [6] - 12:1, 19:3,
            OF [9] - 1:1, 1:1, 1:3,   45:18, 47:3, 47:22,        overlap [1] - 63:10        penalty [1] - 9:6          38:17, 55:11, 69:22,
           1:3, 1:7, 1:16             47:23, 49:25, 59:1,        overlapping [5] -          pendency [1] - 7:5         71:6
            office [93] - 8:13,       61:21, 61:22, 62:6,       34:3, 34:17, 38:2,          pending [20] - 6:11,        plainly [1] - 28:8
           8:15, 8:22, 8:24, 9:8,     62:25, 63:1, 63:14,       57:10, 64:22               6:17, 33:24, 34:16,          Plaintiff [2] - 1:5,
           9:10, 9:25, 10:6,          64:25, 65:11, 66:1,        overlays [1] - 14:9       34:25, 35:11, 35:12,        1:17
           10:14, 11:1, 11:2,         66:4, 67:4, 67:22,         oversight [1] - 56:9      39:3, 40:3, 51:4,            plaintiff [6] - 3:3,
           11:12, 11:15, 11:16,       69:6, 69:24, 73:12,        overt [1] - 64:21         54:18, 65:25, 66:3,         3:18, 29:21, 60:6,
           11:19, 13:12, 13:19,       73:21, 74:12, 75:23,       own [3] - 6:12, 51:25,    76:23, 77:18, 77:21,        61:10, 67:20
           14:3, 14:12, 14:15,        77:20, 77:25, 79:4,       54:3                       77:23, 78:1, 78:10,          plaintiff's [9] - 25:1,
           14:20, 15:3, 16:21,        80:7, 80:8, 80:10,                                   80:2                        25:3, 29:23, 50:10,
           17:1, 17:5, 17:7, 17:8,    81:6, 82:11, 83:24,                                   PEOPLE [1] - 1:3           52:22, 59:6, 75:3,
                                                                           P
           17:14, 17:15, 18:9,        84:2, 84:10                                           People [1] - 50:16         75:6, 75:8
           18:13, 18:15, 18:18,        one's [1] - 79:8                                     people [4] - 46:18,         plaintiffs [2] - 55:21,
           18:19, 18:24, 20:16,        Op [2] - 59:1, 59:3       page [6] - 16:9,          47:18, 47:19, 83:11         84:22
           20:25, 21:4, 22:17,         open [1] - 42:10         30:22, 43:21, 45:23,        per [1] - 83:2              plan [2] - 81:9, 82:6
           24:2, 24:4, 24:6,           operates [1] - 32:16     61:16, 63:19                perfectly [1] - 53:8        planned [1] - 81:16
           24:11, 24:12, 24:15,        operating [1] - 3:25      pages [3] - 16:2,          perhaps [2] - 41:14,        planning [2] - 81:7,
           25:7, 25:9, 25:12,          opinion [5] - 29:11,     37:18, 62:17               65:3                        81:18
           25:17, 25:22, 25:25,       29:24, 32:5, 46:8,         paper [1] - 13:8           perjury [1] - 9:6           play [2] - 35:2, 79:10
           26:7, 26:17, 26:23,        78:19                      papers [15] - 8:11,        permissible [1] -           plays [1] - 38:16
           27:14, 27:18, 28:3,         opportunity [1] -        11:17, 11:23, 17:11,       72:3                         pleading [1] - 55:14
           30:18, 31:22, 46:10,       46:19                     21:20, 24:6, 24:23,         permits [2] - 74:18,        point [21] - 17:18,
           46:22, 48:1, 48:18,         oppose [1] - 44:17       25:25, 30:1, 36:19,
                                                                                           80:4                        26:10, 30:21, 32:4,
           48:22, 49:10, 68:12,        opposed [2] - 48:18,     37:12, 53:8, 54:12,
                                                                                            permitted [2] -            33:9, 38:11, 39:8,
           68:16, 68:17, 69:6,        82:12                     55:3, 80:1
                                                                                           16:20, 70:25                42:1, 45:17, 48:4,
           69:11, 69:13, 69:19,        opposing [2] - 45:12,     par [1] - 5:15
                                                                                            persnickety [1] -          48:13, 57:19, 60:9,
           69:23, 70:10, 70:17,       57:18                      paragraph [3] - 9:6,                                  60:11, 64:21, 67:17,
                                                                                           49:9
           71:2, 71:21, 71:23,         opposition [3] -         18:1                                                   69:13, 71:16, 73:12,
                                                                                            perspective [1] -
           72:1, 72:6, 72:10,         24:6, 45:24, 54:12         parallel [3] - 8:3,                                   79:6, 82:2
                                                                                           40:11
           72:14, 72:18, 72:22,        optimal [2] - 42:14,     31:18, 41:10                                            pointed [2] - 15:2,
                                                                                            persuasive [1] -
           73:1, 73:14, 73:22,        44:7                       Park [3] - 2:3, 2:6,                                  68:14
                                                                                           73:19
           74:1, 74:2                  option [2] - 27:3,       2:9                                                     points [4] - 24:24,
                                                                                            petition [3] - 61:5,
            Office [2] - 3:14,        70:8                       PART [1] - 1:1                                        58:15, 62:9, 65:22
                                                                                           61:12, 61:13
           35:17                       options [1] - 21:22       part [8] - 6:24, 23:11,                                police [1] - 6:2
                                                                                            petitioned [1] - 53:14
            OFFICE [1] - 1:16          order [6] - 51:23,       40:25, 47:1, 63:1,                                      policy [1] - 46:7
                                                                                            petitioner [1] - 61:10
            Officer [2] - 40:22,      67:8, 77:1, 80:24,        77:10, 79:9, 84:18
                                                                                            Phillips [3] - 2:8, 5:5,    political [2] - 7:22,
           75:13                      82:9, 85:1                 partial [2] - 40:6,                                   63:21
                                                                                           5:13
            officer [4] - 30:5,        ordered [1] - 47:10      60:22
                                                                                            PHILLIPS [1] - 1:7          position [5] - 5:23,
           30:8, 30:10, 78:23          orders [1] - 6:7          particular [2] - 7:22,                                6:5, 42:4, 43:12,
                                                                                            phrase [4] - 17:16,
            officers [1] - 41:16       Organization [1] -       72:2                                                   82:24
                                                                                           18:15, 20:25, 26:7
            offices [1] - 20:16       43:25                      particularly [2] -                                     positions [1] - 6:9
                                                                                            physical [3] - 25:12,
            official [1] - 16:6        organization [4] -       78:15, 79:10
                                                                                           25:17, 25:19                 possible [1] - 7:25
            officials [1] - 42:20     10:18, 13:7, 24:5,         parties [21] - 5:20,
                                                                                            pick [1] - 44:24            posture [1] - 38:23
            often [3] - 39:15,        42:24                     6:22, 33:7, 67:23,
                                                                                            picture [4] - 4:7,          potential [3] - 52:7,
           46:10, 46:13                organize [1] - 83:12     69:3, 71:8, 74:23,
                                                                                           29:13, 49:13, 81:21         74:25, 75:1
            old [4] - 29:10,           organized [2] - 6:21,    76:6, 76:16, 76:24,
                                                                                            piece [5] - 13:8,           potentially [1] -
           29:24, 30:2, 33:14         78:23                     78:13, 79:18, 79:22,
                                                                                           17:11, 17:23, 26:11,        40:23
            omitted [1] - 77:4         original [10] - 22:22,   80:12, 80:18, 81:1,
                                                                                           71:4                         POWELL [1] - 1:8
            once [1] - 7:18                                     81:6, 81:9, 81:19,
                                      22:25, 25:24, 48:17,                                  pitfalls [1] - 85:3         powers [1] - 6:3
            one [68] - 10:7,                                    82:4, 82:10
                                      54:20, 55:1, 55:9,                                    place [17] - 7:17,          practical [1] - 55:19
           12:16, 12:17, 13:11,       68:21, 69:19, 77:8         party [2] - 52:17,
                                                                                           8:19, 13:25, 19:16,          practice [2] - 47:18,
           13:14, 15:11, 16:2,         Orthodox [1] - 43:25     70:21
                                                                                           19:17, 44:7, 52:3,          51:11
           17:12, 17:13, 19:2,                                   past [1] - 66:7
                                       otherwise [7] - 20:3,                               52:9, 52:16, 53:11,          precedence [3] -
           20:6, 20:9, 20:21,         49:15, 58:25, 62:21,       patience [1] - 85:2
                                                                                           53:15, 65:18, 65:20,        33:5, 33:12, 57:15
           21:16, 21:18, 27:15,       67:24, 74:5, 75:24         pattern [1] - 66:6
                                                                                           67:19, 67:22                 precedent [8] - 26:1,
           28:24, 29:4, 30:6,          ought [1] - 21:19         Pause [1] - 21:17
                                                                                            placed [1] - 42:20         47:17, 48:3, 53:2,
           30:20, 31:5, 32:3,          outright [1] - 55:23      PCL [9] - 9:17, 15:19,
                                                                                            places [3] - 65:17,        54:1, 54:10, 73:14,
           33:16, 35:3, 38:7,          outset [1] - 67:10       23:23, 23:25, 25:16,
                                                                                           76:2, 77:2                  74:1
           39:12, 39:23, 41:2,         outside [2] - 18:16,     26:24, 27:11, 28:6,
                                                                                            placing [1] - 77:5          precise [2] - 48:20,

                                                                          cb


                                                                                                                                 Appx. 266
                                                                    97 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                            INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                Entered 02/12/21 16:34:29
                                                                                                       RECEIVED Page 269 02/03/2021
                                                                                                                 NYSCEF: of
                                                461
                                                                                                                                            13

           49:12                     82:11, 82:22              28:12, 28:23, 30:12,       39:20, 60:19, 84:11          refusal [1] - 62:18
            precisely [1] - 55:15     proceedings [1] -        31:5, 31:18, 32:10,          rational [1] - 44:18       regards [1] - 22:11
            preclusion [1] -         21:17                     32:12, 32:20, 38:18,         reach [2] - 74:9,          registered [14] -
           57:13                      Proceedings [1] -        44:13, 70:13               74:13                       9:25, 14:1, 15:15,
            preempts [1] - 33:5      61:8                       provisions [7] -            read [10] - 8:10,         16:8, 16:9, 16:11,
            prefer [3] - 7:23,        proceeds [1] - 55:25     12:10, 27:21, 31:6,        17:10, 22:21, 32:25,        16:19, 18:9, 18:12,
           53:22, 79:5                process [15] - 16:3,     32:14, 32:18, 34:6,        43:15, 48:15, 48:16,        25:13, 26:20, 26:22,
            preference [1] - 50:5    16:5, 16:18, 17:18,       72:2                       59:8, 60:4, 61:7            27:1, 70:20
            preferred [1] - 42:9     18:3, 18:19, 35:4,         public [2] - 50:22,         reading [7] - 20:11,       regular [4] - 14:4,
            prejudice [3] - 55:6,    70:4, 70:6, 70:16,        50:25                      20:24, 33:2, 47:20,         14:17, 14:22, 79:13
           55:8, 55:16               71:1, 71:4, 71:18,         publicly [1] - 60:13      48:14, 55:16, 59:8           regulated [1] - 32:23
            preliminary [2] -        73:18                      pull [1] - 15:7             ready [1] - 67:2           regulating [1] -
           84:16, 84:19               processed [1] -           purports [1] - 22:5         reaffirmed [1] -          51:24
            premised [1] - 50:19     64:15                      purpose [4] - 20:13,      24:16                        regulatory [2] - 6:2,
            prescribed [10] - 8:8,    produce [1] - 21:22      41:19, 62:22, 73:21          real [4] - 46:20, 49:4,   56:10
           14:14, 20:3, 20:5,         produces [1] - 33:2       purposeful [1] -          63:9, 64:10                  reject [2] - 53:6,
           20:12, 28:14, 31:12,       Productions [1] -        38:18                        really [9] - 18:20,       53:23
           67:18, 67:24, 68:3        78:9                       purposes [7] - 15:14,     27:18, 32:7, 48:3,           relate [2] - 34:20,
            prescribes [3] -          profile [1] - 60:20      24:3, 26:3, 69:3, 71:4,    48:25, 65:23, 73:16,        67:10
           20:13, 20:18, 68:5         profit [5] - 9:17,       73:4, 73:22                76:4, 76:10                  related [6] - 33:25,
            prescription [2] -       30:14, 33:11, 75:14,       pursuant [2] - 50:17,       reason [6] - 14:6,        39:3, 39:7, 56:6, 66:4,
           9:5, 12:21                78:22                     75:13                      30:20, 40:16, 52:21,        76:17
            prescriptive [1] -        Profit [5] - 32:24,       pursue [1] - 79:4         53:15, 59:22                 relevance [1] - 18:16
           14:8                      33:4, 68:5, 68:8,          put [6] - 22:4, 22:20,      reasonable [1] - 6:13      relevant [6] - 18:21,
            present [2] - 55:23,     70:12                     25:6, 42:4, 43:8,            reasons [3] - 54:12,      26:22, 52:7, 54:5,
           69:10                      progressing [1] -        65:12                      67:9, 78:5                  69:6, 75:1
            press [3] - 34:22,       64:24                      puts [1] - 61:24            rebut [1] - 55:2           reliance [2] - 29:23,
           38:5, 42:21                promptly [3] - 60:15,                                 receipt [1] - 81:2        46:16
            presumably [1] -         63:9, 77:17                          Q                 receive [2] - 58:4,        relied [1] - 33:6
           71:11                      pronged [1] - 63:6                                  70:6                         relief [3] - 30:7,
            pretty [2] - 31:17,       proof [1] - 55:16                                     received [1] - 73:7       56:11, 57:20
                                                                questioned [1] -
           39:4                       proper [14] - 9:7,                                    recent [1] - 63:16         relies [3] - 12:13,
                                                               36:15
            prevent [1] - 31:13      19:20, 19:21, 23:25,                                   recess [2] - 45:5,        70:1, 73:17
                                                                questioning [1] -
            previously [6] -         25:4, 27:9, 27:22,                                   66:24                        relinquishment [1] -
                                                               62:23
           34:25, 35:14, 41:10,      28:18, 29:3, 29:4,                                     recognize [2] -           11:9
                                     50:8, 57:4, 68:2, 80:4     questions [4] - 51:1,
           43:17, 44:19, 64:17                                                            14:18, 65:14                 relocating [1] - 46:14
                                                               58:13, 78:19, 80:9
            principal [7] - 3:20,     properly [4] - 23:21,                                 recognized [1] - 52:1      reluctant [1] - 60:21
                                     32:25, 54:2, 55:4          quickly [2] - 52:23,
           8:19, 17:12, 18:9,                                                               recollection [1] -         rely [2] - 17:11, 64:23
                                                               77:7
           18:13, 18:14, 18:18        proposed [1] - 83:20                                28:22                        relying [1] - 26:5
                                                                quirk [1] - 69:17
            printout [5] - 22:4,      proposition [2] -                                     recommendation [1]         remainder [1] -
                                     28:22, 45:25               quirky [1] - 47:22
           22:5, 48:14, 48:15,                                                            - 13:16                     70:15
                                      propriety [2] - 56:23,    quite [1] - 84:6
           49:1                                                                             reconvene [1] - 45:3       remaining [3] - 7:19,
                                     56:25                      quote [3] - 59:4,
            priority [1] - 77:23                                                            record [7] - 11:23,       33:21, 48:10
                                      prosecuting [1] -        61:19, 80:14
            probative [1] - 73:9                                                          22:4, 22:14, 38:22,          removal [5] - 52:24,
                                     54:3                       quoting [3] - 32:9,
            problem [3] - 12:12,                                                          57:4, 67:9, 69:21           56:12, 76:5, 76:11
                                      prosecution [2] -        62:16, 69:2
           62:14, 64:22                                                                     Record [1] - 85:9          render [1] - 67:2
            procedural [2] -         62:19, 62:21                                           records [6] - 24:21,       rendered [1] - 57:23
           33:11, 53:19               prospect [1] - 31:20                R               24:25, 46:9, 67:4,           repeatedly [1] -
            procedure [2] -           protected [2] -                                     69:9, 71:15                 24:16
           32:22, 37:23              62:20, 64:6                raise [4] - 33:7, 42:7,     red [1] - 35:25            replacement [1] -
            procedures [1] -          protection [1] - 31:7    55:25, 65:25                 reduce [1] - 60:21        83:1
           52:16                      provide [2] - 35:6,       raised [7] - 8:25,          reference [2] - 37:3,      reply [4] - 13:25,
            proceed [8] - 6:10,      67:8                      34:17, 45:19, 57:4,        71:17                       24:23, 30:22, 55:2
           6:20, 55:21, 57:12,        provides [5] - 31:5,     58:15, 79:12                 references [2] -           REPORTER [6] -
           79:5, 81:16, 82:3,        54:24, 55:4, 67:21,        raises [4] - 40:19,       21:20, 26:6                 2:15, 4:3, 23:15,
           82:4                      76:22                     56:20, 65:1, 73:16           referencing [1] -         30:25, 49:23, 85:17
            proceeding [12] -         providing [1] - 55:16     raising [2] - 38:14,      32:9                         reporter [2] - 59:9,
           6:4, 6:12, 35:4, 61:9,     province [1] - 6:18      38:20                        referring [1] - 48:16     81:2
           61:11, 61:15, 62:19,       provision [14] -          rarely [1] - 50:11          reflected [2] - 24:21,     reporters [1] - 4:1
           62:21, 68:10, 81:8,       17:17, 23:23, 27:11,       rather [4] - 6:21,        25:9                         representing [1] -

                                                                         cb


                                                                                                                                Appx. 267
                                                                   98 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                               Entered 02/12/21 16:34:29
                                                                                                      RECEIVED Page 270 02/03/2021
                                                                                                                NYSCEF: of
                                                461
                                                                                                                                         14

           48:6                       retaliate [1] - 62:19      salient [2] - 35:21,      selection [1] - 75:6      shown [1] - 55:17
            request [1] - 84:11       retaliation [2] - 64:4,   36:14                      selective [2] - 63:12,    shows [1] - 22:8
            requested [1] - 44:20    64:8                        SARAH [1] - 1:23         63:13                      shred [2] - 12:13,
            require [4] - 5:24,       retroactive [1] - 10:9     Sarah [1] - 4:11          semi [1] - 60:24         69:10
           10:8, 50:20, 69:18         Rettig [1] - 30:23         satisfactory [1] -        send [3] - 11:18,         shreds [1] - 27:17
            required [11] - 17:5,     revert [3] - 13:25,       84:21                     39:19                      sic [2] - 35:12, 64:19
           24:10, 25:22, 26:14,      14:4, 14:6                  satisfy [1] - 60:22       SENIOR [2] - 2:15,        sides [2] - 27:17,
           47:19, 50:12, 69:24,       review [2] - 67:4,         saw [1] - 4:6            85:17                     69:8
           71:24, 72:9, 72:20,       69:21                       schedule [3] - 82:6,      sense [5] - 20:4,         sign [3] - 45:3, 59:5,
           73:10                      riding [1] - 28:24        84:4, 84:18               34:3, 43:8, 56:4,         59:12
            requirement [4] -         Rifle [3] - 4:12, 22:8,    scheduled [1] - 82:4     59:15                      signatures [1] -
           10:3, 10:9, 60:22,        38:6                        schedules [1] -           sent [1] - 31:14         10:19
           79:14                      RIFLE [1] - 1:7           82:25                      sentence [2] - 31:21,     signed [1] - 77:8
            requires [6] - 9:24,      rights [1] - 83:8          scheme [5] - 7:25,       77:9                       similar [7] - 6:8,
           10:14, 34:10, 37:19,       rigid [1] - 55:16         8:4, 19:11, 33:11,         sentences [1] - 32:5     31:17, 65:25, 72:12,
           77:17, 80:11               robbed [1] - 28:20        33:13                      separate [5] - 15:14,    73:6, 78:7, 78:11
            requires" [1] - 77:1      ROGERS [57] - 1:23,        Schneiderman [1] -       18:5, 23:23, 33:10,        similarly [2] - 54:6,
            reread [1] - 59:11       4:10, 4:17, 7:12, 7:15,    63:3                      65:15                     62:10
            res [2] - 57:13, 64:23   13:10, 13:16, 13:24,        scholars [1] - 36:1       separately [5] - 4:17,    simple [2] - 8:9, 8:17
            research [1] - 6:13      14:6, 14:23, 15:5,          scope [2] - 52:19,       5:4, 5:12, 16:11, 62:2     simply [3] - 34:9,
            reserve [1] - 83:7       15:22, 16:4, 17:4,         53:24                      seriatim [1] - 82:12     53:21, 83:21
            reserved [1] - 6:6       17:21, 18:22, 20:10,        screen [2] - 49:15,       series [2] - 6:22,        simultaneously [2] -
            resided [1] - 67:23      21:2, 21:7, 21:16,         66:17                     83:10                     12:16, 34:4
            residence [2] -          21:18, 23:10, 29:9,         scrutiny [1] - 63:11      serve [3] - 11:16,        single [3] - 12:12,
           70:21, 74:23              29:15, 29:17, 29:19,        se [1] - 83:2            34:11, 40:14              13:8, 51:12
            resident [2] - 12:19,    31:2, 32:2, 34:2,           searching [1] - 84:10     served [1] - 60:16        sit [1] - 83:15
           68:1                      36:25, 37:7, 38:12,         second [8] - 4:6, 7:3,    serves [1] - 15:11        sitting [1] - 83:18
            resides [1] - 30:10      38:21, 39:12, 39:21,       25:21, 59:19, 65:19,       service [14] - 16:3,      situated [2] - 24:12,
            resolution [2] -         41:8, 42:11, 43:15,        65:23, 79:20, 82:8        16:4, 16:10, 17:18,       72:11
           80:20, 81:4               45:11, 45:21, 46:6,         Second [2] - 51:20,      18:2, 18:3, 18:18,         situation [2] - 62:25,
            resolve [3] - 28:2,      49:21, 58:14, 58:19,       62:7                      48:23, 68:13, 70:16,      63:2
           32:17, 41:22              58:23, 59:10, 60:14,        Secretary [10] - 10:5,   70:25, 71:4, 71:17,        situations [3] -
            resort [1] - 19:23       61:23, 65:22, 66:18,       11:24, 15:9, 16:12,       73:18                     18:11, 32:13, 63:19
            respect [6] - 6:6,       82:19, 83:18, 84:2,        18:2, 18:4, 21:21,         Services [2] - 43:2,      situs [1] - 74:24
           54:2, 61:1, 68:6,         84:8, 84:14, 84:23,        45:25, 46:8, 70:4         66:2                       Slip [2] - 59:1, 59:3
           71:17, 81:8               85:6                        section [2] - 8:14,       set [10] - 7:3, 8:10,     slower [1] - 56:22
            respectfully [1] -        Rogers [8] - 4:11,        46:24                     9:8, 9:11, 23:5, 41:8,     slowly [2] - 51:17,
           61:11                     7:10, 27:14, 29:6,          Section [11] - 3:9,      54:12, 70:12, 84:4,       59:9
            respects [1] - 25:15     33:22, 45:6, 45:17,        32:8, 32:21, 33:8,        84:15                      society [1] - 24:12
            respond [2] - 48:9,      46:5                       41:19, 43:22, 48:20,       SETH [1] - 2:10           some [18] - 5:15,
           58:15                      Rogers' [1] - 66:17       65:9, 68:8, 80:3           Seth [2] - 5:1, 5:10     11:11, 16:25, 18:16,
            responded [1] - 9:1       role [2] - 38:16,          see [28] - 4:2, 4:3,      sets [2] - 33:10, 56:2   20:3, 26:11, 31:5,
            respondent [1] -         79:10                      4:4, 4:6, 4:14, 5:16,      setting [3] - 26:3,      34:16, 36:3, 36:14,
           61:11                      rough [1] - 28:24         10:12, 16:7, 23:10,       48:3, 75:3                38:18, 58:25, 66:18,
            response [3] - 10:10,     routinely [2] - 41:16,    23:14, 29:6, 29:15,        settled [2] - 54:1,      66:20, 67:12, 72:17,
           63:5, 64:8                53:12                      45:1, 45:7, 48:7,         57:12                     75:16, 78:7
            responses [3] - 6:23,     rule [7] - 6:1, 31:10,    49:13, 49:15, 49:18,       several [4] - 25:15,      somebody [2] -
           17:21, 38:13              33:14, 55:15, 78:2,        49:21, 58:12, 58:20,      38:23, 43:4, 54:11        60:11, 66:16
            rest [2] - 44:25,        80:16                      66:12, 66:16, 74:7,        severe [1] - 29:22        somehow [2] -
           77:14                      Rule [2] - 43:16, 54:4    81:14, 82:1, 82:8,         shall [6] - 24:12,       54:21, 63:23
            restated [1] - 68:24      rules [1] - 14:17         82:20                     67:20, 67:22, 68:11,       something [9] - 22:5,
            restitution [1] -         ruling [3] - 30:2,         seek [2] - 6:7, 39:15    70:4, 72:11               22:15, 28:14, 37:14,
           56:11                     47:16, 74:8                 seeking [2] - 38:24,      SHEEHAN [6] - 1:18,      60:5, 66:17, 73:6,
            result [3] - 13:21,       run [1] - 33:3            72:18                     3:4, 4:4, 81:12, 81:25,   75:23, 79:12
           31:13, 80:24               runs [1] - 55:11           seeks [1] - 56:10        84:21                      sometimes [1] - 60:9
            resulted [1] - 55:9                                  seem [5] - 3:25,          Sheehan [4] - 3:4,        somewhat [2] -
            retain [2] - 28:5,                  S               14:16, 38:10, 49:14,      81:12, 81:23, 83:20       23:12, 33:25
           74:11                                                60:6                       short [1] - 58:12         sophistication [1] -
            retaining [2] - 28:9,                                selected [3] - 22:7,      shot [1] - 28:24         36:10
                                      safeguard [1] - 50:22
           50:14                                                47:8                       showing [1] - 55:5        sorry [6] - 15:13,

                                                                          cb


                                                                                                                              Appx. 268
                                                                    99 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                           INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                               Entered 02/12/21 16:34:29
                                                                                                      RECEIVED Page 271 02/03/2021
                                                                                                                NYSCEF: of
                                                461
                                                                                                                                          15

           29:21, 31:2, 59:9,         76:13, 76:14, 76:25,      8:3, 12:5, 12:20,         83:7                        tangled [1] - 34:15
           80:7, 81:20                79:1, 79:4, 79:7, 79:9,   16:22, 17:16, 18:16,       substantial [13] -         target [2] - 7:22,
            sort [20] - 9:4, 10:12,   79:10                     19:9, 20:25, 26:7,        34:8, 34:11, 42:14,        42:22
           13:17, 19:17, 19:22,        State [66] - 3:14,       26:8, 27:10, 30:12,       50:7, 53:20, 55:6,          targeted [1] - 41:13
           27:17, 28:24, 39:9,        3:21, 8:3, 8:24, 10:5,    31:4, 34:5, 38:16,        55:11, 58:24, 59:6,         Tashenberg [8] -
           40:19, 40:20, 46:7,        11:24, 13:22, 15:9,       49:3, 67:15, 69:14,       59:13, 65:5, 74:20,        29:1, 29:10, 29:20,
           46:15, 49:2, 59:21,        15:12, 15:13, 16:10,      70:11, 70:22, 71:3,       75:7                       29:24, 30:3, 30:20,
           60:3, 61:24, 62:23,        16:13, 18:2, 18:4,        71:21, 74:15               substantive [3] -         32:4, 32:5
           66:20, 77:9, 83:10         19:8, 20:22, 21:3,         stay [10] - 6:6, 6:17,   7:19, 9:16, 11:5            task [1] - 47:15
            sorts [1] - 39:18         21:21, 22:6, 22:9,        46:4, 48:10, 67:6,         substitute [1] - 84:11     Teams [1] - 1:10
            sought [4] - 30:7,        22:10, 22:11, 24:21,      80:1, 80:4, 80:11,         successfully [1] -         technical [2] - 37:16,
           73:4, 73:7, 80:13          25:12, 30:6, 35:17,       80:22, 81:2               38:3                       85:3
            Southern [1] - 43:21      37:18, 38:1, 40:18,        stayed [1] - 5:25         sue [2] - 13:22, 19:19     technicalities [1] -
            sovereign [1] - 54:2      41:6, 41:12, 42:19,        staying [5] - 7:4,        sued [2] - 31:8,          60:10
            space [1] - 70:13         42:20, 42:24, 46:1,       50:6, 54:7, 57:14,        31:10                       technicality [3] -
            special [3] - 61:9,       46:9, 47:3, 47:9, 48:9,   78:6                       sues [1] - 78:25          9:15, 37:17, 60:23
           61:11, 68:10               49:6, 49:7, 50:6,          stenographic [1] -        sufficient [2] - 54:16,    technically [14] -
            Special [2] - 3:17,       50:13, 50:14, 50:16,      85:13                     78:13                      15:16, 17:22, 34:13,
           61:7                       51:5, 51:14, 51:15,        step [2] - 23:19,         suit [1] - 41:7           36:11, 36:18, 36:25,
            specific [8] - 10:8,      52:13, 53:3, 53:5,        83:24                      suitable [1] - 51:4       37:3, 37:5, 37:8, 43:5,
           33:15, 33:16, 62:6,        54:10, 63:4, 63:14,        steps [3] - 48:8,         Suite [1] - 2:6           43:6, 43:7, 44:11,
           64:2, 69:14, 69:19,        63:17, 64:5, 65:21,       72:25, 81:5                summary [1] - 61:14       44:12
           83:19                      70:4, 71:9, 78:13,         Stern [1] - 3:8           summons [3] -              telling [1] - 41:1
            specifically [6] -        78:21, 78:22, 78:23        STERN [2] - 1:19, 3:7    48:24, 54:25, 61:12         temporal [1] - 48:25
           16:16, 16:18, 17:13,        State's [1] - 71:15       still [4] - 28:17,        Sundel [1] - 30:23         ten [3] - 17:6, 66:14,
           32:13, 70:3, 78:25          stated [18] - 6:4,       49:13, 63:25, 74:11        supersedes [1] -          66:21
            SPENCER [1] - 2:5         8:16, 8:22, 8:24,          stockholder [3] -        14:9                        ten-minute [1] -
            spent [2] - 21:24,        13:12, 18:24, 19:5,       30:4, 30:8, 30:9           supervisory [2] -         66:14
           40:25                      19:6, 20:17, 20:20,        stores [1] - 43:2        50:17, 75:13                tenable [1] - 64:25
            spokesperson [1] -        20:21, 21:10, 30:19,       straddle [1] - 20:8                                  Tennessee [1] -
                                                                                           supplemental [2] -
           3:20                       31:23, 46:22, 47:3,        straight [1] - 18:23                                35:13
                                                                                          51:9, 51:13
            square [1] - 41:5         47:12, 68:17               straightforward [3] -     supplemented [1] -         term [3] - 8:15, 37:9,
            stamp [1] - 15:23          statement [1] - 77:5     20:11, 21:9, 46:16                                   82:24
                                                                                          68:23
            stand [3] - 60:12,         statements [1] - 79:8     strand [1] - 39:12                                   TERM [1] - 1:1
                                                                                           support [2] - 55:12,
           60:18, 63:11                states [3] - 25:16,       STRAWN [1] - 2:8                                     terminated [1] - 52:4
                                                                                          58:8
            standards [1] - 55:14     35:24, 40:8                Strawn [4] - 5:2, 5:4,    supported [1] -            terms [5] - 12:1,
            start [6] - 7:11, 7:16,    States [1] - 76:25       5:11, 5:13                61:17                      13:11, 14:7, 19:4,
           7:17, 49:14, 67:15,         stationed [1] - 10:16     Street [12] - 1:17,       suppose [1] - 48:5        80:5
           81:11                       statue [1] - 14:16       8:25, 15:12, 15:13,        supposed [2] -             terribly [1] - 38:10
            started [2] - 15:2,        status [1] - 82:14       16:10, 19:8, 20:22,       16:13, 47:2                 terrorist [1] - 42:23
           27:16                       statute [49] - 7:1,      22:9, 22:11, 47:4,         SUPREME [1] - 1:1          test [1] - 49:3
            starting [2] - 4:9,       8:14, 9:23, 10:8,         47:9, 49:7                 Supreme [5] - 24:1,        testified [1] - 35:9
           67:17                      10:14, 12:2, 13:12,        stretch [1] - 60:10      33:9, 48:21, 68:11,         testimony [1] - 35:7
            STATE [4] - 1:1, 1:3,     14:5, 14:9, 14:22,         strict [1] - 34:5        72:21                       Texas [2] - 35:2, 80:2
           1:3, 1:16                  15:17, 17:20, 18:17,       strictly [1] - 19:3       surprise [1] - 7:23        text [2] - 20:11,
            state [55] - 6:16,        19:3, 19:8, 20:2,          strip [1] - 30:13         susceptible [1] -         38:17
           13:19, 16:21, 34:17,       20:14, 20:18, 21:9,        strong [2] - 51:23,      58:2                        textbook [1] - 57:8
           40:15, 40:23, 41:2,        24:3, 26:5, 28:11,        75:4                       swept [1] - 41:4           textual [1] - 18:23
           41:3, 41:7, 41:15,         31:15, 32:20, 32:23,       strongly [1] - 75:7       system [3] - 41:22,        THE [98] - 1:1, 1:3,
           41:21, 41:25, 43:8,        33:10, 33:15, 37:19,
                                                                 struggle [1] - 29:22     78:14, 79:9                1:3, 1:7, 1:16, 3:2,
           43:10, 43:23, 44:16,       39:24, 41:1, 46:24,
                                                                 subject [1] - 56:9                                  3:11, 3:15, 3:19, 3:24,
           44:18, 45:10, 46:18,       47:24, 48:20, 49:10,
                                                                 submissions [1] -                    T              4:3, 4:8, 4:16, 4:21,
           51:1, 51:2, 51:19,         52:24, 68:22, 69:1,
                                                                30:1                                                 4:24, 5:6, 5:9, 5:14,
           52:2, 52:12, 52:17,        69:18, 69:22, 72:13,
                                                                 submit [1] - 5:20                                   7:14, 13:5, 13:14,
           52:18, 53:20, 54:1,        72:24, 73:11, 74:10,                                 talk [4] - 14:19, 15:1,
                                                                 subpoenas [1] -                                     13:21, 14:3, 14:11,
           54:3, 56:7, 56:8, 56:9,    76:12, 78:10, 78:22,                                51:16, 81:5
                                                                40:14                                                15:1, 15:21, 15:25,
           57:15, 59:14, 62:3,        78:24                                                talking [8] - 16:1,
                                                                 subsequent [2] -                                    16:15, 17:10, 18:14,
           62:8, 62:12, 63:6,          statutorily [1] - 69:5                             46:3, 46:8, 47:23,
                                                                10:7, 72:13                                          19:25, 20:24, 21:3,
           65:3, 65:12, 70:9,          statutory [28] - 6:1,                              49:14, 49:25, 83:11,
                                                                 substance [4] -                                     21:12, 22:13, 23:7,
           75:19, 76:7, 76:8,         6:24, 6:25, 7:11, 7:25,                             83:17
                                                                55:13, 61:1, 79:20,                                  23:12, 23:15, 23:16,

                                                                          cb


                                                                                                                               Appx. 269
                                                                   100 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                                            INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                                 Entered 02/12/21 16:34:29
                                                                                                        RECEIVED Page 272 02/03/2021
                                                                                                                  NYSCEF: of
                                                461
                                                                                                                                            16

           26:4, 27:13, 27:24,        52:22, 62:1, 72:24          types [1] - 30:7           undue [1] - 53:16        27:10, 27:20, 27:22,
           28:10, 28:21, 29:5,         tool [1] - 53:20           typical [1] - 39:22        unfortunately [2] -      27:25, 28:2, 28:3,
           29:13, 29:16, 29:18,        toward [1] - 39:19         typically [2] - 39:19,    15:23, 58:19              28:11, 28:23, 29:3,
           30:25, 31:1, 31:24,         towards [1] - 16:8        64:8                        unintentionally [1] -    30:12, 31:5, 32:17,
           33:17, 33:19, 36:17,        track [1] - 29:25          typo [1] - 77:16          60:25                     33:19, 38:17, 38:18,
           37:3, 38:7, 38:20,          trails [1] - 77:14         typographical [1] -        unique [2] - 9:22,       42:17, 44:6, 44:12,
           39:8, 39:15, 40:19,         transaction [2] -         37:14                      41:8                      67:16, 67:17, 67:18,
           41:21, 43:12, 44:22,       64:15, 74:24                                           United [1] - 76:25       68:2, 68:3, 68:5,
           45:6, 45:13, 45:20,         transactions [2] -                   U                unless [10] - 6:12,      69:24, 70:12, 72:3,
           46:2, 47:22, 49:9,         34:19, 52:8                                           12:20, 14:13, 17:8,       72:7, 74:7, 74:10,
           49:19, 49:22, 49:23,        transcript [1] - 81:1                                20:2, 41:23, 67:18,       74:15
           49:24, 51:16, 55:19,                                    ultimately [1] - 69:12   68:3, 74:3, 75:7           venued [3] - 8:12,
                                       transcription [1] -
           56:16, 56:18, 56:22,                                    umbrage [1] - 79:7        unlike [1] - 30:16       23:21, 28:16
                                      85:13
           57:17, 58:10, 58:17,                                    umbrella [1] - 40:21      unmute [1] - 81:23        venuing [1] - 9:13
                                       transfer [6] - 7:1,
           58:21, 59:8, 59:19,        15:8, 45:15, 48:10,          unavailing [1] -          unmuted [1] - 7:13        verbatim [1] - 8:9
           61:21, 65:11, 66:10,       67:6, 67:16                53:10                       unnecessary [2] -         verification [22] -
           66:20, 66:25, 81:20,        travel [2] - 34:21,         unconstitutional [1]     53:11, 74:13              36:23, 37:15, 54:21,
           82:17, 83:9, 83:24,        39:20                      - 36:5                      unprecedented [1] -      55:1, 55:3, 55:9,
           84:4, 84:13, 84:15,         treat [10] - 13:17,         unconstitutionally       59:16                     55:10, 57:21, 57:25,
           84:24, 85:7                                           [2] - 41:13, 41:19                                   58:3, 58:4, 58:7,
                                      13:18, 31:7, 37:10,                                    unsupported [2] -
            themselves [2] -          37:22, 57:23, 60:16,         uncontested [1] -        51:8, 58:6                58:24, 59:20, 59:21,
           41:16, 60:11               61:19, 61:21, 63:21        36:19                       unsurprisingly [1] -     59:22, 60:17, 60:21,
            theory [1] - 51:9          treated [1] - 27:21         Under [1] - 23:25        42:25                     61:5, 77:4, 77:8,
            thereby [1] - 24:14        treats [1] - 31:6           under [49] - 6:14,        unusual [2] - 36:1,      77:22
            therefore [4] - 14:16,     tremendous [1] -          8:8, 9:6, 12:9, 15:16,     46:11                      verified [10] - 9:6,
           25:13, 30:8, 80:22         71:12                      15:19, 19:7, 19:24,         up [11] - 15:7, 19:18,   9:13, 9:14, 11:14,
            therein [2] - 8:22,                                  22:7, 24:9, 26:24,         27:17, 33:3, 40:17,       37:11, 54:23, 59:5,
                                       trial [4] - 67:19,
           8:24                                                  27:20, 30:16, 32:14,       42:25, 44:24, 45:2,       59:12, 60:17, 61:20
                                      67:22, 80:10, 82:7
            thereto [1] - 8:21                                   37:11, 40:20, 41:4,        47:10, 72:12, 72:24        verify [5] - 37:19,
                                       tried [3] - 29:25,
            they've [1] - 22:21                                  41:21, 43:10, 46:21,                                 59:17, 60:5, 60:7,
                                      39:7, 40:10                                            upload [1] - 81:1
            third [1] - 82:13                                    46:23, 49:3, 50:10,                                  61:15
                                       true [10] - 17:22,                                    upset [2] - 50:12,
            Third [4] - 12:6,                                    51:25, 52:2, 52:20,                                   versus [1] - 65:12
                                      18:10, 36:4, 37:20,                                   52:22
           12:23, 29:2, 44:9                                     54:16, 55:4, 56:7,                                    vests [1] - 61:24
                                      59:18, 60:1, 61:6,                                     urge [1] - 19:21
            thorny [1] - 65:1                                    57:8, 61:6, 67:19,                                    via [1] - 17:9
                                      70:24, 77:12, 85:12                                    urges [1] - 37:12
            three [1] - 10:11                                    68:2, 68:8, 68:22,                                    viable [1] - 14:25
                                       truth [1] - 61:15                                     US [1] - 62:16
            three-fold [1] - 10:11                               69:1, 69:18, 69:22,                                   video [4] - 3:25, 4:6,
                                       try [4] - 10:17, 47:20,                               usually [1] - 5:24
            throw [1] - 19:18                                    70:21, 72:8, 73:10,                                  58:17, 58:19
                                      58:18, 58:20
            throwing [1] - 13:1                                  78:10, 78:23, 78:24,                                  view [7] - 23:4,
                                       trying [11] - 18:16,                                            V
            time [19] - 15:17,                                   80:2, 80:23, 83:10                                   32:16, 32:24, 36:7,
                                      23:3, 36:12, 37:4,
           21:25, 24:9, 39:1,                                      undercut [1] - 55:23                               71:20, 77:16, 79:21
                                      49:11, 51:17, 60:5,
           46:11, 47:25, 48:23,                                    underlying [4] -          value [2] - 26:9, 73:9    views [2] - 5:20, 79:8
                                      60:11, 66:17, 73:13,
           52:24, 56:3, 68:13,                                   30:1, 52:8, 67:13,          vanished [2] - 23:10,     vindicate [1] - 19:22
                                      81:21
           70:17, 75:22, 76:3,                                   74:24                      49:14                      violate [1] - 58:24
                                       Turley [1] - 36:2
           77:18, 77:21, 78:4,                                     undermine [2] -           variety [1] - 78:5        violating [1] - 75:14
                                       turn [9] - 7:3, 21:13,
           79:20, 83:25                                          54:1, 55:23                 various [2] - 30:7,       violations [2] - 54:3,
                                      23:8, 45:4, 57:18,
            timeline [1] - 64:25                                   understand [11] -        67:5                      64:11
                                      58:17, 59:2, 64:12,
            timing [1] - 78:3                                    14:2, 17:18, 18:20,         vehicle [1] - 52:25       Virginia [1] - 69:5
                                      67:21
            tip [1] - 73:15                                      26:10, 28:10, 36:6,         venue [71] - 6:24,        vis [2] - 63:11
                                       turning [3] - 5:18,
            tips [1] - 75:7                                      36:22, 38:14, 39:21,       6:25, 7:11, 7:16, 8:5,     vis-a-vis [1] - 63:11
                                      54:4, 76:21
            title [1] - 16:6                                     39:22, 60:9                8:7, 9:2, 9:5, 9:7,
                                       two [24] - 6:23,                                                                vital [1] - 50:13
                                                                   understanding [2] -      12:2, 12:6, 12:9,
            today [10] - 3:6, 3:23,   12:15, 15:14, 16:7,                                                              Vogel [1] - 59:2
                                                                 60:7, 84:2                 12:10, 12:14, 13:1,
           4:11, 5:16, 5:18, 6:5,     16:15, 17:15, 17:21,                                                             volume [1] - 84:8
           67:14, 81:15, 82:6,                                     understatement [1] -     13:9, 13:12, 14:5,
                                      18:5, 23:4, 23:22,
           85:4                                                  32:6                       14:13, 14:14, 14:17,
                                      28:4, 28:15, 38:2,                                                                        W
            today's [1] - 85:1                                     understood [1] -         14:22, 18:17, 19:12,
                                      40:18, 49:1, 55:20,
            together [1] - 33:23                                 81:6                       19:20, 20:2, 20:7,
                                      56:1, 56:6, 64:24,
                                                                   undertaking [1] -        20:12, 20:13, 23:22,       waived [1] - 11:11
            toggle [1] - 21:22        65:17, 75:22, 76:2,
                                                                 78:11                      23:23, 23:25, 25:1,        waiver [2] - 11:4,
            tomorrow [4] - 81:7,      78:3, 84:3
                                                                   undisputed [2] -         25:2, 25:3, 25:4,         11:8
           81:17, 82:4, 82:23          type [2] - 55:3, 55:15
                                                                 52:7, 67:25                25:12, 25:20, 27:9,        walk [1] - 15:3
            took [5] - 6:5, 52:9,      typed [1] - 47:7

                                                                           cb


                                                                                                                                Appx. 270
                                                                    101 of 102
FILED: NEW YORK COUNTY CLERK 02/03/2021 02:42 PM                                                          INDEX NO. 451625/2020
        CaseNO.
NYSCEF DOC.  21-30085-hdh11
                220         Doc 156-1 Filed 02/12/21                              Entered 02/12/21 16:34:29
                                                                                                     RECEIVED Page 273 02/03/2021
                                                                                                               NYSCEF: of
                                                461
                                                                                                                   17

            wants [2] - 19:19,        worked [1] - 47:6        22:12, 22:17, 22:24,
           22:3                       working [2] - 56:2,      23:1, 23:2, 24:7,
            warning [1] - 63:3       84:17                     24:14, 24:18, 24:20,
            warrant [2] - 57:14,      works [2] - 84:7,        25:9, 25:12, 25:19,
           78:17                     84:23                     25:24, 27:7, 27:9,
            watching [1] - 51:17      worse [1] - 63:23        28:18, 34:14, 35:17,
            wave [2] - 35:24,         would [78] - 6:11,       35:19, 37:18, 38:11,
           83:13                     6:20, 6:24, 7:7, 7:23,    40:22, 42:19, 42:20,
            waving [1] - 66:12       10:17, 11:8, 11:14,       42:24, 43:19, 43:22,
            Wayne [1] - 4:19         13:4, 13:8, 13:12,        44:9, 47:9, 48:7,
            WAYNE [1] - 1:7          13:16, 13:17, 13:21,      48:16, 49:6, 50:8,
            ways [1] - 76:4          14:17, 15:7, 17:7,        50:10, 50:13, 50:15,
            weak [1] - 78:16         17:8, 19:12, 19:21,       50:17, 50:19, 50:21,
            website [10] - 21:21,    21:7, 27:21, 27:22,       50:23, 51:4, 51:24,
           21:25, 22:5, 22:13,       29:9, 30:14, 34:1,        52:13, 52:15, 53:3,
           22:16, 23:6, 47:7,        34:11, 39:19, 40:1,       54:15, 63:4, 63:14,
           48:7, 48:14, 49:7         42:11, 43:13, 44:15,      63:17, 67:18, 68:1,
            weekend [1] - 61:2       44:17, 44:18, 44:19,      68:4, 69:6, 69:11,
            weigh [2] - 35:24,       45:16, 47:8, 47:13,       71:9, 71:10, 72:3,
           52:6                      47:17, 48:6, 51:22,       72:13, 72:15, 72:18,
                                     52:23, 53:11, 53:15,      73:2, 73:15, 74:3,
            weighed [1] - 35:22
                                     53:22, 55:22, 56:4,       75:2, 75:6, 75:14,
            weighs [1] - 28:9
                                     58:1, 58:14, 61:15,       75:15, 75:17, 75:19,
            weight [4] - 71:13,
                                     61:23, 62:2, 62:4,        75:22, 78:21, 78:22,
           73:1, 77:2, 77:6
                                     63:11, 63:21, 63:22,      78:23
            Werbner [2] - 5:3,
                                     64:7, 72:7, 74:3, 78:1,    York's [1] - 75:12
           5:12
                                     79:2, 79:5, 79:20,         Younger [2] - 57:9,
            WERBNER [1] - 2:11
                                     79:22, 81:9, 81:14,       62:15
            whatever [4] - 21:4,
                                     81:15, 82:1, 82:3,         yourself [1] - 81:24
           59:22, 76:16, 79:8
                                     82:8, 82:9, 83:7,
            whatsoever [1] -
                                     83:12, 83:13, 83:22,                 Z
           63:8
                                     84:7, 84:11
            wherever [1] - 27:6
                                      written [2] - 67:8,
            whistleblower [1] -                                 zero [1] - 18:6
                                     80:24
           35:7
                                      wrong [6] - 7:18,
            White [1] - 78:8
                                     7:20, 36:1, 54:22,
            white [3] - 8:17, 9:4,
                                     59:24, 60:6
           46:16
            WILLIAM [1] - 2:7
            William [1] - 4:22                  Y
            willing [1] - 61:2
            Wilson [2] - 5:5, 5:13    year [3] - 29:10,
            WILSON [1] - 1:7         29:24, 38:9
            WINSTON [1] - 2:8         years [10] - 10:7,
            Winston [4] - 5:2,       10:24, 14:20, 15:10,
           5:4, 5:11, 5:13           17:7, 42:21, 47:19,
            within [4] - 16:21,      49:2, 66:7, 69:21
           39:23, 70:9, 76:14         yesterday [1] - 5:22
            without [4] - 28:2,       YORK [5] - 1:1, 1:1,
           32:8, 32:9, 32:11         1:3, 1:4, 1:16
            witnesses [5] - 40:7,     York [114] - 1:11,
           52:7, 52:17, 75:1,        1:18, 1:22, 2:3, 2:6,
           75:16                     2:10, 3:14, 6:15, 8:2,
            wonder [1] - 18:8        9:2, 9:8, 9:10, 9:23,
            word [8] - 18:14,        10:2, 10:13, 10:14,
           18:18, 18:19, 49:10,      10:20, 10:21, 10:24,
           61:3, 61:9, 61:11,        10:25, 11:12, 11:15,
           65:13                     11:19, 12:1, 12:2,
            words [7] - 14:3,        12:17, 13:2, 18:7,
           17:19, 36:17, 61:10,      19:21, 21:20, 21:23,
           70:11, 77:4, 77:15        22:6, 22:9, 22:10,
                                                                         cb


                                                                                                             Appx. 271
                                                                  102 of 102
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21              Entered 02/12/21 16:34:29          Page 274 of
                                        461




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


 IN RE: NATIONAL RIFLE ASSOCIATION
 BUSINESS EXPENDITURES LITIGATION                                                       MDL No. 2979


                                  ORDER DENYING TRANSFER


         Before the Panel: * The National Rifle Association (NRA)—plaintiff in two actions and
 defendant in a third—moves under 28 U.S.C. § 1407 to centralize this litigation in the Northern
 District of Texas or, alternatively, states in its reply brief that it is unopposed to centralization in
 the Northern District of New York. This litigation currently consists of four actions pending in
 three districts, as listed on Schedule A. Defendant in the Northern District of Texas Stinchfield
 action supports the motion. All remaining responding parties oppose centralization, including (1)
 the New York Attorney General, who is defendant to the Northern District of New York action;
 (2) plaintiffs in the Middle District of Tennessee action; and (3) the Ackerman parties, 1 who are
 defendants in one Northern District of Texas action and one of which is plaintiff in another.

         On the basis of the papers filed and the hearing session held, 2 we are not persuaded that
 centralization is necessary for the convenience of the parties and witnesses or to further the just
 and efficient conduct of this litigation. The NRA argues that the actions share factual questions
 regarding the NRA’s governance, policies, procedures, and spending; its fiduciary relationships;
 the manner in which it has used its donations; and “efforts by various adversaries to commandeer
 the NRA’s assets and the NRA’s future.” The NRA also argues that the actions flow from the
 NRA’s efforts to prepare itself for the New York Attorney General’s investigation of the NRA.

        There may be factual overlap among some of the actions as to particular expenditures by
 the NRA and its relationship with Ackerman, but it appears to be limited and overshadowed by
 the many individual questions presented by the alleged facts, claims, and parties in each action.
 For example, in the Northern District of Texas Ackerman action, the NRA alleges that Ackerman’s


 *
        One or more Panel members who could be members of the putative class in this litigation
 have renounced their participation in this class and have participated in this decision.
 1
       Ackerman McQueen, Inc. (Ackerman), Mercury Group, Inc., Henry Martin, Melanie
 Montgomery, William Winkler, and Jesse Greenberg.
 2
         In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel heard
 oral argument by videoconference at its hearing session of January 28, 2021. See Suppl. Notice
 of Hearing Session, MDL No. 2979 (J.P.M.L. Jan. 11, 2021), ECF No. 40.



                                                                                             Appx. 272
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29        Page 275 of
                                        461



                                                 -2-

 website presents a false association between itself and the NRA. The Ackerman action also will
 examine the parties’ obligations under their services agreement, including the applicability of a
 confidentiality provision. The other Northern District of Texas action (Stinchfield) is a
 straightforward defamation action in which the NRA is not named as a party. Stinchfield centers
 on a narrow issue: whether the defendant—a former NRATV host—falsely stated in an affidavit
 that Ackerman made misrepresentations to the NRA about NRATV and its viewership metrics. In
 the Northern District of New York action (James), the NRA alleges the New York Attorney
 General’s investigation and an underlying New York state court enforcement action 3 constitute
 retaliation for the NRA’s political advocacy and selective enforcement of New York’s not-for-
 profit law. That state court action concerns far broader allegations that the NRA is not serving the
 interests of its members and advancing its charitable mission. It asserts that the NRA was not
 governed properly, failed to follow state and federal laws, failed to institute an effective
 compliance program, and filed false regulatory statements. Finally, plaintiffs in the Middle
 District of Tennessee action (Dell’Aquila) claim the NRA fraudulently induced donations to the
 organization. Dell’Aquila is the only action brought as a putative class action and, therefore, will
 entail class certification proceedings not applicable to the other three actions. In these
 circumstances, we are not persuaded that the purported factual overlap is sufficient to overcome
 the differences in these actions, which each will involve some different discovery and pretrial
 proceedings.

         The differences in these actions also extend to their procedural postures. The two Northern
 District of Texas actions are less complex and, therefore, likely to resolve sooner without the added
 burden of additional parties and proceedings. Discovery currently is set to close in Stinchfield this
 month and, as to the claims against the Ackerman parties in Ackerman, this June. Trials in both
 actions are set for 2021—Stinchfield in May and Ackerman in September. In contrast, while
 discovery was set to close in Dell’Aquila in August 2021, trial in that action was not scheduled
 until approximately one year later. The NRA’s recent Chapter 11 bankruptcy filing is likely to
 further impact the disparities in progression among these cases. The Middle District of Tennessee
 has stayed and administratively closed Dell’Aquila and the Northern District of Texas has closed
 the counterclaims against the NRA in Ackerman pursuant to 11 U.S.C. § 362.

          We have held that where, as here, “only a minimal number of actions are involved, the
 proponent of centralization bears a heavier burden to demonstrate that centralization is
 appropriate.” In re Hyundai & Kia GDI Engine Mktg., Sales Practices, & Prods. Liab. Litig., 412
 F. Supp. 3d 1341, 1343 (J.P.M.L. 2019). And parties should attempt informal means of
 coordination “before resorting to Panel intervention.” In re Gap, Inc., COVID-19 Lease Payment
 Litig., __ F. Supp. 3d __, 2020 WL 5884789, at *2 (J.P.M.L. Oct. 2, 2020). There are just four
 actions pending in three districts, and proponents have not demonstrated any attempt at informal
 coordination or transfer via other means before seeking Section 1407 centralization. The NRA
 claims there exist “other, related actions that are likely to be removed to federal court.” But it
 appears the New York state court enforcement action will remain in state court, as that court
 recently denied defendants’ motion to dismiss on forum non conveniens grounds. The Panel has


 3
     See People v. Nat’l Rifle Ass’n of Am., et al., Index No. 451625/2020 (Sup. Ct. N.Y. Cnty.).



                                                                                          Appx. 273
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29         Page 276 of
                                        461



                                                 -3-

 been “disinclined to take into account the mere possibility of future filings in [its] centralization
 calculus.” In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices & Prods. Liab. Litig., 959
 F. Supp. 2d 1375, 1376 (J.P.M.L. 2013). The NRA and the Ackerman parties each are represented
 by common counsel in all actions in which they are parties, and the Stinchfield defendant is
 represented by counsel affiliated with the NRA’s counsel. This “should facilitate informal
 coordination of this relatively small number of actions.” In re Covidien Hernia Mesh Prod. Liab.
 Litig., MDL No. 2953, 2020 WL 4670694, at *2 (J.P.M.L. Aug. 7, 2020).

           IT IS THEREFORE ORDERED that the motion for centralization of these actions is
 denied.




                                           PANEL ON MULTIDISTRICT LITIGATION




                                                            Karen K. Caldwell
                                                                Chair

                                       Catherine D. Perry                 Nathaniel M. Gorton
                                       Matthew F. Kennelly                David C. Norton
                                       Roger T. Benitez                   Dale A. Kimball




                                                                                          Appx. 274
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 277 of
                                        461



 IN RE: NATIONAL RIFLE ASSOCIATION
 BUSINESS EXPENDITURES LITIGATION                                     MDL No. 2979


                                       SCHEDULE A


              Northern District of New York

        NATIONAL RIFLE ASSOCIATION OF AMERICA v. JAMES, C.A. No. 1:20-00889

              Middle District of Tennessee

        DELL’AQUILA v. LAPIERRE, ET AL., C.A. No. 3:19-00679

              Northern District of Texas

        NATIONAL RIFLE ASSOCIATION OF AMERICA v. ACKERMAN MCQUEEN,
             INC., ET AL., C.A. No. 3:19-02074
        ACKERMAN MCQUEEN, INC. v. STINCHFIELD, C.A. No. 3:19-03016




                                                                           Appx. 275
1/19/2021Case    21-30085-hdh11 DocWayne
                                    156-1   FiledLetter
                                         LaPierre's 02/12/21    Entered
                                                        — NRA Dumps        02/12/21
                                                                    New York            16:34:29
                                                                             to Reincorporate in Texas   Page 278 of
                                                         461
                                             Home Wayne's Letter Q&A News Press Release
                                              Vendor Letter Quotes Media Contact Join NRA




                                          Letter from Wayne


     Friday, Jan. 15, 2021



     Dear NRA Members & Supporters:

     Today, the NRA announced a restructuring plan that positions us for the long-term and ensures our
     continued success as the nation’s leading advocate for constitutional freedom – free from the toxic
     political environment of New York.

     The plan can be summed up quite simply: We are DUMPING New York, and we are pursuing plans to
     reincorporate the NRA in Texas.

     To facilitate the strategic plan and restructuring, the NRA and one of its subsidiaries have filed
     voluntary chapter 11 petitions in the United States Bankruptcy Court for the Northern District of Texas,
     Dallas Division. As you may know, chapter 11 proceedings are often utilized by businesses, nonprofits
     and organizations of all kinds to streamline legal and financial affairs.

     Under the plan, the NRA will continue what we’ve always done – confronting anti-gun, anti-self-
     defense and anti-hunting activities and promoting constitutional advocacy that helps law-abiding
     Americans. Our work will continue as it always has. No major changes are expected to the NRA’s
     operations or workforce.

     Importantly, our plans do not impact your membership at any level.




                                                                                                         Appx. 276
https://www.nraforward.org/waynesletter                                                                                1/3
1/19/2021Case
            21-30085-hdh11 DocWayne 156-1  FiledLetter
                                        LaPierre's 02/12/21    Entered
                                                       — NRA Dumps        02/12/21
                                                                   New York            16:34:29
                                                                            to Reincorporate in Texas Page 279 of
                                                        461
     NRA supporters will continue to enjoy all their full member benefits – from new members to Life
     Members to Benefactor Members. We will continue to publish and deliver your magazines. We will
     continue to train Americans and teach them firearm safety. We will continue to teach hunter safety.
     But most importantly, we will continue to fight for your freedom and the freedom of all Americans –
     as we have for all these years. In fact, we are expanding our national platform.

     The plan aims to streamline costs and expenses, proceed with pending litigation in a coordinated
     and structured manner, and realize many financial and strategic advantages.

     You know that our opponents will try to seize upon this news and distort the truth. Don’t believe what
     you read from our enemies. The NRA is not “bankrupt” or “going out of business.” The NRA is not
     insolvent. We are as financially strong as we have been in years.

     But they know today’s announcement makes us bigger, stronger and more prepared for the fight for
     freedom.

     We are leaving the state of an attorney general who, just a few months ago, vowed to put us out of
     business through an abuse of legal and regulatory power. In fact, the gross overreach of the New
     York Attorney General and New York Governor has been resoundingly criticized by powerful national
     groups like the ACLU and a host of prominent legal scholars.

     Subject to court approval, the NRA is pursuing plans to reincorporate in the State of Texas. The
     Lone Star State is home to more than 400,000 NRA Members and the site of our 2021 Annual
     Meeting being held in Houston.

     Texas values the contributions of the NRA, celebrates our law-abiding members, and joins us as a
     partner in upholding constitutional freedom.

     Under this plan, we seek protection from New York officials who illegally abused and weaponized
     the powers they wield against the NRA and its members. You can be assured the Association will
     continue the fight to protect your interests in New York – and all forums where the NRA is unlawfully
     singled out for its Second Amendment advocacy.

     This plan represents a pathway to opportunity, growth and progress.

     This is the most transformational moment in the history of the NRA. And it involves all of you.

     The NRA will continue to promote its Second Amendment advocacy, sponsor firearms training, and
     work with its network of instructors and volunteers in furtherance of its mission. This plan actually
                                                                                              Appx. 277
https://www.nraforward.org/waynesletter                                                                             2/3
1/19/2021Case 21-30085-hdh11 DocWayne 156-1    FiledLetter
                                            LaPierre's 02/12/21    Entered
                                                           — NRA Dumps        02/12/21
                                                                       New York            16:34:29
                                                                                to Reincorporate in Texas   Page 280 of
                                                            461
     streamlines all of the NRA’s activities and improves our operational processes.

     I know we have welcomed many of you to our headquarters in Fairfax, Virginia. We have no
     immediate plans to relocate, but we are forming a special committee to explore our strategic options
     in this regard. We want to determine if there are advantages to relocating our HQ operations to
     another state. I have asked our leadership team to explore all options that benefit the NRA and its
     members.

     What’s most important is leading the fight for Second Amendment freedom and serving our
     members. We will do that from anywhere that works best for you and for our cause.

     All membership dues and financial donations will be fully dedicated to supporting our operations and
     public advocacy. This plan actually improves our business. It protects us from costly, distracting and
     unprincipled attacks from anti-2A politicians aimed at attacking the NRA because we are a potent
     political force. We know that the gun ban lobby will never stop – fueled by a hatred of your freedoms
     and by wealthy benefactors. Our plan is the best way to confront them.

     We are now prepared for a better future. In fact, to me, it feels like the dawn of a new day.

     We are revitalized, well-positioned, and steadfast in our commitment to fight for you. To learn more,
     please visit www.nra.org/forward.

     Thank you for your unwavering spirit and being part of the NRA’s future. Both hold incredible promise
     for our country – and the freedoms in which it believes.




     Wayne LaPierre




                   © 2021 National Rifle Association of America. This may be reproduced. This may
                                  not be reproduced for commercial purposes. Privacy Policy




                                                                                                            Appx. 278
https://www.nraforward.org/waynesletter                                                                                   3/3
1/19/2021Case    21-30085-hdh11 Doc 156-1
                                      Press Filed
                                            Release02/12/21    Entered
                                                   — NRA Dumps New         02/12/21 16:34:29
                                                                   York to Reincorporate in Texas   Page 281 of
                                                       461
                                            Home Wayne's Letter Q&A News Press Release
                                             Vendor Letter Quotes Media Contact Join NRA




                                              Press Release



     FOR IMMEDIATE RELEASE

     Jan. 15, 2021



             NRA Leaves New York to Reincorporate in
               Texas, Announces New Strategic Plan

         NRA Plans to Exit New York to Pursue
     Opportunity, Growth and Progress in Texas; Plan
      Benefits Association, Its Millions of Members,
      and All Supporters of the Second Amendment
     Fairfax, VA – The National Rifle Association of America (“NRA”) today announced it will restructure the
     Association as a Texas nonprofit to exit what it believes is a corrupt political and regulatory
     environment in New York. The move will enable long-term, sustainable growth and ensure the NRA’s
     continued success as the nation’s leading advocate for constitutional freedom – free from the toxic
     political environment of New York.

     The NRA plan, which involves utilizing the protection of the bankruptcy court, has the Association
     dumping New York and organizing its legal and regulatory matters in an efficient forum. The move
     comes at a time when the NRA is in its strongest financial condition in years.
                                                                                                    Appx. 279
https://www.nraforward.org/press-release                                                                          1/4
1/19/2021Case
            21-30085-hdh11 Doc 156-1   Press Filed
                                             Release02/12/21    Entered
                                                    — NRA Dumps New         02/12/21 16:34:29
                                                                    York to Reincorporate in Texas Page 282 of
                                                        461
     The NRA will continue with the forward advancement of the enterprise – confronting anti-Second
     Amendment activities, promoting firearm safety and training, and advancing public programs across
     the United States. There will be no immediate changes to the NRA’s operations or workforce.

     The Association will seek court approval to reincorporate the Association in the State of Texas –
     home to more than 400,000 NRA members and site of the 2021 NRA Annual Meeting in Houston.

     “This strategic plan represents a pathway to opportunity, growth and progress,” says NRA CEO &
     EVP Wayne LaPierre. “Obviously, an important part of this plan is ‘dumping New York.’ The NRA is
     pursuing reincorporating in a state that values the contributions of the NRA, celebrates our law-
     abiding members, and will join us as a partner in upholding constitutional freedom. This is a
     transformational moment in the history of the NRA.”

     The restructuring plan aims to streamline costs and expenses, proceed with pending litigation in a
     coordinated and structured manner, and realize many financial and strategic advantages.

     The Path Forward

     The NRA will move quickly through the restructuring process. Its day-to-day operations, training
     programs, and Second Amendment advocacy will continue as usual.

     By exiting New York, where the NRA has been incorporated for approximately 150 years, the NRA
     abandons a state where elected officials have weaponized the legal and regulatory powers they
     wield to penalize the Association and its members for purely political purposes.

     In the summer of 2018, then New York Attorney General candidate Letitia James vowed that, if
     elected, she would use the powers of her office to investigate the “legitimacy” of the NRA.

     Without a shred of evidence to support the claim, she called the Association a “terrorist organization”
     and a “criminal enterprise.” As promised, she commenced an “investigation” upon being elected to
     the Office of NYAG and, predictably, filed a lawsuit seeking to dissolve the NRA just prior to the
     November 2020 national election.

     The NRA filed a lawsuit in August 2020 against the NYAG similar to its lawsuit against New York
     Governor Andrew Cuomo and the New York State Department of Financial Services, filed in 2018.
     The NRA pursues the defendants for attempting to “blacklist” the organization and its financial
     partners in violation of their First Amendment rights. The NRA will continue those legal actions.


                                                                                                Appx. 280
https://www.nraforward.org/press-release                                                                         2/4
1/19/2021Case 21-30085-hdh11 Doc 156-1 Press Filed
                                             Release02/12/21    Entered
                                                    — NRA Dumps New         02/12/21 16:34:29
                                                                    York to Reincorporate in Texas Page 283 of
                                                        461
     “Under this plan, the Association wisely seeks protection from New York officials who it believes
     have illegally weaponized their powers against the NRA and its members,” says William A. Brewer III,
     counsel to the NRA in those cases. “The NRA will continue the fight to protect the interests of its
     members in New York – and all forums where the NRA is unlawfully singled out for its Second
     Amendment advocacy.”

     With respect to its headquarters, the NRA has formed a committee to study opportunities for
     relocating segments of its business operations to Texas or other states. The Association will analyze
     whether a move of its headquarters, now located in Fairfax, Virginia, is in the best interests of its
     members. In the meantime, the NRA’s general business operations will remain in Fairfax.

     To facilitate its strategic plan and restructuring, the NRA and one of its subsidiaries filed voluntary
     chapter 11 petitions in the United States Bankruptcy Court for the Northern District of Texas, Dallas
     Division. Chapter 11 proceedings are routinely utilized by businesses, nonprofits and organizations of
     all kinds to streamline legal and financial affairs.

     The NRA also announced Marschall Smith will serve as Chief Restructuring Officer. A former Senior
     Vice President and General Counsel of 3M Company, Smith has more than 35 years of legal and
     business experience with an emphasis on compliance, corporate finance, and corporate
     governance.

     “I am honored to join the nation’s oldest and largest civil rights organization during this important
     time,” Smith says. “Our goal is to work through the restructuring process efficiently and quickly –
     even as NRA leadership approaches 2021 with renewed energy and an expanding national platform.
     This plan has no impact on the NRA’s most important goal: serving its membership and protecting
     the Second Amendment.”

     The NRA will propose a plan that provides for payment in full of all valid creditors’ claims. The
     Association expects to uphold commitments to employees, vendors, members, and other community
     stakeholders.

     “The plan allows us to protect the NRA and go forward with a renewed focus on Second Amendment
     advocacy,” says NRA President Carolyn Meadows. “We will continue to honor the trust placed in us
     by employees, members and other stakeholders – following a blueprint that allows us to become the
     strongest NRA ever known.”




                                                                                                Appx. 281
https://www.nraforward.org/press-release                                                                         3/4
1/19/2021Case21-30085-hdh11 Doc 156-1
                                  Press Filed
                                        Release02/12/21    Entered
                                               — NRA Dumps New         02/12/21 16:34:29
                                                               York to Reincorporate in Texas   Page 284 of
                                                   461
     Additional Information:

     Patrick J. Neligan of Neligan LLP, Dallas, Texas, is serving as debtor’s counsel; William (Wit) Davis is
     counsel to the NRA Board of Directors and its Special Litigation Committee; Brewer, Attorneys &
     Counselors, Dallas, Texas, serves as special counsel to the NRA. To learn more, please visit
      www.nra.org/forward.




     About the NRA:

     Established in 1871, the National Rifle Association is America’s largest and oldest civil rights
     organization. Approximately five million members strong, NRA continues its mission to uphold
     Second Amendment rights and is the leader in firearm education and training for law-abiding gun
     owners, law enforcement and the military. The NRA’s 2021 Annual Meetings and Exhibits will be held
     September 3 – 5, 2021 at the George R. Brown Convention Center in Houston, Texas. Follow the
     NRA on Facebook, Instagram, and Twitter.




     For more information contact:

     Andrew Arulanandam, Managing Director, NRA Public Affairs, (703) 943 7152,
      aarulanandam@nrahq.org

     Travis J. Carter, on behalf of Brewer, Attorneys & Counselors and the NRA, (214) 653 4856,
      tcarter@brewerattorneys.com




                   © 2021 National Rifle Association of America. This may be reproduced. This may
                                  not be reproduced for commercial purposes. Privacy Policy




                                                                                                Appx. 282
https://www.nraforward.org/press-release                                                                        4/4
Q&A — NRA Dumps New York to Reincorporate in Texas
               Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                              Entered 02/12/21 16:34:29                  Page 285 of
                                                       461




                                    Questions & Answers                                                                                      Home
                                                                                                                                    Wayne's Letter
     What did the NRA announce?                                                                                                              Q&A
                                                                                                                                             News

     This is a transformational moment for the NRA. We announced                                                                      Press Release

     a new strategic plan called Project Freedom.                                                                                    Vendor Letter
                                                                                                                                            Quotes
     The NRA’s new strategic plan involves pursuing reincorporating
                                                                                                                                            Media
     the Association from the State of New York to the State of
                                                                                                                                           Contact
     Texas – home to more than 400,000 NRA members and site of
                                                                                                                                          Join NRA
     the 2021 NRA Annual Meeting being held in Houston.

     The NRA’s restructuring plan also aims to help the NRA
     streamline costs and expenses, proceed with pending litigation in
     a coordinated and structured manner, and realize many financial
     and strategic advantages.

     We believe the restructuring plan positions our organization for
     the future – and ensures our continued success as the nation’s
     leading advocate for constitutional freedom.



     Is the NRA going
     “bankrupt?”

     No. In fact, this move comes at a time when the NRA is in its
     strongest financial condition in years.


     To facilitate its reorganization, the NRA and one of its
     subsidiaries filed voluntary chapter 11 petitions in the United
     States Bankruptcy Court for the Northern District of Texas,
     Dallas Division. The NRA is not insolvent.


     We expect no impacts to NRA programming.

     Nothing is more important to the NRA than protecting the
     Second Amendment rights of our law-abiding members. We will
                                                                                                                                    Appx. 283
file:///pdcprmsfrd01/FolderRedirection/SThompso/Downloads/Q&A — NRA Dumps New York to Reincorporate in Texas.html[2/10/2021 9:33:37 PM]
Q&A — NRA Dumps New York to Reincorporate in Texas
               Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                              Entered 02/12/21 16:34:29                  Page 286 of
                                                       461
     be as effective as ever in advocating for your rights, promoting
     firearms education and training, and engaging in public
     endeavors.



     What happens to my NRA
     membership?

     Nothing. Your membership remains intact.

     NRA supporters will continue to enjoy all their full member
     benefits – from new members to Life Members to Benefactor
     Members. We will continue to publish and deliver your
     magazines. We will continue to train Americans and teach them
     firearms safety. We will continue to teach hunter safety.

     But most importantly, we will continue to fight for your freedom
     as we have for all these years. In fact, we are expanding our
     national platform.



     Can people still join the NRA
     – and why should they?

     Absolutely! There could not be a more exciting time to join the
     NRA. We are expanding our national platform, and our future is
     bright and secure. We invite all law-abiding gun owners and all
     Americans to be part of it. Click here to JOIN NRA!



     By filing for chapter 11, is the
     NRA admitting it
     mismanaged donor funds?

     Not at all. We have utilized all donor contributions in
     furtherance of the NRA’s mission. This action is necessitated
     primarily by one thing: the unhinged and political attack against
     the NRA by the New York Attorney General.
                                                                                                                                    Appx. 284
file:///pdcprmsfrd01/FolderRedirection/SThompso/Downloads/Q&A — NRA Dumps New York to Reincorporate in Texas.html[2/10/2021 9:33:37 PM]
Q&A — NRA Dumps New York to Reincorporate in Texas
               Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                              Entered 02/12/21 16:34:29                  Page 287 of
                                                       461
     A restructuring plan is a proven mechanism for streamlining
     legal and business affairs. All membership fees and donations
     will continue to be used in furtherance of our Second
     Amendment advocacy.



     Can you guarantee member
     donations will be used to
     protect our Second
     Amendment rights?

     All donations are used for the purpose of advancing the NRA’s
     mission, period.



     Should I donate to the NRA
     during the chapter 11 process,
     or should I wait until the
     Association emerges from the
     restructuring process?

     We need your support now – as we confront a Biden
     Administration that has vowed to attack your Second
     Amendment freedoms. All donations are used in furtherance of
     our mission.



     Will there be impacts to
     endowed funds?
     No. Endowed funds will still be used to support the NRA’s core
     mission: protecting the Second Amendment.




                                                                                                                                    Appx. 285
file:///pdcprmsfrd01/FolderRedirection/SThompso/Downloads/Q&A — NRA Dumps New York to Reincorporate in Texas.html[2/10/2021 9:33:37 PM]
Q&A — NRA Dumps New York to Reincorporate in Texas
               Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                              Entered 02/12/21 16:34:29                  Page 288 of
     When will the restructuring                       461


     process be completed?
     This process begins immediately. The NRA is expected to
     emerge from these proceedings within the next six months.



     What can I do to support the
     NRA?
     Join today. Promote our cause. Get fully engaged. We must
     continue to win the fight for constitutional freedom.

                    © 2021 National Rifle Association of America. This may be reproduced. This may not be reproduced for
                                                            commercial purposes. Privacy Policy




                                                                                                                                    Appx. 286
file:///pdcprmsfrd01/FolderRedirection/SThompso/Downloads/Q&A — NRA Dumps New York to Reincorporate in Texas.html[2/10/2021 9:33:37 PM]
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 289 of
                                        461




     Group Check ID                       G201911190000026




                                                                           Appx. 287
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                                      Entered 02/12/21 16:34:29                    Page 290 of
                                              461

CHAR500                                                                             .          5end with fee and attachments to:
                                                                                             . NYS Office of the Attorney General
                                                                                              Charities Bureau Registration Section
                                                                                                                                                     2018
'NYS Annual Filing for Charitable Organizations                                                          28 Liberty Street
                                                                                                                                                 Open to Public
 www.CharitiesNYS.com                                                                                  New York, NY 10005                         Inspection

       eneral Information
                                                                                                    .                                                    -
                                                             0     1       0    1        1 2 / 3 1 / 2 0 1 8
For Fiscal Year Beginning (mm/dd/yyyy)            /      / 2018 and Ending (mm/dd/yyyy)
                            Name of Organization:                                       Employer Identification Number (EIN):
Check if Applicable:                                                                                                       ,
                            National Rifle Association of America
                                                                                          5 3 0 1 1 6 1 3 0
     Address Change

       Name Change                      Mailing Address:                                                                           NY Registration Number:

       Initial Filing                   11250 Waples Mill Road,                                                                          0   2   -   2   1   -    6    4

       Final Filing                     City / State /Zip:                                                                         Telephone:

       Amended Filing                   Fairfax, VA 22030                                                                           703-267-1250

       Reg ID Pending                   Website:                                                                                   Email:
                                        www.nra.org                                                                                 GCOUNSEL@NRAHQ.ORG
                             .
Check your organization's                                                                                                        Confirm your Registration Category in the
                                             7A only             EPTL only     ri DUAL (7A & EPTL)                   EXEMpr
registration category:                                                                                                           Charities Registry at www.CharitlesNYS.com.

       ertification
See Instructions for certification requirements. Improper certification is a violation of law that may be subject to penalties. The certification requires two
signatories.


                 We certify under penalties of perjury that we reviewed this report, including all attachments, and to the best of our icnowledge and belief,
         ......---           they are true, correct and complete in accordance with the laws of the State of New York applicable to this report.
             1   fectsuf                                                                                             enzo ia.,spra,et                                  , .
 Rresident-erkrithefieeclh4Reert-             Signature                         '                                    Print Name and Title 1 k-eiai-tre.,4ate     I / 1 13114
                                                       ,
                                                                                                                                                 e...et.
           '-e-0 f 00(                               .
                                                  nstrin.
                                                                                                                Zajr%•••       . FOISIOP roe
                                                                                                                  Print NarrIA and Titlp. •  -- /
                                                                                                                                                    ,.. mkt           1 VISA/
       nnual Reporting Exemption
Check the exemption(s) that apply to your fiAng. If your organization Is cla ming an exemption under one category (7A or EPTL only filers) or both
categories (DUAL filers) that apply to your registration, complete only parts 1, 2, and 3, and submit the certified Char500. No fee, schedules, or additional
attachments are required. If you cannot claim an exemption or are a DUAL filer that claims only one exemption, you must file applicable schedules and
attachments and pay applicable fees.
            3a. 7A filing exemption:Total contributions from NY State including residents, foundations, govemment agencies, etc. did not exceed $25,000
            althe
             r    organization did not engage a professional fund raiser (PFR) or fund raising counsel (FRC) to solicit contributions during the fiscal year.
                                                                                                ,


              b. EPTL filing exemption: Gross receipts did not exceed $25,000 and the market value of assets id not exceed $25,000 at any time during the
            fiscal year.


4.   Schedules and Attachments
See the following page
for a checklist of                Yes        No    4a. Did your organization use a professional fund raiser, fund raising counsel or commercial co-venturer for
schedules and                                      fund raising activity in NY State? If yes, complete Schedule 4a.
attachments to
complete your filing.
                                  Yes EftNo 4b. Did the organization receive government grants? If yes, complete Schedule 4b.
                                                                                                        •


0 MI
See the checklist on the              7A filing fee:                   EPTL filing fee:                 Total fee:
next page to calculate your                                                                                                        Make a single check or money order
fee(s). Indicate fee(s) you           $ 25                             $ 750                            $ 775                                  payable to:
are submitting here:                                                                                                                     "Department of Law"

CHAR500 Annual Filing for Charitable Organizations (Updated January 2019)
                                                                                                                                                                       Page 1
*The "Exempt" category refers to an organization's NYS registration status. It does not refer to its IRS tax designation.


                                                                                                                                                     Appx. 288
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                   Entered 02/12/21 16:34:29                       Page 291 of
                                              461
                                                Simply submit the certified CHAR500 with no fee, schedule, or additional attachments IF:
CHAR500                                         - Your organization is'registered as 7A only and you marked the 7A filing exemption in Part 3.
                                                - Your organization Is registered as EPTL only and you marked the EPTL filing exemption in Part 3.
Annual Filing Checklist                         - Your organization Is registered as DUAL and you marked both the 7A and EPTL filing exemption in Part 3.


Checklist of Schedules and Attachments

Check the schedules you must submit with your CHAR500 as described in Part 4:

  IR if you answered "yes" in Part 4a, submit Schedule 4a: Professional Fund Raisers (PFR), Fund Raising Counsel (FRC), Commercial Co-Venturers (CCV)

  O     If you answered "yes" in Part 4b, submit Schedule 4b: Government Grants

Check the financial attachments you must submit with your CHAR500:

  111   IRS Form 990, 990-EZ, or 990-PF, and 990-T if applicable
  r.—.1 All additional IRS Form 990 Schedules, including Schedule B (Schedule of Contributors). Schedule B of public charities is exempt from disclosure
  MI - and will not be available for public review.
     Our organization was eligible for and filed an IRS 990-N e•Ipostcard. Our revenue exceeded $25,000 and/or our assets exceeded $25,000in the
  I—I filing year. We have included an IRS Form 990-EZ for state purposes only.
If you are a 7A only or DUAL filer, submit the applicable independent Certified Public Accountant's Review or Audit Report:

  Ei    Review Report if you received total revenue and support greater than $250,000 and up to $750,000.

  III Audit Report if you received total revenue and support greater than $750,000

  0 No Review Report or Audit Report is required because total revenue and support is less than $250,000

  0 We are a DUAL filer and checked box 3a, no Review Report or Audit Report is required




Calculate Your Fee
                                                                                             Is my Registration Category 7A, EPTL, DUAL or EXEMPT?
For 7A and DUAL filers, calculate the 7A fee:                                                Organizations are assigned a Registration Category upon
                                                                                             registration with the NY Charities Bureau:
  O     $0, If you checked the 7A exemption In Part 3a
                                                                                             7A fliers are registered to solicit contributions in New York
  ▪     $25, if you did not check the 7A exemption in Part 3a
                                                                                             under Article 7-A of the Executive Law ("7A")

For EPTL and DUAL filers, calculate the EPTL fee:                                            EPTL filers are registered under the Estates, Powers & Trusts
                                                                                             Law ("EPTL") because they hold assets and/or conduct
  O     $0, if you checked the EPTL exemption In Part 3b
                                                                                             activites for charitable purposes in NY.
  O     $25, if the NET WORTH is less than $50,000
                                                                                             DUAL filers are registered under both 7A and EPTL
  O     $50, if the NET WORTH is $50,000 or more but less than $250,000
                                                                                             EXEMPT fliers have registered with the NY Charities Bureau
  O     $100, If the NET WORTH Is $250,000 or more but less than $1,000,000
                                                                                             and meet conditions In Schedule E - Registration
  O     $250, if the NET WORTH Is $1,000,000 or more but less than $10,000,000               Exemption for Charitable Organizations. These
                                                                                             organizations are not required to file annual financial reports
  O     $750, if the NET WORTH Is $10,000,000 or more but less than $50,000,000              but may do so voluntarily.
  EI    $1500, if the NET WORTH is $50,000,000 or more
                                                                                             Confirm your Registration Category and learn more about NY
                                                                                             law at www.CharitiesNYS.com.
Send Your Filing
Send your CHAR500, all schedules and attachments, and total fee to:                          Where do find my organization's NET WORTH?
                                                                                             NET WORTH for fee purposes is calculated on:
NYS Office of the Attorney General                                                           - IRS From 990 Part I, line 22
Charities Bureau Registration Section                                                        -1FtS Form 990 EZ Part I line 21
28 Liberty Street                                                                            - IRS Form 990 PF, calculate the difference between
New York, NY 10005                                                                            Total Assets at Fair Market Value (Part II, line 16(c)) and
                                                                                              Total Liabilities (Part II, line 23(b)).
Need Assistance?
Visit www.CharltiesNYS.com
Call: (212) 416-8401
Email: Charities.Bureau@ag.ny.gov

CHAR500 Annual Filing for Charitable Organizations (Updated January 2019)                                                                               Page 2


                                                                                                                                     Appx. 289
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                             Entered 02/12/21 16:34:29                           Page 292 of
                                              461

CHAR500                                                                       ,          1                                                            2018
                             , Raisers, Fund Raising Counsels, Commercial Co-Venturers                                                         Open to Public
Schedule 4a: Professional Fund
www.CharitiesNYS.com                                                                                                                            Inspection
If you checked the box In question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHAR500 NYS Annual Filing for Charitable
Organizations and use additional pages If necessary.                            .


Definitions
A Professional Fund Raiser (PFR), In addition to other activities, conducts solicitation of contributions and/or handles the donations (Article 7A, 171-aA).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (CM is an Individual or for-profit company that is regularly and primarily engaged in trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a govemment agency or tax exempt organization.



1. Organization Information
Name of Organization: National Rifle Association of America                                                                   NY Registration Number:

                                                                                                                                      0 2 - 2 1 - 6 4


2. Professional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                            NY Registration Number:
Fund.Raising Professional type:
                                      501c Solutions LLC                                                                          4     5         5    3         0    3

     Professional Fund Raiser         Mailing Address:                                                                        Telephone:


Ei Fund Raising Counsel               2530 Meridian Parkway, suite 300                                                             (919) 8 0 6               4 7 5 8

     Commercial Co-Venturer           City / State / Zip:

                                      Research Triangle,          NC 27713
3. Contract Information
Contract Start Date:                           Contract End Date:
1/1/2019                                       12/31/2019


, Description
   D es c r i pti o n    of Services
                         of
Services provided by FRP:

 rovides counsel an
                 and planning of events and programs as well as strategy development and research.




5. Description of Compensation
Compensation arrangement with FRP:                                                                                            Amount Paid to FRP:

Compensation by flat fee and/or net costs reimbursement.
                                                                                                                               616,000




: ommerci
   ommercial Co-Venturer (CCV) Report

   D Yes El No           If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                         Section 173(a) part 3 of the Executive Law Article 7A1

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1


                                                                                                                                                  Appx. 290
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                             Entered 02/12/21 16:34:29                          Page 293 of
                                              461

CHAR500                                                                        c         ‘                                                            2018
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers
                                                                                                                                               open to Public
www.CharitiesNYS.com                                                                                                                             Inspection
if you checked the box in question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
 Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
 PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHARM/ NYS Annual Filing for Charitable .
 Organizations and use additional pages if necessary.

      initions
A Professional Fund Raiser IPFR), In addition to other activIdes, conducts solicitation of contributions and/or handles the donations (Article 7A, 171-aA).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
itself (Artide 7A, 171-a.9).
A Commercial Co-Venturer (CM is an individual or for-profit company that ls regularly and primarily engaged In trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


    • rganization Information
Name of Organization: National Rifle Association of America                                                                   NY Registration Number:
                                                                                                                                    0 2 - 2 1 - 6 4


      rofessional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                            NY Registration Number:
Fund Raising Professional type:
                                     lInfoCision Management Corp.                                                                  3    2         5    71    - 0      9

     Professional Fund Raiser         Mailing Address:                                                                        Telephone:

E] Fund Raising Counsel               325 Springside Drive                                                                         (330) 6 6 8               14 0 0

     Commercial Co-Venturer           City / State / Zip:

                                      Akron, OH 44333

       ontract IInformation
Contract Start Date:                           Contract End Date:
                                               6/30/2020
8/1/2011


. s es
    es cc ription
          ription of
                  of Services
Services provided by FRP:
 o plan, prepare, manage, and conduct a nationally directed outbound telemarketing development campaign to active,
apsed, or potential members/donors.
                                              .



       escription of Compensation
Compensation arrangement with FRP:                                                                                             Amount Paid to FRP:

per call basis
                                                                                                                               4,840,658




       ommercial Co-Venturer (CCV) Report

       Yes        No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                     Section 173(a) part 3 of the Executive Law Article 7A?

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1


                                                                                                                                                  Appx. 291
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                             Entered 02/12/21 16:34:29                          Page 294 of
                                               461

CHAR500                                                                                ,                                                              2018
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers
                                                                                                                                               Open to Public
www.CharitiesNYS.com                                                                                                                            Inspection
If you checked the box in question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
Fund Raiser (PFR), Fund Raising Counsel (FRQ or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity In NY State. The
PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHAR500 NYS Annual Filing for Charitable
Organizations and use additional pages if necessary.

      initions
A Professional Fund Raiser (PFR), in addition to other activities, conducts solicitation of contributions and/or handles the donations (Article 7A, 171-a.4).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (CCV) is an individual or for-profit company that is regularly and primarily engaged In trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


     • rganization Information
Name of Organization: National Rifle Association of America                                                                    NY Registration Number:
                                                                                                                                     0 2 - 2 1 - 6 4


      rofessional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                             NY Registration Number:
Fund Raising Professional type:                                                                                                                        7
                                      Allegiance Creative Gro.up                                                                   4    2         9              0    6

      Professional Fund Raiser        Mailing Address:                                                                        Telephone:

xi Fund Raising Counsel                11250 Waples MIII Road                                                                      (703) 2 6 7                1 0 0 0

p Commercial Co-Venturer              CIty / State /Zip:

                                       Fairfax, VA 22030

       ontract IInformation
       ontract
Contract Start Date:                           Contract End Date:
                                               1 2/1 /2021
12/1/2011


,    •D es
        escription
           c ri pti onofof Services
Services provided by FRP:

    rovides counsel
    rovides counsel and
                    an promotion planning for marketing and direct response mail and phone progrims.




       escription of Compensation
Compensation arrangement with FRP:                                                                                             Amount Paid to FRP:

Compensation by management commission fee and/or net costs.
                                                                                                                               1,070,000




       ommercial Co-Venturer (CCV) Report

       Yes         No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                        Section 173(a) part 3 of the Executive Law Article 7A?

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1


                                                                                                                                                   Appx. 292
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                             Entered 02/12/21 16:34:29                            Page 295 of
                                              461

CHAR500                                                                                   ,
                                                                                                                                                      2018
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers                                                         Open to Public
www.CharitiesNYS.com                                                                                                                            Inspection
if you checked the box in question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
 Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHARS00 NYS Annual Filing for Charitable
Organizations and use additional pages If necessary.

Definitions
A Professional Fund Raiser (PFR), in addition to other activities, conducts solicitation of contributions and/or handles the donations (Article 7A, 171 -a A).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (ccv) is an Individual or for-profit company that Is regularly and primarily engaged In trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


1. Organization Information
Name of Organization:National Rifle Association of America                                                                    NY Registration Number:
                                                                                                                                       0 2 - 2 1 - 6 4


2. Professional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                            NY Registration Number:
Fund Raising Professional type:
                                      McKenna & Associates, LLC                                                                    4    2         7    7         5    4

0 Professional Fund Raiser            Mailing Address:                                                                        Telephone:

El Fund Raising Counsel               1220 N. Fillmore Street, Suite 300                                                           (5!1)        3     1 2    1 4 6 5

El Commercial Co-Venturer             City / State / Zip:

                                      Arlington, VA 22201

3. Contract Information
Contract Start Date:                           Contract End Date:
                                               12/31/2019
1/1/2019


4. Description of Services
Services provided by FRP:

 rovides.consultIng services in the area of general gift cultivation and major.donor development.




5. Description of Compensation
Compensation arrangement with FRP:                                                                                            Amount Paid to FRP:

Compensation by flat fee and/or net costs reimbursement.
                                                                                                                               $300,000




6. Commercial Co-Venturer (CCV) Report

  1:3 Yes 0 No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                     Section 173(a) part 3 of the Executive Law Article 7A7

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1


                                                                                                                                                    Appx. 293
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                            Entered 02/12/21 16:34:29                           Page 296 of
                                               461

CHAR500                                                                                .                                                              2018
                                                                                                                                               Open to Public
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers
www.CharitiesNY5.com                                                                                                                            Inspection
If you checked the box in question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHAR500 NYS Annual Filing for Charitable
Organizations and use additional pages If necessary.

       initions
A Professional Fund Raiser (PFR), In addition to other activities, conducts solicitation of contributions and/or handles the donations (Article 7A, 171-a.4).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (CM is an individual or for-profit company that is regularly and primarily engaged In trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charftable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


          rganization Information
Name of Organization: National Rifle Association of America                                                                    NY Registration Number:
                                                                                                                                    0 2 - 2 1 - 6 4


       rofessional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                             NY Registration Number:
Fund Raising Professional type:
                                      Rio Ammunition, Inc.

•      Professional Fund Raiser       Mailing Address:                                                                        Telephone:

▪      Fund Raising Counsel           433 East Las Colinas Blvd., Suite 900                                                        (2 14) 3 8 9               1 89      61
1R1 Commercial Co-Venturer
                                      City / State / Zip:

                                      Irving, TX 75039

          ontract Information
Contract Start Date:                           Contract End Date:
                                               6/14/19
6/15/18


      3   escription of Services
    ervices provided by FRP:
pales promotion of specific ammunition that contains the NRA logo.




          es c ri pti on of Compensation
Compensation arrangement with FRP:                                                                                             Amount Paid to FRP:

N/A




          ommercial Co-Venturer (CCV) Report

          Yes   D No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                         Section 173(a) part 3 of the Executive Law Article 7A?

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1


                                                                                                                                                   Appx. 294
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                              Entered 02/12/21 16:34:29                          Page 297 of
                                              461

CHAR500                                                                                  ,                                                            2018
                                                                                                                                               Open to Public
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers
www.CharitiesNYS.com                                                                                                                            Inspection
If you checked the box in question 4a in Part 4 on the CHARS00 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
PFR or FRC should provide Its NY Registration Number to you. Include this schedule with your certified CHAR500 NYS Annual Filing for Charitable
Organizations and use additional pages if necessary.

Definitions
A Professional Fund Raiser (PFR), In addition to other activities, conducts solidtation of contributions and/or handles the donations (Article 7A,171-a.4).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (CCV) Is an individual or for-profit company that is regularly and primarily engaged in trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not Inc.lude activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


1. Organization Information
Name of Organization: National Rifle Association of America                                                                    NY Registration Number:
                                                                                                                                       0 2 - 2 1 - 6 4


2. Professional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                             NY Registration Number:
Fund Raising Professional type:
                                       H.W.S. Consulting, Inc.                                                                     4    5         5    6         8    7

     Professional Fund Raiser         Mailing Address:                                                                        Telephone:

El Fund Raising Counsel               221 Homeport Drive

El Commercial Co-Venturer             City/State/Zip:

                                      Grasonville, MD 21638

3. Contract Information
Contract Start Date:                           Contract End Date:
                                               4/1/2023 - contract terminated
7/1/2016                                       12/31/2018


4. Description of Services
Services provided by FRP:

 rovIdes consulting services in the area of general gift cultivation and major donor development.




5. Description of Compensation
Compensation arrangement with FRP:                                                                                             Amount Paid to FRP:

Compensation by flat fee and/or net costs reimbursement
                                                                                                                               360,000




6. Commercial Co-Venturer (CCV) Report

   D Yes          No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                       Section 173(a) part 3 of the Executive Law Article 7A?

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1


                                                                                                                                                   Appx. 295
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                      Entered 02/12/21 16:34:29                       Page 298 of
                                             461

CHAR500                                                                .        .   Need Assistance?
                                                                                    Visit www.CharitlesNYS.com
                                                                                                                                        2018
                                                                                    Call: (212) 416-8401                          Open to Public
Instructions for Completing Your NY Annual Filing
                                                                                    Email: Charities.Bureau@ag.ny.gov
www.CharitiesNYS.com                                                                                                               Inspection
     ore You Begin
Visit www.CharitiesNYS.com and search the Charities Registry to find your organization's NY State Registration Number (##-01-01) and Registration
Category (7A, EPTI, DUAL, or DEMPT). Knowing your organization's Registration Category will help you respond to Sections 1 and 3, determine the
required attachments to the CHAR500 and calculate your filing fee. If your organization is not registered with the Charities Bureau, please complete
CHAR410 "Registration Statement for Charitable Organizations".

      eneral Information
Enter the accounting period covered by the report. Provide the best contact information for your organization. This inforrnation will be publicly
available in the Charities Registry and will be used for communication to your organization. If your organization is registered and this is your regular
annual filing, check Initial Filing. If your contact information needs to be updated, check Address Change and/or Name Change. Check Amended Filing if
you are making a change to a previous filing. If you have submitted a CHAR410 - Registration Statement for Charitable Organizations - but do not yet
have a NY State Registration Number, check NY Reg Pending. If this is a final filing and the organization is seeking dissolution or ceasing operations, check
Final Filing and submit all applicable IRS schedules and attachments. If your organization Is a NY corporation, visit www.CharitiesNYS.com for Information
on how to dissolve. Check the Charities Bureau Registration Category of your organization (7A, EPTL, DUAL, or EXEMPT). EXEMPT organizations are those
that have registered with the NY Charities Bureau and meet conditions in Schedule E - Registration Exemption for Charitable Organizations - but have
registered and file voluntarily.

. ' ertification

When you have completed the form, sign and print the name, title and date. For 7A and DUAL filers, the CHAR500 must be signed by both the president
or another authorized officer and the chief financial officer or treasurer. These must be different Individuals. EPTL filers have the option of a single
signature if the certification is by a banking institution or a trustee of a trust. Clearly state the title of the representative (e.g. "President," "CEO",
Treasurer," "CFO," "Bank Vice President" or °Trustee").

i'nnual Reporting Exemption

You may claim an exemption from the reporting and fee requirements if you meet the filing exemptions applicable to your organization. If claiming an
exemption under one statute (7A and EPTL only filers) or both statutes (DUAL filers) that apply to your registration, complete only parts 1, 2, and 3, and
submit the certified Char500. No fee, schedule, or additional attachments are required. Otherwise, file all required schedules and attachments and pay
applicable fees.

Note: A 7A or DUAL filer with contributions over 525,000 that did not contract with a professional fund raiser may check the 7A filing exemption In Part 3
if it (i) received all or substantially all of its contributions from a single government agency to which it submitted an annual report similar to that required
by Executive Law Article 7A, or (ii) it received an allocation from a federated fund, United Way or incorporated community appeal and contributions from
all other sources did not exceed 525,000.

4. Schedules and Attachments
if you do not qualify for the reporting exemptions as described In Part 3, review the checklist of schedules and attachments required to complete your
filing. If your organization qualified for and submitted an IRS 990-N "e-Postcard", you must complete and submit an IRS Form 990-EZ to the NY Charities
Bureau for reporting purposes. The NY Charities Bureau will not.accept an IRS 990-N "e-postcard" because it does not contain sufficient financial
information.
5. Fee
Your total fee Is based on your registration category (7A, EPTL or DUAL). 7A or EPTL filers only pay the fee that applies to the statute under which they
have registered unless they have claimed an exemption in Part 3. DUAL filers must pay both fees, unless they have claimed an exemption In Part 3.
Consult the CHAR500 to calculate your fee or contact the NY Charities Bureau if you have additional questions.

When to Submit Your Filing
7A and DUAL filers: postmarked within 4 1/2 months after the organization's accounting period ends. For example, fiscal year end December 31 reports
are due by May 15th of the following year. EPTL filers: postmarked within 6 months after the organization's accounting period ends. An additional 180
day emension Is automatically granted. Jnformation regarding extensions Is available at www.CharitiesNYS.com.

Where to Submit Your Filing
Payment must be made to the "Department of Law". Send the complete filing with payment to:
NYS Office of the Attorney General, Charities Bureau Registration Section, 28 Liberty Street, New York, NY 10005.

Penalties
The Attorney General may cancel the registration of or seek civil penalties from an organization that falls to comply with the filing requirements.


CHAR500 Instructions for Completing Your NY Annual Filing (Updated January 2019)                                                                         Page 1


                                                                                                                                      Appx. 296
        Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                                 Entered 02/12/21 16:34:29                           Page 299 of
                                                461
                                                         ** PUBLIC DISCLOSURE COPY **
                                                                                                                                                            OMB No.1545-0047
                                         Return of Organization Exempt From Income Tax
For.990                    Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private foundations)
                                                                                                                                                            2018
Department of the Treasury             Do not enter social security numbers on this form as it may be made public.                                         Open to Public
Internal Revenue Savice                  Go to www.irs.gov/Form990 for instructions and the latest information.                                             Inspection
A For the 2018 calendar year, or tax year beginning                                    and ending
B   Check If          C Name of organization                                                                          D Employer identification number
    applicable:

1--tAddress
[   'change             NATIONAL RIFLE ASSOCIATION OF AMERICA
 r—t Name
     change             Doing business as                                                                                  XX-XXXXXXX
  'return                                                                                      Room/Suite I E Telephone number
                        Number and street (or P.O. box if mail is not delivered to street address)
E—IFlnat
   return/              11250 WAPLES MILL ROAD                                                                             703-267-1000
    tannin-
    ated        City or town, state or province, country, and ZIP or foreign postal code                    G groserecerpts s          367,702,748.
I-1=     d"     FAIRFAX,              VA     22030      -                                                   H(a) Is this a group  return
              F Name and address of principal officer: CRAIG B . SPRAY                                           for subordinates?          El Yes C] No
    Pending
              SAME AS C ABOVE                                                                               H(b) Are all subordinates included? n Yes EiNo
I Tax-exempt status:           El
                            501(c)(3) pi 501(c) f 4 )44 (insert no.)                      El
                                                                                   4947(a)(1) or      52711-1    if 'No,' attach a list. (see instructions)
J Website: ja. WWW . NRA . ORG                                                                              H(c) Group exemption number 110.
K Form of organization: nig Corporation            ri
                                               Trust             ri
                                                            Association r--7 Other Ir.             L Year of formation: 18711 M State of legal domicile:NY
 Part I I Summary             _
        1  Briefly describe the organization's mission or most significant activities: FIREARMS SAFETY , EDUCATION, AND
    0
    V      TRAINING; AND ADVOCACY ON BEHALF OF SAFE AND RESPONSIBLE GUN OWNERS
    c
  = 2 Check this box 100              if the organization discontinued its operations or disposed of more than 25% of its net assets.
  t
  > 3 Number of voting members of the goveming body (Part VI, line la)                                                         3                     76
  o
 0 4 Number of independent voting members of the goveming body (Part VI, line 1b)                                              4                     67
 0
  ra 5 Total number of individuals employed in calendar year 2018 Part V, line 2a)                                             5                    816
  o
        6 Total number of volunteers (estimate if necessary)                                                                   6              150000
 '2 7a Total unrelated business revenue from Part VIII, column (C), line 12 ..                                                 7a     23,943,194.
 4
         b Net unrelated business taxable income from Form 990-T, line 38                                                      7b                    0.
                                                                                                              Prior Year               Current Year
  0 8 Contributions and grants (Part
                                           VIII, fine 1h)                                                 98,026,531. 108,599,726.
  3
  c 9 Program service revenue (Part VIII, line 2g)                                                      146,955,303. 193,010,155.
  0)
  g; 10 Investment income (Part VIII, column (A), lines 3, 4, and 7d)                                        4,893,990.                2,192,041.
 cc                                                                                                        62,111,910.                48,748,942.
       11 Other revenue part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 11e)
       12 Total revenue - add lines 8 through 11 (must equal Part VIII, column (A). line 12)          , 311,987,734.               352,550,864.
       13 Grants and similar amounts paid Part IX, column (A), lines 1-3)                                          93,334.                  75,661.
       14 Benefits paid to or for members (Part IX, column (A), line 4)                                                       0.                     0.
  0 15 Salaries, other compensation, employee benefits (Part IX, column (A), lines 5-10)                   66,789,561.                63,864,842.
  1 lea Professional fundraising fees part IX, column (A), line 11e)                                         8,943,038.                7,798,658.
  0
  e.     b Total fundraising expenses (Part IX, column (D), line 25)    )r. 48,091,585
 Lii 17 Other expenses Part IX, column (A), lines 11 al id, 11f-24e)                                     254,005,718. 283,536,156.
       18 Total expenses. Add lines 13-17 (must equal Part IX, column (A), line 25)                      329,831,651. 355,275,317.
       19 Revenue less expenses. Subtract line 18 from line 12                                           —17,843,917.                 —2,724,453.
t3E                                                                                                     Beginning of Current Year       End of Year
0c
_
..4t.. 20 Total assets (Part X, line 16)                                                                 196,125,681. 197,212,080.
u 21 Total liabilities (Part X, line 26)
4                                                                                                        171,175,478. 181,180,554.
—
,,,,c
z.,F 22 Net assets or fund balances. Subtract line 21 from line 20                                         24,950,203.                16,031,526.
 Part II I Signature Bloc
Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
true, correct, and complete. Declaration of prepareL/31)erthan officer) is based on all information of which preparer has any knowledge.


Sign                    Signature of officer                                                                                    Date
Here              •     CRAIG B. SPRAY, TAEASURER
                  ▪     Type or print name and title
         Print/Type preparer's name         Preparer's signature                                                    Date                 Check
                                                                                                                                         mea
                                                                                                                                         if
                                                                                                                                                 El
                                                                                                                                                 riPTIN
Paid     ZACK FORTSCH, CPA                                                                                                  9
                                                                                                                     11/14/19          kself-erthhoyed
                                                                                                                                        self-emthl        iP 00052725
Preparer Firm's name b. RSM US LLP                                                                                                                       XX-XXXXXXX
Use Only Firm's address 10. ONE SOLTTH WACKER DR STE 8 0 0
                            CHICAGO, IL 60606-3392                                     I Phone no.312 —634-3400
May the IRS discuss this return with the preparer shown above? (see instructions)                      [X3 Yes E] No
832001 12-31-18 LHA For Paperwork Reduction Act Notice, see the separate instructions.                   Form WM (2018)
         SEE SCHEDULE 0 FOR ORGANIZATION MISSION STATEMENT CONTINUATION
                                                                                                                                                         Appx. 297
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                        Entered 02/12/21 16:34:29                 Page 300 of
                                             461

Form 990 TO18)                     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 XX-XXXXXXX              page2
 Part III Statement of Program Service Accomplishments
               Check if Schedule 0 contains a response or note to any line in this Part III                                                          IX]
1     Briefly describe the organization's mission:
      PER NRA BYLAWS, TO PROTECT AND DEFEND THE U.S. CONSTITUTION; TO
      PROMOTE PUBLIC SAFETY, LAW AND ORDER, AND NATIONAL DEFENSE; TO TRAIN
      LAW ENFORCEMENT AGENCIES AND CIVILIANS IN MARKSMANSHIP; TO PROMOTE
      SHOOTING SPORTS AND HUNTING.
2     Did the organization undertake any significant program services during the year which were not listed on the
      prior Form 990 or 990-EZ?                                                                                                    =Yes         CINo
      tf "Yes," describe these new services on Schedule O.
3     Did the organization cease conducting, or make significant changes in how it conducts, any program services?                    17 Yes C3 No
      If "Yes," describe these changes on Schedule O.
4     Describe the organization's program service accomplishments for each of its three largest program services, as measured by expenses.
      Section 501(c)(3) and 501(c)(4) organizations are required to report the amount of grants and allocations to others, the total expenses, and
      revenue, if any, for each program service reported.
4a    (code:          140,238,506.Including grants of $
                         Mapemes $                      75,661. )(Revenues 203,053,219. )
      NRA MEMBERSHIP SUPPORT INCLUDES PUBLICATIONS, EDUCATION AND TRAINING,
      FIELD SERVICES, COMPETITIVE SHOOTING, LAW ENFORCEMENT, HUNTER SERVICES,
      MEMBER COMMUNICATIONS SERVICES, MEMBER PROGRAMS, MEMBER SERVICES, AND
      FULFILLMENT OF MEMBER SERVICES. THE CHIEF VALUE OF NRA MEMBERSHIP IS IN
      GUN SAFETY AND TRAINING ALONG WITH REGULAR REINFORCEMENT OF THESE
      LESSONS AND PRINCIPLES BY KEEPING ENGAGED WITH THE COMMUNITY OF OUTDOOR
      LOVERS AND SAFE AND RESPONSIBLE SHOOTING ENTHUSIASTS. NRA MEMBERSHIP
      SUPPORT AND FULFILLMENT ARE DEDICATED TO PROVIDING NRA MEMBERS WITH
      HIGH QUALITY SUPPORT AS WELL AS CONTENT DELIVERED THROUGH MANY
      PLATFORMS. SAFE AND RESPONSIBLE GUN OWNERSHIP REMAINS THE CORNERSTONE
      OF EVERYTHING THE ASSOCIATION PROVIDES FOR MEMBERS.
4h    (code:     Mawsess 32,507,712.inetuding aranfo of $ O. ) (Revenue $   0. )
      THE NRA INSTITUTE FOR LEGISLATIVE ACTION ADVOCATES ON BEHALF OF SAFE
      AND RESPONSIBLE GUN OWNERS. AS THE FOREMOST PROTECTOR AND DEFENDER OF
      THE SECOND AMENDMENT, THE NRA PROMOTES FIREARMS SAFETY, ADVOCATES
      AGAINST EFFORTS TO ERODE GUN RIGHTS AND FREEDOMS, FIGHTS FOR
      INITIATIVES AIMED AT REDUCING VIOLENT CRIME, AND PROMOTES
      HUNTERS I RIGHTS AND CONSERVATION EFFORTS. NRA MEMBERS RECOGNIZE THIS
      VITAL IMPORTANCE OF NRAILA'S TRUE GRASSROOTS WORK TO PRESERVE THE
      SECOND AMENDMENT FOR FUTURE GENERATIONS OF SHOOTERS AND OUTDOOR
      SPORTSMEN AND SPORTSWOMEN. THIS LEGION OF ENGAGED AND MOTIVATED MEMBERS
      IS THE REASON FOR THE NRA'S STRENGTH.

4C    (Code:   ) (Expenses $ 18,732,003.Including gtmte et$ ) (Revenues 20,582,280. )
      NRA SHOWS AND EXHIBITS INCLUDE THE NRA ANNUAL MEETINGS AND MEMBERS
      EXHIBIT HALL, HELD IN A DIFFERENT CITY EACH YEAR, AND OTHER SHOWS
      AROUND THE COUNTRY. THE ANNUAL MEETINGS AND EXHIBITS ARE PRESENTED AS A
      CELEBRATION OF AMERICAN FREEDOM FEATURING ACRES OF EXHIBITS, PREMIER
      EVENTS, EDUCATIONAL SEMINARS AND WORKSHOPS, AND FUN—FILLED ACTIVITIES
      FOR THE ENTIRE FAMILY. DALLAS, TEXAS WAS THE 2018 HOST CITY. OTHER NRA
      HOSTED SHOWS INCLUDED THE GREAT AMERICAN OUTDOOR SHOW HELD IN
      HARRISBURG, PENNSYLVANIA.



4d Other program services pescribe in Schedule O.) .
      fevoosoos             59,426,544.             including grants of $                     0 • ). (Revenue $    1,330,515.1
 4e Total propram service exPenseslly.                  250,904,765.
                                                                                                                                         Form 990 (2018)
832002 12-31-18


                                                                                                                                  Appx. 298
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                      Entered 02/12/21 16:34:29                         Page 301 of
                                               461

Form 990 (2018)           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                     XX-XXXXXXX paje3
1 Part !VI Checklist of Required Schedules
                                                                                                                                                    Yes   No
 1     Is the organization described in section 501(c)(3) or 4947(a)(1) (other than a private foundation)?
       ff "Yes, " complete Schedule A                                                                                                          1          X
 2     Is the organization required to complete Schedule B, Schedule of Contributors?                                                          2    X
 3     Did the organization engage in direct or indirect political campaign activities on behalf of or in opposition to candidates for
       public office? If "Yes," complete Schedule C, Part I                                                                                    3    X
 4     Section 501(c)(3) organizations. Did the organization engage in lobbying activities, or have a section 501(h) election in effect
       during the tax year?. If °Yes," complete Schedule C, Part II                                                                            4
 5     Is the organization a section 501(c)(4), 501(c)(5), or 501(c)(6) organization that receives membership dues, assessments, or
        similar amounts as defined in Revenue Procedure 98-19? If °Yes," complete Schedule C, Part III                                         5    X
 6     Did the organization maintain any donor advised funds or any similar funds or accounts for which donors have the right to
       provide advice on the distribution or irwestment of amounts in such funds or accounts? If °Yes," complete Schedule D, Part              6          X
 7     Did the organization receive or hold a conservation easement, including easements to preserve open space,
       the environment, historic land areas, or historic structures? If "Yes," complete Schedule D, Part                                       7
 8     Did the organization maintain collections of works of art, historical treasures, or other similar assets? ff "Yes, " complete
       Schedule D, Part                                                                                                                        8    X
       Did the organization report an amount in Part X, line 21, for escrow or custodial account liability, serve as a custodian for
        amounts not listed in Part X; Or provide credit counseling, debt management, credit repair, or debt negotiation services?
       If °Yes," complete Schedule D, Part IV                                                                                                  9          X
10     Did the organization, directly or through a related organization, hold assets in temporarily restricted endowments, permanent
        endowments, or quasi-endowments? If "Yes,' complete Schedule D, Part V                                                                10    X
11      If the organization's answer to any of the following questions is "Yes," then complete Schedule D, Parts VI, VII, VIII, IX, or X
        as applicable.
     a Did the organization report an amount for land, buildings, and equipment in Part X, line 10? If "Yes," complete Schedule D,
       Part VI                                                                                                                                11a   X
     b Did the organization report an amount for investments - other securities in Part X, line 12 that is 5% or more of its total
     assets reported in Part X, line 16? If °Yes," complete Schedule D, Part VII                                                              11b         X
   c Did the organization report an amount for investments - program related in Part X, line 13 that is 5% or more of its total
       assets reported in Part X, line 16? ff "Yes,' complete Schedule D, Part VM                                                             11c
     d Did the organization report an amount for other assets in Part X, line 15 that is 5% or more of its total assets reported in
        Part X, line 16? if °Yes," complete Schedule D, Part IX                                                                               11d         X
   e Did the organization report an amount for other liabilities in Part X, line 25? If "Yes," complete Schedule D, Part X                    11e   X
   f Did the organization's separate or consolidated financial statements for the tax year include a footnote that addresses
    the organization's liability for uncertain tax positions under FIN 48 (ASC 740)? ff "Yes," complete Schedule D, Part X                    11f   X
12a Did the organization obtain separate, independent audited financial statements for the tax year? If "Yes," compiete
       Schedule D, Parts XI and XII                                                                                                           12a   X
     b Was the organization included in consolidated, independent audited financial statements for the tax year?
       If °Yes,' and if the organization answered "No° to line 12a, then completing Schedule 0, Paris Xl and XII is optional                  12b   X
13     Is the organization a school described in section 170(b)(1)(Mir If "Yes," complete Schedule E                                           13         X
14a Did the organization maintain an office, employees, or agents outside of the United States?                                               14a         X
  b Did the organization have aggregate revenues or expenses of more than $10,000 from grantmaking, fundraising, business,
        investment, and program service activities outside the United States, or aggregate foreign investments valued at $100,000
        or more? If "Yes," complete Schedule F, Parts 1 and IV                                                                                14b   X
15      Did the organization report on Part IX, column (A), line 3, more than $5,000 of grants or other assistance to or for any
        foreign organization? If "Yes," complete Schedule F, Parts 11 and IV                                                                  16
16      Did the organization report on Part IX, column (A), line 3, more than $5,000 of aggregate grants or other assistance to
        or for foreign individuals? ff "Yes," complete Schedule F, Parts and IV                                                               16          X
17      Did the organization report a total of more than $15,000 of expenses for professional fundraising services on Part IX,
        column (A), lines 6 and lle? If °Yes,' complete Schedule G, Part 1                                                                    17    X
18      Did the organization report more than $15,000 total of fundraising event gross income and contributions on Part VIII, lines
        1c and 8a? If °Yes," complete Schedule G, Part 11                                                                                     18    X
19      Did the organization report more than $15,000 of gross income from gaming activities on Part VIII, line 9a? if °Yes,"
        complete Schedule G, Part M                                                                                                           19
20a Did the organization operate one or more hospital facilities? ff "Yes," complete Schedule H                                               20a
     b If "Yes" to line 20a, did the organization attach a copy of its audited financial statements to this retum?                            20b
21      Did the organization report more than $5,000 of grants or other as,sistance to any domestic organization or
        domestic 'government on Part IX, column (A), line 1? If "Yes," complete Schedule L Parts I and II        ..... „„ .......             21     X
832003 12-31-16                                                                                                                               Form 990 (2018)

                                                                                                                                           Appx. 299
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                      Entered 02/12/21 16:34:29                     Page 302 of
                                               461

Form 990 (2018)                   NATIONAL RIFLE ASSOCIATION OF AMERICA                                                       XX-XXXXXXX F.404
Part 1V-I Checklist of Required Schedules (continued)
                                                                                                                                                  Yes   No
22     Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on
       Part IX, column (A), line 2? if "Yes, " complete Schedule Parts I and III                                                            22    X
23     Did the organization answer "Yes" to Part VII, Section A, line 3, 4, or 5 about compensation of the organization's current
       and former officers, directors, trustees, key employees, and highest compensated employees? If "Yes," complete
       Schedule J                                                                                                                           23    X
24a Did the organization have a tax-exempt bond issue with an outstanding principal amount of more than $100,000 as of the
       last day of the year, that was issued after December 31, 2002? If "Yes," answer lines 24b through 24d and complete
       Schedule K. If °No," go to line 25a                                                                                                  24a         X
     b Did the organization invest any proceeds of tax-exempt bonds beyond a temporary period exception?                                    24b
     c Did the organization maintain an escrow account other than a refunding escrow at any time during the year to defease
       any tax-exempt bonds?                                                                                                                24c
     d Did the organization act as an "on behalf of" issuer for bonds outstanding at any time during the year?                              24d
2_5a Section 501(0(3), 501(cX4), and 501(c)(29) organizations. Did the organization engage in an excess benefit
       transaction with a disqualified person during the year? if "yes," complete Schedule L, Part                                          25a         X
     b Is the organization aware that it engaged in an excess benefit transaction with a disqualified person in a prior year, and
       that the transaction has not been reported on any of the organization's prior Forms 990 or 990-EZ? if "Yes," complete
       Schedule L, Part I                                                                                                                   25b         X
26     Did the organization report any amount on Part X, line 5, 6, or 22 for receivables from or payables to any current or
       former officers, directors, trustees, key employees, highest compensated employees, or disqualified persons? if °Yes,"
       complete Schedule L, Part II                                                                                                         26          X
27     Did the organization provide a grant or other assistance to an officer, director, trustee, key employee, substantial
       contributor or employee thereof, a grant selection committee member, or to a 35% controlled entity or family member
       of any of these persons? if "Yes,' complete Schedule L, Part                                                                         27
28     Was the organization a party to a business transaction with one of the following parties (see Schedule Part N
       instructions for applicable filing thresholds, conditions, and exceptions):
   a A current or former officer, director, trustee, or key employee? If 'Yes,' complete Schedule L, Part IV                                28a   X
   b A family member of a current or former officer, director, trustee, or key employee? If "Yes," complete Schedule L, Part IV             28b         X
   c An entity of which a current or former officer, director, tnistee, or key employee (or a family member thereof) was an officer,
       director, trustee, or direct or indirect owner? If "Yes," complete Schedule L, Part IV                                               28c   X
29     Did the organization receive more than $25,000 in non-cash contributions? If " Yes," complete Schedule M                             29    X
30     Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified conservation
       contributions? If "Yes,' complete Schedule M                                                                                         30          X
31     Did the organization liquidate, terminate, or dissolve and cease operations?
       If "Yes," complete Schedule N, Part                                                                                                  31          X
32     Did the organization sell, exchange, dispose of, or transfer more than 25% of its net assets? If °Yes,' complete
       Schedule N, Part II                                                                                                                  32          X
33     Did the organization own 100% of an entity disregarded as separate from the organization under Regulations
       sections 301.7701-2 and 301.7701-3? If 'Yes,* complete Schedule R, Part I                                                            33          X
34     Was the organization related to any tax-exempt or taxable entity? If "Yes," complete Schedule R, Pait            or IV, and
       Part V, line 1                                                                                                                       34    X
35a Did the organization have a controlled entity within the meaning of section 512(b)(13)?                                                 35a   X
     b 1( "Yes" to line 35a, did the organization receive any payment from or engage in any transaction with a controlled entity
       within the meaning of section 512(b)(13)? If "Yes," complete Schedule R, Part V, fine 2                                              35b   X
36     Section 501(cX3) organizations. Did the organization make any transfers to an exempt non-charitable related organization?
       If "Yes," complete Schedule R, Part V, line 2                                                                                        36
37     Did the organization conduct more than 5% of its activities through an entity that is not a related organization
       and that is treated as a partnership. for federal income tax purposes? if "Yes," complete Schedule R, Part V/                        37          X
38     Did the organization complete Schedule 0 and provide explanations in Schedule 0 for Part VI, lines llb and 19?
    Note. All Form 990 filers are required to complete Schedule 0                                                                           38    X
 PifAr
    t V Statements Regarding Other IRS Filings and Tax Compliance
 Part
               Check if Schedule 0 contains a response or note to any line in this Part V

                                                                                                                                                  Yes
  1a
   a Enter the number reported in Box 3 of Form 1096. Enter -0- if not applicable                                Eta                 1176
     b Enter the number of Forms W-2G included in line la. Enter -0- if not applicable                      lb                          0
     c Did the organization comply with backup withholding rules for reportable payments to vendors and reportable gaming
        (gambling) winnings to prize winners?                                                                                                1c I X I
832004 12-31-18                                                                                                                             Form 990 (2018)

                                                                                                                                       Appx. 300
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                            Entered 02/12/21 16:34:29                         Page 303 of
                                               461

Form 99012018)        NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                           XX-XXXXXXX                       Page 5
Part V I Statements Regarding Other IRS Filings and Tax Compliance (continued)
                                                                                                                                                                  Yes .
 2a Enter the number of employees reported on Form W-3, Transmittal of Wage and Tax Statements,
        filed for the calendar year ending with or within the year covered by this return
        If at least one is reported on line 2a, did the organization file all required federal employrnent tax retums?                                  I   2b    X
    Note. If the sum of lines la and 2a is greater than 250, you may be required to e-ffie (see instructions)
 3a Did the organization have unrelated business gross income of $1,000 or more during the year'?                                                           3a    X
    If "Yes," has it filed a Forrn 990-T for this year? If "No" to line 313, provide an explanation in Schedule 0 .„                                        3b    X
 4a At any time during the calendar year, did the organization have an interest in, or a signature or other authority over, a
        financial account in a foreign country (such as a bank account, securities account, or other financial account)?                                    4a            X
        If "Yes," enter the name of the foreign country:
        See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR),
 5a Was the organization a party to a prohibited tax shelter transaction at arty time during the tax year?                                                  5a            X
        Did any taxable party notify the organization that it was or is a party to a prohibited tax shelter transaction?                                    5b            X
        If "Yes" to line 5a or 5b, did the organization file Form 8E186-T?                                                                                  5c
 6a Does the organization have annual gross receipts that are normally greater than $100,000, and did the organization solicit
        any contributions that were not tax deductible as charitable contributions?                                                                         6a     X
        If ''Yes," did the organization include with every solicitation an express statement that such contributions or gifts
        were not tax deductible?                                                                                                                            6b     X
 7      Organizations that may receive deductible contributions under section 170(c).
     a Did the Organization receive a payment in excess of $75 made partly as a contribution and partly for goods and services provided to the payor?       7a
        If "Yes," did the organization notify the donor of the value of the goods or senrices provided?                                                     7b
        Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was required
        to file Form 8282?                                                                                                                                  7c
        If "Yes," indicate the number of Forms 8282 filed during the year                                        7d I
        Did the organization receive any funds, directly or indirectly, to pay premiums on a personal benefit contract?                                     7e
        Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract?                                        7f
        If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as required?
        ff   the organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form 1098-C?                7h
 a      Sponsoring organizations maintaining donor advised funds. Did a donor advised fund maintained by the
        sponsoring organization have excess business holdings at any time during the year'?                                                                 8
 9      Sponsoring organizations maintaining donor advised funds.
   a Did the sponsoring organization make any taxable distributions under section 4966?                                                                     9a
        Did the sponsoring organization make a distribution to a donor, donor advisor, or related person?                                                   9b
10      Section 501(c)(7) organizations. Enter:
     a Initiation fees and capital contributions included on Part VIII, line 12                                            10a1
        Gross receipts, included on Forrn 990, Part VIII, line 12, for public use of club facilities                      10b
11      Section 501(c)(12) organizations. Enter:
     a Gross income from members or shareholders                                                                           11a
     b Gross income from other sources Po not net amounts due or paid to other sources against
     amounts dueor received from them.)                                                                     11b
12a Section 4947(a)(1) non-exempt char-itable trusts. Is the organization filing Form 990 in lieu of Form .1041?                                            12a
     b If "Yes," enter the amount of tax-exempt interest received or accrued during the year                            I 12b
13      Section 501(0(29) quafified nonprofit health insurance issuers.
     a Is the organization licensed to issue qualified health plans in more than one state?                                                                 13a
        Note. See the instructions for additional information the organization must report on Schedule O.
     b Enter the amount of reserves the organization is required to maintain by the states in which the
        organization is licensed to issue qualified health plans                                                           13b
     c Enter the amount of reserves on hand                                                                                13c
14a Did the organization receive any payments for indoor tanning services during the tax year?                                                              14a           X
  b tf "Yes," has it filed a Form 720 to report these payments? if "No," provide an explanab'on in Schedule 0                                               14b
15 Is the organization subject to the secticn 4960 tax on payment(s) of more than $1,000,000 in remuneration or
        excess parachute payment(s) during the year?                                                                                                        15     X
        If "Yes," see instructions and file Form 4720, Schedule N.
16      Is the organization an educational institution subject to the section 4968 excise tax on net investment income?                                     16            X
        If "Yes," complete Forrn 4720, Schedule O.
                                                                                                                                                            Form 990 (2018)


892005 12-31-18


                                                                                                                                                 Appx. 301
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                            Entered 02/12/21 16:34:29                          Page 304 of
                                               461

Form 990 TO18)    •    NATIONAL RIFLE ASSOCIATION OF AMERICA                                      XX-XXXXXXX               page6
Part VI - Governance, Management, and Disclosure For each "Yes" response to lines 2 through 7b below, and for a "No" response
              to line 8a, 8b, or 10b below, describe the circumstances, processes, or changes in Schedule O. See instructions,
              Check if Schedule 0 contains a response or note to any line in this Part vi
Section A. Goveming Body and Management
                                                                                                                                                                 Yes       No
 la Enter the number of voting members of the goveming body at the end of the tax year                                      la                    76
       If there are material differences in voting rights among members of the governing body, Or if the governing
       body delegated broad authority to an executive committee or similar committee, explain in Schedule O.
  b Enter the number of voting members included in line la, above, who are independent                                      lb                    67
 2     Did any officer, director, trustee, or key employee have a family relationship or a business relationship with any other
       officer, director, trustee, or key employee?                                                                                                      2       X
 3     Did the organization delegate control over management duties customarily performed by or under the direct supervision
       of officers, directors, or trustees, or key employees to a management company or other person?                                                    3
 4     Did the organization make any significant changes to its goveming documents since the prior Form 990 was filed?                                   4
 5     Did the organization become aware during the year of a significant diversion of the organization's assets?                                        5
 6     Did the organization have members or stockholders?                                                                                                6       X
 7a Did the organization have members, stockholders, or other persons who had the power to elect or appoint one or
       more members of the governing body?                                                                                                               7a      X
  b Are any governance decisions of the organization reserved to (or subject to approval by) members, stockholders, or
       persons other than the governing body?-                                                                                                           7b      X
 8     Did the organization contemporaneously doCument the meetings held or written actions undertaken during the year by the following:
  a The governing body?                                                                                                                                  8a      X
  b Each committee with authority to act on behalf of the governing body?                                                                                8b      X
 9     Is there any officer, director, trustee, or key employee listed in Part VII, Section A, who cannot be reached at the
        organization's mailing address? _if "Yes._`' Di-civic:1e the names_andaddresses Sehedule 0                                                       9                 X
Section B. Policies (This SectionIf reatiesfs information aboutooficies not reaOired by the Internal Revenue Code.)
                                                                                                                                                                 Yes       No
10a Did the organization have local chapters, branches, or affiliates?                                                                                 1 10a
                                                                                                                                                         10a 1         1   X
  b If "Yes," did the organization have written policies and procedures governing the activities of such chapters, affiliates,
       and branches to ensure their operations are consistent with the organization's exempt purposes?                                                  10b
11a Has the organization provided a complete copy of this Form 990 to all members of its goveming body before filing the form?                          11a      X
  b Describe in Schedule 0 the process, if any, used by the organization to review this Form 990.
12a Did the organization have a written conflict of interest policy? If °No," go to line 13                                                             12a      X
  b Were officers, directors, or trustees, and key employees required to disclose annually interests that could give rise to Conflicts?                 12b      X
  c Did the organization regularly and consistently monitor and enforce compliance with the policy? If "Yes," describe                     .
       in Schedule 0 how this was done                                                                                                                  12c      X
13     Did the organization have a written whistleblower policy?                                                                                         13      X
14      Did the organization have a written document retention and destruction policy?                                                                   14      X
15      Did the process for determining compensation of the following persons include a review and approval by independent
       persons, comparability data, and contemporaneous substantiation of the deliberation and decision?
     a The organization's CEO, Executive Director, or top management official                                                                           15a      X
     b Other officers or key employees of the organization                                                                                              15b      X
        If "Yes" to line 15a or 15b, describe the process in Schedule 0 (see instructions).
16a Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement with a
        taxable entity during the year?                                                                                                                 16a                X
     b If "Yes," did the organization follow a written policy or procedure requiring the organization to evaluate its participation
        in joint venture arrangements under applicable federal tax law, and take steps to safeguard the organization's
        exempt status with respect to such arrangements?                                                                                                16b
Section C. Disclosure
17      List the states with which a copy of this Form 990 is required to be filed     , AZ , AR , CA, CO , CT , DC , FL , GA, HI , ID , IL
18      Section 6104 requires an organization to make its Forms 1023 (1024 or 1024-A if applicable), 990, and 990-T (Section 501(c)(3)s only) available
        for public inspection. Indicate how you made these available. Check all that apply.
              Own website       I-1 Another's website           X I Upon request       I= Other (explain in Schedule 0) ,
19      Describe in Schedule 0 whether (and if so, how) the organization made its goveming documents, conflict of interest policy, and financial
        statements available to the public during the tax year.
20      State the name, address, and telephone number of the person who possesses the organization's books and records                     110-
      CRAIG B. SPRAY, TREASURER - 703-267-1000
       11250 WAPLES MILL RD, FAIRFAX, NA 22030
832038 12-31-18  SEE SCHEDULE 0 FOR FULL LIST OF STATES                                                                                                  Form 990 (2018)

                                                                                                                                                  Appx. 302
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                                          Entered 02/12/21 16:34:29            Page 305 of
                                             461

Form 990 (2018)                     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                   XX-XXXXXXX         Page7
I Part VII Compensation of Officers, Directors, Trustees, Key Employees, Highest Compensated
           Employees, and Independent Contractors
                Check if Schedule 0 contains a response or note to any line in this Part \/11
Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
1a Complete this table for all persons required to be listed. Report compensation for the calendar year ending with or within the organization's tax year.
     • List all of the organization's current officers, directors, trustees (whether individuals or organizations), regardless of amount of compensation.
Enter -0- in columns (D), (E), and (F) if no compensation was paid.
     • List all of the organization's current key employees, if any. See instructions for definition of "key employee."
     • List the organization's five current highest compensated employees (other than an officer, director, trustee, or key employee) who received report-
able compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the organization and any related organizations.
     • List all of the organization's former officers, key employees, and highest compensated employees who received more than $100,000 of
reportable compensation from the organization and any related organizations.
     • List all of the organization's forrner directors or trustees that received, in the capacity as a former director or trustee of the organization,
more than $10,000 of reportable compensation from the organization and any related organizations.
List perscins in the following order: individua; trustees or directors; institutional trustees; officers; key employees; highest compensated employees;
and former such persons.
            .      . .                       .                  . .   .                                        .        .               .
i____I uneck mis DOX rr nenner me org_anization nor any relate() organization compensatea any current      - omcer, director or trustee.
                       (A)                              (B)                   (C)                       (D)                    (E)                           (9
                 Name and Title                    Average. (do not check  Position                 Reportable             Reportable                    Estimated
                                                                                more than one
                                                  hours per      box, unless person is both an     compensation          compensation                    amount of
                                                                 officer and a director/trustee)
                                                      week                                             from               from related                      other
                                                    (list any    i                                      the               organizations                compensation
                                                   hours for     v.-                                organization        (W-2/1099-MISC)                   from the
                                                                  ;3 -                 11F.
                                                     related      a: 1                           (VV-2/1099-MISC)                                       organization
                                                         organizations ,,        v               I1                                                     and related
                                                            below      -3
                                                                          .5--   :-.1B...?- -     t =E1
                                                                                                 --   ,a,.• L.'-                                       organizations
                                                             line)         .
                                                                          .E     H__. 5 L--- r.., _s...E -
                                                                                              Ne ...:, X,
(1) RICHARD CHILDRESS                                      10.00
1ST VICE PRESIDENT                                           1.00         X              X                         -              O.             O.               O.
(2) CAROLYN D. MEADOWS                                     10.00
2ND VICE PRESIDENT                                           1 . 0 0      X              X           ,                            0 .            0 .              0 .
( 3 ) JoE M. ALLBAUGH                                        1.00
DIRECTOR                                             -                    X,                                                      0 .            0 .              0 .
(4) WILLIAM H. ALLEN                                         1.00
DIRECTOR (ENDING 6/ 1/2018)                                               -X                                       -              O.             O.               O.
(5) THOMAS P. ARVAS                                          1.00
DIRECTOR                                                                  X                         —                            0 .             0 .              0 .
( 6 ) PAUL BABAZ                                             1.00 ..
DIRECTOR (STARTING 6/1/2018)                                              X ,                                      .              O.             O.               O.
(7) SCOTT L. BACH                                            1.00
DIRECTOR                                                                  X                                                       O.             0.               O.
(8) WILLIAM A. BACHENBERG                                    1.00
DIRECToR                                                                  X                                                       0.             0.               0.
                                                                                                                   -f
( 9 ) BOB BARR                                               1.00
DIRECTOR                                                                  X                                                       0.             O.                O.
(10) RONNIE G. BARRETT                                       1.00
D IRECTOR                                                                 X          —                             .              0.             0.               0.
( 11 ) CLEL BAUDL ER                                         1.00
DIRECTOR                                                                  X          -                                            0.             0.                0.
( 12 ) J . KENNETH BLACKWELL                                 1.00
DIRECTOR                                                                  X          -                     .- ,                   0.             0.                0.
( 13 ) MATT BLUNT                                            1.00
D I FtECTOR                                                               -X                                                      0.             0.                0.
( 14 ) DAN Boum                                              1.00
DIRECTOR                                                                  X                                        -              0.             0.                0.
( 15 ) ROBERT K . BROWN                                      1.00
DIRECTOR                                                                  X          -.                                           O.             O.                O.
(16) PETE R. BRoWNELL                                        1.00
DIRECTOR                                                     1.00         X          _       _ .                             2,997.              O.               0.
( 17 ) DAvID BUTZ                                            5.00
DIFtECTOR                                                                 X_                 _                              100,000.             0•                0.
832007 12-31-18                                                                                                                                        Form 990 (2018)

                                                                                                                                                Appx. 303
        Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                   Entered 02/12/21 16:34:29                     Page 306 of
                                                461

Form 990 (2018)                   NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   XX-XXXXXXX Page
flaftri•       I
i• s•• •• • •• Ibecnon A. unicers, uirectors, irustees, ney tmployees, ana ttignest compensatea tmpioyees fconlInued1
                          (A)                              (B)                   (C)                       P)               (E)            (F)
                    Name and title                     Average               Position                 Reportable        Reportable     Estimated
                                                                  (do not check more than one
                                                      hours per box, unless person is both an        compensation     compensation     amount of
                                                         week      officer and a director/trustee)
                                                                                                          from         from related       other
                                                       Oist any     p:                                     the        organizations  compensation
                                                      hours for    -,i                                organization  (VV-2/1099-MISC)    from the
                                                                                         i
                                                        related      '6 'A                          (W-2/1099-MISC)                   organization
                                                                    .4, ,
                                                    organizations B 1'
                                                                         s'
                                                                                     E. g                                             and related
                                                                                    Et o -
                                                         below       g -e _ - ;;.-               -g                                  organizations
                                                                   -'&' g - E B la
                                                          line)   ...s _E
                                                                  E       - g        - Erg"
                                                                               cii ,`''  x iu u8_
(18)    DEAN CAIN                                       1.00
DIRECTOR (STARTING         5/5/2018)                                 X                                       0.                      0.               0.
(19)    TED W. CARTER                                   1.00
DIRECTOR                                                             X                                       0.                      0.               0.
(20)    PATRICIA A. CLARK                               1.00
DIRECTOR                                                             X                                       0.                      0.               0.
(21)    ALLAN D. CORS                                   1.00
DIRECTOR                                                             X                                       0.                      0.               0.
(22)    CHARLES L. COTTON                               1.00
DIRECTOR                                                             X                                       0.                      0.               0.
                                                                                 •--
(23)    DAVID G. COY                                    1.00
DIRECTOR                                                             X   _                                   0.                      0.               0.
(24)    LARRY E. CRAIG                                  1.00
DIRECTOR                                                             X                                       0.                      0.               0.
                                                                 •
( 25)   JOHN   L CUSIDIAN                               1.00
DIRECTOR                                                             X                                       0.                      0.               0.
(26)    R. LEE ERMEY                                    1.00
DIRECTOR (ENDING        4/15/2018)                                   X                                       0.                      0.               0.
  1 b Sub-total                                                                        Ilo.      102,997.                            0.       0.
  c Total from continuation sheets to Part VII, Section A                              10.    12,820,292.                            O. 756,013.
  d Total (add lines lb and 1c)             ,                                      Ilii,      12,923,289.                            O. 756,013.
 2 Total number of individuals (including but not limited to those listed above) who received more than $100,000 of reportable
        compensation from the organization                                                                                                           1.22
                                                                                                                                               Yes    No
 3      Did the organization list any former officer, director, or trustee, key employee, or highest compensated employee on
        line la? If "Yes,' comp/ete Schedule J for such individual                                                                         3    X
 4      For any individual listed on line 1a, is the slim of reportable compensation and other compensation from the organization
        and related organizations greater than $150,000? If °Yes,' complete Schedule J for such individual                                 4    X
  5     Did any person listed on line 1a receive or accrue compensation from any unrelated organization or individual for services
      rendered to the organization? if °Yes_" complete Schedule J for such person                                                          5    X
 Section B. Independent Contractors
  1     Complete this table for your five highest compensated independent contractors that received more than $100,000 of compensation from
        me organization. rieport compensation tor me caienciar year enaing_wan or warm tne organization s tax year.
                                         (A)                                                                (B)                           (C)
                               Name and business address                                          Description of services             Compensation
ACKERMAN MCQUEEN INC                       'PUBLIC RELATIONS AND
1601 NW EXPRESSWAY, OKLAHOMA CITY, OK 73118 ADVERTISING                                                                              31,994,168.
INFOCISION MANAGEMENT CORP                   MEMBERSHIP
325 SPRINGSIDE DR, AKRON, OH 44333           PROCESSING AND _ CONTR                                                                  25,727,854 .
BREWER ATTORNEYS AND COUNSELORS
1717 MAIN ST, SUITE 5900, DALLAS, TX 75201 LEGAL SERVICES                                                                            13,832,060.
MEMBERSHIP MARKETING PARTNERS LLC, 11250     FUNDRAISING PRINTING
WAPLES MILL TD, SUITE 310, FAIRFAX, VA      /AND MAILING                                                                             12,561,213.
VALTIM INC
1095 VENTURE DR, FOREST, VA 24551           FULFILLMENT CENTER                                                                        8,836,104.
  2     Total number of independent contractors (including but not limited to those listed above) who received more than
                                  1.-      123
        $100.000 of compensation from the organization
          SEE PART VII, SECTION A CONTINUATION SHEETS                                                                                     Form 990 (2018)
832008 12-31-18

                                                                                                                                     Appx. 304
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                        Entered 02/12/21 16:34:29                 Page 307 of
                                              461

Form 990                           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                  XX-XXXXXXX
,!Part V111 AdaMinn A Affinare nirontnre Tre.e+cuac Kau PmrsInuanc .no4 Llitthithef nosmarscineftivarl rmsniast•es.r.
                         (A)                            M)                    (C)                    M)                   (E)                  (9
                  Name and title                     Average             Position                Reportable             Reportable          Estimated
                                                        hours      (check all that apply)       compensation         compensation           amount of
                                                          per                                        from              from related            other
                                                        week                                          the             organizations       compensation
                                                                                     1
                                                      (list any    -21                           organization       (W-2/1099-MISC)          from the
                                                     hours for
                                                                                     r,
                                                                   43                3...      (W-2/1099-MISC)                             organization
                                                       related     at    1:          Ei                                                    and related
                                                   organizations   E .g,        E. 1                                                      organizations
                                                        below      '-'
                                                                     `? 2
                                                                        8 as 1
                                                                             . —         —
                                                         line)     z E
                                                                   .s      m ...
                                                                        T„ 8     .„VT,, .6._
                                                                                 8 2
(27) EDIE P. FLEEMAN                                   1.00
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(28) CAROL FRAMPTON                                    1.00 .
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(29) JOEL FRIEDMAN                                     1.00
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(30) SANDRA S. FROMAN                                  5.00
DIRECTOR                                                           X _                              13,060.                         O.               O.
(31) JULIE GOLOB                                       5.00                                                                                    .
DIRECTOR (STARTING 5/5/2018)                                       X                                28,661.                         O.              0.
(32) MARIA HEIL                                        1.00
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(33) GRAHAM HILL                                       1.00,
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(34) STEVE HORNADY                                     1.00
DIRECTOR (ENDING 5/5/2018)                                         X                                         0 .                    0 .             0 .
(35) SUSAN HOWARD                                      1.00
DIRECTOR                                                           X                                         0 .                    0 .              0 .
(36) CURTIS S. JENKINS                                 1.00
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(37) DAVID A. KEENE                                    1.00
DIRECTOR                                                           X                                40,000.                         0.              0.
(38) TOM KING                                          1.00
DIRECTOR                                                           X                      .                  0 .                    0 .             0 .
(39) TIMOTHY KNIGHT                                    1.00                                                                     .
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(40) HERBERT A. LANFORD JR.                            1.00
DIRECTOR                                                     _X                                              0 .                    0 .             0 .
(41) WILLES K. LEE                                     1.00 ,
DIRECTOR                                                      X                                              0 .                    0 .              0 .
(42) CARRIE LIGHTFOOT                                  1.00
DIRECTOR (STARTING 5/5/2018)                                       X                                  2,907.                        O.               O.
(43) DUANE LIPTAK, JR                                  1.00
DIRECTOR (STARTING 5/5/2018)                                       X                                         0 .                    0 .              0 .
(44) KARL A. MALONE                                    1.00
DIRECTOR                                                           X                                         0 .                    0 .              0 .
(45) SEAN MALONEY                                      1.00
DIRECTOR                                                           X                                         0 .                    0 .              0 .
(46) ROBERT E. MANSELL                                 1.00
DIRECTOR                                                           X                                         0 .                    0 .              0.

Total to Part VII, Section A, line 1c




892201
04-01-18


                                                                                                                                    Appx. 305
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                        Entered 02/12/21 16:34:29           Page 308 of
                                             461

Fomi 990
     .     lei,
                                   NATIONAL RIFLE ASSOCIATION OF AMERICA                                               XX-XXXXXXX
[ • .-• - -.1 aecuon A.     %Juicers, ',vectors, t rustees, Rey cm_ployees, ana nignest Liompensarea cmployaes [continued
                          (A)                          g”                     (c)                  g4               (E)                 (F)
                  Name and title                    Average              Position              Reportable           Reportable       Estimated
                                                      hours        (check all that apply)     compensation        compensation       amount of
                                                         per                                       from            from related         other
                                                       week                                         the           organizations    compensation
                                                     (list any    i
                                                                                    S          organization      (W2/1099-MISC)       from the
                                                    hours for     '5
                                                                                    r,       (W-2/1099-MISC)                        organization
                                                                  . w               V
                                                     related       at 2                                                             and related
                                                                                    II
                                                  organizations    2. t        i    E
                                                                         E - ., 2c -g
                                                                              ,g
                                                                                                                                   organizations
                                                      below       '''
                                                                  N     ,e,
                                                                  is     t,-; -2 - f. -
                  -                                     line)     m      E    g V y s
(47) BILL MILLER                                       1.00
DIRECTOR                                                          X                                       0.                 0.               0.
(48) OWEN BUZ MILLS                                    1.00
DIRECTOR                                                          .X     - .                        5,553._                  O.,              O.
(49) CRAIG MORGAN                                      1.00
DIRECTOR                                                          X            -                          0.                 0.               0.
(50) IL LING NEW                                       1.00
DIRECTOR (STARTING 5/5/2018)                                      X       -_ .                            0.                 0.               0.
(51) GROVER NORQUIST.                              -   1.00
DIRECTOR (ENDING 5/5/2018)                                    -X                                          0.                 0.               0.
(52) ROBERT A. NOSLER                                  1.00
DIRECTOR                                                          X                                        0.                0.               0.
(53) JOHNNY NUGENT                                     1.00
DIRECTOR                                                          X                                        0.-               0.               0.
(54) TED NUGENT                                        1.00
DIRECTOR                                                          X       _                       64,234.                    0.               O.
(55) LANCE OLSON                                       5.00
DIRECTOR                                                          X                      _        75,000.                    0.               O.
(56) MELANIE PEPPER                                    1.00
DIRECTOR                                                          X                      -                 0.                0.               0.
(57) JAMEs W. PoRTER /I                                1.00
DIRECTOR                                                          X            ,                           0.                0.               0.
(56) JAY PRINTZ                                        1.00
DIRECTOR                                                          X.                                       O.                O.               O.
(59) TODD J. RATHNER                                   1.00
DIRECTOR                                                          X                                        0.                0.               0.
(60) KIM RHODE                                         1.00
DIRECTOR                                                          X                                        0.                0.               0.
(61) WAYNE ANTHONY ROSS                                1.00
DIRECTOR                                                          X            ..        -                 0.                0.               0.
(62) CARL T. ROWAN, JR.                                1.00
DIRECTOR                                                          X       ,                                0.                0.               0.
(631 DON SABA                                          1.00
DIRECTOR                                                          X_                                       0.                0.               0.
(64) wILLIAM H. SATTERFIELD                            1.00,
DIRECTOR                                                          X                 -                      0.                0.               0.
(65) RONALD L. SCHMEITS                                1.00
DIRECTOR                                                          X       -    ,                           0.                0.               0.
(66) ESTHER Q. SCHNEIDER                               1.00
DIRECTOR                                                          _X                                       0 .               0 .              0.

Total to Part VII Section A line lc




832201
04-01-18

                                                                                                                             Appx. 306
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                                       Entered 02/12/21 16:34:29                  Page 309 of
                                              461

Form 990                               NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                 XX-XXXXXXX
I I- di& if_11,1 l Section A.    Officers Directors Trustees, Key Employees, and Highest Compensated Employees kontinuec0
                                (A)                        (B)                         (c)                              (D)                  (E)               (F)
                      Name and title                    Average               Position                              Reportable            Reportable        Estimated
                                                           hours        (check all that apply)                     compensation         compensation        amount of
                                                             per                                                        from             from related          other
                                                           week                                     23                   the             organizations    compensation
                                                         (list any     II                                           organization       (W-2/1099-MISC)       from the
                                                                                                1
                                                        hours for      Z
                                                                             w                  2                 (W-2/1099-MISC)                          organization
                                                          related       ai   g                                                                             and related
                                                                                           . a
                                                      organizations     '!' i               'A E
                                                                                           .2
                                                                                           . ..                                                           organizations
                                                           below        g g            -   g r.., -
                                                                                     P. - -L"
                                                            line)      i- -, z
                                                                       .S. :5:
                                                                                 _ a   a     1.- , F2 -
(67)STEVEN C. SCHREINER                                   1.00
DIRECTOR                                                               X                                     .                 0.                   0.               0.
(68)TOM SELLECK                                           1.00
DIRECTOR (ENDING 9/8/2018)                                             X                                                        0.                  0.               0.
(69)   JOHN C. SIGLER                                     1.00
DIRECTOR                                                          _X             -                                              0 •                 0 .              0 .
( 70 ) LEROY SISCO                                        1.00
DIRECTOR                                                              _ ]C                                                      0. ,                0.               0.
(71)   BART SKELTON                                       5.00
DIRECTOR                                                               X                       .                       15,000.                      O.               0.
(72)   STEPHANIE SPIKA                                    1.00
DIRECTOR ( 4 / 15 / 2 018 -5/5/2018)                                   X,                                                       0.                  0.               0.
(73)   KRISTY TITUS                                       1.00
DIRECTOR (STARTING 5/5/2018)                                           X                                                        0.                  0.               0.
(74)   DWIGHT D. VAN HORN                                 1.00
DIRECTOR                                                               X                                                        0.                  0.               0.
(76) HLA/NE E. WADE                                       1.00
DIRECTOR                                                               X                                     ..                 0.                  0.               0.
(76)   LINDA L. WALKER                                    1.00
DIRECTOR                                                               X                       .-                               0.                  0.               0.
(77)HOWARD J. WALTER                                      1.00
DIRECTOR                                                               X         -..                                            0.                  0.               0.
(78)   HEIDI E. WASHINGTON                                1.00
DIRECTOR                                                               X                                                        0.                  0.               0.
(79)ALLEN B. WEST                                         1.00
DIRECTOR                                                               X,        _                                              0.                  0.               0.
(80)   ROBERT J. WOS                                      1.00          '
DIRECToR (ENDING 6/5/2018)                           .                 X         -         _                                    0.                  0.               0.
(01) DONALD E. YOUNG                                      1.00
DIRECTOR                                                               X                                                        0.                  0.               0.
(82) WAYNE LAPIERRE                                      60.00
CEO AND EXECUTIVE VICE PRESIDENT                          1.00_                  _X                      _        2,150,634.                        0.     73,793.
(63) CHRIS W. COX                                        49.00
EXECUTIVE DIRECTOR, NRAILA                                1.00,                  .X                               1,285,318.                        O. 107,350.
(84) WILSON H. PHILLIPS                                  29.00
TREASURER (ENDING 9/13/2018)                             11.00_                  _ X                                  900,537.                      O.      48,232.
(86) JOSHUA L. POWELL                                    40.00
CHIEF OF STAFF AND EXEC. DIR                                  ,                        X                              844,137.                      O.      75,832.
 (86) CRAIG B. SPRAY                                     39.00
TREASURER (FROM 9/13/2018)                               11.00                         X                              596,958.,                     O.      51,257.
Total to Part VII. Section A. line lc




632201
04,01-18


                                                                                                                                                    Appx. 307
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                         Entered 02/12/21 16:34:29                 Page 310 of
                                             461

Form 990                           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   XX-XXXXXXX
i• _!.• - _-,•• I ection A. urricers urrectors, r rustees, Rey employees ana rtignest uompensatea tmployees          (continue/1)
                      (A)                          0:0                  (c)                        (ix                     (E)                 (F)
                  Name and title                Average             Position                    Reportable              Reportable         Estimated
                                                   hours      (check all that apply)           compensation          compensation          amount of
                                                     per                                            from               from related           other
                                                   week                                              the              organizations      compensation
                                                              8                     i
                                                 (list any     -                                organization        (VV-2/1099-MISC)        from the
                                                                M                   r.
                                                hours for     -•ei                            (W-2/10994 ISC)                             organization
                                                                ,•3 -               'il
                                                  related       e i                 s                                                     and related
                                              organizations   E. ,..     _E ,.,
                                                                            E                                                            organizations
                                                   below      1 i I-, l' y; t
                                                    line)     ''g 1'3 t: Z •S' g
(87)JOHN C. FRAZER                               50.00
SECRETARY AND GENERAL COUNSEL                      1.00                 X                        413,076.                           O.    76,577.
(88)JOSEPH P. DEBERGALIS, JR.                    50.00
EXEC DIR, GENERAL OPS (STARTING 12/3                                    X                        403,226.                           O.    57,802.
(89)TYLER SCHROPP                                50.00
MANAGING DIRECTOR, ADVANCEMENT                     1.00 ,                   ,       X            733,145.                           O.    73,623.
(90)TODD GRABLE                                  50.00
EXECUTIVE DIRECTOR, MEMBERSHIP                            ,                         X            667,386.                           O.    66,154.
(91)DOUGLAS HAMLIN                             -50.00
EXECUTIVE DIRECTOR, PUBLICATIONS                                            ,       X            581,321.                           O.    74,409.
(92)DAVID LEHMAN                                 50.00
DEPUTY EXECUTIVE DIRECTOR, NRAILA                  1.00,                            X            571,732.                           O.    31,121.
(93)ERIC FROHARDT                                40.00
DIRECTOR, EDUCATION AND TRAINING                                                    X            525,745.                           O.    19,863.
(94)ROBERT X. WEAVER                               0.00
FMR EXE. DIR, GENERAL OPERATIONS                                                          X      720,000.                           O.              O.
(95)MICHEL MARCELLIN                               0.00
FMR MANAGING DIR, AFFINITY AND LICEN                                                      X      535,045.                           O.             0.
(96)OLIVER L. NORTH                              20.00
PRESIDENT                                          1.00 X               X                     1,377,617.                            O.              O.
(97)MARION P. HAMMER                               5.00
DIRECTOR                                                      X                                  270,000.                           O.             0.




                                                                            .


                                                                            _


                                                                                                                _
                                                                    -           ,


Total to Part VII, Section A, line lc       --                                                12,820,292.                                756,013.




832201
04-01-18


                                                                                                                                    Appx. 308
             Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                                                   Entered 02/12/21 16:34:29                 Page 311 of
                                                     461

Form 990 (2018)       NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                               XX-XXXXXXX             Page9
 Part VIII Statement of Revenue
                                                                              _                       _                                                                            ........,
                                                                                                                             (A)              (B)             (C)              (D)
                                                                                                                       Total revenue      Related or      Unrelated     Revenue excluded
                                                                                                                                        exempt function   business       from tax under
                                                                                                                                                                            sections
                                                                                                                                           revenue         revenue          512 - 514
424          1 a Federated campaigns                                            la
cc
2 „=              b Membership dues                                             lb
CI —
 a.      j        c Fundraising events                                          lc
g ,--             d Related organizations                                       id        13,959,442.
6A
,s E              e Government grants (contributions)                           le
c -en
o,                f      All Other contributions, gifts, grants, and
112                      similar amoUntS not inCluded abOve                     lf        94,640,284.
:0 .w
li 0
 C   „,           g      Noncash contributions included In lines 1a-11: $                    407,352.
                                                                                                      O.               108,599,726.
8g                h Total. Add lines la-1f             ..............„..,.,..
                                                                                          Business Code,
 0           2 a MEMBER DUES                                                               813410                      170,391,374.      170,391,374.
ia mw             b PROGRAM FEES                                                           813410                       22,618,781.       22,618,781.
Mc                c
 E   1/
 fp cu            A
                  ....
Eig
o                 e
,...
c.                f All other program service revenue
                  g Total. Add lines 2a-2f             ,...                                           Ia.          ,   193,010,155.
              3          Investment income (including dividends, interest, and
                         other similar amounts)                                                        Illob              1,193,705.                                       1,193,705.
             4           Income from investment of tax-exempt bond proceeds                           111.
              5          Royafties                                                                     II*              16,532,433.                                       16,532,433.
                                                                        (i) Real            (ii) Personal
             6 a Gross rents                                         1,357,108.                                _
                  b Less: rental expenses                            2,203,501,
                  c Rental income or (loss)                            -846,393,
                  d Net rental income or (loss)                                                       OP'                  -846,393.,                                        -846,393.
              7 a Gross amount from sales of                         (i) Securities          (ii) Other
                         assets other than inventory                  9,261,323.
                  b Less: cost or other basis
                         and sales expenses                           8,262,987.
                  c Gain or (loss) ..     .                                 998,336.
                  d Net gain or (loss)                                                                llo•                   998,336.                                         998,336.
   CI>
              8 a Gross income from fundraising events (not
   c               including $                        of .
  i
  0
  cc
                         contributions reported on line 1c). See

   t                     Pan IV, fine 18                             1,403,289.       a
                  b Less: direct expenses                              296,246.       b
  8               c Net income or (loss) from fundraising events ....       IP.                                           1,107,043.                                       1,107,043.
              9 a Gross income from gaming activities. See
                         Part IV, line 19                                             a
                  b Less: direct expenses                                             b
                  o Net income or (loss) from gaming activities                                        1100
             10 a Gross sales of inventory, less returns
                         and allowances                                               a 10 , 853 , 015.
                  b Less: cost of goods sold                                          b     4,389,150.
                  c Net income or (losstfrom sales of inventory                                       _Illo•              6,463,865.        7,513,384.    -1,049,519.
                                   Miscellaneous Revenue                                  Business Code,
             il a ADvERTIsING                                                               541800                       23,881,546.                      23,881,546.
                   b OTHER UNRELATED BUSINESS ACTIVITY                                      900004                        1,111,167.                       1,111,167.
                  c cAFE SALES                                                              722320                          361,429.                                          361,429.
                   d All other revenue                                                      900009                          137,852.           137,852.
                   e Total. Add lines 11 alld                                                             IP,            25,491,994.
             12          Total revenue. See instructions                     _,..                         po.           352,550,864._     200,661,391.    23,943,194.     19,346,553.
832000 12-31-18                                                                                                                                                          Form 990 (2018)

                                                                                                                                                                  Appx. 309
        Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                        Entered 02/12/21 16:34:29               Page 312 of
                                                461

Form 990 (2018              NATIONAL RIFLE ASSOCIATION OF AMERICA                                                            XX-XXXXXXX          Page 1 0
I Part IX I Sta)lement of Functional Expenses
Section 501(c)(3) and 501(c)(4) organizations must complete all columns. All other organizations must complete column (Al.
                                                                            A.   •
                     ____„I _ ________
                                  ....I
                                        _ _____..._ _         __                                                                                       ,
                                                                               (A)               (B)                   (c)                   (D)
Do not include amounts reported on lines 6b,                             Total expenses    Program service       Management and          Fundraising
7b, 8b, 9b, and 101, of Part VIII.                                                            expenses           general expenses   -     expenses
 1       Grants and other assistance to domestic organizations
        and domestic governments. See Part IV, line 21         ...               13,328.        3.3,328.
 2       Grants and other assistanc.e to domestic
         individuals. See Part IV, line 22                                       62,333.        62,333.
 3       Grants and other assistance to foreign
         organizations, foreign govemrnents, and foreign
         individuals. See Part IV, lines 15 and 16
 4       Benefits paid to or for members
 6       Compensation of current officers, directors,
         trustees, and key employees                                    7,673,480.          2,458,981.           4,792,957.               421,542.
 6       Compensation not included above, to disqualified
         persons (as defined under section 4958(f)(1)) and
         persons described in section 4958(c)(3)(B)                        720,000.                720,000.
  7      Other salaries and wages           •                           40,314,676. 25,980,846. 11,606,692.                             2,727,138.
  8      Pension plan accruals and contributions (include
         section 401(k) and 403(b) employer contributions)               7,988,421.        4,512,549.            2,921,394.               554,478.
  9      Other employee benefits                                         4,538,230.        2,878,218.            1,345,012.               315,000.
io       Payroll taxes                      .                            2,630,035.        1,668,010.              779,474.               182,551.
ti       Fees for services (non-employees):
      a Management
      b Legal   •                                                       25,064,761.         8,633,178. 16,431,583.
      c Accounting                                                         164,730.                       164,730.
      d Lobbying                                                           618,525.           618,525.
      e Professional fundraising services. See Part IV, line 17          7,798,658.                                                     7,798,658.
      f Investment management fees                                          3.97,342.                                197,342.
      g Other. (If line 11g amount exceeds 10% of line 25,
        column (A) amount, list line 11g expenses on Sch 0 )            17,858,262.        17,858,262._
12       Advertising and promotion                                      50,197,599. 38,815,749.                                     11,381,850.
13       Office expenses                                                 6,668,186.  3,553,053.                   3,115,133.
14       Information technology                                         11,707,133. 6,794,820.                    4,912,313.
 15      Royalties
 16      Occupancy                                                       1,936,953.         1,067,454.              869,499.
 17      Travel                                                          8,472,207.,        6,123,416.            2,348,791.
 18      Payments of travel or entertainment expenses
         for any federal, state, or local public officials          ,
 19      Conferences, conventions, and meetings                          8,076,852.         5,848,020.            2,228,832.
20       Interest                                                        1,645,869.           876,110.              769,759.
21       Payments to affiliates                                                                                                 .
22       Depreciation, depletion, and amortization           ......      4,065,900.         2,900,998.            1,164,902.
23       Insurance                                                       1,772,834.         1,772,834.
24       Other expenses. Itemize expenses not covered
         above. (List miscellaneous expenses in line 24e. If line
         24e amount exceeds 10% of line 25, column (A)
         amount, list line 24e expenses on Schedule 0.)                                                      _
      a ADD ' L MEMBER COMMUNICAT                                       62,702,161. 41,126,865.              21,575,296.
      b ADD'', TRAINING AND COMM                                        34,628,656. 34,628,656.
      c ADD ' L PRINTING AND PUBL                                       25,296,137. 25,296,137.
      d ADDIL ILA 'LEGISLATIVE P                                        10,600,121. 10 / 600,121.
      e All other expenses                                              11,861,928.   6,816,302. 1,910,554.   3,135,072:
 25     Total functional expenses. Add lines 1 through 24e              55,275,317.,250,904,765. 56,278,967. 48,091,585.
 26      Joint costs. Complete this line only if the organization
         reported in column (B) joint costs from a combined
         educational campaign and fundraising solicitation.
         Cheek here 110 1   I it following SOP 98-2 (ASC 958-720)

832010 12-31-18                                                                                                                           Form 990 (2018)

                                                                                                                                    Appx. 310
         Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                        Entered 02/12/21 16:34:29                   Page 313 of
                                                 461

Form 990 (2018)                      NATIONAL RIFLE ASSOCIATION OF AMERICA                                                        XX-XXXXXXX        Page 11
 Part X I Balance Sheet
                                                     .-                                                                                                  —
                                                                                                                    (A)                        g4
                                                                                                              Beginning of year            End of year
          1     Cash - non-interest-bearing                                                                                        1
          2     Savings and temporary cash investments                                                       17,764,563.           2     23,937,821.
          3     Pledges and grants receivable, net                                                            1,184,593.           3        841,562.
          4     Accounts receivable, net                                                                     66,861,150.           4     70,154,574.
          5     Loans and other receivables from current and former officers, directors,
                trustees, key employees, and highest compensated employees. Complete
                Past II of Schedule L                                                                                              5
          6     Loans and other receivables from other disqualified persons (as defined under
                section 4958(f)(1)), persons described in section 4958(c)(3)(B), and contributing
                employers and sponsoring organizations of section 501(c)(9) voluntary

 $              employees' beneficiary organizations (see instr). Complete Part II of Sch L                                        6
 e                                                                                                            3,000,000.
 1        7     Notes and loans receivable, net                                                                                    7      3,000,000.
 4        8     Inventories for sale or use                                                                  13,639,054.           8     10,632,177.
          9     Prepaid expenses and deferred 'charges                                                        3,277,662.           9      3,179,694.
         10a Land, buildings, and equipment: cost or other
                basis. Complete Part VI of Schedule D      ...... ...   10a   79,426,001.
              b Less: accumulated depreciation                          lob   46,716,970.                      4,475,160. tac            32,709,031.
         11     Investments - publicly traded securities                                                      47,415,094. 1i             44,066,394.
         12     Investments - other securities. See Part IV, line 11                                             646,822. 12                871,077.
         13     Investments - program-related. See Part IV, line 11                                                                13
         14     Intangible assets                                                                                                  14
         15     Other assets. See Part IV, line 11                                                             7,861,583. 15   7,819,750.
         16     Total assets. Add lines 1 through 15 (must equal line 34)                         ,_,,       196,125,681. 16 197,212,080.
         17     Accounts payable and accrued expenses                                                         90,339,532. w   84,837,717.
         18     Grants payable                                                                                                     18
         19     Deferred revenue                                                                              31,402,766.          19    46,580,520.
         20     Tax-exempt bond liabilities                                                                                        20
         21     Escrow or custodial account liability. Complete Part IV of Schedule D                                              21
  0)     22     Loans and other payables to current and former officers, directors, trustees,
  o
 E              key employees, highest compensated employees, and disqualified persons.
 =
 .o             Complete Part II of Schedule L                                                                                     22
  m
 '...1   23     Secured mortgages and notes payable to unrelated third parties                                47,121,100.          23    43,138,412.
         24     Unsecured notes and loans paYable to unrelated third parties                                                       24
         25     Other liabilities (including federal income tax, payables to related third
                parties, and other liabilities not included on lines 17-24). Complete Part X of
                Schedule D                                                                                     2,312,080.,         25     6,623,905.
         26     Total liabilities. Add lines 17 through 25                                                   171,175,478.          26   181,180,554.
                Organizations that follow SFAS 117 (ASC 958), check here           ip. ri-iand
                complete lines 27 through 29, and lines 33 and 34.
  1      27     Unrestricted net assets                                                                      -31,779,579.          27   -36,276,779.
  fu     28     Temporarily restricted net assets                                                             11,398,818.          29     5,268,615.
  as
 m                                                                                                            45,330,964.
 -0. 29         Permanently restricted net assets                                                                                  29    47,039,690.
 ...
  =
  I,.
                Organizations that do not follow SFAS 117 (ASC 958), check here 01.1-1
                 and complete lines 30 through 34.
  o
                                                                                                                                   30
 i
 .2
         30
         31
                Capital stock or trust principal, or current funds
                Paid-in or capital surplus, or land, building, or equipment fund                                                   31
         32     Retained eamings, endowment, accumulated income, or other funds                                                    32
 is
 z       33     Total net assets or fund balances                                                             24,950,203.          33    16,031,526.
         34      Total liabilities and net assets/fund balances                                          _   196,125,681.          34   197,212,080.
                                                                                                                                            Form 990 (2018)




832011 12-31-18

                                                                                                                                         Appx. 311
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                    Page 314 of
                                               461

Form 990 (2018)                   NATIONAL RIFLE- ASSOCIATION OF AMERICA                                                   XX-XXXXXXX pati02
 Pdrt Xl" Reconciliation of Net Assets
              Check if Schedule 0 contains a response or note to any line in this Part XI


 1     Total revenue (must equal Part VIII, column (A), line 12)                                                            1       352,550,864.
 2     Total expenses (must equal Part IX, column (A), line 25)                                                             2       355,275,317.
 3     Revenue less expenses. Subtract line 2 from line 1                                                                   3        - 72±1,453.
 4     Net assets or fund balances at beginning of year (must equal Part X, line 33, column (A))                            4        24,950,203.
 5     Net unrealized gains (losses) on investments      --                                                                 5        -5,029,267.
 8      Donated services and use of facilities                                                                              6
 7     Investment expenses                                                                                                  7
 8     Prior period adjustments                                                                                             8
 9      Other changes in net assets or fund balances (explain in Schedule 0)                                                9       - 1,164,957.
10      Net assets or fund balances at end of year. Combine lines 3 through 9 (must equal Part X, line 33,
      column (B))                                                                                                           10       16,031,526.
I Part_XII Financial       Statements and Reporting
              Check if Schedule 0 contains a response or note to any line in this Part XII                                                         a
                                                                                                                                             Yes   No
 1      Accounting method used to prepare the Form 990:       El Cash I X1 Accrual r-iOther
        If the organization changed its method of accounting from a prior year or checked "Other," explain in Schedule O.
 2a Were the organization's financial statements compiled or reviewed by an independent accountant?                                     2a
        If "Yes," check a box below to indicate whether the financial statements for the year were compiled or reviewed on a
        separate basis, consolidated basis, or both:
        El Separate basis          piConsolidated basis            LJ Both consolidated and separate basis
  b Were the organization's financial statements audited by an independent accountant?                                                  2b   X
        If "Yes," check a box below to indicate whether the financial statements for the year were audited on a separate basis,
        consolidated basis, or both:
        r--1 Separate basis        El Consolidated basis           LI Both consolidated and separate basis
     c lf "Yes" to line 2a or 2b, does the organization have a committee that assumes responsibifity for oversight of the audit,
        review, or compilation of its financial statements and selection of an independent accountant?                                  2c   X
        If the organization ;hanged either its oversight process or selection process during the tax year, explain in Schedule O.
 3a As a result of a federal award, was the organization required to undergo an audit or audits as set forth in the Single Audit
    Act and OMB Circular A•133?                                                                                                         3a         X
  b If "Yes," did the organization undergo the required audit or audits? If the organization did not undergo the required audit
    or audits, explain why in Schedule 0 and describe any Steps taken to undergo such audits                                            3b
                                                                                                                                       Form SSO (2018)




832012 12-31-18

                                                                                                                                    Appx. 312
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                     Entered 02/12/21 16:34:29                     Page 315 of
                                               461

 SCHEDULEC                             Political Campaign and Lobbying Activities                                                       OMB No. 1545-0047

 (Form 990 or 990-EZ)
                                   For Organizations Exempt From Income Tax Under section 501(c) and section 527
                               * Complete the organization is described below. * Attach to Form 990 or Form 990-EZ.
                                                                                                                                         2018
                                                                                                                                        Open to Public
Department of the Treasury
Internal Revenue Service               po, Go to www.irs.gov/Form990 for instructions and the latest Information.                        Inspection
If the organization answered "Yes," on Form 990, Part IV, line 3, or Form 990-EZ, Part V, line 46 (Political Campaign Activities), then
  • Section 501(c)(3) organizations: Complete Parts I-A and B. Do not complete Part I-C.
  • Section 501(c) (other than section 501(c)(3)) organizations: Complete Parts I-A and C below. Do not complete Part I-B.
  • Section 527 organizations: Complete Part I-A only.
If the organization answered "Yes," on Form 990, Part IV, line 4, or Form 990-EZ, Part VI, line 47 (Lobbying Activities), then
  • Section 501(c)(3) organizations that have filed Form 5768 (election under section 501(h)); Complete Part II-A. Do not complete Part II-B.
  • Section 501(c)(3) organizations that have NOT filed Form 5768 (election under section 501(h)): Complete Part II-B. Do not complete Part II-A.
If the organization answered "Yes," on Form 990, Part IV, line 5 (Proxy Tax) (see separate instructions) or Form 990-EZ, Part V, line 35c (Proxy
Tax) (see separate instructions), then
 • Section 501(c)(4), (5), or (6) organizations: Complete Part III.
Name of organization                                                                                                      Employer identification number
                               NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               XX-XXXXXXX
 Part I-A I Complete if the organization is exempt under section 501(c) or is a section 5 7 organization.

  1 Provide a description of the organization's direct and indirect political campaign activities in Part IV.
  2 Political campaign activity expenditures                                                                               OP' $        4,319,458.
  3 Volunteer hours for political campaign activities                                                                                      10,000.

IPart I-B I Complete if the organization is exempt under section 501(0(3).
  i Enter the amount of any excise tax incurred by the organization under section 4955                                        $
  2 Enter the amount of any excise tax incurred by organization managers under section 4955                                   $
  3 If the organization incurred a section 4955 tax, did it file Form 4720 for this year?                                                 Yes       E1No
  4a Was a correction made?                                                                                                        E] Yes                   No
    b If "Yes" describe in Part IV.
IPart    I-CI Complete if the organization is exempt under section 501(a, except section 501(c)(3).
  1 Enter the amount directly expended by the filing organization for section 527 exempt function activities              No' $             785,548.
  2 Enter the amount of the filing organization's funds contributed to other organizations for section 527
      exempt function activities                                                                                              $                             0.
  3 Total exempt function expenditures. Add lines 1 and 2. Enter here and on Form 1120-POL,
      line 17b                                                                                                                $             785,548.
  4 Did the filing organization file Form 1120-POL for this year?                                                                El Yes         I INo
  5 Enter the names, addresses and employer identification number (EIN) of all section 527 political organizations to which the filing organization
     made payments. For each organization listed, enter the amount paid from the filing organization's funds. Also enter the amount of political
     contributions received that were promptly and directly delivered to a separate political organization, such as a separate segregated fund or a
     political action committee (PAC). tf additional space is needed, provide information in Part IV.
                    (a) Name                          (b) Address                     (c) EIN           (d) Amount paid from        (e) Amount of political
                                                                                                         filing organization's    contributions received and
                                                                                                       funds. If none, enter -0-.    promptly and directly
                                                                                                                                    delivered to a separate
                                                                                                                                     political organization.
                                                                                                                                       If none, enter .0,
REPUBLICAN ATTORNEYS ,^7ASHINGTON , DC
GENERAL ASSOCI       20006                                                      XX-XXXXXXX                        85,000.                                   O.
REPUBLICAN GOVERNORS WASHINGTON , DC
ASSOCIATION         ,20006                                                      XX-XXXXXXX                      135,000.                                    O.
COLORADO REPUBLICAN GREENWOOD
COMMITTEE            VILLAGE, CO 80111                                           XX-XXXXXXX                             120.                                O.
NRA POLITICAL
VICTORY FUND (SEE PAFAIRFAX, VA 22030                                            XX-XXXXXXX                                 O.                   3,078.




For Paperwoiic Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                  Schedule C (Form 990 or 990-EZ) 2018
LHA                                                SEE PART IV FOR CONTINUATION
832041 11-08-18

                                                                                                                                     Appx. 313
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                          Entered 02/12/21 16:34:29                    Page 316 of
                                             461

Schedule C Form 990 or ggp-EZ) 2018 NATIONAL   RIFLE ASSOCIATION OF AMERICA                    5 3 - 011613 0 Page 2
IPart   11-A. Complete if the organization is exempt under section 501(c)(3) and filed Form 5768 (election under
              section 501(h)).
A Check 00- I          if the filing organization belongs to an affiliated group (and list in Part IV each affiliated group member's name, address, EIN,
                       expenses, and share of excess lobbying expenditures).
B Check 10. I          if the Min. or. anization checked box A and "limited control" . rovisions a..I .
                                                                                                                        (a) Filing        (b) Affiliated group
                                     Limits on Lobbying Expenditures
                                                                                                                      organization's              totals
                        (The term "expenditures" means amounts paid or incurred.)                                         totals

 la Total lobbying expenditures to influence public opinion (grass roots lobbying)
   b Total lobbying expenditures to influence a legislative body (direct lobbying)
   c Total lobbying expenditures (add lines 1a and 1b)
   d Other exempt purpose expenditures
   e Total exempt purpose expenditures (add lines lc and 1d)
   f Lobbying nontaxable amount. Enter the amount from the followin table in both columns.
      If the amount on line 1e. column (a) or (b) is:         The lobbying nontaxable amount is:
      Not over $500,000                                       20% of the arnount on line le.
      Over $500,000 but not over $1,000,000                   $100,000 plus 15% of the excess over $500,000.
      Over $1,000,000 but not over $1.500.000                 $175,000 plus 10% of the excess over $1,000,000.
      Over $1.500.000 but not over $17,000,000                $225,000 plus 5% of the excess over $1,500,000.
      Over $17,000,000                                        St000_000.

   g Grassroots nontaxable amount (enter 25% of line 1f)
   h Subtract line 1g from line la. if zero or less, enter -0-
   i Subtract line 1f from line lc. If zero or less, enter -0-
   j If there is an amount other than zero on either line lh or line        did the organization file Form 4720
      reporting section 4911 tax for this year?                                                                                        riYes          [71 No
                                                 4-Year Averaging Period Under Section 501(h)
                   (Some organizations that made a section 501(h) election do not have to complete all of the five columns below.
                                              See the separate instructions for lines 2a through a)
                                                   Lobbying Expenditures During 4-Year Averaging Period

                Calendar year                           (a) 2015             (b) 2016             (c) 2017               (d) 2018              (e) Total
        (or fiscal year beginning in)
                                                                     -

 2a Lobbying nontaxable amount
   b Lobbying ceiling amount
      (150% of line 2a, column(e))                                                                                ,

   c Total lobbying expenditures


   d Grassroots nontaxable arnount                                                                                -
   e Grassroots ceiling amount
     (150% of line 2d, column (e))


   f Grassroots lobbying expenditures
                                                                                                                      Schedule C (Form 990 or 990-EZ) 2018




832042 11-08-18


                                                                                                                                       Appx. 314
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                                 Entered 02/12/21 16:34:29                                 Page 317 of
                                              461
Schedule C (Form 990 or 990-EZ) 2018           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              5 3 - 0 1 1 6 1 3 0 . Pne 3
 Part_11-E1 Complete if the organization is exempt under section 501(c)(3) and has NOT filed Form 5768
            (election under section 501(h)).

For each "Yes," response on lines la through li below, provide in Part lV a detailed description                                          (a)                              04
of the lobbying activity.                                                                                                         Yes             No                     Amount

  1   During the year, did the filing organization attempt to influence foreign, national, state, or
      local legislation, including any attempt to influence public opinion on a legislative matter
      or referendum, through the use of:
   a Volunteers?
   b Paid staff or management (include compensation in expenses reported on lines lc through li)?                        ...
   c Media advertisements?
   d Mailings to members, legislators, or the public?
   e Publications, or published or broadcast statements?
   f Grants to other organizations for lobbying purposes?
   g Direct contact with legislators, their staffs, govemment officials, or a legislative body?
   h Rallies, demonstrations, seminars, conventions, speeches, lectures, or any similar means?
   i Other activities?
   j Total. Add lines lc through li
  2a. Did the activities in line 1 cause the organization to be not described in section 501(c)(3)?
   b If "Yes," enter the amount of any tax incurred under section 4912
   c If "Yes," enter the amount of any tax incurred by organization managers under section 4912
   d If the filing organization incurred a section 4912 tax, did it file Form 4720 for this year?
ID.4.4 III_ A i f.assmesirdeAfe. if +Mae. esiros.v.i-sftfirt. ic. A...v....tr..
                                                                  VAG. IIIJ%
                                                                                siva/J*1.w ift•se.44.1.••• &At fo.11A1 e.ekwiia... Gn4 /...11C1
                                                                                                         UV I %WM, *CliLILI1 I in., I Itrit01,
                                                                                                                                                  ...a. ......—&:.....
                  501(c)(6).
                                                                                                                                                                   Yes            No
  1    Were substantially all (90% or more) dues received nondeductible by members?                                                                     1
                                                                                                                                                        1          X
  2    Did the organization make only in-house lobbying expenditures of $2,000 or less?                                                                 2                  ,      X
  3    Did the organization agree to carry over lobbying and political campaign activity expenditures from the prior year?                              3                         X
       III-B Complete if the organization is exempt under section 501(c)(4), section 501(c)(5), or section
  )art III-B
 Part
              501(c)(6) and if either (a) BOTH Part III-A, lines 1 and 2, are answered "No," OR (b) Part III-A, line 3, is
              answered "Yes."
  1   Dues, assessments and similar amounts from members                                                                                                1
  2   Section 162(e) nondeductible lobbying and political expenditures (do not include amounts of political
      expenses for which the section 527(f) tax was paid).
   a Current year                                                                                                                                      2a
   b Carryover from last year
   c Total                                                                                                                                             2c
  3 Aggregate amount reported in section 6033(e)(1)(A) notices of nondeductible section 162(e) dues                                                     3
  4 If notices were sent and the amount on line 2c exceeds the amount on fine 3, what portion of the excess
      does the organization agree to carryover to the reasonable estimate of nondeductible lobbying and political
      expenditure next year?                                                                                                                            4
  5 Taxable amount of lobbying and political expenditures Isee instructionsi                                                                            5
 Pad IV        Supplemental Information
Provide the descriptions required for Part I-A, line 1; Part I-B, line 4; Part I-C, line 5; Part II-A (affiliated group list); Part II-A, lines 1 and 2 (see
instructions); and Part II-B, line 1. Also, complete this part for any additional information.
PART I-A, LINE 1:

SUPPORT FOR FUNDRAISING AND ADMINISTRATIVE EXPENSES OF A SEPARATE

SEGREGATED FUND IS INDUSTRY STANDARD FOR NONPROFIT ORGANIZATIONS LIKE

THE NRA, AS ALLOWED BY LAW. IN 2018, THE NRA PAID $4,319,459

FUNDRAISING AND ADMINISTRATIVE EXPENSES FOR THE SEPARATE SEGREGATED

FUND , NRA POLITICAL VICTORY FUND , AS ALLOWED BY LAW. THE NRA ENGAGED IN
                                                                                                                                   Schedule C.(Form 990 or 990-EZ) 2018
832043 11-08-18


                                                                                                                                                            Appx. 315
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21       Entered 02/12/21 16:34:29       Page 318 of
                                             461

ScheduleC.(Form990or990-EZ)2018    NATIONAL RIFLE ASSOCIATION OF AMERICA         XX-XXXXXXX Page4
Part 1V       Supplemental Information (continued)

ACTIVITIES IN SUPPORT OF ITS MISSION, WHICH INCLUDES PROTECTING AND
DEFENDING THE CONSTITUTION OF THE UNITED STATES, ESPECIALLY WITH
REFERENCE TO THE INALIENABLE RIGHT OF INDIVIDUAL AMERICAN CITIZEN
GUARANTEED BY SUCH CONSTITUTION TO ACQUIRE, POSSESS, COLLECT, EXHIBIT,
TRANSPORT; CARRY, TRANSFER OWNERSHIP OF, AND ENJOY THE RIGHT TO USE
ARMS, IN ORDER THAT THE PEOPLE MAY ALWAYS BE IN A POSITION TO EXERCISE
THEIR LEGITIMATE INDIVIDUAL RIGHTS OF SELF PRESERVATION AND DEFENSE OF
FAMILY, PERSON, AND PROPERTY. .IN PURSUIT OF THESE GOALS OF THE
ASSOCIATION, THE NRA SPENT FUNDS DIRECTLY AND INDIRECTLY ON POLITICAL
ACTIVITIES, WHICH WERE NOT THE PRIMARY ACTIVITIES OF THE ORGANIZATION.
THE NRA IS ORGANIZED PRIMARILY TO PROMOTE SOCIAL WELFARE AND CAN ALSO
ENGAGE IN POLITICAL ACTIVITIES ON BEHALF OF OR IN OPPOSITION TO
CANDIDATES FOR POLITICAL OFFICE, AS ALLOWED BY LAW. BY ANY MEASURE, THE
PERCENTAGE OF FUNDS SPENT BY THE NRA ON POLITICAL ACTIVATES IS MODEST
IN COMPARISON TO THE BUDGET DEVOTED TO THE PRIMARY ACTIVITIES OF THE
NRA. FOR INSTANCE, ALL EXPENDITURES NOTED ON               PART   I-A AND I-C OF
SCHEDULE C AMOUNTED TO ABOUT 1% OF THE NRA'S TOTAL EXPENSES IN 2018, AS
APPLIED TO TOTAL EXPENSES REPORTED ON'FORM 990, PART IX, LINE 25.
REPORTERS. AND OTHER READERS ARE ALSO KINDLY REMINDED THAT THE SEPARATE
SEGREGATED FUND IS A SEPARATE ENTITY FOR TAX PURPOSES.


PART I-C CONTINUATION FOR INCOMPLETE NAME/ADDRESS INFORMATION:
REPUBLICAN ATTORNEYS GENERAL ASSOCIATION
1747 PENNSYLVANIA AVE NW STE 800 WASHINGTON, DC 20006


REPUBLICAN GOVERNORS ASSOCIATION
1747 PENNSYLVANIA AVE NW STE 250 WASHINGTON, DC                20006


                                                                        Schedule C (Form 990 or 990-EZ) 2018
832044 11-08-18

                                                                                       Appx. 316
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21            Entered 02/12/21 16:34:29      Page 319 of
                                             461
Schedule C (Form 990 or 990•EZ) 2018   NATIONAL RIFLE ASSOCIATION OF AMERICA         XX-XXXXXXX         Page 4
r•Ppft Iv I   Supplemental Information (continued)

COLORADO REPUBLICAN COMMITTEE
59505 S WILLOW DR GREENWOOD VILLAGE, CO 80111


NRA POLITICAL VICTORY FUND (SEE PARTS I-A AND IV)
1.1250 WAPLES.MILL RD                   FAIRFAX, VA 22030


PART I-C LINE 4
THIS INFORMATION NOTE REGARDS THE NRA'S TAXES. THE NRA SEPARATELY FILES
FORM 1120-POL, WHICH IS NOT SUBJECT TO PUBLIC DISCLOSURE. THE FOLLOWING
INFORMATION ABOUT TAXES PAID WITH THE NRA'S FORMS 1120-POL IS SHARED HERE
ON A VOLUNTARY BASIS AS A SERVICE TO READERS AND TO DEMONSTRATE IN GOOD
FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING. 527(F) PROXY
TAX IS PAID ON THE LESSER OF NET INVESTMENT INCOME OR CERTAIN POLITICAL
EXPENDITURES AS DEFINED BY THE FEDERAL TAX CODE, SUCH AS WHEN CERTAIN
POLITICAL COMMUNICATIONS EXPRESSLY ADVOCATE THE ELECTION OR DEFEAT OF A
CANDIDATE AND ARE MADE BY THE NRA ITSELF RATHER THAN BY THE NRA'S SEPARATE
SEGREGATED FUND. THE AMOUNT OF 527 (F) PROXY TAX PAID WITH THE NRA'S 2018
FORM 1120-POL WAS $164,944. HISTORICALLY, NO 527(F) PROXY TAX WAS REQUIRED
TO BE PAID FOR 2017; THE AMOUNT OF 527(F) PROXY TAX PAID WITH THE NRA'S
2016 FORM 1120-POL WAS $20,835; THE AMOUNT PAID WITH THE NRA'S 2015 FORM
1120-POL WAS $21,817. AS ANOTHER POLITE REMINDER TO REPORTERS AND OTHER
READERS, FORM 990 INFORMATION IS NOT NECESSARILY EXPECTED TO TIE TO
FEDERAL ELECTION COMMISSION (FEC) REPORTING DUE TO DIFFERENT DEFINITIONS
AND EXCLUSIONS IN THE DIFFERENT REGULATORY REGIMES.


PART I-C LINE 5
THE NRA POLITICAL VICTORY FUND, AND AN INDEPENDENT POLITICAL ACTION
COMMITTEE (PAC) OF THE NRA, DIRECTLY RECEIVED CONTRIBUTIONS DURING 2018 OF
                                                                            Schedule C (Form 990 or 990-EZ) 2018
832044 11-08-18



                                                                                            Appx. 317
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21    Entered 02/12/21 16:34:29        Page 320 of
                                             461

Schedule C Form SW or 9991E2) 201a NATIONAL RIFLE ASSOCIATION OF AMERICA       XX-XXXXXXX Page 4
rPartIlV_ _ Supplemental Information (continued)

$12,938,624.




                                                                      Schedule C (Form 990 or 990-EZ) 2018
832044 11-08-18


                                                                                     Appx. 318
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                     Entered 02/12/21 16:34:29                      Page 321 of
                                              461
                                                                                                                                         OMB No. 1545-0047
SCHEDULE D                                    Supplemental Financial Statements
(Form 990)

Department ot the Treasury
                                             Ore Complete if the organization answered "Yes" on Form 990,
                                           Part IV, line 6, 7, 8, 9, 10, 11a, 11b, 11c, 11d, 11e, 11f, 12a, or 12b.
                                                                    Oe Attach to Form 990.
                                                                                                                                          2018
                                                                                                                                          -Opentc:TPUbli6
Internal Revenue Service                  Go to www.irs.gov/Form990 for instructions and the latest information.                          Inspection
Name of the organization                                                                                                  Employer identification number
                            NATIONAL RIFLE ASSOCIATION OF AMERICA                                XX-XXXXXXX
 Part I         Organizations Maintaining Donor Advised Funds or Other Similar Funds or Accounts. Complete if the
                 organization answered "Yes" on Form 990, Part IV, line 6.
                                                                              (a) Donor advised funds                  (b) Funds and other accounts
  1 Total number at end of year
  2 Aggregate value of contributions to (during year)
  3 Aggregate value of grants from (during year .)
  4 Aggregate value at end of year
  5 Did the organization inform all donors and donor advisors in writing that the assets held in donor advised funds
    are the organization's property, subject to the organization's exclusive legal control?                                          El Yes                  No
 6 Did the organization inform all grantees, donors, and donor advisors in writing that grant funds can be used only
    for charitable purposes and not for the benefit of the donor or donor advisor, or for any other purpose conferring
    impermissible private benefit?                                                                                                    ED Yes                 No
 Part II I Conservation Easements. Complete if the organization answered "Yes" on Form 990, Part IV, line 7.
  1   Purpose(s) of conservation easements held by the organization (check all that apply).
        El  Preservation of land for public use (e.g., recreation or education)  n Preservation of a historically important land area
        ri  Protection of natural habitat                                        El Preservation of a certified historic structure
       I-1 Preservation of open space
  2 Complete lines 2a through 2d if the organization held a qualified conservation contribution in the form of a conservation easement on the last
      day of the tax year.                                                                                                 Held at the End of the Tax Year
   a Total number of conservation easements                                                                          2a
   b Total acreage restricted by conservation easements                                                              2b
   c Number of conservation easements on a certified historic structure included in (a)                              2c
   d Number of conservation easements included in (c) acquired after 7/25/06, and not on a historic stnicture
      listed in the National Register                                                                                2d
  3 Number of conservation easements modified, transferred, released, extinguished, or terminated by the organization during the tax
      year 011.
  4 Number of states where property subject to conservation easement is located le
  5 Does the organization have a written policy regarding the periodic monitoring, inspection, handling of
      violations, and enforcement of the conservation easements it holds?                                                        ri Yes          17 No
  6 Staff and volunteer hours devoted to monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
        OP'
  7     Amount of expenses incurred in monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
           $
  8     Does each conservation easement reported on line 2(d) above satisfy the requirements of section 170(h)(4)(B)(i)
        and section 170(h)(4)(B)(ii)?                                                                                                  CI Yes       El No
  9     In Part XIII, describe how the organization reports conservation easements in its revenue and expense statement, and balance sheet, and
        include, if applicable, the text of the footnote to the organization's financial statements that describes the organization's accounting for
        conservation easements.
 Part III Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets.
                 Complete if the organization answered "Yes" on Form 990, Part IV, line 8.
 1a If the organization elected, as permitted under SFAS 116 (ASC 958), not to report in its revenue statement and balance sheet works of art,
      historical treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service, provide, in Part XIII,
      the text of the footnote to its financial statements that describes these items.
  b tf the organization elected, as permitted under SFAS 116 (ASC 958), to report in its revenue statement and balance sheet works of art, historical
      treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service, provide the following amounts
      relating to these items:
      (i) Revenue included on Form 990, Part VIII, line 1                                                                       $
      (ii) Assets included in Form 990, Part X                                                                                  $
 2 If the organization received or held works of art, historical treasures, or other similar assets for financial gain, provide
      the following amounts required to be reported under SFAS 116 (ASC 958) relating to these items:
  a Revenue included on Form 990, Part VIII, line 1                                                                             $
  b Assets included in Form 990, Part X                                                                                         $
LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                       Schedule D (Form 990) 2018
832051 10-28-18


                                                                                                                                      Appx. 319
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                             Entered 02/12/21 16:34:29                          Page 322 of
                                               461

Schedule D (Form 990) 2018             NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              XX-XXXXXXX              Page 2
I Part III I Organizations          Maintaining Collections of Art, Historical Treasures, or Other Similar Assets (continued
 3     Using the organization's acquisition, accession, and other records, check any of the following that are a significant use of its collection items
       (check all that apply):
  a     17 Public exhibition                                                 d   El Loan or exchange programs
  b      X Scholarly research                                                e   I      I   Other
  c     El Preservation for future generations
 4     Provide a description of the organization's collections and explain how they further the organization's exempt purpose in Part XIII.
 5     During the year, did the organization solicit or receive donations of art, historical treasures, or other similar assets
       to be sold to raise funds rather than to be maintained as part of the organization's collection?                                           ED Yes         T1No
"Paii IV]      Escrow and Custodial Arrangernents. Complete if the organization answered "Yes" on Form 990, Part IV, line 9, or
               reported an amount on Form 990, Part X, line 21.
 la Is the organization an agent, trustee, custodian or other intermediary for contributions or other assets not included
       on Form 990, Part X?                                                                                                                       1-1 Yes        El No
  b If "Yes," explain the arrangement in Part XIII and complete the following table:
                                                                                                                                                       Amount
  c Beginning balance                                                                                                                lc
     d Additions during the year                                                                                                     ld
  e Distributions during the year                                                                                                    le
  f Ending balance                                                                                                                   lf
 2a Did the organization include an amount on Form 990, Part X, line 21, for escrow or custodial account liability'?                              ElYes          O No
     b If "Yes," explain the arrangement in Part XIII. Check here if the explanation has been _provided on Part XIII
1`12.5rt V I Endowment Funds. c,ompletel
                                                          (a) Current year           (b) Prior year        (c) Two years baCk   (d) Three years back   (e) Four years back
 la Beginning of year balance                                20,556,237.              19,520,783,              17,657,500.          16,738,628.            15,706,221.
  b Contributions                                             1,603,940.               1,371,910.               1,482,504.           1,988,178.             1,346,379.
     c Net investment earnings, gains, and losses              -886,512._                625,818.               1,204,551.            -266,970.               366,395.
     d Grants or scholarships
     e Other expenditures for facilities
        and programs                                  .         940,564.                 916,400.,                786,344.,            772,538,               642,077.
     f Administrative expenses                                   49,737.                  35,574.                  37,728.              29,798.                38,290.
     g End of year balance                                   20,283,364.              20,566,537.              19,520,483.          17,657,500.            16,738,628.
 2      Provide the estimated percentage of the current year end balance (line 1g, column (a)) held as:
     a Board designated or quasi•endowment 1110.
     b Permanent endowment 110' 100.00
     C Temporarily restricted endowment Illro
        The percentages on lines 2a, 2b, and 2c should equal 100%.
 3a Are there endowment funds not in the possession of the organization that are held and administered for the organization
        by:                                                                                                                                                     Yes     No
        (i) unrelated organizations                                                                                                                     3_401
                                                                                                                                                            '           X
        0i) related organizations                                                                                                                       3a(ii) X
     b If "Yes" on line 3a(ii), are the related organizations listed as required on Schedule R?                                                          3h     X
 4      Describe in Part XIII the intended uses of the organization's endowment funds.                                      •
 Part VI Land, Buildings, and Equipment.
               Complete if the organization answered "Yes" on Form 990, Part IV, line 11a. See Form 990, Part X, line 10.
                  Description of property                       (a) Cost or other              (b) Cost or other          (c) Accumulated              (d) Book value
                                                               basis (investment)                   basis (other)           depreciation
                                                                                                                      _
  1a Land                                                                                      5,380,792.                              5,380,792.
  b Buildings                                                                                 55,410,753.                 32,259,301. 23,151,452.
  c Leasehold improvements
  d Equipment                                                              18,634,456.                                    14,457,669.                  4,176,787.
  e Other
Total. Add lines la through le. (Column Idl must ewe! Form 990 Part)Lcolumn Mt line Wci                                                     jo.    32,709,031.
                                                                                                                                           Schedule D (Form 990) 2018




B32052 10-29-18

                                                                                                                                                  Appx. 320
        Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                       Page 323 of
                                                461

Schedule D (Form 990) 2018  NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               XX-XXXXXXX             Pak0
I Part VII Investments - Other Securities.
                Complete if the organization answered "Yes" on Form 990, Part IV, line 11b. See Form 990, Part X, line 12.
  (a) Description of security or category (including name of security) I (b) Book value I   (c) Method of valuation: Cost or end-of-year marlcet value
(1) Financial derivatives
(2) Closely-held equity interests
(3) Other
     (A)



  la
  la
  la
  IR
  .41-0
Total. (Col. (b) must equal Forrn 990, Part X, col. (9) line 12.) Ir.
 Part VIII I Investments - Program Related.
                 Complete if the organization answered "Yes" on Form 990, Part IV, line 11c. See Form 990, Part X. line 13.
                  (a) Description of investment                    (b) Book value            (c) Method of valuation: Cost or end-of-year market value
     (1)
     (2)
     (3)
     (4)
     (5)
     (6)
     (7)
                                                                                        —
     1)
     (9)
Total. (Col. (b) must equal Form 990 Part X col. (B) line 13.30.
I Part IX I Other Assets.
                 Complete if the organization answered "Yes" on Form 990, Part IV, line 11d. See Form 990, Part X, line 15.
                                                          (a) Description                                                                 (b) Book value


     L2.)
     L3.1
     (41
     i51
     161



   (9)
Total. (Column gal must ague Form 90 PailX. col. !aline t5.i
IPart        X I Other Liabilities.
                 Complete if the organization answered "Yes" on Form 990, Part IV, line 11e or 11f. See Forrn 990, Part X, line 25.
1.                             (a) Description of lability                              (b) Book value
             Federal income taxes
     i2.1    NOTE PAYABLE - NRA FOUNDATION                                                5,00,000.
             CAPITAL LEASE ARRANGEMENT                                                    1,037,889.
     1.41    DERIVATIVE INSTRUMENT MARKET
             VALUATION                                                                        429,922.
     l(6.1   ACCRUED SALES AND USE TAXES                                                      149,20.
     cn      COUPON LIABILITY                                                                   6,874.

     (9)
Total. (Column fbl must eauel Form 990. Part X cal. lEit line 25J                           6,623,905.
2. Liability for uncertain tax positions. In Part XIII, provide the text of the footnote to the organization's financial statements that reports the
      organization's liability for uncertain tax positions under FIN 48 tASC 740). Check here if the text of the footnote has been provided in Part XIII LX
                                                                                                                                Schedule D (Form 990) 2018

832053 10-28.18

                                                                                                                                        Appx. 321
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                          Entered 02/12/21 16:34:29                         Page 324 of
                                              461

Schedule D (Form 990) 2018             NATIONAL - RIFLE ASSOCIATION OF AMERICA                                                       XX-XXXXXXX              Rape 4
I Part XI I Reconciliation of Revenue per Audited Financial Statements With Revenue per Return
              Complete if the organization answered "Yes" on Form 990, Part IV, line 12a.
 1 Total revenue, gains, and other support per audited financial statements                                                             1   352,886,958.
 2 Amounts included on line 1 but not on Form 990, Part VIII, line 12:
  a Net unrealized gains (losses) on investments                                                     2a      I —5,029,267.
  b Donated services and use of facilities                                                           2h
  c Recoveries of prior year grants                                                                  2c
  d Other (Describe in Part XIII.)                                                                   2d       —1,164,957.
  e Add lines 2a through 2d                                                                                                            2e    -q ,194,224.
 3 Subtract line 2e from line 1                                                                                                         3   359,081,182.
 4 Amounts included on Form 990, Part VIII, line 12, but not on line 1:
  a Investment expenses not included on Form 990, Part VIII, line 7b
  b Other Pescribe in Part XIII.)                                                                    :31
                                                                                                     4   — 6,530,318.
  c Add lines 4a and 4b                                                                                                                4c     —   6,530/ 318.
 5 Total revenue. Add lines 3 and 4c. (This must ecirial FOrlil 990, Part L line' 12.1       5 352,550,864.
I Part XII I Reconciliation of Expenses per Audited Financial Statements With Expenses per Return.
              Complete if the organization answered "Yes" on Form 990, Part IV, line 12a.
 1 Total expenses and losses per audited financial statements                                       •                                   1   361,805,635.
 2 Amounts included on line 1 but not on Form 990, Part IX, line 25:
  a Donated services and use of facilities . _                                                          2a
  b Prior year adjustments                                                                              2b
  c Other losses                                                                                        2c
  d Other (Describe in Part XIII.)                                                                 I 2d
                                                                                                     2d        6,592,651.
  e Add lines 2a through 2d                                                                                                            2e     6 592,651.
 3 Subtract line 2e from line 1                                                                                                         3   355,212,984.
 4 Amounts included on Form 990, Part IX, line 25, but not on line 1:
  a Investment expenses not included on Form 99D, Part VIII, line 7b                                    4a
  b Other (Describe in Part XIII.)                                                                      4b           62,333.
  c Add lines 4a and 4b                                                                                                                4c              62,333.
 5 Total expenses. Add lines 3 and 4c. !This must eaual Form 990. Part L tine 18.1                                                      5   355,275,317.
I Part XIIII Supplemental Information.
Provide the descriptions required for Part II, lines 3, 5, and 9; Part III, lines 1a and 4; Part IV, lines lb and 2b; Part V, line 4; Part X, line 2; Part XI,
lines 2d and 4b; and Part XII, lines 2d and 4b. Also complete this part to provide any additional inforrnation.



PART III, LINE 4:
THIS RESPONSE DESCRIBES THE MUSEUM COLLECTIONS WHICH ARE HELD BY THE NRA'S
RELATED ORGANIZATIONS AND CURATED BY NRA EMPLOYEES. THE NRA MUSEUMS
PROMOTE GUN COLLECTING AND PRESERVATION OF HISTORY THOUGH FIREARMS. THE
NRA MUSEUMS INCLUDE THE NATIONAL FIREARMS MUSEUM IN FAIRFAX, VIRGINIA: THE
FRANK BROWNELL MUSEUM OF THE SOUTHWEST IN RATON, NEW MEXICO; AND THE NRA
NATIONAL SPORTING ARMS MUSEUM AT BASS PRO SHOPS IN SPRINGFIELD, MISSOURI.
TO MAKE THE NRA MUSEUMS THE FINEST POSSIBLE RESOURCE FOR THE PUBLIC, THE
NRA AND ITS AFFILIATED CHARITIES RELY ON GENEROUS SUPPORTERS TO BUILD THE
EXHIBITION AND RESEARCH COLLECTIONS THROUGH COLLECTIONS OF HISTORICALLY
SIGNIFICANT FOREARMS. PLEASE VISIT NRAMUSEUMS.ORG FOR CURRENT INFORMATION
ON THE MUSEUM GALLERIES.
832054 10-25-18                                                                                                                      'Schedule D (Form 990) 2018

                                                                                                                                             Appx. 322
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21          Entered 02/12/21 16:34:29   Page 325 of
                                             461

Schedule D (Form 990. 2018       NATIONAL RIFLE ASSOCIATION OF AMERICA           XX-XXXXXXX Pages
Part.X.Iii Supplemental Information   (continued)




LINE 5 THIS RESPONSE EXPLAINS WHY THE NRA MAY SOLICIT OR RECEIVE ASSETS
THAT SOME DONORS INTEND TO BE SOLD RATHER THAN MAINTAINED PERMANENTLY.
WHEN DONORS INTEND THEIR GIFTS OF FIREARMS TO BE SOLD RATHER THEN HELD FOR
EXHIBITION OR RESEARCH IN.THE COLLECTIONS OF THE NRA MUSEUM, THE NRA
PARTNERS WITH AUCTION HOUSES. DONORS MAY CHOOSE TO HAVE GUNS SOLD FOR
VARIOUS REASONS, SUCH AS TO SUPPORT CURRENT PROGRAM SERVICES OR TO FUND A
CHARITABLE GIFT              ANNUITY OR     CHARITABLE TRUST. WITH ONE OF THE NRA'S
AFFILIATED CHARITIES. THE PHILANTHROPIC INTENT OF EACH DONOR DETERMINES
HOW A GIFT IS HANDLED.


PART V, LINE 4:
THIS RESPONSE DESCRIBES THE INTENDED USES OF THE.ORGANIZATION'S ENDOWMENT
FUNDS. THE ENDOWMENT FUNDS BENEFIT A DIVERSE RANGE OF PHILANTHROPIC
INTERESTS, INCLUDING TRAINING IN MARKSMANSHIP, NATIONAL SHOOTING
CHAMPIONSHIPS, WOMEN'S LEADERSHIP, HUNTERS'LEADERSHIP, RECREATIONAL
SHOOTING, LAW ENFORCEMENT, NRA MUSEUMS, AND THE NATIONAL ENDOWMENT FOR THE
PROTECTION OF THE SECOND AMENDMENT.


PART X, LINE 2:
THIS RESPONSE PROVIDES THE TEXT OF THE FOOTNOTE TO THE ORGANIZATION'S
FINANCIAL STATEMENTS IN ACCORDANCE WITH FASB ASC 740. MANAGEMENT
EVALUATED THE NRA'S TAX POSITIONS AND CONCLUDED THAT THE NRA HAD TAKEN NO
UNCERTAIN TAX POSITIONS THAT REQUIRE ADJUSTMENT TO THE FINANCIAL
STATEMENTS TO COMPLY WITH THE PROVISIONS OF THIS GUIDANCE. GENERALLY, THE
NRA IS NO LONGER SUBJECT TO INCOME TAX EXAMINATIONS BY THE U.S. FEDERAL,
STATE, OR LOCAL AUTHORITIES FOR YEARS BEFORE 2015, WHICH IS THE STANDARD
STATUTE OF LIMITATIONS LOOKBACK PERIOD.
                                                                                 Schedule D (Form 990) 2018
632055 1049-18

                                                                                       Appx. 323
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29    Page 326 of
                                              461

Schedule DSForm 990) 2018   -    NATIONAL RIFLE ASSOCIATION OF AMERICA     XX-XXXXXXX Page 5
Part        I Supplemental Information '(continuadl



PART XI, LINE 2D - OTHER ADJUSTMENTS:
AGENCY TRANSACTIONS BETWEEN THE NRA AND NRA FOUNDATION                           -1,910,739.
UNREALIZED-GAIN ON DERIVATIVE INSTRUMENT                                            745,782.
TOTAL TO SCHEDULE D, PART XI, LINE 2D                                            -1,164,957.


PART XI, LINE 4B - OTHER ADJUSTMENTS:
COST OF GOODS SOLD                                                               -4,389,150.
RENTAL EXPENSE                                                                   -2,203,501.
INTEREST ON ENDOWMENT GRANTS '                                                        62,333.
TOTAL TO SCHEDULE D, PART XI, LINE 4B                                            -6,530,318.


PART XII, LINE 2D - OTHER ADJUSTMENTS:
COST OF GOODS SOLD, _                                                             4,389,150.
RENTAL EXPENSE                                                                    2,203,501.
TOTAL TO SCHEDULE D, PART XII, LINE 2D                                            6,592,651.


PART XII, LINE 4B - OTHER ADJUSTMENTS:
INTEREST ON ENDOWMENT GRANTS                                                          62,333.


PART X

LINE 1(4) THIS INFORMATIONAL NOTE PROVIDES CONTEXT FOR THE DERIVATIVE
FINANCIALS INSTRUMENT DISCLOSED AS A LIABILITY. INTEREST RATE SWAPS ARE
ENTERED INTO TO MANAGE INTEREST RATE RISKS ASSOCIATED WITH THE NRA'S
BORROWING, AND INTEREST RATE SWAPS ARE ACCOUNTED FOR IN ACCORDANCE WITH
FASB ASC 815. THE NRA'S INTEREST RATE SWAP IS RECORDED IN THE BALANCE
SHEET AT FAIR VALUE, WITH FAIR VALUE CHANGES RECORDED AS UNREALIZED GAIN
OR LOSS ON DERIVATIVE INSTRUMENT. AS OF MARCH 2019, THE NRA NO LONGER HAS
                                                                           Schedule D (Form 990) 2018
832055 10-28-18

                                                                                 Appx. 324
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21       Entered 02/12/21 16:34:29   Page 327 of
                                             461

Schedule D Form 990)2018          NATIONAL RIFLE ASSOCIATION OF AMERICA       XX-XXXXXXX         Page 5
  art         Supplemental Information konfirtued

AN INTEREST RATE SWAP ARRANGEMENT.


LINE 1(6) THIS INFORMATIONAL NOTE REGARDS THE NRA'S TAXES. THE NRA IS A
SUBSTANTIAL TAXPAYER AND REMAINS IN GOOD STANDING WITH THE TAX
AUTHORITIES. STATE AND LOCAL TAXES PAID BY THE NRA INCLUDE SALES AND USE
TAXES, REAL ESTATE AND PERSONAL PROPERTY TAXES, AMUSEMENT TAXES, AND STATE
UNEMPLOYMENT TAXES. THE LIABILITY SHOWN ON SCHEDULE D, PART X FOR ACCRUED
SALES AND USE TAXES RELATES TO TIMING AND IS A SMALL FRACTION OF TAXES
PAID DURING THE YEAR. ADDITIONAL NOTES REGARDING THE NRA'S TAXES ARE
SHARED ON SCHEDULE C REGARDING 527(F) PROXY TAXES AND ON SCHEDULE 0
REGRADING UNRELATED BUSINESS INCOME TAXES. THE NRA CHOOSES TO SHARE THIS
ADDITIONAL INFORMATION ABOUT THE NRA'S TOTAL TAXES TO DEMONSTRATE IN GOOD
FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING.




                                                                               Schedule D (Form 990)2018
832055 10-29-18


                                                                                    Appx. 325
        Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                        Entered 02/12/21 16:34:29                         Page 328 of
                                                461
                                                                                                                                                   OMB No. 1545-0047
SCHEDULE F                        Statement of Activities Outside the United States
(Form 990)
Department of the Treasury
                                    Complete if the organization answered "Yes" on Form 990, Part IV, line 14b, 15, or 16.
                                                                   Attach to Form 990.
                                                                                                                                                   2018
                                                                                                                                                   Open to Public
Internal Revenue Service                JO- Go to www.irs.gov/Form990 for instructions and the latest information.                                 Inspection
Name of the organization                                                                                                        Employer identification number

NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   XX-XXXXXXX
 Paoli I General Information on ActivitiesOutsidethe United States. Completeiftheorganizationanswered"Yes"on
                Form 990, PartIV, line 14b.
  1     For grantmakers. Does the organization maintain records to substantiate the amount of its grants and other assistance,
        the grantees' eligibility for the grants or assistance, and the selection criteria used to award the grants or assistance?             ri    Yes El No


  2     For grantmakers. Describe in Part V the organization's procedures for monitoring the use of its grants and other assistance outside the
        United States.
  _
  4
                             .                _ ..       _.          .   .              .       .       .      .
        Activities per !legion. line roilowing ran 1, one ..1 tame can oe au_plicateo ir aciamonal space is neeaea.)
             (a) Region           (b) Number of (c) Number of (d) Activities conducted in the region               (e) If activity listed in (d)           (f) Total
                                       offices    en1P1°Yeess  (by type) (such as, fundraising, pro-                 is a program service,              expenditures.
                                   in the region .agents, and gram services, investments, grants to                                                         for and
                                                 independent                                                         describe specific type
                                                  contractors                                                                                           investments
                                                                 recipients located in the region)                 of service(s) in the region          in the region
                                                 in the reoion



CENTRAL AMERICA AND
THE CARIBBEAN                                   0              0 INVESTMENTS                                                                             3,021,000.



CENTRAL AMERICA AND
THE CARIBBEAN                                   0              0    PROGRAM SERVICES                        pal/CATIONS                                       4,000,



EAST ASIA AND THE
PACIFIC                                         0              0    PROGRAM SERVICES                        pUBLICATIONS                                      5,000.



EUROPE (INCLUDING
ICELAND & GREENLAND)                            0              0    FUNDRAISING                                                                               9,000.



EUROPE ( INCLUDING
ICELAND & GREENLAND)                            0              0    PROGRAM SERVICES                        PUBLICATIONS                                     21,000.



MIDDLE EAST AND
NORTH.AFRICA                                     0             0    FUNDRAISING                                                                                5,909.




NORTH AMERICA                                   0              0    FUNDRAISING                                                                               6,000.




NORTH AMERICA                                    0              0   PROGRAM SERVICEs                        PUBLICATIONS                                     10,000.
 3 a Subtotal                                    0              0                                                                                        3,081,000.
      b Total from continuation
        sheets to Part I                         0              0                                                                                            56,000.
                                                                                                                                                    .
      c Totals (add lines 3a
        and 3b)                                  0              0                                                                                        3,137,000.

LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                            Schedule F (Form NO) 2018



832071 10-31-18


                                                                                                                                             Appx. 326
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                         Page 329 of
                                              461
Schedule F (Forrn 990)          NATIONAL RIFLE ASSOCIATION OF AMERICA                                                    XX-XXXXXXX                Page 1
I Part I Continuation of Activities per Region.                   (Schedule F (Form 990), Pad I, line 3)
           (a) Region           (b) Number of (c) Number of       (d) Activities conducted in region        (e) If activity listed in (d)     (f) Total
                                     offices   employees or           (by type) (i.e., fundraising,           is a program service,         expenditures
                                 in the region   agents in           program services, grants to             describe specific type          for region
                                                  region           recipients located in the region) •       of service(s) in region




NORTH AMERICA                                                 PROGRAM SERVICES                           NRA OUTDOORS                           37,000.




SOUTH AMERICA                               0
                                                 ,
                                                        0     FUNDRAISING                                                                        4,000.




SOUTH AMERICA                               0           0     PROGRAM SERVICES                           PUBLICATIONS                            8,000.




SUB-SAHARAN AFRICA                                            PROGRAM SERVICES                           pRA OUTDOORS                            7,000.




                                            -




                                             _                '




                                                -




                                                -




Totals                   li,'                                                                                                                    56,000.




832181
04-01-18



                                                                                                                                       Appx. 327
                                                                                                                                                                                                                                         8 4-1X-04 ELMS
Page 330 of




                                               siaz (ow tuloA) A ainPeLPS




                                                                                                                                                                                                                                                          Appx. 328
                                                                                              4                                                                                           sappue JO suoRezpetwo Jew Jaqwnu reloiJaw3               g
                                                                                                                                               Jew! Aoueremnbe (c)(o)1.09 uogoas e pepocud seq lasunoo JO ealueJ6 eqi uopon JOI JO `skil eqi Aq
                                                                                                        Wwaxe-xel se pez!u600eu 'AJlunoo u6laJol.   Aq sapeqo se peziu800ei we ;mu °now pens!! suoileztuefuo zualdtoal Jaquinu mot Jew3
Entered 02/12/21 16:34:29
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                                                                                                                                                                             .
                                                  (Jew Tes!eidde          eouemsse            eouels!sse    luauiesJnqslla qseo luel6 qseo jo               WeJ6
                                                                                                                                                                                    uo!Ball (o)      (alqe3Hdde I!) NI3 pue uopezaJefiJo lo euieN (e)
                                               'Avid `mooq) uoRenien     qseouou j[o           qseouou
                                                                                                               lo Jauuen (8)     lunowv (a)             lo asodind (13)                               Limas apuo sth (q)
                                                   io powini 0)         uo!tduosaa (id       4o pinourv (6)                                                                                                                                         4
                                                                                                                                            loepeeu eoeds leuomppe paleogdnp aq ueo           '000'S$ ueqi. WOW pimp= oqm we!dioeu
                                                                  Aue       euil 'AI lied '066 tiliod ue useA„ peuemsue uollezeJeBio    eleidwoo *salle4S Pal!ufl et8 aP!stn() seqqua JO suoqezpie6.0 01 eouels!sslf n180 pue swam I II lied
                                               a abed                                              OVE9TIO-£5                          VOIIIHNV dO NOLIVIDOSSV                      nail!         rIVNOLINN              8 LOZ.U:166 wiod) 3 elnim-PS
            Schedule F (Form 990)2018                NATIONAL RIFLE ASSOCIATION OF AMERICA                                               XX-XXXXXXX                                                  Pace 3.
             Part III Grants and Other Assistance to Individuals Outside the United States. Complete if the organization answered "Yes" on Form 990, Part IV, line 16.
                         Part III can be duplicated if additional space is needed.
                                                                                 (c) Number of   (d) Amount of   ,      (e) Manner of           (f) Amount of    (g) Description of       (h) Method of
                 (a) Type of grant or assistance              (b) Region           recipients      cash grant        cash disbursement             noncash      noncash assistance           valuation
                                                                                                                                                  assistance                               (book, FMV,
                                                                                                                                                                                         appraisal, other)

                                                                                                                                            .
                                                                                                                                                                                                                                                       461
                                                                                                                                                                                                               Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21




                     .




                                                                                                                                                  •
                                                                                                                                                                                                                                     Entered 02/12/21 16:34:29




Appx. 329
                                                                                                                                                                                Schedule F (Form 990) 2018
                                                                                                                                                                                                                                     Page 331 of




            832073
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                     Entered 02/12/21 16:34:29                    Page 332 of
                                             461
Schedule F (Form 990) 2018 NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             XX-XXXXXXX        Page 4
tPart 1M1 Foreign Forms                        -
 1      Was the organization a U.S. transferor of property to a foreign corporation during the tax year? If "Yes,' the
        organization may be required to file Form 926, Return by a U.S. Transferor of Property to a Foreign
        Corporation (see Instructions for Forrn 926)                                                                              El Yes El No
 2      Did the organization have an interest in a foreign trust during the tax year? If "Yes," the organization
        may be required to separately file Form 3520, Annual Return To Report Transactions Wrth Foreign
        Trusts and Receipt of Certain Foreign Gifts, and/or Form 3520-A, Annual Information Retum of Foreign             •
        Trust VVith a U.S. Owner (see Instructions for Forms 3520 and 3520-A; don't file with Form 990)                           1E1 Yes [     I No


        Did the organization have an ownership interest in a foreign corporation during the tax year? If °yes,"
        the organization may be required to file Form 5471, Information Return of U.S. Persons VVith Respect To
        Certain Foreign Corporations (see Instructions for Form 5471)                                                             El Yes IT No
 4      Was the organization a direct or indirect shareholder of a passive foreign investment company or a
        qualified electing fund during the tax year? If "Yes,' the organization may be required to file F01177 8621,
        Infonnation Return by a Shareholder of a Passive Foreign Investment Company or Qualified Electing Fund
        (see Instructions for Form 8621)                                                                                          1-7 Yes    I X No

 5      Did the organization have an ownership interest in a foreign partnership during the tax year? If °yes,.
        the organization may be required to file Form 8865, Retum of U.S. Persons With Respect to Certain
        Foreign Partnerships (see Instructions for Form 8865)                                                                      El Yes El No


        Did the organization have any operations in or related to any boycotting countries during the tax year? If
        °Yes," the organization may be required to separately file Form 5713, International Boycott Report (see
        Instructions for Form 5713; don't file with Form 990)                                                                      El Yes ID No
                                                                                                                              Schedule F (Form 990)2018




832074 10-31-18



                                                                                                                                   Appx. 330
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                      Entered 02/12/21 16:34:29                      Page 333 of
                                             461

Schedule F (Forrn 99012018 NATIONAL                RIFLE ASSOCIATION, OF AMERICA                                            XX-XXXXXXX                Page 5
,Palt V rSupplemental Information
              Provide the information required by Part I, line 2 (monitoring of funds); Part I, line 3, column (f) (accounting method; amounts of
              investments vs. expenditures per region); Part II, line 1 (accounting method); Part III (accounting method); and Part III, column (c)
              (estimated number of recipients), as applicable. Also complete this part to provide any additional information. See instructions.

PART I, LINE 3:
THE NRA'S OFFSHORE INVESTMENTS FOLLOW INDUSTRY STANDARD BEST PRACTICES IN
RISK MANAGEMENT FOR NATIONAL NONPROFIT INSTITUTIONAL INVESTORS.
ALTERNATIVE INVESTMENTS REDUCE OVERALL PORTFOLIO RISK BY REDUCING
VOLATILITY AND IMPROVING DIVERSIFICATION. THE NRA MAINTAINS SEVERAL
INVESTMENT ACCOUNTS THAT ARE MULTI-STRATEGY FUNDS OF FUNDS. INCOME FROM
PASSIVE INVESTMENTS, WHEN APPROPRIATELY STRUCTURED, IS EXCLUDED FROM
UNRELATED BUSINESS INCOME BY LAW. THIS TYPE OF INVESTMENT POSTURE IS
COMMONLY ACCEPTED IN THE U.S. EXEMPT ORGANIZATION INDUSTRY. 100% OF THE
AMOUNT IS THE TOTAL BOOK VALUE OF INVESTMENTS FOR THAT REGION.


SCHEDULE F, PART I, LINE 3
THIS DISCLOSURE REFERS TO FOREIGN FUNDRAISING. 100% OF THE AMOUNT IS
THE CASH VALUE OF EXPENDITURES MADE BY THE NRA FOR NECESSARY TRAVEL,
ACCOMMODATIONS, AND RELATED EXPENSES.


THIS DISCLOSURE OF PROGRAM SERVICES REFERS TO NRA PUBLICATIONS
DIVISION'S FOREIGN TRAVEL EXPENSES RELATING TO GATHERING MATERIALS FOR
NRA MAGAZINES. 100% OF THE AMOUNT IS THE CASH VALUE OF EXPENDITURES
MADE BY THE NRA FOR NECESSARY TRAVEL, ACCOMMODATIONS, AND RELATED
EXPENSES.




0320/5 10-31-18                                                                                                                Schedule F (Form 990) 2018

                                                                                                                                      Appx. 331
        Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                              Page 334 of
                                                461
 SCHEDUUEG                       Supplemental Information Regarding Fundraising or Gaming Activities                                                OMSNo.1545-0047

 (Form 990 or 990-EZ)         Complete if the organization answered °Yes" on Form 990, Part IV, line 17, 18, or 19, or if the
                                            organization entered more than $15,000 on Form 990-EZ, line 6a.
                                                         Ork Attach to Form 990 or Form 990-EZ.
                                                                                                                                                     arm _
Department of the Treasury                                                                                                                          Open to Public
Internal Revenue Service
                                           Go to wvvw.irs.gov/Form990 for instructions and the latest information.                                  Inspection
Name of the organization                                                                                                       Employer identification number
                                NATIONAL RIFLE ASSOCIATION OF AMERICA                                              XX-XXXXXXX
 P at T          Fundraising Activities. Complete if the organization answered "Yes" on Form 990, Part IV, line 17. Form 990-E7 filers are not
                required to complete this part.
  1 Indicate whether the organization raised funds through any of the following activities. Check all that apply.
   a       Mail solicitations                                 e       Solicitation of non-government grants
    b IXI intermit and email solicitations                          fl    Solicitation of government grants
    c    El Phone solicitations                                    9      Special fundraising events
    d          In-person solicitations
  2 a Did the organization have a written or oral agreement with any individual (including officers, directors, trustees, or
      key employees listed in Form 990, Part VII) or entity in connection with professional fundraising services?             I X I Yes                         No
    b If "Yes," list the 10 highest paid individuals or entities (fundraisers) pursuant to agreements under which the fundraiser is to be
        compensated at least $5,000 by the organization.

                                                                                      (iii) Did    .                      (10Am                       (vi) Amount paid
     (i) Name and address of individual                                              fundraiser   (iv) Gross receipts    to r reotauinntepdabidy)
                                                          (il) Activity            1,...srody                                                        to (or retained by)
            or entity (fundraiser)                                                  or control ot     from activity           fundraiser
                                                                                                                                                         organization
                                                                                   contributions?                          listed in col. (i)
ALLEGIANCE DBA MEMBERSHIP                                                             Yes   No
ADVISORS - 11250 NAPLES MILL                  FUNDRAISING CONSULTANT              -         X        42,370,456.                1,070,000.               41,300,456.
INFOCISION MANAGEMENT CORP -
325 SPRINGSIDE DR, AKRON, OH                  PAID SOLICITOR                                X          9,521,431.               4,840,658.                4,680,773.
501C SOLUTIONS - 2530
MERIDIAN PKWY STE 300,                        FUNDRAISING CONSULTANT                        X                      O.               616,000.                          O.
SHARPE GROUP - 855 RIDGE LAKE
BLVD STE 300, MEMPHIS, TN                     FUNDRAISING CONSULTANT                        X                      O.               480,000.                          O.
WS CONSULTING - 221 HOMEPORT
DR, GRASONVILLE, MD 21638                     FUNDRAISING CONSULTANT               -        X                      O.               360,000.                          O.
MCKENNA & ASSOCIATES - 2000
CALRENDON BLVD STE 200,                       FUNDRAISING CONSULTANT                        X                      O.               300,000.
KEY & ASSOCIATES - 12176
CHANCERY STATION CIR, RESTON,                 FUNDRAISING CONSULTANT                         X                     O.                 72,000.
COMMONWEALTH GROUP PARTNERS -
1579 MONROE SR STE F-341,                    FUNDRAISING CONSULTANT                          X                     0.                60,000.                          O.




Total                                                                                        10,     51,891,887.                7,798,658.               45,981,229.
  3 List all states in which the organization is registered or licensed to solicit contributions or has been notified it is exempt from registration
     or licensing.
AL,AK,AZ,AR,CA,CO,CT,FL,DC,GA,HI,IL,KS,KY,LA,MA,MD_,ME,MI,MN,MO,MS,NC,ND,NH
NJ,NM,NY,OK,OH,OR,PA,RI,SC,TN,UT,VA,WA,WI,WV




LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                    Schedule G (Form 990 or 990-EZ) 2018
                        SEE PART IV FOR CONTINUATIONS
832081 10-03-18



                                                                                                                                               Appx. 332
                    Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                   Entered 02/12/21 16:34:29                    Page 335 of
                                                            461

Schedule G (Form 990 or 990-EZ) 2018                   NATIONAL RIFLE ASSOCIATION OF AMERICA                                             XX-XXXXXXX               Page 2
'Part IV                    Fundraising Events. Complete if the organization answered "Yes" on Form 990, Part IV, line 18, or reported more than $15,000
                            of fundraising event contributions and gross income on Form 990-EZ, lines 1 and 6b. List events with gross receipts greater than $5,000.
                                                                           (a) Event #1            (b) Event #2            (c) Other events
                                                                                                                                                  (d) Total events
                                                                                                                               NONE             (add col. (a) through
                                                                     NRAILA                                                                           col. (c))
                                                                           (event type)            (event type)             (total number)


                    1 Gross receipts                                     1,403,289.                                                               1,4289.
 CC


                    2 Less: Contributions


                    3 Gross income (line 1 minus line 2)                 L403,289.                                                                1,403,289.
                    4   Cash prizes


                    5 Noncash prizes
  Direct ExCenses




                    6   Rent/facility costs                                    54,440.                                                                  54,440.
                    7   Food and beverages                                   154,712.                                                                 154,712.
                    8   Entertainment                                          38,776.                                                               38,776.
                    9 Other direct expenses                                    48,318.                                                               48,318.
                    10 Dinact expense summary. Add lines 4 through 9 in column (d)                                                                  296,246.
                    11 Net income summary. Subtract line 10 from line 3. column (d)                                                               1,107,043.
Rad III                    Gaming. Complete if the organization answered "Yes" on Form 990, Part IV, line 19, or reported more than
                            $15,000 on Form 990-EZ, line 6a.
                                                                                                 (b) Pull tabs/instant                         (d) Total gaming (add
   co                                                                        (a) Bingo                                     (c) Other gaming
                                                                                               bingo/progressive binge                        col. (a) through col. (c))

 CC
                    1 Gross revenue


   co               2 Cash prizes
   co

                    3   Noncash prizes

  0
                    4   Rent/facility costs
 a
                    5 Other direct expenses
                                                                           Yes                   I Yes                   = Yes
                    6   Volunteer labor                               1-1 No                  L_1 No                     1=7,1 No

                    7   Direct expense summary. Add lines 2 through 5 in column (d)


                    8 Net gamine income summary. Subtract line 7 from line 1, column (d)


 9 Enter the state(s) in which the organization conducts gaming activities:
          a Is the organization licensed to conduct gaming activities in each of these states?                                                   I I Yes      1-1 No
         b If "No," explain:



10a Were any of the organization's gaming licenses revoked, suspended, or terminated during the tax year?                                        = Yes        F-1 No
         b If "Yes," explain:




832082 10-03-18                                                                                                                Schedule G (Form 990 or 990-EZ) 2018




                                                                                                                                               Appx. 333
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                     Page 336 of
                                               461
Schedule G (Form 990 or 990-E2) 2018        NATIONAL RIFLE ASSOCIATION OF AMERICA                                           XX-XXXXXXX          Page 3
11 Does the organization conduct gaming activities with nonmembers?                                                                  I IYes 17:1 No
12 Is the organization a grantor, beneficiary or trustee of a trust, or a member of a partnership or other entity formed
       to administer charitable gaming?                                                                                             [7=1 Yes   [1:1 No
13 Indicate the percentage of gaming activity conducted in:
  a The organization's facility                                                                                                       13a I
  b An outside facility                                                                                                               13b
14 Enter the name and address of the person who prepares the organization's gaming/special events books and records:


       Name


       Address PP


15a Does the organization have a contract with a third party from whom the organization receives gaming revenue?                     El Yes El No


  b If "Yes," enter the amount of gaming revenue received by the organization 101. $                           and the amount
       of gaming revenue retained by the third party   Ow $
     c ff "Yes," enter name and address of the third party:


       Name it*


       Address OP


16     Gaining manager information:


       Name


       Gaming manager compensation        P. $

       Description of services provided 1110-




        ElDirector/officer                 1-1 Employee               1-1 Independent contractor


17     Mandatory distributions:
     a Is the organization required under state law to make charitable distributions from the gaming proceeds to
       retain the state gaming license?                                                                                                     Yes El No
     b Enter the amount of distributions required under state law to be distributed to other exempt organizations or spent in the
       organization's own exempt activities during the tax year OP $
part IV        Supplemental Information. Provide the explanations required by Part I, line 2b, columns (iii) and (v); and Part III, lines 9, 9b, 10b,
               15b, 15c, 16, and 17b, as applicable. Also provide any additional information. See instructions.


SCHEDULE G, PART I, LINE 2B, LIST OF TEN HIGHEST PAID FUNDRAISERS:


(I) NAME OF FUNDRAISER: ALLEGIANCE DBA MEMBERSHIP ADVISORS
(I) ADDRESS OF FUNDRAISER: 11250 WAPLES MILL RD, FAIRFAX, VA 22030


(I) NAME OF FUNDRAISER: INFOCISION MANAGEMENT CORP
(I) ADDRESS OF FUNDRAISER: 325 SPRINGSIDE DR, AKRON, OH 44333

(k) NAME OF FUNDRAISER: 501C SOLUTIONS
832083 10-03-18                                                                                                    Schedule G (Form 990 or 990-EZ) 2018


                                                                                                                                     Appx. 334
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                   Entered 02/12/21 16:34:29     Page 337 of
                                             461

Schedule G Form 95.10 or 99011-E4       NATIONAL RIFLE ASSOCIATION OF AMERICA              XX-XXXXXXX         Page 4
 Part IV I Supplemental Information         (continuedy


(I) ADDRESS OF FUNDRAISER:
2530 MSRIDIAN PKWY STE 300, RESEARCH TRIANGLE PARK , NC 27713


(I) NAME OF FUNDRAISER: SHARPE GROUP
(I) ADDRESS OF FUNDRAISER: 855 RIDGE LAKE BLVD STE 300, MEMPHIS, TN 38120


(I) NAME OF FUNDRAISER: MCKENNA                           & ASSOCIATES
(I) ADDRESS OF FUNDRAISER:
2000 CALRENDON BLVD STE 200, ARLINGTON, VA 22201


(I) NAME OF FUNDRAISER: KEY & ASSOCIATES
(I) ADDRESS OF FUNDRAISER: 12176 CHANCERY STATION CIR, RESTON, VA 20190


(I) NAME OF FUNDRAISER: COMMONWEALTH GROUP PARTNERS
(I) ADDRESS OF FUNDRAISER: 1579 MONROE SR STE F-341, ATLANTA, GA 30324


PART I_LINE 2B(2)
THIS SUPPLEMENTAL INFORMATION NOTES THE DISTINCTION BETWEEN 990 CORE
FORM PART VIII SECTION B LINE 1 AND SCHEDULE G PART I LINE 2B(2) FOR
THE FILING ORGANIZATION'S VENDOR INFOCISION MANAGEMENT CORP. THE VENDOR
INFOCISION PROVIDED SERVICES TO THE FILING ORGANIZATION FOR BOTH
MEMBERSHIPS AND CONTRIBUTIONS SOLICITATIONS, AS SHOWN ON 990 CORE FORM
PART       VIII    SECTION          B   LINE 1. SCHEDULE G IS SPECIFIC TO THE VENDOR'S WORK
AS    A PAID       SOLICITOR PROVIDING PROFESSIONAL FUNDRAISING SERVICES.
THEREFORE, THE SCHEDULE G DISCLOSURE EXCLUDES THE MEMBERSHIP PROCESSING
SERVICES.




                                                                                       Schedule G (Form 990 or 990-EZ)
832084 04-01-18



                                                                                                  Appx. 335
            SCHEDULE I                                                                                                                                                                                   OMBNa1545-00,17
                                                                              Grants and Other Assistance to Organizations,
            (Form 990)                                                       Governments, and Individuals in the United States
                                                                         Complete if the organization answered "Yes" on Form 990, Part IV, line 21 or 22.                                                 2018
            Department of the Treasury                                                                       PP Attach to Form 99Cl.                                                                     Open toPublic
            Internal Revenue Service                                                                                                                                                                 , _ Inspection
                                                                                      Ow Go to www.irs.gov/Form990 for the latest information.
            Name of the organization                                                                                                                                                        Employer identification number
                                           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                       XX-XXXXXXX
              Part I    r   General Information on Grants and Assistance
              1    Does the organization maintain records to substantiate the amount of the grants or assistance, the grantees' eligibility for Me grants or assistance, and the selection
                   criteria used to award the grants or assistance?                                                                                                                                  M Yes         0 No
              2    Describe in Part IV the organization's procedures for monitoring the use of gmnt funds in the United States.
              Part II I Grants and Other Assistance to Domestic Organizations and Domestic Governments. Complete if the organization answered "Yes" on Form 990, Part IV, line 21, for any
                            recipient mat receivea more man 4.., uuu. ran ii can oe ouplicateo   IT   aocntionai space is neeciea.
                  1 (a) Name and address of organization           (b) EIN           (c) IRC section          (d) Amount of      (e) Amount of     (f) Method of       (g) Description of         (h) Purpose of grant
                                                                                                                                                  valuation (book
                              or govemment                                            (if applicable)           cash grant         non.cash                           noncash assistance              or assistance
                                                                                                                                                  FMV, appraisal, '
                                                                                                                                  assistance
                                                                                                                                                       other)


            NATIONAL FOUNDATION FOR WOMEN
            LEGISLATORS — 910 16TH ST NW —                                                                                                                                                  UNDERGRADUATE COLLEGE
            WASHINGTON, DC 20006                                XX-XXXXXXX       501(C)t3)                          13,328.                  0.                                             SCHOLARSHIPS
                                                                                                                                                                                                                                                                        461
                                                                                                                                                                                                                                Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                                                                                                                                                                                                                                      Entered 02/12/21 16:34:29




              2    Enter total number of section 501(c)(3) and govemment organizations listed in the line 1 table                                                                                                        1 .
              3    Enter total number of other organizations listed in the line 1 table                                                                                                           PI"                      0.




Appx. 336
            LHA     For Paperwork Reduction Act Notice, see the Instructions for For
                                                                                   - rn 990.                                                                                                   Schedule I (Form 990) (2018)
                                                                                                                                                                                                                                                      Page 338 of




            832101 11-02-18
            Schedule I (Forrn 990) (2018)           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                       XX-XXXXXXX                       Facie 2
            iPart III Grants and Other Assistance to Domestic Individuals. Complete if the organization answered "Yes" on Form 990, Part IV, line 22.
                        Part III can be duplicated if additional space is needed.

                                 (a) Type of grant or assistance                     (b) Number of      (c) Amount of   (d) Amount of non-         (e) Method of valuation      (f) Description of noncash assistance
                                                                                       recipients         cash grant  • cash assistance         (book, FMV, appraisal, other)




            NRA JEANNE E BRAY MEMORIAL SCHOLARSHIP AWARDS                                        20            62,333.                    'O.




                                                                      -
                                                                                                                                                             .




                                                                                   -
                                                                                                                                                                                                                                                                   461
                                                                                                                                                                                                                           Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21




                Part IV   Supplemental Information. Provide the information required in Part I, line 2; Part III, column (b); and any other additional information.


            PART I, LINE 2:
            PART I LINE 2 THE NATIONAL FOUNDATION FOR WOMEN LEGISLATORS PARTNERS WITH
            THE NATIONAL RIFLE ASSOCIATION FOR THE ANNUAL NFWL/NRA BILL OF RIGHTS ESSAY
            SCHOLARSHIP CONTEST FOR FEMALE HIGH SCHOOL JUNIORS AND SENIORS. THE NRA
            ACTIVELY ASSISTS NATIONAL FOUNDATION OF WOMEN LEGISLATORS IN THE SELECTION
                                                                                                                                                                                                                                                 Entered 02/12/21 16:34:29




            AND ADMINISTRATION OF NFWL SCHOLARSHIPS FOR COLLEGE. NFWL SCHOLARSHIP
            APPLICATIONS ARE ASSESSED ON THE ELEMENTS OF HISTORICAL RESEARCH, INSIGHT
            AND PERSPECTIVE, DEMONSTRATED UNDERSTANDING OF THE AMERICAN CONSTITUTION,




Appx. 337
                                                                                                                                                                                                                                                 Page 339 of




            INSPIRATIONAL QUALITY, AND MEANINGFUL PERSONAL CONNECTION. SCHOLARSHIP
            832102 11-02-18                                                                                                                                                               Schedule I (Form 990)(2018)
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21       Entered 02/12/21 16:34:29   Page 340 of
                                              461
Schedule I (Form 990)        NATIONAL RIFLE ASSOCIATION OF AMERICA             XX-XXXXXXX         Page 2
1,',PartiVA: Supplemental Information

AWARDS ARE PAID DIRECTLY TO THE EDUCATIONAL INSTITUTION.


TART III LINE 1
THE NRA JEANNE E. BRAY MEMORIAL SCHOLARSHIP AWARDS PROGRAM IS NAMED IN
HONOR AND RECOGNITION OF THE GROUNDBREAKING POLICE OFFICER JEANNE E.
BRAY, A SHOOTING CHAMPION AND PAST MEMBER OF THE NRA BOARD OF
DIRECTORS. JEANNE E. BRAY WAS THE FIRST FEMALE DETECTIVE ON BURGLARY
SQUAD, WHICH HAS EVOLVED INTO TODAY'S MODERN SWAT TEAMS. SHE WAS THE
FIRST FEMALE POLICE OFFICER TO EARN THE NRA POLICE MARKSMANSHIP.
"DISTINGUISHED" BAR, AND                SHE WON THE NATIONAL WOMEN'S POLICE PISTOL
COMBAT CHAMPIONSHIP FIVE TIMES FROM 1962 TO 1967. THE PROGRAM OFFERS
SCHOLARSHIPS OF UP TO 2,500 PER SEMESTER, UP TO $5,000 PER YEAR FOR A
MAXIMUM OF FOUR YEARS, TO DEPENDENT CHILDREN OF ANY PUBLIC LAW
ENFORCEMENT OFFICER KILLED IN THE LINE OF DUTY WHO WAS AN NRA MEMBER AT
THE TIME OF DEATH, AND TO DEPENDENT CHILDREN OF ANY CURRENT OR RETIRED
LAW ENFORCEMENT OFFICERS WHO ARE LIVING AND HAVE CURRENT NRA
MEMBERSHIP. THE MEMBERSHIP RESTRICTION IS PERMITTED BY LAW BECAUSE THE
NRA JEANNE E. BRAY MEMORIAL SCHOLARSHIP AWARDS PROGRAM IS A 501(C)(4)
PROGRAM. SCHOLARSHIP AWARDS ARE PAID DIRECTLY TO THE EDUCATIONAL
INSTITUTION.




                                                                                     Schedule I (Form 990)
 B32291
 04-01-18


                                                                                     Appx. 338
        Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                       Entered 02/12/21 16:34:29                     Page 341 of
                                                461

SCHEDULE J                                                 Compensation Information                                                         OMB No. 1545-0047

(Form 990)                                  For certain Officers, Directors, Trustees, Key Employees, and Highest
                                                                   Compensated Employees
                                          Complete if the organization answered "Yes" on Form 990, Part IV, line 23.
                                                                                                                                             2018
Department of the Treasury                                         *Attach to Form 990.                                                     Open to Public
Internal Revenue Service                  Ow Go to www.irs.gov/Form990 for instructions and the latest information.                          Inspection
Name of the organization                                                                                                       Employer identification number
                                     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                         XX-XXXXXXX
 Part I        Questions Regarding Compensation
                                                                                                                                                      Yes
 1a Check the appropriate box(es) if the organization provided any of the following to or for a person listed on Farm 990,
        Part VII, Section A, line la. Complete Part to provide any relevant information regarding these items.
             First-class or charter travel                                 1 X Housing allowance or residenc,e for personal use
       I X I Travel for companions                                         ET Payments for business use of personal residence
       Prl Tax indemnification and gross-up payments                       I X I Heafth or social club dues or initiation fees
       InDiscretionary spending account                                    1- 1Personal services (such as maid, chauffeur, chef)

     b tf any of the boxes on line la are checked, did the organization follow a written policy regarding payment or
        reimbursement or provision of all of the expenses described above? If "No," complete Part Ill to explain                                lb     X
 2      Did the organization require substantiation prior to reimbursing or allowing expenses incurred by all directors,
        trustees, and officers, including the CEO/Executive Director, regarding the items checked on line la?


 3      Indicate which, if any, of the following the filing organization used to establish the compensation of the organization's
        CEO/Executive Director. Check all that apply. Do not check any boxes for methods used by a related organization to
        establish compensation of the CEO/Executive Director, but explain in Part III.
       I X I Compensation committee                                        I-1Written employment contract
       n Independent compensation consultant                               XI Compensation survey or study                 •
       1-1Form 990 of other organizations                                        Approval by the board or compensation committee


 4      During the year, did any person listed on Form 990, Part VII, Section A, line 1a, with respect to the filing
        organization or a related organization:
     a Receive a severance payrnent or change-of-control payment?                                                                               4a     X
     b Participate in, or receive payment from, a supplemental nonqualified retirement plan?                                                    4b     X
     c Participate in, or receive payment from, an equity-based compensation arrangement?
        If "Yes" to any of lines 4a-c, list the persons and provide the applicable amounts for each item in Part III.


        Only section 501(cX3), 501(cX4), and 501(c)(29) organizations must complete lines 5-9.
 5      For persons listed on Form 990, Part VII, Section A, line la, did the organization pay or accrue any compensation
        contingent on the revenues of:
     a The organization?                                                                                                                        Sa
     b Any related organization?                                                                                                                5b
        tf "Yes" on Erie 5a or 5b, describe in Part
 6      For persons listed on Form 990, Part VII, Section A, line la, did the organization pay or accrue any compensation
        contingent on the net earnings of:
     a The organization?
     b Any related organization?
        If "Yes" on line 6a or 6b, describe in Part III.
 7      For persons listed on Form 990, Part VII, Section A, line la, did the organization provide any nonfixed payments
        not described on lines 5 and 6? If "Yes," describe in Part III
 8      Were any amounts reported on Form 990, Part VII, paid or accrued pursuant to a contract that was subject to the
        initial contract exception described in Regulations section 53.4958-4(a)(3)? If "Yes," describe in Part III
 9      If "Yes" on line 8, did the organization also follow the rebuttable presumption procedure described in
 _      Regulations section 53.4958-6(c)?                                                                                                       9
LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                          Schedule J (Form 990) 2018




832111 16-28-18


                                                                                                                                         Appx. 339
                                                                                                                                                                                                                                          8L-9Z-0   L 12£11
Page 342 of




                                               910Z (066 wl0A) r eInPeqoe




                                                                                                                                                                                                                                                              Appx. 340
                                               .0                      .0                     .0                     .0                   .0                .0                 .0          00                            ampama
                                               .0                      .000 1 0a              *0                     .0                   .0                .0                 .000 1 0a    W                MEM 'a NOIEVN (ET)
                                               '0                      '0                     •   0                  .0                   '0                '0                 •0          00                           INEMISHEd
                                                                                          ,
                                               '0                      'LT9'LLE'T '0                                 '0                   '0                '0                 'LT9'LL£ i t W                 NIHON "I IMMO (ST)
                                               '0                      '0                     '0                     •0                   '0                '0                 '0          00 NEDIq ably Azimiadv "uia ornomm um
                                               .0                      •SVO I S£S             .0                     '0                   'SVO'SES          '0                 '0                  (!)      NITIEDHVK gEEDIN (VI)
Entered 02/12/21 16:34:29




                                               '0                      '0                     '0                     '0                   '0                '0                 '0                  00        moiwuado'ma *axa NW
                                                                                                                                                                                                                          qVU2N20
                                               •0                      .000'0U.               '0                     •0                   '000 1 0ZL        '0                 '0                  0)                      HEAVEN 'X IHEBOU (ET)
                                               '0                      '0                     '0                     '0                   '0                '0                 '0                  00        ONINIVHI cm moiIvonaa "Eolmitia
                                               .0                      •
                                                                       809 'ST'S              £98't
                                                                                              •                      •
                                                                                                                     000 'ST              'SW. 'SZ          •
                                                                                                                                                            0                  '000'00S            W                      II:M(140U ailiz WO
                                               •
                                               0                       .0                     '0                     '0                   '0                '0                 '0                  00       TIMM • ampauxa aniamaxa Aznaaa
                                               '0                      'ES8' ZO9              -TZ91 VT               '00S'9I              •
                                                                                                                                          SL9 'IL           •
                                                                                                                                                            000' OS            •LSO' OST7          W                       /MEM ainva (TI)
                                               .0                      .0                     .0                     .0                   .0                .0                 '0                  09        smilvorma 'uoLoallia anismoaxa
                                               '0                      'OEL'SS9               '996 1 LS              'EVV'9T              '9EL'LS           '000'08            'S8S'EVV            W                         RIZNVH SVIONOG (at)
                                               .0                      .0                     .0                     .0                   .0                .0                 .0                  00          dINSHEHNEN4 'HOID2HIN RAIIADEXH
                                               •0                      •OVS'EEL               •VS9 ' 6V             '00S I 9T             'OET'TT           'ESS'LTZ           'EOL'ElEt           (I/                           EMHVHO    aaoa, (6)
                                               .0                      .0                     .0                     .0                   .0                .0                 '0                  00          INENEIDNVAEY 'HOIOHHIE ONIOVNVN
                                               '0                      '89L'908               'EZT'LS               '00S a 9T             '9E1'9            '90Z/ ZZT          'E08'VO9            M                          ddOUNDS    HEMAI      (8)
                                               '0                      '0                     .0                     .0                   '0                "0                 '0                  00    Ent ONIIIIVIS) StIO RVUEINED 'am Dam
                                                                                                                                                                                                                'HD 'srivollarasa 'a Ild2SOr (L)
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21




                                               '0                      '8ZO I T9t             'ZOE'TV               '00S'9T               'PLL I SS         '0                .'ZSV'LVE            W
                                        461




                                               •0                      •0                     '0                     '0                   '0                '0                 '0                  00            aasmnoo ZWEINHO CINV AHVIEWONS
                                               •0                     'ES9'68V            'LL0'09                   '00S'9T               'EZO I EE         '00I'VS            'ES6'SZE            W                         HEZVHE 'D NHOr         (9)
                                               .0                      '0                     '0                    '0                    '0                '0                 '0                  00               (SIDVET/6 MOW HHHOSTEHI
                                               '0                     'STZ1 8V9           'LSL'VE                   '009'9T               'LV8'S6T          '0                 'TTT'TOP            W                         AVUS '11 DIVHD         (S)
                                               '0                      .0                     '0                    '0                    '0                .0                 '0                  00            ma *3axa aav was ao azum
                                               '0                     '6961 6T6           'ZEE'69                   '00S I 9T             '86E 1 19         '0                 '6EL'Z8L            W                  TIRMOd * 7 vnasor (t)
                                               .0                      .0                     .0                     .0                   .0                .0                 '0                  09            (8IMET/6 mama) uaansralu
                                               •0                      •
                                                                       6W:8f/6            'ZS6'LZ                    •
                                                                                                                     08VOZ                'OL61 9TT         •
                                                                                                                                                            000'OTZ            'L99 ' ELS          W                   SdITIIHE ' H NOVIIM ( E )
                                               '0                      '0                     '0                    '0                    '0                '0                 '0                  00               WIIVHN • HOIDEUICE mimosas
                                               •
                                               0                                   998 1 IL
                                                                       '8991 Z6E'T •                                 *V8V 8 9£            ZEL'a
                                                                                                                                          •                 '000'00Z           •
                                                                                                                                                                               98S 'LSO 'T W                                  xoa • t4 SI1TH3 ( Z )
                                               '0                      .0                     '0                     '0                   .0                '0                 '0                  00        Imaisaua solii sitimpaxa atm oso
                                               '0                     'LZV'VZZ'Z 'ETS'ES                             •
                                                                                                                     08VOZ                •
                                                                                                                                          9SL'LZV           •
                                                                                                                                                            000'SSV            '8L8 1 /.9eT W                                MINI dIFI ENEVI4       (I)
                                                                                                                                           uonesuedwoo        uowsuedwoo
                                                066 LUJOd Joud uo
                                                                                                                                               emetiodal         anpapq          uogesuedwoo                       owl pue aweN (V)
                                               pauelep se pepodaa                                                       uo!lesuedwoo                           ig snuoe (0         °see (!)
                                                                                                                                               Jag* OH)
                                                  (9) uwnloo u!       (a)-0)(a)                     sweueq             PaueOP Jeqlo
                                                uo!lesuedwo0 (A) suwnloo lo ieloi (2)             emexeluoN (a)      pue wewel!teld (3)    uo!lesuedwoo 9S111-660 I. 10/Pue Z-M10 wbrt0Piew9 (9)
                                                               lenp!mpu!         szunowe (3) pue (a) uwnloo emeolidde 'el. eu!! `v uopee '11A ued '066 uuoA wnowe !BIN          renbe isnw jenp!mpu! pezs!! yam JO; (!!!)-(!)(8) suwnloo wns eLa :oloN
                                                                                                                                                                            'I1A lied '066 ulloj uo pels!! zmare law sienimpu! Aue tou oa
                                                 •(!!) MOJ UO 'suolloruisul   u! pequosep `suoqezweam peleiw wwi pue (!) MOJ uo uollezwedm atn wo4 uopsuedwoo podeu (*patios uo pepodeJ eq Isnw uollesuedwoo mum ienp!mpu! wee iod
                                                                                                      Tepeau s! eouds teuoq!PPE i! se!cloo awoudnp esn •saaAoldw] paiesueckuoo ise464.1 pue ‘seeAoritu3 AeN ‘seelsrui %Joloatia 'snow° I ped
                                               Z abed                                                          OET9TTO-ES                 VOIMINV ao NOIIVIOOSSV arlanT MINOIIVX                                          9 LOZ (066 uuo
                                                                                                                                                                                                                                       -Air elnPeLPS
                                                                                                                                                                                                                                                ELLZE9
Page 343 of




                                               9103 (066 LuJ0d) P EIPPoqn




                                                                                                                                                                                                                                                         Appx. 341
                                                                                                                                                                                                                               .asmaNnooa
                                                                                                                         HVV SNOISIOHG                                          NOIIVSNad1400 HHI AS SX0IIVGXHMKODHE
                                                                                                                 blo assvt--sumpaura 30 auvoa am AS GRAOUddV HS Ism (INHGISHXd EDI&
Entered 02/12/21 16:34:29




                                                                                                         allimpaxs         HHI ONIGWIDNI) SUH3I330 ClaIDErIa NIVIHHO 30 NOIIVSXMATOD SMVTIAS
                                                                                                                   HHI    uaamn i moiaaaav xi "JINNI                       AIIFIIHVINdNOD GNV s saianIs GNV                           sAanuns
                                                                                                                NOIIVSNadWOD FSINVIMSNOD NOIIVSNHdATOD                                      Imaxadaami oxiamomi SGOHIEN
                                                                                                                 AH GRHSFISVISH SI S'IVIDI330 INOTHDVNVW dOI SiVEN SHI 30 140IIVSNadWOD
                                                                                                                                                                                                                       :£ Mr' 'I IEVd
                                                                                                                                                                                 .moiamsmaawoo              arlavxvI Noma aaanqoxa
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                                              AZEHd011d        auam sasoauna ssamsna uoa aasn sump uoa sana                                                'NOIIVSNad1400
                                                                                                        EFISVXVI MI aaanriali ArlHad0Hd auam GAM sqvnalAxami ania 1103 aaainoua sEam
                                                                                                      SHSNHdXS           exIsnoll          NOIIVSNad1400 WIEVXVI NI ammo= AqUadOlid SVM                                             an SSOHD
                                                                                                          XVI RHI CENV SISOO                                       HMII MO H03 WilGIAIGNI arm H03 an GESSO/10
                                                                                                          HUM samawam NOIIVSNSdKOD NIVIUHO *SHIlIgIBISNOdSSU INNOISSEMOHd HIHHI
                                                                                                            HIIM NOIJOHNNOD NI SHOGNEA GNV SqVIDI330 VUN HIIM IKVUOUIV HIVAIHd VIA
                                                                                                    'MAIM ATIVNOISVD00 SNOINVdNO3 *StIOIId0 WIEWIIVAV HHHIO                                                      aaanqoaua          SNEHON00
                                                                                                            Luunpas HO SOIISID0q q2AVHI                             NaHM SNOISV300 NO                  aasn svm          TaAVUI EHIHVHO
                                                                                                                                                                                                                     :VT HNI7 'I IHVd
                                                         •uoptwolu! leuoil!PPe Aue Jol lied ERLL epaldwoo osIV 11 lied   Pue Pue 'L '419   V9 'qg 'eg '01, 'qv 'et, 'c '14 L 'EL saufi pEd lot peinbai suondposep •uopueiclxe 'uopwiolu! eql apytaid
                                                                                                                                                                                                               uottektuolul lewewalcidns Ved
                                               Ciffied              OEI9TIO -ES                                                      VOIHENV          ao MOIIVIDOSSV BUIE MINOIIVN                                      8 LOZ (066 uP0d)   r elnPeLPS
                                                                                                                                                                                                                                81.-9Z-01. Et 12E9
Page 344 of




                                                   (oss 'mod) r alnPailDs




                                                                                                                                                                                                                                                     Appx. 342
                                                                                                                                                                                                                                II
                                                                                                                                                                                                  'HWODNI Z-M NI              asIlloasu
Entered 02/12/21 16:34:29




                                                                                                       SHOYM WIRVXVI NI axamom ArIEHd0Hd HUY SVIOAVd *samivIsmaxio pianaas
                                                                                                     um HO SIH CINV rivnatAiami                          INVAHrIHU H0VH OI HTILIOLTAUVd                      suoIova        INHUELMICI
                                                                                                       masa usivammava                    H0VH 30 DNIISHA 1103 RHYHMIWILL aNY                              mnowy IiasNas HHI
                                                                                               SHICII0Hia NOIIVZINVOHO ONIZI3 HHI 'SNVrld axiairmORON 1103 *SHHAOUNH NIVIEH0
                                                                                                       1103 SNWId INHNHEIIHU                     xAmmaxx rivalmsriaans aaiairmomoN CINV                                     SHHAOWNH
                                                                                                       NIVIUHO H03 myria , Iiamag INHKHUIIHU miamsmaarom ammaaa SVH                                                                      RILL
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                                                                                                *sro'sEs$ ao moivismaawop navrea. aatimax
                                                                                                            NIqqapHYPI 'UN 8TOZ UVHA UWINSZY0 %alma laNV 9TOZ NI CIRENH DNISNEDIrl
                                                                                                              laNV AIImiaav 30 HOIDRHICI ONIDVNVK SV mapuorlawa SiNITIHOUVI4 rIHH0TH
                                                                                                                                                                                              *000lozLI ao            NOIIVSNHdN00
                                                                                                     WIGIVXVI (MAIH0HU liaAvam 'UK STU UVHA HVGNTIV0                                                         OINV 8TOZ NI (IHUNH
                                                                                                 moiamuaao 'FAMED 30 HOILDHUI0                                 sAmmaxs SY INHHAOrldNE                      s,uarivam *x IHHEIOU
                                                                                                                                                                                                          :a-vp samiq *I              IHVd
                                                        *uogeLLuolig leuomppe Aue Lied s!(44 eleidulob ow   ped   pue 's pue 'L 'q9 'eg 'qg 'es 'qv 'qv 'ev 'c 'q L   saug '1 ped Jol pagnbai suoqduosep JO 110POEICIXO 'uogewmLui eL9 spAcud
                                                                                                                                                                                                         uogew4olui lezueuieiddnS
                                               c abed
                                                                  OET8TTO-ES                                                     VOIHENV ao NOIIVIOOSSV HUIE rIVNOLIVN                                            9 LOZ (066 ubcd) r elnimPS
                                                                                                                                                                                                                                              81.-9Z-01. EL LZE9
Page 345 of




                                               eioz (066 ttutsA)r ainPatIoS




                                                                                                                                                                                                                                                                   Appx. 343
                                                                                                                   WISVXVI NIBLIM NOLLVSNUK00 EVISVIHOMI UMW *somvansmi aairl &now
                                                                                                                   EV8'El aNV 'SaSNHcaa rIVNOSHad WIEVXVI T89 1 01$ I NVqd (EOLSV 00V8i$
                                                                                                                                 UnliNd 'UK U0.4 SHOVM HUSVXVI                                              Nomvsmaawoo arierualodau
Entered 02/12/21 16:34:29




                                                                                                             UHHIO *aomvunsmi Eldri anoup ELT1 z$ amv                                                    (EOLSV oos'81$ i samscas
                                                                                                           DNIAM AUVUOIDISI UN? SIS00 NOIIV00'1HU awII-amo vcr i scE$ maxim' AYEdS
                                                                                                              'UK UO3 SHOVM WIHVXVI                                    moiaxpriadwoo HaIVIU0dall UMW •sativunsmi
                                                                                                                       HaIrl &MUD OEZ'V$ aNV SEISN&IXR rIVNOSUad WIEIVXVI 89T'LS$ aaarnomi
                                                                                                                     qqaMOd 'UK UO3 SHOVM WISVXVI NIHIIM NOLLVSNadli00 XTIIVIU0dRU MELO
                                                                                                             'SECSNadXS qVNOSUad EMENXVI OWE-0 aNV 'Weld (EOLSV oos'ira 'am:1mm'
                                                                                                                 HAY! anolle rco i tz$ . 'Inoxva (a)Lst, 8LVEL$ asammi SdIVIIHd 'UK EU
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                                           SEIDVM EVIEVXVI                          NOLLVSNEUK00 arlUVIU0dHU NEMO 'SECSNadXS 7VNOSEXd
                                                                                                               arievxvI zort$ amv i aomviansmi sari mow oEs'L$                                                                (a)Lsv oos s oi$
                                                                                                         maw= X00 'UK UO3 SEDVM EVISVXVI MINIUM NOLLVSNadK00 EVIOVILHOdHU UHRIO
                                                                                                             'SHSNEUIXH rIVNOSHEd WIEVXVI ssp i fi$ amv                                                (EOLSP oos'err$• 'Homvunsmi
                                                                                                                       marl &low Z98'8£$ 'ainoAva (a)Lst, 606"59E$ mamma aulutiavri 'EN
                                                                                                               E0A SHOVM HTIVXVI                                 NOLLVSNEMNO0 arimalloaau UHHIO                                  (lin*" NNWI00
                                                                                                                 *to arinamos NO agultzEta =mina sv) maanoow NVTAUHX0V 'NOIIVZINVOWO
                                                                                                                          ammaumn NV AS aIVd LT9'LLE7E.$ aHAIHDHU HIUON 'UK                                                                    NKar100
                                                         'uogeLwo4uk teuomppe AUE 101 AlEd v.* atetclumo °sty 'It %lets Aolpue pue "L    'eta 'qS 'es '317 'qb 'et 't 'q 'Et. seuly 'y vied so; pespbel suegdp3sep SO 'uogeuelcixe                   aplho3d
                                                                                                                                                                                                                     uonewiolul IeweweicidnS I 1111-led
                                               E eued              OET9TTO-ES                                                           VDIUHKV 30 NOIIVIOOSSI HUIU rIVNOIIVN                                                 131.0Z (066 UtiOd) r elnPaLPS
                                                                                                                                                                                                                                91- -9Z   C L12£9
Page 346 of




                                               sioa (oso uu0A) r elePeLPS




                                                                                                                                                                                                                                                    Appx. 344
                                                                                                   U0a %UMW EMI '(X)TOP 0051 91                                   aaanrIDNI TIHMOd 'UK UOJ IMONV HHI 'NVUd
                                                                                                              NOISNad OWES aNV (X)I0V 009'91$ aaaurIONI SdITIIHd 'UK U0A INnONV
                                                                                                          HHI               NOISNad 08L'E$ aNV 1 (d)LSV VOZ'SI$. '01)TOV 061 -r91-$7aHafrIONI
Entered 02/12/21 16:34:29




                                                                                                   XOD 'UK 110d SIMONY aHI 'Weld NOISNad 08L'E$ aNV (X)TOV 00S'91$ aaaWIDNI
                                                                                                                  HUUHIdVr1 'UK U0d JIMMY HMI 'D NKWIOD NI NMOHS aUV HIVa aUnIad V
                                                                                                                  aIlid Ha ION TIIM IVHI SIIdaNaEl CLUVMOI SIISOdaa USAOrldKa 3 NKW103
                                                                                                                                                                  'HONVUD,SNI Hari dflOUD OVT'I$                              SHSNadXH
                                                                                                   rIVNOSUad WIEVXVI SO9I tZ$ aalanrIONI IQUVHOUd 'UK U0d SaDVM WIHVXVI NIHIIM
                                                                                                          NOIIVSNadKOD WITEVIU0dHE HaHIO 'HONVIUISNI HAIrl dOOHD V9V'Z$ aNV 'NWId
                                                                                                           (a)LSV 00S 1 91$ 'IflOXV(1 (d)LSV 169'09$ aHaWIDNI NVNHaq 'UK U0d SaDVM
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                                              TIEVXVI KIHIIM NOIIVSNHOIOD arIaVIII0daU UMW 'HDNVMSNI adIrl &WHO
                                                                                                            TEL'VT$ aNV 'NVId (EOLST7 00S'91$ 'SaaNadXa rIVNOSUad TIHVXVI SOS'n$
                                                                                                          aHafrIDNI NIrINVH 'UK U0d SaDVM arlaVXVI NIHIIM NOIIVSNadKOD HrIBVIU0dHU
                                                                                                                 UHHIO 'HDNVMSNI Hein (MOHO                                           aNV SHSNadXH riVNOSUad arIENXVI
                                                                                                                 009'6$. aaanrIONI HUVUD 'UK U0d SaDVM arIHVXVI NIHIIM NOIIVSNEUKOD
                                                                                                      WIHVIU0dHE UMW 'SHSNadXa 7VNOSUad WIHVXVI ZT791 Z$ aNV aDNVMSNI HaIrl
                                                                                                   da0110 OES'T$ aaanrIDNI ddOUHDS 'UK U0d SHDVM arlaVXVI NIHIIM NOIIVSNadKOD
                                                                                                     WIHVIE0dHU UaHIO 'aDNVIMSNI                                       dnOUD                   OINV 'NVrId (EOLSV 005 1 8T$.
                                                                                                           SHSNHdXS rIVNOSUad arIaVXVI ZVE'SE$ aaarrIONI SIWOHHEaa 'UK U0d SHOVM
                                                         •uopuliolu! puompp Aue Jo; Imd   alaidujoo OSW    VEd JOI Pus '8 Pee 'L '49 'e9 '49   ‘3.0 ‘qt, 'Et .£   'el eau!! Vedlol papbei suoRdposap JO 'UOptield)Ce '40Reuvolul    elalfteJd
                                                                                                                                                                                                       uopetatotul IeluaweicIdeS I 1111nd
                                               £ ebed             OET9TIO-ES                                                     VDIUMV dO NOIIVIDOSSV WIAIE TOMIIVN                                            9LOZ (066 wiod) r elnPe43S
                                                                                                                                                                                                                               el--133-01 61. LZS8
Page 347 of




                                                si.oz (ose tuA0A) r alnPatin




                                                                                                                                                                                                                                                     Appx. 345
Entered 02/12/21 16:34:29




                                                                                                                                                                                                                                SiVirld
                                                                                                                                                                                                                                •
                                                                                                                AIrlIBVSICE NEHI-IHOHS CENV WHHI-DNOrl (INV SINIVqd rIVINal (INV WOICITIAT 30
                                                                                                              SNOLLHOd CEIVd liamaaws                          sv ions SadelaNWERAOTME HaWIDNI swamis
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                                         WIEVXVINON GUVCINVIS 'SHOLLOVEd was =V SaUVIMIVIS AMOR= NOILLVIDOSSV
                                                                                                         &LIM INHISISNO0 saaAorldwa                                 CEEMIAOIld HaV SWAHNHEI HWVXV1NON GANINXIOD
                                                                                                                                                   'Mut 000'ST$ aaamorn aluviloaa 'UK uoa miaow
                                                                                                                '01)TOV oos'9T$ aaarnami                                         '11.14 . E03 annow              701)TOP EVC9i$
                                                                                                                 aaarnomi NIUNVH 'UK uoa 'LEMONY am 'Wig? oos'91$ asamom navue
                                                                                                        UN aoa aanowv
                                                                                                        '                                     - 00- Tot oos'9T$ aaanami ddOEHOS 'UK uo4 Imnopm HILL
                                                                                                        01)I0V 009'9"a ammo= siriveussaa 'UK 110.3 INnoNv
                                                                                                        '                                                                                                       '01)TOV 00S'91$
                                                                                                          aaamom uazvua .am uoa INnowv                                           . 01)Tot, oos a 9i$ aaanrIDMI AWRIS 'UN
                                                           •umeaucqui leuomppe Aue Jo; lied   eleidwoo osly       Jo; pue 'g pue 'qg 'eg 'qs 'es 'ov 'qv 'ev   'q     sou!' 'I    Jol parbal suogdposep 'uogeueldxe 'uoptiuolu!     epp‘cod
                                                                                                                                                                                                         uolletwom FluatuarkinS 111
                                               • C eb-Wa             OET9TTO -ES                                                   voiliamv 30 NOILVIDOSSV                                 rIVNONIVN             9 We (066 uuo) r elnPetPS
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                                Entered 02/12/21 16:34:29                    Page 348 of
                                              461
 SCHEDUUEL                                Transactions With Interested Persons                                                                  OMB No. 1545-0047

  (Form 990 or 990-EZ) 111,- Complete if the organization answered "Yes" on Form 990, Part 111. line 25a, 25b, 28, 27, 28a,
                                                28b, or 28c, or Form 990-EZ, Part V, line 38a or gib.
                                                      10. Attach to Form 990 or Form 990-EZ.
                                                                                                                                                 2018
Department of the Treasury                                                                                                    Open To Public
Internal Revenue Service           00 Go to www.irs.gov/Form990 for instructions and the latest information.                  Inspection
Name of the organization                                                                                          Employer identification number
                             NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                XX-XXXXXXX
              Excess Benefit Transactions                (section 501(c)(3), section 501(c)(4), and 501(c)(29) organizations only).
             Complete if the organization answered "Yes' on Form 990, Part IV, line 25a or 25b. or Form 990-EZ, Part V, line 40b.
 1                                        (b) Relationship between disqualified                                                                        (d) Corrected?
     (a) Name of disqualified person             person and organization                     (c) Description of transaction
                                                                                                                                                         Yes     No


                                                                                                                                                   ,




 2 Enter the amount of tax incurred by the organization managers or disqualified persons during the year under
    section 4958                                                                                                                           $
 3 Enter the amount of tax, if any, on line 2, above, reimbursed by the organization                                                  110' $

I Part If Loans to andtor riom Interested, Persons.
              Complete if the organization answered "Yes" on Form 990-EZ, Part V, line 38a or Form 990, Part IV, line 26; or if the organization

           (a) Name of          (b) Relationship    (c) Purpose        (d) Loan to or         (e) Original     (f) Balance due     (9) in  (II) Approved (i) Written
        interested person                              of loan
                                                                          from the
                                                                                           principal amount                                 b y board or
                                with organization                      organization?                                              default? Committee? agreement?
                                                                        To From                                                  Yes No Yes No Yes No


                                                                            _          .
                               .                                            _
                                                                            _

                                                                             _
                                                                   ,



Total                                       -       ..                                                ili" $
 Fart fa Lirants or Assistance benefiting interestea versons.
               Complete if the organization answered "Yes" on Form 990, Part IV, line 27.
        (a) Name of interested person       I (b)(b)
                                                  Relationship
                                                     Relationshipbetween
                                                                  between        (c) Arnc
                                                                                     Arnount of                         (d) Type of             (e) Purpose of
                                                   interested person and           assistance                           assistance                assistance
                                                      the organization




LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                        Schedule L (Form 990 or 990-EZ) 2018




892191 10-25-18



                                                                                                                                               Appx. 346
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                   Page 349 of
                                              461

ScheduleL(Form990or990-EZ)2018            NATIONAL RIFLE ASSOCIATION OF AMERICA                                           XX-XXXXXXX Page2
PartIV Business Transactions Involving Interested Persons.
              Complete if the organization answered "Yes" on Form 990, Part IV. line 28a, 28b, or 28c.
          (a) Name of interested person                (b) Relationship between interested       (c) Amount of      (d) Description of
                                                                                                                                         o
                                                                                                                                         (e
                                                                                                                                          rg) an
                                                                                                                                              Si irlogn?sf
                                                           person and the organization            transaction          transaction         revenues'?
                                                                                                                                          Yes       No
TOM SELLECK                 SEE PART V                                                             476 , 0 0 0 . SEE PART V                         X
JIM POWELL ADVER. PHOTOGRAP SEE PART V                                                              11, 513 . SEE PART V                            X




I Part V J Supplemental Information.
              Provide additional information for res,00nses to questions on Schedule L (see instnictions).


SCH L, PART IV, BUSINESS TRANSACTIONS INVOLVING INTERESTED PERSONS:
(A) NAME OF PERSON: JIM POWELL ADVER.PHOTOGRAPHY


SCH L, PART IV, BUSINESS TRANSACTIONS INVOLVING INTERESTED PERSONS:
(A) NAME OF PERSON: TOM SELLECK
(B) RELATIONSHIP BETWEEN INTERESTED PERSON AND ORGANIZATION:
BOARD MEMBER
(D) DESCRIPTION OF TRANSACTION: THE NRA PURCHASED A GROUP OF
COLLECTIBLE FIREARMS THAT ORIGINATED FROM THE COLLECTION OF THEN-BOARD
MEMBER TOM SELLECK FOR $476,000. THE NRA INTENDS TO RESELL THE FIREARMS
OR OTHERWISE USE THEM IN NRA FUNDRAISING EFFORTS. BOARD MEMBER LANCE
OLSON,A LICENSED FIREARMS DEALER WHO PROVIDED .CONSULTING SERVICES TO
THE NRA ON GUN COLLECTOR OUTREACH,ASSISTED IN THE TRANSACTION.


(A) NAME OF PERSON: JIM POWELL ADVERTISING PHOTOGRAPHY
(B) RELATIONSHIP BETWEEN INTERESTED PERSON AND ORGANIZATION:
OWNER IS AN OFFICER'S RELATIVE
(D) DESCRIPTION OF TRANSACTION: THE NRA PURCHASED JIM POWELL
ADVERTISING PHOTOGRAPY SERVICES FOR NRA COMPETITIONS EVENTS. THE OWNER
OF THE PHOTOGRAPHY SERVICES COMPANY, JIM POWELL, IS THE FATHER OF NRA
                                                                                                                 Schedule L (Form 990 or 990-EZ) 2018
832132 10-25-18

                                                                                                                                 Appx. 347
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                    Page 350 of
                                             461

                           NATIONAL RIFLE ASSOCIATION OF AMERICA
Schedule L Torm 990 or 990-EZ)                                                                                             XX-XXXXXXX         Page 2
 Part V Supplemental Information
              Complete this part to provide additional information for responses to questions on Schedule L (see instructions):

OFFICER JOSH POWELL.




832461 04-01-18                                                                                                        Schedule L (Form 990 or 990-EZ)

                                                                                                                                  Appx. 348
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                    Page 351 of
                                              461

SCHEDULE M                                             Noncash Contributions                                                         OMB No. 1545-0047

(Form 990)
                             * Complete if the organizations answered nYes" on Form 990, Part IV, lines 29 or 30.                     2018
Department of the Treasury   * Attach to Form 91)(1.                                                                       Open to Public
Internal Revenue Service                                                                                                      Inspection
                             * Go to www.irs.gov/Form990 for instructions and the latest information.
Name of the organization                                                                                       Employer identification number
                     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                        XX-XXXXXXX
-Part I I Types of Property
                                                          (a)            (b)                   (c)                                  (d)
                                                        Check if      Number of       Noncash contribution                Method of determining
                                                       applicable contributions or - amounts reported on               noncash contribution amounts
                                                                  items contributed Form 990, Part VIII, line lg
  1    Art - Works of art
  2    Art - Historical treasures
  3    Art - Fractional interests
  4    Books and publications
  5    Clothing and household goods
  6    Cars and other vehicles
  7    Boats and planes
  8    Intellectual property
  9    Securities - Publicly traded                    •X             11,600                    407,352..FMV
 10    Securities - Closely held stock
 11    Securities - Partnership, LLC, or
       trust interests
 12    Securities - Miscellaneous
 13    Qualified conservation contribution -
       Historic structures
14     Qualified conservation contribution - Other
15     Real estate • Residential
16     Real estate - Commercial
17     Real estate • Other
18     Collectibles
19     Food inventory
20     Drugs and medical supplies
21     Taxidermy
22     Historical artifacts
23     Scientific specimens
24     Archeological artifacts
25     Other IIIP      (                           )
26     Other *         (                           )
27      Other *         (                          )
28     Other *          (                          )
29     Number of Forrns 8283 received by the organization during the tax year for contributions
       for vvhich the organization completed Form 8283, Part IV, Donee Acknowledgement               29
                                                                                                                                               Yes       No
 30a During the year, did the organization receive by contribution any property reported in Part I, lines 1 through 28, that it
       must hold for at least three years from the date of the initial contribution, and which isn't required to be used for
       exempt purposes for the entire holding period?                                                                                   30a
   b If "Yes," describe the arrangement in Part II.
 31 Does the organization have a gift acceptance policy that requires the review of any nonstandard contributions?                       31     X
32a Does the organization hire or use third parties or related organizations to solicit, process, or sell noncash
    contributions?                                                                                                                      32a     X
  b If "Yes," describe in Part II.
33 If the organization didn't report an amount in column (c) for a type of property for which column (a) is checked,
    describe in Part II.
LHA    For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                Schedule M (Form 990) 2018




.832141 10-18-18


                                                                                                                                   Appx. 349
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29                     Page 352 of
                                             461

Schedule M (Form 990) 2018       NATIONAL RIFLE ASSOCIATION OF AMERICA                                                    XX-XXXXXXX                Pgm 2
[Part ii i _ supplemental InforMation.               Provide the information required by Part I, lines 30b, 32b, and 33, and whether the organization
              is reporting in Part I, column (b), the number of contributions, the number of items received, or a combination of both. Also complete
              this part for any additional information.


SCHEDULE M, LINE 32B:
ON OCCASION AND AS APPROPRIATE, SECURITIES AND OTHER DONATED LIQUID OR
ILLIQUID ASSETS CAN BE CONVERTED INTO CASH BY 'THE OUTSIDE THIRD PARTY
SPECIALISTS THAT PARTNER WITH THE NRA TO FULFILL THE PHILANTHROPIC
INTENTIONS OF THE DONORS.




832142 10.18-18                                                                                                            Schedule M (Form 990) 2018



                                                                                                                                   Appx. 350
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                          Entered 02/12/21 16:34:29                Page 353 of
                                              461
                                                                                                                        OMB No. 154.5-0047
SCHEDULE 0                    Supplemental Information to Form 990 or 990-EZ
(Form 990 or 990-EZ)              Complete to provide information for responses to specific questions on
                                     Form 990 or 990-EZ or to provide any additional information.                        2018
Department of the Treasury                          Olo. Attach to Form 990 or 990-EZ.                                   p`op.*t.o.,PcmicJ
Internal Revenue Service               Ow Go to www.irs.gov/Form990 for the latest information.                         ,InSPeCtiOn'.
Name of the organization                                                                                   Employer identification number
                               NATIONAL RIFLE ASSOCIATION OF AMERICA                                        XX-XXXXXXX
FORM 990, PART I, SECTION 1, LINE 1
THE NRA IS A                 501(C)(4) MEMBERSHIP ASSOCIATION WITH                           FOUR 501(C)(3)
PUBLIC CHARITIES AND A SECTION 527 POLITICAL ACTION COMMITTEE (PAC)
WHICH IS A SEPARATE SEGREGATED FUND. THE FOUR CHARITIES AFFILIATED WITH
THE NRA               ARE NRA CIVIL RIGHTS DEFENSE FUND, NRA                            FOUNDATION INC, NRA
FREEDOM ACTION FOUNDATION, AND NRA SPECIAL CONTRIBUTION FUND DBA NRA
WHITTINGTON CENTER. THE POLITICAL ACTION COMMITTEE IS NRA POLITICAL
VICTORY FUND. SEE SCHEDULE R, PART II.




FORM          990, PART I, LINE 7
THIS INFORMATIONAL NOTE REGARDS THE NRA'S UNRELATED BUSINESS INCOME.
FORM 990 PAGE 1 SHOWS GROSS UNRELATED BUSINESS REVENUE ON LINE 7A AND
NET UNRELATED BUSINESS TAXABLE INCOME ON LINE 7B. THE NRA DID NOT OWE
UNRELATED BUSINESS INCOME TAX FOR THE YEAR 2018 BECAUSE DIRECTLY
CONNECTED DEDUCTIONS WERE GREATER THAN THE ASSOCIATED INCOME IN 2018.
THE MAIN SOURCES OF NRA UNRELATED BUSINESS INCOME, AS SHOWN ON 990 PART
VIII, COLUMN C, ARE CERTAIN MERCHANDISE SALES FROM THE E-COMMERCE
PLATFORMS, ADVERTISING, AND OTHER ACTIVITIES NOT RELATED TO THE NRA'S
TAX EXEMPT PURPOSES. ADDITIONAL INFORMATIONAL NOTES RELATED TO THE
NRA'S TAXES ARE SHARED ON SCHEDULE C REGARDING 527(F) PROXY TAXES AND
SCHEDULE D REGARDING STATE AND LOCAL TAXES. THE NRA CHOOSES TO SHARE
THIS EXTRA INFORMATION ABOUT THE TAXES IN ORDER TO DEMONSTRATE IN GOOD
FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING.


FORM 990 PART I, LINE 8
LHA For Paperworlc Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.               Schedule 0 (Form 990 or 990-EZ) (2018)
832211 10-10-18


                                                                                                                     Appx. 351
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21         Entered 02/12/21 16:34:29       Page 354 of
                                             461

Schedule 0 (Form 990 or 990-EZ) (2018)                                                                  Page 2
Name of the organization                                                       Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                   XX-XXXXXXX
THIS INFORMATIONAL NOTE REGARDS THE NRA'S CONTRIBUTION REVENUE. THE
VAST MAJORITY OF CONTRIBUTIONS TO THE NRA.COMES FROM MILLIONS OF SMALL
INDIVIDUAL DONORS. GIFTS FROM - COMPANIES AND EXECUTIVES IN THE FIREARMS,
HUNTING, AND SHOOTING SPORTS INDUSTRIES INDUSTRIES TYPICALLY COMPRISE
LESS THAN 5% OF THE NRA'S CONTRIBUTION REVENUE EVERY YEAR, AS APPLIED
TO CONTRIBUTION REVENUE REPORTED ON FORM 990, PART VIII, LINE 1.




FORM 990, PART III, LINE 4D, OTHER PROGRAM SERVICES:
THIS NOTE PROVIDES FURTHER INFORMATION ON PART III PROGRAM SERVICE
ACCOMPLISHMENTS. NRA PROGRAM SERVICES ARE CENTERED ON THE NRA'S CORE
MISSION OF FIREARMS SAFETY, EDUCATION, AND TRAINING, INCLUDING
MESSAGING THAT PROMOTES FREEDOM AND LIBERTY. THE ADDITIONAL PROGRAM
SERVICE EXPENSES OF $59,426,544 NOTED ON 990 CORE FORM PART III LINE 4D
INCLUDE THE PROGRAM SERVICES COMPONENTS OF PUBLIC AFFAIRS, EXECUTIVE,
AND ADVANCEMENT OPERATIONS. 990 READERS ARE ENCOURAGED TO ACCESS
NRA.ORG FOR OPPORTUNITIES TO CONTINUE TO ENGAGE WITH THE NRA.
EXPENSES 4 59,426,544.                   INCLUDING GRANTS OF $ O.    REVENUE .$ 1,330,515.


FORM 990, PART VI, SECTION A, LINE 2:
SEVERAL NRA DIRECTORS ARE EMPLOYED IN THE FIREARMS INDUSTRY AS
MANUFACTURERS OR SELLERS OF FIREARMS, AMMUNITION, OR COMPONENTS THEREOF.
THESE BOARD MEMBERS ROUTINELY BUY AND SELL PRODUCTS FROM ONE ANOTHER IN THE
ORDINARY COURSE OF BUSINESS.


FORM 990, PART VI, SECTION A, LINE 6:
THE NATIONAL RIFLE ASSOCIATION IS A MEMBERSHIP ASSOCIATION THAT REPRESENTS
ONLY INDIVIDUAL CITIZENS. MEMBERSHIP DUES ARE PROPERLY REPORTED ON FORM
032212 10-10-18                                                          Schedule 0 (Form 990 or 990-EZ) (2018)

                                                                                          Appx. 352
      Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21         Entered 02/12/21 16:34:29       Page 355 of
                                              461

Schedule 0 (Form 990 or 990•EZ) (2018)                                                                   Page 2
Name of the organization                                                        Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                    XX-XXXXXXX
990, PART VIII, LINE 2 PURSUANT TO THE INSTRUCTIONS FOR SUCH REPORTING.


FORM 990, PART VI, SECTION A, LINE 7A:
NRA MEMBERS ELECT ALL 76 MEMBERS OF THE NRA BOARD OF DIRECTORS. 75
DIRECTORS ARE ELECTED FOR STAGGERED THREE YEAR TERMS, AND THE 76TH DIRECTOR
IS ELECTED FOR ONE YEAR TERM ON THE OCCASION OF EACH ANNUAL MEETING OF
MEMBERS.


FORM 990, PART VI, SECTION A, LINE 7B:
CERTAIN BOARD OF DIRECTORS DECISIONS ARE SUBJECT TO MEMBERSHIP APPROVAL PER
NRA BYLAWS AND NEW YORK NOT FOR PROFIT CORPORATE LAW.


FORM 990, PART VI, SECTION B, LINE 11B:
FORM 990 IS REVIEWED BY THE EXTERNAL AUDITING FIRM, PRESENTED TO THE NRA
BOARD OF DIRECTORS AUDIT COMMITTEE, AND MADE AVAILABLE TO THE FULL NRA
BOARD OF DIRECTORS, BEFORE IT IS                  FILED WITH THE IRS.


FORM 990, PART VI,                  SECTION B, LINE 12C:
THE ORGANIZATION'S CONFLICT OF INTEREST POLICY APPLIES TO OFFICERS,
DIRECTORS, AND KEY EMPLOYEES OF THE FILING ORGANIZATION AND ITS AFFILIATES,
AS WELL AS TO THEIR RELATIVES. RELATED PARTY TRANSACTIONS AND POTENTIAL
CONFLICTS ARE SELF-REPORTED ON A QUESTIONNAIRE THAT IS DISTRIBUTED AT LEAST
ANNUALLY AND REVIEWED.BY THE SECRETARY AND GENERAL COUNSEL. ISSUES MAY ALSO
BE REPORTED THROUGH OTHER MEANS OR INDEPENDENTLY DISCOVERED BY STAFF.
REGARDLESS OF HOW THEY ARE REPORTED, RELATED PARTY TRANSACTIONS AND ISSUES
OF APPARENT CONFLICT ARE PRESENTED TO THE BODY DESIGNATED BY THE BOARD OF
DIRECTORS (THE AUDIT COMMITTEE) FOR APPROVAL, DISAPPROVAL, OR PRECAUTIONARY
MEASURES AS NEEDED.
832212 10-10-18                                                           Schedule 0 (Form 990 or 990-EZ) (2018)

                                                                                           Appx. 353
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21      Entered 02/12/21 16:34:29       Page 356 of
                                             461
Schedule 0 (Form 990 or 990-EZ) (2018)                                                               Page 2
Name of the organization                                                    Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                XX-XXXXXXX


FORM 990, PART VI, SECTION B, LINE 15:

COMPENSATION OF THE NRA'S TOP MANAGEMENT OFFICIALS IS ESTABLISHED BY
METHODS INCLUDING INDEPENDENT COMPENSATION CONSULTANTS, COMPENSATION
SURVEYS AND STUDIES, AND COMPARABILITY DATA. IN ADDITION, UNDER THE NRA
BYLAWS COMPENSATION OF CERTAIN ELECTED OFFICERS (INCLUDING THE EXECUTIVE
VICE PRESIDENT) MUST BE APPROVED BY THE BOARD OF DIRECTORS, BASED ON
RECOMMENDATIONS BY THE COMPENSATION COMMITTEE. ALL DECISIONS ARE PROPERLY
DOCUMENTED.


FORM 990, PART VI, LINE 17, LIST OF STATES RECEIVING COPY OF FORM 990:
AL,AZ,AR,CA,CO,CT,DC,FL,GA,HI,ID,IL,IN,IA,KS,KY,LA,ME,MD,MA,MI,MN,MS,MO,NE
NV,NH,NJ,MT,NM,NY,ND,NC,OH,OK,OR,PA,PRJ RI,SC,DE,SD,TN,TX,UT,VT,VA,WV,WA,WI,
WY


FORM 990, PART VI, SECTION C, LINE 19:
THE ORGANIZATION'S CONFLICT OF INTEREST POLICY APPLIES TO OFFICERS,
DIRECTORS, AND KEY EMPLOYEES OF THE FILING ORGANIZATION AND ITS AFFILIATES,
AS WELL AS TO THEIR RELATIVES. RELATED PARTY TRANSACTIONS AND POTENTIAL
CONFLICTS ARE SELF-REPORTED ON A QUESTIONNAIRE THAT IS DISTRIBUTED AT LEAST
ANNUALLY AND REVIEWED BY THE SECRETARY AND GENERAL COUNSEL. ISSUES MAY ALSO
BE REPORTED THROUGH OTHER MEANS OR INDEPENDENTLY DISCOVERED BY STAFF.
REGARDLESS OF HOW THEY ARE REPORTED, RELATED PARTY TRANSACTIONS AND ISSUES
OF APPARENT CONFLICT ARE PRESENTED TO THE BODY DESIGNATED BY THE BOARD OF
DIRECTORS (THE AUDIT COMMITTEE) FOR APPROVAL, DISAPPROVAL, OR PRECAUTIONARY
MEASURES AS NEEDED.


FORM 990, PART VI, SECTION C, LINE 18
832212 10.10-18                                                       Schedule 0 (Form 990 or 990-EZ) (2018)


                                                                                       Appx. 354
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21      Entered 02/12/21 16:34:29       Page 357 of
                                             461

Schedule 0 (Form 990 or 990-EZ) (2018)   -                                                            Page 2
Name of the organization                                                    Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                XX-XXXXXXX
READERS ARE POLITELY REMINDED THE NRA WAS FOUNDED 147 YEARS AGO, IN
1871. THE NRA'S 1944 DETERMINATION LETTER FROM THE INTERNAL REVENUE
SERVICE IS AVAILABLE ON GUIDESTAR.ORG AND CAN ALSO BE REQUESTED
DIRECTLY FROM THE NRA AS REQUIRED.BY LAIC FORMS 990 CAN BE REQUESTED
DIRECTLY FROM THE NRA AS REQUIRED BY LAW.




FORM 990, PART VII, SECTION A, LINE 1
THIS INFORMATIONAL NOTE REGARDS SERVICE ON THE NRA BOARD OF DIRECTORS,
WHICH IS NOT COMPENSATED. BOARD MEMBERS WHO RECEIVED COMPENSATION IN
2018 WERE COMPENSATED FOR OTHER REASONS, NOT FOR THEIR VOLUNTARY BOARD
SERVICE. MR. BUTZ, MS. FROMAN, MS. GOLOB, MS. HAMMER, MR. KEENE, MR.
NUGENT, MR. OLSON, AND MR. SKELTON WERE COMPENSATED FOR OTHER
PROFESSIONAL SERVICES THEY PERFORMED FOR THE ORGANIZATION. MR.
BROWNELL, MS. .LIGHTFOOT, AND MR. MILLS, AND MR. TED NUGENT RECEIVED
MEMBERSHIP RECRUITING COMMISSIONS THAT WERE PAID TO THEIR COMPANIES.
FOR THE PURPOSE OF DETERMINING THE COUNT OF INDEPENDENT DIRECTORS AS OF
DECEMBER 31, 2018 SHOWN ON PART I LINE 3 AND PART VI LINE 1B, THE NINE
DIRECTORS NOT CONSIDERED INDEPENDENT FOR 2018 WERE MR. BUTZ, MS.
FROMAN, MS. GOLOB, MS. HAMMER, MR. KEENE, MR. NORTH, MR. NUGENT, 'MR.'                            '
OLSON, AND MR.              SKELTON.


FORM 990, PART VII, SECTION A, LINE 5
IN 2018, MR. NORTH RECEIVED NO COMPENSATION FROM THE NRA FOR HIS 20
HOURS PER WEEK AS NRA PRESIDENT. THE PAYMENTS OF $1,377,617 WERE FROM
AN UNRELATED ORGANIZATION, ACKERMAN MCQUEEN INC. CERTAIN OF THESE
PAYMENTS ARE DISPUTED AND SUBJECT TO ONGOING LITIGATION. IN 2018. MS.
GOLOB WAS ALSO COMPENSATED BY AN UNRELATED ORGANIZATION, ACKERMAN
832212 10-10-18                                                       Schedule 0 (Form 990 or 990-EZ) (2018)

                                                                                       Appx. 355
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21        Entered 02/12/21 16:34:29       Page 358 of
                                             461

Schedule 0 (Form 990 or 990-EZ) (20181                                                                 Page 2
Kfame of the organization                                                     Employer identification number
                            NATIONAL RIFLE ASSOCIATION OF AMERICA                 XX-XXXXXXX
MCQUEEN INC, $28,661 FOR PROFESSIONAL SERVICES PERFORMED ON NRA DIGITAL
MEDIA PROJECTS.


FORM 990, PART               VII SECTION B, LINE 1
THIS INFORMATIONAL NOTE PROVIDES ADDITIONAL DETAIL ABOUT AMOUNTS PAID
TO OUTSIDE SERVICES PROVIDERS. THE FILING ORGANIZATION REPORTS
COMPENSATION PAID TO SERVICES PROVIDERS EXCLUSIVE OF ADVERTISING AND
OTHER MEDIA PLACED ON BEHALF OF THE FILING ORGANIZATION AND EXPENSES
INCURRED ON BEHALF OF THE FILING ORGANIZATION. FOR EXAMPLE, THE FIGURE
OF $31,994,168 STATED ON PART VII SECTION B LINE 1 REFLECTS
COMPENSATION FOR                SERVICES PAID TO ACKERMAN MCQUEEN INC. IT EXCLUDES
.
. 0,337,508 INCURRED FOR OUT OF POCKET EXPENDITURES ON BEHALF OF THE

FILING ORGANIZATION INCLUDING MEDIA, OUTSIDE VENDOR COSTS, AND
REIMBURSEMENT OF TRAVEL AND BUSINESS EXPENSES.




FORM 990, PART VIII, LINE 2B
THIS INFORMATIONAL NOTE REGARDS THE REPORTING OF MEMBER DUES ON FORM
990. LINE 1B OF THE REVENUE. STATEMENT IS PROPERLY LEFT BLANK. PURSUANT
TO 990 INSTRUCTIONS, MEMBERSHIP DUES THAT ARE NOT CONTRIBUTIONS BECAUSE
THEY COMPARE REASONABLY WITH AVAILABLE BENEFITS ARE SHOWN ON LINE 2.
THUS, ALL NRA MEMBER DUES ARE PROPERLY SHOWN ON THE 990 REVENUE
STATEMENT            AS PROGRAM SERVICE REVENUE ON LINE 2, OTHER THAN NRA
LIFE-PLUS CONTRIBUTIONS. WHICH ARE PROPERLY COUNTED AS CONTRIBUTION
REVENUE IN LINE 1F OF THE 990 REVENUE STATEMENT.




FORM 990, PART IX, LINE 11
832212 10-10-18                                                         Schedule 0 (Form 990 or 990-EZ) (2018)

                                                                                         Appx. 356
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21             Entered 02/12/21 16:34:29       Page 359 of
                                             461

Schedule 0 (Form 990 or 990-EZ) (2018)                                                                      Page 2
Name of the organization                                                           Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                       XX-XXXXXXX
THIS INFORMATIONAL NOTE REGARDS THE NRA'S PAYMENT OF FEES FOR OUTSIDE
PROFESSIONAL SERVICES AS STATED ON LINE 11 OF THE 990 EXPENSE
STATEMENT. LINE 11B REPORTS LEGAL FEES PAID TO OUTSIDE ATTORNEYS, SUCH
AS FOR SECOND AMENDMENT CASE WORK AND RELATED LITIGATION AT THE FEDERAL
AND STATE LEVELS AND FOR REGULATORY AND COMPLIANCE MATTERS. LINE 11C
REPORTS ACCOUNTING FEES PAID TO THE OUTSIDE CPA FIRM THAT PROVIDES THE
NRA'S AUDITING AND TAX SERVICES. LINE 11D REPORTS LOBBYING EXPENSE PAID
TO EXTERNAL REGISTERED LOBBYISTS. LINE 11E REPORTS FUNDRAISING COSTS
PAID TO THE AUTHORIZED VENDORS LISTED ON SCHEDULE G. LINE 11F REPORTS
INVESTMENT MANAGEMENT-FEES PAID TO INVESTMENT ADVISORS THAT MANAGE THE
NRA'S PORTFOLIOS. LINE 11G SHOWS TELEMARKETING COSTS FOR MEMBERSHIP
SERVICING. PROFESSIONAL SERVICES PERFORMED BY NRA EMPLOYEES (IN HOUSE
COUNSEL, IN HOUSE ACCOUNTANTS, IN HOUSE LOBBYISTS, IN HOUSE
FUNDRAISERS, AND IN HOUSE INVESTMENT MANAGERS, RESPECTIVELY) ARE
PROPERLY REPORTED WITHIN LINES 5-7 OF THE 990 EXPENSE STATEMENT, AS
REQUIRED BY 990 FORM INSTRUCTIONS. PROFESSIONAL SERVICES PERFORMED BY
THE TELEMARKETING VENDOR FOR FUNDRAISING PURPOSES, RATHER                         THAN FOR
MEMBERSHIP, ARE PROPERLY REPORTED WITHIN LINE 11E, AS REQUIRED BY 990
FORM INSTRUCTIONS.


FORM 990, PART IX, LINE 24E
THIS RESPONSE EXPLAINS $12,581,928 OF OTHER EXPENSES STATED ON LINE 24E
OF THE 990, PART IX                      EXPENSE STATEMENT WHICH WERE NOT ACCOMMODATED BY
OTHER EXPENSE LINE DESCRIPTIONS. THIS FIGURE INCLUDES $9,204,256 OF
FULFILLMENT MATERIALS, $5,747,802 BANKING FEES, $1,276,567 MEMBERSHIP
PREMIUMS, $560,407 OF NON-PAYROLL TAXES, AND ($4,927,105) FASB ASC 715
PENSION ACCOUNTING VALUATION ADJUSTMENT.

B32212 10-10-1B                                                              Schedule 0 (Form 990 or 990-EZ) (2018)

                                                                                              Appx. 357
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21      Entered 02/12/21 16:34:29       Page 360 of
                                             461

Schedule 0 (Form 990 or 990-EZ) (20181                                                              .Page   2
Name of the organization                                                    Employer identification number •
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                XX-XXXXXXX


FORM 990, PART XI, LINE 9, CHANGES IN NET ASSETS:
AGENCY TRANSACTIONS                                                                  -1,910,739.
UNREALIZED GAIN . ON DERIVATIVE INSTRUMENT                                                 745,782.
TOTAL TO FORM 990, PART XI, LINE 9                                                   -1,164,957.


FORM 990, PART XI, LINE 9
THIS RESPONSE EXPLAINS ($1,164,957) OF OTHER CHANGES IN THE NET ASSETS
RECONCILIATION SCHEDULE. THE FIGURE INCLUDES ($1,910,739) AGENCY
TRANSACTIONS BETWEEN THE NRA AND NRA FOUNDATION AND $745,782 UNREALIZED
GAIN ON DERIVATIVE INSTRUMENT. THE AGENCY TRANSACTIONS FIGURE OF
($1,910,739) INCLUDES ENDOWMENT CONTRIBUTIONS AND ENDOWMENT EARNINGS
DESIGNATED BY NRA FOUNDATION DONORS FOR ELIGIBLE NRA PROGRAMS. AN
INFORMATION NOTE REGARDING THE PURPOSE OF THE DERIVATIVE INSTRUMENT IS
INCLUDED WITH SCHEDULE D PART X, LINE 1(2).




632212 10-10-18                                                       Schedule 0 (Form 990 or 990-EZ) (2018)

                                                                                       Appx. 358
                                                                                                                                                                                                                      OMB No. 1545-0047
            SCHEDULE R                                                      Related Organizations and Unrelated Partnerships
            (Form 990)                                             ID- Complete if the organization answered °Yes" on Form 990, Part IV, line 33, 34, 35b, 36, or 37.
                                                                                                           OP Attach to Form 990.
                                                                                                                                                                                                                        2018
            Department of the Treasury                                                                                                                                                                                Open toVublic . I
            Internal Revenue Service                                            Go to www.irs.qov/Form990 for instructions and the latest information.                                                                 Inspection
            Name of the organization                                                                                                                                                              Employer identification number
                                                  NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                               XX-XXXXXXX
             Part         Identification of Disregarded Entities. Complete if the organization answered "Yes" on Form 990, Part IV, line 33.

                                            40                                                04                                 (c)                            (d)                  (e)                               (0
                          Name, address, and EIN (if applicable)                        Primary activity               Legal domicile (state or            Total income       End-of-year assets             Direct controlling
                                  of disregarded entity                                                                    foreign country)                                                                        entity


            LEXINGTON CONCORD HOLDINGS LLC - XX-XXXXXXX
            11250 WAPLES MILL RD
            FAIRFAX, VA 22030                                               DEVELOPMENT PHASE                       DELAWARE                                              .                       0 . NRA




                                                                                                                                               •
                                                                                                                                                                                                                                                                                         461
                                                                                                                                                                                                                                                 Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21




                         Identification of Related Tax-Exempt Organizations. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, because it had one or more related tax-exempt
                         organizations during the tax year.

                                            (a)                                              (b)                             (c)                           (d)                (e)                        (0                        (9
                                                                                                                                                                                                                            Section 5'12(bX13)
                                  Name, address, and EIN                              Primary activity              Legal domicile (state or         Exempt Code       Public charity            Direct controlling             controlled
                                   of related organization                                                             foreign country)                section       status (if section               entity                      entity?
                                                                                                                                                                         501(c)(3))                                         Yes         No
            NRA FOUNDATION INC - XX-XXXXXXX
            11250 WAPLES MILL RD
            FAIRFAX, VA 22030                                               CHARITABLE                            DISTRICT OF COLUMBIA 501(C)(3)                     INE 7
            NRA SPECIAL CONTRIBUTION FUND - XX-XXXXXXX
            11250 WAPLES MILL RD
            FAIRFAX, VA 22030                                               CHARITABLE                            NEW MEXICO                        01(C)(3)        LINE 7                 RA
            NRA CIVIL RIGHTS DEFENSE FUND - XX-XXXXXXX
                                                                                                                                                                                                                                                                       Entered 02/12/21 16:34:29




            11250 WAPLES MILL RD
            FAIRFAX, VA 22030                                               -HARITABLE                            VIRGINIA                          01 (C) (3 )     LINE 7
            NRA FREEDOM ACTION FOUNDATION - XX-XXXXXXX
            11250 WAPLES MILL RD
            FAIRFAX, VA 22030                                               CHARITABLE                           VIRGINIA                          501(C)(3)        LINE 7                 NRA                                 X




Appx. 359
            For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                                                                                     Schedule R (Form 990) 2018
                                                                                                                                                                                                                                                                       Page 361 of




            532181 10-02-18     LHA
                                                                                                                                                                                                                           ft -1.0-in
                                                                                                                                                                                                                             UUES
Page 362 of




                                                                                                                                                                                                                                        Appx. 360
Entered 02/12/21 16:34:29
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                    VIII\                              LZS                   YINIDUIA                  ASS/DVel                        OEOZZ VA xvalliva
                                                                                                                                                                                                     MI TUN SndVM OSZST
                                                                                                                                                                                  OZOESOT-ZS - cuma AHOIDIA IN/311110d VEX
                                                ON         SaA
                                                                                               YE)(0)1.0g
                                                 aione2NES40              Awe               uogoes A sinew       uopes          OUlunoo upeuo;                                            uoRezpe6Jo pmts.+ 0
                                                   pep4uo.           Buqloguop 138.40        Algetp ollcind   epoo iciwen    JO evels) epopoP Ie60-1
                                               Is LXcilz ks uouoes                                                                                      140R= ArewPd                     NI3 PuB ts011313E 'oweN
                                                      (0)                  0)                     (e)             (P)                  (3)                   40                                    (€)
                                                                                                                                                            suogezweSio Idwax3-xei pezelau uoneogguapi uogenuguo3         II I•led
                                                               OET9TTO -ES                                                                    VOIHEINV 30 NOIIVIDOSSV               WNOIIVN                (066 Ual0A) EI elnPeLPS
            Schedule R (Form 990) 2018      NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                             53-03.16130                  Page 2
             j
             i artiiii Identification of Related Organizations Taxable as a Partnership. Complete if the organization answered "Yes° on Form 990, Part IV, line 34, because it had one or more related
                          organizations treated as a partnership during the tax year.

                               (a)                             03)               (c)               (d)                        (e)                   M                  (9)                 (h)                  CI)         (1)         0c)
                     Name, address, and EIN              Primary activity      doL:Itie     Direct controlling    Predominant income        Share of total          Share of         Disproportionate      Code V-UBI    General or Percentage
                      of related organization                                  (state or          entity           (related, unrelated,       income               end-of-year         allocations?       amount in box managing ownership
                                                                                foreign                          excluded from tax under                             assets                              20 of Schedule partner?
                                                                               country)                             sections 512-514)                                                Yes         No      K-1 (Form 1065) Yes No


            WBB LNVESTMENTS, LLC -
            32 -0569014, 11250 WAPLES MILL
            RD, FAIRFAX, VA 22030          INVESTMENT                          DE          gRA                                                               .                                                N/A                        99.00%




               •

                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                            461
                                                                                                                                                                                                                                                    Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21




                    -   Identification of Related Organizations Taxable as a Corporation or Trust Complete if the organization answered "Yes" on Form 990, Part IV, line 34, because it had one or more related
             Part IV    organizations treated as a corporation or trust during the tax year.

                                          (a)                                               (b)                    (c)                (d)                    (e)                 M                          (9)              (h)
                                                                                                                                                                                                                                        SePIon
                              Name, address, and E1N                               Primary activity          Legal domicile    Direct controlling     Type of entity     Share of total                  Share of         Percentage   512(bX13)
                               of related organization                                                          (state or            entity          (C corp, S corp,      income                       end-of-year       ownership    contraed
                                                                                                                 tomIgn                                                                                                                 ently?
                                                                                                                                                         or trust)                                        assets
                                                                                                                country)                                                                                                               Yes   No
            WINGATE CHURCH INSURANCE SERVICES INC
            11250 WAPLES MILL RD
            FAIRFAX, VA 22030                                               DEVELOPMENT PHASE                     DE          NRA                   C CORP                                   .                                 loot    X
            NRA HOLDINGS COMPANY INC - XX-XXXXXXX
            11250 WAPLES MILL RD
            FAIRFAX VA 22030                                                \HANAGEMENT     SERVICES              VA           RA                   : CORP                                   .                        .        100%    X
                                                                                                                                                                                                                                                                          Entered 02/12/21 16:34:29




Appx. 361
                                                                                                                                                                                                                                                                          Page 363 of




            832162 10-02-18                                                                                                                                                                                     Schedule R (Form 990) 2018
            ScheduleFtIForm990)2016               NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                  XX-XXXXXXX               Page 3
                     _
             Part V Transactions With Related Organizations. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, 35b, or 36.

             Note: Complete line 1 if any entity is listed in Parts II, Ill, or IV of this schedule.                                                                                                          Yes   No
              1 During the tax year, did the organization engage in any of the following transactions with one or more related organizations listed in Parts11-IV7
                  a Receipt of (i) interest, (ii) annuities, (iii) royalties, or Ov) rent from a controlled entity                                                                                      la    X
                  b Gift, grant, or capital contribution to related organization(s)                                                                                                                     lb
                  c Gift, grant, or capital contribution from related organization(s)                                                                                                                   lc    X
                  d Loans or loan guarantees to or for related organization(s)                                                                                                       •                  ld          X
                  e Loans or loan guarantees by related organization(s)                                                                                                                                 le    X


                  f Dividends from related organization(s)                                                                                                                                              1f
                  g Sale of assets to related organization(s)
                  h Purchase of assets from related organization(s)                                                                                                                                     lh
                  i Exchange of assets with related organization(s)
                  j Lease of facilities, equipment, or other assets to related organization(s)


               k Lease of facilities, equipment, or other assets from related organization(s)                                                                                                           lk          X
               1 Perforrnance of services or membership or fundraising solicitations for related organization(s)                                                                                        11    X
                m Performance of services or membership or fundraising solicitations by related organization(s)                                                                                         1m          X
                n Sharing of facilities, equipment, mailing lists, or other assets with related organization(s)                                                                                         ln    X
               o Sharing of paid employees with related organization(s)                                                                                                                                 lo    X
                                                                                                                                                                                                                                                                   461
                                                                                                                                                                                                                           Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21




               p Reimbursement paid to related organization(s) for expenses
               q Reimbursement paid by related organization(s) for expenses                                                                                                                             1q    X

               ✓ Other transfer of cash or property to related organization(s)                                                                                                                          lr    X
               s Other transfer of cash or property from related organization(s)                                                                                                                        ls
              2     If the answer to any of the above is "Yes,- see tne Instructions tor intormation on wno must compiete mis iine incivaing covered reiationsnips ana transaction tnresnoias.
                                                            (a)                                                          (b)            (c)                                            (d)
                                               Name of related organization                                          Transaction   Amount involved                   Method of deterrnining amount involved
                                                                                                                      tYPe (a-s)


            coNRA FOUNDATION INC                                                                                        A              180,000.CASH VALUE
            12) NRA FOUNDATION INC                                                                                      C          13,525,570.CASH VALUE
                                                                                                                                                                                                                                                 Entered 02/12/21 16:34:29




             NRA FOUNDATION INC
            (3)                                                                                                         E           5,000,000. CASH VALUE
              NRA FOUNDATION INC
            (4)                                                                                                         0          13,083,925 . CASH VALUE
            (51 NRA FOUNDATION INC                                                                                      Q           4,218,390.CASH VALUE




Appx. 362
                                                                                                                                                                                                                                                 Page 364 of




            yoNRA CIVIL RIGHTS DEFENSE FUND                                                                             C              433,872 . CASH VALUE
            832183 10-02-18                                                                                                                                                                Schedule R (Form 990)2018
                                                                                                                                                                                                               81.-10-170
                                                                                                                                                                                                                SZZZE13
Page 365 of




                                                                                                                                                                                                                            Appx. 363
                                                                                                                                                                                                               40m"
                                                                                                                                                                                                                mv
                                                                                                                                                                                                                ma
Entered 02/12/21 16:34:29




                                                                                                                                                                                                               (IZ)
                                                                                                                                                                                                               (OW
                                                                                                                                                                                                               (61)
                                                                                                                                                                                                              . (90
                                                                                                                                                                                                               (1.1)
                                                                                                                                                                                                               (91)
                                                                                                                                                                                                               (90
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                                                                                                                                               (PO
                                                                                                                                                                                                               WO
                                                                                                                                                                                                               MO
                                                                              EIVIVA HSVD'OTV 1 88                    0                             DTI SDNITIOH CIEODNOD NOIDNIXErl (I°
                                                                              afrIVA HSV3'8LO'E                       11                                   =Ad AUOIOIA rIVOIIVIOd'VEN WO
                                                                              RITIVA HSVO*0£6 1 SOCT                  0                               aNna NOLLIMIIIIN.400 rIVIDadS Val                        W)
                                                                              HVIVA HSVD'OOVOZT                        V                              aNna NoiInsiluNoo rIVIDEMS VIM (W
                                                                              WrIVA HSV3'TEP'6E                       0                               amna HSNHaal SIHDIE                  qIAI3 kramill
                                                          pa/40/w! wnowe                                          (i-e) ed4
                                               .                                                                                                             uo!lezwealo Jog'lo p:, oweN
                                                        bumuueleplo poLneiN                 INMIOAUI wnowv       uogoesue.u.
                                                                (P)                               (0)                 (4)                                                (e)
                                                                                                             (Z eull 'A ;Jed 1066 111.10d) elnpEnps) suogozweaso Po     14111M suogoosumai uogenuquo0         A Ved
                                                   OET9TTO -ES                                                  V3IIIHNV ao NOIIVIOOSSV Tiara rIVNOIIVN                                     (066 liliO3)   8 elnPeLPS
                                                                                                                                                                                                                             I8-ZO-Ot 49LZES
Page 366 of




                                                                                                                                                                                                                                               Appx. 364
                                               810Z (066 uuod) elnPaPS
Entered 02/12/21 16:34:29
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                                                                                      .
                                                        oN so,.   (S901.   'mei)   oN sal.         spasm                 ewoou!     oN soA (t71.9-Z49 suOpas        (A4unoo
                                                                                                                                     1.0 0 npun xel Luo4 papnira u6p4o; JO awls)
                                               04sjeumo —Irr
                                                        i,.. i. 1.-)1 elnPa143S XI
                                                         60euew OZ XOCI U! WOOLUB
                                                                                   0suonnolie
                                                                                     EEC@
                                                                                                auaAlo-pue                 WI         WIN', Valelaiun `pale191
                                                                                                                                                                                                                  Apia jo
                                               86EWOOJed JO P3i0U09 ien-n 9P00     -iodolasia    lo eieLIS              in emus                                  epopop fe6Eri
                                                                                                                                    "OS sieuliee B11.103U! lueup.uopaid             AMAgoe AJEWIld         NI3 Pue tSeil:98 'OWEN
                                                                                                                                      Ile alV
                                                   (X)        0)           (I)         (q)         (0)                    (4            (a)                 (P)             (0)          (q)                          (e)
                                                                                                                                                                                     _     -                      -
                                                                                                                                        •sd!tisisuped waiuisanu! umpao Jo; uopnioxa Dupebei suonarutsu! ass •uowezpecuo     e
                                                     (enuenei SS0J6 JO slasse few; Aci paniseew) sammoe slI;(3 wowed tam; ueul WOW pelonpuoo uogezNealo       gown q6noRn diusieuurd e se pexel /fugue goes uopuuolta 6Lemoliol     epvioid
                                                                                                             "LE Gull   'Al lied '066 onod uo „ssA„ paiemsue uoRezwewo eui eteidwoo AtisAeulJed e amexel suogezlue6J0 Polelaiun IA ;Jed
                                                ebe7:1                                                                                            VOISSiet                NOLLVIDOSSV ULM! rIVNOLLImi          91.0Z (066 Lw0A)   elnPolloS
                                                           OET9TIO-ES
       Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                  Entered 02/12/21 16:34:29   Page 367 of
                                               461
    chedule R form 990) 2018             NATIONAL RIFLE ASSOCIATION OF AMERICA                              XX-XXXXXXX
r
?art VII Supplemental Information.
              Provide additional inforrnation for responses to questions on Schedule R. See instructions.
                                                                                                                              Page 5




PART II
THE NRA IS A 501(C)(4) MEMBERSHIP ASSOCIATION WITH FOUR 501(C)(3)
PUBLIC            CHARITIES AND A SECTION 527 POLITICAL                                     ACTION COMMITTEE (PAC)
WHICH IS A SEPARATE SEGREGATED FUND. THE FOUR CHARITIES AFFILIATED WITH
THE NRA ARE NRA CIVIL RIGHTS DEFENSE FUND, NRA FOUNDATION INC, NRA
FREEDOM ACTION FOUNDATION, AND NRA SPECIAL CONTRIBUTION FUND DBA NRA
WHITTINGTON CENTER. THE POLITICAL ACTION COMMITTEE IS NRA POLITICAL
VICTORY FUND; NRAPVF IS A SEPARATE UNINCORPORATED PAC OF THE NRA. IN
THE EVENT THAT ANY FUNDS ARE RECEIVED BY THE NRA AND EARMARKED TO THE
PAC, THE NRA HAS SYSTEMS IN PLACE TO ENSURE ANY SUCH RECEIPTS ARE
PROMPTLY AND IMMEDIATELY DEPOSITED INTO THE SEPARATE SEGREGATED FUND'S
ACCOUNT.


PART III
WBB INVESTMENTS,LLC WAS FORMED IN CONNECTION WITH A POSSIBLE
TRANSACTION THAT WAS NEVER ULTIMATELY EXECUTED. A CERTIFICATE OF
CANCELLATION HAS BEEN FILED TO DISSOLVE THE COMPANY.


PART V
LINE 1C THIS INFORMATIONAL NOTE                                   REGARDS QUALIFIED CHARITABLE GRANT
MAKING. ALL GRANTS MADE BY NRA FOUNDATION AND NRA CIVIL RIGHTS DEFENSE
FUND TO THE NRA ARE SUBJECT TO STRINGENT REVIEW PROCESSES REQUIRING
THAT THE GRANTS BE MADE AND USED ONLY FOR QUALIFIED CHARITABLE PURPOSE
PROGRAMS. THE NRA IS REQUIRED TO PROVIDE AN ACCOUNTING TO THE CHARITIES
AS DOCUMENTATION THAT PROCEEDS WERE USED BY THE NRA FOR QUALIFIED
CHARITABLE PURPOSES AS SET FORTH IN THE GRANT DOCUMENTS.


LINE 1E DURING 2018, THE NRA ENTERED A SECURED LOAN AGREEMENT WITH THE
832165 10-02-16                                                                                             Schedule R (Form 990) 2018


                                                                                                                 Appx. 365
     Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                    Entered 02/12/21 16:34:29    Page 368 of
                                             461
Schedule Rrorm 990) 2018     NATIONAL                      RIFLE ASSOCIATION OF AMERICA                    XX-XXXXXXX           Page5
.Part yit Supplemental Information.
              Provide additional information for responses to questions on Schedule R. See instructions.

NRA FOUNDATION. THE $5,000,000 LOAN IS PAYABLE TO THE NRA FOUNDATION AT
A FAIR VALUE INTEREST RATE. THE NRA MAKES MONTHLY INTEREST PAYMENTS OF
7%.




032165 10-02-18                                                                                             Schedule R (Forrit 990) 2018


                                                                                                                  Appx. 366
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21       Entered 02/12/21 16:34:29   Page 369 of
                                        461




                         NATIONAL RIFLE ASSOCIATION OF AMERICA


                                 FINANCIAL STATEMENTS

                              as of December 31, 2018 and 2017

                                           AND

                                    REPORT THEREON




                                                                               Appx. 367
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21               Entered 02/12/21 16:34:29   Page 370 of
                                        461



                                    NATIONAL RIFLE ASSOCIATION OF AMERICA


                                             TABLE OF CONTENTS


                                                                                          Pale

   Report of Independent Auditors                                                            1

   Financial Statements:

       Statements of Financial Position                                                      2

       Statements of Activities                                                              3

       Statements of Functional Expenses                                                     4

       Statements of Cash Flows                                                              5

       Notes to Financial Statements                                                       6 - 25




                                                                                       Appx. 368
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                  Entered 02/12/21 16:34:29                     Page 371 of
                                        461


                                                    Report of Independent Auditors

  To the Board of Directors and Members of the
   National Rifle Association of America

  Report on the Financial Statements
  We have audited the accompanying financial statements of National Rifle Association of America (NRA), which comprise the
  statements of financial position as of December 31, 2018 and 2017, the related statements of activities, functional expenses, and
  cash flows for the years then ended, and the related notes to the financial statements.

  Management's Responsibility for the Financial Statements
  Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting
  principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal
  control relevant to the preparation and fair presentation of finrcial statements that are free from material misstatement, whether
  due to fraud or error.

  Auditor's Responsibility
  Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in
  accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and
  perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement.

  An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.
  The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the
  financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant
  to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate
  in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's intemal control.
  Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and
  the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of
  the financial statements.

  We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion.

  Opinion
  In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of National
  Rifle Association of America as of December 31, 2018 and 2017, and the changes in its net assets and its cash flows for the years
  then ended in accordance with accounting principles generally accepted in the United States of America.

  Emphasis of Illlatters
  As disclosed in Note 1 to the financial statements, the NRA adopted the Financial Accounting Standards Board (FASB) issued
  Accounting Standards Update (ASU) No. 2016-14, Not-for-Profit Entities (Topic 958): Presentation of Financial Statements of Not-
  for-Profit Entities. The adoption of this standard resulted in the issuance of the statement of functional expenses and additional
  footnote disclosures and changes to the classification of net assets. Our opinion is not modified with respect to this matter.
  As discussed in Note 1 to the financial statements, the accompanying financial statements are those of National Rifle Association
  of America only and are not those of the primary reporting entity. The consolidated financial statements of NRA and its affiliates
  have been issued as the general purpose financial statements of the reporting entity and should be read in conjunction with the
  parent-only statements. Our opinion is not modified with respect to this matter.


                     vs     2.4P
  McLean, Virginia
  March 13, 2019

                                                                    1

                                                                                                                           Appx. 369
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                 Entered 02/12/21 16:34:29                    Page 372 of
                                        461




                                                 NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                   STATEMENTS OF FINANCIAL POSITION
                                                      as of December 3i, 2018 and 2017



                                                                      ASSETS

                                                                                                2018                      2017
   Cash and cash equivalents                                                          $          23,780,301         $      17,123,743
   Investments                                                                                   45,094,991                48,702,736
   Pledges receivable, net                                                                          841,562                 1,184,593
   Accounts receivable, net                                                                      41,458,041                36,129,175
   Due from affiliates                                                                           28,696,533                30,731,975
   Inventories and supplies, net                                                                 10,632,177                13,639,054
   Prepaid expenses                                                                               3,179,694                 3,277,662
   Notes receivable, net                                                                          3,000,000                 3,000,000
   Property and equipment, net                                                                   32,709,031                34,475,160
   Other assets                                                                                   7,819,750     _           7,861,583

              Total assets                                                             $       197,212,080          $    196,125,681

                                                             LIABILITIES AND NET ASSETS

   Accounts payable                                                                    $         31,190,974         $     29,837,446
   Accrued liabilities                                                                           55,270,648               62,814,166
   Note payable and line of credits                                                              48,138,412               47,121,100
   Deferred revenue                                                                              46,580,520               31,402,766

              Total liabilities                                                                181,180,554               171,175,478

   Net assets (deficit):
        Without donor restrictions
            Net assets without donor restrictions                                                (16,665,676)               2,897,932
            Cumulative pension liability                                                     • (19,611,103)               (33,256,864)
              Total net deficit without donor restrictions                                       (36,276,779)             (30,358,932)
        With donor restrictions                                                                   52,308,305               55,309,135

              Total net assets                                                                   16,031,526             . 24,950,203

              Total liabilities and net assets                                                  197,212,080         $    196,125,681




                                                    The accompanying notes are an integral
                                                      part of these financial statements.

                                                                      2




                                                                                                                          Appx. 370
                                                                                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                                                                            STATEMENTS OF ACTIVITIES
                                                                                                  for the years ended December 31, 2018 and 2017


                                                                                                           2016                                                            2017
                                                                              Without Donor              With Dortor                                 Without Donor       With Donor
                                                                               Restrictions              Restrictions                 Total           Restrictions       Restrictions          Total
            Revenue and other support
                Members' dues                                                      170,391,374                                 $      170,391,374         128,209,303              •       $   128,209,303
                Prograrn fees                                                        8,119,717                                          8,119,717          10,0131,009                          10,081,009
                Contributions                                                       93,618,315               16,658,239               110,276,554          74,999,176       24,160,917          99,160,093
                Advertising                                                         25,023,714                                         25,023,714          28,344,743                           28,344,743
                Member sales                                                         3,667,968                                          3,667,968           3,758,418                            3,758,418
                Shows and exhibits                                                  20,516,030                                         20,516,030          21,204,275                           21,204,275
                Investment income, net                                               1,694,315                 435,393                  2,129,708           4,544,301          271,355           4,815,656
                Insurance administration fees                                       12,625,210                                         12,625,210          14,563,405                           14,563,405
                Rental income                                                        1,357,108                                          1,357,108           1,255,235                            1,255,235
                Other                                                                6,127,175                 (650,091)                5,477,684           7,205,826          772,81)0          7,978,626
                Assets released from restrictions                                   18,481,638              (18,481,638)                                   20,230,894      120,230,13941

                      Total revenue and other support                              361 622,564               (2,038,097)              359 584467
                                                                                                                                      ---1-,-1-           314,396,585        4 974 178         319,370,763

            Expenses:
                Program services:
                     Legislative prograrns                                          43,376,477                                        43,376,477          36,740,357                            36,740,357
                     Publications                                                   36,460,363                                        36,460,363          36,904,080                            36,904,080
                     Public affairs                                                 37,931,825                                        37,931,825          44,138,732                            44,138,732
                     Shows and exhibits                                             17,786,603                                        17,786,603          18,909,415                            18,909,415
                     Competitions                                                    4,586,644                                         4,586,644           4,702,453                             4,702,453
                     Education and training                                          6,022,846                                         6,022,846           7,686,318                             7,686,318
                                                                                                                                                                                                                                                       461




                     Hunter services                                                 1,558,662                                         1,558,662           3,958,334                             3,958,334
                                                                                                                                                                                                               Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21




                     Field services                                                  5,859,291                                         5,859,291          11,882,064                            11,882,064
                     La,v enforcement                                                3,853,649                                         3,853,649           3,805,344                             3,805,344
                     Recreational shooting                                           7,327,265                                         7,327,265           7,200,332                             7,200,332
                                                                                   164,763,625                                       164,763,625         175,927,429                           175,927,429

                 Member services and acquisition                                    77,898,138                                         77,898,138         76,546,402                            76,546,402
                 Administrative                                                     27,860,599                                         27,860,599         10,125,180                            10,125,180
                 Executive officer                                                  39,052,148                                         39,052,148         32,077,548                            32,077,548
                 Fundraising                                                        57,158,230                                         57,158,230         48,581,269                            48,581,269

                                Total expenses                                     366J32,740                                         366,732,740        343,257,828 .                         343,257,828
            Change In net assets before other changes                               (5,110,176)              (2,038,097)               (7,148,273)        (28,861,243)       4,974,178          (23,887,065)
            Unrealized (loss) gain on investments, net                              (4,066,534)                (962,733)               (5,029,267)          1,472,290          787,771            2,260,061
            Unrealized gain on derivative instrument                                   745,782                                            745,782             952,998                               952,998
            (Loss) gain on interest in interrelated entity                          (2,414,024)                                        (2,414,024)          2,731,203                             2,731,203
            Net gain on pension obligation                                           4,927,105                                          4,927,105           6,778,316                            6,778,316
            Change in net assets                                                    (5,917,847)             (3,000,830)                (8,918,6T7)        (16,926,436)       5,761,949         (11,164,487)
            Net assets (deficit), beginning of year as previously presented        430,358,9321             55 309 135 .               24,950,203         (14,853,143)     50,967,833           36,114,690
            Reclassification to implement ASU 2016-14
                                                                                                                                                                                                                                     Entered 02/12/21 16:34:29




               Underwater endowments                                                                                                                       1420,647        11,420,6471
            Net assets (deficit), end of year as reclassified                      136,276,7791             52,308,305         $                         130,358,932)      55,309,135 '         24_513,203




                                                                                                      The accompanying notes are an Integral
                                                                                                         par1 of these financial statements.




Appx. 371
                                                                                                                           3
                                                                                                                                                                                                                                     Page 373 of
                                                                                                                                                                               viuelucqop otpuoug ern go pod
                                                                                                                                                                            906coui uo mom 6upiuotiwccoo
Page 374 of




                                                                                                                                                                                                                                                                                                                                                    Appx. 372
                                               1128141t6C S 692'1809S           99S'LL0'21I     08112VOIS      201,99$111/ S   62917,13'SLI. S   -282'002'L S ....771"
                                                                                                                                                               199 8't '1 -9N 71
                                                                                                                                                                               2 91-
                                                                                                                                                                                   11S 9£21116t- S 912199r/ S solot'v s sweareir zerest‘tros' 090.906VES                                          LS1'091.92$
                                               1312V/9.1    221113              LLL'LCI         29919£         1.02121         LNOSS             -115W- I       L9219     --ti
                                                                                                                                                                           SO6 0 LV    -W--- 9S6121           -
                                                                                                                                                                                                              NM '6-
                                                                                                                                                                                                                  19    69
                                                                                                                                                                                                                        -Tir- -                919'011                                            140112                       moody') patoryui
                                                                                                                                                  860162        256'9S     0           961         209'S99 . 969'Si.    ' 611'6111   -
Entered 02/12/21 16:34:29




                                               091313SS'9                                                                      099'ON't                                                                                                                                                                               Piss osilsziPleuE;s0/03
                                               S62.91L' 9   SN'982              9921St          ES9168         /SONS           4021651            8£816S        OLL'S9     80S'OE9     SEID12      SPS'901    6E1'66      NEW       NO'1SC     499'99Z                                            291'9LE           usSeErlisuss V 1014481selOst3
                                               S94'611'96   2091/ V/            IN'S/9'11       OSVN1          20910/1         12419-01L          Mr LE6         LL6'01.£  SZS'OU      £N9011      25'2109'1  951/109     06119211' EgeLattli  N2'912                                             68C'OLL11     ,8,60 PL2 MPU99 PUOISSelaid
                                               S29169'91 . 099126                               Ci3OVSC't                      2//119'9                            '         -           '           -          '                                                                                 2LL'219'9              ssra1 P00 Om Wel
                                               LOS'IN't                         1.0219S.2                       -                -                   •             -                                 -                           -                  -             •              -                                    stow Ionia) g etquouoo
                                               622'01'01    62219211                              -             •                -                   •             •                 -               -            -              •                   -     -      •              •                  -                              $111410EPV
                                               Sll'199'62   192'29112             -               -            easit'ss                              •             -                 -               -            -              -                   -            •              -                  -                 SUO4L'21011/1/100 iequien
                                               en'elesz                           -               -                            croz'sn'sz            -                                               -            -              -                   -            -            ste'eot'sz           -                  SUOPOVInd PUB BulYNd
                                               9S0'111'01       ZEV'CO9         COL'1091        ST6'612        1913/01         11.1311V9          13/9.1SE      1141£9            0E91E2'1           -          990'089%       06919L             17116$          -            LVZ'S19            OM/                          Sumac:cud oleo
                                                846'928.9       290'SEZ         219'268         006119         l£2192          L4119/1            C9S120.1      I.SS'621          toe'L i 1        cool         stos'Ist       929121             1341'SS         -            St0'918            810'909          .                Louatuozo
                                                9LeON'01,       880'EL01                                       2618;1          SZ9V99             /SST/         LIEWL91             -               -           2610029        62S19                 -            ..                                                        181041Elulues911111A
                                               11/1`119.8       092'101'1       NINA           61S10 1         1.99.922        C6B100.9           C6S192        estess            ein'etol         NLVL         429192         OSOVLC             ISL'109         -            111.91.9           6S£1601                lumusisillopia g wail
                                                S69199.9        81.6.09S        2/9"S20        91619           S99101          ozs'lls's          Kea's         sts'on            6SC'EN           Lttl1        ET12781,       SOS'S'S!           900.4S1r1       -            498141             ZES1C91                        soliddns Gum
                                                29S'69L'99 S    ezress'e s      orocovis       ott'ser's s     zosteeb s       oavezel-t, s       Egrtefez s    Ve.L8$1- $        $09.90$./ $      SITIO $      WKS/ $         0$0.96L.L $        E$C017 S        -        S   060'99S1 S         0E2111:EIS        sus) Pus sPJE4014 tePsisS
                                                   1E401        BuispupunA       oopnoax3      040ausisRPV      'WY 804S        sosuadig         -E7r-gi ous   tuounicualu-3       seopuos          ss010,00    =14 24
                                                                                                                                                                                                                     - susgadss'a                  s041413      WIN 0940d      sus118:940d        -
                                                                                                                                                                                                                                                                                                  e042
                                                                                                                                                                                                                                                                                                    "Til
                                                               ALIBUIECURApV                                     "FM           WMOOklIg10.1.     11010019ame91     otori             plea            Ass91       u0003sP3                          V sm0110
                                                                                                                                                                         L102
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21
                                        461




                                               01ErZELV9C 4    orz'estIss       enTso'ses      613S'0911'LIS   82116131.1 S    S29'89/691 S       setae/ s      stre'ess's s      Isz'sss's s     zss'ess'i s   sterzo's s     tte'sas'y S        £09.99L'ilS   SCSIC1313      1112.099.9CS       LL1/9/0191
                                               09/1824         9139111          BLO'L91        629'S9S         2111,181,       9901S6             LOS'ELE       S9019             8111'29         1,11.2        6E2'99         22L1S              9E0'02                        totem             szonz                       esuodrelsamoui
                                               ost'serv                               ,                                        osV6es'i,          conse         tireav                             itfr         28110          2921               IN'Llte2        -.                                                  gos cqpuotpuow Fi woo
                                               OSS1L9V         629'192          98089          161'016         922.919         011'989'2          LE6119        Lss'se            £00'06S         CO2'el        866'S01.       666'S13            OSS'L/        MVO            stz'otz            caz'Lse           uogezpiolue g uopEpaulao
                                               SZ 119216       9891921          SVS'L21.91     1621LE          629113£'8       C91100'51          986'9991      tet'ssz           EL211.9          LOS196       6stetzn        669199             ins'zta's     tIVSOS18       66E199             0127$71       181410 Pue 603141es leusissESEud
                                               86219n/         LCIVOL CI                       NELVSS'12                       13LITC9.9                                                             -'          -•                                                                               fiLl'et91                =01 Pus gun lefel
                                               611:691.1                        617.191.1                        ..                                •              •                 -                -           --              -                  -             -              -                                    stw pnuue g eqiuttuo9
                                               OS9'188'11      0S9'192.11                        •               •                •               '                                 •••••            •                           •                  -             -              •                  -                                 Buls9014PV
                                               290'661'99      4S61LE'62         '-              -             92VS1161S          •                •      •       .                 .                ...          •                                 -             -              -                  -                  suoveapouutucci Riquom
                                               6811162V2                                         -                             681'962'SZ          -               •                .               '-                           .                  -                          6E1162'SL                                sunpomnd puo Supuud
                                               1E110211        sso'see          LsVni'z        cie'cra         LL9'091'1       99214En           COSIES          629169           269190'1           -          VS l'SOI't     Lt6'1119           Sa99S           -            298'119            999.606                       $1413200010 ESP-0
                                               20.9108'9       LN'L6E           1E2'699        00L'IS9         982'819         sortare           Las'ezi.I,      0S1'29t          L0/121           989I         9LL'091        0021S1             21S'09          -            ttratl             SOL199                             humdrum°
                                               829.099'01      696.2/01           -                            820.9891        9911LS            10/19           £82111                                         L9t'ZZE        S86.89                             -                                                          NOM lustuUSIs3
                                               sotzwe          LS6'626          266'062'1      2613'Lll        680'112         996'906'9         11C102 .        9S9'109          9091116         1913'LE       219122         0221/98            SW989           -            61116S             998'1091                plump:quo g 18/1/1.1.1.
                                               991'899'9       099'138S         L80'928        002'89          801'991         1101.969'S        0E6'408       . 9E8'691          L20'94S         SZL'91        691111         L81'999            06V/102'l       -            9/2.821            991'1E11                       (*Odin imp)
                                               LOOVSS'29 S     EC0199.8 1       2131'LL2'41S   LeSi'Sl£1 S     099'19S6'S S    699'141'92 S      SOVEILL'2 S     2SS'089.1 S      299'80E4 s      zes'Gsv s     tsVose'i, s    ants'', s          stcressz s      -     s      stre'sse's s       zre'ets'sis       60)331pue swag swan
                                                   1E401        614811147ulli    0141100x3     ogo4siulimpv     'boy g psis     oasuedx3           $1800140     Wou02,04U3         sWivaS           seNiun                     CU0149611,09        agrtrig3     WM( 34.,1%     0°49099Ad           egVIREtel
                                                               twouuourapy                                        01,410894    Warrgud           10110400103t1 • 001 _                 1411.1        AVM         11041E011P3                  .     9/4101.1S                                 .
                                                                                                                                                                   LIN Pus 8102 '1t E044u0000 PsPus am( eta "J
                                                                                                                                                                     S3SN3dX3 1VNOLLINIIA AO S11431931VIS
                                                                                                                                                                   V31213111/ AO NOILVIOOSSV 31A121 WHOIIVN
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                                     Entered 02/12/21 16:34:29            Page 375 of
                                        461




                                                               NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                                       STATEMENTS OF CASH FLOWS
                                                              for the yeam ended December 31, 2018 and 2017


                                                                                                                  2018                  2017
   Cash flows from operating activities:
           Change in net assets                                                                                     (8,918,677)   $    (11,164,487)
           Adjustrnents to reconcile change in net assets to net cash provided by (used in)
                operating actiWties:
                     Depreciation and amortization                                                                   4,879,550            4,718,295
                     Provision for losses an pledges receivable                                                         10,961                7,711
                     Provision fa losses on accounts receivable                                                      4,671,652            6,324,662
                     Provision fa losses on inventory                                                                  150,000              360,692
                     Contributions restricted for long-term investment                                              (1,781,726)          (2,144,164)
                     Net unrealized and realized loss (gain) on investrnents                                         4,030,931           (6,313,424)
                     Unrealized gain on derivative instrument                                                         (745,782)            (952,998)
                     Net gain on pension obhgation                                                                  (4,927,105)          (6,778,316)
                     Net loss on disposal of assets                                                                    249,751               31,495
                     Changes in assets and liabilities:
                               Deaease in pledges receivable                                                           332,070              323,999
                               (Inaease) decrease in accounts receivable, net                                      (10,000,518)           7,094,143
                               Decrease (increase) in due from affiliates                                            2,035,442           (3,327,840)
                               Decrease in inventories and supplies, net                                             2,856,877            3,209,377
                               Decrease in prepaid expenses                                                             97,968              510,355
                               Decrease (increase) in other assets                                                      41,833             (425,438)
                               Increase (decrease) in accounts payable                                               1,353,528           (5,351,028)
                               (Decrease) inaease in accrued liabilities                                            (1,870,631)           6,974,744
                               Increase (decrease) in deferred revenue                                              15,177,754           (8,021,797)
                                           Total adjustrnents                                                       16,562,555           (3,759,532)
                                           Net cash provided by (used in) operating activities                       7,643,878          (14,924,019)
   Cash flows from investing activities:
           Sales of investments                                                                                      9,261,323           27,222,671
           Purchases of investments                                                                                 (9,684,509)         (16,431,830)
           Purchases of property and equipment                                                                      (3,363,172)          (1,888,920)
                                           Net cash (used in) provided by investing activities                      (3,786,358)           8,901,921
   Cash flows from financing activities:
           Principal payrnents on note payable                                                                      (1,107,008)          (1,039,944)
           Principal payments on lines of credit                                                                  (150,171,240)        (132,737,519)
           Draw davns on lines of aedit and proceeds on note payable                                               152,295,560          138,060,439
           Proceeds frorn life insurance policy loans                                                                3,500,000            3,500,000
           Principal payments on life insurance policy loans                                                        (3,500,00D)
           Contributions restricted for long-term invesbnent                                                        1,781,726             2,144,164
                                           Net cash provided by financing activities                                2,799,038             9,927,140

   Net increase in cash and cash equivalents                                                                        6,656,558             3,905,042

   Cash and cash equivalents at beginning of year                                                                  17,123,743           13,218,701

   Cash and cash equivalents at end of year                                                                   $    23,780,301           17,123,743

   Supplemental disdosure of cash flow information:

           Cash paid during the year for interest                                                                    1,945,983    $       1,680,243




                                                                    The accompanying notes are an integral
                                                                      part of these financial statements.

                                                                                        5




                                                                                                                                      Appx. 373
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                         Entered 02/12/21 16:34:29                 Page 376 of
                                        461


                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS


   1.   NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES

        The National Rifle Ass.ociation of America (NRA), founded in 1871, is a not-for-profit corporation supported by
        the membership fees of public-minded citizens and clubs. Its primary purpose is to protect and defend the
        Constitution of the United States of America, especially the political, civil and inalienable rights of the American
        people to keep and bear arms as a common law and Constitutional right of the individual citizen.

        The NRA's Board of Directors formed the Institute for Legislative Action (ILA) in 1975 as an internal division of
        the NRA. The purpose of ILA is to prevent the passage of laws and regulations restricting firearms ownership,
        as well as pursuing changes to existing restrictions imposed by federal, state and local govemments. ILA is
        supported principally by contributions from NRA members.

        Basis of Presentation

        The NRA publishes financial statements in the NRA's annual report that include the financial statements of
        certain affiliated entities, which are its primary financial statements for the years ended December 31, 2018 and
        2017. These financial statements for the years ended December 31, 2018 and 2017 are not intended to be the
        general purpose financial statements of the NRA and have been prepared in conformity with accounting
        principles that would otherwise be considered a departure from accounting principles generally accepted in the
        United States of America because certain affiliated organizations are not consolidated.

        Affiliates of the NRA whose financial activities are not included in these financial statements of the N RA include
        the following: the NRA Foundation, Inc. (Foundation), the NRA Civil Rights Defense Fund (CRDF), the NRA
        Political Victory Fund (PVF), the NRA Special Contribution Fund (SCF) and the NRA Freedom Action Foundation
        (FAF).

        The preparation of financial statements in confomiity with accounting principles generally accepted in the United
        States of America requires management to make estimates and assumptions that affect the reported amounts
        of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial
        statements and the reported amounts of revenue and other support and expenses during the reporting period.
        Actual results could differ from those estimates.

        Certain amounts from the prior year have been reclassified to conform with the current year presentation. These
        reclassifications had no effect on the previously reported net assets or change in net assets.

        Classification of Net Assets

        To identify the observance of limitations and restrictions placed on the use of the resources available to the
        NRA, the accounts of the NRA are maintained in two separate classes of net assets: without donor restrictions,
        and with donor restrictions, based on the existence or absence of donor-imposed restrictions.

            Net assets without donor restrictions represent resources that are not restricted by donor-
            imposed stipulations. They are available for support of the NRA's general operations.

            Net assets with donor restrictions represent contributions and other inflows of assets whose use
            by the NRA for its programs are limited by donor-imposed stipulations. Some donor-imposed
            restrictions are temporary in that they either expire by passage of time or can be fulfilled and
            removed by actions of the NRA pursuant to those stipulations. Other donor restrictions are
            perpetual in nature, where by the donor has stipulated the funds be maintained in perpetuity.



                                                              6                                               Appx. 374
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                        Entered 02/12/21 16:34:29                 Page 377 of
                                        461


                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS


       Cash and Cash Equivalents

       Highly liquid investments, consisting principally of money market funds, under the control of the NRA's
       investment managers, are considered investments. However, the NRA considers any other investments with
       an original maturity of three months or less at the date of purchase to be cash equivalents. The NRA generally
       invests these excess funds in repurchase agreements for U.S. govemment securities. The maturity date of
       these repurchase agreements is the next day of business. Due to the short-term nature of these agreements,
       the NRA does not take possession of the securities, which are instead held by the NRA's principal bank from
       which it purchases the securities. The carrying value of the investments approximates fair value because of the
       short maturity of the agencies. The NRA believes that it is not exposed to any significant risk on its investments
       in repurchase agreements. Substantially all the cash and cash equivalents were held at one financial institution
       in Virginia at December 31, 2018 and 2017.

       Concentrations of Credit Risk

       The NRA maintains a cash balance in excess of federally insured limits in an interest bearing account. The
       NRA's policy is to deposit funds only in financially sound institutions. Nevertheless, these deposits are subject
       to some degree of credit risk. Investments are maintained in financial institutions.

       Concentrations of credit risk with respect to accounts receivable that are not collateralized are limited due to the
       large number of members comprising the NRA's membership base and their dispersion across many different
       geog raphies.

       The NRA invests in a professionally managed portfolio that primarily contains money market funds, equity
       securities, fixed income securities, and alternative investments. Such investments are exposed to various risks,
       such as market and credit. Due to the level of risk associated with such investments, and the level of uncertainty
       related to changes in the value of such investments, it is at least reasonably possible that changes in risk in the
       near term would materially affect investment balances and the amounts reported in the financial statements.

       Investments

       Investments consist primarily of money market funds, equity securities, fixed income securities, and altemative
       investments. Investments in money market funds, equity securities and fixed income securities are carried at
       fair value as determined by an independent market valuation service using the closing prices at the.end of the
       period. In calculating realized gains and losses, the cost of securities sold is determined by the specific-
       identification method. To adjust the carrying value of the investments, the change in fair value is included in
       other changes in the statements of activities. Interest income and dividends are recorded on the accrual basis.

       Alternative investments are valued at fair value based on the applicable net asset value per share as of the
       measurement date, which is a practical expedient, as determined by the NRA. In determining fair value, the
       NRA utilizes valuations provided by the fund managers. The underlying investments value securities and other
       financial instruments on a fair value basis of accounting. The estimated fair values of certain investments of the
       underlying investments, which may include private placements and other securities for which prices are not
       readily available, are determined by the general partner of the investment and may not reflect amounts that
       could be realized upon immediate sale, nor amounts that ultimately may be realized. Accordingly, the estimated
       fair values may differ significantly from the values that would have been used had a ready market existed for
       these




                                                            7
                                                                                                             Appx. 375
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                      Entered 02/12/21 16:34:29                Page 378 of
                                        461


                                  NATIONAL RIFLE ASSOCIATION OF AMERICA
                                     NOTES TO FINANCIAL STATEMENTS



       investments. The fair value of the NRA's altemative investments generally represents the amount the NRA
       would expect to receive if it were to liquidate its investment excluding any redemption charges that may apply.

       Pledges Receivable

       Pledges receivable due in more than one year have been recorded at the present value of estimated cash flows.
       An allowanc,e for uncollectible pledges receivable is provided based upon management's judgment of potential
       defaults.

       Ac,counts Receivable

       Membership dues, advertising and other accounts receivable are recorded at the invoiced amount and do not
       bear interest. Membership contributions receivables are recorded when received. The allowance for doubtful
       accounts is the NRA's best estimate of the amount of probable credit losses in existing accounts receivable.
       The NRA determines the membership dues accounts receivable allowance based on the aging of accounts
       receivable, where three or more monthly or quarterly invoices are past due. The NRA determines all other
       allowances based on historical write-off experience and specific identification. The allowances for doubtful
       accounts are reviewed monthly and accounts receivable balances are written off against the allowance when
       the NRA feels probable the receivable will not be recovered.

       Inventories and Supplies

       Inventories and supplies are stated at the lower of cost or net realizable value, with costs determined using the
       first-in, first-out method. Provisions are made to reduce the inventories to net realizable value in cases of
       obsolescence.

       Property and Equipment

       Property and equipment are stated at cost, less accumulated depreciation. Donated assets are recorded at the
       appraised or estimated fair value at the time of donation. Expenditures for maintenance and repairs, which do
       not prolong the useful lives of the assets, are expensed. Depreciation is computed on the straight-line method
       over the assets' estimated useful lives. Buildings and improvements are depreciated over useful lives ranging
       from 20 to 45 years, other property and equipment is depreciated over tvvo to ten years. The NRA capitalizes
       complete desktop and laptop computers gmater than $500 and all other fixed assets greater than $1,500.

       Members' Dues

       A portion of member's' dues that represents the present value of the cost of the magazine that is a benefit of
       membership for the given membership terrn is deferred and amortized over the life of the membership. The
       portion considered a contribution is recorded as dues revenue when the membership is received.

       Contributions

       Unconditional contributions, whether without donor restrictions or with donor restrictions, are recognized as
       revenue when received and classified in the appropriate net asset category. When the temporary restrictions
       are met by the NRA which were specified by the donor, contributions with restrictions are released from
       restriction and are recognized in the net asset without restrictions category.



                                                          8
                                                                                                           Appx. 376
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                        Entered 02/12/21 16:34:29                 Page 379 of
                                        461


                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                       NOTES TO FINANCIAL STATEMENTS


       Revenue Recognition

       Program fees, advertising, member sales, shows and exhibit sales, and insurance administration fees are
       recognized as revenue when eamed. Rental income is recognizes! on a straight-line basis over the term of the
       lease.

       Derivative Financial Instruments

       Interest rate swaps are entered into to manage interest rate risks associated with the NRA's borrowing. Interest
       rate swaps are accounted for in accordance with the Financial Accounting Standards Board Accounting
       Standard Codification (the Codification) topic, Derivatives and Hedging, under which the NRA is not allowed to
       use cash flow hedging. Therefore, the interest rate swap is recorded in the statements of financial position at
       fair value with fair value changes recorded as an unrealized gain on derivative instrument on the statements of
       activities and statements of cash flows (Note 9).

       Valuation of Long-Lived Assets

       Long-lived assets and certain identifiable intangible assets are reviewed for impairment whenever events or
       changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability
       of long-lived assets is measured by a comparison of the carrying amount of the asset to future undiscounted net
       cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment
       to be recognized is measured by the amount by which the canying amount of the assets exceeds the estimated
       fair value of the assets. Assets to be disposed of are reportable at the lower of the carrying amount or fair value,
       less cost to sell. The NRA had no impairments of long-lived assets during 2018 or 2017.

       Outstanding Legacies

       The NRA is the beneficiary under various wills and other agreements, the total realizable amounts of which are
       not presently determinable. The NRA's share of such amounts is not recorded until the NRA has an irrevocable
       right to the bequest and the proceeds art measurable.

       Functional Allocation of Expenses

       The costs of providing program services and supporting activities have been accounted for on a functional basis
       in the statements of activities. Accordingly, certain costs have been allocated among the program services and
       supporting activities. Such allocations are determined by management on an equitable basis. Occupancy and
       interest expenses are allocated based on square footage. Certain depreciation is directly charged to applicable
       areas and certain depreciation is allocated based on square footage or number of employees. Data processing
       and certain executive salaries and benefits are allocated based on time and effort.

       Adopted accounting pronouncement

       In August 2016, the FASB issued ASU No. 2016-14, Not-for-Profit Entities (Topic 958): Presentation of Financial
       Statements of Not-for-Profit Entities. The amendments in this ASU are intended to make improvements to the
       information provided in the financial statements and the accompanying notes of not-for-profit entities. The
       amendments set forth the FASB's improvements to net asset classification requirements and the information
       presented about a not-for-profit entity's liquidity, financial performance and cash flows. The ASU was adopted
       by the NRA in 2018.



                                                            9
                                                                                                              Appx. 377
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                        Entered 02/12/21 16:34:29                 Page 380 of
                                        461


                                  NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS



      Pending accounting pronouncements

      In February 2016, FASB issued Accounting Standards Update (ASU) No. 2016-02, Leases (Topic 842). The
      guidance in this ASU supersedes the leasing guidance in Topic 840, Leases. Under the new guidance, lessees
      are required to recognize lease assets and lease liabilities on the statement of financial position for all leases
      with terms longer than 12 months. Leases will be classified as either finance or operating, with classification
      affecting the pattern of expense mcognition in the statement of activities. The new standard is effective for fiscal
      years beginning after December 15, 2019.In May 2014, the FASB issued ASU No. 2014-09, Revenue from
      Contracts with Customers (Topic 606), requiring an entity to recognize the amount of revenue to which it expects
      to be entitled for the transfer of promised goods or services to customers. The updated standard will replace
      most existing revenue recognition guidance in generally accepted accounting principles in the United States of
      America (U.S. GAAP) when it becomes effective and permits the use of either a full retrospective or retrospective
      with cumulative effect transition method. In August 2015, the FASB issued ASU No. 2015-14, which defers the
      effective date of ASU No. 2014-09 one year, making it effective for annual reporting periods beginning after
      December 15, 2018. The NRA has not yet selected a transition method and is currently evaluating the effect
      that the standard will have on the financial statements.

      In June 2018, the FASB issued ASU No. 2018-08, Not-for-Profit Entities (Topic 958): Clarifying the Scope and
      the Ac,counting Guidance for Contributions Received and Contributions Made, which provides additional
      guidance on characterizing grants and similar contracts with resource providers as either exchange transactions
      or contributions, as well as distinguishing between conditional contributions and unconditional contributions. The
      updated standard will be effective for resource recipients for annual reporting periods beginning after December
      15, 2018 and resource providers one year later. Management is currently evaluating the effect on the financial
      statements.

      Tax Status

      The NRA is exempt from federal income taxes under Section 501(c)(4) of the Internal Revenue Code and from
      state income taxes. The NRA activities that cause imposition of the unrelated business income tax provision of
      the Code msult in no significant tax liability.

      The NRA follows the accounting standard on accounting for uncertainty in income taxes, which addresses the
      determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in
      the financial statements. Under this guidance, the NRA may recognize the tax benefit from an uncertain tax
      position only if it is more-likely-than-not that the tax position will be sustained on examination by taxing
      authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements
      from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being
      realized upon ultimate settlement. The guidance on accounting for uncertainty in income taxes also addresses
      de-recognition, classification, interest and penalties on income taxes, and accounting in interim periods.

      Management evaluated the NRA's tax positions and concluded that the NRA had taken no uncertain tax
      positions that require adjustment to the financial statements to comply with the provisions of this guidance.

      Subsequent Events

      The NRA evaluated subsequent events through March 13, 2019, which is the date the financial statements were
      available to be issued.



                                                          10
                                                                                                              Appx. 378
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                       Entered 02/12/21 16:34:29                Page 381 of
                                        461


                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS



   2.   AVAILABILITY AND LIQUIDITY

        The following represents NRA's financial assets and liquidity resources at December 31, 2018 and 2017:

           Financial assets at year-end:                                                     2018               2017
              Cash and cash equivalents                                                   $ 23,780,301      $ 17,123,743
              Accounts receivable available within one year, net                             14,310,969        12,463,413
              Due from affiliates                                                             5,315,563         7,854,291
              Investments                                                                    45,094,991        48,702,736
                                                    Total financial assets              • $ 88,501,824      $ 86,144,183

           Less amounts not available to be used within one year:
              Net assets with donor restrictions                                             28,927,335        32,431,451
                                                                                             28,927,335        32,431,451
           Financial assets available to meet general expenditures
              over the next twelve months                                                $ 59,574,489 $ 53,712,732


        The NRA maintains a policy of structuring its financial assets to be available as its general operating expenses
        come due. In addition, to manage liquidity the NRA maintains a line of credit with a bank that is drawn upon as
        needed during the year to manage cash flows.


   3.   INVESTMENTS

        Investments as of December 31, 2018 and 2017 consist of:
                                                                                            2018                2017
           Money market funds                                                            $     157,520       $ 640,820
           Equity securities                                                                32,640,202         38,484,411
           Fixed income securities                                                           8,021,148          3,056,353
           Altemative investments                                                            3,405,044          5,874,330
           Other                                                                               871,077            646,822
                                                                                         $ 45,094,991        $ 48,702,736


        Investment (loss) income for the years ended December 31, 2018 and 2017 includes the following:
                                                                                       2018                2017
            Realized gains, net                                                     $      998,336      $ 4,053,363
            Dividends and interest                                                       1,131,372           762,293
                                                                                         2,129,708         4,815,656
            Unrealized (losses) gains, net                                              (5,029,267)        2,260,061
                                                                                        (2,899,559)     $ 7,075,717

        Interest income of $120,000 and $120,000, earned from notes receivable for 2018 and 2017, respectively, is
        included in dividends and interest.


                                                          11
                                                                                                           Appx. 379
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                     Entered 02/12/21 16:34:29               Page 382 of
                                        461


                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS




   4.   PLEDGES RECEIVABLE

        At December 31, 2018 and 2017, donors to the NRA have unconditionally promised to give amounts as follows:

                                                                                        2018                  2017
            Within one year                                                              112,900           $ 197,286
            One to five years                                                            116,537               298,006
            More than five years                                                          621,799              753,169
                                                                                          851,236            1,248,461
            Less: discount of pledges receivable                                             (362)             (18,595)
                                                                                          850,874            1,229,866
            Less: allowance for uncollectible pledges                                      (9,312)'..           (45,273)
                                                                                      $   841,562          $ 1,184,593

        Pledges due in more than one year have been recorded at the present value of estimated cash flows, discounted
        by rates ranging from 0.88% to 2.22%.


   5.   ACCOUNTS RECEIVABLE

        Accounts receivable as of December 31, 2018 and 2017 consist of:
                                                                                          2018                2017
         Membership                                                                   $ 48,428,577        $ 40,354,236
         Contributions                                                                    3,603,517          3,119,379
         Advertising                                                                      3,149,717          3,412,352
         Other                                                                            1,274,664          1,353,358
                                                                                         56,456,475         48,239,325
         Less: allowance for doubfful accounts                                          14,998,434          12,110,150
                                                                                      $ 41,458,041        $ 36,129,175

        Following are the changes in the allowance for doubtful accounts during the years ended December 31, 2018
        and 2017, respectively:
                                                                                       2018              2017
        Allowance at beginning of year                                            $ 12,110,150            16,478,863
          Provision for losses on accounts receivable                                  4,671,652           6,324,662
          Write-offs, net of recoveries                                               (1,783,368)        (10,693,375)
         Allowance at end of year                                                 $ 14,998,434 $          12,110,150




                                                         12
                                                                                                         Appx. 380
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                    Entered 02/12/21 16:34:29               Page 383 of
                                        461


                                  NATIONAL RIFLE ASSOCIATION OF AMERICA
                                     NOTES TO FINANCIAL STATEMENTS



   6.   INVENTORIES AND SUPPLIES

        Inventories and supplies as of December 31, 2018 and 2017 consist of:
                                                                                     2018                 2017
            Sales inventories                                                     $ 2,549,261 $             3,667,792
            Supplies:
              Magazine paper                                                          1,997,175            1,650,439
              Fulfillment and promotional materials                                   6,066,869            9,048,870
            Other                                                                       967,588               63,664
                                                                                     11,580,893           14,430,765
              Less: obsolescence allowance                                              948,716              791,711
                                                                                  $ 10,632,177            13,639,054

   7.   NOTES RECEIVABLE

        Notes receivable as of December 31, 2018 and 2017 consist of:

                                                                 Interest Rate        2018                2017
           NRA Special Contribution Fund                             4.0%          $ 3,000,000      $       3,000,000

        The note receivable from the SCF is a demand note, collateralized by a first deed of trust on approximately
        33,300 acres of land south of Raton, New Mexico. During the years ended December 31, 2018 and 2017,
        interest in the amount of $120,000 and $120,000 respectively, was recorded. The total interest receivable
        remaining at December 31, 2018 and 2017, respectively, is $3,639,073 and is included in other assets in the
        statements of financial position.

   8.   PROPERTY AND EQUIPMENT

        Property and equipment as of December 31, 2018 and 2017 consist of:
                                                                                      2018          2017
           Land                                                                   $ 5,380,792 $ 5,380,792
           Buildings and improvements                                                55,410,753    54,253,187
           Furniture, fixtures and equipment                                         18,634,456    17,994,728
                                                                                     79,426,001    77,628,707
                  Less: accumulated depreciation                                     46,716,970    43,153,547
                                                                                  $ 32,709,031 $ 34,475,160

        Depreciation expense for the years ended December 31, 2018 and 2017 was $4,879,550 and $4,718,295,
        respectively.




                                                        13
                                                                                                        Appx. 381
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                     Entered 02/12/21 16:34:29               Page 384 of
                                        461


                                  NATIONAL RIFLE ASSOCIATION OF AMERICA
                                     NOTES TO FINANCIAL STATEMENTS



   9.   NOTES PAYABLE AND CREDIT AGREEMENTS

        At December 31, 2018 and 2017, $17,680,174 and $18,787,182, respectively, was payable under a credit
        agreement with a bank, which expires on October 1, 2019. Under the terms of this agreement, the NRA pays a
        fixed rate of 6.08%.

        This credit agreement incorporates an interest rate swap agreement. This swap agreement is recognized on
        the statements of financial position in accrued liabilities at its fair value of $429,922 and $1,175,704 as of
        December 31, 2018 and 2017, respectively.

        The NRA maintained a $25,000,000 line of credit agreement which expired on September 27, 2018. Under the
        terms of this agreement, the NRA made monthly interest payments on the daily outstanding principal at a
        variable rate based on the 30-day LIBOR rate, plus 0.60%. On September 27, 2018, the NRA entered into a
        $28,000,000 line of credit agreement which expires September 27, 2021. Under the terms of this agreement,
        the NRA makes monthly interest payments on the daily outstanding principal at a variable rate based on the 30-
        day LIBOR rate, plus 0.70%. At December 31, 2018 and 2017, $25,458,238 and $23,333,918 was payable
        under the different agreements at interest rates of 3.10% and 2.16%, respectively.

        During 2017, the NRA entered a secured loan agreement with the Foundation where the NRA's accounts
        receivable served as collateral, which expired on February 2, 2018. Under the terms of this agreement, the
        NRA made annual interest payments of 7.00%. In January 2018, the agreement was amended to extend the
        loan to June 2, 2018 with interest to be paid monthly. The loan, however, was repaid in March 2018. During
        2018, the NRA entered another secured loan agreement with the Foundation where the NRA's accounts
        receivable serve as collateral, which expires October 3, 2019. Under the terms of this agreement, the NRA
        makes monthly interest payments of 7.00%. At December 31, 2018 and 2017, $5,000,000 was payable under
        the agreement.

        On the $28,000,000 line of credit agreement, the NRA has pledged as collateral $34,741,486 at December 31,
        2018, in cash and investments held in certain custodial accounts by the bank. For the credit agreement, the
        NRA has also pledged as collateral a Deed of Trust on the NRA Headquarters Building.

        The NRA is subject to financial covenants associated with the credit agreement and lines of credit agreements.
        The NRA must maintain minimum cash and investment balances.

        The annual minimum payments related to these obligations at December 31, 2018 are as follows:

                                                  2019                 $ 22,680,173
                                                  2020
                                                  2021                   25,458,239
                                             Total minimum
                                            future payments            $ 48,138,412

        Interest expense for the years ended December 31, 2018 and 2017, was $1,830,724 and $1,585,858,
        respectively.




                                                         14
                                                                                                         Appx. 382
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                          Entered 02/12/21 16:34:29                  Page 385 of
                                        461


                                     NATIONAL RIFLE ASSOCIATION OF AMERICA
                                        NOTES TO FINANCIAL STATEMENTS




   10.   FAIR VALUE MEASUREMENTS

         The NRA follows the Codification on Fair Value Measurement, which defines fair value as the price that would
         be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at
         the measurement date and sets out a fair value hierarchy. The fair value hierarchy gives the highest priority to
         quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable
         inputs (Level 3). Inputs are broadly defined as assumptions market participants would use in pricing an asset
         or liability. The three levels of the fair value hierarchy are described below:

           Level 1: Unadjusted quoted pric,es in active markets for identical assets or liabilities that the reporting entity
           has the ability to access at the measurement date.

           Level 2: Inputs other than quoted prices within Level 1 that are observable for the asset or liability, either
           directly or indirectly; and fair value is determined through the use of models or other valuation methodologies.

           Level 3: Inputs are unobservable for the asset or liability and include situations where there is little, if any,
           market activity for the asset or liability. The inputs into the determination of fair value are based upon the best
           information in the circumstances and may require significant management judgment or estimation.

         In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.
         In such cases, an investment's level within the fair value hierarchy is based on the lowest level of input that is
         significant to the fair value measurement. The NRA's assessment of the significance of a particular input to the
         fair value measurement in its entirety requires judgment, and considers factors specific to the investment.

         In determining the appropriate levels, the NRA performs a detailed analysis of the assets and liabilities that are
         subject to fair value measurements. At each reporting period, all assets and liabilities for which the fair value
         measurement is based on significant unobservable inputs are classified as Level 3.

         The estimated fair values of the NRA's short-term financial instruments, including receivables and payables
         arising in the odinary course of operations, approximate their individual carrying amounts due to the relatively
         short period of time between their origination and expected realization.

         The carrying value of the NRA's note payable and credit agreement approximates fair value as the interest rate
         on the credit agreemenfs underlying instruments fluctuate with market rates.




                                                              15
                                                                                                                Appx. 383
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                         Entered 02/12/21 16:34:29        Page 386 of
                                        461


                                            NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                NOTES TO FINANCIAL STATEMENTS


       The tables below present the balances of each class of assets and liabilities measured at fair value on a
       recurring basis by level within the hierarthy.
                                                                       As of December 31, 2018
                                                             Total                 Level 1            Level 2
      Available-for-sale equity securities:
       Consumer discretionary                                                  $      254,630    $ 254,630 $
       Consumer staples                                                               425,035         425,035
       Energy                                                                         945,645         945,645
       Financial services                                                              97,545          97,545
       Healthcare                                                                     382,118         382,118
       Industrials                                                                    246,862         246,862
       Information technology                                                         815,491         815,491
       Materials                                                                    1,594,010       1,594,010
       Multi-strategy mutual funds                                                 27,601,940      27,601,940
       Telecommunications                                                             276,926         276,926
         Total available-for-sale
            equity securities                                                      32,640,202.     32,640,202.
      Available-for-sale fixed income securities:
        Multi-strategy bond funds                                                   8,021,148       8,021,148
      Money market                                                                   157,520          157,520

      Alternative invesbnents:
         Multi-strategy fund-of-funds [measured using a net
          asset value per share (or its equivalent) practical expedient]            3,405,044

        Investments at fair value                                                  44,223,914    $ 40,818,870
      Other investments                                                               871,077
      Total investments                                                            45,094,991.

      Other assets — multi-strategy mutual funds:
        Deferred compensation plan                                         $ 2,949,908 $ 2,949,908 $
        Supplemental executive
         retirement plan                                                      1,055,242  1,055,242
           Total other assets                                              $ 4,005,150 $ 4,005,150 $ -
      Total assets                                                         $       49,100,141    $ 44,824,020

        Interest rate swap                                                 $         (429,922)   $ -             $ (429,922)
        Deferred compensation liability                                            (2,949,908)                      (2,949,908)
        Supplemental executive
          retirement liability                                                     (1,055,242)   -                  (1,055,242)
       Total liabilities                                                           (4,435,072) $ -               $ Q1,435,072)



                                                                           16
                                                                                                                      Appx. 384
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                                       Entered 02/12/21 16:34:29            Page 387 of
                                        461


                                           NATIONAL RIFLE ASSOCIATION OF AMERICA
                                              NOTES TO FINANCIAL STATEMENTS



                                                                                        As of December 31, 2017
                                                                                Total            Level 1            Level 2
      Available-for-sale equity secudties:
       Consumer discretionary                                              $       312,920     $      312,920
       Consumer staples                                                            583,095            583,095
       Energy                                                                      441,004            441,004
       Financial services                                                           21,721             21,721
       Healthcare                                                                  355,704            355,704
       Industrials                                                                 347,757            347,757
       Information technology                                                    1,356,506          1,356,506
       Materials                                                                 1,837,405          1,837,405
       Multi-strategy mutual funds                                              33,097,623         33,097,623
       Telecommunications                                                          130,676            130,676
         Total available-for-sale
            equity securities                                                   38,484,411         38,484,411
      Available-for-sale fixed income securities:
        Multi-strategy bond funds                                                 3,056,353         3,056,353
      Money market                                                                 640,820           640,820
      Altemative investments:
         Multi-strategy fund-of-funds [measured using a net
          asset value per share (or its equivalent) practical expedient]          5,874,330
        Investments at fair value                                          $    48,055,914     $ 42,181,584
      Other investments                                                            646,822
      Total investments                                                    $ 48,702,736

      Other assets — multi-strategy mutual funds:
        Deferred compensation plan                                         $ 2,886,533 $ 2,886,533
        Supplemental executive
         retirement plan                                                        1,156,982    1,156,982
           Total other assets                                               $ 4,043,515 $ 4,043,515
      Total assets                                                         $ 52,746,251        $ 46,225,099

        Interest rate swap                                                 $    ( 1,175,704)   $      -           $ (1,175,704)
       Deferred compensation liability                                           (2,886,533)                         (2,886,533)
       Supplemental executive
         retirement liability                                                    (1,156,982)                         (1,156,982)
      Total liabilities                                                          (5,219,219) $ -                  $ (5,219,219),




                                                                           17
                                                                                                                        Appx. 385
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                         Entered 02/12/21 16:34:29                 Page 388 of
                                        461


                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                       NOTES TO FINANCIAL STATEMENTS


       Money market funds, equity securities and fixed income securities are classified as Level 1 instruments as they
       are actively traded on public exchanges.

       Deferred compensation plan and supplemental executive retirement plan assets are based upon the fair market
       value of those assets, which are observable inputs and classified as Level 1. The deferred compensation liability
       is notspublically traded and is, therefore, considered Level 2.

       The NRA's swap agreement is valued based on quoted values stated by the bank's mark-to-market estimate
       using stated fixed rate and LIBOR interest ratings. The interest rate is observable at commonly quoted indexes
       for the full term of the instrument and is, therefore, considered a Level 2 item.

       The table below presents additional information regarding the altemative investments.
                                                                                                                 Redemption
                                      2018               2017             Unfunded            Redemption           Notice
                                    Fair Value .       Fair Value        Commitments          Frequency,           Period
         Multi-strategy
          fund-of-funds (a)        $       -          $ 2,408,648        $       -              quarterly           65 days
         Multi-strategy                                                                          semi-
          fund-of-funds (b)            3,020,588         3,043,894               -              annually           105 days
         Multi-strategy
          fund          (c)             384,456            421,788               -                daily              1 day
                                    $ 3,405,044        $ 5,874,330       $       -

       (a) This class invests in hedge funds that pursue multiple strategies to diversify risks and reduce volatility. The
            hedge funds' composite portfolio for this class includes investments in long, short equity portfolio funds
            (investments in emerging markets and multiple sectors), directional macro strategy funds (investments in
            trade futures, options, futures and foreign exchange contracts, and diversified markets), event driven
            portfolio funds (investments in risk arbitrage, distressed and special situations, and opportunistic investing),
            relative value portfolio funds (investments in arbitrage, commodity trading advisors and market neutral
            strategies), and global asset allocation portfolio funds (investment in currencies, bonds, global equities and
            equity indices). The fair value of the investments in this class have been estimated using the net asset
            value per share of the investments.

       (b) This class invests in hedge funds that pursue multiple strategies to diversify risks and reduce volatility. The
            hedge fund-of-funds' composite portfolio for this class includes investments in private investment
            companies (investment in global, distressed/credit, domestic healthcare and other) and securities (common
            stock). The fair value of the investments in this class have been estimated using the net asset value per
            share of the investments.

       (c) This class invests in a managed futures product that pursue multiple strategies to diversify risks and reduce
            volatility. The multi-strategy fund composite portfolio for this class includes investments in private
            investment companies (investment in currency, bonds, interest rates, commodities and other) and securities
            (common stock). The fair value of the investments in this class have been estimated using the net asset
            value per share of the investment.




                                                            18
                                                                                                               Appx. 386
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                            Entered 02/12/21 16:34:29                  Page 389 of
                                        461


                                      NATIONAL RIFLE ASSOCIATION OF AMERICA
                                         NOTES TO FINANCIAL STATEMENTS


   11,   NET ASSETS WITH DONOR RESTRICTIONS AND DONOR RESTRICTED ENDOWMENT

         Net assets with donor restrictions are available for the following purposes:
                                                                                              2018                    2017
                Legislative pmigrams                                                       $ 21,246,525           $ 21,468,256
                National Firearms Museum                                                       9,101,835             10,139,854
                Education and training                                                         6,298,991              6,641,962
                Recreational Shooting                                                          2,973,902              3,270,389
                Hunter services                                                                5,546,494              5,769,085
                Competitions                                                                   1,492,184              1,481,987
                Field services                                                                   255,055                283,422
                Law enforcement                                                                  819,764                712,791
                Community outreach                                                                76,385                 61,663
                Other                                                                          4,424,698              4,687,453
                Other, passage of time                                                            72,472                792,273
                     Total                                                                 $ 52,308,305            $ 55,309,135

         The NRA follows the Codification subtopic Reporting endowment funds. The Codification addresses accounting
         issues related to guidefines in the Uniform Prudent Management of Institutional Funds Act of 2006 (UPMIFA),
         which was adopted by the National Conferences of Commissioners on Uniform State Laws in July 2006 and
         enacted in the Commonwealth of Virginia on July 1, 2008 and by the State of New York on September 17, 2010.
         The Management of the NRA has interpreted UPMIFA as requiring the preservation of the fair value of original
         donor-restricted endowment gifts as of the date of the gift absent explicit donor stipulations to the contrary. As
         a result of this interpretation, the NRA classifies as net assets with donor restrictions (a) the original value of cash
         gifts donated to permanent donor restricted endowment and (b) the discounted value of future gifts promised to
         permanent donor restricted endowment, net of allowance for uncollectible pledges. The remaining portion of
         donor restricted endowment funds not classified in net assets with donor restrictions is classified as net assets
         with donor restrictions until those amounts are appropriated for expenditure by the NRA in a manner consistent
         with the standard of prudence prescribed by UPMIFA. In accordance with UPMIFA, the NRA considers the
         following factors in making a determination to appropriate or accumulate donor-restricted endowment funds:

            •    The duration and preservation of the fund
            •    The purposes of the NRA and donor-restricted endowment fund
            •    General economic conditions
            •    The possible effect of inflation and deflation
            •    The expected total retum from income and the appreciation of investments
            •    Other resources of the NRA
            •    The investment policies of the NRA

         The NRA has adopted investment and spending policies for donor-restricted endowment assets that attempt to
         provide a predictable stream of funding to the programs supported by its endowment while seeking to maintain
         purchasing power of the endowment assets. The investment policy of the NRA is to achieve, at a minimum, a
         real (inflation adjusted) total net retum that exceeds spending policy requirements. Investments are diversified
         both by asset class and within asset classes. The purpose of diversification is to minimize unsystematic risk and
         to provide reasonable assurance that no single security or class of securities will have a disproportionate impact
         on the total portfolio. The amount appropriated for expenditure ranges from Pk to 5% of the endowment fund's
         fair value as of the end of the preceding year, as long as the value of the endowment does not drop below the
         original contribution(s). All eamings of the endowment are reflected as net assets with donor restrictions until
         appropriated for expenditure in the form of program spending.

                                                               19
                                                                                                                   Appx. 387
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                         Entered 02/12/21 16:34:29               Page 390 of
                                        461


                                     NATIONAL RIFLE ASSOCIATION OF AMERICA
                                        NOTES TO FINANCIAL STATEMENTS


         The NRA's endowment is composed solely of donor restricted funds. The changes in endowment net assets for
         the years ended December 31, 2018 and 2017 are as follows:

                                                                         2018               2017
                       Endowment net assets, beginning of year       $51,889,998        $ 46,569,526
                       Interest and dividends, net                       475,047           1,725,921
                       Net (depreciation) appreciation                (3,618,641)          3,279,468
                       Contributions                                   1,708,726           2,107,078
                       Amount appropriated for expenditure            (1,780,774)         0,791,995)
                       Endowment net assets, end of year             $48,674,356        $ 51,889,998

          The related assets are included in due from affiliates, investments and pledges receivable.

          From time to time, the fair value of assets associated with individual donor-restricted endowment funds may fall
          below the level that the donor or UPMIFA requires the NRA to retain as a fund of perpetual duration. In
          accordance with accounting principles generally accepted in the United States, deficiencies of this nature that
          are reported in net assets with donor restrictions as of December 31, 2018 and 2017, were $2,053,356 and
          $396,736, respectively. The deficiencies in the donor-mstricted endowment funds at December 31, 2018 and
          2017, resulted from unfavorable martet fluctuations and the continued appropriation of endowment assets, which
          was deemed prudent by the NRA. The total amount of the original gifts that have fallen below the level that the
          donor requires as of December 31, 2018 and 2017, were $21,058,804 and $17,735,887, respectively.

          The NRA has reclassified $1,420,647 of underwater endowments, from net assets without donor restrictions to
          net assets with donor restrictions as of January 1, 2017 to conform with the new standards as required by ASU
          2016-14.

   12.    RETIREMENT PLANS

           Certain NRA employees participate in a non-contributory, defined benefit retirement plan (the Plan). Benefits
           under the Plan are generally based on years of service and final average pay. The NRA's policy is to fund
           pension costs as accrued. Effective January 1, 2008, the NRA amended the Plan so that employees hired on
           or after January 1, 2008, will not be eligible to participate in the Plan. Effective December 31, 2018, the NRA
           froze the Plan and employees will no longer eam additional benefits under the Plan.

          The primary investment objectives of the Plan are to provide a long-term, risk-controlled approach using
          diversified investment options. The NRA may consider all asset classes allowed by the Employee Retirement
          Income Security Act of 1974 and other applicable law as ac,ceptable investment options.




                                                             20
                                                                                                             Appx. 388
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                      Entered 02/12/21 16:34:29                Page 391 of
                                        461


                                  NATIONAL RIFLE ASSOCIATION OF AMERICA
                                     NOTES TO, FINANCIAL STATEMENTS



       The net periodic pension costs for the years ended December 31, 2018 and 2017 consist of the following:
                                                                                       2018                  2017
        Service cost - benefits eamed during the year                                   3,344,289             3,303,061
        Interest cost on projected benefit obligation                                   6,011,108             5,648,941
        Return on plan assets                                                          (7,552,421)           (6,244,120)
        Recognized net actuarial loss                                                   2,253,340             3,450,270
        Net amortization and deferral                                                   1,362,712                98,035
          Net periodic benefit c,ost                                                    5,419,028             6,256,187
        Recognized curtailment loss                                                     8,718,656
        Other changes                                                                (13,645,761)            (6,778,316)
          Net recognized curtailment loss and other changes                           (4,927,105)            (6,778,316)
        Total recognized in statements of activities                            $         491,923      $       (522,129)

       The following table sets forth the changes in the defined benefit pension plan's funded status and the amount
       of accrued pension costs for the plan years ended December 31, 2018 and 2017 (utilizing a measurement date
       of December 31):
                                                                                      2018                2017
        Change in benefit obligation:
        Projected benefit obligation at beginning of year                      $ 147,957,262        $ 137,051,874
         Service cost                                                                  3,344,289            3,303,061
         Interest cost                                                                 6,011,108            5,648,941
         Actuarial (gain) loss                                                      (13,322,876)            5,519,857
         Benefits paid                                                                (6,452,460)         (3,771,868)
         Plan amendments                                                               9,309,837             205,397
         Plan curtailments                                                          (12,728,696)
        Projected benefit obligation at end of year                            $ 134,118,464            147,957,262

        Change in plan assets:
        Fair value of plan assets at beginning of year                          $     98,260,092      $     86,832,575
         Actual retum on plan assets                                                  (7,878,261)           15,199,385
         Employer contributions                                                        7,600,000
         Benefits paid                                                                (6,452,460)           (3,771,868)
        Fair value of plan assets at end of year                                      91,529,371-           98,260,092
        Accrued pension costs reflected in the statements of
         financial position in accrued liabilities                              $ (g589,093) $ (49,697,170)

        Accumulated benefit obligation                                         ,$ (134,111E41 .$ (132,178,862)

        Amounts recognized in net assets without donor restrictions:
        Total net loss                                                          $ 19,611,103 $ 32,485,333
        Prior service cost                                                                          771,531
          Total                                                                 $ 19,611,103 $ 33,256,864

       The total net loss and prior service cost for the defined pension plan that will be amortized from net assets into
       the net periodic benefit cost over the next year are $880,576 and $0, respectively.

                                                          21
                                                                                                           Appx. 389
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                        Entered 02/12/21 16:34:29                Page 392 of
                                        461


                                    NATIONAL RIFLE ASSOCIATION OF AMERICA
                                       NOTES TO FINANCIAL STATEMENTS



       The following weighted-average assumptions were used in calculating the above benefit obligations, net periodic
       benefit cost and fair value of plan assets at December 31, 2018 and 2017:
                                                                                             2018              2017
             Discount rate used to determine benefit obligation                                 4.45%             3.90%
             Discount rate used to determine net periodic benefit cost                          3.90%             4.15%
             Rate of compensation increase                                                      4.00%             4.00%
             Expected return on plan assets                                                     8.00%             8.00%

       The basis used to determine the overall expected long-term rate of retum on assets utilizing the target asset
       allocations established within the plan is based on historical retums.
       The asset allocation strategy is based on several factors including:

         •     The relationship between the current and projected assets of the Plan and the projected actuarial liability
               stream;
         •     The historical performance of capital markets adjusted for the perception of future short- and long-term
               capital market performance;
         •     The perception of future economic conditions, including inflation and interest rate assumptions.
       The asset allocation strategy shall identify target allocations to eligible asset classes and, where appropriate,
       suitable ranges within which each a.sset class can fluctuate as a percent of the total fund. Each asset class is
       to remain suitably invested at all times in either cash (or cash equivalents) or permitted securities within each
       asset class. The asset classes may be rebalanced from time to time to take advantage of tactical misvaluations
       across major asset classes or investment styles, or to align the current asset mix with strategic targets.

       Following is a description of the valuation methodologies used for assets measured at fair value at December
       31, 2018 and 2017.

         Multi-strategy equity and fixed income mutual funds and Pooled separate accounts: Primarily valued at the
         net asset value (NAV) per share based on quoted market prices of the underlying investrnents as reported by
         the investment advisor using the audited financial statements of the underlying investments. The individual
         annuities invest in separate accounts, which track the perforrnance of the specific underlying mutual funds. A
         valuation agent is selected for each mutual fund and PSA. The valuation of the net assets is calculated on
         each open market day.

       The methods described above may produce a fair value calculation that may not be indicative of net realizable
       value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are
       appropriate and consistent with other market participants, the use of different methodologies or assumptions to
       determine the fair value of certain results in a different fair value measurement at the reporting date.

       Investments measured at net asset value (or equivalent) as a practical expedient have not been classified in the
       fair value hierarchy. The amounts of investments are included below.




                                                           22
                                                                                                             Appx. 390
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                       Entered 02/12/21 16:34:29                Page 393 of
                                        461


                                  NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS



       At December 31, 2018 and 2017, the fair value and the asset allocation of the NRA's pension plan assets was
       as follows:

                                                                            2018                                2017
        Asset category:
         Multi-strategy equity Mutual funds/PSAs                $ 55,411,934        60.5%         $ 61,965,743          63.0%
         Multi-strategy fixed income Mutual funds/ PSAs           35,569,933        38.9            36,014,604          36.7
         Cash                                                        547,504         0.6               279 745           0.3
                                                                $ 91,529,371 _     100.0%         $ 98,260,092..       100.0%

       The NRA contributes to the plan based on actuarially determined amounts necessary to provide assets sufficient
       to meet benefits to be paid to plan members. NRA annually funds the minimum required contribution. Expected
       contributions for the plan year ending December 31, 2019 are $4,500,000.

       The following plan year benefit payments, which reflect expected future service, as appropriate, are expected
       to be paid over the next 10 fiscal years:

                                                2019                   $ 6,012,421
                                                2020                   $ 6,246,760
                                                2021                   $ 6,700,276
                                                2022                   $ 6,849,292
                                                2023                   $ 7,182,166
                                          2024 — 2028 (total)          $ 38,557,012

       In addition, in 1997, the NRA established a 401(k) plan for employees. The plan, available to all employees
       after 90 days of service, permits participants to contribute a portion of their salary on a pre-tax basis. The NRA
       matches participant contributions based on plan provisions. Participants are 100% vested in employer
       contributions after three years of service. The vested balance is available to participants at termination,
       retirement, death, disability, hardships or through eligible loans. Employer contributions to the 401(k) plan
       totaled $2,569,393 and $2,430,068 for the years ended December 31, 2018 and 2017, respectively.

       The NRA also maintains a deferred compensation agreement (the Agreement) for certain officers and
       employees. The Agreement is offered at the sole discretion of its Board of Directors, which may amend or
       terminate the Agreement at any time. The Agreement is funded through whole life insurance policies on the
       plan beneficiaries. The NRA is the policy owner and beneficiary.

       Currently, several key employees are enrolled in the Agreement. Management believes that no unfunded liability
       exists under the Agreement. At December 31, 2018 and 2017, the NRA had assets relating to the cash
       surrender values of the whole life insurance policies of $4,406,082 and $4,182,192, respectively. At December
       31, 2018 and 2017, the NRA had loans against the whole life insurance policies of $3,535,004 and $3,535,370,
       respectively, with the net included in investments on the statement of financial position. The policies serve as
       the underlying collateral for the loans and interest on the loans is accrued at rates between 4.20% and 4.25%.
       The NRA had an accrued postretirement liability of $278,958 and $275,795 at December 31, 2018 and 2017,
       respectively. Deferred compensation expense for the years ended December 31, 2018 and 2017 was $(30,955)
       and $71,973 respectively.




                                                          23
                                                                                                            Appx. 391
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                           Entered 02/12/21 16:34:29                  Page 394 of
                                        461


                                     NATIONAL RIFLE ASSOCIATION OF AMERICA
                                        NOTES TO FINANCIAL STATEMENTS



         The NRA has established a 457(b) deferred compensation plan for the benefit of certain employees. This plan
         is employee funded, and therefore, the NRA did not contribute to this plan during the years ended December
         31, 2018 and 2017. At December 31, 2018 and 2017, the NRA held assets, and had related obligations, relating
         to this plan of $2,949,908 and $2,886,533, respectively.

         The NRA has also established a 457(f) supplemental executive retirement plan for the benefit of certain
         executives. At December 31, 2018 and 2017, the NRA held assets, and had related obligations, relating to the
         plan of $1,055,242 and $1,156,982, respectively. The NRA incurred deferred compensation expense of
         $206,700 for the yeam ended December 31, 2018 and 2017.

         For both plans, the assets are included in other assets and the liabilities are included in accrued liabilities on the
         statements of financial position.

   13.   RENTAL OPERATIONS AS LESSOR

         The NRA leases a portion of its headquarters building and adjacent property to tenants under various operating
         leases. These leases include renewal options and escalation clauses and require that the tenants pay for their
         prorated share of the building operating expenses.

         The following is a schedule of minimum future rentals on non-cancellable operating leases as of December 31,
         2018:
                                                   2019                 $ 1,179,547
                                                   2020                      878,796
                                                   2021                      775,193
                                                   2022                      752,222
                                                   2023                      913,527
                                             2024 & Thereafter             2,079,638
                                              Total minimum
                                               future rentals          $ 6,578,923 _—
         Total rental income for the years ended December 31, 2018 and 2017 was $1,357,108 and $1,255,235,
         respectively.

   14.   COMMITMENTS AND CONTINGENCIES

         Leases

         The NRA leases warehouse, office space and equipment under non-cancellable operating leases with terms
         expiring through 2022. The lease agreements for various office space include renewal options and escalation
         clauses and require that the NRA pay for shared operating expenses.




                                                              24
                                                                                                                 Appx. 392
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21                       Entered 02/12/21 16:34:29               Page 395 of
                                        461


                                  NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS


        The annual minimum payments related to these obligations as of December 31, 2018 are as follows:

                                              2019                       $      1,414,035
                                              2020                                821,277
                                              2021                                458,502
                                              2022                                194,912
                                 Total minimum payments required         $      2,888,726

        Total lease. expense for the years ended December 31, 2018 and 2017 was $1,410,079 and $1,298,089,
        respectively.

        Litioation and claims

        NRA is subject to various legal proceedings as well as federal and state govemment agency inquires. In the
        opinion of the management of the NRA, there are no material pending legal proceedings to which the NRA will
        be found liable. Management also believes the federal and state inquiries have no merit and will be resolved to
        the benefit of the NRA.

  15.   RELATED PARTIES

        The NRA and the NRA, Foundation are financially interrelated entities as the NRA is able to influence the
        Foundation's operating and financial decisions as well as the NRA having ongoing economic interest in the net
        assets of the Foundation. The NRA is affiliated with CRDF, SCF and the FAF by virtue of the control vested
        with the NRA's Board of Directors to appoint the Board of Trustees of each affiliate. The PVF is a separately
        unincorporated political action committee of the NRA whose five officers are NRA employees. The NRA
        provides certain benefits to the affiliates at no cost, among which are the use of office space and other
        administrative and support services. Management has determined that the fair value of these benefits is
        minimal, and accortiingly, no amounts are reflected in these financial statements.

        The Foundation reimburses the NRA for certain expenses, such as salaries, benefits, and general operating
        expenses, paid by the NRA on the Foundation's behalf. These expenses totaled $17,482,315 and $6,017,801
        for the years ended December 31, 2018 and 2017, respectively. As of December 31, 2018 and 2017,
        $28,501,182 and $29,542,563 mspectively, was owed to the NRA and included in due from affiliates for
        reimbursements and pass through funds still held by the Foundation. In addition, certain qualified NRA programs
        were funded by Foundation grants totaling $13,498,464 and $18,812,141 for the years ended December 31,
        2018 and 2017, respectively.

        The CRDF reimburses the NRA for general operating expenses paid by the NRA on the CRDF's behalf. As of
        December 31, 2018 and 2017, $3,161 and $1,040,733, respectively, was owed to the NRA for general operating
        expenses and included in due from affiliates.

        All permanent employees of the SCF are maintained as employees of the NRA and the SCF reimburses the
        NRA for the total employee costs including benefits. The SCF reimburses the NRA for certain other expenses
        paid by the NRA on the SCF's behalf. As of December 31, 2018 and 2017, $192,190 and $148,679,
        respectively, was owed to the NRA for salaries, insurance and benefits net of certain other expenses owed by
        the NRA to the SCF and included in due from affiliates. See also Note 6.

        The NRA paid administrative and fundraising expenses of $5,105,006 and $2,968,011 for the years ended
        December 31, 2018 and 2017, respectively, on behalf of the PVF.


                                                          25
                                                                                                           Appx. 393
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 396 of
                                        461




 69,W6fFIXOPWOAR
     Ftififfkittbil

   MAY 11§

   6117Wih.Ttgggesa




                                                                           Appx. 394
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 397 of
                                        461




                                                                           Appx. 395
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 398 of
                                        461




                                                                           Appx. 396
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 399 of
                                        461




                                                                           Appx. 397
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 400 of
                                        461




                                                                           Appx. 398
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 401 of
                                        461




                                                                           Appx. 399
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 402 of
                                        461




                                                                           Appx. 400
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 403 of
                                        461




                                                                           Appx. 401
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 404 of
                                        461




                                                                           Appx. 402
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 405 of
                                        461




                                                                           Appx. 403
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 406 of
                                        461




                                                                           Appx. 404
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 407 of
                                        461




                                                                           Appx. 405
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 408 of
                                        461




                                                                           Appx. 406
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 409 of
                                        461




                                                                           Appx. 407
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 410 of
                                        461




                                                                           Appx. 408
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 411 of
                                        461




                                                                           Appx. 409
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 412 of
                                        461




                                                                           Appx. 410
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 413 of
                                        461




                                                                           Appx. 411
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 414 of
                                        461




                                                                           Appx. 412
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 415 of
                                        461




                                                                           Appx. 413
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 416 of
                                        461




                                                                           Appx. 414
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 417 of
                                        461




                                                                           Appx. 415
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 418 of
                                        461




                                                                           Appx. 416
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 419 of
                                        461




                                                                           Appx. 417
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 420 of
                                        461




                                                                           Appx. 418
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 421 of
                                        461




                                                                           Appx. 419
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 422 of
                                        461




                                                                           Appx. 420
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 423 of
                                        461




                                                                           Appx. 421
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 424 of
                                        461




                                                                           Appx. 422
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 425 of
                                        461




                                                                           Appx. 423
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 426 of
                                        461




                                                                           Appx. 424
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 427 of
                                        461




                                                                           Appx. 425
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 428 of
                                        461




                                                                           Appx. 426
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 429 of
                                        461




                                                                           Appx. 427
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 430 of
                                        461




                                                                           Appx. 428
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 431 of
                                        461




                                                                           Appx. 429
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 432 of
                                        461




                                                                           Appx. 430
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 433 of
                                        461




                                                                           Appx. 431
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 434 of
                                        461




                                                                           Appx. 432
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 435 of
                                        461




                                                                           Appx. 433
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 436 of
                                        461




                                                                           Appx. 434
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 437 of
                                        461




                                                                           Appx. 435
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 438 of
                                        461




                                                                           Appx. 436
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 439 of
                                        461




                                                                           Appx. 437
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 440 of
                                        461




                                                                           Appx. 438
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 441 of
                                        461




                                                                           Appx. 439
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 442 of
                                        461




                                                                           Appx. 440
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 443 of
                                        461




                                                                           Appx. 441
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 444 of
                                        461




                                                                           Appx. 442
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 445 of
                                        461




                                                                           Appx. 443
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 446 of
                                        461




                                                                           Appx. 444
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 447 of
                                        461




                                                                           Appx. 445
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 448 of
                                        461




                                                                           Appx. 446
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 449 of
                                        461




                                                                           Appx. 447
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 450 of
                                        461




                                                                           Appx. 448
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 451 of
                                        461




                                                                           Appx. 449
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 452 of
                                        461




                                                                           Appx. 450
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 453 of
                                        461




                                                                           Appx. 451
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 454 of
                                        461




                                                                           Appx. 452
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 455 of
                                        461




                                                                           Appx. 453
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 456 of
                                        461




                                                                           Appx. 454
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 457 of
                                        461




                                                                           Appx. 455
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 458 of
                                        461




                                                                           Appx. 456
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 459 of
                                        461




                                                                           Appx. 457
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 460 of
                                        461




                                                                           Appx. 458
Case 21-30085-hdh11 Doc 156-1 Filed 02/12/21   Entered 02/12/21 16:34:29   Page 461 of
                                        461




                                                                           Appx. 459
